Exhibit 10.2

 

EXECUTION VERSION

 

FIRST INCREMENTAL AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND
SYNDICATED FACILITY AGREEMENT

 

FIRST INCREMENTAL AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND
SYNDICATED FACILITY AGREEMENT, dated as of September 1, 2015 (this “First
Incremental Amendment”), by and among OWENS-BROCKWAY GLASS CONTAINER INC., a
Delaware corporation (“Owens-Brockway” or, the “U.S. Borrower”), each other Loan
Party party hereto, DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as administrative
agent and collateral agent (in such capacities, including any permitted
successor thereto, the “Administrative Agent”) under the Loan Documents (as
defined in the Credit Agreement referred to below) and each lender party hereto
(in such capacity, each an “Incremental Term Loan Lender” and collectively, the
“Incremental Term Loan Lenders”).

 

RECITALS:

 

WHEREAS, the Company, Owens-Brockway, OI-General, the other borrowers party
thereto, the Administrative Agent, the Issuing Lenders, the Overdraft Providers
and each lender from time to time party thereto (the “Lenders”) have entered
into the Amended and Restated Credit Agreement and Syndicated Facility Agreement
dated as of April 22, 2015 (as amended, restated, amended and restated, modified
or supplemented from time to time through the date hereof, the “Credit
Agreement”);

 

WHEREAS, Owens-Brockway intends to directly or indirectly acquire (the
“Acquisition”) the equity interests of Vitro América, S. de R.L. de C.V.,
Envases de Vidrio de las Américas, S. de R.L. de C.V., Especialidades Operativas
de América, S. de R.L. de C.V., Vitro Vigusa, S. de R.L. de C.V., Vitro
Virreyes, S. de R.L. de C.V., Vitro Viquesa, S. de R.L. de C.V., Vitro Vitolsa,
S. de R.L. de C.V., Vitro Vimosa, S. de R.L. de C.V., Glass Solutions LLC (“U.S.
Target”) and Vidrio Lux, S.A. (collectively, the “Target”), pursuant to the
Stock Purchase Agreement, dated as of May 12, 2015, by and among, inter alios,
Owens-Brockway and the sellers party thereto (the “Stock Purchase Agreement”);

 

WHEREAS, in order to fund, in part, the cash consideration for the Acquisition
and to pay certain fees (including any original issue discount or upfront fees),
premiums, expenses and other transaction costs associated with the Acquisition
and the borrowing of term loans under the Additional Facilities as contemplated
hereunder, Owens-Brockway seeks to borrow pursuant to Section 2.9 of the Credit
Agreement (x) term loans A in an aggregate principal amount of $675,000,000 (the
“Incremental Term Loans A”), such Incremental Term Loans A to be incurred as an
Additional Facility under the Credit Agreement and added to and constitute an
increase of the existing Term Loan A Facility and (y) term loans B in an
aggregate principal amount of $575,000,000 (the “Incremental Term Loans B” and
together with the Incremental Term Loans A, the “Incremental Term Loans”), such
Incremental Term Loans B to be incurred as an Additional Facility under the
Credit Agreement as Additional Term B Loans;

 

WHEREAS, the U.S. Borrower has entered into (i) the commitment letter (the
“First Incremental Amendment Commitment Letter”), dated May 29, 2015, by and
among the U.S. Borrower, the Company and the financial institutions party
thereto (the “Agents”) with respect to the commitments to provide (x) the
Incremental Term Loans and (y) senior bridge loans (the “Senior Bridge Loans”,
and together with the commitments to provide the Senior Bridge Loans, the
“Senior Bridge Facility”) in an aggregate principal amount equal to
$1,000,000,000 minus the aggregate principal amount of senior notes issued by
Owens-Brockway (“Senior Notes”) and (ii) the fee letter (the “First Incremental
Amendment Fee Letter”), dated May 29, 2015, pursuant to which the U.S. Borrower
has agreed to pay the Agents the fees set forth therein.

 

--------------------------------------------------------------------------------


 

WHEREAS, (x) each financial institution identified on the signature pages hereto
as an “Incremental Term Loan A Lender” (each, an “Incremental Term Loan A
Lender”) has agreed severally, on the terms and conditions set forth herein and
in the Credit Agreement, to provide a portion of such Incremental Term Loans A
and to become, if not already, a Lender for all purposes under the Credit
Agreement and (y) each financial institution identified on the signature
pages hereto as an “Incremental Term Loan B Lender” (each, an “Incremental Term
Loan B Lender”) has agreed severally, on the terms and conditions set forth
herein and in the Credit Agreement, to provide a portion of such Incremental
Term Loans B and to become, if not already, a Lender for all purposes under the
Credit Agreement; and

 

WHEREAS, as contemplated by Section 2.9(b) of the Credit Agreement the parties
hereto have agreed to amend certain terms of the Credit Agreement as hereinafter
provided to give effect to the Incremental Term Loans, subject to the
satisfaction of the conditions precedent to effectiveness set forth in Section 5
hereof.

 

The parties hereto therefore agree as follows:

 

Section 1.                                          Defined Terms; References.

 

Unless otherwise specifically defined herein, each term used herein that is
defined in the Credit Agreement has the meaning assigned to such term in the
Credit Agreement or, if not defined herein, the Credit Agreement as amended
hereby.  Each reference to “hereof”, “hereunder”, “herein” and “hereby” and each
other similar reference and each reference to “this Agreement” and each other
similar reference contained in the Credit Agreement shall, after this First
Incremental Amendment becomes effective, refer to the Credit Agreement as
amended hereby.  For the avoidance of doubt, after the First Incremental
Amendment Effective Date, any references to “date hereof,” or “date of this
Agreement,” in the Credit Agreement, shall continue to refer to April 22, 2015.

 

Section 2.                                          Incremental Term Loans.

 

Pursuant to Section 2.9 of the Credit Agreement, and subject solely to the
satisfaction of the conditions precedent set forth in such Section 2.9 and
Section 5 hereof and in reliance on the representations and warranties set forth
herein, on and as of the First Incremental Amendment Effective Date (as defined
herein):

 

(i)                                     each Incremental Term Loan Lender party
hereto severally agrees to make, on the First Incremental Amendment Effective
Date, (a) an Incremental Term Loan A in Dollars to Owens-Brockway in an amount
equal to the commitment amount (if any) set forth next to such Incremental Term
Loan Lender’s name in Exhibit A hereto under the caption “Amount of 2015
Incremental Term Loan A Commitments” and (b) an Incremental Term Loan B in
Dollars to Owens-Brockway in an amount equal to the commitment amount (if any)
set forth next to such Incremental Term Loan Lender’s name in Exhibit A hereto
under the caption “Amount of 2015 Incremental Term Loan B Commitments”;

 

(ii)                                  the 2015 Incremental Term Loan A
Commitments and the 2015 Incremental Term Loan B Commitments of the Incremental
Term Loan Lenders shall automatically terminate upon the funding of the
Incremental Term Loans on the First Incremental Amendment Effective Date;

 

(iii)                               immediately upon the incurrence of the
Incremental Term Loans on the First Incremental Amendment Effective Date,
(i) the Incremental Term Loans A shall be added to and constitute a part of the
Term Loan A Facility existing under the Credit Agreement prior to giving effect
to

 

2

--------------------------------------------------------------------------------


 

this First Incremental Amendment, (ii) the Incremental Term Loans B shall
constitute Additional Term B Loans and shall constitute a Term Loan B Facility
separate from the Term Loan A Facility and (iii) the Incremental Term Loans B
shall be secured by the same Collateral that secures, and be guaranteed by the
same Guarantors that guarantee, the Term Loan A Facility in each case on
identical terms; and

 

(iv)                              the proceeds of the Incremental Term Loans
shall be used by Owens-Brockway solely to finance the purchase price payable in
respect of the Acquisition, to pay the fees and expenses related to the
Acquisition, this First Incremental Amendment and related transactions, and the
incurrence of the Incremental Term Loans.

 

Section 3.                                          Amendments to the Credit
Agreement to Effect the Incremental Term Loans.

 

To effect the Incremental Term Loans in accordance with Section 2.9 of the
Credit Agreement, effective on the First Incremental Amendment Effective Date,
the Credit Agreement shall be amended to delete the stricken text (indicated
textually in the same manner as the following example:  stricken text) and to
add the double- underlined text (indicated textually in the same manner as the
following example: double-underlined text) as set forth in the pages of the
amended Credit Agreement attached as Annex I hereto.

 

Section 4.                                          Representations and
Warranties.

 

In order to induce the Incremental Term Loan Lenders and the Administrative
Agent to enter into this First Incremental Amendment and to induce the
Incremental Term Loan Lenders to make the Incremental Term Loans hereunder, each
Loan Party party hereto hereby represents and warrants to the Incremental Term
Loan Lenders and the Administrative Agent on and as of the First Incremental
Amendment Effective Date that:

 

(a)                                 The execution, delivery and performance by
such Loan Party of this First Incremental Amendment does not (i) violate any
provision of law applicable to such Loan Party, the Organic Documents of such
Loan Party, or any order, judgment or decree of any court or other agency of
government binding on such Loan Party, (ii) conflict with, result in a material
breach of or constitute (with due notice or lapse of time or both) a material
default under any Contractual Obligation of such Loan Party, (iii) result in or
require the creation or imposition of any Lien (other than Liens in favor of the
Collateral Agent) upon any of the properties or assets of such Loan Party or
(iv) require any approval of stockholders or any approval or consent of any
Person under any material Contractual Obligation of such Loan Party, other than
those approvals and consents which have been obtained.

 

(b)                                 Such Loan Party has all requisite
organizational power and authority to enter into this First Incremental
Amendment and the execution, delivery and performance by it of this First
Incremental Amendment have been duly authorized by all necessary organizational
action by it. Such Loan Party has duly executed and delivered this First
Incremental Amendment, and this First Incremental Amendment, the Credit
Agreement as amended hereby and each other Loan Document to which such Loan
Party is a party constitutes the legally valid and binding obligations of such
Loan Party, enforceable against such Loan Party in accordance with their
respective terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

(c)                                  Each of the representations and warranties
set forth in the Credit Agreement and in the other Loan Documents is true and
correct in all material respects on and as of the First Incremental Amendment
Effective Date (both immediately before and after giving effect to this

 

3

--------------------------------------------------------------------------------


 

First Incremental Amendment) (it being understood and agreed that (x) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects only as of
such specified date and (y) any representation or warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date).

 

(d)                                 All proceeds of the Incremental Term Loans
will be used for the purposes set forth in Section 2(iv) hereof.

 

Section 5.                                          Conditions to the First
Incremental Amendment Effective Date.

 

This First Incremental Amendment shall become effective (the “First Incremental
Amendment Effective Date”) immediately when the following conditions shall have
been satisfied (or waived by the Initial Lenders (as defined in the First
Incremental Amendment Commitment Letter) in writing, which waiver may be
concurrent with the satisfaction of the other conditions specified below):

 

(a)                                 The Second Amendment Effective Date shall
have occurred.

 

(b)                                 The Administrative Agent shall have received
from the U.S. Borrower an executed counterpart hereof or other written
confirmation (in form satisfactory to the Administrative Agent) that the U.S.
Borrower has signed a counterpart hereof.

 

(c)                                  Substantially concurrently with the initial
funding under the Incremental Term Loans, the Acquisition shall have been
consummated substantially in accordance with the terms and conditions of the
Stock Purchase Agreement. The Stock Purchase Agreement shall not have been
altered, amended or otherwise changed or supplemented or any provision or
condition therein waived by the Company or any affiliate thereof, and neither
the Company nor any affiliate thereof shall have consented to any action which
would require the consent of the Company or such affiliate under the Stock
Purchase Agreement, if such alteration, amendment, change, supplement, waiver or
consent would be materially adverse to the interests of the Incremental Term
Loan Lenders, in any such case without the prior written consent of the Agents
(as defined in the First Incremental Amendment Commitment Letter) not to be
unreasonably withheld, delayed or conditioned (it being understood and agreed
that (a) any alteration, supplement, amendment, modification, waiver or consent
that decreases the purchase price in respect of the Acquisition shall not be
deemed to be materially adverse to the interests of the Incremental Term Loan
Lenders, so long as such decrease is allocated, first, to reduce the Senior
Bridge Facility (or the Senior Notes in lieu of the Senior Bridge Facility) and,
second, to reduce the 2015 Incremental Term Loan A Commitments and the 2015
Incremental Term Loan B Commitments (and with the allocation thereof among such
commitments to be determined by the Lead Arrangers (as defined in the First
Incremental Amendment Commitment Letter) (the “Arrangers”)), (b) any increase in
the purchase price shall not be materially adverse to the Incremental Term Loan
Lenders so long as such increase is funded by amounts permitted to be drawn
under the Credit Agreement or cash equity contributions (provided that any such
contribution not made in the form of cash common equity shall be reasonably
acceptable to the Arrangers) and contributed to the U.S. Borrower, (c) the grant
of any consent under the Stock Purchase Agreement that is not materially adverse
to the interests of the Incremental Term Loan Lenders shall not otherwise
constitute an amendment or waiver and (d) any change to the definition of
“Company Material Adverse Effect” in the Stock Purchase Agreement shall be
deemed materially adverse to the Incremental Term Loan Lenders).

 

(d)                                 All actions or documents necessary to
establish that the Administrative Agent will have a perfected first priority
security interest, subject to liens permitted under the Credit

 

4

--------------------------------------------------------------------------------


 

Agreement, in the Collateral shall have been taken or executed and delivered (it
being understood that (I) to the extent any Collateral cannot be delivered, or a
security interest therein perfected by (A) the filing of a Uniform Commercial
Code (“UCC”) financing statement or (B) taking delivery and possession of a
stock certificate, if the delivery of such Collateral or the perfection of the
Administrative Agent’s security interest in such Collateral cannot be
accomplished prior to the First Incremental Amendment Effective Date after the
U.S. Borrower’s and the Company’s use of commercially reasonable efforts to do
so, then the delivery of such Collateral or the perfection of the security
interest in such Collateral shall not constitute a condition precedent to the
availability of the Incremental Term Loans on the First Incremental Amendment
Effective Date; (II) with respect to assets a security interest in which can be
perfected by filing a UCC financing statement, the U.S. Borrower’s and the
Company’s sole obligation shall be to deliver (or cause to be delivered)
necessary UCC financing statements to the Collateral Agent to the extent not
already delivered and to irrevocably authorize and to cause the U.S. Target to
irrevocably authorize the Collateral Agent to file such UCC financing
statements; and (III) delivery of stock certificates (including “split” stock
certificates representing less than 100% of stock of the Target) on the First
Incremental Amendment Effective Date shall be limited to those of the Target to
the extent received from the sellers party to the Stock Purchase Agreement.

 

(e)                                  Except for the transactions contemplated by
the Stock Purchase Agreement, since the Latest Balance Sheet Date (as defined in
the Stock Purchase Agreement as in effect on May 12, 2015), there has not been
any Company Material Adverse Effect. “Company Material Adverse Effect” means any
state of facts, circumstance, condition, event, change, development, occurrence,
result or effect (each, an “Effect”) that, individually or in the aggregate, is
or reasonably would be expected to have a material adverse effect on the
business, condition (financial or otherwise), assets, properties, liabilities or
results of operations of the Companies and the Business, taken as a whole;
provided, however, that no Effect shall constitute a Company Material Adverse
Effect to the extent that such Effect arises out of or results from: (i) changes
in general economic or business conditions in the United States, Mexico, Bolivia
or elsewhere in the world; (ii) changes in the credit, debt, financial or
capital markets or changes in interest or exchange rates, in each case, in the
United States, Mexico, Bolivia or elsewhere in the world; (iii) changes in
conditions generally affecting the industry in which any of the Companies or the
Business operate; (iv) any outbreak or escalation of any military conflict,
declared or undeclared war, armed hostilities, or acts of foreign or domestic
terrorism; (v) any hurricane, flood, tornado, earthquake or other natural
disaster; (vi) changes or proposed changes in applicable Law or IFRS or in the
interpretation or enforcement thereof; (vii) any failure by the Companies or the
Business to meet any internal or external estimates, expectations, budgets,
projections or forecasts (but not the underlying causes of such failure unless
such underlying causes would otherwise be excepted from this definition);
(viii) the public announcement of the Agreement or the identity of Buyer or the
pendency or consummation of the transactions contemplated hereby, including any
Effect arising out of actions of competitors, customers, suppliers,
distributors, joint venture partners, employees (including losses of employees)
or labor unions in connection therewith; or (ix) (A) any action taken by any
Seller or any Company (1) pursuant to and in accordance with the Agreement or
(2) at the request or with the consent of Buyer or (B) the failure by any Seller
or any Company to take any action prohibited by the Acquisition Agreement;
provided, further, that any Effect arising out of or resulting from any change
or event referred to in clause (i), (ii), (iii), (iv), (v) or (vi) above may
constitute a Company Material Adverse Effect to the extent that such change or
event has a materially disproportionate impact on the Companies or the Business
compared to other companies that operate in the industries in which the
Companies or the Business operate.  Without limiting the generality of the
foregoing, it is understood that, in determining the monetary impact of any
Effect, (1) all amounts, if any, actually received and/or reasonably likely to
be received under insurance, third party indemnifications or similar

 

5

--------------------------------------------------------------------------------


 

agreements and (2) all Tax benefits, if any, actually received and/or reasonably
likely be received with respect to such Effect shall be taken into account.
Capitalized terms in the preceding definition are used as defined in the Stock
Purchase Agreement as in effect on May 12, 2015.

 

(f)                                   On the First Incremental Amendment
Effective Date, after giving effect to the consummation of the Acquisition, the
Company and its Restricted Subsidiaries shall have no outstanding indebtedness
except for (i) the Incremental Term Loans, (ii) the indebtedness outstanding
under the Credit Agreement and (iii) other indebtedness permitted under the
terms of the Credit Agreement.

 

(g)                                  The Administrative Agent shall have
received (1) audited consolidated (or in the case of Target, combined) balance
sheets and related statements of income and cash flows of (x) the Company for
the most recent three fiscal years ended at least 90 days prior to the First
Incremental Amendment Effective Date and (y) the Target for the most recent two
fiscal years ended at least 90 days prior to the First Incremental Amendment
Effective Date, (2) unaudited consolidated (or in the case of Target, combined)
balance sheets and related statements of income and cash flows of each of the
Company and the Target for each of the first three fiscal quarters ended after
the close of its most recent fiscal year and at least 45 days prior to the First
Incremental Amendment Effective Date and (3) pro forma consolidated financial
statements (including a consolidated balance sheet and related statements of
income and cash flow) of the Company and its subsidiaries (including the Target)
for the twelve-month period ending on the last day of the most recently
completed four fiscal quarter period ended at least 45 days before the First
Incremental Amendment Effective Date (or, if the end of such most recently
completed fiscal period is the end of a fiscal year, ended at least 90 days
before the First Incremental Amendment Effective Date), prepared after giving
effect to the (A) the Acquisition, (B) the borrowing of Incremental Term Loans
and Senior Bridge Loans (if any) and the issuance of Senior Notes and (C) with
respect to clauses (A) and (B), the payment of fees incidental or related
thereto (the “Transactions”), as if the Transactions had occurred as of such
date (in the case of the balance sheet) or at the beginning of such period.

 

(h)                                 The Arrangers shall have been afforded a
period of at least 8 consecutive business days following receipt of a customary
confidential information memorandum for each of the Incremental Term Loan
Facilities and other customary marketing materials and information reasonably
deemed necessary by the Arrangers to complete a successful syndication (the
“Required Bank Information”) with respect to the Incremental Term Loan
Facilities to market and syndicate the Incremental Term Loan Facilities,
(provided that (A) each of May 25, 2015, July 2, 2015 and July 3, 2015 shall not
be included in determining such 8 consecutive business day period, (B) if such 8
consecutive business day period has not ended prior to August 20, 2015, then it
will commence no earlier than September 8, 2015, (C) November 26, 2015 and
November 27, 2015 shall not be included in determining such 8 consecutive
business day period, (D) if such 8 consecutive business day period has not ended
prior to December 18, 2015, it will restart in full on or after January 4, 2016
and (E) March 25, 2016 shall not be included in determining such 8 consecutive
business day period).  If the Company reasonably believes that it has delivered
the Required Bank Information, the Company may deliver to the Arrangers written
notice to that effect (stating when the Company believes it completed such
delivery), in which case the Company will be deemed to have delivered the
Required Bank Information, unless the Arrangers in good faith reasonably believe
that the Company has not done so and, within three business days after their
receipt of such notice from the Company, the Arrangers deliver a written notice
to the Company to that effect (stating with reasonable specificity what portions
of the Required Bank Information are missing or unsuitable).

 

6

--------------------------------------------------------------------------------


 

(i)                                     All reasonably incurred and documented
costs, fees, expenses (including, without limitation, legal fees and expenses)
and other compensation contemplated by the First Incremental Amendment
Commitment Letter and the First Incremental Amendment Fee Letter, payable to the
Administrative Agent, each Agent and the Incremental Term Loan Lenders or
otherwise payable in respect of the Transactions on or before the First
Incremental Amendment Effective Date, to the extent invoiced at least three
business days prior to the First Incremental Amendment Effective Date unless
otherwise agreed, shall have been paid to the extent due (which amounts may be
offset against the proceeds of the Incremental Term Loan Facilities).

 

(j)                                    The Administrative Agent shall have
received at least three calendar days prior to the First Incremental Amendment
Effective Date all documentation and other information required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including without limitation the PATRIOT Act reasonably
requested by the Administrative Agent or any Incremental Term Loan Lender at
least ten business days prior to the First Incremental Amendment Effective Date.

 

(k)                                 (x) The representations made by (or relating
to) the Target in the Stock Purchase Agreement as are material to the interests
of the Incremental Term Loan Lenders, but only to the extent that Owens-Brockway
has (or its applicable affiliate has) the right to terminate its (or its
affiliate’s) obligations (or to refuse to consummate the Acquisition) under the
Stock Purchase Agreement as a result of a breach of such representations, and
(y) the representations made by the U.S. Borrower in or pursuant to Sections
6.1(a) (limited solely to the entry into, and performance under, this First
Incremental Amendment), 6.2(a) (solely with respect to this First Incremental
Amendment), 6.2(b) (limited to the execution and delivery of this First
Incremental Amendment not conflicting or violating Organic Documents),
6.2(d) (solely with respect to this First Incremental Amendment), 6.7, 6.8, 6.13
(as if the reference therein to the ‘Closing Date’ was a reference to the First
Incremental Amendment Effective Date), 6.14, 6.17 ((x) other than with respect
to Targets and (y) solely with respect to the use of proceeds of the Incremental
Term Loans) and 6.18 ((x) other than with respect to Targets and (y) solely with
respect to the use of proceeds of the Incremental Term Loans) of the Credit
Agreement, shall be true and correct in all material respects on and as of the
First Incremental Amendment Effective Date (although any representations and
warranties which expressly relate to a given date or period shall be required to
be true and correct in all material respects as of the respective date or for
the respective period, as the case may be), before and after giving effect to
the Transactions.

 

(l)                                     The Administrative Agent shall have
received a solvency certificate from the chief financial officer (or other
officer with reasonably equivalent responsibilities) of the Company in the form
attached hereto as Exhibit B.

 

(m)                             The Administrative Agent shall have received an
Officer’s Certificate of the Company, dated as of the First Incremental
Amendment Effective Date, certifying compliance with the requirements set forth
in preceding clauses (c), (e), (f) and (k) of this Section 5 and that the
Incremental Term Loans will constitute an Additional Facility.

 

(n)                                 The Administrative Agent shall have received
(i) either (x) a copy of the certificate or articles of incorporation or
equivalent organizational document, including all amendments thereto, of each
Loan Party party hereto, certified as of a recent date by the Secretary of State
of the state of its organization or (y) confirmation from such Loan Party that
there has been no change to such organizational documents since last delivered
to the Administrative Agent, (ii) a good standing certificate from the Secretary
of State (or other applicable authority) of its jurisdiction of organization (if
available from such jurisdiction) and, to the extent generally available and
customary in its jurisdiction of organization, a certificate or other evidence
of good

 

7

--------------------------------------------------------------------------------


 

standing as to payment of any applicable franchise or similar taxes from the
appropriate taxing authority of such jurisdiction, each dated a recent date
prior to the First Incremental Amendment Effective Date; (iii) a certificate of
the Secretary or Assistant Secretary of each Loan Party party hereto dated the
First Incremental Amendment Effective Date and certifying (A) that (x) attached
thereto is a true and complete copy of the by-laws, operating agreement or
similar governing document of such Loan Party as in effect on the First
Incremental Amendment Effective Date and at all times since a date prior to the
date of the resolutions described in clause (B) below or (y) there has been no
change to such governing documents since last delivered to the Administrative
Agent, (B) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors of such Loan Party authorizing the execution,
delivery and performance of the Loan Documents to which such Person is a party
and, in the case of the U.S. Borrower, the borrowings hereunder, and that such
resolutions have not been modified, rescinded or amended and are in full force
and effect, (C) that any attached certificate or articles of incorporation,
equivalent organizational document, by-law, operating agreement or similar
governing document of such Loan Party have not been amended (in the case of the
articles of incorporation of each such Loan Party since the date of the last
amendment thereto shown on the certificate of good standing furnished pursuant
to clause (i) above), and (D) to the extent not previously delivered to the
Administrative Agent as to the incumbency and specimen signature of each officer
executing any Loan Document or any other document delivered in connection
herewith on behalf of such Loan Party; and (iv) a certificate of another officer
as to the incumbency and specimen signature of the Secretary or Assistant
Secretary executing the certificate pursuant to clause (iii) above.

 

(o)                                 The Administrative Agent shall have received
a favorable written opinion of (i) Latham & Watkins LLP, counsel for the Loan
Parties and (ii) James W. Baehren, general counsel of the Company, in each case
reasonably acceptable to the Administrative Agent, (A) dated the First
Incremental Amendment Effective Date and (B) Owens-Brockway hereby requests such
counsel to deliver such opinion.

 

Section 6.                                          Reference to and Effect on
the Credit Agreement.  On and after the First Incremental Amendment Effective
Date, (i) each reference in the Credit Agreement to “this Agreement,”
“hereunder,” “hereof” or text of like import referring to the Credit Agreement
shall mean and be a reference to the Credit Agreement as amended by this First
Incremental Amendment, (ii) the Incremental Term Loans shall constitute “Term
Loans”, in each case, under and as defined in the Credit Agreement, (iii) the
Incremental Term Loan Lenders shall each constitute a “Lender” and “Term Lender”
under and as defined in the Credit Agreement, and (iv) the First Incremental
Amendment Effective Date shall constitute the “First Incremental Amendment
Effective Date” under and as defined in the Credit Agreement.  On and after the
effectiveness of this First Incremental Amendment, this First Incremental
Amendment shall for all purposes constitute a “Loan Document” under and as
defined in the Credit Agreement and the other Credit Documents.

 

Section 7.                                          Governing Law.  This First
Incremental Amendment shall be governed by, and construed in accordance with,
the law of the State of New York. Section 12. 9 of the Credit Agreement is
incorporated by reference herein as if such Section appeared herein, mutatis
mutandis.

 

Section 8.                                          Confirmation of Guarantees
and Security Interests.  By signing this First Incremental Amendment, each Loan
Party party hereto hereby confirms that (a) the obligations of the Loan Parties
under the Credit Agreement as modified or supplemented hereby (including with
respect to the Incremental Term Loans A and the Incremental Term Loans B
contemplated by this First Incremental Amendment) and the other Loan Documents
(i) are entitled to the benefits of the guarantees and the security interests
set forth or created in the Company Guaranty, the Domestic Borrowers’ Guaranty,
the Subsidiary Guaranty, the Domestic Collateral Documents and the other Loan
Documents, (ii) constitute “Obligations”, “U.S. Obligations” and “Guaranteed
Obligations” or other similar term for purposes of the

 

8

--------------------------------------------------------------------------------


 

Credit Agreement, the Domestic Collateral Documents and all other Loan
Documents, (iii) notwithstanding the effectiveness of the terms hereof, the
Company Guaranty, the Domestic Borrowers’ Guaranty, the Subsidiary Guaranty, the
Domestic Collateral Documents and the other Loan Documents are, and shall
continue to be, in full force and effect and are hereby ratified and confirmed
in all respects and (b) each Incremental Term Loan Lender shall be a “Secured
Party” and a “Lender” (including without limitation for purposes of the
definition of “Requisite Lenders” contained in Section 1.1 of the Credit
Agreement) for all purposes of the Credit Agreement and the other Loan
Documents.  Each Loan Party party hereto ratifies and confirms that all Liens
granted, conveyed, or assigned to the Administrative Agent by such Person
pursuant to any Loan Document to which it is a party remain in full force and
effect, are not released or reduced, and continue to secure full payment and
performance of the Obligations as increased hereby.

 

Section 9.                                          Credit Agreement Governs. 
This First Incremental Amendment shall not by implication or otherwise limit,
impair, constitute a waiver of or otherwise affect the rights and remedies of
any Lender or the Administrative Agent under the Credit Agreement or any other
Loan Document, and shall not alter, modify, amend or in any way affect any of
the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle any Loan Party to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

 

Section 10.                                   Counterparts.  This First
Incremental Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. Delivery of an executed counterpart of a
signature page to this First Incremental Amendment by facsimile or electronic
(i.e., “pdf” or “tif”) transmission shall be effective as delivery of a manually
executed counterpart of this First Incremental Amendment.

 

Section 11.                                   Miscellaneous.  This First
Incremental Amendment shall constitute a Loan Document for all purposes of the
Credit Agreement and the other Loan Documents. The U.S. Borrower shall pay all
reasonable fees, costs and expenses of the Administrative Agent incurred in
connection with the negotiation, preparation and execution of this First
Incremental Amendment and the transactions contemplated hereby to the extent
required by Section 7 of the First Incremental Amendment Commitment Letter or
the Credit Agreement).  The provisions of this First Incremental Amendment are
deemed incorporated as of the First Incremental Amendment Effective Date into
the Credit Agreement as if fully set forth therein. To the extent required by
the Credit Agreement, each of the U.S. Borrower and the Administrative Agent
hereby consent to each Incremental Term Loan Lender that is not a Lender as of
the date hereof becoming a Lender under the Credit Agreement on the First
Incremental Amendment Effective Date.  In addition, the U.S. Borrower hereby
consents to the assignment by any Incremental Term Loan Lender of all or a
portion of its Incremental Term Loans to any bank, financial institution or
other investor identified by any Agent in writing, and acceptable, to the U.S.
Borrower on or prior to the date hereof.

 

[Remainder of Page Intentionally Left Blank.]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this First Incremental
Amendment to be duly executed as of the date first above written.

 

 

OWENS-BROCKWAY GLASS CONTAINER INC.

 

 

 

 

 

 

 

By:

/s/

 James W. Baehren

 

 

Name:

 James W. Baehren

 

 

Title:

 Senior Vice President

 

 

 

 

 

 

 

 

 

On behalf of each entity named on Schedule A annexed hereto, in the capacity set
forth for such entity on such Schedule A

 

 

 

 

 

 

/s/

 James W. Baehren

 

By:

 James W. Baehren

 

 

[Signature Page to First Incremental Amendment]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Names of Loan Parties

 

Title of Officer Executing on Behalf of Such
Grantor

Owens-Illinois Group, Inc.

 

Vice President

OI Australia Inc.

 

Vice President & Secretary

OI General FTS Inc.

 

Vice President

Owens-Brockway Packaging, Inc.

 

Vice President & Secretary

Owens-Illinois General Inc.

 

Vice President & Secretary

 

[Signature Page to First Incremental Amendment]

 

--------------------------------------------------------------------------------


 

The Administrative Agent

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

 

 

 

 

 

 

By:

/s/

 Peter Cucchiara

 

Name:

 Peter Cucchiara

 

Title:

 Vice President

 

 

 

 

 

 

 

By:

/s/

 Michael Winters

 

Name:

 Michael Winters

 

Title:

 Vice President

 

 

[Signature Page to First Incremental Amendment]

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG NEW YORK BRANCH,

 

as an Incremental Term Loan Lender

 

 

 

 

 

 

 

By:

/s/

 Peter Cucchiara

 

Name:

 Peter Cucchiara

 

Title:

 Vice President

 

 

 

 

 

 

 

By:

/s/

 Michael Winters

 

Name:

 Michael Winters

 

Title:

 Vice President

 

 

[Signature Page to First Incremental Amendment]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Incremental Term Loan
Lender

 

Amount of Incremental Term
Loan A Commitments

 

Amount of Incremental Term
Loan B Commitments

 

Deutsche Bank AG New York Branch

 

$

675,000,000

 

$

575,000,000

 

TOTAL

 

$

675,000,000

 

$

575,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF

 

SOLVENCY CERTIFICATE

 

[          ], 2015

 

This Solvency Certificate is delivered pursuant to Section [     ] of the
[INSERT DESCRIPTION OF APPLICABLE CREDIT DOCUMENTATION] dated as of [         
], among [         ] (the “Credit Agreement”).  Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

 

The undersigned hereby certifies, solely in his capacity as an officer of the
Company and not in his individual capacity, as follows:

 

1.              I am the [Chief Financial Officer](1) of the Company.  I am
familiar with the Transaction and the financial condition of the Company and its
subsidiaries, and have reviewed the Credit Agreement, financial statements
referred to in Section [  ] of the Credit Agreement and such documents and made
such investigation as I have deemed relevant for the purposes of this Solvency
Certificate.

 

2.              For purposes of this certificate, the terms below shall have the
following definitions:

 

a.              “Fair Value”

 

The amount at which the assets (both tangible and intangible), in their
entirety, of the Company and its subsidiaries taken as a whole would change
hands between a willing buyer and a willing seller, within a commercially
reasonable period of time, each having reasonable knowledge of the relevant
facts, with neither being under any compulsion to act.

 

b.              “Present Fair Saleable Value”

 

The amount that could be obtained by an independent willing seller from an
independent willing buyer if the assets (both tangible and intangible) of the
Company and its subsidiaries taken as a whole are sold on a going concern basis
with reasonable promptness in an arm’s-length transaction under present
conditions for the sale of comparable business enterprises insofar as such
conditions can be reasonably evaluated.

 

c.               “liabilities”

 

The recorded liabilities (including contingent liabilities that would be
recorded in accordance with GAAP) of the Company and its subsidiaries taken as a
whole, as of the date hereof after giving effect to the consummation of the
Transaction (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof),
determined in accordance with GAAP consistently applied.

 

--------------------------------------------------------------------------------

(1)  References to CFO to be conformed throughout if a senior financial officer
(other than CFO) of the company executes this certificate.

 

--------------------------------------------------------------------------------


 

d.              “will be able to pay liabilities…as they mature”

 

For the period from the date hereof through the Maturity Date, the Company and
its subsidiaries taken as a whole will have sufficient assets and cash flow to
pay their liabilities as those liabilities mature or (in the case of contingent
liabilities) otherwise become payable, in light of business conducted or
anticipated to be conducted by the Company and its subsidiaries as reflected in
the projected financial statements and in light of the anticipated credit
capacity.

 

e.               “Do not have Unreasonably Small Capital”

 

The Company and its subsidiaries taken as a whole after consummation of the
Transaction (including the execution and delivery of the Credit Agreement, the
making of the Loans and the use of proceeds of such Loans on the date hereof) is
a going concern and has sufficient capital to reasonably ensure that it will
continue to be a going concern for the period from the date hereof through the
Maturity Date.  I understand that “unreasonably small capital” depends upon the
nature of the particular business or businesses conducted or to be conducted,
and I have reached my conclusion based on the needs and anticipated needs for
capital of the business conducted or anticipated to be conducted by the Company
and its subsidiaries as reflected in the projected financial statements and in
light of the anticipated credit capacity.

 

3.              As of the date hereof, immediately after giving effect to the
consummation of the Transaction, on and as of such date (i) the fair value of
the assets of the Company and its subsidiaries on a consolidated basis, at a
fair valuation, will exceed the debts and liabilities, direct, subordinated,
contingent or otherwise, of the Company and its subsidiaries on a consolidated
basis; (ii) the present fair saleable value of the property of the Company and
its subsidiaries on a consolidated basis will be greater than the amount that
will be required to pay the probable liability of the Company and its
subsidiaries on a consolidated basis on their debts and other liabilities,
direct, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Company and its subsidiaries
on a consolidated basis will be able to pay their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Company and its subsidiaries on a
consolidated basis will not have unreasonably small capital with which to
conduct the businesses in which they are engaged as such businesses are now
conducted and are proposed to be conducted following the Closing Date.

 

4.              As of the date hereof, immediately after giving effect to the
consummation of the Transaction, the Company does not intend to, and the Company
does not believe that it or any of its subsidiaries will, incur debts beyond its
ability to pay such debts as they mature, taking into account the timing and
amounts of cash to be received by it or any such subsidiary and the timing and
amounts of cash to be payable on or in respect of its debts or the debts of any
such subsidiary.

 

5.              The financial information and assumptions which underlie and
form the basis for the representations made in this Certificate were fair and
reasonable when made and were made in good faith and continue to be fair and
reasonable as of the date hereof.

 

--------------------------------------------------------------------------------


 

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Company and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 

 

OWENS-ILLINOIS GROUP, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:
Title: [CHIEF FINANCIAL OFFICER] /
[INSERT TITLE OF OTHER SENIOR
FINANCIAL OFFICER]

 

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

ANNEX I

 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

$300,000,000 U.S. Dollar Revolving Facility

$600,000,000 Multicurrency Revolving Facility

$600,000,0001,275,000,000 Term Loan A Facility (USD)

€278,810,000 Term Loan A Facility (EUR)

$575,000,000 Term Loan B Facility (USD)

$300,000,000 Delayed Draw Term Loan Facility (USD)

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED CREDIT AGREEMENT AND SYNDICATED FACILITY AGREEMENT

 

Dated April 22, 2015

 

among

 

OWENS-ILLINOIS GROUP, INC.
OWENS-BROCKWAY GLASS CONTAINER INC.,
ACI OPERATIONS PTY. LIMITED,
OI EUROPEAN GROUP B.V.,
OI EUROPE SARL,
O-I CANADA CORP.,
OWENS-ILLINOIS GENERAL INC.,

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Administrative Agent

 

and

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Collateral Agent

 

and

 

VARIOUS LENDING INSTITUTIONS

 

--------------------------------------------------------------------------------

 

Arranged by

 

DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
THE BANK OF NOVA SCOTIA,
BNP PARIBAS,
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,
and
J.P. MORGAN SECURITIES LLC,
as Joint Lead Arrangers and Joint Bookrunners,

 

BANK OF AMERICA, N.A.,
as Syndication Agent

 

--------------------------------------------------------------------------------


 

BARCLAYS BANK PLC,
COBANK, ACB,
COӦPERATIEVE CENTRALE RAIFFEISEN — BOERENLEENBANK B.A., “RABOBANK NEDERLAND,”
NEW YORK BRANCH,
GOLDMAN SACHS BANK USA,
and
HSBC BANK USA, N.A.,
as Documentation Agents

 

--------------------------------------------------------------------------------

 

with respect to the 2015 Incremental Term Loan A Commitments and the 2015
Incremental Term Loan B Commitments made available pursuant to the First
Incremental Amendment,

 

Arranged by

 

DEUTSCHE BANK SECURITIES INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS SECURITIES CORP.,
CREDIT AGRICOLE CORPORATE & INVESTMENT BANK,
GOLDMAN SACHS BANK USA,

J.P. MORGAN SECURITIES LLC

and
THE BANK OF NOVA SCOTIA,
as Joint Lead Arrangers and Joint Bookrunners,

 

BARCLAYS BANK PLC,
COӦPERATIEVE CENTRALE RAIFFEISEN — BOERENLEENBANK B.A., “RABOBANK NEDERLAND,”
NEW YORK BRANCH,
and
HSBC SECURITIES USA, INC.,
as Co-Senior Managers

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

ARTICLE I

 

 

DEFINITIONSIDEFINITIONS AND ACCOUNTING TERMS

 

 

 

 

1.1

Definitions

2

1.2

Terms Generally; Financial Statements

5359

1.3

Calculation of Exchange Rate

5460

1.4

Dutch Terms

5460

 

 

 

 

ARTICLE II

 

 

AMOUNTIIAMOUNT AND TERMS OF U.S. DOLLAR, EURO AND ALTERNATIVE CURRENCY CREDITS

 

 

 

 

2.1

The Commitments

5561

2.2

Evidence of Indebtedness; Repayment of Loans

6167

2.3

Minimum Amount of Each Borrowing; Maximum Number of Borrowings

6268

2.4

Borrowing Options

6268

2.5

Notice of Borrowing

6269

2.6

Conversion or Continuation

6369

2.7

Disbursement of Funds

6470

2.8

Utilization of Revolving Commitments in an Alternative Currency

6471

2.9

Additional Facility

6672

2.10

Letters of Credit

6774

2.11

Pro Rata Borrowings

7683

2.12

Defaulting Lenders

7783

2.13

Borrowers’ Agent

7986

 

 

 

 

ARTICLE III

 

 

INTERESTIIIINTEREST AND FEES

 

 

 

 

3.1

Interest

7986

3.2

Fees

8188

3.3

Computation of Interest and Fees

8289

3.4

Interest Periods

8289

3.5

Compensation for Funding Losses

8390

3.6

Increased Costs, Illegality, Etc.

8491

3.7

Mitigation Obligations; Replacement of Affected Lenders

8693

 

 

 

 

ARTICLE IV

 

 

REDUCTIONIVREDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

 

 

 

 

4.1

Voluntary Reduction of Commitments

8794

4.2

Mandatory Reductions of Term Commitments

8895

4.3

Voluntary Prepayments

8895

4.4

Mandatory Prepayments

8996

4.5

Application of Prepayments; Waiver of Certain Prepayments

9198

4.6

Method and Place of Payment

9199

4.7

Net Payments

92100

 

 

 

 

ARTICLE V

 

 

CONDITIONSVCONDITIONS OF CREDIT

 

 

 

 

5.1

Conditions to Closing Date

96103

 

i

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

5.2

Conditions Precedent to All Loans

99106

5.3

Conditions to Letters of Credit

99106

5.4

Conditions to the Borrowing of the Delayed Draw Term Loans

99107

 

 

 

 

ARTICLE VI

 

 

REPRESENTATIONSVIREPRESENTATIONS AND WARRANTIES

 

 

 

 

6.1

Organization, Powers, Good Standing, Business and Subsidiaries

100107

6.2

Authorization of Borrowing, Etc.

101108

6.3

Financial Condition

101109

6.4

No Adverse Material Effect

102109

6.5

Litigation; Adverse Facts

102109

6.6

Payment of Taxes

102109

6.7

Governmental Regulation

102109

6.8

Securities Activities

102109

6.9

Employee Benefit Plans

102110

6.10

Disclosure

103110

6.11

Environmental Protection

103110

6.12

Title to Properties; Liens; Intellectual Property

104111

6.13

Solvency

104111

6.14

Matters Relating to Collateral

104111

6.15

Credit Agreement Under Indentures

105112

6.16

Non-Bank Rules

105112

6.17

Anti-Terrorism and Sanctions Laws

105112

6.18

USA Patriot Act; Foreign Corrupt Practices Act

105113

 

 

 

 

ARTICLE VII

 

 

AFFIRMATIVEVIIAFFIRMATIVE COVENANTS

 

 

 

 

7.1

Financial Statements

106113

7.2

Corporate Existence, Etc.

108115

7.3

Payment of Taxes and Claims; Tax Consolidation

108115

7.4

Maintenance of Properties; Insurance; Application of Net Insurance/Condemnation
Proceeds

108116

7.5

Inspection

109117

7.6

Compliance with Laws

110117

7.7

Securities Activities

110117

7.8

Environmental Matters

110117

7.9

Execution of Subsidiary Guaranty and Security Agreement After the Closing Date

111118

7.10

Designation of Unrestricted Subsidiaries

113120

7.11

Personal Property Securities Act

114121

7.12

Use of Proceeds

114122

 

 

 

 

ARTICLE VIII

 

 

NEGATIVEVIIINEGATIVE COVENANTS

 

 

 

 

8.1

Indebtedness

115122

8.2

Liens and Related Matters

116124

8.3

Investments; Acquisitions

118126

8.4

Contingent Obligations

120127

8.5

Restricted Payments

121128

8.6

[Reserved]

121129

8.7

Restriction on Fundamental Changes; Asset Sales

121129

8.8

[Reserved]

123131

8.9

Transactions with Shareholders and Affiliates

123131

 

ii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

8.10

Sales and Lease Backs

124131

8.11

Conduct of Business

124132

8.12

Amendments of Documents Relating to Subordinated Indebtedness; No Prepayments of
Subordinated Indebtedness

124132

 

 

 

 

ARTICLE IX

 

 

FINANCIALIXFINANCIAL COVENANT

 

 

 

 

9.1

Total Leverage Ratio

125132

 

 

 

 

ARTICLE X

 

 

EVENTSXEVENTS OF DEFAULT

 

 

 

 

10.1

Listing of Events of Default

125133

10.2

Action if Bankruptcy

127135

10.3

Action if Other Event of Default

128135

10.4

[Reserved]

128136

10.5

Rights Not Exclusive

128136

10.6

Application of Proceeds

128136

 

 

 

 

ARTICLE XI

 

 

THEXITHE AGENTS

 

 

 

 

11.1

Appointment

129137

11.2

The Administrative Agent in Its Individual Capacity

130137

11.3

Nature of Duties

130138

11.4

Reliance

131138

11.5

Delegation of Duties

131138

11.6

Resignation by the Administrative Agent

131139

11.7

Lack of Reliance on the Administrative Agent

132140

11.8

No Other Duties, Etc.

133140

11.9

Administrative Agent May File Proofs of Claim

133141

11.10

Intercreditor Agreements, Collateral and Guaranty Matters

134141

11.11

Intercreditor Agreement; Nominal Restatement

135143

11.12

Withholding Tax Indemnity

135143

11.13

Holders

136143

 

 

 

 

ARTICLE XII

 

 

MISCELLANEOUSXIIMISCELLANEOUS

 

 

 

 

12.1

No Waiver; Modifications in Writing

136143

12.2

Further Assurances

139147

12.3

Notices, Etc.

139147

12.4

Costs and Expenses; Indemnification

140148

12.5

Confirmations

143151

12.6

Adjustment; Setoff

143151

12.7

Execution in Counterparts; Electronic Execution

144152

12.8

Binding Effect; Assignment; Addition and Substitution of Lenders

144152

12.9

CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY TRIAL; SERVICE OF PROCESS

149157

12.10

Severability of Provisions

150158

12.11

Transfers of Notes

150158

12.12

Registry

151158

12.13

Amendment and Restatement

151159

12.14

Headings

151159

 

iii

--------------------------------------------------------------------------------


 

 

 

Page

 

 

 

12.15

Termination of Agreement

151159

12.16

Treatment of Certain Information; Confidentiality

151159

12.17

Concerning the Collateral and the Loan Documents

152160

12.18

Release of Canadian Collateral

153161

12.19

Dutch Parallel Debt

153161

12.20

Intercreditor Matters

154162

12.21

Replacement Collateral Agent

154162

12.22

Release of Domestic Guarantors and Collateral

154162

12.23

No Fiduciary Duty

155163

 

 

 

 

ARTICLE XIII

 

 

COLLECTIONXIIICOLLECTION ALLOCATION MECHANISM

 

 

 

 

13.1

Implementation of CAM

155163

13.2

Letters of Credit

156164

 

 

 

 

ARTICLE XIV

 

 

COMPANYXIVCOMPANY GUARANTY

 

 

 

 

14.1

Guaranty

158165

14.2

Waivers

158166

14.3

Payment

159167

14.4

Waiver of Subrogation, Etc.

159167

14.5

Termination

161168

14.6

Security

161169

14.7

Keepwell

161169

 

iv

--------------------------------------------------------------------------------


 

INDEX OF SCHEDULES AND EXHIBITS

 

Exhibits

 

Exhibit 2.1(d)

 

Form of Domestic Overdraft Agreement

Exhibit 2.1(e)

 

Form of Offshore Overdraft Agreements

Exhibit 2.2(a)(1)

 

Form of Term Note

Exhibit 2.2(a)(2)

 

Form of Revolving Note

Exhibit 2.5

 

Form of Notice of Borrowing

Exhibit 2.6

 

Form of Notice of Conversion or Continuation

Exhibit 2.10(c)

 

Form of Notice of Issuance

Exhibit 4.7(d)

 

Form of U.S. Tax Compliance Certificate

Exhibit 5.1(a)(ii)

 

Form of Domestic Borrowers’ Guaranty

Exhibit 5.1(j)(i)(A)

 

Form of Security Agreement

Exhibit 5.1(j)(B)

 

Form of Pledge Agreement

Exhibit 7.1(c)

 

Form of Compliance Certificate

Exhibit 7.9

 

Form of Subsidiary Guaranty

Exhibit 12.1(c)

 

Form of Joinder Agreement

Exhibit 12.8(d)

 

Form of Assignment and Assumption Agreement

 

Schedules

 

Schedule 1.1(a)

 

Commitments

Schedule 1.1(b)

 

Foreign Subsidiaries

Schedule 1.1(c)

 

Additional Domestic Subsidiary Borrowers/Additional Foreign Subsidiary Borrowers

Schedule 1.1(d)

 

Subsidiary Guarantors

Schedule 1.1(e)

 

Offshore Guarantors

Schedule 2.10(j)

 

Existing Letters of Credit

Schedule 5.1(d)

 

New Senior Debt

Schedule 6.1

 

Subsidiaries

Schedule 7.9(a)

 

Released Notes Guarantors

Schedule 8.1

 

Indebtedness

Schedule 8.2

 

Existing Liens

Schedule 8.3

 

Existing Investments

Schedule 8.4

 

Contingent Obligations

Schedule 8.9

 

Transactions with Affiliates

Schedule 12.8(j)

 

Voting Participants

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT AND SYNDICATED FACILITY AGREEMENT is
dated as of April 22, 2015 (as amended by (i) the First Amendment, dated as of
July 24, 2015, by and among the Borrowers’ Agent, the Borrowers, the
Administrative Agent and the Lenders party thereto (in each case as defined
herein), (ii) the Second Amendment, dated as of September 1, 2015, by and among
the Borrowers’ Agent, the Borrowers, the Administrative Agent and the Lenders
party thereto and (iii) the First Incremental Amendment, dated as of
September 1, 2015, by and among, the U.S. Borrower, the Company, the
Administrative Agent, the Lenders party thereto and the Loan Parties party
thereto (in each case as defined herein)) and is made by and among
OWENS-ILLINOIS GROUP, INC., a Delaware corporation (“Company”), OWENS-BROCKWAY
GLASS CONTAINER INC., a Delaware corporation (“Owens-Brockway”), ACI OPERATIONS
PTY LIMITED, ABN 94 004 230 326, a limited liability company organized under the
laws of Australia (“ACI”), OI EUROPEAN GROUP B.V., a private company with
limited liability organized under the laws of the Netherlands with its
registered offices (statutaire zetel) in Schiedam, the Netherlands and
registered under number 24291478 (“OIEG”), OI EUROPE SÀRL, a Swiss Société à
responsabilité limitée (limited liability corporation) (“OI Europe”), O-I CANADA
CORP., a Nova Scotia company (“O-I Canada”), and OWENS-ILLINOIS GENERAL INC., a
Delaware corporation (“O-I General”), as Borrowers’ Agent (in such capacity
“Borrowers’ Agent”), THE LENDERS LISTED ON THE SIGNATURE PAGES HEREOF (each
individually a “Lender” and collectively, “Lenders”), DEUTSCHE BANK AG, NEW YORK
BRANCH (“DB”), BANK OF AMERICA, N.A. (“BofA”), JPMORGAN CHASE BANK, N.A.
(“JPM”), THE BANK OF NOVA SCOTIA (“Scotiabank”), BNP PARIBAS (“BNP”) and CREDIT
AGRICOLE CORPORATE & INVESTMENT BANK (“Credit Agricole”) as Issuing Lenders (as
defined below), the OVERDRAFT PROVIDERS (as defined below) LISTED ON THE
SIGNATURE PAGES HEREOF, DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as
Administrative Agent for Lenders (“Administrative Agent”) and DB, as Collateral
Agent for the Lenders (“Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Owens-Brockway, the Company, ACI, OIEG, OI Europe, O-I Canada, O-I
General, DB as administrative agent and the other lenders and agents party
thereto are parties to the Existing Credit Agreement (this and other capitalized
terms used in these recitals without definition being used as defined in
subsection 1.1), and have agreed to amend and restated the Existing Credit
Agreement on the terms and conditions set forth in this Agreement;

 

WHEREAS, Lenders, at the request of Company, have agreed to extend certain
credit facilities to Borrowers, the proceeds of which will be used (i) to repay
the loans under the Existing Credit Agreement and pay related fees and expenses
and (ii) to provide financing for general corporate purposes (including working
capital requirements) of Company, the Borrowers and their respective
Subsidiaries;

 

WHEREAS, Owens-Brockway will secure all of its Obligations hereunder, and under
the other Loan Documents and in respect of Other Lender Guarantied Obligations
pursuant to a First Priority Lien granted to Collateral Agent, on behalf of the
Lenders and the holders of Other Lender Guarantied Obligations, on substantially
all of its personal property, including a pledge of all of the Capital Stock of
certain of its Restricted Domestic Subsidiaries;

 

WHEREAS, Company and certain of the wholly-owned Restricted Domestic
Subsidiaries of Company will guarantee the Obligations of Owens-Brockway
hereunder and under the other Loan Documents and the Other Lender Guarantied
Obligations and secure their guaranties pursuant to a First Priority Lien
granted to Collateral Agent, on behalf of the Lenders and the holders of Other
Lender Guarantied Obligations, on substantially all of their respective personal
property, including a pledge of all

 

--------------------------------------------------------------------------------


 

of the Capital Stock of certain of their Restricted Domestic Subsidiaries (other
than O-I General FTS Inc. and the Harbor Capital Subsidiaries) and 65% of the
Capital Stock of substantially all of the first-tier Restricted Foreign
Subsidiaries owned by Company or such Restricted Domestic Subsidiary;

 

WHEREAS, Company and certain of the wholly-owned Restricted Domestic
Subsidiaries of Company will guarantee the Obligations of the Offshore Borrowers
and secure their guaranties pursuant to a First Priority Lien granted to
Collateral Agent, on behalf of the Lenders, on substantially all of their
respective personal property;

 

WHEREAS, ACI will secure its Obligations hereunder and under the other Loan
Documents pursuant to a First Priority Lien granted to Collateral Agent, on
behalf of the Lenders, on substantially all of its personal property;

 

WHEREAS, each Australian Guarantor, O-I Canada, each Canadian Guarantor, OIEG
and each Dutch Guarantor will guarantee the Obligations of ACI hereunder and
under the other Loan Documents and (other than O-I Canada and the Canadian
Guarantors) will secure their guaranties pursuant to a First Priority Lien
granted to Collateral Agent, on behalf of the Lenders, on substantially all of
their respective personal property;

 

WHEREAS, ACI, each Australian Guarantor, each Canadian Guarantor, OIEG and each
Dutch Guarantor will guarantee the Obligations of O-I Canada hereunder and under
the other Loan Documents and (other than O-I Canada and the Canadian Guarantors)
will secure their guaranties pursuant to a First Priority Lien granted to
Collateral Agent, on behalf of the Lenders, on substantially all of their
respective personal property;

 

WHEREAS, OIEG will secure all of its Obligations hereunder and under the other
Loan Documents pursuant to a First Priority Lien granted to Collateral Agent, on
behalf of the Lenders, on substantially all of its personal property;

 

WHEREAS, ACI, each Australian Guarantor, O-I Canada, each Canadian Guarantor and
each Dutch Guarantor will guarantee the Obligations of OIEG hereunder and under
the other Loan Documents and (other than O-I Canada and the Canadian Guarantors)
will secure their guaranties pursuant to a First Priority Lien granted to
Collateral Agent, on behalf of the Lenders, on substantially all of their
respective personal property;

 

WHEREAS, ACI, each Australian Guarantor, O-I Canada, each Canadian Guarantor,
OIEG and each Dutch Guarantor will guarantee the Obligations of OI Europe
hereunder and under the other Loan Documents and (other than O-I Canada and the
Canadian Guarantors) will secure their guaranties pursuant to a First Priority
Lien granted to Collateral Agent, on behalf of the Lenders, on substantially all
of their respective personal property; and

 

NOW, THEREFORE, in consideration of the promises and the agreements, provisions
and covenants herein contained, Company, Borrowers’ Agent, Borrowers, Lenders,
Arrangers, Co-Managers and Agents hereby agree as follows.

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.1                               Definitions.  As used herein, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

 

“2015 Incremental Term Loan A Commitment” means the amount set forth opposite
such lender’s name on Exhibit A to the First Incremental Amendment, and “2015
Incremental Term Loan A

 

2

--------------------------------------------------------------------------------


 

Commitments” means all such commitments collectively, which commitments equal
$675,000,000 in the aggregate as of the First Incremental Amendment Effective
Date.

 

“2015 Incremental Term Loan B Commitment” means the amount set forth opposite
such lender’s name on Exhibit A to the First Incremental Amendment, and “2015
Incremental Term Loan B Commitments” means all such commitments collectively,
which commitments equal $575,000,000 in the aggregate as of the First
Incremental Amendment Effective Date.

 

“2016 Senior Notes” means Owens-Brockway’s dollar-denominated 7.375% Senior
Notes due 2016.

 

“2022 Senior Notes” means Owens-Brockway’s dollar-denominated 5.00% Senior Notes
due 2022.

 

“2025 Senior Notes” means Owens-Brockway’s dollar-denominated 5.375% Senior
Notes due 2025.

 

“Accordion-Reducing Permitted Secured Debt” has the meaning assigned to that
term in Section 4.4(e).

 

“Acquired Indebtedness” means Indebtedness of a Person or any of its Restricted
Subsidiaries existing (i) at the time such Person becomes a Restricted
Subsidiary of Company, (ii) at the time it merges or consolidates with Company
or any of its Restricted Subsidiaries, or (iii) is assumed by Company or any of
its Restricted Subsidiaries in connection with the acquisition of assets from
such Person, and in each case not incurred by such Person in connection with, or
in anticipation or contemplation of, such Person becoming a Restricted
Subsidiary of Company or such acquisition, merger or consolidation.

 

“Acquisition” has the meaning assigned to that term in Section 8.3.

 

“Additional Domestic Subsidiary Borrower” means each Domestic Subsidiary listed
on Schedule 1.1(c) as amended from time to time in accordance with
Section 12.1(c).

 

“Additional Domestic Subsidiary Borrower Loan” means the extension of credit to
an Additional Domestic Subsidiary Borrower pursuant to this Agreement.

 

“Additional Domestic Subsidiary Borrower Sublimit” means such sublimit made
available to an Additional Domestic Subsidiary Borrower in accordance with
Section 12.1(c) (for the avoidance of doubt, such Additional Domestic Subsidiary
Borrower Sublimit to the extent utilized will reduce dollar-for-dollar (or the
equivalent in any other currency) the otherwise available Multicurrency
Revolving Commitment or the Dollar Revolving Commitment, as the case may be,
available to the other Borrowers hereunder).

 

“Additional Facilities” has the meaning assigned to that term in Section 2.9(a).

 

“Additional Foreign Subsidiary Borrower” means each Foreign Subsidiary listed on
Schedule 1.1(c) as amended from time to time in accordance with Section 12.1(c);
provided that each Additional Foreign Subsidiary Borrower must be incorporated
(or similarly organized) in a jurisdiction as to which all applicable Lenders
have confirmed to the Administrative Agent their ability and willingness to make
Loans into such jurisdiction; provided, further, that no such Lender
confirmation shall be required with respect to any Additional Foreign Subsidiary
Borrower incorporated (or similarly organized) in a jurisdiction (x) in which
any Borrower is organized on the Closing Date or (y) in which any then-existing
Additional Foreign Subsidiary Borrower is organized.

 

3

--------------------------------------------------------------------------------


 

“Additional Foreign Subsidiary Borrower Loan” means the extension of credit to
an Additional Foreign Subsidiary Borrower pursuant to this Agreement.

 

“Additional Foreign Subsidiary Borrower Sublimit” means such sublimit made
available to an Additional Foreign Subsidiary Borrower in accordance with
Section 12.1(c) (for the avoidance of doubt, such Additional Foreign Subsidiary
Borrower Sublimit will reduce dollar-for-dollar (or the equivalent in any other
currency) the otherwise available Multicurrency Revolving Commitment available
to the other Borrowers hereunder).

 

“Additional Incremental Rights” has the meaning assigned to that term in
Section 2.9(a).

 

“Additional Term A Loans A” has the meaning assigned to that term in
Section 2.9(a).

 

“Additional Term B Loans B” has the meaning assigned to that term in
Section 2.9(a).

 

“Additional Term Loans” has the meaning assigned to that term in Section 2.9(a).

 

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and any successor Administrative Agent in such capacity.

 

“ADollars” and the sign “A$” mean the lawful currency of Australia.

 

“Affiliate” of any Person means any other Person, directly or indirectly,
controlling, controlled by, or under common control with, that Person.  For the
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of that
Person, whether through the ownership of Voting Securities or by contract or
otherwise.  Notwithstanding the foregoing, for purposes of Section 12.8, an
“Affiliate” shall be a Person engaged in the business of banking or buying or
investing in loans who is controlled by, or under common control with, a Lender.

 

“Agents” means the Administrative Agent and for purposes of Article XI and
Article XIV, the Collateral Documents and the Intercreditor Agreement only, the
Collateral Agent.

 

“Agreed Alternative Currency” has the meaning assigned to that term in
Section 2.8(b).

 

“Agreement” means this Credit Agreement, as the same may at any time be amended,
restated, amended and restated, supplemented or otherwise modified in accordance
with the terms hereof and in effect.

 

“Alternative Currency” means, at any time, ADollars, Euro, Canadian Dollars
(which shall be available only under the Canadian Overdraft Agreement) and any
Agreed Alternative Currency.

 

“Alternative Currency Loan” means any Loan denominated in a currency other than
Dollars.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.

 

“Applicable Base Rate Margin” means:

 

(a)                                 “Applicable Base Rate Margin” meanswith
respect to Term Loans A, Term Euro Loans and Revolving Loans, at any date, the
applicable percentage rate per annum set forth in the following applicable table
under the column Applicable Base Rate Margin opposite the Applicable Leverage
Ratio on such date:

 

4

--------------------------------------------------------------------------------


 

Applicable Leverage Ratio

 

Applicable Base Rate Margin
For Base Rate Loans

 

Less than or equal to 2.50 to 1.00

 

0.25

%

Greater than 2.50 to 1.00 but less than or equal to 3.50 to 1.00

 

0.50

%

Greater than 3.50 to 1.00

 

0.75

%

 

provided, that, solely with respect to the Term Loans A, the applicable
percentage per annum rate at any date after the First Incremental Amendment
Effective Date but prior to the 12 month anniversary of the First Incremental
Amendment Effective Date shall be 0.75%; and.

 

(b)                                 with respect to Term Loans B, 1.75% per
annum.

 

“Applicable Commitment Fee Percentage” means, at any date, for each Revolving
Facility, the applicable percentage rate per annum set forth in the following
applicable table under the applicable column opposite the Applicable Leverage
Ratio as of such date:

 

Applicable Leverage Ratio

 

Applicable Commitment Fee Percentage

 

Less than or equal to 2.50 to 1.00

 

0.20

%

Greater than 2.50 to 1.00 but less than or equal to 3.50 to 1.00

 

0.25

%

Greater than 3.50 to 1.00

 

0.30

%

 

“Applicable Currency” means as to any particular payment or Loan, the currency
in which it is denominated or is payable (i.e. Dollars, Euro or the applicable
Alternative Currency).

 

“Applicable Eurocurrency Margin” means:

 

(a)                                 “Applicable Eurocurrency Margin” meanswith
respect to Term Loans A, Term Euro Loans and Revolving Loans, at any date, the
applicable percentage rate per annum set forth in the following applicable table
under the column Applicable Eurocurrency Margin opposite the Applicable Leverage
Ratio on such date:

 

Applicable Leverage Ratio

 

Applicable Eurocurrency Margin

 

Less than or equal to 2.50 to 1.00

 

1.25

%

Greater than 2.50 to 1.00 but less than or equal to 3.50 to 1.00

 

1.50

%

Greater than 3.50 to 1.00

 

1.75

%

 

provided, that, solely with respect to the Term Loans A, the applicable
percentage rate per annum at any date after the First Incremental Amendment
Effective Date but prior to the 12 month anniversary of the First Incremental
Amendment Effective Date shall be 1.75%; and

 

(b)                                 with respect to Term Loans B, 2.75% per
annum.

 

“Applicable Leverage Ratio” means, with respect to any date of determination,
the Total Leverage Ratio set forth in the Pricing Certificate (as defined below)
in respect of the most recently ended Test Period in which such date of
determination occurs; provided, that, the Applicable Leverage Ratio for the
period from the Closing Date until December 31, 2015 shall be deemed to be
greater than 2.50:1.00 but less than or equal to 3.50:1.00..  For purposes of
this definition, “Pricing Certificate” means an

5

--------------------------------------------------------------------------------


 

Officers’ Certificate of Borrowers’ Agent delivered (a) in the case of any of
the first three Fiscal Quarters (beginning with the Fiscal Quarter ending
March 31, 2016) of any Fiscal Year, within 45 days after the end of such Fiscal
Quarter, (b) in the case of the fourth Fiscal Quarter of any Fiscal Year
(beginning with the Fiscal Quarter ending December 31, 2015), within 90 days
after the end of such Fiscal Quarter, (c) within 15 Business Days following the
date of consummation of a sale of equity Securities of Holdings in an offering,
or (d) within 15 Business Days following any Pro Forma Event, in each case
certifying as to the Total Leverage Ratio, calculated on a Pro Forma Basis, as
of the last day of such Fiscal Quarter or as of the date of consummation of such
sale of equity Securities or Pro Forma Event after giving effect to the
application of the proceeds thereof, as the case may be, and setting forth the
calculation of such Total Leverage Ratio in reasonable detail, which Officers’
Certificate, in the case of the immediately preceding clauses (a) and (b), may
be delivered to Administrative Agent at any time on or after the date of
delivery by Borrowers’ Agent of the Compliance Certificate with respect to the
period ending on the last day of the applicable Fiscal Quarter pursuant to
Section 7.1(c); provided, that, in the event Borrowers’ Agent fails to deliver
to Administrative Agent a Pricing Certificate on or before the 45th day after
the end of any of the first three Fiscal Quarters of any Fiscal Year or the 90th
day after the end of the fourth Fiscal Quarter of any Fiscal Year or on or
before the 15th Business Day after the occurrence of any Pro Forma Event (each
such deadline, a “Cutoff Date” with respect to any such Fiscal Quarter or
occurrence of a Pro Forma Event), Borrowers’ Agent shall be deemed to have
delivered to Administrative Agent, on the relevant Cutoff Date, a Pricing
Certificate which establishes that the Total Leverage Ratio as of the last day
of such Fiscal Quarter or as of the occurrence of the Pro Forma Event, as
applicable, was greater than 3.50:1.  Any change to the Applicable Eurocurrency
Margin as a result of a change to the Applicable Leverage Ratio shall take
effect two Business Days after delivery of a Pricing Certificate.

 

“Arranger” means (x) with respect to the Term Loan A Commitments and Term Euro
Commitments, each of Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, The Bank of Nova Scotia, BNP Paribas, Credit
Agricole Corporate & Investment Bank and J.P. Morgan Securities LLC each in its
capacity as a joint lead arranger under this Agreement and (y) with respect to
the 2015 Incremental Term Loan A Commitments and 2015 Incremental Term Loan B
Commitments, each of Deutsche Bank Securities Inc., Merrill Lynch, Pierce,
Fenner & Smith Incorporated, BNP Paribas Securities Corp., Credit Agricole
Corporate & Investment Bank, Goldman Sachs Bank USA, J.P. Morgan Securities LLC
and The Bank of Nova Scotia each in its capacity as a joint lead arranger.

 

“Asbestos Reserve” means the aggregate reserve of Holdings and its Subsidiaries
for claims (including anticipated claims) of persons against Holdings for
exposure to asbestos-containing products and expenses related thereto.

 

“Asbestos Reserve Increase Addback Amount” means an amount not to exceed
$150,000,000 in any Fiscal Year; provided, that, the Company may elect, by
written notice to the Administrative Agent, to increase the maximum Asbestos
Reserve Increase Addback Amount for any Fiscal Year by an amount up to the
maximum Asbestos Reserve Increase Addback Amount for the immediately succeeding
two Fiscal Years, with the amount of such elected increase reducing, on a
dollar-for-dollar basis, the Asbestos Reserve Increase Addback Amount for such
succeeding Fiscal Year (or Fiscal Years) in forward order.

 

“Asset Sale” means any sale, transfer or other disposition by Company or any of
its Restricted Subsidiaries (including Borrowers) to any other Person (other
than sales, transfers or other dispositions (1) to any Loan Party (other than OI
Europe), (2) by any Loan Party to OI Europe or to any other Subsidiary of
Company that is not a Loan Party of assets the aggregate value of which for all
such sales, transfers or other dispositions after the Closing Date less the
aggregate value of all sales, transfers or other dispositions from OI Europe or
any Subsidiary that is not a Loan Party to any Loan Party after the Closing Date
does not exceed $500,000,000, or (3) by a non-Loan Party to Company or any of
its Restricted Subsidiaries) in a single transaction or a related series of
transactions of (i) any of the stock of

 

6

--------------------------------------------------------------------------------


 

any of Company’s Restricted Subsidiaries (including any Restricted Foreign
Subsidiary), (ii) substantially all of the assets of any geographic or other
division or line of business of Company or any of its Restricted Subsidiaries
(including any Restricted Foreign Subsidiary), or (iii) any other assets
(including, without limitation, any assets which do not constitute substantially
all of the assets of any geographic or other division or line of business but
excluding (a) any assets manufactured, constructed or otherwise produced or
purchased for sale to others in the ordinary course of business of Company and
its Restricted Subsidiaries and (b) any accounts receivable sold by Company or
any of its Restricted Subsidiaries in connection with Receivables Sale
Indebtedness); provided, that, any sale, transfer or disposition shall not be
deemed to be an Asset Sale unless the value of the assets sold in such single
transaction or related series of transactions exceeds $20,000,000.  Solely for
purposes of Section 8.5(i), the issuance of Capital Stock by Company or any of
its Restricted Domestic Subsidiaries (other than by Owens-Brockway or with
respect to employee and executive compensation plans and issuances to qualifying
directors and Company or any of its Restricted Subsidiaries) shall be deemed an
Asset Sale (except to the extent such issuance, if deemed a disposition or
transfer, would not constitute an Asset Sale under clause (1) above).

 

“Assignee” has the meaning assigned to that term in Section 12.8(d).

 

“Assignment Agreement” means that certain Assignment Agreement dated as of
April 22, 2015, DBTCA resigned as Collateral Agent (as defined in the Existing
Credit Agreement) under each of the Loan Documents (as defined in the Existing
Credit Agreement).

 

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit 12.8(d) annexed hereto and made a
part hereof by any applicable Lender, as assignor, and such Lender’s assignee in
accordance with Section 12.8.

 

“Attorney Costs” means all reasonable, documented and out-of-pocket fees and
disbursements of either (i) any law firm or other external counsel or (ii) the
reasonable allocated cost of internal legal services, including all reasonable
disbursements of internal counsel, which in the absence of an Event of Default
which is continuing shall include only the fees and expenses of one joint
counsel for the Administrative Agent and the Lenders (and one additional special
and/or local counsel in each appropriate jurisdiction, to the extent reasonably
necessary).

 

“Attributable Debt” means as of the date of determination thereof the amount of
attributable debt as calculated in accordance with GAAP, provided, that for
Disqualified Preferred Stock, “Attributable Debt” means the liquidation or
preference value of outstanding Disqualified Preferred Stock.

 

“Australian Guarantors” means Owens-Illinois (Australia) Pty Ltd., ACI Packaging
Services Pty Ltd., ACI International Pty Ltd., ACI Glass Packaging Penrith Pty
Ltd. and each other Australian Subsidiary that becomes an Offshore Guarantor
pursuant to Section 7.9(b).

 

“Australian Overdraft Account” means an account established by ACI with
Australian Overdraft Provider and referenced in an Australian Overdraft
Agreement.

 

“Australian Overdraft Agreement” means that certain overdraft agreement between
ACI and Westpac Banking Corporation, dated on or about April 22, 2015, and any
Offshore Overdraft Agreement between ACI and any successor Australian Overdraft
Provider, in substantially the form of Exhibit 2.1(e) annexed hereto, with such
modifications thereto as may be approved by Administrative Agent and any
successor Offshore Overdraft Agreement executed and delivered by ACI and such
successor Australian Overdraft Provider pursuant to Section 12.8(d), as any such
Offshore Overdraft Agreement may hereafter be amended, restated, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof and hereof.

 

7

--------------------------------------------------------------------------------


 

“Australian Overdraft Amount” means, as at any date of determination, the
aggregate principal amount of outstanding overdrafts charged to the Australian
Overdraft Account.

 

“Australian Overdraft Provider” means Westpac Banking Corporation or any
successor Australian Overdraft Provider pursuant to Section 12.8(d); provided,
however, that no such Lender shall be a successor Australian Overdraft Provider
until ACI and such Lender have executed and delivered an Australian Overdraft
Agreement to Administrative Agent.

 

“Australian Subsidiary” means any Subsidiary of ACI organized under the laws of
the Commonwealth of Australia or any state or territory thereof.

 

“Available Dollar Revolving Commitment” means, as to any Lender at any time an
amount equal to the excess, if any, of (a) such Lender’s Dollar Revolving
Commitment over (b) the aggregate Effective Amount of then outstanding Dollar
Revolving Loans and Dollar Letters of Credit made by such Lender.

 

“Available Multicurrency Revolving Sublimit” means, as to any Borrower at any
time an amount equal to (i) such Borrower’s Multicurrency Revolving Sublimit at
such time minus (ii) the sum of (x) the aggregate Effective Amount of then
outstanding Multicurrency Revolving Loans made to such Borrower plus (y) the
Effective Amount of such Borrower’s LC Obligations plus (z) the aggregate
Effective Amount of then outstanding Overdraft Amounts made to such Borrower.

 

“Available Multicurrency Revolving Commitment” means, as to any Lender at any
time an amount equal to the excess, if any, of (a) such Lender’s Multicurrency
Revolving Commitment over (b) the sum of (i) the aggregate Effective Amount of
then outstanding Multicurrency Revolving Loans made by such Lender and (ii) such
Lender’s Multicurrency Revolver Pro Rata Share of the Effective Amount of LC
Obligations and Overdraft Amounts then outstanding.

 

“Bankruptcy Code” means Title I of the Bankruptcy Reform Act of 1978, as
amended, as set forth in Title 11 of the United States Code, as hereafter
amended, the BIA, the CCAA, the WURA and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of any
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

 

“Base Rate” means the greater of (i) the rate most recently announced by DB at
its principal office as its “prime rate,” which is not necessarily the lowest
rate made available by DB, (ii) the Federal Funds Rate plus 1/2 of 1% per annum
or (iii) the Eurocurrency Rate for a one-month interest period commencing on
such day plus 1.00%.  The “prime rate” announced by DB is evidenced by the
recording thereof after its announcement in such internal publication or
publications as DB may designate.  Any change in the interest rate resulting
from a change in such “prime rate” announced by DB shall become effective
without prior notice to Borrower as of 12:01 a.m. (New York City time) on the
Business Day on which each change in such “prime rate” is announced by DB.  DB
may make commercial or other loans to others at rates of interest at, above or
below its “prime rate.”

 

“Base Rate Loan” means any Loan which bears interest at a rate determined with
reference to the Base Rate.

 

“Benefited Lender” has the meaning assigned to that term in Section 12.6(a).

 

“BIA” means the Bankruptcy and Insolvency Act (Canada), as amended.

 

“Board” means the Board of Governors of the Federal Reserve System.

 

8

--------------------------------------------------------------------------------


 

“Borrower” means each of Owens-Brockway, OIEG, ACI, O-I Canada, OI Europe, any
Additional Domestic Subsidiary Borrower and any Additional Foreign Subsidiary
Borrower, and “Borrowers” means any combination thereof, collectively.

 

“Borrowers’ Agent” means Owens-Illinois General Inc. pursuant to the appointment
made by Borrowers in Section 2.13.

 

“Borrowing” means a group of Loans of a single type made by the Lenders on a
single date (or resulting from a conversion on such date) and in the case of
Eurocurrency Loans, as to which a single Interest Period is in effect, provided
that Base Rate Loans or Eurocurrency Loans incurred pursuant to Section 3.7
shall be considered part of any related Borrowing of Eurocurrency Loans.

 

“Business Day” means (i) for all purposes other than as covered by clause
(ii) or (iii) below, any day excluding Saturday, Sunday and any day which is a
legal holiday under the laws of the States of New York or Ohio or is a day on
which banking institutions located in such states are authorized or required by
law or other governmental action to close, (ii) with respect to all notices,
determinations, fundings and payments in connection with a Loan denominated in
Dollars, any day which is a Business Day described in clause (i) and which is
also a day for trading by and between banks in Dollar deposits in the European
interbank market, (iii) as it relates to any payment, determination, funding or
notice to be made or given in connection with any Offshore Currency Loan, any
day (A) on which dealings in deposits in the applicable currency are carried out
in the London interbank market, (B) on which commercial banks and foreign
exchange markets are open for business in London, New York City, and/or the
principal financial center for such Alternative Currency, and (C) with respect
to any such payment, determination or funding to be made in connection with any
Offshore Currency Loan denominated in Euros, on which the Trans-European
Automated Real-time Gross Settlement Express Transfer (TARGET) System or any
successor settlement system is open; provided, however that when used in
connection with an Obligation in Canadian Dollars, the term “Business Day” shall
also exclude any day on which banks are not open for business in Toronto and
when used in connection with an Obligation in ADollars, the term “Business Day”
shall also exclude any day on which banks are not open for business in
Melbourne, Australia, and (iv) with respect to any borrowings, disbursements,
payments, calculations, interest rates and Interest Periods pertaining to any
Letter of Credit issued in a currency other than Dollars or an Alternative
Currency, a day on which the Issuing Lender is open for business in the location
in which such Letter of Credit is issued.

 

“CAM” means the mechanism for the allocation and exchange of interests in the
Facilities and collections thereunder established under Article XIII.

 

“CAM Exchange” means the exchange of the Lenders’ interests provided for in
Section 13.1.

 

“CAM Exchange Date” means the first date after the Closing Date on which there
shall occur (x) any event described in paragraph (i) of Section 10.1 with
respect to any Borrower or (y) any acceleration of the maturity of the Loans.

 

“CAM Percentage” means, as to each Lender, a fraction, expressed as a decimal to
12 decimal places, of which (a) the numerator shall be the sum of (i) the
aggregate Designated Obligations owed to such Lender and (ii) such Lender’s
Revolver Pro Rata Share of the aggregate outstanding LC Obligations, if any, of
such Lender, in each case immediately prior to the CAM Exchange Date, and
(b) the denominator shall be the sum of (i) the aggregate Designated Obligations
owed to all the Lenders and (ii) the aggregate outstanding LC Obligations, in
each case immediately prior to such CAM Exchange Date.  For purposes of
computing each Lender’s CAM Percentage, all Designated Obligations denominated
in an Alternative Currency shall be translated into U.S. Dollars at the Exchange
Rate in effect on the CAM Exchange Date.

 

9

--------------------------------------------------------------------------------


 

“Canadian Dollars” means the lawful currency of Canada.

 

“Canadian Guarantors” means any Canadian Subsidiary that becomes an Offshore
Guarantor pursuant to Section 7.9(b)(ii).

 

“Canadian Overdraft Account” means the account established by O-I Canada with
Canadian Overdraft Provider and referenced in the Canadian Overdraft Agreement.

 

“Canadian Overdraft Agreement” means that certain overdraft agreement between
O-I Canada and The Bank of Nova Scotia dated on or about April 22, 2015, and/or
any Offshore Overdraft Agreement between O-I Canada and any successor Canadian
Overdraft Provider, in substantially the form of Exhibit 2.1(e) annexed hereto,
with such modifications thereto as may be approved by Administrative Agent and
any successor Offshore Overdraft Agreement executed and delivered by O-I Canada
and such successor Canadian Overdraft Provider pursuant to Section 12.8(d), as
any such Offshore Overdraft Agreement may hereafter be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Canadian Overdraft Amount” means, as at any date of determination, the
aggregate amount of outstanding overdrafts (inclusive of principal, interest and
fees and other charges thereon) charged to the Canadian Overdraft Account.

 

“Canadian Overdraft Provider” means The Bank of Nova Scotia or any successor
Canadian Overdraft Provider pursuant to Section 12.8(d); provided, however, that
no such Lender shall be a successor Canadian Overdraft Provider until O-I Canada
and such Lender have executed and delivered a Canadian Overdraft Agreement to
Administrative Agent.

 

“Canadian Subsidiary” means any Subsidiary of O-I Canada organized under the
federal laws of Canada or any province or territory thereof.

 

“Capital Stock” means, with respect to any Person, any and all common shares,
preferred shares, interests, participations, rights in or other equivalents
(however designated) of such Person’s capital stock, partnership interests,
membership interests or other equity interests and any rights (other than debt
securities convertible into or exchangeable for capital stock), warrants or
options exchangeable for or convertible into such capital stock or other equity
interests.

 

“Capitalized Lease” means, at the time any determination thereof is to be made,
any lease of property, real or personal, in respect of which the present value
of the minimum rental commitment is capitalized on the balance sheet of the
lessee in accordance with GAAP.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease which
would at such time be so required to be capitalized on the balance sheet of the
lessee in accordance with GAAP.

 

“Cash” means money, currency or the available credit balance in Dollars,
Canadian Dollars, an Alternative Currency or another currency that, in the
reasonable opinion of Administrative Agent, is at such time freely transferable
and freely convertible into Dollars in a Deposit Account.

 

“Cash Equivalents” means:

 

(i)                                     marketable direct obligations issued or
unconditionally guarantied by (x) the United States Government, any government
of a Participating Member State having a long term credit rating of at least A
from S&P and at least A2 from Moody’s or issued by any of their respective
agencies and (a) backed by the full faith and credit of the United States of
America or Participating Member State having a long term credit rating of at
least A from S&P and at least A2 from Moody’s, as applicable, or

 

10

--------------------------------------------------------------------------------


 

(b) having a rating of at least AAA from S&P or at least Aaa from Moody’s, in
each case maturing within one year from the date of acquisition thereof;

 

(ii)           marketable direct obligations issued by any state of the United
States of America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having the highest rating obtainable
from either S&P or Moody’s;

 

(iii)          commercial paper maturing no more than one year from the date of
creation thereof and, at the time of acquisition, having a rating of at least
A-1 from S&P or at least P-1 from Moody’s;

 

(iv)          certificates of deposit or bankers’ acceptances maturing within
one year from the date of acquisition thereof, or overnight bank deposits,
issued by (x) any Lender, (y) any commercial bank organized under the laws of
the United States of America or any state thereof or the District of Columbia
having combined capital and surplus of not less than $250,000,000 or (z) a
non-United States commercial banking institution which is either currently
ranked among the 100 largest banks in the world (by assets, according to the
American Banker), has combined capital and surplus and undividened profits of
$500,000,000 or whose commercial paper (or the commercial paper of such bank’s
holding company) has a rating of at least A-1 from S&P or at least P-1 from
Moody’s;

 

(v)           Eurodollar time deposits having a maturity of less than one year
purchased directly from any Lender or any Affiliate of any Lender (whether such
deposit is with such Lender or Affiliate or any other Lender);

 

(vi)          repurchase agreements and reverse repurchase agreements with any
Lender or any Affiliate of any Lender relating to marketable direct obligations
issued or unconditionally guarantied by (x) a government of a Participating
Member State having a long term credit rating of at least A from S&P and at
least A2 from Moody’s or (y) the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States of
America, in each case maturing within one year from the date of acquisition
thereof; and

 

(vii)         shares of any money market mutual fund rated at least AAA or the
equivalent thereof by S&P or at least Aaa or the equivalent thereof by Moody’s,
including, without limitation, any such mutual fund managed or advised by any
Lender or Administrative Agent.

 

“CCAA” means the Companies Creditors Arrangement Act (Canada), as amended.

 

“CCSC” has the meaning assigned to such term in the preamble hereto.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended.

 

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule regulation or treaty or in
the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(having the force of law) by any Governmental Authority; provided, however,
notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or

 

11

--------------------------------------------------------------------------------


 

directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law,” regardless of the date enacted, adopted or issued.

 

“Change of Control” means the acquisition of ownership, directly or indirectly
(including, without limitation, through the issuance, sale or exchange of
Capital Stock, a merger, amalgamation or consolidation or otherwise),
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the SEC thereunder) of Capital Stock representing
more than 40% of the aggregate ordinary voting power represented by the issued
and outstanding Capital Stock of Holdings or the Company.

 

“Closing Date” means the date on which all of the conditions set forth in
Section 5.1 and 5.2 are satisfied or waived and the Term Euro Loan and the Term
Loan A are made hereunder.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all “Collateral” as defined in any applicable Collateral
Document and all other assets pledged pursuant to the Collateral Documents.

 

“Collateral Account” has the meaning assigned to that term in Section 4.4(a)(i).

 

“Collateral Agent” means Deutsche Bank AG, New York Branch acting in the
capacity of collateral agent on behalf of the Lenders, the trustees in respect
of any outstanding Existing Holdings Senior Notes and the holders of Other
Lender Guarantied Obligations and the other persons (other than Company or its
Restricted Subsidiaries) who in each case have executed acknowledgements to the
Intercreditor Agreement acknowledged (to the extent necessary) by Borrowers’
Agent or are otherwise entitled to the benefit thereof.  Collateral Agent has
designated Deutsche Bank AG, Sydney Branch as its sub-agent to act on its behalf
in Australia, Deutsche Bank AG London as its sub-agent to act on its behalf in
Switzerland and the Netherlands, and may from time to time designate other
sub-agents to act on behalf of Collateral Agent with respect to the Offshore
Collateral Documents.  The term “Collateral Agent” shall be deemed to include
such sub-agents where appropriate.

 

“Collateral Documents” means the Domestic Collateral Documents and the Offshore
Collateral Documents, collectively.

 

“Collateral Release Conditions” means, as of any applicable date of
determination, (i) Owens-Brockway has achieved (and as of such date maintains)
Threshold Debt Ratings, (ii) the indentures or other agreements governing any
Permitted Secured Debt provide for the release of all liens securing such notes
on the Collateral (other than any such Collateral consisting of Capital Stock)
upon the release of the liens on such Collateral securing the Obligations, and
(iii) no Event of Default is continuing.

 

“Collateral Release Period” means the period from and after the achievement of
the Collateral Release Conditions in accordance with Section 11.10(d).

 

“Co-Manager” means with respect to the 2015 Incremental Term Loan A Commitments
and 2015 Incremental Term Loan B Commitments, each of Barclays Bank PLC,
Coӧperatieve Centrale Raiffeisen  Boerenleenbank B.A., “Rabobank Nederland,” New
York Branch and HSBC Securities USA, Inc. each in its capacity as co-senior
manager under the First Incremental Amendment.

 

12

--------------------------------------------------------------------------------


 

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the account of one or more Borrowers pursuant to this Agreement for
the purpose of supporting trade obligations of one or more Borrowers or any of
their Subsidiaries in the ordinary course of business.

 

“Commitment” means, with respect to each Lender, the aggregate of the Dollar
Revolving Commitment, Multicurrency Revolving Commitment, the Delayed Draw Term
Loan Commitments and the

 

Term Commitments of such Lender and “Commitments” means such commitments of all
of the Lenders collectively.

 

“Commitment Fee” means collectively, Dollar Commitment Fees and Multicurrency
Commitment Fees.

 

“Commitment Period” means, the period from and including the Closing Date to but
not including the applicable Revolver Termination Date.

 

“Commodities Agreement” means any forward commodities contract, commodities
option contract, commodities futures contract, commodities futures option, or
similar agreement or arrangement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Common Stock” means the common stock of a Person.

 

“Company Guaranty” means the guaranty by Company contained in Article XIV.

 

“Compliance Certificate” has the meaning assigned to that term in
Section 7.1(c).

 

“Computation Date” has the meaning assigned to that term in Section 2.8(a).

 

“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (paid in cash and including that portion of
Capitalized Leases on the consolidated balance sheet of Holdings and its
Restricted Subsidiaries) by Holdings and its Restricted Subsidiaries during that
period that, in conformity with GAAP, are included in “additions to property,
plant or equipment” or comparable items reflected in the consolidated statement
of cash flows of Holdings and its Restricted Subsidiaries. For purposes of this
definition, the purchase price of equipment that is purchased simultaneously
with the trade-in of existing equipment or with insurance proceeds shall be
included in Consolidated Capital Expenditures only to the extent of the gross
amount of such purchase price less the credit granted by the seller of such
equipment for the equipment being traded in at such time or the amount of such
proceeds, as the case may be.

 

“Consolidated Cash Interest Expense” means, for any period, (i) Consolidated
Interest Expense for such period excluding, however, any interest expense not
payable in Cash (including amortization of discount and amortization of debt
issuance costs), minus (ii) interest income received by Holdings and its
Restricted Subsidiaries in Cash or Cash Equivalents in respect of Investments
not prohibited hereunder.

 

“Consolidated EBITDA” means, for any period, the remainder of Consolidated Net
Income adjusted to exclude (without duplication) the effects of:

 

(i)            Consolidated Interest Expense;

 

(ii)           provisions for taxes based on income;

 

(iii)          depreciation expense;

 

(iv)          amortization expense;

 

13

--------------------------------------------------------------------------------


 

(v)           extraordinary items;

 

(vi)          material non-recurring gains and non-cash charges (excluding any
such charges related to claims of persons against Holdings for exposure to
asbestos-containing products and expenses related thereto); provided, that, if
any non-cash accrual or reserve in respect of a potential future cash
disbursement is excluded pursuant to this clause (vi) and a cash disbursement on
account of such non-cash accrual or reserve is made in a future period, the
amount of such cash disbursement shall be deducted from Consolidated EBITDA in
such future period to the extent not already deducted in the calculation of
Consolidated Net Income;

 

(vii)         material non-recurring cash charges (other than any charges
related to claims of persons against Holdings for exposure to
asbestos-containing products and expenses related thereto) in an amount not to
exceed $40,000,000 for any such charge individually or $80,000,000 in the
aggregate for all such charges in any four Fiscal Quarter Period;

 

(viii)        fees, costs and expenses in connection with (x) the execution,
delivery and performance of any of the Loan Documents and (y) Acquisitions
permitted pursuant to Section 8.3, in each case, to the extent not deducted in
computing Consolidated Net Income;

 

(ix)          increases to the Asbestos Reserve in an amount not to exceed the
Asbestos Reserve Increase Addback Amount; and

 

(x)           minority share owners’ interests in earnings of subsidiaries,

 

all of the foregoing as determined on a consolidated basis for Holdings and its
Restricted Subsidiaries in conformity with GAAP.

 

“Consolidated Interest Expense” means, for any period, without duplication, the
sum of (i) total interest expense (including, without limitation, any such
expense attributable to Capitalized Leases in accordance with GAAP and all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers’ acceptance financing and accounting for net amounts paid
or received under Hedging Agreements in respect of interest rate exposure (with
cap payments amortized over the life of the cap)) of Holdings and its Restricted
Subsidiaries for such period determined on a consolidated basis in conformity
with GAAP, plus (ii) any discount, yield and/or interest component in respect of
Receivables Sale Indebtedness (regardless of whether such amounts would
constitute interest expense in accordance with GAAP).

 

“Consolidated Net Income” means, respectively, for any period, the net income
(or loss) of Holdings and its Restricted Subsidiaries on a consolidated basis
for such period taken as a single accounting period determined in conformity
with GAAP; provided that there shall be excluded therefrom any net after-tax
income (or loss) from discontinued operations and any net after-tax gains or
losses on disposal of discontinued operations, in each case after the date of
disposal.

 

“Consolidated Tangible Assets” means the total assets of Holdings and its
Restricted Subsidiaries, as determined from the consolidated balance sheet of
Holdings and its Restricted Subsidiaries most recently delivered pursuant to
Section 7.1(a) or (b), but excluding therefrom all items that are treated as
goodwill and other intangible assets (net of applicable amortization) under
GAAP.

 

“Consolidated Total Debt” means, as at any date of determination the aggregate
stated balance sheet amount of all Indebtedness of Holdings and its Restricted
Subsidiaries, all as determined on a consolidated basis in conformity with GAAP
and Receivables Sale Indebtedness of Holdings and its Restricted Subsidiaries
regardless of whether included on the consolidated balance sheet of Holdings and
its Restricted Subsidiaries.

 

14

--------------------------------------------------------------------------------


 

“Consolidated Working Capital Adjustment” means, for any period, on a
consolidated basis, the amount (which may be negative) by which the sum of the
components of working capital as of the beginning of such period exceeds (or is
less than) the sum of the components of working capital as of the end of such
period, as presented on the face of the consolidated cash flow statement
included in Holdings’ Form 10-K filing for such period.

 

“Constellation JV” means that certain joint venture arrangement made between
(i) the Company or any of its Restricted Subsidiaries, on the one hand, and
(ii) Constellation Brands, Inc. (and any of its affiliates), on the other hand.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof,
(ii) with respect to any letter of credit issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings, or
(iii) under Hedging Agreements (other than Commodities Agreements).  Contingent
Obligations shall include (a) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of another, (b) the obligation to make take-or-pay or similar
payments if required regardless of non-performance by any other party or parties
to an agreement, and (c) any liability of such Person for the obligation of
another through any agreement (contingent or otherwise) (1) to purchase,
repurchase or otherwise acquire such obligation or any security therefor, or to
provide funds for the payment or discharge of such obligation (whether in the
form of loans, advances, stock purchases, capital contributions or otherwise) or
(2) to maintain the solvency or any balance sheet item, level of income or
financial condition of another if, in the case of any agreement described under
subclauses (1) or (2) of this sentence, the primary purpose or intent thereof is
as described in the preceding sentence.  The amount of any Contingent Obligation
shall be equal to the principal amount of the obligation so guaranteed or
otherwise supported or, if less, the amount to which such Contingent Obligation
is specifically limited, or, if not stated, the maximum reasonably anticipated
liability in respect thereof as determined by such Person in good faith.

 

“Contractual Obligation” means, as to any Person, any provision of any
Securities issued by such Person or of any indenture or credit agreement or any
agreement, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound or to which it may be subject.

 

“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of Voting Securities, by contract or otherwise, and
“controlling” and “controlled” have meanings correlative thereto.

 

“Credit Event” means the making of any Loan or the issuance of any Letter of
Credit.

 

“Credit Exposure” has the meaning assigned to that term in Section 12.8(b).

 

“CRD IV/CRR” means (a) Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms, and (b) Directive 2013/36/EU of the European
Parliament and of the Council of 26 June 2013 on access to the activity of
credit institutions and the prudential supervision of credit institutions and
investment firms.

 

“DB” has the meaning assigned to that term in the introduction to this
Agreement.

 

“DBTCA” means Deutsche Bank Trust Company Americas.

 

15

--------------------------------------------------------------------------------


 

“Declined Proceeds” has the meaning assigned to that term in Section 4.5(c).

 

“Default Rate” means a variable rate per annum which shall be two percent (2%)
per annum plus either (i) the then applicable interest rate hereunder in respect
of the amount on which the Default Rate is being assessed or (ii) if there is no
such applicable interest rate, the Base Rate plus the Applicable Base Rate
Margin.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or
Overdraft Amounts or (iii) pay over to the Administrative Agent, an Overdraft
Provider, any Issuing Lender or any other Lender any other amount required to be
paid by it hereunder, unless, in the case of clause (i) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Administrative Agent, any Overdraft
Provider, any Issuing Lender or any other Lender and the Borrowers in writing,
or has made a public statement to the effect, that it does not intend or expect
to comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied), (c) has failed, within three Business Days
after written request by a Borrower, acting in good faith, to provide a written
confirmation from an authorized officer of such Lender that it will comply with
its obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Overdraft Amounts under this Agreement; provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Borrower’s receipt of such certification in form and substance reasonably
satisfactory to it and the Administrative Agent; or (d) has become the subject
of a bankruptcy or insolvency proceeding; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

“Delayed Draw Commitment Period” means the period from the Closing Date to the
Delayed Draw Termination Date.

 

“Delayed Draw Funding Date” has the meaning assigned to that term in
Section 5.4.

 

“Delayed Draw Term Loans” has the meaning assigned to that term in
Section 2.1(f).

 

“Delayed Draw Termination Date” means the earliest of (a) October 22, 2015,
(b) the Delayed Draw Funding Date and (c) the date on which the Delayed Draw
Term Loan Commitments are terminated pursuant to Section 4.1(b).

 

“Delayed Draw Term Loan Commitment” means, with respect to any Lender, the
principal amount set forth opposite such Lender’s name in the Register or in any
Assignment and Assumption Agreement under the caption “Amount of Delayed Draw
Term Loan Commitment,” which commitment as of the Closing Date is the amount set
forth opposite such lender’s name on Schedule 1.1(a) hereto under the caption
“Amount of Delayed Draw Term Loan Commitment” as the same may be adjusted from
time to time pursuant to the terms hereof, and “Delayed Draw Term Loan
Commitments” means all such commitments collectively, which commitments equal
$300,000,000 in the aggregate as of the Closing Date.

 

16

--------------------------------------------------------------------------------


 

“Delayed Draw Undrawn Fee” has the meaning assigned to that term in
Section 3.2(d).

 

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Designated Obligations” means all Obligations of the Loan Parties in respect of
accrued and unpaid (a) principal of and interest on the Loans, (b) Multicurrency
LC Commissions and (c) Commitment Fees, whether or not the same shall at the
time of any determination be due and payable under the terms of the Loan
Documents.

 

“Determination Date” means with respect to any (A) Letter of Credit, (i) the
most recent date upon which one of the following shall have occurred:  (x) the
date of issuance of such Letter of Credit, (y) the date on which any Issuing
Lender was or is, as applicable, required to deliver a notice of non-renewal
with respect to such Letter of Credit, and (z) the first Business Day of each
month, commencing on the first Business Day following the issuance of such
Letter of Credit; and (ii) such other date determined by the Administrative
Agent in its sole discretion; and (B) Overdraft Amount, (i) the most recent date
upon which one of the following shall have occurred:  (x) the date of issuance
of any amount under any Overdraft Agreement, and (y) upon receipt of a notice
from an Overdraft Provider pursuant to Section 2.1(e)(viii); and (ii) such other
date determined by the Administrative Agent in its sole discretion.

 

“Disqualified Preferred Stock” means any preferred stock of Holdings (or any
equity security of Holdings that is convertible or exchangeable into any such
preferred stock of Holdings) that is not Permitted Preferred Stock.

 

“Dollar” and “$” mean lawful money of the United States of America.

 

“Dollar Commitment Fee” has the meaning assigned to that term in
Section 3.2(b)(i).

 

“Dollar Equivalent” means, at any time, (a) as to any amount denominated in
Dollars, the amount thereof at such time, (b) as to any amount denominated in an
Alternative Currency or Canadian Dollars, the equivalent amount in Dollars as
determined by Administrative Agent at such time on the basis of the Exchange
Rate for the purchase of Dollars with such Alternative Currency or Canadian
Dollars on the most recent Computation Date provided for in Section 2.8(a) and
(c) as to any amount denominated in any other currency, the equivalent in
Dollars of such amount determined by Administrative Agent using the Exchange
Rate then in effect.

 

“Dollar LC Commission” has the meaning assigned to that term in
Section 2.10(g)(ii).

 

“Dollar LC Obligations” means, at any time, an amount equal to the sum of
(a) the aggregate Stated Amount of the then outstanding Dollar Letters of Credit
and (b) the aggregate amount of Unpaid Drawings under the Dollar Letters of
Credit which have not then been reimbursed pursuant to Section 2.10(f).  The
Dollar LC Obligation of any Dollar Revolving Lender at any time shall mean its
Dollar Revolver Pro Rata Share of the aggregate Dollar LC Obligations
outstanding at such time.

 

“Dollar Letters of Credit” means, collectively, the irrevocable Letters of
Credit and letters of guarantee issued pursuant to Section 2.10(a)(ii) in form
acceptable to the applicable Issuing Lender, together with any increases or
decreases in the Stated Amount thereof and any renewals, amendments and/or
extensions thereof, and “Dollar Letter of Credit” means any one of such Dollar
Letters of Credit.

 

“Dollar Revolver Pro Rata Share” means, when used with reference to any Dollar
Revolving Lender and any described aggregate or total amount, an amount equal to
the result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Dollar Revolving Lender’s Dollar
Revolving Commitment or, if the Revolver Termination Date for the

 

17

--------------------------------------------------------------------------------


 

Dollar Revolving Facility has occurred, the Effective Amount of such Dollar
Revolving Lender’s then outstanding Dollar Revolving Loans and Dollar LC
Obligations and the denominator of which shall be the Dollar Revolving
Commitments or, if the Revolver Termination Date for the Dollar Revolving
Facility has occurred, the Effective Amount of all then outstanding Dollar
Revolving Loans and Dollar LC Obligations.

 

“Dollar Revolving Commitment” means, with respect to any Dollar Revolving
Lender, the obligation of such Dollar Revolving Lender to make Dollar Revolving
Loans as such commitment may be adjusted from time to time pursuant to this
Agreement, which commitment as of the Closing Date is the amount set forth
opposite such lender’s name on Schedule 1.1(a) hereto under the caption “Amount
of Dollar Revolving Commitment” as the same may be adjusted from time to time
pursuant to the terms hereof and “Dollar Revolving Commitments” means such
commitments collectively, which commitments equal $300,000,000 in the aggregate
as of the Closing Date.

 

“Dollar Revolving Facility” means the credit facility under this Agreement
evidenced by the Dollar Revolving Commitments and the Dollar Revolving Loans.

 

“Dollar Revolving Lender” means any Lender which has an Dollar Revolving
Commitment or is owed an Dollar Revolving Loan (or a portion thereof).

 

“Dollar Revolving Loan” and “Dollar Revolving Loans” have the meanings given in
Section 2.1(b)(i).

 

“Domestic Borrowers’ Guaranty” means that certain Amended and Restated Domestic
Borrowers’ Guaranty amended and restated as of the date of this Agreement, in
the form attached hereto as Exhibit 5.1(a)(ii), as amended, amended and
restated, supplemented or otherwise modified from time to time, pursuant to
which (x) Owens-Brockway shall guarantee all Obligations of the Offshore
Borrowers; and (y) Owens-Brockway shall guarantee the Other Lender Guarantied
Obligations.

 

“Domestic Collateral Documents” means the Pledge Agreement and the Security
Agreement.

 

“Domestic Overdraft Account” means the account established by Owens-Brockway
with the applicable Domestic Overdraft Provider and referenced in the Domestic
Overdraft Agreement.

 

“Domestic Overdraft Agreement” means that certain overdraft agreement dated as
of the date of this Agreement, between Owens-Brockway and Administrative Agent,
and any successor Overdraft Agreement substantially in the form attached hereto
as Exhibit 2.1(d) with such modifications as may be approved by Administrative
Agent, executed and delivered by Owens-Brockway and any successor Administrative
Agent pursuant to Section 11.6(f), as any such Overdraft Agreement may hereafter
be amended, amended and restated, supplemented or otherwise modified from time
to time.

 

“Domestic Overdraft Amount” means, as at any date of determination, the
aggregate principal amount of outstanding overdrafts charged to the Domestic
Overdraft Account.

 

“Domestic Overdraft Provider” means (i) as of the Closing Date and for so long
as the Domestic Overdraft Account is effective, the Administrative Agent and
(ii) thereafter, any other provider of such services that has entered into a
Domestic Overdraft Agreement pursuant to the terms hereof.

 

“Domestic Subsidiaries” means all Subsidiaries of Company other than (A) the
Foreign Subsidiaries and (B) Subsidiaries organized under the laws of a state of
the United States of America but owned, directly or indirectly, in whole or in
part as of the date hereof by a Foreign Subsidiary other than ACI America
Holdings, Inc.

 

18

--------------------------------------------------------------------------------


 

“Dutch Collateral Documents” means any of the Collateral Documents governed by
the laws of the Netherlands.

 

“Dutch Guarantors” means OI Canada Holdings B.V. and each other Dutch Subsidiary
that becomes an Offshore Guarantor under Section 7.9(b).

 

“Dutch Overdraft Account” means an account established by OIEG with Dutch
Overdraft Provider and referenced in a Dutch Overdraft Agreement.

 

“Dutch Overdraft Agreement” means that certain overdraft agreement between OIEG
and Crédit Agricole Corporate and Investment Bank, dated on or about the date of
this Agreement, and any Offshore Overdraft Agreement between OIEG, OI Europe and
any successor Dutch Overdraft Provider, in substantially the form of
Exhibit 2.1(e) annexed hereto, with such modifications thereto as may be
approved by Administrative Agent and any successor Offshore Overdraft Agreement
executed and delivered by OIEG and such successor Dutch Overdraft Provider
pursuant to Section 12.8(d), as any such Offshore Overdraft Agreement may
hereafter be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the terms thereof and hereof.

 

“Dutch Overdraft Amount” means, as at any date of determination, the aggregate
principal amount of outstanding overdrafts charged to the Dutch Overdraft
Account.

 

“Dutch Overdraft Provider” means Crédit Agricole Corporate and Investment Bank
or any successor Dutch Overdraft Provider pursuant to Section 12.8(d); provided,
however, that no such Lender shall be a successor Dutch Overdraft Provider until
OIEG and such Lender have executed and delivered a Dutch Overdraft Agreement to
Administrative Agent.

 

“Dutch Parallel Debt” has the meaning given in Section 12.19.

 

“Dutch Secured Parties” means the Collateral Agent, the Lenders, the Other
Permitted Credit Exposure Holders, the holders of any Permitted Secured Debt and
the Permitted Secured Debt Representatives.

 

“Dutch Subsidiary” means any Subsidiary of OIEG organized under the laws of the
Netherlands.

 

“Effective Amount” means (a) with respect to any Loans on any date, the
aggregate outstanding principal Dollar Equivalent amount thereof after giving
effect to any Borrowings and prepayments or repayments of Loans occurring on
such date, (b) with respect to any outstanding Multicurrency LC Obligations on
any date, the Dollar amount (or, if applicable, the Dollar Equivalent amount) of
such Multicurrency LC Obligations on such date after giving effect to any
issuances of Multicurrency Letters of Credit occurring on such date and any
other changes in the aggregate amount of the Multicurrency LC Obligations as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Multicurrency Letters of Credit or any reductions in the
maximum amount available for drawing under Multicurrency Letters of Credit
taking effect on such date and (c) with respect to any Overdraft Amount on any
date, the Dollar amount (or, if applicable, the Dollar Equivalent amount) of
such Overdraft Amount on such date after giving effect to any Borrowing under an
Overdraft Agreement on such date.

 

“Effective Yield” means, as to any Term Loans B or Additional Term Loans B, the
effective yield on such loans as reasonably determined by the Administrative
Agent (consistent with generally accepted financial practices), taking into
account the applicable interest rate margins, any interest rate floors (but only
to the extent an increase in the interest rate floor in the loans under the
previously outstanding Term Loans B would cause an increase in the interest rate
then in effect thereunder, and in such case, the interest rate floor shall be
equated to interest rate margin for the purpose of determining the effective
yield), and all fees, including upfront fees or original issue discount
(amortized over the shorter of (x) the

 

19

--------------------------------------------------------------------------------


 

life of such loans and (y) the four years following the date of incurrence
thereof) payable generally to lenders making such loans, but excluding any
customary arrangement, structuring, underwriting, commitment, amendment, agency
or other similar fees payable in connection therewith that are not generally
shared with the lenders thereunder.

 

“Eligible Assignee” means (i) a commercial bank organized under the laws of the
United States of America or any state thereof; (ii) a savings and loan
association or savings bank organized under the laws of the United States of
America or any state thereof; (iii) a commercial bank organized under the laws
of any other country or a political subdivision thereof; provided that (x) such
bank is acting through a branch or agency located in the United States of
America or (y) such bank is organized under the laws of a country that is a
member of the Organization for Economic Cooperation and Development or a
political subdivision of such country; and (iv) any other entity which is an
“accredited investor” (as defined in Regulation D under the Securities Act)
which extends credit or buys or invests in loans as one of its businesses
including, but not limited to, insurance companies, mutual funds and lease
financing companies, in each case (under clauses (i) through (iv) above) that is
reasonably acceptable to Administrative Agent and Company; provided, that,
“Eligible Assignee” shall not include a natural person, the Company, any
Borrower or any of their Affiliates.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan) which is or was, within
the preceding six (6) years, maintained or contributed to by Holdings, any of
its Subsidiaries or, with respect to any such plan that is subject to
Section 412 of the Internal Revenue Code or Title IV of ERISA, any of their
respective ERISA Affiliates, but excluding, for the avoidance of doubt, any
Foreign Plan.

 

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to, or operation of, the Euro in one or more member
states.

 

“Environment” means ambient air, indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, or as otherwise
defined in any Environmental Law.

 

“Environmental Laws” means any and all applicable treaties, laws (including
common law), rules, regulations, codes, ordinances, orders, decrees, judgments,
injunctions or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the Environment, preservation or
reclamation of natural resources, the management, Release or threatened Release
of, or exposure to, any Hazardous Material or to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental remediation, administrative oversight costs,
fines, penalties or indemnities), of Company or any of its Restricted
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for
(i) any liability under Environmental Laws, or licenses, authorizations, or
directions of any Governmental Authority or court, or (ii) damages relating to,
or costs incurred by such Governmental Authority in response to, a Release or
threatened Release of a Hazardous Material into the Environment.

 

20

--------------------------------------------------------------------------------


 

“Environmental Permits” means any permit, approval, authorization, certificate,
license, variance, filing or permission required by or from any Governmental
Authority pursuant to any Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as from time
to time amended.

 

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which, together with such Person, is under common
control as described in Section 414(c) of the Code, or is a member of a
“controlled group,” as defined in Section 414(b) of the Code, which includes
such Person or, solely for purposes of Section 302 of ERISA and Section 412 of
the Code, is treated as a single employer under Section 414(m) of the Code. 
Unless otherwise qualified, all references to an “ERISA Affiliate” in this
Agreement shall refer to an ERISA Affiliate of Holdings or any Subsidiary.

 

“ERISA Event” means any of the following events or occurrences if such event or
occurrence has, individually or in the aggregate, a Material Adverse Effect: 
(i) the failure by Holdings or any of its Subsidiaries or any ERISA Affiliate to
make a required contribution under Section 430(j) of the Code or
Section 303(j) of ERISA to a Pension Plan; (ii) a withdrawal by Holdings, any of
its Subsidiaries or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA), or a cessation of
operation which is treated as such a withdrawal under Section 4062(e) of ERISA;
(iii) a complete or partial withdrawal (within the meanings of Sections 4203 and
4205 of ERISA) by Holdings, any of its Subsidiaries or any ERISA Affiliate from
a Multiemployer Plan or the receipt by Holdings, any of its Subsidiaries or any
ERISA Affiliate of notification from a Multiemployer Plan that it is in
“reorganization” or “insolvency” pursuant to Section 4241 or 4245 of ERISA,
respectively; (iv) the filing of a notice by the plan administrator of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA or the commencement of proceedings by the PBGC to terminate
under Section 4042 of ERISA, in each case with respect to a Pension Plan or
receipt by Holdings, any of its Subsidiaries or any ERISA Affiliate of notice of
any such event with respect to a Multiemployer Plan; (v) an event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or, to the
knowledge of Holdings, any Multiemployer Plan; (vi) the imposition of any
liability under Title IV of ERISA (other than with respect to PBGC premiums due
but not delinquent under Section 4007 of ERISA) upon Holdings, any of its
Subsidiaries or any ERISA Affiliate; (vii) the imposition of a Lien pursuant to
Section 430(k) of the Internal Revenue Code or pursuant to ERISA with respect to
any Pension Plan; (viii) receipt from the Internal Revenue Service of notice of
the failure of any Employee Benefit Plan intended to qualify under
Section 401(a) of the Internal Revenue Code to qualify under Section 401(a) of
the Code, or the failure of any trust forming part of any such Employee Benefit
Plan to qualify for exemption from taxation under Section 501(a) of the Code; or
(ix) the occurrence of an event substantially similar to any of the foregoing
events with respect to a Foreign Plan that is not subject to regulation under
ERISA by reason of Section 4(b)(4) of ERISA.

 

“Euro” or “€” means the lawful currency of Participating Member States.

 

“Eurocurrency Loan” means any Loan bearing interest at a rate determined by
reference to the Eurocurrency Rate.

 

“Eurocurrency Rate” means the aggregate of (1) and (2) below:

 

(1)                                 (a) in the case of Dollar denominated Loans,
(i) the rate per annum equal to the rate determined by Administrative Agent to
be the offered rate that appears on the appropriate page of the Reuters screen
that displays the ICE Benchmark Administration Limited rate for deposits in
Dollars (for

 

21

--------------------------------------------------------------------------------


 

delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period (or the successor thereto if ICE Benchmark Administration
Limited is no longer making the applicable interest settlement rate available)
(the “US LIBOR Screen Rate”), determined as of approximately 11:00 a.m. (London
time) on the applicable Interest Rate Determination Date; provided that if the
US LIBOR Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement (but if more than one rate is specified
on such page, the rate will be an arithmetic average of all such rates) or, in
the event such rate is not available for any reason, (ii) the rate shall be
determined through the use of straight-line interpolation by reference to two
such rates, one of which shall be determined as if the length of the period of
such deposits were the period of time for which the rate for such deposits are
available is the period next shorter than the length of such Interest Period and
the other of which shall be determined as if the period of time for which the
rate for such deposits are available is the period next longer than the length
of such Interest Period as determined by the Administrative Agent and, in the
event such rate is not available, (iii) the arithmetic average (rounded up to
the nearest 1/100th of 1%) of the offered quotation in the London interbank
market by the Reference Lender for Dollar deposits of amounts in immediately
available funds with a term equivalent comparable to the Interest Period for
which a Eurocurrency Rate is determined, as of 11:00 a.m. (London time) on the
applicable Interest Rate Determination Date; or

 

(b)                                 in the case of Euro denominated Loans,
(i) the rate per annum equal to the rate determined by Administrative Agent to
be the offered rate that appears on the appropriate page of the Reuters Screen
for Euro (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time) on the applicable Interest Rate Determination Date or, in the
event such rate does not appear on such Reuters page, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate or a successor
rate as shall be selected by the Administrative Agent from time to time in its
reasonable discretion and, in the event such rate is not available and, in the
event such rate is not available, (ii) the rate shall be determined through the
use of straight-line interpolation by reference to two such rates, one of which
shall be determined as if the length of the period of such deposits were the
period of time for which the rate for such deposits are available is the period
next shorter than the length of such Interest Period and the other of which
shall be determined as if the period of time for which the rate for such
deposits are available is the period next longer than the length of such
Interest Period as determined by the Administrative Agent and, in the event such
rate is not available, (iii) the arithmetic average (rounded up to the nearest
1/100th of 1%) of the offered quotation in the European interbank market by the
Reference Lender for Euro deposits of amounts in immediately available funds
with a term equivalent comparable to the Interest Period for which a
Eurocurrency Rate is determined, as of 11:00 a.m. (London time) on the
applicable Interest Rate Determination Date; or

 

(c)                                  in the case of DollarADollar denominated
Loans, (i) the rate per annum equal to the average of the bid rates shown on
page “BBSY” on the appropriate page of the Reuters Screen at approximately 11:00
a.m. (Melbourne, Australia time) on the date which is two Business Days prior to
the beginning of such Interest Period for a period equal to such Interest Period
or in the event such rate does not appear on either of such Reuters page, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate or a
successor rate as shall be selected by the Administrative Agent from time to
time in its reasonable discretion, (ii) the rate shall be determined through the
use of straight-line interpolation by reference to two such rates, one of which
shall be determined as if the length of the period of such deposits were the
period of time for which the rate for such deposits are available is the period
next shorter than the length of such Interest Period and the other of which
shall be determined as if the period of time for which the rate for such
deposits are available is the period next longer than the length of such
Interest Period as determined by the Administrative Agent and, in the event such
rate is not available, (iii) the arithmetic average (rounded up to the nearest
1/100th of 1%) of the offered quotation in the European interbank market by the
Reference Lender for ADollar deposits of amounts in immediately available funds
with a

 

22

--------------------------------------------------------------------------------


 

term comparable to the Interest Period for which a Eurocurrency Rate is
determined, as of 11:00 a.m. (Melbourne, Australia time) on the applicable
Interest Rate Determination Date; or

 

(d)                                 for any interest calculation with respect to
a Base Rate Loan on any date, the US LIBOR Screen Rate, determined as of
approximately 11:00 a.m. (London time) on the applicable Interest Rate
Determination Date for Dollar deposits for a term of one month; provided that if
the US LIBOR Screen Rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement (but if more than one rate is
specified on such page, the rate will be an arithmetic average of all such
rates) or, in the event such rate is not available for any reason, (ii) the rate
for such Interest Period shall be the interest rate per annum reasonably
determined by Administrative Agent in good faith to be the rate per annum at
which deposits in Dollars for delivery on the first day of such Interest Period
in immediately available funds in the approximate amount of the Eurocurrency
Loan being made, continued or converted by Administrative Agent and with a term
of one month would be offered to Administrative Agent by major banks in the
London interbank market for Dollars at their request at approximately 11:00
a.m. (London time) on the applicable Interest Rate Determination Date.

 

(2)                                 the then current cost of the Lenders of
complying with any Eurocurrency Reserve Requirements.

 

Notwithstanding the foregoing, the Eurocurrency Rate shall (x) not in any event
be less than zero and (y) solely with respect to Term Loans B, not be less than
0.75%.

 

“Eurocurrency Reserve Requirements” means, for any day as applied to a
Eurocurrency Loan, the aggregate (without duplication) of the maximum rates
(expressed as a decimal fraction) of reserve liquid asset or similar
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves under any regulations of the Board
or other Governmental Authority having jurisdiction with respect thereto),
including without limitation, under regulations issued from time to time by
(a) the Board, (b) any Governmental Authority of the jurisdiction of the
relevant currency or (c) any Governmental Authority of any jurisdiction in which
advances in such currency are made to which banks in any jurisdiction are
subject for any category of deposits or liabilities customarily used to fund
loans in such currency or by reference to which interest rates applicable to
loans in such currency are determined.

 

“Event of Default” has the meaning assigned to that term in Section 10.1.

 

“Excess Cash Flow” means, for any Test Period ending on the last day of any
Fiscal Year, an amount (if positive) equal to:

 

(i)                                     the sum, without duplication, of the
amounts for such period of (a) Consolidated EBITDA and (b) Consolidated Working
Capital Adjustment for such period, minus

 

(ii)                                  the sum, without duplication, of the
amounts for such period of:

 

(A)                               all repayments made by Holdings and its
Restricted Subsidiaries of Consolidated Total Debt not prohibited hereunder
(excluding (i) repayments of revolving loans, (ii) voluntary prepayments of Term
Loans and (iii) repayments of Indebtedness not prohibited hereunder with
proceeds of other long-term Indebtedness, but including, without limitation,
(a) the principal component of payments in respect of Capitalized Leases,
(b) the amount of scheduled payments of principal of Term Loans made hereunder
and (c) mandatory prepayments of Indebtedness not prohibited hereunder, except
to the extent proceeds from the event giving rise to such prepayment are not
included in the calculation of Consolidated EBITDA);

 

23

--------------------------------------------------------------------------------


 

(B)                               Consolidated Capital Expenditures (net of any
proceeds of any related long-term financing with respect to such expenditures
but excluding the proceeds of Loans made hereunder);

 

(C)                               Consolidated Cash Interest Expense;

 

(D)                               the provision for current taxes based on
income, profits or capital (including, federal, state, foreign, local, excise,
withholding and other similar taxes (as well as any penalties, fees and interest
related to such taxes or arising from tax examinations)) of Holdings and its
Restricted Subsidiaries and payable in cash with respect to such period;

 

(E)                                the amount of cash charges for such period
for which adjustment was made under clauses (vii) and (viii) of the definition
of Consolidated EBITDA;

 

(F)                                 the amount of Holdings Ordinary Course
Payments made pursuant to clause (iii) of the definition thereof for such
period;

 

(G)                               the amount of Holdings Ordinary Course
Payments made pursuant to clause (iv) of the definition thereof for such period;

 

(H)                              any unusual, extraordinary or non-recurring
losses, charges or expenses incurred by Holdings and its Restricted Subsidiaries
in cash for such period to the extent an adjustment was made to Consolidated
EBITDA on account thereof;

 

(I)                                   the aggregate amount paid in cash by
Holdings or its Restricted Subsidiaries with respect to any Investment permitted
hereunder (including any Acquisition permitted pursuant to Section 8.3(v), but
excluding any Investment pursuant to Sections 8.3(i), (ii) (other than
Investments in non-Loan Parties that are minority held investments), (iii),
(iv), (v) (solely with respect to any Investment in any Restricted Foreign
Subsidiary), (vi) or (xi) (to the extent made in reliance on clause (a) thereof,
other than Investments made in reliance on such clause in connection with the
Constellation JV in an aggregate amount not to exceed $160,000,000)) to the
extent not financed with long-term Indebtedness;

 

(J)                                   any earn-out, indemnification or purchase
price adjustment paid in cash in connection with any asset sale or Investment
permitted hereunder (including any Acquisition permitted pursuant to
Section 8.3(v)), in each case to the extent not financed with long-term
Indebtedness;

 

(K)                               the aggregate amount (which shall not be less
than zero) of cash expenditures (net of cash receipts) of Holdings and its
Restricted Subsidiaries in respect of any Hedging Agreements during such period;

 

(L)                                the aggregate amount of any premium,
make-whole or penalty payments paid in cash by Holdings or its Restricted
Subsidiaries during such period in connection with any prepayment or repayment
of Indebtedness not prohibited hereunder, in each case to the extent not
financed with long-term Indebtedness;

 

(M)                            without duplication of amounts deducted from
Excess Cash Flow in other Fiscal Years, the aggregate consideration required to
be paid in cash by Holdings and its Restricted Subsidiaries pursuant to binding
contracts with third parties that are not Affiliates (the “Contract
Consideration”) entered into prior to or during such Fiscal Year for Investments
or Capital Expenditures, in each case, to the extent expected to be consummated
or made during the period of four consecutive fiscal quarters following the end
of such Fiscal Year; provided, that, to the extent the aggregate amount of
internally generated cash actually utilized to finance such Investments or
Capital Expenditures during such period of four consecutive fiscal quarters is
less than the Contract Consideration, the amount of such

 

24

--------------------------------------------------------------------------------


 

shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters; and

 

(N)                               the aggregate amount of Restricted Payments
not prohibited hereunder and dividends and distributions by any Restricted
Subsidiary on account of its Capital Stock to any Person (other than the Company
or a Restricted Subsidiary), in each case made in cash during such Fiscal Year
(but excluding Restricted Payments made (x) by the Company pursuant to
Section 8.5(v) and (y) by any Restricted Subsidiary of the Company pursuant to
Section 8.5(iv)), to the extent not financed with long-term Indebtedness.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended and as
codified in 15 U.S.C. 78a et seq., and as hereafter amended.

 

“Exchange Rate” means, on any day, (a) with respect to conversions between any
Alternative Currency and Dollars, the Spot Rate and (b) with respect to
conversions between Canadian Dollars and Dollars, the spot rate set forth on the
Reuters World Currency Page for Canadian Dollars (or, if not so quoted, the spot
rate of exchange quoted for wholesale transactions made by Administrative Agent
) at 12:00 noon (New York time), on such day, provided that, if at the time of
any such determination, for any reason, no such spot rate is being quoted,
Administrative Agent may use any reasonable method it deems applicable to
determine such rate, and such determination shall be conclusive absent manifest
error.  For purposes of determining the Exchange Rate in connection with an
Alternative Currency Borrowing, such Exchange Rate shall be determined as of the
Exchange Rate Determination Date for such Borrowing.  Administrative Agent shall
provide Borrowers’ Agent with the then current Exchange Rate from time to time
upon Borrowers’ Agent’s request therefor.

 

“Exchange Rate Determination Date” means for purposes of the determination of
the Exchange Rate of any stated amount on any Business Day in relation to any
Alternative Currency Borrowing, the date which is two Business Days prior to
such Borrowing.

 

“Excluded Swap Obligation” means, with respect to any Guarantor (excluding the
Swiss Borrower), any Swap Obligation if, and to the extent that, all or a
portion of the Obligations guaranteed by such Guarantor or the grant by such
Guarantor of a security interest to secure, such Swap Obligation (or any
Obligations guaranteed by such Guarantor thereof) is or becomes illegal under
the Commodity Exchange Act or any rule, regulation or order of the Commodity
Futures Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 14.7 and any other “keepwell, support
or other agreement” for the benefit of such Guarantor and any and all guarantees
of such Guarantor’s Swap Obligations by other Loan Parties) at the time the
Obligations guaranteed by such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation.  If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Obligations guaranteed by such Guarantor or
security interest is or becomes excluded in accordance with the first sentence
of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a Recipient
under any Loan Document:  (i) Taxes based upon, or measured by, net income
(however denominated) or net profits, including franchise Taxes and other Taxes
imposed in lieu of net income Taxes and branch profit taxes, in each case
(A) imposed as a result of such Recipient being a resident of, organized under
the laws of, or having its principal office located in, the jurisdiction
imposing such Tax, (B) in the case of each Lender or Issuing Lender imposed as a
result of such Recipient having its applicable lending office located in such
jurisdiction, or (C) imposed as a result of any other present or former
connection between such Recipient and the jurisdiction

 

25

--------------------------------------------------------------------------------


 

imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document); (ii) in the case of
a Lender (other than an assignee pursuant to a request by Borrowers’ Agent or
Borrower under Section 3.7), any U.S. federal withholding Tax imposed on amounts
payable to or for the account of such Lender, in respect of any Loans, Letters
of Credit, or Commitments provided to U.S. Borrower pursuant to a law in effect
on the date on which (A) such Lender becomes a party to this Agreement, or
(B) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 4.7, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office;
(iii) any Taxes (other than Taxes imposed, levied, collected, withheld or
assessed by or within Australia, Canada, the Netherlands, Switzerland or any
political subdivision thereof), including FATCA, that are in effect and would
apply to a payment to a Tax Transferee as of the date of acquisition of any
Loans by such Tax Transferee or the date of and as a result of the change of
lending office of such Tax Transferee, as the case may be (provided, however,
that a Person shall not be considered a Tax Transferee for purposes of this
clause (iii) as a result of a change of its lending office or the taking of any
other steps pursuant to Section 3.7(a) or as a result of a CAM Exchange pursuant
to Section 13.1), except in each case to the extent that such transferor to such
Tax Transferee is entitled at the time of acquisition or the Tax Transferee is
entitled at the time of the change in the Tax Transferee’s applicable lending
office, as the case may be, to receive additional amounts from any Borrower or
any other Person under this Agreement with respect to such Taxes pursuant to
Section 3.6, and provided that this clause (iii) shall not apply to treat as an
Excluded Tax any Taxes imposed as a result of an Additional Foreign Subsidiary
Borrower being organized under the laws of a jurisdiction other than Australia,
Canada, the Netherlands or Switzerland; (iv) Taxes attributable to a Recipient’s
failure to comply with Section 4.7(d); (v) with respect to any Loans, Letters of
Credit, or Commitments provided to U.S. Borrower, any U.S. federal withholding
Taxes imposed pursuant to FATCA; or (vi) any Canadian federal withholding Taxes
imposed under the ITA because such Lender, Arranger, Co-Manager, Administrative
Agent or Tax Transferee is not dealing at arm’s length for purposes of the ITA
with the applicable Loan Party at the time of such payment or deemed payment or
is a “specified shareholder” (as such term is defined in subsection 18(5) of the
ITA) of the applicable Loan Party or does not deal at arm’s length for purposes
of the ITA with a “specified shareholder” (as such term is defined in subsection
18(5) of the ITA) of the applicable Loan Party.

 

“Existing Credit Agreement” means the Credit Agreement dated as of May 19, 2011
among Owens- Brockway, the Company, ACI, OIEG, OI Europe, O-I Canada, O-I
General, DB as administrative agent thereunder and the other lenders and agents
party thereto from time to time, as amended, amended and restated, restated,
supplemented or otherwise modified from time to time.

 

“Existing Holdings Senior Notes” means Holdings 7.80% Senior Debentures due
2018.

 

“Existing Letters of Credit” has the meaning assigned to that term in
Section 2.10(j).

 

“Existing Owens-Brockway Senior Unsecured Notes” means the 2016 Senior Notes,
the 2022 Senior Notes and the 2025 Senior Notes, in each case to the extent not
repaid, redeemed or repurchased on the Closing Date (and, for avoidance of
doubt, any notes issued in exchange or replacement thereof on substantially
identical terms).

 

“Facility” means any of the credit facilities established under this Agreement.

 

“Farm Credit Lender” means any Lender that is a lending institution chartered or
otherwise organized and existing pursuant to the provisions of the Farm Credit
Act of 1971 and under the regulation of the Farm Credit Administration.

 

26

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), and the United States Treasury
Regulations (and any notices, guidance or official pronouncements) promulgated
thereunder or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b) of the Code as of the date of this Agreement (or any
amended or successor version described above), and any intergovernmental
agreement entered into in connection with the implementation of such sections of
Code and any fiscal or regulatory legislation, rules or practices adopted
pursuant to such intergovernmental agreements.

 

“Federal Funds Rate” means on any one day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to the nearest 1/100th of 1%)
of the rate on overnight federal funds transactions with members of the Federal
Reserve System only arranged by federal funds brokers, as published as of such
day by the Federal Reserve Bank of New York, or, if such rate is not so
published, the average of the quotations for such day on such transactions
received by DB from three federal funds brokers of recognized standing selected
by DB.

 

“Fee LetterLetters” means (i) that certain letter agreement between DB and the
Borrowers and providing for the payment of certain fees in connection with this
Agreement and (ii) that certain letter agreement among, inter alios, DB, the
U.S. Borrower and the Company providing for the payment of certain fees in
connection with the First Incremental Amendment.

 

“Financial Officer” of any corporation, partnership or other entity means the
chief financial officer, the principal accounting officer, Treasurer,
Controller, or a director having similar responsibilities, of such corporation,
partnership or other entity.

 

“First Amendment” means the First Amendment to Amended and Restated Credit
Agreement and Syndicated Facility Agreement, dated as of July 24, 2015, by and
among the Company, the Borrowers, the Borrowers’ Agent, the Administrative Agent
and the Lenders party thereto.

 

“First Incremental Amendment” means the First Incremental Amendment to Amended
and Restated Credit Agreement and Syndicated Facility Agreement, dated as of
September 1, 2015, by and among the U.S. Borrower, the Company, the
Administrative Agent, the Lenders party thereto and the Loan Parties party
thereto.

 

“First Incremental Amendment Effective Date” has the meaning assigned to that
term in the First Incremental Amendment.

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that (i) such Lien is perfected
and such Lien (other than floating charges with respect to certain Collateral
(the use of which with respect to such Collateral has been approved by
Administrative Agent)), has priority over any other Lien on such Collateral
(other than Liens permitted pursuant to Section 8.2(a)) and (ii) such Lien is
the only Lien (other than Liens permitted pursuant to Section 8.2(a)) to which
such Collateral is subject.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of Company and its Restricted Domestic
Subsidiaries ending on December 31 of each calendar year.

 

“Foreign Collateral” means that portion of the Collateral securing the Foreign
Obligations.

 

“Foreign Obligations” means all of the Obligations owing by any Offshore
Borrower.

 

27

--------------------------------------------------------------------------------


 

“Foreign Plan” means any plan, agreement, fund (including, without limitation,
any super-annuation fund) or other similar program, arrangement or agreement
established or maintained outside of the United States of America by a Loan
Party or one or more of its Subsidiaries that provides employee benefits,
including medical, hospital care, dental, sickness, accident, disability, life
insurance, pension, supplemental pension, retirement or savings benefits to any
employee of a Loan Party or any of its Subsidiaries, in either case, residing
outside of the United States of America.

 

“Foreign Subsidiary” means, (i) any Subsidiary of Company identified as such on
Schedule 1.1(b) annexed hereto, (ii) any Subsidiary of any Subsidiary described
in clause (i), (iii) any Foreign Subsidiary Holdco, and (iv) any Subsidiary
acquired, incorporated or otherwise established by Company on or after the
Closing Date which is organized under the laws of a jurisdiction other than the
United States of America, any State thereof or the District of Columbia.

 

“Foreign Subsidiary Holdco” means any Restricted Subsidiary organized under the
laws of a state of the United States of America, substantially all of whose
assets consist, directly or indirectly, of equity interests and intercompany
indebtedness in Foreign Subsidiaries.

 

“Fund” means a Person that is a fund that makes, purchases, holds or otherwise
invests in commercial loans or similar extensions of credit in the ordinary
course of its existence.

 

“GAAP” means generally accepted accounting principles in the U.S. and the
Netherlands applied on a consistent basis.

 

“Government Acts” has the meaning assigned to that term in Section 2.10(h).

 

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

 

“Governmental Authority” means any federal, state, provincial, territorial,
local or foreign court or governmental agency, authority, instrumentality or
regulatory body, including any central bank and any supra- national body
exercising such powers or functions, such as the European Union or the European
Central Bank.

 

“Ground Leasehold Interest” as applied to any Person, means any lease by which
such Person leases the fee interest in real property and owns the improvements
thereon (until the termination of the lease).

 

“Guarantee Agreements” means, collectively, the Company Guaranty, the Domestic
Borrowers’ Guaranty, the Subsidiary Guaranty and the Offshore Guaranties.

 

“Guarantee Obligations” means, as to any Person, without duplication, any direct
or indirect binding obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, Operating Lease, dividend or other obligation
(“primary obligations”) of any other Person (the “primary obligor”) in any
manner, whether directly or indirectly, including, without limitation, any
obligation of such Person, whether or not contingent:  (i) to purchase any such
primary obligation or any property constituting direct or indirect security
therefor; (ii) to advance or supply funds (a) for the purchase or payment of any
such primary obligation, or (b) to maintain working capital or equity capital of
the primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation; or
(iv) otherwise to assure or hold harmless the owner of such primary obligation
against loss in respect thereof; provided, however, that the term Guarantee
Obligations shall not include any endorsements of instruments for deposit or
collection in the ordinary course of business.  The amount of any Guarantee
Obligation at any time shall

 

28

--------------------------------------------------------------------------------


 

be deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee Obligation
is incurred and (b) the maximum amount for which such guarantor may be liable
pursuant to the terms of the instrument embodying such Guarantee Obligation,
unless such primary obligation and the maximum amount for which such guarantor
may be liable are not stated or determinable, in which case the amount of the
obligation under such Guarantee Obligation shall be such guarantor’s maximum
reasonably anticipated liability in respect thereof as determined by the
guarantor in good faith; irrespective, in any such case, of any amount thereof
that would, in accordance with GAAP, be required to be reflected on a balance
sheet of such Person.

 

“Guarantied Obligations” has the meaning assigned to that term in Section 14.1.

 

“Guarantors” means, collectively, the Company, the Subsidiary Guarantors and the
Offshore Guarantors.

 

“Harbor Capital Subsidiaries” means, collectively, OI Advisors, Inc. (f/k/a/
Harbor Capital Advisors, Inc.), OI Securities, Inc. (f/k/a/ HCA
Securities, Inc.) and OI Transfer, Inc. (f/k/a Harbor Transfer, Inc.).

 

“Hazardous Materials” means all pollutants, contaminants, wastes, substances,
chemicals, materials and other constituents, including, without limitation,
crude oil, petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls (“PCBs”) or PCB-containing materials or any
other substances, wastes or equipment of any nature which can give rise to
Environmental Liability under, or are regulated pursuant to, any Environmental
Law.

 

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
all other similar agreements or arrangements designed to alter the risks of any
Person arising from fluctuations in interest rate, currency values or commodity
prices.

 

“Holdings” means Owens Illinois, Inc., a Delaware corporation.

 

“Holdings Ordinary Course Payments” means dividends or other distributions by,
or payments of intercompany indebtedness from, Company to Holdings necessary to
permit Holdings to pay any of the following items which are then due and
payable:  (i) payments in respect of Permitted Holdings Hedging Obligations,
(ii) cash interest on the Existing Holdings Senior Notes, (iii) claims of
persons for exposure to asbestos-containing products and expenses related
thereto, (iv) so long as no Unmatured Event of Default arising under Sections
10.1(a), (i), and (k) or Event of Default shall exist (or shall be caused by
such payment), (A) cash dividends on Permitted Preferred Stock with an aggregate
liquidation preference or redemption price not exceeding $250,000,000 used (or
the proceeds of which are used directly or indirectly within 180 days of
receipt) as consideration for an Acquisition not prohibited hereunder and
(B) share repurchases of, or common dividends on, Holdings’ Capital Stock in an
aggregate amount not exceeding $100,000,000, (v) consolidated tax liabilities of
Holdings and its Restricted Subsidiaries and (vi) general administrative costs
and other on-going expenses of Holdings in the ordinary course of business.

 

“Incremental Cap” has the meaning assigned to that term in Section 2.9(a).

 

“Indebtedness” as applied to any Person, means (i) all indebtedness for borrowed
money, (ii) that portion of obligations with respect to Capitalized Leases which
is properly classified as a liability on a balance sheet in conformity with GAAP
(subject to Section 1.2 hereof), (iii) notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money (other than such notes or drafts for the deferred purchase price
of property or services to the extent not constituting Indebtedness pursuant to
clause (v) below), (iv) the amount of all honored but unreimbursed

 

29

--------------------------------------------------------------------------------


 

drawings under letters of credit, (v) any obligation owed for all or any part of
the deferred purchase price of property or services (other than trade payables
and other accrued liabilities incurred in the ordinary course of business that
are not overdue by more than 120 days unless being contested in good faith),
which purchase price is (a) due more than six months from the date of incurrence
of the obligation in respect thereof or (b) evidenced by a note or similar
written instrument and (vi) all indebtedness secured by any Lien on any property
or asset owned or held by that Person regardless of whether the indebtedness
secured thereby shall have been assumed by that Person or is nonrecourse to the
credit of that Person; provided, however, that (A) with respect to any
indebtedness of the type described in the foregoing clause (vi) which has not
been assumed by that Person or is otherwise nonrecourse to the credit of that
Person, the amount of such indebtedness shall be deemed to be the lesser of the
outstanding principal amount of such indebtedness and the fair market value of
the property or assets of such Person securing such indebtedness and (B) the
term “Indebtedness” shall not include any Specified Intercompany Debt.

 

“Indemnified Person” has the meaning assigned to that term in Section 12.4(b).

 

“Indemnified Taxes” means (a) any and all Taxes, other than Excluded Taxes,
imposed on or with respect to any payment made by or on account of any
obligation of any Loan Party under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

 

“Insolvency Proceeding” means, whether voluntary or involuntary (a) any case,
proceeding or other action commenced by the Borrowers or any Guarantor (i) under
any existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, restructuring, power of sale,
compromise, foreclosure or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it as bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, wind-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (ii) seeking appointment of a Receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its assets; or
(b) there shall be commenced against the Borrowers or any Guarantor any such
case, proceeding or other action referred to in clause (a) of this definition
which results in the entry of an order for relief or any such adjudication or
appointment remains undismissed, undischarged or unbonded for a period of sixty
(60) days; or (c) there shall be commenced against the Borrowers or any
Guarantor any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within sixty (60) days from the entry thereof.

 

“Intellectual Property” means all patents, trademarks, tradenames, copyrights,
know-how, trade secrets, technology and software, used in or necessary for the
conduct of the business of Company and its Subsidiaries as currently conducted
that are material to the condition (financial or otherwise), business or
operations of Company and its Subsidiaries, taken as a whole.

 

“Intercreditor Agreement” means the Third Amended and Restated Intercreditor
Agreement dated as of May 19, 2011, among Collateral Agent, Administrative
Agent, the trustee in respect of the Existing Holdings Senior Notes, such
Lenders or Affiliates of Lenders which are holders of Other Permitted Credit
Exposure and have executed appropriate acknowledgments to the Intercreditor
Agreement (or predecessor versions thereof) or in the future execute
acknowledgments to such Intercreditor Agreement, and, such other Persons who may
become parties to the Intercreditor Agreement in accordance with the terms
thereof, which in the future execute acknowledgments to the Intercreditor
Agreement, and as such Intercreditor Agreement may hereafter be amended,
supplemented or modified from time to time.

 

“Interest Payment Date” means (i) as to any Base Rate Loan, each Quarterly
Payment Date to occur while such Loan is outstanding, (ii) as to any
Eurocurrency Loan having an Interest Period of three months or less, the last
day of the Interest Period applicable thereto and (iii) as to any Eurocurrency
Loan

 

30

--------------------------------------------------------------------------------


 

having an Interest Period longer than three months, each day which is a three
(3) month anniversary of the first day of the Interest Period applicable thereto
and the last day of the Interest Period applicable thereto; provided, however,
that, in addition to the foregoing, each of (A) the date upon which both the
Revolving Commitments have been terminated and the Revolving Loans have been
paid in full and (B) the applicable Term Maturity Date shall be deemed to be an
“Interest Payment Date” with respect to any interest which is then accrued
hereunder for such Loan.

 

“Interest Period” has the meaning assigned to that term in Section 3.4.

 

“Interest Rate Determination Date” means the date for calculating the
Eurocurrency Rate for an Interest Period, which date shall be (i) in the case of
any Eurocurrency Loan in Dollars, the second Business Day prior to first day of
the related Interest Period for such Loan or (ii) in the case of any
Eurocurrency Loan in an Alternative Currency, the date on which quotations would
ordinarily be given by prime banks in the relevant interbank market for deposits
in the Applicable Currency for value on the first day of the related Interest
Period for such Eurocurrency Loan; provided, however, that if for any such
Interest Period with respect to an Alternative Currency Loan, quotations would
ordinarily be given on more than one date, the Interest Rate Determination Date
shall be the last of those dates.

 

“Investment” means, as applied to any Person, (i) any purchase or other
acquisition by that Person of, or a beneficial interest in, Securities of any
other Person, or a capital contribution by that Person to any other Person,
(ii) any loan or advance to any other Person (other than (w) prepaid expenses or
any Receivable created or acquired in the ordinary course of business,
(x) advances to employees for moving and travel expenses, (y) drawing accounts
and (z) similar expenditures in the ordinary course of business) or (iii) any
Acquisition.  The amount of any Investment shall be the original cost (which
shall not include (i) the amount of any Indebtedness of the Person that is the
subject of such Investment that is assumed by the Person making such Investment
or (ii) the value of any Common Stock issued as all or a portion of the
consideration payable in connection with such Investment) or, in the case of an
Investment consisting of non-cash consideration received in connection with an
Asset Sale or other sale of assets, the original value of such Investment plus
the cost of all additions thereto and less returns of capital to the Person
making the Investment, without any adjustments for increases or decreases in
value, or write-ups, write-downs or write-offs with respect to such Investment.

 

“IP Collateral” means, collectively, the Intellectual Property of Borrower and
its Restricted Domestic Subsidiaries that constitutes Collateral under the
Collateral Documents.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means (i) with respect to Existing Letters of Credit, the
issuing lenders set forth on Schedule 2.10(j) and (ii) with respect to any other
Letters of Credit, DB, BofA, JPM, Scotiabank, BNP and Credit Agricole, each in
accordance with their Letter of Credit Issuer Sublimit, and any other Lender
which agrees or is otherwise obligated to issue such Letter of Credit,
determined as provided in Section 2.10(b); provided that, including with respect
to the Existing Letters of Credit, an Issuing Lender may delegate the issuance
of the applicable Letter of Credit to an Affiliate (DB having done so with
respect to Existing Letters of Credit), provided, further, that in the event of
any such delegation by an Issuing Lender, an Issuing Lender shall be deemed to
be the Issuing Lender for purposes relating to the utilization of the Dollar
Revolving Commitments or Multicurrency Revolving Commitments, as the case may
be, under this Agreement, although such Affiliate shall be entitled to all
rights of reimbursement relating to such Letter of Credit or an Issuing Lender
and such Affiliate may apportion all rights and obligations relating to such
Letter of Credit as they may agree and such apportionment shall be binding for
all purposes hereunder; provided, further, that DB’s resignation as
Administrative Agent in accordance with Section 11.6 shall also constitute DB’s
resignation as an Issuing Lender with respect to any Letters of Credit (other
than Letters of Credit issued by DB prior to such resignation).

 

31

--------------------------------------------------------------------------------


 

“ITA” means the Income Tax Act (Canada), as amended, and any successor thereto,
and any regulations promulgated thereunder.

 

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership, limited liability company or other legal
form; provided that, as to any such arrangement in corporate form, such
corporation shall not, as to any Person of which such corporation is a
Subsidiary, be considered to be a Joint Venture to which such Person is a party.

 

“LC Obligations” means, at any time, an amount equal to the sum of the aggregate
Multicurrency LC Obligations and Dollar LC Obligations.

 

“LC Participant” has the meaning assigned to that term in Section 2.10(e).

 

“LC Reserve Account” has the meaning assigned to that term in Section 13.2(a).

 

“LC Supportable Indebtedness” means (i) obligations of Holdings or its
Subsidiaries incurred in the ordinary course of business with respect to
insurance obligations and workers’ compensation, surety bonds and other similar
statutory obligations, (ii) obligations of Holdings or any of its Restricted
Subsidiaries with respect to capital calls or similar requirements in respect of
Joint Ventures to which Holdings or such Restricted Subsidiary is a party,
(iv) obligations of Holdings or any of its Restricted Subsidiaries imposed by
statute or by a court of competent jurisdiction to post appeal bonds or other
security in connection with litigation appeals, and other performance, payment,
deposit or surety obligations of Holdings or any of its Restricted Subsidiaries,
in any such other case if required by law or governmental rule or regulation or
in accordance with custom and practice in the industry, (v) obligations of Owens
Insurance Limited with respect to certain self-insurance and reinsurance
programs, including obligations under insurance treaties, (vi) Restricted
Standby Letter of Credit Purposes and (vii) such other obligations of Holdings
or any of its Subsidiaries as are reasonably acceptable to Administrative Agent
and the respective Issuing Lender and otherwise not restricted pursuant to the
terms of this Agreement.

 

“Lender” and “Lenders” have the respective meanings assigned to those terms in
the introduction to this Agreement and shall include any Person that becomes a
“Lender” (i) pursuant to Section 12.8, and (ii) in connection with the
incurrence of an Additional Facility pursuant to Section 2.9.

 

“Letters of Credit” means, Multicurrency Letters of Credit and Dollar Letters of
Credit, collectively or separately as the context requires, and “Letter of
Credit” means any one of such Letters of Credit.

 

“Letter of Credit Amendment Request” has the meaning assigned to that term in
Section 2.10(c).

 

“Letter of Credit Exposure” means, with respect to a Revolving Lender, such
Lender’s Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata
Share, as the case may be, of the aggregate LC Obligations.

 

“Letter of Credit Issuer Sublimit” means, with respect to any Issuing Lender,
the obligation of such Issuing Lender to issue Letters of Credit as such
obligation may be adjusted from time to time pursuant to this Agreement, which
obligation as of the Closing Date is the amount set forth opposite such lender’s
name on Schedule 1.1(a) hereto under the caption “Letter of Credit Issuer
Sublimit” as the same may be adjusted from time to time pursuant to the terms
hereof.

 

“Lien” means any lien, mortgage, pledge, security interest, hypothec, assignment
by way of security, charge or encumbrance of any kind (including any conditional
sale or other title retention agreement, any lease in the nature thereof, any
statutory trust or deemed trust and any security interest or deemed security
interest under the PPSA) and any other agreement intended to create any of the
foregoing.

 

32

--------------------------------------------------------------------------------


 

“Loan” means any Term Loan, Dollar Revolving Loan, Multicurrency Revolving Loan,
Additional Domestic Subsidiary Borrower Loan, Additional Foreign Subsidiary
Borrower Loan, Additional Term Loan or Refinancing Term Loan or any combination
thereof, and “Loans” means all such Loans collectively.

 

“Loan Documents” means, collectively, this Agreement, the First Amendment, the
Second Amendment, the First Incremental Amendment, the Notes, each Letter of
Credit, the Domestic Overdraft Agreement, each Offshore Overdraft Agreement, the
Intercreditor Agreement, each Collateral Document and each Guarantee Agreement.

 

“Loan Party” means each of Borrowers, Company and, upon execution of a Loan
Document thereby, any of Company’s other Subsidiaries from time to time
executing such Loan Document, and “Loan Parties” means all such Persons,
collectively.

 

“Loans to be Converted” has the meaning assigned to that term in
Section 13.1(a).

 

“Major Default” means any of the following:  (a) an Event of Default pursuant to
Section 10.1(a) or (i) has occurred and is continuing, (b) any actual (or
assertion in writing by any Borrower or Guarantor of the) invalidity of any Loan
Document and (c) an Event of Default pursuant to Section 10.1(d) has occurred
and is continuing as a result any Loan Party’s default in the due performance of
any of its obligations under Section 7.12.

 

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a materially adverse effect on (i) the business,
operations or financial condition, of the Company and its Restricted
Subsidiaries, taken as a whole, (ii) the ability of the Company and its
Restricted Subsidiaries, taken as a whole, to perform any of their respective
material obligations under the Loan Documents (taken as a whole) or (iii) the
rights of or benefits available to the Administrative Agent, Collateral Agent or
Lenders taken as a whole to enforce the Obligations.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of any one
or more of Company and its Restricted Subsidiaries (other than any Restricted
Subsidiary of Holdings that is not a Material Subsidiary), in an individual
principal amount of $75,000,000 or more or an aggregate principal amount of
$150,000,000 or more.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Company or any Subsidiary in respect of
any Hedging Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that such Person would be required to pay if
such Hedging Agreement were terminated at such time.

 

“Material Subsidiary” means each indirect or direct Restricted Subsidiary of
Holdings now existing or hereafter acquired or formed indirectly or directly by
Holdings which (x) for the most recent Fiscal Year of Holdings, accounted for
more than 7% of the consolidated revenues of Holdings or (y) as at the end of
such Fiscal Year, was the owner of more than 8% of the consolidated assets of
Holdings.

 

“Maximum Commitment” means, when used with reference to any Lender, the
aggregate of such Lender’s Term Commitments, Dollar Revolving Commitments or
Multicurrency Revolving Commitments in the amounts not to exceed those set forth
opposite the name of such Lender on Schedule 1.1(a) hereto, subject to reduction
from time to time in accordance with the terms of this Agreement.

 

“Minimum Borrowing Amount” means (i) with respect to Base Rate Loans, $5,000,000
and (ii) with respect to Eurocurrency Loans, $5,000,000 in the case of a
Borrowing in Dollars, €5,000,000 in the case of a Borrowing in Euros, and
AUD$5,000,000 in the case of a Borrowing in ADollars.

 

33

--------------------------------------------------------------------------------


 

“Minimum Borrowing Multiple” means, (i) in the case of a Borrowing in Dollars,
$1,000,000, (ii) in the case of a Borrowing in Euros, €1,000,000 and (iii) in
the case of a Borrowing in ADollars, AUD$1,000,000.

 

“Moody’s” means Moody’s Investors Service, Inc. or any successor to the rating
agency business thereof.

 

“Multicurrency Commitment Fee” has the meaning assigned to that term in
Section 3.2(b)(ii).

 

“Multicurrency LC Commission” has the meaning assigned to that term in
Section 2.10(g)(ii).

 

“Multicurrency LC Obligations” means, at any time, an amount equal to the sum of
(i) the aggregate Stated Amount of the then outstanding Multicurrency Letters of
Credit and (ii) the aggregate amount of Unpaid Drawings under Multicurrency
Letters of Credit which have not then been reimbursed pursuant to
Section 2.10(f).  The Multicurrency LC Obligation of any Lender at any time
shall mean its Multicurrency Revolver Pro Rata Share of the aggregate
Multicurrency LC Obligations outstanding at such time.

 

“Multicurrency Letters of Credit” means, collectively, all Commercial Letters of
Credit and Multicurrency Standby Letters of Credit, in each case, issued
pursuant to Section 2.10(a)(i) or listed on Schedule 2.10(j), and “Multicurrency
Letter of Credit” means any one of such Letters of Credit.

 

“Multicurrency Letter of Credit Exposure” means, with respect to a Revolving
Lender, such Lender’s Multicurrency Revolver Pro Rata Share of the aggregate
Multicurrency LC Obligations.

 

“Multicurrency Revolver Pro Rata Share” means, when used with reference to any
Multicurrency Revolving Lender and any described aggregate or total amount, an
amount equal to the result obtained by multiplying such described aggregate or
total amount by a fraction the numerator of which shall be such Multicurrency
Revolving Lender’s Multicurrency Revolving Commitment or, if the Revolver
Termination Date for the Multicurrency Revolving Facility has occurred, the
Effective Amount of such Multicurrency Revolving Lender’s then outstanding
Multicurrency Revolving Loans and Multicurrency LC Obligations and the
denominator of which shall be the Multicurrency Revolving Commitments or, if the
Revolver Termination Date for the Multicurrency Revolving Facility has occurred,
the Effective Amount of all then outstanding Multicurrency Revolving Loans and
Multicurrency LC Obligations.

 

“Multicurrency Revolving Commitment” means, with respect to any Multicurrency
Revolving Lender, the obligation of such Multicurrency Revolving Lender to make
Multicurrency Revolving Loans and to participate in Multicurrency Letters of
Credit and Overdraft Amounts, as such commitment may be adjusted from time to
time pursuant to this Agreement, which commitment as of the Closing Date is the
amount set forth opposite such lender’s name on Schedule 1.1(a) under the
caption “Amount of Multicurrency Revolving Commitment” as the same may be
adjusted from time to time pursuant to the terms hereof and “Multicurrency
Revolving Commitments” means such commitments collectively, which commitments
equal $600,000,000 in the aggregate as of the Closing Date.

 

“Multicurrency Revolving Credit Exposure” means, with respect to a Revolving
Lender, the sum (without duplication) of (i) the outstanding principal amount of
Multicurrency Revolving Loans made by such Revolving Lender, (ii) the
Multicurrency Letter of Credit Exposure of such Revolving Lender, (iii) in the
case of Administrative Agent (in its capacity as a Lender), the Domestic
Overdraft Amount (net of any participations therein purchased by other Lenders),
(iv) the aggregate amount of all participations purchased by such Revolving
Lender in the Domestic Overdraft Amount, (v) the Dollar Equivalent of all
participations purchased by such Revolving Lender in the Offshore Overdraft
Amount (net of any participations therein purchased by other Lenders) and
(vi) in the case of any Offshore Overdraft Provider

 

34

--------------------------------------------------------------------------------


 

with respect to a particular Alternative Currency, the Dollar Equivalent of the
relevant Offshore Overdraft Amount (net of any participations therein purchased
by other Lenders).

 

“Multicurrency Revolving Facility” means the credit facility under this
Agreement evidenced by the Multicurrency Revolving Commitments and the
Multicurrency Revolving Loans.

 

“Multicurrency Revolving Lender” means any Lender which has a Multicurrency
Revolving Commitment or is owed a Multicurrency Revolving Loan (or a portion
thereof).

 

“Multicurrency Revolving Loan” and “Multicurrency Revolving Loans” have the
meanings given in Section 2.1(b)(ii).

 

“Multicurrency Revolving Sublimit” means, (i) when used in reference to
Owens-Brockway or an Additional Domestic Subsidiary Borrower, the Total
Multicurrency Revolving Commitment and (ii) when used in reference to an
Offshore Borrower, the Offshore Sublimit.

 

“Multicurrency Standby Letters of Credit” means any of the irrevocable standby
letters of credit issued pursuant to this Agreement, in form acceptable to the
Issuing Lender, together with any increases or decreases in the Stated Amount
thereof and any renewals, amendments and/or extensions thereof.

 

“Multiemployer Plan” means a “multiemployer plan”, within the meaning of
Section 4001(a)(3) of ERISA, with respect to which Holdings, any of its
Subsidiaries or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six (6) plan years, has made or been obligated to make
contributions.

 

“Net Indebtedness” means, at any date and with respect to any
Person, Indebtedness of such Person on such date less Cash and Cash Equivalents
of such Person on such date determined in accordance with GAAP.

 

“Net Insurance/Condemnation Proceeds” means, any Cash payments or proceeds
received by Company or any of its Restricted Subsidiaries (i) under any casualty
insurance policy (but excluding, for the avoidance of doubt, any personal injury
insurance or business interruption insurance) in respect of a covered loss
thereunder or (ii) as a result of the taking of any assets of Company or any of
its Restricted Subsidiaries by any Person pursuant to the power of eminent
domain, condemnation or other similar event, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, in each
case net of any actual and reasonable documented costs incurred by Company or
any of its Restricted Subsidiaries in connection with the adjustment or
settlement of any claims of Company or such Subsidiary in respect thereof and,
in each case, only to the extent such cash payments or proceeds following any
single occurrence of the events set forth in (i) and (ii) above, net of the
foregoing documented costs, exceed $100,000,000; provided, that, for the
avoidance of doubt, (x) any insurance proceeds received by Holdings or any
Subsidiary for asbestos claims and (y) any O-I Venezuela Proceeds shall not
constitute Net Insurance/Condemnation Proceeds hereunder.

 

“Net Proceeds” means, with respect to the incurrence of any Indebtedness or any
Asset Sale (i) the cash proceeds actually received in respect of such event,
including any cash received in respect of any non-cash proceeds, but only as and
when received, net of (ii) the sum of (A) bona fide costs incurred in connection
with such event, including reasonable commissions and other fees and expenses,
(B) the amount of all Taxes paid (or reasonably estimated to be payable) in
connection with such event, (C) in the case of an Asset Sale, the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured on such assets and refinancings thereof permitted
hereunder or a Lien permitted by Section 8.2(a)(vi) and (D) the amount of any
reserves established by Holdings and its Subsidiaries to fund contingent
liabilities reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding two years and that are directly
attributable to such event

 

35

--------------------------------------------------------------------------------


 

(as determined reasonably and in good faith by Company); provided that any
amount by which such reserves are reduced for reasons other than payment of any
such contingent liabilities shall be considered “Net Proceeds” upon such
reduction; provided, further, that any O-I Venezuela Proceeds shall not
constitute Net Proceeds hereunder.

 

“New Senior Debt” means any Permitted European Senior Debt, any Permitted
Unsecured Debt and/or Permitted Secured Debt which, in each case, does not
constitute Subordinated Indebtedness.

 

“Nominal Restatement” means the amendment and restatement of the Existing Credit
Agreement (as defined in the Existing Credit Agreement) dated as of May 19, 2011
by and between ACI and DBTCA, as trustee for the benefit of the Lenders
hereunder, under which DBTCA made a loan to ACI in the amount of $10,000, as
amended by that certain Australian Acknowledgment Side Deed dated as of
April 22, 2015.

 

“Non-Bank Rules” means the Ten Non-Qualifying Bank Creditor Rule and the Twenty
Non-Qualifying Bank Creditor Rule.

 

“Non-Defaulting Lender” means each Lender which is not a Defaulting Lender.

 

“Non-Public Lender” means any entity that does not belong to the “public” within
the meaning of CRD IV/CRR.

 

“Non-U.S. Lender” means any Lender, Overdraft Provider or Issuing Lender that is
not a United States person within the meaning of Section 7701(a)(30) of the
Code.

 

“Note” means a note substantially in the form of Exhibit 2.2(a)(1) or
Exhibit 2.2(a)(2), and “Notes” means all of such Notes collectively.

 

“Notice Address” means with respect to the Administrative Agent, the office of
Administrative Agent located at Deutsche Bank AG New York Branch, 5022 Gate
Parkway, Suite 400, Jacksonville, FL 32256, Attn:  Tihana Mesic, email: 
sheila.lee@db.com; with a copy to:  60 Wall Street, Mail Stop NY C60-4305, New
York, New York 10005, Attn:  Peter Cucchiara, email:  peter.cucchuara@db.com,
peter.cucchuara@db.com, fax:  212-797-5690 or such other office as
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

 

“Notice of Borrowing” has the meaning assigned to that term in Section 2.5.

 

“Notice of Conversion or Continuation” has the meaning assigned to that term in
Section 2.6.

 

“Obligations” means all obligations of every nature of any Loan Party from time
to time owed to the Administrative Agent, the Lenders or any of them under or in
respect of this Agreement, the Notes, the Letters of Credit, the Offshore
Overdraft Agreements, the Domestic Overdraft Agreement or any of the other Loan
Documents whether for principal, interest, premium, fees, indemnification or
otherwise (excluding, for the avoidance of doubt, all obligations under or in
respect of Other Lender Guarantied Obligations and Other Permitted Credit
Exposure).  Notwithstanding the foregoing, the “Obligations” exclude Excluded
Swap Obligations.

 

“Officers’ Certificate” means, as applied to any corporation, limited liability
company, partnership or trust, a certificate executed on behalf of such entity
by any one of its Chairman of the Board (if an officer) or its President or one
of its Vice Presidents or, if applicable, its managing member, general partner
or trustee or, in the case of any Offshore Borrower or Offshore Guarantor, any
director or any attorney appointed by power of attorney, or its Chief Financial
Officer, its Treasurer, any of its Assistant Treasurers, its Controller or any
of its Assistant Controllers or, in the case of any Offshore Borrower or
Offshore Guarantor, any other director or attorney appointed by power of
attorney (or such

 

36

--------------------------------------------------------------------------------


 

other customary instrument of delegation in the jurisdiction of organization of
such Offshore Borrower or Offshore Guarantor).

 

“Offshore Borrower” means ACI, O-I Canada, OIEG, OI Europe and any Additional
Foreign Subsidiary Borrower, and “Offshore Borrowers” means ACI, O-I Canada,
OIEG, OI Europe, and such Additional Foreign Subsidiary Borrower collectively.

 

“Offshore Collateral Documents” means the Offshore Security Agreements.

 

“Offshore Currency Equivalent” means, at any time as to any amount denominated
in Dollars, the equivalent amount in the applicable Alternative Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate for the purchase of such Alternative Currency with Dollars on the most
recent Computation Date.

 

“Offshore Currency Loan” means any Loan denominated in an Alternative Currency.

 

“Offshore Guaranties” means the guaranties entered into by each of the Offshore
Borrowers (other than OI Europe) of the Obligations of the other Offshore
Borrowers and by each of the Offshore Guarantors of the Obligations of the
Offshore Borrowers, in each case in a form satisfactory to the Administrative
Agent, as the same may be amended, amended and restated or otherwise modified
from time to time.

 

“Offshore Guarantors” means, collectively, the Australian Guarantors, the
Canadian Guarantors, the Dutch Guarantors and, if applicable, an Additional
Foreign Subsidiary Borrower and any of its Material Subsidiaries which are
required to become Offshore Guarantors pursuant to Section 7.9(b)(ii).  As of
the Closing Date, the Offshore Guarantors are set forth on Schedule 1.1(e).

 

“Offshore Overdraft Account” means the Australian Overdraft Account, the
Canadian Overdraft Account, the Dutch Overdraft Account or the Swiss Overdraft
Account, and “Offshore Overdraft Accounts” means the Australian Overdraft
Account, the Canadian Overdraft Account, the Dutch Overdraft Account and the
Swiss Overdraft Account, collectively.

 

“Offshore Overdraft Agreement” means the Australian Overdraft Agreement, the
Canadian Overdraft Agreement, the Dutch Overdraft Agreement and the Swiss
Overdraft Agreement, and “Offshore Overdraft Agreements” means the Australian
Overdraft Agreement, the Canadian Overdraft Agreement, the Dutch Overdraft
Agreement and the Swiss Overdraft Agreement, collectively.

 

“Offshore Overdraft Amount” means the Australian Overdraft Amount, the Canadian
Overdraft Amount, the Dutch Overdraft Amount and the Swiss Overdraft Amount and
“Offshore Overdraft Amounts” means the Australian Overdraft Amount, the Canadian
Overdraft Amount, the Dutch Overdraft Amount and the Swiss Overdraft Amount,
collectively.

 

“Offshore Overdraft Provider” means Australian Overdraft Provider, Canadian
Overdraft Provider, Dutch Overdraft Provider and Swiss Overdraft Provider, and
“Offshore Overdraft Providers” means Australian Overdraft Provider, Canadian
Overdraft Provider, Dutch Overdraft Provider and Swiss Overdraft Provider,
collectively.

 

“Offshore Security Agreements” means, collectively, (i) the security agreements
by ACI, each Australian Guarantor, OIEG, each Dutch Guarantor, and, as
applicable, each Additional Foreign Subsidiary Borrower and any Material
Subsidiary of such Additional Foreign Subsidiary Borrower which is required to
become an Offshore Guarantor under Section 7.9, as executed and delivered, or
amended and restated, as the case may be, on or prior to (a) the date of this
Agreement or (b) with respect to an Additional Foreign Subsidiary Borrower, the
date on which such Additional Foreign Subsidiary Borrower has been designated as
such pursuant to Section 12.1(c)(i), or (ii) with respect to any Material
Subsidiary

 

37

--------------------------------------------------------------------------------


 

of an Additional Foreign Subsidiary Borrower which is required to become an
Offshore Guarantor under Section 7.9, the date on which such Material Subsidiary
executes a counterpart to the applicable Offshore Collateral Document, in each
case as the same may be amended, amended and restated or otherwise modified in a
form satisfactory to Administrative Agent from time to time in accordance with
the terms thereof and hereof.

 

“Offshore Sublimit” means, at any time, (i) as to ACI, the lesser of
(a) $300,000,000 (or the Offshore Currency Equivalent thereof) and (b) the
Multicurrency Revolving Commitments then in effect, (ii) as to O-I Canada, the
lesser of (a) $20,000,000 (or the Offshore Currency Equivalent thereof) and
(b) the Multicurrency Revolving Commitments then in effect, (iii) as to OIEG,
the lesser of (a) $425,000,000 (or the Offshore Currency Equivalent thereof) and
(b) the Multicurrency Revolving Commitments then in effect, (iv) as to OI
Europe, the lesser of (a) $425,000,000 (or the Offshore Currency Equivalent
thereof) and (b) the Multicurrency Revolving Commitments then in effect and
(v) as to an Additional Foreign Subsidiary Borrower, the Additional Foreign
Subsidiary Borrower Sublimit designated pursuant to Section 12.1(c)(ii) (or the
Offshore Currency Equivalent thereof) and (b) the Multicurrency Revolving
Commitments then in effect; provided that such Offshore Sublimits may be from
time to time decreased pursuant to Section 4.1 and increased pursuant to
Section 2.9.

 

“O-I Venezuela Proceeds” means all proceeds received by Company or any of its
Subsidiaries related to the seizure/expropriation by the Venezuelan government
of bottling plants in Venezuela.

 

“Operating Lease” of any Person, means any lease (including, without limitation,
leases which may be terminated by the lessee at any time) of any property
(whether real, personal or mixed) by such Person, as lessee, which is not a
Capitalized Lease.

 

“Organic Documents” means (i) relative to each Person that is a corporation, its
charter, articles of incorporation, articles of amendment, articles of
amalgamation, by-laws and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its authorized shares of capital stock,
(ii) relative to each Person that is a partnership, its partnership agreement
and any other similar arrangements applicable to any partnership or other equity
interests in the Person and (iii) relative to any Person that is any other type
of legal entity, such documents as shall be comparable to the foregoing.

 

“Other Lender Guarantied Obligations” means the obligations owed to Lenders and
their Affiliates pursuant to Other Permitted Credit Exposure which are
guaranteed pursuant to one or more of the Guarantee Agreements.

 

“Other Permitted Credit Exposure” means the obligations of Company or any
Restricted Subsidiaries of Company owed to Lenders or Affiliates of Lenders
arising out of loans, advances, overdrafts, interest rate, currency or hedge
products and other derivative exposures (including under interest rate
agreements, currency agreements and commodities agreements) and other extensions
of credit to Company or such Restricted Subsidiaries; provided, that “Other
Permitted Credit Exposure” shall not include Excluded Swap Obligations.

 

“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Excluded
Taxes imposed with respect to any assignment.

 

“Overdraft Agreement” means the Australian Overdraft Agreement, the Canadian
Overdraft Agreement, the Domestic Overdraft Agreement, the Dutch Overdraft
Agreement, or the Swiss Overdraft Agreement, as applicable.

 

38

--------------------------------------------------------------------------------


 

“Overdraft Amount” means a Domestic Overdraft Amount or Offshore Overdraft
Amount, as applicable.

 

“Overdraft Provider” means the Domestic Overdraft Provider or an Offshore
Overdraft Provider, as applicable.

 

“Owens-Brockway” means Owens-Brockway Glass Container Inc., a Delaware
corporation.

 

“Packaging” means Owens-Brockway Packaging, Inc., a Delaware corporation and the
parent corporation of Owens-Brockway.

 

“Participant Register” has the meaning assigned to that term in Section 12.8(c).

 

“Participants” has the meaning assigned to that term in Section 12.8(b).

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Payment Office” means the office of Administrative Agent located at 90 Hudson
Street, Jersey City, New Jersey 07302.

 

“PBGC” means the Pension Benefit Guaranty Corporation created by
Section 4002(a) of ERISA.

 

“Pension Plan” means an “employee pension benefit plan”, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan) which is subject to the
provisions of Title IV of ERISA or Section 412 of the Code and which is
sponsored, maintained, contributed to or required to be contributed to by the
Company, any of its Subsidiaries or any ERISA Affiliate.

 

“Permitted Canadian Liens” means all Liens created by applicable statutory law
in Canada, including for amounts owing in respect of the Wage Earners Protection
Program of Canada or otherwise for salary wages, vacation pay, employee
deductions and contributions, goods and services taxes, sales taxes, harmonized
sales taxes, realty taxes, business taxes, workers’ compensation, employment
insurance or Canada Pension Plan or similar obligations, Quebec corporate taxes,
pension plan or fund obligations or otherwise under or in respect of any
Canadian Foreign Plan and overdue rents.

 

“Permitted Covenant” means (i) any periodic reporting covenant, (ii) any
covenant restricting payments by Holdings with respect to any securities of
Holdings which are junior to the applicable Permitted Preferred Stock, (iii) any
covenant the default of which can only result in an increase in the amount of
any redemption price, repayment amount, dividend rate or interest rate, (iv) any
covenant providing board observance rights with respect to Holdings’ board of
directors and (v) any other covenant that does not adversely affect the
interests of the Lenders (as reasonably determined by Administrative Agent).

 

“Permitted Encumbrances” means the following types of Liens:

 

(i)                                     Liens for taxes, assessments or
governmental charges or claims the payment of which is not at the time required
by Section 7.3 or as to which the grace period has not yet expired (not to
exceed 30 days);

 

(ii)                                  Permitted Canadian Liens and other
Statutory Liens and rights of set-off of banks, Liens of landlords (including in
Quebec, pursuant to any hypothec to secure rent payments) and Liens of carriers,
warehousemen, suppliers, mechanics, materialmen and other Liens imposed by law
incurred in the ordinary course of business (including title retention
agreements arising in the ordinary course of business) for sums not yet
delinquent or that are not overdue for a period of more than 60 days or are

 

39

--------------------------------------------------------------------------------


 

being contested in good faith, if such reserve or other appropriate provision,
if any, as shall be required by GAAP (subject to Section 1.2) shall have been
made therefor;

 

(iii)                               Liens (other than any Lien imposed pursuant
to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
Section 303(k) of ERISA) incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance, old
age pensions and other types of social security, or to secure the performance of
tenders, statutory obligations, surety and appeal bonds, bids, leases,
government contracts, performance and return-of-money bonds and other similar
obligations (exclusive of obligations for the payment of borrowed money);

 

(iv)                              Any attachment or judgment Lien not resulting
in an Event of Default under Section 10.1(f);

 

(v)                                 Leases, subleases or licenses of occupancy
granted to others not interfering in any material respect with the business of
Company and its Restricted Subsidiaries, taken as a whole;

 

(vi)                              Easements, rights-of-way, restrictions
(including zoning restrictions), encroachments, minor defects or irregularities
in title and other similar charges or encumbrances not interfering in any
material respect with the ordinary conduct of the business of Company and its
Restricted Subsidiaries, taken as a whole;

 

(vii)                           Any (a) interest or title of a lessor under any
lease not prohibited by this Agreement, (b) restriction or encumbrance that the
interest or title of such lessor or sublessor may be subject to, or (c)
subordination of the interest of the lessee or sublessee under such lease to any
restriction or encumbrance referred to in the preceding clause (b), so long as
the holder of such restriction or encumbrance agrees to recognize the rights of
such lessee or sublessee under such lease;

 

(viii)                        Liens arising from UCC financing statements
regarding leases or charges not prohibited by this Agreement or indicated to be
“precautionary filings”;

 

(ix)                              Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods;

 

(x)                                 Liens incurred in the ordinary course of
business encumbering deposits made to secure obligations arising from statutory,
regulatory, contractual or warranty requirements of Company and its Restricted
Subsidiaries (excluding deposits securing the repayment of Indebtedness);

 

(xi)                              Liens (i) on cash or deposits granted in favor
of an Issuing Lender to cash collateralize any Defaulting Lender’s participation
in Letters of Credit, and (ii) encumbering customary initial deposits and margin
deposits securing obligations under Hedging Agreements and other Liens incurred
in the ordinary course of business and which are within the general parameters
customary in the industry securing obligations under Hedging Agreements;

 

(xii)                           Liens securing reimbursement obligations under
Commercial Letters of Credit or bankers’ acceptance facilities, which Liens
encumber documents and other property to be acquired by drawings under such
Commercial Letters of Credit or drafts accepted under such bankers’ acceptance
facilities;

 

(xiii)                        [Reserved].

 

(xiv)                       Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into in the ordinary course of business of the Company and its Restricted
Subsidiaries provided that there has occurred and is continuing no default in
the obligations related thereto;

 

40

--------------------------------------------------------------------------------


 

(xv)                          Liens arising in countries other than the United
States of America substantially comparable to the foregoing;

 

(xvi)                       Liens created over credit balances in Dutch or
Canadian bank accounts of any Restricted Subsidiaries in the ordinary course of
their banking arrangements pursuant to the general conditions of such bank;

 

(xvii)                    licenses and sublicenses of Intellectual Property
rights not interfering, individually or in the aggregate, in any material
respect, with the conduct of the business of Company or any of its Subsidiaries;

 

(xviii)                 Liens solely on any earnest money deposits made by any
Borrower or any of their Restricted Subsidiaries in connection with any letter
of intent or purchase agreement entered into by it to the extent such
acquisition is not prohibited hereunder;

 

(xix)                       Liens on Cash and Cash and Cash Equivalents arising
in respect of any cash pooling, netting or composite account arrangements in the
ordinary course of business between any one or more Borrowers and any of their
Restricted Subsidiaries or between any one or more of such entities and one or
more banks or other financial institutions where any such entity maintains
deposits; and

 

(xx)                          customary rights of set off, revocation, refund or
chargeback, Liens or similar rights under agreements with respect to deposits of
cash, securities accounts, deposit disbursements, concentration accounts or
comparable accounts under the laws of any foreign jurisdiction (including, for
the avoidance of doubt, any Lien or set-off arrangements entered into by OIEG or
any other Dutch Subsidiary which arise pursuant to any general banking
conditions (algemene bankvoorwaarden)) or under the UCC (or comparable foreign
law) or arising by operation of law of banks or other financial institutions at
which any Borrower or any of its Restricted Subsidiaries maintains such
securities accounts, deposit disbursements, concentration accounts or comparable
accounts under the law of any foreign jurisdiction in the ordinary course of
business permitted by this Agreement.

 

“Permitted European Senior Debt” means (i) OI European Group B.V.’s 4 7/8%
Senior Notes due 2021 (including guarantees thereof required by the indenture
governing the same), (ii) OI European Group B.V.’s 6 3/4% Senior Notes due 2020
(including guarantees thereof required by the indenture governing the same) and
(iii) additional Indebtedness (including guarantees thereof and Indebtedness and
guarantees issued in exchange or in replacement thereof containing substantially
identical terms); provided that any additional Indebtedness incurred pursuant to
the preceding clause (iii) hereof shall have the following characteristics: (u)
the sole issuer or borrower shall be OIEG or another Restricted Foreign
Subsidiary reasonably acceptable to the Administrative Agent, (v) any other
obligors (whether guarantors or other credit support parties) shall include only
Company, Owens Brockway and/or the Subsidiary Guarantors and no other Persons ),
(w) such Indebtedness (and any guaranties thereof) shall be unsecured or
constitute Subordinated Indebtedness or both, (x) such Indebtedness shall not
have any scheduled payment of principal, mandatory prepayment, mandatory
redemption or sinking fund payment prior to April 22, 2021, except for
provisions requiring any permitted obligor under clause (u) above (A) with
respect to any such Indebtedness in the form of a bridge facility, to make such
a payment, prepayment or redemption or (B) to repurchase all or a portion of
Permitted European Senior Debt from the holders thereof (i) upon the occurrence
of a “‘change of control”’ , or following an “asset sale” (such terms ‘asset
sale’ or (ii) upon the occurrence of any special and/or mandatory redemption
event (such terms in this clause (B) (or similar or equivalent terms) to be
defined in the documentation governing such Permitted European Senior Debt) and
(y) such Indebtedness is at then-prevailing market terms and conditions, in each
case, determined by the Company in good faith.

 

41

--------------------------------------------------------------------------------


 

“Permitted Factoring” means the factoring or sale at a discount (or any such
arrangement similar to the foregoing) of accounts receivable of Company or any
of its Restricted Subsidiaries on a non-recourse basis in the ordinary course of
business.

 

“Permitted Holdings Hedging Obligations” means obligations under Hedging
Agreements entered into by Holdings which could have been entered into by
Owens-Brockway under Section 8.4(iii).

 

“Permitted Preferred Stock” means any preferred stock of Holdings (or any equity
security of Holdings that is convertible or exchangeable into any preferred
stock of Holdings), so long as the terms of any such preferred stock or equity
security of Holdings (i) do not provide any collateral security, (ii) do not
provide any guaranty or other support by Company or any of its Subsidiaries,
(iii) do not contain any mandatory put, redemption, repayment, sinking fund or
other similar provision occurring before April 22, 2021, (iv) do not contain any
covenants other than any Permitted Covenant, (v) do not grant the holders
thereof any voting rights except for (w) voting rights required to be granted to
such holders under applicable law, (x) customary voting rights on fundamental
matters such as mergers, consolidations, sales of substantial assets, or
liquidations involving Holdings and matters that could adversely affect the
rights, preferences, qualifications, limitations or restrictions of such
Permitted Preferred Stock and any other voting rights that are customary in the
market at the time of issuance of such Permitted Preferred Stock, as determined
by the Administrative Agent in its reasonable judgment, (y) other voting rights
to the extent not greater than or superior to those allocated to Holdings Common
Stock on a per share basis, and (z) voting rights with respect to the election
of directors arising from dividends in arrears, and (vi) are otherwise
reasonably satisfactory to Administrative Agent.

 

“Permitted Real Property Encumbrances” means (i) as to any particular real
property at any time, such easements, encroachments, covenants, rights of way,
minor defects, irregularities or encumbrances on title which do not, (1) secure
Indebtedness or (2) in the reasonable opinion of Administrative Agent,
materially impair such real property for the purpose for which it is held by the
owner thereof, the marketability thereof or the Lien held by Collateral Agent,
(ii) municipal and zoning ordinances, which are not violated in any material
respect by the existing improvements and the present use made by the owner
thereof of the premises (iii) landlord’s liens, or mechanics’, carriers’,
workers’, repairers’ and similar encumbrances arising or incurred in the
ordinary course of business for amounts which are not delinquent,
(iv) encumbrances for Taxes, assessments and governmental charges not yet due
and payable, and (v) with respect to leasehold interests in real property,
mortgages, obligations, liens and other encumbrances incurred, created, assumed
or permitted to exist and arising by, through or under a landlord or owner of
such leased property encumbering the landlord’s or owner’s interest in such
leased property.

 

“Permitted Refinancing Indebtedness” means a replacement, renewal, refinancing,
extension, defeasance, restructuring, refunding, amendment, restatement,
supplementation or other modification of any Indebtedness by the Person that
originally incurred such Indebtedness, provided that:

 

(i)            the principal amount of such Indebtedness does not exceed the
principal amount of the Indebtedness refinanced thereby on such date plus all
accrued interest and premiums and the amounts of all fees, expenses, penalties
(including prepayment penalties) and premiums incurred in connection with such
replacement, renewal, refinancing, extension, defeasance, restructuring,
refunding, repayment, amendment, restatement, supplementation or modification;

 

(ii)           the final maturity date of such Indebtedness shall be no earlier
than the final maturity date of the Indebtedness being renewed, replaced or
refinanced;

 

(iii)          unless such Indebtedness is Indebtedness under this Agreement,
the Weighted Average Life to Maturity of such Indebtedness is not less than the
Weighted Average Life to Maturity of the Indebtedness being replaced, renewed,
refinanced, extended, defeased, restructured, refunded, repaid, amended,
restated, supplemented or modified;

 

42

--------------------------------------------------------------------------------


 

(iv)          such Indebtedness is not guaranteed by any Loan Party or any
Subsidiary of any Loan Party except to the extent such Person guaranteed such
Indebtedness being replaced, renewed, refinanced, extended, defeased,
restructured, refunded, repaid, amended, restated, supplemented or modified; and

 

(v)           such Indebtedness is not secured by any assets other than those
securing such originally incurred Indebtedness.

 

“Permitted Secured Debt” means Indebtedness (including Permitted Refinancing
Indebtedness) of the Company, Owens-Brockway or one or more of the Subsidiary
Guarantors having the following characteristics:  (v) no collateral (other than
all or any portion of the Collateral granted pursuant to the Domestic Collateral
Documents) shall secure such Indebtedness and the Liens on the Collateral, if
any, shall rank subordinate to or pari passu with the Liens securing the
Obligations, (w) such Indebtedness shall not have any scheduled payment of
principal, mandatory prepayment, mandatory redemption or sinking fund payment in
excess of 1% of the outstanding principal amount per year prior to April 22,
2021, except for provisions requiring any permitted obligor referred to above to
repurchase all or a portion of Permitted Secured Debt from the holders thereof
upon the occurrence of a “change of control” or following an “asset sale” (such
terms to be defined in documentation governing such Permitted Secured Debt),
(y) the Net Proceeds of such Indebtedness shall be applied as required by
Section 4.4(e) and (z) such Indebtedness is at then-prevailing market terms and
conditions, in each case, determined by the Company in good faith.

 

“Permitted Unsecured Debt” means Indebtedness (including guarantees thereof and
Permitted Refinancing Indebtedness) having the following characteristics: (u)
the obligors (whether borrowers, issuers, guarantors, pledgors or other support
parties) shall include the Company, Owens-Brockway and one ofor more Subsidiary
Guarantors (it being understood and agreed that the right of any such obligor to
satisfy its obligations in respect of such Indebtedness with, or the rights of
any holder thereof to convert or exchange such Indebtedness into, Holdings
Common Stock, or any obligation of Holdings, as a party to the indenture
governing such Indebtedness, to issue Holdings Common Stock in satisfaction of
any such Indebtedness, shall not render Holdings an “‘obligor”’ in respect of
such Indebtedness for purposes of this clause (u)), (v) such Indebtedness shall
be unsecured or constitute Subordinated Indebtedness or both, (w) such
Indebtedness shall not have any scheduled payment of principal, mandatory
prepayment, mandatory redemption or sinking fund payment prior to April 22,
2021, except for provisions requiring an obligor (A) with respect to any such
Indebtedness in the form of a bridge facility, to make such a payment,
prepayment or redemption or (B) to repurchase all or a portion of Permitted
Unsecured Debt from the holders thereof (i) upon the occurrence of a “‘change of
control”’ or following an “‘asset sale”’ or, (ii) in the case of any such
Indebtedness that may, in whole or in part, be converted into, exchanged for, or
which may, in whole or in part, be satisfied by delivery of Holdings Common
Stock upon the occurrence of a conversion or exchange event relating to the
price of Holdings Common Stock, the trading price of such Indebtedness, a
“‘fundamental change”’ or other specified corporate transaction or corporate
event (such terms, or (iii) upon the occurrence of any special and/or mandatory
redemption event (such terms in this clause (B) (or similar or equivalent terms)
to be defined in the documentation governing such Permitted Unsecured Debt) and
(x) such Indebtedness is at then-prevailing market terms and conditions, in each
case, determined by the Company in good faith. Permitted Unsecured Debt shall
also mean and include the Existing Owens-Brockway Senior Unsecured Notes and
related guaranties.

 

“Person” means an individual or a corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind.

 

“Pledge Agreement” means the Fourth Amended and Restated Pledge Agreement
amended and restated as of the date of this Agreement, by and between Company
and, Packaging and Collateral Agent,

 

43

--------------------------------------------------------------------------------


 

in the form attached hereto as Exhibit 5.1(j)(B), as such Pledge Agreement may
hereafter be amended, restated, amended and restated, supplemented or otherwise
modified from time to time.

 

“Pledged Securities” means any of the Securities pledged pursuant to any
Collateral Document.

 

“PPSA” means the Personal Property Securities Act 2009 (Cth) of Australia.

 

“Pro Forma Basis” means, as of any date of determination, (a) if the date of
determination is not the last day of a Test Period, the Secured Leverage Ratio
or Total Leverage Ratio will be calculated based on Consolidated EBITDA for the
most recent Test Period, and Net Indebtedness as of such date of determination,
(b) any Pro Forma Events that have occurred (or will have occurred) after the
first day of the applicable Test Period and on or before such date of
determination shall be given pro forma effect in the calculation of Consolidated
EBITDA, as if they occurred on the first day of such Test Period, and (c) for
purposes of calculating Consolidated EBITDA in connection with any Acquisition,
any historical extraordinary non-recurring costs or expenses or other verifiable
costs or expenses that will not continue after the Acquisition or disposition
date may be eliminated and other expenses, and cost reductions may be reflected,
in each case (a) on a basis consistent with Regulation S-X promulgated by the
Securities and Exchange Commission or (b) otherwise to the extent factually
supportable and identifiable, pro forma cost savings directly attributable to
operational efficiencies expected to be created with respect to such
Acquisition, which can be reasonably computed (based on the four (4) fiscal
quarters immediately preceding the proposed acquisition) and are approved by
Administrative Agent in its reasonable discretion.

 

With respect to any such Acquisition, such pro forma calculations shall be based
on the consolidated balance sheet of such acquired Person or business and its
consolidated Restricted Subsidiaries as at the end of its most recent Fiscal
Year or the most recent fiscal period preceding such Acquisition and the related
consolidated statements of income and of cash flows for such period, which shall
have been previously provided to Administrative Agent and shall either (1) have
been reported on without a qualification arising out of the scope of the audit
by independent certified public accountants of nationally recognized standing or
(2) have been found reasonably acceptable by Administrative Agent.

 

“Pro Forma Event” means and includes (i) any disposition to third parties by the
Company and its Restricted Subsidiaries of assets the fair market value of which
equals or exceeds $100,000,000 or (ii) any Acquisition in which the aggregate
consideration paid or given (including, without limitation, cash paid, Acquired
Indebtedness or assumed Indebtedness and the value of any other consideration
paid or given) to third parties equals or exceeds $100,000,000.

 

“Pro Rata Share” means, when used with reference to any Lender and any described
aggregate or total amount of any Facility or Facilities, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Lender’s Maximum Commitment with
respect to such Facility or Facilities and the denominator of which shall be the
Total Commitment with respect to such Facility or Facilities or, if no
Commitments are then outstanding, such Lender’s aggregate Loans to the aggregate
Loans and Obligations hereunder with respect to such Facility.

 

“PTO” means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the opinion of
Collateral Agent, desirable in order to create or perfect Liens on any IP
Collateral.

 

“Purchase Money Indebtedness” means Indebtedness incurred simultaneously with or
within 180 days after the acquisition, construction, leasing or improvement of
real property or tangible personal property to finance such acquisition,
construction or improvement of such property (in each case, whether directly or
through the purchase of equity interests of a Person owning such real property
or tangible

 

44

--------------------------------------------------------------------------------


 

personal property that is or becomes a Restricted Subsidiary), and any Permitted
Refinancing Indebtedness with respect thereto.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualifying Bank” means a person or entity including any commercial bank or
financial institution (irrespective of its jurisdiction of organization) which
effectively conducts banking activities with its own infrastructure and staff as
its principal business purpose and which has a banking license in full force and
effect issued in accordance with the banking laws in force in its jurisdiction
of incorporation, or if acting through a branch, issued in accordance with the
banking laws in the jurisdiction of such branch, all in accordance with the
Swiss Guidelines.

 

“Qualifying Intragroup Creditors” means creditors of receivables (Guthaben) owed
by another member of the same group of companies, all in accordance with article
14a of the Swiss Withholding Tax Ordinance of 19 December 1966, SR 642.11 as
amended from time to time.

 

“Quarterly Payment Date” means March 15, June 15, September 15 and December 15
of each year following the Closing Date.

 

“Real Property” means all right, title and interest of any Loan Party or any of
its respective Subsidiaries in and to a parcel of real property owned, leased or
operated (including, without limitation, any leasehold estate) by any Loan Party
or any of its respective Subsidiaries together with, in each case, all
improvements and, to the extent deemed real property under applicable laws,
appurtenant fixtures, equipment, personal property, easements and other property
and rights incidental to the ownership, lease or operation thereof.

 

“Real Property Asset” means, at any time of determination, any fee interest then
owned or Ground Leasehold Interest then held by any Loan Party in any Real
Property.

 

“Receivables Sale Indebtedness” means Indebtedness incurred or deemed incurred
or cash consideration received from the sale of Receivables by Company or any of
its Restricted Subsidiaries or a special purpose vehicle established by any of
them to purchase and sell such receivables.  Solely for purposes of
Section 8.1(xiv), “Receivables Sale Indebtedness” shall be deemed to include the
face amount of any account receivable subject to Permitted Factoring until the
earlier of (x) the date on which such account receivable becomes due and payable
and (y) the payment in full of such account receivable by the applicable account
debtor.

 

“Receivable(s)” means and includes all of Company’s and its Subsidiaries’
presently existing and hereafter arising or acquired accounts, accounts
receivable, and all present and future rights of Company and its Subsidiaries to
payment for goods sold or leased or for services rendered (except those
evidenced by instruments or chattel paper), whether or not they have been earned
by performance, and all rights in any merchandise or goods which any of the same
may represent, and all rights, title, security and guaranties with respect to
each of the foregoing, including, without limitation, any right of stoppage in
transit.

 

“Receiver” means a receiver, interim receiver, receiver and manager, liquidator,
trustee in bankruptcy or similar person.

 

45

--------------------------------------------------------------------------------


 

“Recipient” means any Agent, any Issuing Lender, any Lender or any Overdraft
Provider, as applicable.

 

“Recovery Event” means the receipt by Holdings (or any of its Subsidiaries) of
any insurance or condemnation proceeds payable (i) by reason of any theft,
physical destruction or damage or any other similar event with respect to any
properties or assets of Holdings or any of its Subsidiaries, (ii) by reason of
any condemnation, taking, seizing or similar event with respect to any
properties or assets of Holdings or any of its Subsidiaries or (iii) under any
policy of insurance required to be maintained under Section 7.4; provided,
however, that in no event shall payments made under business interruption
insurance or rent insurance constitute a Recovery Event.

 

“Reference Lender” means DB.

 

“Refinanced Term Loans” has the meaning assigned to that term in
Section 12.1(g).

 

“Refinancing Term Loans” has the meaning assigned to that term in
Section 2.1(c).

 

“Register” has the meaning assigned to that term in Section 12.12.

 

“Regulation D” means Regulation D of the Board as from time to time in effect
and any successor provision to all or a portion thereof establishing reserve
requirements.

 

“Related Fund” means, with respect to any Lender which is a Fund, any other Fund
that is administered or managed by the same investment advisor of such Lender or
by an Affiliate of such investment advisor.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

 

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material in, into, onto or
through the Environment.

 

“Remedial Action” means (a) “remedial action,” as such term is defined in
CERCLA, 42 USC Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to:  (i) clean up, remove,
treat, abate or otherwise take corrective action to address any Hazardous
Material in the Environment; (ii) prevent the Release or threat of Release, or
minimize the further Release of any Hazardous Material so it does not migrate or
endanger or threaten to endanger public health, welfare or the Environment; or
(iii) perform studies and investigations in connection with, or as a
precondition to, (i) or (ii) above.

 

“Replaced Lender” has the meaning assigned to that term in Section 3.7(b).

 

“Replacement Lender” has the meaning assigned to that term in Section 3.7(b).

 

“Replacement Term Loans” has the meaning assigned to that term in
Section 12.1(g).

 

“Reportable Event” means a “reportable event” described in Section 4043(c) of
ERISA or in the regulations thereunder with respect to a Pension Plan, excluding
any event for which the thirty (30) day notice requirement has been waived.

 

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Term Loans B
substantially concurrently with the incurrence by the Company or its Restricted
Subsidiaries of any secured term loans (including any Replacement Term

 

46

--------------------------------------------------------------------------------


 

Loans) having an Effective Yield (as reasonably determined by the Administrative
Agent consistent with generally accepted finance practices) that is less than
the Effective Yield (as reasonably determined by the Administrative Agent
consistent with generally accepted finance practices) applicable to the Term
Loans B so prepaid, repaid, refinanced, substituted or replaced and (b) any
amendment, waiver or other modification to this Agreement the primary purpose of
which is to reduce the Effective Yield (to be reasonably determined by the
Administrative Agent consistent with generally accepted finance practices) of
the Term Loans B; provided that in no event shall any such prepayment,
repayment, refinancing, substitution, replacement, amendment, waiver or other
modification in connection with a Change of Control constitute a Repricing
Transaction. Any determination by the Administrative Agent contemplated by
preceding clauses (a) and (b) shall be conclusive and binding on all Lenders,
and the Administrative Agent shall have no liability to any Person with respect
to such determination absent bad faith, gross negligence or wilful misconduct as
determined by a final and non-appealable judgment rendered by a court of
competent jurisdiction.

 

“Requirement of Law” means, as to any Person, any law (including common law),
treaty, rule or regulation or judgment, decree, determination or award of an
arbitrator or a court or other Governmental Authority, including without
limitation, any Environmental Law, in each case imposing a legal obligation or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.

 

“Requisite Financial Covenant Lenders” means Non-Defaulting Lenders the sum of
whose Effective Amount of outstanding Term Loans A (including any Delayed Draw
Term Loans), Term Euro Loans, Dollar Revolving Commitments and Multicurrency
Revolving Commitments (or, if after the Total Dollar Revolving Commitment or
Total Multicurrency Revolving Commitment, as applicable, has been terminated (or
any Facility thereof), outstanding Dollar Revolving Loans, Dollar Revolver Pro
Rata Share of Dollar LC Obligations, Multicurrency Revolving Loans and
Multicurrency Revolver Pro Rata Share of outstanding Overdraft Amounts and
Multicurrency LC Obligations) and so long as any Delayed Draw Term Loan
Commitments remain outstanding, the aggregate amount of Delayed Draw Term Loan
Commitments then in effect constitute greater than 50% of the sum of (i) the
total Effective Amount of outstanding Term Loans A (including any Delayed Draw
Term Loans), Term Euro Loans and so long as any Delayed Draw Term Loan
Commitments remain outstanding, the aggregate amount of Delayed Draw Term Loan
Commitments then in effect of Non-Defaulting Lenders and (ii) the Total
Revolving Commitment less the aggregate Revolving Commitments of Defaulting
Lenders (or, if after the Total Revolving Commitment has been terminated, the
total Effective Amount of outstanding Revolving Loans of Non- Defaulting Lenders
and the aggregate Revolver Pro Rata Share of all Non-Defaulting Lenders of the
total outstanding Overdraft Amounts, Dollar LC Obligations and Multicurrency LC
Obligations at such time).

 

“Requisite Lenders” means Non-Defaulting Lenders the sum of whose Effective
Amount of outstanding Term Loans, Dollar Revolving Commitments and Multicurrency
Revolving Commitments (or, if after the Total Dollar Revolving Commitment or
Total Multicurrency Revolving Commitment, as applicable, has been terminated (or
any Facility thereof), outstanding Dollar Revolving Loans, Dollar Revolver Pro
Rata Share of Dollar LC Obligations, Multicurrency Revolving Loans and
Multicurrency Revolver Pro Rata Share of outstanding Overdraft Amounts and
Multicurrency LC Obligations) and so long as any Delayed Draw Term Loan
Commitments remain outstanding, the aggregate amount of Delayed Draw Term Loan
Commitments then in effect constitute greater than 50% of the sum of (i) the
total Effective Amount of outstanding Term Loans and so long as any Delayed Draw
Term Loan Commitments remain outstanding, the aggregate amount of Delayed Draw
Term Loan Commitments then in effect of Non-Defaulting Lenders and (ii) the
Total Revolving Commitment less the aggregate Revolving Commitments of
Defaulting Lenders (or, if after the Total Revolving Commitment has been
terminated, the total Effective Amount of outstanding Revolving Loans of Non-
Defaulting Lenders and

 

47

--------------------------------------------------------------------------------


 

the aggregate Revolver Pro Rata Share of all Non-Defaulting Lenders of the total
outstanding Overdraft Amounts, Dollar LC Obligations and Multicurrency LC
Obligations at such time).

 

“Reset Date” has the meaning assigned to that term in Section 1.3.

 

“Responsible Financial Officer” means the Chief Financial Officer, Principal
Accounting Officer, Controller or Treasurer of the Company, or, if being applied
to a Subsidiary, of the applicable Subsidiary.

 

“Responsible Officer” means any of the Chairman or Vice Chairman of the Board of
Directors, the President, any Executive Vice President, any Senior Vice
President, the Chief Financial Officer, any Vice President or the Treasurer of
the Company or, if being applied to a Subsidiary, of the Subsidiary.

 

“Restricted Domestic Subsidiary” means a Restricted Subsidiary which is a
Domestic Subsidiary.

 

“Restricted Foreign Subsidiary” means a Restricted Subsidiary which is a Foreign
Subsidiary

 

“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class, (ii) any redemption, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any shares of any class of stock of Company now or hereafter
outstanding, (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire shares of any class
of stock of Company now or hereafter outstanding, and (iv) any payment or
prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment with respect to, any Subordinated Indebtedness,
including, without limitation, Company’s intercompany note to Holdings (other
than Permitted Refinancing Indebtedness).

 

“Restricted Standby Letter of Credit Purposes” means any Standby Letter of
Credit issued for the purpose of supporting (i) Indebtedness incurred by any
Restricted Foreign Subsidiary or any Joint Venture to which Holdings or any of
its Restricted Subsidiaries is a party for working capital and general business
purposes, (ii) Indebtedness of Holdings or any of its Restricted Subsidiaries in
respect of industrial revenue or development bonds or financings,
(iii) obligations with respect to leases of Holdings or any of its Restricted
Subsidiaries, or (iv) other obligations of Holdings or any of its Restricted
Subsidiaries for which letter of credit support would be used in the ordinary
course of Holdings’ or such Restricted Subsidiary’s business or otherwise
consistent with custom and practice in the industry.

 

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary.

 

“Revolver Pro Rata Share” means, when used with reference to any Revolving
Lender and any described aggregate or total amount, an amount equal to the
result obtained by multiplying such described aggregate or total amount by a
fraction the numerator of which shall be such Revolving Lender’s Revolving
Commitment or, if the Revolver Termination Date for any Revolving Facility has
occurred, the Effective Amount of such Revolving Lender’s then outstanding
Revolving Loans and the denominator of which shall be the Revolving Commitments
or, if the Revolver Termination Date for any Facility has occurred, the
Effective Amount of all then outstanding Revolving Loans for such terminated
Facility plus all remaining Revolving Commitments.

 

“Revolver Termination Date” means the five-year anniversary of the Closing Date
or such earlier date as the Revolving Commitments shall have been terminated or
otherwise reduced to $0 pursuant to this Agreement.

 

48

--------------------------------------------------------------------------------


 

“Revolving Commitment” means, with respect to any Revolving Lender, such
Lender’s Dollar Revolving Commitment and/or Multicurrency Revolving Commitment
and “Revolving Commitments” means such commitments collectively.

 

“Revolving Credit Exposure” means, with respect to a Revolving Lender, the sum
of (i) the outstanding principal amount of the Revolving Loans made by such
Revolving Lender, (ii) the Letter of Credit Exposure of such Revolving Lender
and (iii) the Overdraft Amount of such Revolving Lender.

 

“Revolving Facilities” means the Dollar Revolving Facility and the Multicurrency
Revolving Facility.

 

“Revolving Lender” means any Lender which has a Revolving Commitment or is owed
a Revolving Loan (or a portion thereof).

 

“Revolving Loan” means a Dollar Revolving Loan or a Multicurrency Revolving Loan
as the case may be and “Revolving Loans” means such Loans collectively.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of comprehensive economic or trade Sanctions (which, as of
the Closing Date, is Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union or any EU member
state, (b) any Person located, organized or resident in a Sanctioned Country,
(c) any Person who is at such time subject to Sanctions or (d) any Person owned
or controlled by any such Person or Persons described in the foregoing
(a) through (c).

 

“Sanctions” has the meaning assigned to that term in Section 6.17.

 

“S&P” means Standard & Poor’s Rating Service, a division of the McGraw-Hill
Companies, Inc., or any successor to the rating agency business thereof.

 

“Scheduled Principal Repayment Date” means the last day of each of March, June,
September and December.

 

“Scheduled Term Loan A Repayments” means, (i) from the Closing Date until the
earlier to occur of (x) the Delayed Draw Funding Date, if applicable and (y) the
First Incremental Amendment Effective Date, with respect to the principal
payments on the Term A Loans A for each date set forth below, the percentage of
the original aggregate principal amount of Term A Loans A made on the Closing
Date set forth opposite thereto, and (ii) from; (ii) from the earlier to occur
of (x) the Delayed Draw Funding Date, if applicable and (y) the First
Incremental Amendment Effective Date until the earlier to occur of (a) either
the Delayed Draw Funding Date or the First Incremental Amendment Effective Date
and (b) the Term Loan A Maturity Date, with respect to the principal payments on
the Term Loans A for each date set forth below, the percentage of the original
aggregate principal amount of Term Loans A outstanding on either the Delayed
Draw Funding Date or First Incremental Amendment Effective Date, as applicable
(whichever is the first to occur); and (iii) from either the Delayed Draw
Funding Date or the First Incremental Amendment Effective Date (whichever is the
later to occur), if applicable, until the Term Loan A Maturity Date, with
respect to the principal payments on the Term A Loans A for each date set forth
below, the percentage of the original aggregate principal amount of Term A Loans
A outstanding on either the Delayed Draw Funding Date or the First Incremental
Amendment Effective Date (whichever is

 

49

--------------------------------------------------------------------------------


 

the later to occur), if applicable, set forth opposite thereto, in each case, as
the amount of such installment may be reduced from time to time pursuant to
Sections 4.3 and 4.4:

 

Date

 

Scheduled Term Loan A Repayment
Percentage

September 30, 2015

 

0.625%

December 31, 2015

 

0.625%

March 31, 2016

 

0.625%

June 30, 2016

 

0.625%

September 30, 2016

 

0.625%

December 31, 2016

 

0.625%

March 31, 2017

 

0.625%

June 30, 2017

 

0.625%

September 30, 2017

 

1.25%

December 31, 2017

 

1.25%

March 31, 2018

 

1.25%

June 30, 2018

 

1.25%

September 30, 2018

 

1.25%

December 31, 2018

 

1.25%

March 31, 2019

 

1.25%

June 30, 2019

 

1.25%

September 30, 2019

 

1.25%

December 31, 2019

 

1.25%

March 31, 2020

 

1.25%

Term Loan A Maturity Date

 

81.25%

 

“Scheduled Term Loan B Repayments” means, with respect to the principal payments
on the Term Loans B for each date set forth below, the percentage of the
original aggregate principal amount of Term Loans B made on the First
Incremental Amendment Effective Date set forth opposite thereto, as the amount
of such installment may be reduced from time to time pursuant to Sections 4.3
and 4.4:

 

Date

 

Scheduled Term Loan B Repayment
Percentage

Each of the first twenty-seven (27) Scheduled Principal Repayment Dates
occurring after the First Incremental Amendment Effective Date

 

0. 25%

Term Loan B Maturity Date

 

93.25%

 

50

--------------------------------------------------------------------------------


 

“Scheduled Term Euro Repayments” means, with respect to the principal payments
on the Term Euro Loan for each date set forth below, the percentage of the
original aggregate principal amount of Term Euro Loans made on the Closing Date
set forth opposite thereto, as the amount of such installment may be reduced
from time to time pursuant to Sections 4.3 and 4.4:

 

Date

 

Scheduled Term
Euro Repayment Percentage

September 30, 2015

 

0.625%

December 31, 2015

 

0.625%

March 31, 2016

 

0.625%

June 30, 2016

 

0.625%

September 30, 2016

 

0.625%

December 31, 2016

 

0.625%

March 31, 2017

 

0.625%

June 30, 2017

 

0.625%

September 30, 2017

 

1.25%

December 31, 2017

 

1.25%

March 31, 2018

 

1.25%

June 30, 2018

 

1.25%

September 30, 2018

 

1.25%

December 31, 2018

 

1.25%

March 31, 2019

 

1.25%

June 30, 2019

 

1.25%

September 30, 2019

 

1.25%

December 31, 2019

 

1.25%

March 31, 2020

 

1.25%

Term Euro Loan Maturity Date

 

81.25%

 

“Scheduled Term Repayments” means, for any Term Facility, the scheduled
principal repayments set forth in the “Scheduled Term Repayments” definition
applicable to such Term Facility.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“Second Amendment” means the Second Amendment to Amended and Restated Credit
Agreement and Syndicated Facility Agreement, dated as of September 1, 2015, by
and among the Company, the Borrowers, the Borrowers’ Agent, the Administrative
Agent and the Lenders party thereto.

 

“Secured Leverage Ratio” means, as of any date of determination, the ratio of
(a) Net Indebtedness as of such date that is then secured by Liens on property
or assets of Holdings and its

 

51

--------------------------------------------------------------------------------


 

Restricted Subsidiaries to (b) Consolidated EBITDA of Holdings and its
Restricted Subsidiaries for the most recently completed Test Period.

 

“Secured Parties” has the meaning provided in the respective Collateral
Documents to the extent defined therein and shall include any Person who is
granted a Lien or security interest pursuant to any Loan Document.

 

“Securities” means any stock, shares, voting trust certificates, bonds,
debentures, options, warrants, notes, or other evidences of indebtedness,
secured or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities” or any certificates of interest,
shares or participations in temporary or interim certificates for the purchase
or acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means the Amended and Restated Security Agreement amended
and restated as of the date of this Agreement, by and among Company,
Owens-Brockway and, the Subsidiary Guarantors and Collateral Agent, in the form
attached hereto as Exhibit 5.1(j)(i)(A), as such Security Agreement may
hereafter be amended, restated, amended and restated, supplemented or otherwise
modified from time to time (including any amendments effectuating the addition
of an Additional Domestic Subsidiary Borrower appointed pursuant to
Section 7.9(c) hereof).

 

“SFAS 133” means Statements of Financial Accounting Standards No. 133, as
amended, “Accounting for Derivative Instruments and Hedging Activities.”

 

“Solvent” means, (A) with respect to any Person organized under the laws of a
state of the United States of America, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives and
potential asset sales reasonably available to such Person; (b) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (c) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (ii) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances; (B) with respect to any
Person organized under the laws of Australia, the Netherlands or Canada means
that such Person is able to pay its debts as such debts become due and payable;
and (C) with respect to any Person organized under the laws of Switzerland means
that as of the date of determination, (i) the value of the assets of such Person
is higher than the sum of (a) the liabilities of such Person and (b) half of the
share capital of such Person, and (ii) such Person disposes of cash or cash
equivalents in an amount that is not less than the total of the short-term
liabilities.  For purposes of this definition, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.

 

“Specified Intercompany Debt” means the obligations outstanding as of the
Closing Date, and interest accrued or capitalized thereon, under and evidenced
by (i) the Inter-Company Revolving Advance Facility Agreement dated December 18,
2009 between Fabrica de Vidrio Los Andes, C.A., as lender, and O-I Manufacturing
Netherlands B.V, as Borrower, and (ii) the Inter-Company Revolving Advance
Facility Agreement dated February 9, 2010 between Owens Illinois de Venezuela
C.A., as lender, and O-I Manufacturing Netherlands B.V, as Borrower.

 

52

--------------------------------------------------------------------------------


 

“Specified Representations” means the representations and warranties made by
Company and the Borrowers, in or pursuant to Sections 6.1 (with respect to the
Borrowers only), 6.13, 6.17 and 6.18.

 

“Spot Rate” means, with respect to any foreign exchange computation in respect
of any Alternative Currency or otherwise or, with respect to a Letter of Credit,
other non-Dollar currency, the rate quoted by the Administrative Agent in
accordance with its customary procedures as the spot rate for the purchase by
Administrative Agent of Dollars with such currency or the purchase by
Administrative Agent of such Alternative Currency with Dollars, as the case may
be, through its FX Trading Office at 10:30 A.M. (New York time) on such date as
of which the applicable foreign exchange computation is made for delivery two
Business Days later.

 

“Stated Amount” or “Stated Amounts” means (i) with respect to any Letter of
Credit issued in Dollars, the stated or face amount of such Letter of Credit (to
the extent) available at the time for drawing (subject to presentment of all
requisite documents), and (ii) with respect to any Letter of Credit issued in
any currency other than Dollars, the Dollar Equivalent of the stated or face
amount of such Letter of Credit (to the extent) available at the time for
drawing (subject to presentment of all requisite documents), in either case as
the same may be increased or decreased from time to time in accordance with the
terms of such Letter of Credit.  For purposes of calculating the Stated Amount
of any Letter of Credit at any time:

 

(i)                                     any increase in the Stated Amount of any
Letter of Credit by reason of any amendment to any Letter of Credit shall be
deemed effective under this Agreement as of the date Issuing Lender actually
issues an amendment purporting to increase the Stated Amount of such Letter of
Credit, whether or not Issuing Lender receives the consent of the Letter of
Credit beneficiary or beneficiaries to the amendment, except that if a Borrower
has required that the increase in Stated Amount be given effect as of an earlier
date and Issuing Lender issues an amendment to that effect, then such increase
in Stated Amount shall be deemed effective under this Agreement as of such
earlier date requested by such Borrower; and

 

(ii)                                  any reduction in the Stated Amount of any
Letter of Credit by reason of any amendment to any Letter of Credit shall be
deemed effective under this Agreement as of the later of (x) the date Issuing
Lender actually issues an amendment purporting to reduce the Stated Amount of
such Letter of Credit, whether or not the amendment provides that the reduction
be given effect as of an earlier date, or (y) the date Issuing Lender receives
the written consent (including by authenticated telex, cable, SWIFT messages or
facsimile transmission with, in the case of a facsimile transmission, a
follow-up original hard copy)) of the Letter of Credit beneficiary or
beneficiaries to such reduction, whether written consent must be dated on or
after the date of the amendment issued by Issuing Lender purporting to effect
such reduction.

 

“Subordinated Indebtedness” means any Indebtedness of the Company or any of its
Restricted Subsidiaries that is expressly subordinated in right of payment to
the Obligations.

 

“Subsidiary” means, with respect to any Person (i) any corporation of which more
than 50% of the outstanding Capital Stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency) is at the time directly or indirectly owned by such Person, by such
Person and one or more other Subsidiaries of such Person, or by one or more
other Subsidiaries of such Person; (ii) any partnership of which more than 50%
of the outstanding partnership interests having the power to act as a general
partner of such partnership (irrespective of whether at the time any partnership
interests other than general partnership interests of such partnership shall or
might have voting power upon the occurrence of any contingency) are at the time
directly or indirectly owned by such Person, by such Person and one or more
other Subsidiaries of

 

53

--------------------------------------------------------------------------------


 

such Person, or by one or more other Subsidiaries of such Person; or (iii) any
other legal entity the accounts of which would or should be consolidated with
those of such Person on a consolidated balance sheet of such Person prepared in
accordance with GAAP and, (iv) in relation to any entity incorporated or
established in the Netherlands shall include a “dochtermaatschappij” within the
meaning of section 2:24a of the Dutch Civil Code; provided, that,
notwithstanding the foregoing, Owens-Illinois de Venezuela C.A. and Fabrica de
Vidrio Los Andes C.A. shall not constitute Subsidiaries.  Unless otherwise
qualified, all references to a

 

“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Company.

 

“Subsidiary Guarantor” means any Restricted Domestic Subsidiary of Company that
executes and delivers a counterpart of the Subsidiary Guaranty.  As of the
Closing Date, the Subsidiary Guarantors are set forth on Schedule 1.1(d).

 

“Subsidiary Guaranty” means the Amended and Restated Subsidiary Guaranty dated
as of the date of this Agreement, by and among all wholly-owned Restricted
Domestic Subsidiaries party thereto as of the Closing Date (excluding
Owens-Brockway, the Harbor Capital Subsidiaries, Bolivian Investments, Inc.,
Sovereign Air, LLC, Maumee Air Associates Inc., ACI Ventures, Inc., OI Caribbean
Sales and Distributions Inc., O-I Holding LLC, OI International Holdings Inc.
and O-I US Procurement Company, Inc.), in the form attached hereto as
Exhibit 7.9, and as supplemented hereafter under certain circumstances by
certain Restricted Domestic Subsidiaries of Company in accordance with
Section 7.9, and as such Subsidiary Guaranty may hereafter be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swiss Guidelines” means, collectively, the guidelines S-02.122.1 in relation to
bonds of April 1999 as issued by the Swiss Federal Tax Administration (Merkblatt
S-02.122.1 vom April 1999 betreffend “Obligationen”), S-02.122.2 in relation to
customer credit balances of April 1999 as issued by the Swiss Federal Tax
Administration (Merkblatt S-02.122.2 vom April 1999 betreffend “Kundenguthaben”)
and S-02.123 in relation to interbank transactions of 22 September 1986 as
issued by the Swiss Federal Tax Administration (Merkblatt S-02.123 vom 22.
September 1986 betreffend Zinsen von Bankguthaben, deren Gläubiger Banken sind
(“Interbankguthaben”)), S-02.128 in relation to syndicated credit facilities of
January 2000 (Merkblatt S-02.128 vom January 2000 “Steuerliche Behandlung von
Konsortialdarlehen, Schuldscheindarlehen, Wechseln und Unterbeteiligungen”), and
S-02.130.1 in relation to accounts receivable of Swiss debtors of April 1999
(Merkblatt S-02.130.1 vom April 1999 “Geldmarktpapiere und Buchforderungen
inländischer Schuldner”) and the circular letter no. 15 (1-015-DVS-2007) of
February 7, 2007 in relation to bonds and derivative financial instruments as
subject matter of taxation of Swiss federal income tax, Swiss federal
withholding tax and Swiss federal stamp taxes (Kreisschreiben Nr. 15
“Obligationen und derivative Finanzinstrumente als Gegenstand der direkten
Bundessteuer, der Verrechnungssteuer und der Stempelabgaben” vom 7.
February 2007) as issued, and as amended or replaced from time to time, by the
Swiss Federal Tax Administration or as substituted or superseded and overruled
by any law, statute, ordinance, regulation, court decision or the like as in
force from time to time.

 

“Swiss Overdraft Account” means an account established by OI Europe with Swiss
Overdraft Provider and referenced in a Swiss Overdraft Agreement.

 

“Swiss Overdraft Agreement” means that certain agreement between OI Europe and
Crédit Agricole Corporate and Investment Bank, dated on or about the date
hereof, and any Offshore Overdraft Agreement between OI Europe, OIEG and any
successor Swiss Overdraft Provider, in substantially the

 

54

--------------------------------------------------------------------------------


 

form of Exhibit 2.1(e) annexed hereto, with such modifications thereto as may be
approved by Administrative Agent and any successor Offshore Overdraft Agreement
executed and delivered by OI Europe and such successor Swiss Overdraft Provider
pursuant to Section 12.8(d), as any such Offshore Overdraft Agreement may
hereafter be amended, restated, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof and hereof.

 

“Swiss Overdraft Amount” means, as at any date of determination, the aggregate
principal amount of outstanding overdrafts charged to the Swiss Overdraft
Account.

 

“Swiss Overdraft Provider” means Crédit Agricole Corporate and Investment Bank
or any successor Swiss Overdraft Provider pursuant to Section 12.8(d); provided,
however, that no such Lender shall be a successor Swiss Overdraft Provider until
OI Europe and such Lender have executed and delivered a Swiss Overdraft
Agreement to Administrative Agent.

 

“Swiss Withholding Tax Statute” means the Swiss Federal Act on Withholding Tax
of 13 October 1965 (Bundesgesetz über die Verrechnungssteuer, SR 642.21)
together with the related regulations and guidelines, all as amended and
applicable from time to time.

 

“Swiss Withholding Tax” means the tax levied pursuant to the Swiss Federal Act
on Withholding Tax (Bundesgesetz über die Verrechnungssteuer von 13 Oktober 1965
/ Loi fédérale du 13 octobre 1965 sur l’impôt anticipé, SR/RS 642.21), as
amended from time to time.

 

“Tax Transferee” means any Person who acquires any interest in the Loans (other
than any Person listed on Schedule 1(a) or Schedule 12.8(j)) (whether or not by
operation of law) or the new office to which a Lender or Agent has transferred
its Loans for purposes of determining where the Loans are made, accounted for or
booked.

 

“Taxes” means any and all present and future taxes, duties, levies, imposts,
deductions, assessments, charges or withholdings imposed by any Governmental
Authority, and any and all liabilities (including interest and penalties and
other additions to taxes) with respect to the foregoing.

 

“Ten Non-Qualifying Bank Creditor Rule” means the rule that the aggregate number
of creditors of a Borrower under any credit facility which are not Qualifying
Banks must not exceed 10 (ten), all in accordance within the meaning of the
Swiss Guidelines.

 

“Term Commitment” means, with respect to any Lender and any Term Facility, the
principal amount set forth opposite such Lender’s name in Schedule 1.1(a),
Exhibit A to the First Incremental Amendment and the Register or in any
Assignment and Assumption Agreement, as the case may be, under the caption for
the amount of commitment to such Term Facility, as such commitments may be
adjusted from time to time pursuant to this Agreement, and “Term Commitments”
means such commitments collectively.

 

“Term Euro Commitment” means, with respect to any Lender, the principal amount
set forth opposite such Lender’s name in the Register or in any Assignment and
Assumption Agreement under the caption “Amount of Term Euro Commitment,” which
commitment as of the Closing Date is the amount set forth opposite such lender’s
name on Schedule 1.1(a) hereto under the caption “Amount” as the same may be
adjusted from time to time pursuant to the terms hereof, and “Term Euro
Commitments” means such commitments collectively, which commitments equal
€278,810,000 in the aggregate as of the Closing Date.

 

“Term Euro Facility” means the credit facility under this Agreement evidenced by
the Term Euro Commitments and the Term Euro Loans.

 

55

--------------------------------------------------------------------------------


 

“Term Euro Lender” means any Lender which has a Term Euro Commitment or is owed
a Term Euro Loan (or a portion thereof).

 

“Term Euro Loan” means a loan made pursuant to Section 2.1(a)(ii) or
Section 2.9(a)(iv).

 

“Term Euro Loan Maturity Date” means the date that is the fifth anniversary of
the Closing Date.

 

“Term Facility” means any term loan facility established under this Agreement
(including, as of the First Incremental Amendment Effective Date, the Term Loan
A Facility (including the Delayed Draw Term Loans) and the Term Loan B
Facility).

 

“Term Loan A” means (a) prior to the First Incremental Amendment Effective Date,
a loan made pursuant to Section 2.1(a)(i) or Section 2.9(a)(ii), and (b) on or
after the First Incremental Amendment Effective Date and upon the making of the
loans pursuant to the First Incremental Amendment, a Term Loan A made on the
Closing Date, a Term Loan A made on the First Incremental Amendment Effective
Date, any loan made pursuant to Section 2.9(a)(ii) or any term loan A made
pursuant to Section 2.9(a)(iv).

 

“Term Loan A Commitment” means, with respect to any Lender, the principal amount
set forth opposite such Lender’s name in the Register or in any Assignment and
Assumption Agreement under the caption “Amount of Term Loan A Commitment,” which
commitment (i) as of the Closing Date is the amount set forth opposite such
lender’s name on Schedule 1.1(a) hereto under the caption “Amount of Term Loan A
Commitments” as the same may be adjusted from time to time pursuant to the terms
hereof and (ii) as of the First Incremental Amendment Effective Date, is the
amount set forth opposite such lender’s name on Exhibit A to the First
Incremental Amendment under the caption “Amount of 2015 Incremental Term Loan A
Commitments” as the same may be adjusted from time to time pursuant to the terms
hereof, and “Term Loan A Commitments” means all such commitments collectively,
which commitments equal (i) $600,000,000 in the aggregate as of the Closing Date
and (ii) $675,000,000 in the aggregate as of the First Incremental Amendment
Effective Date .

 

“Term Loan A Facility” means the credit facility under this Agreement evidenced
by the Term Loan A Commitments, the Delayed Draw Term Loan Commitments and the
Term A Loans A.

 

“Term Loan A Lender” means any Lender which has a Term Loan A Commitment or
Delayed Draw Term Loan Commitment or is owed a Term Loan A (or a portion
thereof).

 

“Term Loan A Maturity Date” means the date that is the fifth anniversary of the
Closing Date.

 

“Term Facilities” means the Facilities under the Agreement other than the
Revolving Facilities, collectively.Loan B” means a loan made pursuant to
Section 2.1(a)(iii) or Section 2.9(a)(iii) or any term loan B made pursuant to
Section 2.9(a)(iv).

 

“Term Loan B Commitment” means, with respect to any Lender, the principal amount
set forth opposite such Lender’s name in the Register or in any Assignment and
Assumption Agreement under the caption “Amount of Term Loan B Commitment,” which
commitment as of the First Incremental Amendment Effective Date is the amount
set forth opposite such lender’s name on Exhibit A to the First Incremental
Amendment under the caption “Amount of 2015 Incremental Term Loan B Commitments”
as the same may be adjusted from time to time pursuant to the terms hereof, and
“Term Loan B Commitments” means all such commitments collectively, which
commitments equal $575,000,000 in the aggregate as of the First Incremental
Amendment Effective Date.

 

“Term Loan B Facility” means the credit facility under this Agreement evidenced
by the Term Loan B Commitments and the Term Loans B.

 

56

--------------------------------------------------------------------------------


 

“Term Loan B Lender” means any Lender which has a Term Loan B Commitment or is
owed a Term Loan B (or portion thereof).

 

“Term Loan B Maturity Date” means the date that is the seventh anniversary of
the First Incremental Amendment Effective Date.

 

“Term Lender” means, with respect to any Term Facility, any Lender which has a
Term Commitment for such Term Facility or is owed a Term Loan (or portion
thereof) under such Term Facility.

 

“Term Loans” means the Loans under the Term Facilities, collectively.

 

“Term Maturity Date” means, with respect to any Term Facility, the scheduled
maturity date for such Term Facility under this Agreement.

 

“Term Percentage” means, at any time with respect to any Term Facility, a
fraction (expressed as a percentage) the numerator of which is equal to the
aggregate Effective Amount of all Loans under such Term Facility outstanding at
such time and the denominator of which is equal to the aggregate Effective
Amount of all Term Loans outstanding at such time.

 

“Term Pro Rata Share” means, with respect to any Term Facility, when used with
reference to any Lender and any described aggregate or total amount, an amount
equal to the result obtained by multiplying such described aggregate or total
amount by a fraction the numerator of which shall be such Lender’s then
outstanding Loans under such Facility and the denominator of which shall be the
amount of all then outstanding Loans under such Facility.

 

“Test Period” means the four consecutive Fiscal Quarters of Holdings then last
ended.

 

“Threshold Debt Ratings” means a corporate credit rating of Owens-Brockway’s of
BBB- or higher by S&P and a corporate family rating of Baa3 or higher by
Moody’s.

 

“Total Available Dollar Revolving Commitment” means, at the time any
determination thereof is made, the sum of the respective Available Dollar
Revolving Commitments of the Lenders at such time.

 

“Total Available Multicurrency Revolving Commitment” means, at the time any
determination thereof is made, the sum of the respective Available Multicurrency
Revolving Commitments of the Lenders at such time.

 

“Total Available Revolving Commitment” means, at any date, the sum of (i) the
Total Available Dollar Revolving Commitment on such date, plus (ii) the Total
Available Multicurrency Revolving Commitment on such date.

 

“Total Commitment” means, at the time any determination thereof is made, the sum
of the Term Commitments and the Revolving Commitments of each of the Lenders at
such time.

 

“Total Dollar Revolving Commitment” means, at any time, the sum of the Dollar
Revolving Commitments of each of the Lenders at such time.

 

“Total Leverage Ratio” means, for any Test Period, the ratio of (a) Net
Indebtedness of Holdings and its Restricted Subsidiaries as of the last day of
such Test Period, to (b) Consolidated EBITDA of Holdings and its Restricted
Subsidiaries for such Test Period.

 

“Total Multicurrency Revolving Commitment” means, at any time, the sum of the
Multicurrency Revolving Commitments of each of the Lenders at such time.

 

57

--------------------------------------------------------------------------------


 

“Total Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of each of the Lenders at such time.

 

“Transactions” means and includes (i) each of the Credit Events occurring on the
Closing Date, (ii) the repayment in full of the loans and other obligations
outstanding under the Existing Credit Agreement and (iii) the payment of fees
and expenses in connection with the foregoing.

 

“Transferee” has the meaning assigned to that term in Section 12.8(g).

 

“Trigger Quarter” has the meaning assigned to that term in Section 9.1.

 

“Triggering Asset Sale” means an Asset Sale that generates Net Proceeds equal to
or in excess of $100,000,000.

 

“Twenty Non-Qualifying Bank Creditor Rule” means the rule that the aggregate
number of creditors (including the Lenders), other than Qualifying Banks and
Qualifying Intragroup Creditors, of a Swiss Borrower under all outstanding
loans, facilities and/or private placements (including under this Agreement)
must not at any time exceed twenty (20), in each case in accordance with the
meaning of the Guidelines.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
relevant jurisdiction.

 

“Unmatured Event of Default” means an event, act or occurrence which with the
giving of notice or the lapse of time (or both) would constitute an Event of
Default if that condition or event were not cured or removed within any
applicable grace or cure period.

 

“Unfunded Pension Liability” means, with respect to any Pension Plan, the
“amount of unfunded benefit liabilities” (as defined in Section 4001(a)(18) of
ERISA) of such Pension Plan, determined as of the then most recent actuarial
valuation report for such Pension Plan based on the assumption relied on in such
actuarial valuation for the applicable plan year.

 

“Unpaid Drawing” has the meaning set forth in Section 2.10(d).

 

“Unrestricted Subsidiary” means (i) any Subsidiary of Company designated by the
board of directors of Company as an Unrestricted Subsidiary pursuant to
Section 7.10 subsequent to the Closing Date and (ii) any Subsidiary of an
Unrestricted Subsidiary.

 

“USA Patriot Act” means the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA Patriot Act)
Act of 2001, P.L. 107-56.

 

“U.S. Borrower” means Owens-Brockway.

 

“U.S. Collateral” means that portion of the Collateral securing the U.S.
Obligations.

 

“U.S. Obligations” means all of the Obligations owing by the U.S. Borrower.

 

“VAT” means any Tax imposed by EC Directive 2006/112/EC on the Common System of
value added tax, and any national legislation implementing that directive,
together with any legislation supplemental thereto, and any other Tax of a
similar nature imposed by any Governmental Authority and all interest, additions
to tax or penalties related thereto.

 

“Voting Participant” has the meaning assigned to that term in Section 12.8(j).

 

“Voting Participant Notification” has the meaning assigned to that term in
Section 12.8(j).

 

58

--------------------------------------------------------------------------------


 

“Voting Securities” means any class of Capital Stock of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (irrespective of whether
or not at the time any other class or classes will have or might have voting
power by reason of the happening of any contingency).

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the then outstanding
principal amount of such Indebtedness into (b) the total of the product obtained
by multiplying (x) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof by (y) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment.

 

“Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of
such Person, all of the outstanding shares of Capital Stock of which (other than
qualifying shares required to be owned by directors) are at the time owned
directly or indirectly by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person; provided that (i) OI Manufacturing Italy SpA shall
be deemed a Wholly-Owned Subsidiary of OI Italia S.R.L. and (ii) O-I Glasspack
GmbH & Co.  KG shall be deemed to be a Wholly-Owned Subsidiary of O-I Glasspack
Beteiligungs Verwaltungs GmbH.

 

“written” or “in writing” means any form of written communication or a
communication by means of telecopier device or authenticated telex, telegraph or
cable.

 

“WURA” means the Winding-Up and Restructuring Act (Canada), as amended.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the words “to” and “until” each mean “to but excluding.” The
words “herein,” “hereof” and words of similar import as used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision in
this Agreement.  References to “Articles,” “Sections,” “paragraphs,” “Exhibits”
and “Schedules” in this Agreement shall refer to Articles, Sections, paragraphs,
Exhibits and Schedules of this Agreement unless otherwise expressly provided;
references to Persons include their respective permitted successors and assigns
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such persons; and all references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  Unless otherwise expressly provided herein, references to
constitutive and Organic Documents and to agreements (including the Loan
Documents) and other contractual instruments shall be deemed to include
subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
restatements, extensions, supplements and other modifications are not prohibited
by any Loan Document.

 

1.2                               Terms Generally; Financial Statements.

 

(a)                                 Except as otherwise expressly provided
herein, all accounting terms used herein but not expressly defined in this
Agreement, all computations and determinations for purposes of determining
compliance with the financial requirements of this Agreement shall have the
respective meanings given to them or shall be made in accordance with GAAP and
on a basis consistent with the presentation of the financial statements and
projections delivered pursuant to, or otherwise referred to in, Sections
7.1(h) and 8.3(v).  Notwithstanding the foregoing sentence, the financial
statements required to be delivered pursuant to Section 7.1 shall be prepared in
accordance with GAAP in the United States of America as in effect on the
respective dates of their preparation.  Unless otherwise provided for herein,
wherever any computation is to be made with respect to any Person and its
Subsidiaries, such computation shall be made so as to exclude all items of
income, assets and liabilities attributable to any Person which is not a

 

59

--------------------------------------------------------------------------------


 

Subsidiary of such Person.  For purposes of this Agreement, amounts of
Indebtedness shall be determined according to the face or principal amount
thereof, based on the amount owing under the applicable Obligation (without
regard to any election by Holdings or any of its Restricted Subsidiaries to
measure an item of indebtedness using fair value or any other discount that may
be applicable under GAAP).  In the event that any changes in generally accepted
accounting principles in the U.S. occur after the date of this Agreement or the
application thereof from that used in the preparation of the financial
statements referred to in Section 6.3 hereof occur after the Closing Date and
such changes or such application result in a material variation in the method of
calculation of financial covenants or other terms of this Agreement, then such
changes shall not be given effect for purposes of calculations in connection
with the financial covenant, standards or term found in this Article I,
Article VII or Article VIII until such time as the Company, the Administrative
Agent and the Lenders shall enter into and diligently pursue negotiations in
good faith in order to amend such provisions of this Agreement so as to
equitably reflect such changes so that the criteria for evaluating Holdings’
financial condition will be the same after such changes as if such changes had
not occurred.

 

(b)                                 For purposes of computing ratios in the
financial covenants in Article IX as of the end of any Test Period, all
components of such ratios for the applicable Test Period shall be calculated on
a Pro Forma Basis as determined in good faith by Company and certified to by a
Responsible Officer of Company to Administrative Agent.

 

(c)                                  For purposes of the limitations, levels and
baskets in Articles IV, VII, VIII and X stated in Dollars, non-Dollar currencies
will be converted into Dollars at the time of incurrence or receipt, as the case
may be, using the methodology set forth in the definition of Dollar Equivalent.

 

(d)                                 Notwithstanding any change in GAAP after the
Closing Date that would require lease obligations that would be treated as
operating leases as of the Closing Date to be classified and accounted for as
capital leases or otherwise reflected on the consolidated balance sheet of the
Holdings or Company, such obligations may, at the option of the Company,
continue to be treated as operating leases and be excluded from the definition
of Indebtedness and other relevant definitions for any or all purposes under
this Agreement.

 

1.3                               Calculation of Exchange Rate.  On each
Exchange Rate Determination Date, Administrative Agent, as applicable, shall
(a) determine the Exchange Rate as of such Exchange Rate Determination Date and
(b) give notice thereof to each Borrower and to each Lender that shall have
requested such information.  The Exchange Rates so determined shall become
effective on the first Business Day immediately following the relevant Exchange
Rate Determination Date (each, a “Reset Date”) and shall remain effective until
the next succeeding Reset Date, and shall for all purposes of this Agreement
(other than any provision expressly requiring the use of a current Exchange
Rate) be the Exchange Rate employed in converting amounts between Dollars and
Canadian Dollars or Alternative Currencies as applicable.

 

1.4                               Dutch Terms.  In relation to any entity that
is incorporated, or where applicable, has its centre of main interest in the
Netherlands, and in relation to any assets in the Netherlands a reference to:

 

(a)                                 a moratorium includes (voorlopige) surseance
van betaling;

 

(b)                                 winding up, liquidation, dissolution and
reorganization (and any of those terms) includes an entity being declared
bankrupt (failliet verklaard), dissolved (ontbonden) or subjected to emergency
regulations (noodregeling) on the basis of the Dutch Act on Financial
Supervision (Wet op het Financieel Toezicht);

 

(c)                                  any proceedings relation to an insolvency,
a moratorium, a winding up, liquidation or dissolution includes an entity having
filed (i) for surseance van betaling or voorlopige surseance van

 

60

--------------------------------------------------------------------------------


 

betaling or (ii) any notice under section 36 of the Tax Collection Act of the
Netherlands (Invorderingswet 1990) (“TCA”) or section 60 paragraphs 2 and/or 3
of the Social Insurance Financing Act of the Netherlands (Wet Financiering
Sociale Verzekeringen) in conjunction with section 36 of the TCA;

 

(d)                                 a Lien includes any privilege (voorrecht),
right of retention (recht van retentie), right to reclaim goods (recht van
reclame), and any other right created for the purpose of granting security
(goederenrechtelijk zekerheidsrecht);

 

(e)                                  a liquidator includes a curator;

 

 

(f)                                   an administrator includes a bewindvoerder;
and

 

(g)                                  an attachment includes conservatoir and
executoriaal beslag.

 

ARTICLE II
AMOUNT AND TERMS OF U.S. DOLLAR, EURO AND ALTERNATIVE CURRENCY CREDITS

 

2.1                               The Commitments.

 

(a)                                 Term Loans.

 

(i)                                     Term Loan A Facility.

 

(A)                               (i) Term Loan A Facility. Each Term Loan A
Lender, severally and for itself alone, hereby agrees, on the terms and subject
to the terms and conditions set forth herein and in reliance upon the
representations and warranties set forth herein and in the other Loan Documents
to make a loan (each such loan, a “Term Loan A” and collectively, the “Term
Loans A”) to Owens-Brockway on the Closing Date in an aggregate principal amount
equal to the Term Loan A Commitment of such Lender. The Term Loans A (i) shall
be incurred by Owens-Brockway pursuant to a single drawing, (ii) shall be
denominated in Dollars and (iii) shall not exceed for any Lender at the time of
incurrence thereof on the Closing Date that aggregate principal amount which
equals the Term Loan A Commitment, if any, of such Lender at such time. Each
Lender’s Term Loan A Commitment shall expire immediately and without further
action on the Closing Date, after giving effect to the Term Loans A made
thereon. No amount of any Term Loan A which is repaid or prepaid by
Owens-Brockway may be reborrowed hereunder. after giving effect to the Term
Loans A made thereon. No amount of any Term Loan A which is repaid or prepaid by
Owens-Brockway may be reborrowed hereunder.

 

(B)                               Each Term Loan A Lender with a 2015
Incremental Term Loan A Commitment, severally and for itself alone, hereby
agrees, on the terms and subject to the terms and conditions set forth in the
First Incremental Amendment and in reliance upon the representations and
warranties set forth in the First Incremental Amendment, to make Term Loans A on
the First Incremental Amendment Effective Date to Owens-Brockway in an aggregate
principal amount equal to the Term Loan A Commitment of such Lender.  Each
Lender’s 2015 Incremental Term Loan A Commitment shall expire immediately and
without further action on the First Incremental Amendment Effective Date after
giving effect to the Term Loans A made thereon.  No amount of any Term Loan A
which is repaid or prepaid by Owens-Brockway may be reborrowed hereunder.

 

(ii)                                  Term Euro Facility.  Each Term Euro
Lender, severally and for itself alone, hereby agrees, on the terms and subject
to conditions set forth herein and in reliance upon the representations and
warranties set forth herein and in the other Loan Documents to make a loan (each
such loan, a “Term Euro Loan” and collectively, the “Term Euro Loans”) to OIEG
on the Closing Date in an aggregate principal amount equal to the Term Euro
Commitment of such Lender.  The Term Euro Loans (i) shall be incurred by OIEG
pursuant to a single drawing, (ii) shall be denominated in Euros, (iii) 

 

61

--------------------------------------------------------------------------------


 

shall not exceed for any Lender at the time of incurrence thereof on the Closing
Date that aggregate principal amount which equals the Term Euro Commitment, if
any, of such Lender at such time.  Each Term Euro Lender’s Term Euro Commitment
shall expire immediately and without further action on the Closing Date, after
giving effect to the Term Euro Loans (if any) made thereon.  No amount of a Term
Euro Loan which is repaid or prepaid by OIEG may be reborrowed hereunder.

 

(iii)                               Term Loan B
Facility.                         Each Term Loan B Lender with a 2015
Incremental Term Loan B Commitment, severally and for itself alone, hereby
agrees, on the terms and subject to the terms and conditions set forth in the
First Incremental Amendment and in reliance upon the representations and
warranties set forth in the First Incremental Amendment, to make a loan that
shall be denominated in Dollars on the First Incremental Amendment Effective
Date (each such loan, a “Term Loan B” and collectively, the “Term Loans B”) to
Owens-Brockway in an aggregate principal amount equal to the Term Loan B
Commitment of such Lender.  Each Lender’s 2015 Incremental Term Loan B
Commitment shall expire immediately and without further action on the First
Incremental Amendment Effective Date, after giving effect to the Term Loans B
made thereon.  No amount of any Term Loan B which is repaid or prepaid by
Owens-Brockway may be reborrowed hereunder.

 

(b)                                 Revolving Loans.

 

(i)                                     Dollar Revolving Loan Facility.  Each
Dollar Revolving Lender, severally and for itself alone, hereby agrees, on the
terms and subject to the conditions hereinafter set forth and in reliance upon
the representations and warranties set forth herein and in the other Loan
Documents, to make loans to Owens-Brockway or an Additional Domestic Subsidiary
Borrower, as the case may be, denominated in Dollars on a revolving basis from
time to time during the Commitment Period, in an amount not to exceed its Dollar
Revolver Pro Rata Share of the Total Available Dollar Revolving Commitment (each
such loan by any Lender, a “Dollar Revolving Loan” and collectively, the “Dollar
Revolving Loans”); provided, that no such Dollar Revolving Loan shall be made if
after giving effect thereto, the Total Available Dollar Revolving Commitments
would equal less than zero.  All Dollar Revolving Loans comprising the same
Borrowing hereunder shall be made by the Dollar Revolving Lenders simultaneously
and in proportion to their respective Dollar Revolving Commitments.  Prior to
the Revolver Termination Date for the Dollar Revolving Facility, Dollar
Revolving Loans may be repaid and reborrowed by U.S. Borrower in accordance with
the provisions hereof and, except as otherwise specifically provided in
Section 3.6, all Dollar Revolving Loans comprising the same Borrowing shall at
all times be of the same Type.

 

(ii)                                  Multicurrency Revolving Loan Facility. 
Each Multicurrency Revolving Lender, severally and for itself alone, hereby
agrees, on the terms and subject to the conditions hereinafter set forth and in
reliance upon the representations and warranties set forth herein and in the
other Loan Documents, to make loans to any Borrower, denominated in Dollars or
an Alternative Currency as set forth below, on a revolving basis from time to
time during the Commitment Period for the Multicurrency Revolving Facility, in
an amount not to exceed its Multicurrency Revolver Pro Rata Share of (a) with
respect to all Borrowers the Total Available Multicurrency Revolving Commitment
and (b) with respect to any applicable Borrower, such Borrower’s Available
Multicurrency Revolving Sublimit (each such loan by any Lender, a “Multicurrency
Revolving Loan” and collectively, the “Multicurrency Revolving Loans”);
provided, that (v) no such Multicurrency Revolving Loan shall be made if after
giving effect thereto, the Total Available Multicurrency Revolving Commitments
would equal less than zero, (w) Multicurrency Revolving Loans made to ACI shall
be made in ADollars or Euro, (x) Multicurrency Revolving Loans made to OIEG
shall be made in Dollars, ADollars and Euro, (y) Multicurrency Revolving Loans
made to OI Europe shall be made in Euro, and (z) Multicurrency Revolving Loans
made to O-I Canada shall be made in Dollars (provided that Lenders shall not be
obligated to make Multicurrency Revolving Loans to O-I Canada, and O-I Canada
may not request any such Multicurrency Revolving Loans at any time a Canadian
Overdraft Agreement is in effect, except to repay the Canadian

 

62

--------------------------------------------------------------------------------


 

Overdraft Amount upon notice from the Canadian Overdraft Provider pursuant to
Section 2.1(e)).  All Multicurrency Revolving Loans comprising the same
Borrowing hereunder shall be made by the Multicurrency Revolving Lenders
simultaneously and in proportion to their respective Multicurrency Revolving
Commitments.  Prior to the Revolver Termination Date for the Multicurrency
Revolving Commitment, Multicurrency Revolving Loans may be repaid and reborrowed
by a Borrower in accordance with the provisions hereof and, except as otherwise
specifically provided in Section 3.6 all Multicurrency Revolving Loans
comprising the same Borrowing shall at all times be of the same Type.  For the
avoidance of doubt, the aggregate principal amount of Multicurrency Revolving
Loans made to Offshore Borrowers shall reduce the availability of Multicurrency
Revolving Loans made to Owens- Brockway and other Additional Domestic Subsidiary
Borrowers on a dollar-for-dollar basis to the extent of the Dollar Equivalent of
the Multicurrency Revolving Loans outstanding.

 

(c)                                  Refinancing Term Loans. (i) Owens-Brockway,
ACI and OIEG shall have the right at any time (so long as (x) no Unmatured Event
of Default or Event of Default then exists and (y) Borrowers’ Agent shall have
delivered to Administrative Agent a Compliance Certificate for the period of
four full Fiscal Quarters immediately preceding the incurrence described below
(prepared in good faith and in a manner consistent with the requirements of
Section 7.1(c) giving pro forma effect to such incurrence and evidencing
compliance with the covenants referred to in such Compliance Certificate)), to
incur loans from one or more existing Lenders and/or other Persons that are
Eligible Assignees and which, in each case, agree to make such loans and
commitments to make loans to Owens-Brockway, ACI or OIEG as applicable (the
“Refinancing Term Loans”) in an aggregate principal amount not to exceed the
aggregate amount of Term Loans A, Term Loans B and Term Euro Loans and
theretofore made to such Borrower and thereafter repaid (or to be repaid with
the proceeds of such Refinancing Term Loans).  Refinancing Term Loans may be
incurred as one or more tranches (of at least $150,000,000 each) of Refinancing
Term Loans as determined by the Administrative Agent that are pari passu in all
respects with, have a Weighted Average Life to Maturity of not less than, have a
final maturity no earlier than and shall otherwise be (except as to pricing) on
terms and conditions substantially similar to, the Type of Term Loan such
tranche of Refinancing Term Loans is to replace or refinance.

 

(ii)                                  If Owens-Brockway, ACI or OIEG desires to
incur Refinancing Term Loans, Owens-Brockway or OIEG, as applicable, will enter
into an amendment with the lenders (which shall upon execution thereof become
Lenders hereunder if not theretofore Lenders) to provide for such Refinancing
Term Loans, which amendment shall set forth any terms and conditions of the
Refinancing Term Loans not covered by this Agreement as agreed by
Owens-Brockway, ACI or OIEG, as applicable, and such Lenders, and shall provide
for the issuance of promissory notes to evidence the Refinancing Term Loans if
requested by the lenders advancing Refinancing Term Loans (which notes shall
constitute Notes for purposes of this Agreement), with such amendment to be in
form and substance reasonably acceptable to Agents and consistent with the terms
of this Section 2.1(c)(ii) and of the other provisions of this Agreement. 
Borrowers shall, and shall cause the other Loan Parties to, execute and deliver
such documents and instruments and take such other actions as may be reasonably
requested by the Administrative Agent in connection with the Refinancing Term
Loans.  No consent of any Lender (other than any Lender making Refinancing Term
Loans) is required to permit the Loans contemplated by this
Section 2.1(c)(ii) or the aforesaid amendment to effectuate the Refinancing Term
Loans.  No Lender shall have any obligation, whether express or implied, to
commit to provide any Refinancing Term Loans.  This Section shall supersede any
provisions contained in this Agreement, including, without limitation,
Section 12.1.

 

(d)                                 Domestic Overdraft Account. (i) The Lenders
agree that Owens-Brockway and Administrative Agent may establish and maintain
the Domestic Overdraft Account to be established pursuant to the Domestic
Overdraft Agreement; provided that (x) the Domestic Overdraft Amount shall not
exceed at any time $100,000,000, and (y) no extension of credit under the
Domestic Overdraft

 

63

--------------------------------------------------------------------------------


 

Agreement shall be made if the Total Available Multicurrency Revolving
Commitments equal less than zero.  Notwithstanding anything contained in this
Agreement to the contrary (but subject, however, to the limitations set forth in
Section 2.1(b)(ii) with respect to the making of Multicurrency Revolving Loans),
Lenders and Owens-Brockway further agree that Administrative Agent at any time
in its sole and absolute discretion may, upon notice to Owens-Brockway and
Multicurrency Revolving Lenders, require each Multicurrency Revolving Lender
(including Administrative Agent) on one Business Day’s notice to make a
Multicurrency Revolving Loan on behalf of Owens-Brockway in an amount equal to
that Lender’s Multicurrency Revolver Pro Rata Share, or, in the sole and
absolute discretion of Administrative Agent, require each other Multicurrency
Revolving Lender to purchase a participation in amounts due with respect to the
Domestic Overdraft Amount in an amount equal to that Lender’s Multicurrency
Revolver Pro Rata Share of the Domestic Overdraft Amount; provided, however,
that the obligation of each such Lender to make each such Multicurrency
Revolving Loan on behalf of Owens-Brockway or to purchase each such
participation in the Domestic Overdraft Amount is subject to the condition that
at the time such extension of credit under the Domestic Overdraft Agreement was
made the duly authorized officer of Administrative Agent responsible for the
administration of Administrative Agent’s credit relationship with Owens-Brockway
believed in good faith that (x) no Event of Default had occurred and was
continuing or (y) any Event of Default that had occurred and was continuing had
been waived by Requisite Lenders (or, if applicable under Section 12.1, all
Lenders or all Lenders directly affected, as applicable) at the time such
extension of credit under the Domestic Overdraft Agreement was made.

 

(ii)                                  In the case of Multicurrency Revolving
Loans made by Lenders other than the Administrative Agent under
Section 2.1(d)(i), each such Lender shall make the amount of its Multicurrency
Revolving Loan available to Administrative Agent in accordance with
Section 2.7.  The proceeds of such Multicurrency Revolving Loans shall be
immediately delivered to Administrative Agent (and not to Owens-Brockway or any
other Loan Party) and applied to repay the Domestic Overdraft Amount.  On the
day such Multicurrency Revolving Loans are made, Administrative Agent’s
Multicurrency Revolver Pro Rata Share of the Domestic Overdraft Amount being
refunded shall be deemed to be paid with the proceeds of a Multicurrency
Revolving Loan made by Administrative Agent and such portion of the Domestic
Overdraft Amount deemed to be so paid shall no longer be outstanding.

 

(iii)                               Owens-Brockway authorizes Administrative
Agent to charge its account with Administrative Agent (up to the amount
available in such account) in order to immediately pay Administrative Agent the
amount of the Domestic Overdraft Amount to be refunded to the extent amounts
received from Lenders, including amounts deemed to be received from
Administrative Agent, are not sufficient to repay in full the Domestic Overdraft
Amount to be refunded and provided further that Administrative Agent shall give
Owens-Brockway notice of such charges prior thereto or as soon as reasonably
practicable thereafter.

 

(iv)                              Each Multicurrency Revolving Loan made in
accordance with this Section 2.1(d) shall be made as a Base Rate Loan.  If any
portion of any such amount paid to Administrative Agent should be recovered by
or on behalf of Owens-Brockway from Administrative Agent in bankruptcy, by
assignment for the benefit of creditors or otherwise, the loss of the amount so
recovered shall be ratably shared among all Multicurrency Revolving Lenders in
the manner contemplated by Section 4.5.

 

(v)                                 In the event that Administrative Agent
requires the other Multicurrency Revolving Lenders to purchase participations in
the Domestic Overdraft Amount, payment for such participations shall be made
directly to Administrative Agent at the applicable Payment Office not later than
1:00 P.M. (New York time) on the Business Day next succeeding the date notice to
purchase such participations is given.  Except as provided above in this
Section 2.1(d) (and, in the case of the obligation to make Multicurrency
Revolving Loans, except for the satisfaction of the conditions specified in
Section 5.1 and 5.2) each Lender’s obligation to make Multicurrency Revolving
Loans pursuant to this Section 2.1(d) and to purchase participations in the
Domestic Overdraft Amount pursuant to this Section 2.1(d) 

 

64

--------------------------------------------------------------------------------


 

shall be absolute and unconditional and shall not be affected by any
circumstance, including, without limitation, (v) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against
Administrative Agent, any Loan Party or any other Person for any reason
whatsoever; (w) the occurrence or continuance of an Event of Default or a
Unmatured Event of Default; (x) any adverse change in the condition (financial
or otherwise) of any Loan Party; (y) any breach of this Agreement by any Loan
Party or any other Multicurrency Revolving Lender; or (z) any other
circumstance, happening, or event whatsoever, whether or not similar to any of
the foregoing; provided that in the event that the obligations of Lenders to
make Multicurrency Revolving Loans are terminated in accordance with Article X,
Lenders having a Multicurrency Revolving Commitment shall thereafter only be
obligated to purchase participations in the Domestic Overdraft Amount as
provided in this Section 2.1(d).  In the event that any Lender fails to make
available to Administrative Agent the amount of any of such Lender’s
Multicurrency Revolving Loans required to be made pursuant to this
Section 2.1(d) or the amount of any participations in the Domestic Overdraft
Amount which are required to be purchased from Administrative Agent by such
Lender pursuant to this Section 2.1(d), Administrative Agent shall be entitled
to recover such amount on demand from such Lender together with interest at the
customary rate set by Administrative Agent for the correction of errors among
banks for three Business Days and thereafter at the Base Rate.  Nothing in this
Section 2.1(d) shall be deemed to prejudice the right of any Lender to recover
from Administrative Agent any amounts made available by such Lender to
Administrative Agent pursuant to this Section 2.1(d) in respect of any extension
of credit by Administrative Agent under the Domestic Overdraft Agreement in the
event that it is determined by a court of competent jurisdiction that such
extension of credit by Administrative Agent constituted gross negligence or
willful misconduct on the part of Administrative Agent.

 

(vi)                              Any notice given by Administrative Agent to
Lenders pursuant to the immediately preceding paragraph shall be concurrently
given by Administrative Agent to Owens- Brockway or Borrowers’ Agent.

 

(e)                                  Offshore Overdraft Accounts. (i) The
Lenders agree that ACI, O-I Canada, OIEG and OI Europe may each establish and
maintain an Offshore Overdraft Account with an Offshore Overdraft Provider
pursuant to an Offshore Overdraft Agreement; provided that (a) (1) the
Australian Overdraft Amount shall not exceed at any time the Offshore Currency
Equivalent of $30,000,000, (2) the Canadian Overdraft Amount shall not exceed at
any time the Offshore Currency Equivalent of $20,000,000 and (3) the aggregate
of the Dutch Overdraft Amount and the Swiss Overdraft Amount shall not exceed at
any time the Offshore Currency Equivalent of $60,000,000, and (b) in no event
shall an Offshore Borrower request an extension of credit under an Offshore
Overdraft Agreement (and no Offshore Overdraft Provider shall be obligated to
extend credit under an Offshore Overdraft Agreement) if, after giving effect to
such extension of credit the Total Available Multicurrency Revolving Commitments
or such Borrower’s Available Multicurrency Revolving Sublimit would equal less
than zero.

 

(ii)                                  Notwithstanding anything contained in this
Agreement to the contrary (but subject, however, to the limitations set forth in
Section 2.1(b)(ii) with respect to the making of Multicurrency Revolving Loans),
Lenders and each Offshore Borrower further agree that any Offshore Overdraft
Provider at any time in its sole and absolute discretion may, upon notice to the
relevant Offshore Borrower, the Administrative Agent and the Lenders, require
each Multicurrency Revolving Lender (including such Offshore Overdraft Provider)
on three Business Days’ notice to (a) make a Multicurrency Revolving Loan in
Dollars (in the case of such a Loan to O-I Canada), ADollars (in the case of
such a Loan to ACI) or Euro (in the case of such a Loan to OIEG or OI Europe) in
an amount equal to that Lender’s Multicurrency Revolver Pro Rata Share
(determined with respect to such Type of Multicurrency Revolving Commitments) of
the relevant Offshore Overdraft Amount (calculated in the case of such a Loan to
O-I Canada by reference to the applicable Spot Rate on the date such
Multicurrency Revolving Loan is to be made) or, (b) in the event the relevant
Type of Multicurrency

 

65

--------------------------------------------------------------------------------


 

Revolving Loan Commitment has terminated or the conditions for the making of
such Multicurrency Revolving Loans under Section 5.2 are not satisfied, require
each Multicurrency Revolving Lender to purchase a participation in Dollars (in
the case of the Canadian Overdraft Amount), ADollars (in the case of the
Australian Overdraft Amount) or Euro (in the case of the Dutch Overdraft Amount
or Swiss Overdraft Amount) in amounts due with respect to the relevant Offshore
Overdraft Account in an amount equal to that Lender’s Multicurrency Revolver Pro
Rata Share of the relevant Offshore Overdraft Amount (calculated in the case of
a participation in the Canadian Overdraft Amount by reference to the applicable
Spot Rate on the date such participation is to be purchased); provided, however,
that the obligation of each Multicurrency Revolving Lender to make each such
Multicurrency Revolving Loan or of each Multicurrency Revolving Lender to
purchase each such participation in any such Offshore Overdraft Amount is
subject to the condition that at the time such extension of credit under the
applicable Offshore Overdraft Agreement was made the duly authorized officer of
such Offshore Overdraft Provider responsible for the administration of such
Offshore Overdraft Provider’s credit relationship with the relevant Offshore
Borrower believed in good faith that (a) no Event of Default had occurred and
was continuing, or (b) any Event of Default that had occurred and was continuing
had been waived by Requisite Lenders (or, if applicable under Section 12.1, all
Lenders or all Lenders with Obligations directly affected, as applicable) at the
time such extension of credit under such Offshore Overdraft Agreement was made.

 

(iii)                               In the case of Multicurrency Revolving Loans
or participation purchases made by Lenders other than Administrative Agent under
Section 2.1(e)(i), each such Lender shall make the amount of its Multicurrency
Revolving Loan or the amount of its participation, as applicable, available to
Administrative Agent in accordance with Section 2.7.  The proceeds of such
Multicurrency Revolving Loans or participation purchases shall be delivered by
Administrative Agent to such Offshore Overdraft Provider (and not to any
Borrower or other Loan Party) as soon as practicable and applied to repay the
relevant Offshore Overdraft Amount.  On the day such Multicurrency Revolving
Loans are made or such participations are purchased, such Offshore Overdraft
Provider’s Multicurrency Revolver Pro Rata Share of the Offshore Overdraft
Amount being refunded shall be deemed to be paid with the proceeds of a
Multicurrency Revolving Loan made by such Offshore Overdraft Provider and such
portion of the Offshore Overdraft Amount deemed to be so paid shall no longer be
outstanding.

 

(iv)                              Each Offshore Borrower authorizes the Offshore
Overdraft Provider to charge such Offshore Borrower’s accounts with such
Offshore Overdraft Provider (up to the amount available in each such account) in
order to immediately pay such Offshore Overdraft Provider the amount of the
Offshore Overdraft Amount to be refunded to the extent amounts received from
Lenders, including amounts deemed to be received from such Offshore Overdraft
Provider, are not sufficient to repay in full the Offshore Overdraft Amount to
be refunded; provided that such Offshore Overdraft Provider shall give such
Offshore Borrower notice of such charges prior thereto or as soon as reasonably
practicable thereafter.

 

(v)                                 Each Multicurrency Revolving Loan made in
accordance with the foregoing shall be made as a Base Rate Loan.  If any portion
of any such amount paid to any Offshore Overdraft Provider should be recovered
by or on behalf of such Offshore Borrower from such Offshore Overdraft Provider
in bankruptcy, by assignment for the benefit of creditors or otherwise, the loss
of the amount so recovered shall be ratably shared among all Lenders in the
manner contemplated by Section 4.5.

 

(vi)                              Except as provided above in this
Section 2.1(e) (and, in the case of the obligation to make Multicurrency
Revolving Loans, except for the satisfaction of the conditions specified in
Sections 5.1 and 5.2), each Lender’s obligation to make Multicurrency Revolving
Loans pursuant to this Section 2.1(e) and the obligation of each Multicurrency
Revolving Lender to purchase participations in any Offshore Overdraft Amount
pursuant to this Section 2.1(e) shall be absolute and unconditional and shall
not be affected by any circumstance, including, without limitation, (a) any
set-off, counterclaim,

 

66

--------------------------------------------------------------------------------


 

recoupment, defense or other right which such Lender may have against such
Offshore Overdraft Provider, any Borrower or any other Person for any reason
whatsoever; (b) the occurrence or continuance of an Event of Default or a
Unmatured Event of Default; (c) any adverse change in the condition (financial
or otherwise) of any Loan Party; (d) any breach of this Agreement by any
Borrower or any other Lender; or (e) any other circumstance, happening, or event
whatsoever, whether or not similar to any of the foregoing; provided that in the
event that the obligations of Lenders to make Multicurrency Revolving Loans are
terminated in accordance with Article X, Multicurrency Revolving Lenders shall
thereafter only be obligated to purchase participations in the relevant Offshore
Overdraft Amount as provided in this Section 2.1(e).  In the event that any
Lender fails to make available to the relevant Administrative Agent the amount
of any of such Lender’s Multicurrency Revolving Loans required to be made
pursuant to this Section 2.1(e) or to the Administrative Agent the amount of any
participations in the relevant Offshore Overdraft Amount which are required to
be purchased from such Offshore Overdraft Provider by such Lender pursuant to
this Section 2.1(e), such Offshore Overdraft Provider shall be entitled to
recover such amount on demand from such Lender together with interest at the
customary rate set by such Offshore Overdraft Provider for the correction of
errors among banks in the relevant jurisdiction for three Business Days and
thereafter at the Base Rate.  Nothing in this Section 2.1(e) shall be deemed to
prejudice the right of any Lender to recover from any Offshore Overdraft
Provider any amounts made available by such Lender to such Offshore Overdraft
Provider pursuant to this Section 2.1(e) in respect of any extension of credit
by such Offshore Overdraft Provider under the relevant Offshore Overdraft
Agreement in the event that it is determined by a court of competent
jurisdiction that such extension of credit by such Offshore Overdraft Provider
constituted gross negligence or willful misconduct on the part of such Offshore
Overdraft Provider.

 

(vii)                           Any notice given by any Offshore Overdraft
Provider to the relevant Lenders pursuant to Section 2.1(e)(ii) shall be
concurrently given by such Offshore Overdraft Provider to the Administrative
Agent and the applicable Offshore Borrower or Borrowers’ Agent.

 

(viii)                        Not later than the end of the first and third week
of each month, and promptly upon request by Administrative Agent, each Offshore
Overdraft Provider shall deliver to Administrative Agent a written report in
form satisfactory to Administrative Agent setting forth activity with respect to
the applicable Offshore Overdraft Account since the last such report and the
applicable Offshore Overdraft Amount outstanding as of the end of the period
covered by such report.

 

(ix)                              Anything contained in this Agreement to the
contrary notwithstanding, no amendment, modification, termination or waiver of
any provision of this Agreement or of the other Loan Documents, and no consent
to any departure by any Borrower therefrom, shall modify, terminate or waive in
any manner adverse to any Offshore Overdraft Provider any provision of this
Section 2.1(e) or any other provision of this Agreement directly relating to the
Offshore Overdraft Accounts or the Offshore Overdraft Amounts (including any
provision directly relating to the repayment of the Offshore Overdraft Amounts
with the proceeds of Multicurrency Revolving Loans or directly relating to the
obligations of Lenders to purchase participations in the Offshore Overdraft
Amounts) without the written concurrence of the applicable Offshore Overdraft
Providers.

 

(f)                                   Delayed Draw Term Loans A.  Subject to the
terms and conditions set forth herein, each Term Loan A Lender, severally and
for itself alone, hereby agrees, on the terms and subject to the terms and
conditions set forth herein and in reliance upon the representations and
warranties set forth herein and in the other Loan Documents to make a loan (each
such loan, a “Delayed Draw Term Loan” and collectively, the “Delayed Draw Term
Loans”) to U.S. Borrower on the Delayed Draw Funding Date (which may be the
Closing Date) in an aggregate principal amount equal to the Delayed Draw Term
Loan Commitment of such Lender.  The Delayed Draw Term Loans (i) shall be
incurred by U.S. Borrower pursuant to a single drawing, (ii) shall be
denominated in Dollars and (iii) shall not exceed for any Lender at the time of
incurrence thereof on the Delayed Draw Funding Date that aggregate principal
amount

 

67

--------------------------------------------------------------------------------


 

which equals the Delayed Draw Term Loan Commitment, if any, of such Lender at
such time.  Each Lender’s Delayed Draw Term Loan Commitment shall expire
immediately and without further action on the Delayed Draw Termination Date,
after giving effect to the Delayed Draw Term Loans made thereon.  No amount of
any Delayed Draw Term Loan which is repaid or prepaid by U.S. Borrower may be
reborrowed hereunder.  Subject to Section 4.1(b), the Borrowers may, upon
written notice to the Administrative Agent, irrevocably terminate all Delayed
Draw Term Loan Commitments hereunder.

 

2.2                               Evidence of Indebtedness; Repayment of Loans.

 

(a)                                 Evidence of Indebtedness.  At the request of
any Lender (which request shall be made to Administrative Agent), each
respective Borrower’s obligation to pay the principal of and interest on all the
Loans made to it by such Lender shall be evidenced, (1) if Term Loans, by a
promissory note duly executed and delivered by such Borrower substantially in
the form of Exhibit 2.2(a)(1) hereto, with blanks appropriately completed in
conformity herewith and (2) if Revolving Loans, by a promissory note duly
executed and delivered by such Borrower substantially in the form of
Exhibit 2.2(a)(2) hereto, with blanks appropriately completed in conformity
herewith.

 

(b)                                 Notation of Payments.  Each Lender will note
on its internal records the amount of each Loan made by it, the Applicable
Currency of such Loan and each payment in respect thereof and will, prior to any
transfer of any of its Notes, endorse on the reverse side thereof the
outstanding principal amount of Loans evidenced thereby.  Failure to make any
such notation shall not affect any Borrower’s or any guarantor’s obligations
hereunder or under the other applicable Loan Documents in respect of such Loans.

 

(c)                                  Repayment of Loans.  Each Borrower hereby
unconditionally promises to pay to Administrative Agent for the account of the
relevant Lenders (i) in respect of Revolving Loans of such Borrower, on the
applicable Revolver Termination Date (or such earlier date as, and to the extent
that, such Revolving Loan becomes due and payable pursuant to the terms of this
Agreement), the unpaid principal amount of each Revolving Loan made to it by
each such Revolving Lender, in the Applicable Currency and (ii) in respect of
Term Loans of such Borrower, on the applicable Term Maturity Date (or such
earlier date as, and to the extent that, such Term Loan becomes due and payable
pursuant to the terms of this Agreement), the unpaid principal amount of each
Term Loan made to it by each such Term Lender, in the Applicable Currency.  Each
Borrower hereby further agrees to pay interest in immediately available funds
(in the Applicable Currency) at the applicable Payment Office on the unpaid
principal amount of the Revolving Loans and Term Loans made to it from time to
time from the Closing Date until payment in full thereof at the rates per annum,
and on the dates, set forth in Section 3.1.

 

2.3                               Minimum Amount of Each Borrowing; Maximum
Number of Borrowings.  The aggregate principal amount of each Borrowing by any
Borrower hereunder shall be not less than the Minimum Borrowing Amount and, if
greater, shall be in Minimum Borrowing Multiples above such minimum (or, if
less, the then Total Available Dollar Revolving Commitment or the Total
Available Multicurrency Revolving Commitment).  More than one Borrowing may be
incurred on any date, provided that at no time shall there be outstanding more
than (i) six (6) Borrowings of Eurocurrency Loans with weekly Interest Periods
in the aggregate by any Borrower (other than Owens-Brockway or any Additional
Domestic Subsidiary Borrower) nor more than one (1) Borrowing of Eurocurrency
Loans with a weekly Interest Period by Owens-Brockway or any Additional Domestic
Subsidiary Borrower nor (ii) unless approved by Administrative Agent in its
reasonable discretion, twenty-five (2025) Borrowings of Eurocurrency Loans at
any time.

 

2.4                               Borrowing Options.  The Term Loans and the
Revolving Loans shall, at the option of the applicable Borrower except as
otherwise provided in this Agreement, be (i) Base Rate Loans, (ii) Eurocurrency
Loans, or (iii) part Base Rate Loans and part Eurocurrency Loans.  The Term
Loans and

 

68

--------------------------------------------------------------------------------


 

Revolving Loans denominated in Alternative Currencies shall be Eurocurrency
Loans.  Any Lender may, if it so elects, fulfill its commitment by causing a
foreign branch or affiliate with reasonable and appropriate capacities to fund
the applicable currency and without any increased cost to Borrowers to make or
continue any Loan, provided that in such event the funding of that Lender’s Loan
shall, for the purposes of this Agreement, be considered to be the obligations
of or to have been made by that Lender and the obligation of the applicable
Borrower to repay that Lender’s Loan shall nevertheless be to that Lender and
shall be deemed held by that Lender, for the account of such branch or
affiliate.

 

2.5                               Notice of Borrowing.  Whenever any Borrower
desires to make a Borrowing of any Loan hereunder, it shall give Administrative
Agent at its Notice Address (i) in the case of Dollar denominated Loans, at
least one Business Day’s prior written notice (or telephonic notice promptly
confirmed in writing), given not later than 12:00 p.m. (New York City time), of
each Base Rate Loan, and at least three Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) given not later than 12:00
p.m. (New York City time), of each Eurocurrency Loan to be made hereunder,
(ii) in the case of Alternative Currency Loans (other than ADollar denominated
Loans), at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) given not later than 12:00 p.m. (London time); or
(iii) in the case of ADollar Loans, at least four Business Days’ prior written
notice (or telephonic notice promptly confirmed in writing) given not later than
12:00 p.m. (Melbourne, Australia time); provided, however, that a Notice of
Borrowing with respect to Borrowings to be made on the Closing Date may, at the
discretion of Administrative Agent, be delivered later than the time specified
above but no later than 10:00 a.m. (New York City time) on the Business Day
prior to the Closing Date.  Each such notice (each a “Notice of Borrowing”),
which shall be in the form of Exhibit 2.5 hereto, shall be irrevocable, shall be
deemed a representation by such Borrower that all conditions precedent to such
Borrowing have been satisfied and shall specify (i) the aggregate principal
amount of the Loans to be made pursuant to such Borrowing stated in the relevant
currency, (ii) the date of Borrowing (which shall be a Business Day),
(iii) whether the Loans being made pursuant to such Borrowing are to be Term
Loans A, Term Loans B, Term Euro Loans, Dollar Revolving Loans or Multicurrency
Revolving Loans, as applicable, (iv) whether such Loans are to be Base Rate
Loans or Eurocurrency Loans and (v) with respect to Eurocurrency Loans, the
Interest Period and Applicable Currency to be applicable thereto. 
Administrative Agent shall as promptly as practicable give each Lender that
would be required to fund a portion of a proposed Borrowing written or
telephonic notice (promptly confirmed in writing) of such proposed Borrowing,
such Lender’s Revolver Pro Rata Share thereof and of the other matters covered
by the Notice of Borrowing.  Without in any way limiting any Borrower’s
obligation to confirm in writing any telephonic notice, Administrative Agent or
the respective Issuing Lender (in the case of Letters of Credit) may act without
liability upon the basis of telephonic notice believed by Administrative Agent
in good faith to be from a Responsible Officer of such Borrower prior to receipt
of written confirmation.  Administrative Agent’s records shall, absent manifest
error, be final, conclusive and binding on each Borrower with respect to
evidence of the terms of such telephonic Notice of Borrowing.  Each Borrower
hereby agrees not to dispute Administrative Agent’s or such Issuing Lender’s
record of the time of telephonic notice.

 

2.6                               Conversion or Continuation.  Any Borrower may
elect (i) on any Business Day to convert Base Rate Loans or any portion thereof
to Eurocurrency Loans and (ii) at the end of any Interest Period with respect
thereto, to convert Loans denominated in Dollars that are Eurocurrency Loans or
any portion thereof into Base Rate Loans or to continue such Eurocurrency Loans
or any portion thereof for an additional Interest Period and (iii) at the end of
any Interest Period with respect thereto, to continue Loans denominated in an
Alternative Currency for an additional Interest Period; provided, however, that
the aggregate principal amount of the Eurocurrency Loans for each Interest
Period therefor must be in an aggregate principal amount equal to the Minimum
Borrowing Amount for Eurocurrency Loans or Minimum Borrowing Multiples in excess
thereof.  Each conversion or continuation of Loans of a Facility shall be
allocated among the Loans of the Lenders in such Facility in accordance with
their respective Pro

 

69

--------------------------------------------------------------------------------


 

Rata Shares.  Each such election shall be in substantially the form of
Exhibit 2.6 hereto (a “Notice of Conversion or Continuation”) and shall be made
by giving Administrative Agent at least three Business Days’ prior written
notice thereof to the Notice Address given not later than 12:00 p.m. (New York
City time) (12:00 p.m.  London time in the case of a continuation of an
Alternative Currency Loan) specifying (i) the amount and type of conversion or
continuation, (ii) in the case of a conversion to or a continuation of
Eurocurrency Loans, the Interest Period therefor, and (iii) in the case of a
conversion, the date of conversion (which date shall be a Business Day). 
Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurocurrency Loans, and no continuation in whole or in part of
Eurocurrency Loans other than Loans denominated in Alternative Currencies, shall
be permitted at any time at which an Unmatured Event of Default or an Event of
Default shall have occurred and be continuing.  Borrowers shall not be entitled
to specify an Interest Period in excess of one month for any Alternative
Currency Loan if an Unmatured Event of Default or an Event of Default has
occurred and is continuing.  If, within the time period required under the terms
of this Section 2.6, Administrative Agent does not receive a Notice of
Conversion or Continuation from the applicable Borrower containing a permitted
election to continue any Eurocurrency Loans for an additional Interest Period or
to convert any such Loans, then, upon the expiration of the Interest Period
therefor, such Loans will be automatically converted to Base Rate Loans or, in
the case of an Alternative Currency Loan, Eurocurrency Loans in the same
Applicable Currency with an Interest Period of one month.  Each Notice of
Conversion or Continuation shall be irrevocable.

 

2.7                               Disbursement of Funds.  No later than 9:00
a.m. (New York time) on the date specified in each Notice of Borrowing, each
applicable Lender will make available its Pro Rata Share of Loans, of the
Borrowing requested to be made on such date in the Applicable Currency and in
immediately available funds, at the Payment Office (for the account of such
non-U.S. office of Administrative Agent as Administrative Agent may direct in
the case of Eurocurrency Loans) and Administrative Agent will make available to
the applicable Borrower at its Payment Office the aggregate of the amounts so
made available by the Lenders not later than 10:00 a.m. (New York time);
provided, that (x) the Term Loans A made pursuant to Delayed Draw Term Loan
Commitments shalland (y) the Term Loans A made pursuant to the 2015 Incremental
Term Loan A Commitments shall, in each case, initially be in the form of a pro
rata increase in each Borrowing of the then outstanding Term Loans A.  Unless
Administrative Agent shall have been notified by any Lender at least one
(1) Business Day prior to the date of Borrowing that such Lender does not intend
to make available to Administrative Agent such Lender’s portion of the Borrowing
to be made on such date, Administrative Agent may assume that such Lender has
made such amount available to Administrative Agent on such date of Borrowing and
Administrative Agent may, but shall not be required to, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. 
If such corresponding amount is not in fact made available to Administrative
Agent by such Lender on the date of Borrowing, Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender.  If
such Lender does not pay such corresponding amount forthwith upon Administrative
Agent’s demand therefor, Administrative Agent shall promptly notify the
applicable Borrower and, if so notified, the applicable Borrower shall
immediately pay such corresponding amount to Administrative Agent. 
Administrative Agent shall also be entitled to recover from the applicable
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by Administrative Agent to the
applicable Borrower to the date such corresponding amount is recovered by
Administrative Agent, at a rate per annum equal to the rate for Base Rate Loans
or Eurocurrency Loans, as the case may be, applicable during the period in
question; provided, however, that any interest paid to Administrative Agent in
respect of such corresponding amount shall be credited against interest payable
by Borrower to such Lender under Section 3.1 in respect of such corresponding
amount.  Any amount due hereunder to Administrative Agent from any Lender which
is not paid when due shall bear interest payable by such Lender, from the date
due until the date paid, at the Federal Funds Rate for amounts in Dollars (and,
at Administrative Agent’s cost of funds for amounts in any Alternative Currency)
for the first three days after the date such

 

70

--------------------------------------------------------------------------------


 

amount is due and thereafter at the Federal Funds Rate (or such cost of funds
rate) plus 1%, together with Administrative Agent’s standard interbank
processing fee.  Further, such Lender shall be deemed to have assigned any and
all payments made of principal and interest on its Loans, amounts due with
respect to its Letters of Credit (or its participations therein) and any other
amounts due to it hereunder first to Administrative Agent to fund any
outstanding Loans made available on behalf of such Lender by Administrative
Agent pursuant to this Section 2.7 until such Loans have been funded (as a
result of such assignment or otherwise) and then to fund Loans of all Lenders
other than such Lender until each Lender has outstanding Loans equal to its Pro
Rata Share of all Loans (as a result of such assignment or otherwise).  Such
Lender shall not have recourse against such Borrower with respect to any amounts
paid to Administrative Agent or any Lender with respect to the preceding
sentence, provided that, such Lender shall have full recourse against such
Borrower to the extent of the amount of such Loans it has so been deemed to have
made.  Nothing herein shall be deemed to relieve any Lender from its obligation
to fulfill its Commitment hereunder or to prejudice any rights which such
Borrower may have against the Lender as a result of any default by such Lender
hereunder.

 

2.8                               Utilization of Revolving Commitments in an
Alternative Currency.

 

(a)                                 Administrative Agent will determine the
Dollar Equivalent amount with respect to any (i) Credit Event comprised of a
borrowing of Revolving Loans denominated in an Alternative Currency as of the
requested Credit Event date, (ii) outstanding Revolving Loans denominated in an
Alternative Currency as of the last Business Day of each Interest Period for
such Loan, (iii) Multicurrency Letters of Credit denominated in an Alternative
Currency, as of each Determination Date, (iv) outstanding Revolving Loans and
Unpaid Drawings denominated in an Alternative Currency as of any redenomination
date pursuant to this Agreement, and (v) the Offshore Overdraft Amount as of
receipt of any notice with regard to any Overdraft Agreement (other than the
Domestic Overdraft Agreement) pursuant to Section 2.1(e)(viii) (each such date
under clauses (i) through (v) a “Computation Date”).  Upon receipt of any Notice
of Borrowing, Administrative Agent shall, as promptly as practicable, notify
each applicable Revolving Lender thereof and of the amount of such Lender’s
Revolver Pro Rata Share of the Borrowing.  In the case of a Borrowing comprised
of Revolving Loans denominated in an Alternative Currency, such notice will
provide the approximate amount of each Lender’s Revolver Pro Rata Share of the
Borrowing, and Administrative Agent will, upon the determination of the Dollar
Equivalent amount of the Borrowing as specified in the Notice of Borrowing,
promptly notify each Lender of the exact amount of such Lender’s Revolver Pro
Rata Share of the Borrowing.

 

(b)                                 A Borrower shall be entitled to request that
Multicurrency Revolving Loans hereunder also be permitted to be made in any
other lawful currency constituting a eurocurrency (other than Dollars), in
addition to the eurocurrencies specified in the definition of “Alternative
Currency” herein, that in the reasonable opinion of each of the Multicurrency
Revolving Lenders is at such time freely traded in the offshore interbank
foreign exchange markets and is freely transferable and freely convertible into
Dollars (an “Agreed Alternative Currency”).  The applicable Borrower shall
deliver to Administrative Agent any request for designation of an Agreed
Alternative Currency in accordance with Section 12.3, to be received by
Administrative Agent not later than 11:00 a.m. (New York City time) at least ten
(10) Business Days in advance of the date of any Borrowing hereunder proposed to
be made in such Agreed Alternative Currency.  Upon receipt of any such request
Administrative Agent will promptly notify the applicable Multicurrency Revolving
Lenders thereof, and each applicable Multicurrency Revolving Lender will use its
best efforts to respond to such request within two (2) Business Days of receipt
thereof.  Each Multicurrency Revolving Lender may grant or accept such request
in its sole discretion.  Administrative Agent will promptly notify Borrowers’
Agent of the acceptance or rejection of any such request.

 

(c)                                  In the case of a proposed Borrowing
comprised of Multicurrency Revolving Loans denominated in an Agreed Alternative
Currency, the Multicurrency Revolving Lenders shall be under no

 

71

--------------------------------------------------------------------------------


 

obligation to make such Loans in the requested Agreed Alternative Currency as
part of such Borrowing if Administrative Agent has received notice from any of
the Multicurrency Revolving Lenders by 3:00 p.m. (New York City time) three
(3) Business Days prior to the day of such Borrowing that such Lender cannot
provide Loans in the requested Agreed Alternative Currency, in which event
Administrative Agent will give notice to Borrowers’ Agent no later than 9:00
a.m. (London time) on the second Business Day prior to the requested date of
such Borrowing that the Borrowing in the requested Agreed Alternative Currency
is not then available, and notice thereof also will be given promptly by
Administrative Agent to the Multicurrency Revolving Lenders.  If Administrative
Agent shall have so notified Borrowers’ Agent that any such Borrowing in a
requested Agreed Alternative Currency is not then available, the applicable
Borrower may, by notice to Administrative Agent not later than 2:00 p.m. (London
time) two (2) Business Days prior to the requested date of such Borrowing,
withdraw the Notice of Borrowing relating to such requested Borrowing.  If a
Borrower does so withdraw such Notice of Borrowing, the Borrowing requested
therein shall not occur and Administrative Agent will promptly so notify each
Multicurrency Revolving Lender.  If such Borrower does not so withdraw such
Notice of Borrowing, Administrative Agent will promptly so notify each
Multicurrency Revolving Lender and such Notice of Borrowing shall be deemed to
be a Notice of Borrowing that requests a Borrowing comprised of Base Rate Loans
in an aggregate amount equal to the Dollar Equivalent of the originally
requested Borrowing in the Notice of Borrowing; and in such notice by
Administrative Agent to each Lender will state such aggregate amount of such
Borrowing in Dollars and such Lender’s Pro Rata Share thereof.

 

(d)                                 In the case of a proposed continuation of
Revolving Loans denominated in an Agreed Alternative Currency for an additional
Interest Period pursuant to Section 2.6, the Multicurrency Revolving Lenders
shall be under no obligation to continue such Loans if Administrative Agent has
received notice from any of the Multicurrency Revolving Lenders by 4:00
p.m. (New York City time) four (4) Business

 

Days prior to the day of such continuation that such Lender cannot continue to
provide Loans in the Agreed Alternative Currency, in which event Administrative
Agent will give notice to Borrowers’ Agent not later than 9:00 a.m. (New York
City time) on the third Business Day prior to the requested date of such
continuation that the continuation of such Loans in the Agreed Alternative
Currency is not then available, and notice thereof also will be given promptly
by Administrative Agent to the Multicurrency Revolving Lenders.  If
Administrative Agent shall have so notified Borrowers’ Agent that any such
continuation of Loans is not then available, any Notice of
Continuation/Conversion with respect thereto shall be deemed withdrawn and such
Loans shall be redenominated into Base Rate Loans in Dollars with effect from
the last day of the Interest Period with respect to any such Loans. 
Administrative Agent will promptly notify Borrowers’ Agent and the Multicurrency
Revolving Lenders of any such redenomination and in such notice by
Administrative Agent to each Lender will state the aggregate Dollar Equivalent
amount of the redenominated Alternative Currency Loans as of the Computation
Date with respect thereto and such Lender’s Revolver Pro Rata Share thereof.

 

2.9                               Additional Facility.

 

(a)                                 Any Borrower (other than O-I Europe or O-I
Canada) shall have the right at any time (so long as (x) no Unmatured Event of
Default or Event of Default then exists; provided, that, in the case of
Additional Facilities (as defined below) incurred to consummate an Acquisition
permitted pursuant to Section 8.3, the closing conditions therefore shall be
solely the closing conditions set forth in the applicable Additional Facility
amendment and (y) Company shall have delivered to Administrative Agent a
Compliance Certificate for the period of four (4) full Fiscal Quarters
immediately preceding the incurrence described below (prepared in good faith and
in a manner and using such methodology which is consistent with the most recent
financial statements delivered pursuant to Section 7.1) giving pro forma effect
to such incurrence and the application of the proceeds thereof (excluding the
cash proceeds of such incurrence and, with respect to any Additional Revolving
Commitment, assuming a borrowing of the maximum amount of Loans available
thereunder) and evidencing compliance with the covenant set forth

 

72

--------------------------------------------------------------------------------


 

in Article IX); provided, that, in the case of Additional Facilities (as defined
below) incurred to consummate an Acquisition permitted pursuant to Section 8.3,
such Compliance Certificate may, at the Company’s election, be delivered at the
time of entry into definitive documentation for an Acquisition permitted
pursuant to Section 8.3 evidencing compliance with the covenant set forth in
Article IX on a Pro Forma Basis as of the last day of the Fiscal Quarter
immediately preceding the entry into such definitive documentation, and from
time to time after the Closing Date to incur from one or more existing Lenders
and/or other Persons that are Eligible Assignees and which, in each case, agree
to make such commitments and loans to such Borrower, in Dollars or in an
Alternative Currency, in an aggregate principal amount not to exceed the greater
of (A) $1,250,000,000 (or the Dollar Equivalent thereof in an Alternative
Currency at the time of funding provided such amount shall increase by
$1,250,000,000 on the Second Amendment Effective Date) minus the total amount of
Accordion-Reducing Permitted Secured Debt incurred through such date or (B) an
amount such that, at the time of the incurrence of the applicable Additional
Facility (after giving effect to the full utilization of the applicable
Additional Facility) the Secured Leverage Ratio (calculated as though the total
amount of Accordion-Reducing Permitted Secured Debt incurred through such date
was outstanding on such date) does not exceed 1.50:1.00 (such amount, the
“Incremental Cap”), which may be incurred as (i) commitments to increase any
tranche of Revolving Commitments (“Additional Revolving Commitments”), (ii) one
or more tranches of additional term loans substantially similar to the Term
Loans A (the “Additional Term A Loans A”) that are pari passu in all respects to
the Term Loans made pursuant to Section 2.1(a)(i) under a facility that would
provide that the Additional Term A Loans A would have a Weighted Average Life to
Maturity of not less than the Term Loans A with the then longest Weighted
Average Life to Maturity and a final maturity date no earlier than the latest
Term Loan A Maturity Date, (iii) one or more tranches of additional term B loans
B (the “Additional Term B Loans B,” and together with any Additional Term A
Loans A, the “Additional Term Loans”) that are pari passu in all respects to the
Term Loans made pursuant to Section 2.1(a)(iii) under a facility that would
provide that the Additional Term Loans B would have a Weighted Average Life to
Maturity of not less than the Term Loans B with the then longest Weighted
Average Life to Maturity and a final maturity date no earlier than the latest
Term Loan A Maturity DateB Maturity Date; provided that, prior to the first
anniversary of the First Incremental Amendment Effective Date, if the Effective
Yield with respect to any such Additional Term Loans B incurred exceeds the
Effective Yield of the Term Loans B made on the First Amendment Effective Date
by more than 50 basis points then the Effective Yield for such Term Loans B
shall be increased (to the extent necessary) such that the Effective Yield
thereof is not less than the Effective Yield of such Additional Term Loans B
minus 0.50% and/or (iv) increases to one or more existing Term Facilities
(collectively, “Additional Facilities”); provided, that no Additional Term
Loans, Additional Revolving Commitments or Additional Facilities shall be
guaranteed by entities other than the Loan Parties (other than OI Europe) and
the terms and conditions of any Additional Term Loans shall be substantially
similar to those applicable to the existing Term Facilities (other than as to
pricing, fees and other economic terms, and provided, that the applicable
Borrower shall have the right to unilaterally provide the existing Term Lenders
with additional rights and benefits (such rights and benefits “Additional
Incremental Rights”) and the “substantially similar” requirement of this proviso
and compliance therewith shall be determined after giving effect to such
additional rights and benefits); provided further, that any existing Lender
approached to provide all or a portion of the Additional Facilities may elect or
decline, in its sole discretion, to provide such Additional Facilities.

 

(b)                                 In the event that a Borrower desires to
create an Additional Facility or Additional Revolving Commitments, such Borrower
will enter into an amendment with the lenders (who shall by execution thereof
become Lenders hereunder if not theretofore Lenders) to provide for such
Additional Facility or Additional Revolving Commitments, which amendment shall
set forth any terms and conditions of the Additional Facility or Additional
Revolving Commitments not covered by this Agreement as agreed by the applicable
Borrower and such Lenders, and shall provide for the issuance of promissory
notes to evidence the Additional Facility or Additional Revolving Commitments if
requested

 

73

--------------------------------------------------------------------------------


 

by the Lenders making advances under the Additional Facility or providing
Additional Revolving Commitments (which notes shall constitute Notes for
purposes of this Agreement), with such amendment to be in form and substance
reasonably acceptable to Administrative Agent to the extent the terms thereof
are inconsistent with the terms of this Section 2.9(b) and of the other
provisions of this Agreement.  Notwithstanding anything herein to the contrary,
no consent of any Lender (other than any Lender making loans or whose commitment
is increased under the Additional Facility or Additional Revolving Commitments)
is required to permit the Loans or commitments contemplated by this
Section 2.9(b) or the aforesaid amendment to effectuate the Additional Facility
or Additional Revolving Commitments.  No Lender shall have any obligation,
whether express or implied, to commit to provide any Additional Facility or
Additional Revolving Commitments.

 

(c)                                  On the effective date of any Additional
Revolving Commitments, the participations held by the Revolving Lenders in the
LC Obligations immediately prior to such increase will be reallocated so as to
be held by the Revolving Lenders ratably in accordance with their respective
Revolving Commitment percentages after giving effect to such Additional
Revolving Commitments.  If, on the date of an Additional Revolving Commitment,
there are any Revolving Loans outstanding, the Borrowers shall prepay such
Revolving Loans in accordance with this Agreement on the date of effectiveness
of such Additional Revolving Commitment (but the Borrower may finance such
prepayment with a concurrent borrowing of Revolving Loans from the Revolving
Lenders in accordance with their Revolver Pro Rata Share after giving effect to
such Additional Revolving Commitment).

 

2.10                        Letters of Credit.

 

(a)                                 Letter of Credit Commitments.

 

(i)                                     Multicurrency Letters of Credit. 
Subject to and upon the terms and conditions herein set forth, Borrowers’ Agent
may request, on behalf of itself or any Borrower (other than O-I Canada;
provided, however, that Borrowers’ Agent may request that a Letter of Credit be
issued for the account of Owens-Brockway which will support an obligation of O-I
Canada), that any Issuing Lender issue (and the Issuing Lenders hereby agree to
issue), at any time and from time to time on and after the Closing Date, and
prior to the 30th Business Day preceding the Revolver Termination Date for the
Multicurrency Revolving Facility (x) for the account of such Borrower and for
the benefit of any holder (or any trustee, agent or other similar representative
for any such holder) of LC Supportable Indebtedness of such Borrower or any of
its Subsidiaries, an irrevocable standby letter of credit in Dollars or an
Alternative Currency, in a form customarily used by such Issuing Lender, or in
such other form as has been approved by such Issuing Lender (each such standby
letter of credit, a “Multicurrency Standby Letter of Credit”), in support of LC
Supportable Indebtedness and (y) for the account of such Borrower and in support
of trade obligations of such Borrower or any of its Subsidiaries, an irrevocable
sight letter of credit in a form customarily used by such Issuing Lender or in
such other form as has been approved by such Issuing Lender (each such
commercial letter of credit, a “Multicurrency Commercial Letter of Credit,” and
together with the Multicurrency Standby Letters of Credit, the “Multicurrency
Letters of Credit”) in support of commercial transactions of the Company and its
Subsidiaries; provided, however, no Multicurrency Letter of Credit shall be
issued the Dollar Equivalent of the Stated Amount of which, (i) when added to
the Effective Amount of all Multicurrency LC Obligations (exclusive of Unpaid
Drawings relating to Multicurrency Letters of Credit which are repaid on or
prior to the date of, and prior to the issuance of, the respective Letter of
Credit at such time), would exceed either (x) when aggregated with all Dollar
Letters of Credit issued pursuant to Section 2.10(a)(ii) below, $350,000,000
(or, in the case of Multicurrency Standby Letters of Credit, when aggregated
with all Dollar Standby Letters of Credit issued pursuant to
Section 2.10(a)(ii) below for Restricted Standby Letter of Credit Purposes,
$200,000,000), (y) when added to the Dollar Equivalent of the aggregate
principal amount of all Multicurrency Revolving Loans, Overdraft Amounts and
Multicurrency LC Obligations then outstanding with respect to all Borrowers, the
Total Multicurrency Revolving Commitment at such time, or (z) 

 

74

--------------------------------------------------------------------------------


 

without the consent of the applicable Issuing Lender (other than with respect to
the Existing Letters of Creditthe Existing Letters of Credit on the Closing
Date; provided, that the consent of DB will be required for any modification,
extension, renewal or other change to the term or tenor of any of the Existing
Letters of Credit the Existing Letters of Credit after the Closing Date), with
respect to Letters of Credit issued by such Issuing Lender, the Letter of Credit
Issuer Sublimit of such Issuing Lender or (ii) when added to the Dollar
Equivalent of the aggregate principal amount of all Multicurrency Revolving
Loans, Multicurrency LC Obligations and Overdraft Amounts of such Borrower, such
Borrower’s Multicurrency Revolving Sublimit.

 

(ii)                                  Dollar Letters of Credit.  Subject to and
upon the terms and conditions herein set forth, Owens-Brockway may request, on
behalf of itself, that an Issuing Lender issue, at any time and from time to
time on and after the Closing Date, and prior to the 30th Business Day preceding
the Revolver Termination Date, (x) for the account of Owens-Brockway and for the
benefit of any holder (or any trustee, agent or other similar representative for
any such holder) of LC Supportable Indebtedness of Owens-Brockway or any of its
Subsidiaries, an irrevocable standby letter of credit in Dollars, in a form
customarily used and as provided from time to time by such Issuing Lender, or in
such other form as has been approved by such Issuing Lender (each such standby
letter of credit, a “Dollar Standby Letter of Credit” and, together with any
Multicurrency Standby Letters of Credit, the “Standby Letters of Credit”), in
support of LC Supportable Indebtedness and (y) for the account of Owens-Brockway
and in support of trade obligations of Owens-Brockway or any of its
Subsidiaries, an irrevocable sight letter of credit in a form customarily used
and as provided from time to time by such Issuing Lender or in such other form
as has been approved by such Issuing Lender (each such commercial letter of
credit, a “Dollar Commercial Letter of Credit,” and, together with any
Multicurrency Commercial Letters of Credit, the “Commercial Letters of Credit”)
in support of commercial transactions of the Company and its Subsidiaries;
provided, however, no Dollar Letter of Credit shall be issued the Dollar
Equivalent of the Stated Amount of which, (i) when added to the Effective Amount
of all Dollar LC Obligations (exclusive of Unpaid Drawings relating to Dollar
Letters of Credit which are repaid on or prior to the date of, and prior to the
issuance of, the respective Dollar Letter of Credit at such time), would exceed
either (x) when aggregated with all Multicurrency Letters of Credit issued
pursuant to Section 2.10(a)(i) above, $350,000,000 (or, in the case of Standby
Letters of Credit, when aggregated with all Multicurrency Letters of Credit
issued pursuant to Section 2.10(a)(i) above for Restricted Standby Letter of
Credit Purposes, $200,000,000), (y) when added to the Dollar Equivalent of the
aggregate principal amount of all Dollar Revolving Loans, Domestic Overdraft
Amounts and Dollar LC Obligations then outstanding with respect to all
Borrowers, the Total Dollar Revolving Commitment at such time or (z) without the
consent of the applicable Issuing Lender (other than with respect to the
Existing Letters of Credit on the Closing Date; provided, that the consent of DB
will be required for any modification, extension, renewal or other change to the
term or tenor of any of the Existing Letters of Credit after the Closing Date),
with respect to Letters of Credit issued by such Issuing Lender, the Letter of
Credit Issuer Sublimit of such Issuing Lender or (ii) when added to the Dollar
Equivalent of the aggregate principal amount of all Dollar Revolving Loans,
Dollar LC Obligations and Overdraft Amounts of such Borrower, such Borrower’s
Multicurrency Revolving Sublimit.

 

(iii)                               Borrowers’ Agent shall identify in the
request for the issuance of a Letter of Credit under which of the Multicurrency
Revolving Facility or the Dollar Revolving Facility such Letter of Credit shall
be issued; provided that Letters of Credit denominated in a currency other than
Dollars may only be requested to be issued under the Multicurrency Revolving
Facility (and, for the avoidance of doubt, Letters of Credit in Dollars may be
issued under either the Dollar Revolving Facility or the Multicurrency Revolving
Facility).

 

(b)                                 Obligation of Issuing Lender to Issue Letter
of Credit.  Each Issuing Lender agrees that it will (subject to the terms and
conditions contained herein), at any time and from time to time on or after

 

75

--------------------------------------------------------------------------------


 

the Closing Date and prior to the Revolver Termination Date for the Revolving
Facilities, following its receipt of the respective Letter of Credit Request,
issue for the account of the applicable Borrower one or more Letters of Credit
under either the Multicurrency Revolving Facility or the Dollar Revolving
Facility, as applicable (x) in the case of Standby Letters of Credit, in support
of such LC Supportable Indebtedness of the applicable Borrower or any of its
Subsidiaries as is permitted to remain outstanding without giving rise to an
Event of Default or Unmatured Event of Default hereunder and (y) in the case of
Commercial Letters of Credit, in support of trade obligations as referenced in
Section 2.10(a)(i) or Section 2.10(a)(ii), provided, that the respective Issuing
Lender shall be under no obligation to issue any Letter of Credit of the types
described above if at the time of such issuance:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall purport by its terms to enjoin or
restrain such Issuing Lender from issuing such Letter of Credit or any
Requirement of Law applicable to such Issuing Lender from any Governmental
Authority with jurisdiction over such Issuing Lender shall prohibit, or request
that such Issuing Lender refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such
Issuing Lender with respect to such Letter of Credit any restriction or reserve
or capital requirement (for which such Issuing Lender is not otherwise
compensated) not in effect on the Closing Date, or any unreimbursed loss, cost
or expense which was not applicable, in effect or known to such Issuing Lender
as of the Closing Date and which such Issuing Lender in good faith deems
material to it; or

 

(ii)                                  such Issuing Lender shall have received
notice from any Lender prior to the issuance of such Letter of Credit of the
type described in Section 2.10(b)(ii)(A)(v).

 

(A)                               Notwithstanding the foregoing, (i) each
Standby Letter of Credit shall have an expiry date occurring not later than one
year after such Letter of Credit’s date of issuance, provided, that (x) any
Standby Letter of Credit may be automatically extendable for periods of up to
one year so long as such Letter of Credit provides that the respective Issuing
Lender retains an option, satisfactory to such Issuing Lender, to terminate such
Letter of Credit within a specified period of time prior to each scheduled
extension date and (y) each Commercial Letter of Credit shall have an expiry
date occurring not later than 180 days after such Commercial Letter of Credit’s
date of issuance; (ii) (x) no Standby Letter of Credit shall have an expiry date
occurring later than 10 days prior to the Revolver Termination Date for the
Revolving Facilities and (y) no Commercial Letter of Credit shall have an expiry
date occurring later than 30 days prior to the Revolver Termination Date for the
applicable Revolving Facility; (iii) each Multicurrency Letter of Credit shall
be denominated in Dollars, or in the respective Issuing Lender’s sole
discretion, an Alternative Currency, and be payable on a sight basis and each
Dollar Letter of Credit shall be denominated in Dollars and be payable on a
sight basis; (iv) the Stated Amount of each Letter of Credit shall not be less
than the Dollar Equivalent of $100,000 or such lesser amount as is acceptable to
the respective Issuing Lender; and (v) no Issuing Lender will issue any Letter
of Credit after it has received written notice from the applicable Borrower or
the Requisite Lenders stating that an Event of Default or Unmatured Event of
Default exists until such time as such Issuing Lender shall have received a
written notice of (x) rescission of such notice from the party or parties
originally delivering the same or (y) a waiver of such Event of Default or
Unmatured Event of Default by the Requisite Lenders (or all the Lenders to the
extent required by Section 12.1).

 

(B)                               Notwithstanding the foregoing, in the event
there is a Defaulting Lender, no Issuing Lender shall be required to issue any
Letter of Credit unless the respective Issuing Lender is satisfied that the
related exposure and the Defaulting Lender’s then outstanding Letter of Credit
Exposure will be 100% covered by the Revolving Commitments of the Non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in a manner
satisfactory to it and the Company to eliminate such Issuing Lender’s risk with
respect to the participation in Letters of Credit of the Defaulting Lender or
Lenders, including by cash collateralizing such Defaulting Lender or Lenders’
applicable Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata
Share of the applicable LC

 

76

--------------------------------------------------------------------------------


 

Obligations, and participating interests in any newly issued or increased Letter
of Credit shall be allocated among Non-Defaulting Lenders in a manner consistent
with Section 2.12(a)(i) (and such Defaulting Lender shall not participate
therein).

 

(c)                                  Procedures for Issuance and Amendments of
Letter of Credit.  Whenever a Borrower desires that a Letter of Credit be
issued, such Borrower shall give Administrative Agent and the respective Issuing
Lender written notice thereof prior to 1:00 p.m. (New York City time) at least
five (5) Business Days (or such shorter period as may be acceptable to such
Issuing Lender) prior to the proposed date of issuance (which shall be a
Business Day) which written notice shall be in the form of
Exhibit 2.10(c) (each, a “Notice of Issuance”) and may be submitted via
facsimile to the respective Issuing Lender (who may rely upon such facsimile if
it were an original thereof).  Each such notice shall specify (A) the proposed
issuance date and expiration date, (B) the name(s) of each obligor with respect
to such Letter of Credit, (C) the applicable Borrower as the account party,
(D) the name and address of the beneficiary (which Person shall be acceptable to
the applicable Issuing Lender), (E) the Stated Amount in Dollars or, if
applicable, the Alternative Currency, of such proposed Letter of Credit,
(F) whether such Letter of Credit is to be a Standby Letter of Credit or
Commercial Letter of Credit and (G) the purpose of such Letter of Credit, which
must be a purpose permitted by Section 2.10(a) and such other information as
such Issuing Lender may reasonably request.  In addition, each Letter of Credit
request shall contain a general description of the terms and conditions to be
included in such proposed Letter of Credit (all of which terms and conditions
shall be acceptable to the respective Issuing Lender).  Unless otherwise
specified, all Letters of Credit will be governed by the Uniform Customs and
Practices for Documentary Credit Operations as in effect on the date of issuance
of such Letter of Credit.  Each Notice of Issuance shall include any other
documents as the respective Issuing Lender customarily requires in connection
therewith.  From time to time while a Letter of Credit is outstanding and prior
to the Revolver Termination Date for the applicable Revolving Facility, the
applicable Issuing Lender will, upon written request received by the Issuing
Lender (with a copy sent by Borrower to Administrative Agent) at least three
(3) Business Days (or such shorter time as the Issuing Lender and Administrative
Agent may agree in a particular instance in their sole discretion) prior to the
proposed date of amendment, amend any Letter of Credit issued by it.  Each such
request for amendment of a Letter of Credit shall be made by facsimile,
confirmed promptly in an original writing (each a “Letter of Credit Amendment
Request”) and shall specify in form and detail reasonably satisfactory to the
Issuing Lender:  (i) the Letter of Credit to be amended; (ii) the proposed date
of amendment of the Letter of Credit (which shall be a Business Day); (iii) the
nature of the proposed amendment; and (iv) such other matters as the Issuing
Lender may require.  The Issuing Lender shall be under no obligation to amend
any Letter of Credit if:  (A) the Issuing Lender would have no obligation at
such time to issue such Letter of Credit in its amended form under the terms of
this Agreement, or (B) the beneficiary of any such Letter of Credit does not
accept the proposed amendment to the Letter of Credit.  In the case of Standby
Letters of Credit, each Issuing Lender shall, promptly after the issuance of or
amendment or modification to such a Letter of Credit, give Administrative Agent
and the applicable Borrower written notice of the issuance, amendment or
modification of such Letter of Credit, accompanied by a copy of such issuance,
amendment or modification.  Promptly upon receipt of such notice, Administrative
Agent shall give each Multicurrency Revolving Lender or Dollar Revolving Lender,
as applicable, written notice of such issuance, amendment or modification, and
if so requested by any such Lender, Administrative Agent shall provide such
Lender with copies of such issuance, amendment or modification.  As to any
Letters of Credit issued by a Issuing Lender other than DB, the respective
Issuing Lender shall furnish to Administrative Agent, on the first Business Day
of each week, by facsimile a report detailing the aggregate daily total
outstanding Commercial Letters of Credit for such Issuing Lender during the
prior week.

 

77

--------------------------------------------------------------------------------


 

(d)                                 Agreement to Repay Letter of Credit
Payments.

 

(i)                                     The applicable Borrower hereby agrees to
reimburse the respective Issuing Lender, by making payment to Administrative
Agent in immediately available funds in Dollars at the Payment Office, for the
Dollar Equivalent of any payment or disbursement made by such Issuing Lender
under and in accordance with any Letter of Credit (each such amount so paid or
disbursed until reimbursed, an “Unpaid Drawing”), no later than one Business Day
after the date on which such Borrower receives notice of such payment or
disbursement (if such Unpaid Drawing was in an Alternative Currency, then in the
Dollar Equivalent amount of such Unpaid Drawing), with interest on the amount so
paid or disbursed by such Issuing Lender, to the extent not reimbursed prior to
12:00 Noon (New York City time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender is reimbursed therefor by such Borrower at a rate per annum which
shall be the Base Rate in effect from time to time plus the Applicable Base Rate
Margin for Revolving Loans with respect to Multicurrency Letters of Credit in
Dollars, provided, however, that, anything contained in this Agreement to the
contrary notwithstanding, (i) unless such Borrower shall have notified
Administrative Agent and the applicable Issuing Lender prior to 10:00 a.m. (New
York City time) on the Business Day following receipt of such notice that the
applicable Issuing Lender will be reimbursed for the amount of such Unpaid
Drawing with funds other than the proceeds of Revolving Loans such Borrower
shall be deemed to have timely given a Notice of Borrowing to Administrative
Agent requesting each Multicurrency Revolving Lender or Dollar Revolving Lender,
as applicable, to make Multicurrency Revolving Loans or Dollar Revolving Loans,
as applicable, which are Base Rate Loans, on the date on which such Unpaid
Drawing is honored in an amount equal to the Dollar Equivalent of the amount of
such Unpaid Drawing and Administrative Agent shall, if such Notice of Borrowing
is deemed given, promptly notify the Lenders thereof and (ii) unless any of the
events described in Section 10.1(i) shall have occurred (in which event the
procedures of Section 2.10(e) shall apply), each such Multicurrency Revolving
Lender or Dollar Revolving Lender, as applicable, shall, on the date such
drawing is honored, make Multicurrency Revolving Loans or Dollar Revolving
Loans, as applicable, which are Base Rate Loans in the amount of its
Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata Share of the
Dollar Equivalent of such Unpaid Drawing, the proceeds of which shall be applied
directly by Administrative Agent to reimburse the applicable Issuing Lender for
the amount of such Unpaid Drawing; and provided, further, that, if for any
reason, proceeds of Multicurrency Revolving Loans or Dollar Revolving Loans are
not received by the applicable Issuing Lender on such date in an amount equal to
the amount of the Dollar Equivalent of such drawing, the applicable Borrower
shall reimburse the applicable Issuing Lender, on the Business Day immediately
following the date such drawing is honored, in an amount in same day funds equal
to the excess of the amount of the Dollar Equivalent of such drawing over the
Dollar Equivalent of the amount of such Multicurrency Revolving Loans or Dollar
Revolving Loans, if any, which are so received, plus accrued interest on such
amount at the rate set forth in Section 3.1(a) or (g), as applicable; provided,
however, to the extent such amounts are not reimbursed prior to 12:00 Noon (New
York City time) on the fifth Business Day following such payment or
disbursement, interest shall thereafter accrue on the amounts so paid or
disbursed by such Issuing Lender (and until reimbursed by the applicable
Borrower) at a rate per annum which shall be the Base Rate in effect from time
to time plus the Applicable Base Rate Margin (plus an additional 2% per annum),
such interest also to be payable on demand.  The respective Issuing Lender shall
give the applicable Borrower prompt notice of each Drawing under any Letter of
Credit, provided that the failure to give any such notice shall in no way
affect, impair or diminish any Loan Party’s obligations hereunder.

 

(ii)                                  The obligations of each Borrower under
this Section 2.10(d) to reimburse the respective Issuing Lender with respect to
drawings on Letters of Credit (each, a “Drawing”) (including, in each case,
interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which such Borrower may have or have had against any Issuing Lender, Agent or
any Lender (including in its capacity as issuer of the Letter of Credit or as LC
Participant), or any non-application or misapplication by the beneficiary of the
proceeds of such Drawing, the respective Issuing Lender’s only obligation to
Borrowers being to confirm that any

 

78

--------------------------------------------------------------------------------


 

documents required to be delivered under such Letter of Credit appear to have
been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit.  Any action taken or omitted to be taken
by any Issuing Lender under or in connection with any Letter of Credit if taken
or omitted in the absence of gross negligence or willful misconduct as
determined by a final and non- appealable judgment rendered by a court of
competent jurisdiction, shall not create for such Issuing Lender any resulting
liability to any Borrower.

 

(e)                                  Letter of Credit Participations. 
Immediately upon the issuance by any Issuing Lender of any Letter of Credit,
such Issuing Lender shall be deemed to have sold and transferred to (i) each
Multicurrency Revolving Lender with respect to each Multicurrency Letter of
Credit and (ii) each Dollar Revolving Lender with respect to each Multicurrency
Letter of Credit and (ii) each Dollar Revolving Lender with respect to each
Dollar Letter of Credit, in each case, other than such Issuing Lender (each such
Lender, in its capacity under this Section 2.10(e), an “LC Participant”), and
each such LC Participant shall be deemed irrevocably and unconditionally to have
purchased and received from such Issuing Lender, without recourse or warranty,
an undivided interest and participation, to the extent of such Revolving
Lender’s Multicurrency Revolver Pro Rata Share (with respect to Multicurrency
Letters of Credit) and such Dollar Revolver Lender’s Dollar Revolver Pro Rata
Share (with respect to Dollar Letters of Credit), as the case may be, in such
Letter of Credit, each substitute Letter of Credit, each Drawing made thereunder
and the obligations of the Borrowers under this Agreement with respect thereto
(although Letter of Credit fees shall be payable directly to Administrative
Agent for the account of the LC Participant as provided in Section 2.10(g) and
the LC Participants shall have no right to receive any portion of the issuing
fees), and any security therefor or guaranty pertaining thereto.  Upon any
change in the Multicurrency Revolving Commitments of the Multicurrency Revolving
Lenders or the Dollar Revolving Commitments of the Dollar Revolving Lenders, it
is hereby agreed that, with respect to all outstanding Letters of Credit and
Unpaid Drawings relating to Letters of Credit, there shall be an automatic
adjustment pursuant to this Section 2.10(e) to reflect the new Multicurrency
Revolver Pro Rata Share or Dollar Revolver Pro Rata Share, as the case may be,
of the assignor and assignee Lender or of all Lenders with Multicurrency
Revolving Commitments or Dollar Revolving Commitments, as the case may be.  In
determining whether to pay under any Letter of Credit, such Issuing Lender shall
have no obligation relative to the LC Participants other than to confirm that
any documents required to be delivered under such Letter of Credit appear to
have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit.  Any action taken or omitted to be taken
by any Issuing Lender under or in connection with any Letter of Credit issued by
it if taken or omitted in the absence of gross negligence or willful misconduct
as determined by a final and non-appealable judgment rendered by a court of
competent jurisdiction, shall not create for such Issuing Lender any resulting
liability to any Loan Party or any Lender.

 

(f)                                   Draws Upon Letter of Credit; Reimbursement
Obligations.  In the event that any Issuing Lender makes any payment under any
Letter of Credit issued by it and the applicable Borrower shall not have
reimbursed such amount in full to such Issuing Lender pursuant to
Section 2.10(d), such Issuing Lender shall promptly notify Administrative Agent,
and Administrative Agent shall promptly notify each LC Participant of such
failure, and each such LC Participant shall promptly and unconditionally pay to
Administrative Agent for the account of such Issuing Lender, the amount of such
LC Participant’s applicable Multicurrency Revolver Pro Rata Share or Dollar
Revolver Pro Rata Share, as the case may be, of such payment in Dollars or, in
the case of a Letter of Credit denominated in an Alternative Currency, in such
Alternative Currency and in same day funds; provided, however, that no LC
Participant shall be obligated to pay to Administrative Agent its applicable
Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata Share of such
unreimbursed amount for any wrongful payment made by such Issuing Lender under a
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence as determined by a final and
non-appealable judgment rendered by a court of competent jurisdiction on the
part of such Issuing Lender.  If Administrative Agent so notifies

 

79

--------------------------------------------------------------------------------


 

any LC Participant required to fund a payment under a Letter of Credit prior to
11:00 a.m. (New York City time) or, in the case of a Letter of Credit
denominated in an Alternative Currency, 11:00 a.m. (London time) on any Business
Day, such LC Participant shall make available to Administrative Agent for the
account of the respective Issuing Lender such LC Participant’s applicable
Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata Share, as the
case may be, of the amount of such payment on such Business Day in same day
funds.  If and to the extent such LC Participant shall not have so made its
applicable Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata
Share, as the case may be, of the amount of such payment available to
Administrative Agent for the account of the respective Issuing Lender, such LC
Participant agrees to pay to Administrative Agent for the account of such
Issuing Lender, forthwith on demand such amount, together with interest thereon,
for each day from such date until the date such amount is paid to Administrative
Agent for the account of such Issuing Lender at the overnight Federal Funds
rate.  The failure of any LC Participant to make available to Administrative
Agent for the account of the respective Issuing Lender its applicable
Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata Share, as the
case may be, of any payment under any Letter of Credit issued by it shall not
relieve any other LC Participant of its obligation hereunder to make available
to Administrative Agent for the account of such Issuing Lender its applicable
Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata Share, as the
case may be, of any payment under any such Letter of Credit on the day required,
as specified above, but no LC Participant shall be responsible for the failure
of any other LC Participant to make available to Agent for the account of such
Issuing Lender such other LC Participant’s applicable Multicurrency Revolver Pro
Rata Share or Dollar Revolver Pro Rata Share, as the case may be, of any such
payment.

 

(i)                                     Whenever any Issuing Lender receives a
payment of a reimbursement obligation as to which Administrative Agent has
received for the account of such Issuing Lender any payments from the LC
Participants pursuant to this Section 2.10(f), such Issuing Lender shall pay to
Administrative Agent and Administrative Agent shall pay to each LC Participant
which has paid its Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro
Rata Share, as the case may be, thereof, in Dollars or, if in an Alternative
Currency, in such Alternative Currency and in same day funds, an amount equal to
such LC Participant’s Multicurrency Revolver Pro Rata Share or Dollar Revolver
Pro Rata Share, as the case may be, of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations.

 

(ii)                                  The obligations of the LC Participants to
make payments to each Issuing Lender with respect to Letters of Credit issued by
it shall be irrevocable and not subject to any qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

 

(A)                               any lack of validity or enforceability of this
Agreement or any of the other Loan Documents;

 

(B)                               The existence of any claim, setoff, defense or
other right which any Borrower or any of its Subsidiaries may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any Person for whom any such transferee may be acting),
Administrative Agent, any LC Participant, or any other Person, whether in
connection with this Agreement, any Letter of Credit, the transactions
contemplated herein or any unrelated transactions (including any underlying
transaction between Company or any of its Subsidiaries and the beneficiary named
in any such Letter of Credit);

 

(C)                               any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect to any statement therein being untrue or
inaccurate in any respect;

 

80

--------------------------------------------------------------------------------


 

(D)                               the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents; or

 

(E)                                the occurrence of any Event of Default or
Unmatured Event of Default.

 

(g)                                  Fees for Letters of Credit.

 

(i)                                     Issuing Lender Fees.  The applicable
Borrower agrees to pay the following amount to the respective Issuing Lender
with respect to the Letters of Credit issued by it for the account of any
Borrower or any of its Subsidiaries:

 

(A)                               with respect to payments made under any Letter
of Credit, interest, payable on demand, on the amount paid by such Issuing
Lender in respect of each such payment from the date of the payments through the
date such amount is reimbursed by such Borrower (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to
Section 2.10(c)) at a rate determined in accordance with the terms of
Section 2.10(d)(i);

 

(B)                               with respect to the issuance or amendment of
each Letter of Credit and each payment made thereunder, documentary and
processing charges in accordance with Issuing Lender’s standard schedule for
such charges in effect at the time of such issuance, amendment, transfer or
payment, as the case may be; and

 

(C)                               an issuing fee equal to one-eighth of one
percent (0.125%) per annum of the Stated Amount outstanding and undrawn LC
Obligations payable in arrears on each Quarterly Payment Date and on the
Revolver Termination Date and thereafter, on demand together with customary
issuance and payment charges.

 

(ii)                                  Participating Lender Fees.  Each Borrower
agrees to pay to Administrative Agent in the currency in which such Letter of
Credit is denominated for distribution to each LC Participant (A) in respect of
all Multicurrency Letters of Credit issued for the account of such Borrower
outstanding such Lender’s Multicurrency Revolver Pro Rata Share of a commission
equal to the then Applicable Eurocurrency Margin for Multicurrency Revolving
Loans with respect to the Effective Amount under such outstanding Letters of
Credit (the “Multicurrency LC Commission”) payable in arrears on each Quarterly
Payment Date, on the Revolver Termination Date for the Multicurrency Revolving
Facility and thereafter,

 

on demand and (B) in respect of all Dollar Letters of Credit issued for the
account of such Borrower outstanding such Lender’s Dollar Revolver Pro Rata
Share of a commission equal to the then Applicable Eurocurrency Margin for
Dollar Revolving Loans with respect to the amount outstanding under such Letters
of Credit (the “Dollar LC Commission”) payable in arrears on each Quarterly
Payment Date, on the Revolver Termination Date and thereafter, on demand.  Each
of the Multicurrency LC Commission and the Dollar LC Commission shall be
computed on a daily basis from the first day of issuance of each Letter of
Credit and on the basis of the actual number of days elapsed over a year of 360
days.

 

Promptly upon receipt by the respective Issuing Lender or Administrative Agent
of any amount described in clause (i)(A) or (ii) of this Section 2.10(g), such
Issuing Lender or Administrative Agent shall distribute to each Lender that has
reimbursed such Issuing Lender in accordance with Section 2.10(d) its
Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata Share of such
amount.  Amounts payable under clause (i)(B) and (C) of this
Section 2.10(g) shall be paid directly to such Issuing Lender.

 

(h)                                 Indemnification.  In addition to amounts
payable as elsewhere provided in this Agreement, each Borrower hereby agrees to
protect, indemnify, pay and hold each Issuing Lender harmless, on an after-Tax
basis, from and against any and all claims, demands, liabilities, damages,

 

81

--------------------------------------------------------------------------------


 

losses, costs, charges and expenses (including reasonable attorneys’ fees) which
any Issuing Lender may incur or be subject to as a consequence, direct or
indirect, of (i) the issuance of the Letters of Credit, other than as a result
of the gross negligence or willful misconduct as determined by a final and
non-appealable judgment rendered by a court of competent jurisdiction of the
applicable with respect to such Issuing Lender or (ii) the failure of the
applicable Issuing Lender to honor a Drawing under any Letter of Credit as a
result of any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto government or Governmental Authority (all such acts
or omissions herein called “Government Acts”), provided that OI Europe shall
only be responsible to so indemnify with respect to Letters of Credit issued for
its own account.  As between any Borrower and each Issuing Lender, such Borrower
assumes all risks of the acts and omissions of, or misuse of the Letters of
Credit issued by any Issuing Lender by, the respective beneficiaries of such
Letters of Credit.  In furtherance and not in limitation of the foregoing, no
Issuing Lender shall be responsible:  (i) for the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any party in
connection with the application for and issuance of or any Drawing under such
Letters of Credit, even if it should in fact prove to be in any or all respects
invalid, insufficient, inaccurate, fraudulent or forged; (ii) for the validity
or sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any such Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of
any such Letter of Credit to comply fully with conditions required in order to
draw upon such Letter of Credit; (iv) for errors, omissions, interruptions or
delays in transmission or delivery of any messages, by mail, cable, telegraph,
telex or otherwise, whether or not they be in cipher; (v) for errors in
interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a Drawing
under any such Letter of Credit or of the proceeds thereof; (vii) for the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any Drawing under such Letter of Credit; and (viii) for any consequences
arising from causes beyond the control of the applicable Issuing Lender,
including, without limitation, any Government Acts.  None of the above shall
affect, impair, or prevent the vesting of any of the applicable Issuing Lender’s
rights or powers hereunder.  For the avoidance of doubt, this
Section 2.10(h) shall not apply to Taxes, except any Taxes that represent
claims, demands, liabilities, damages, losses, costs, charges and expenses
arising from any non-Tax claim.

 

In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by any Issuing Lender under
or in connection with the Letters of Credit issued by it or the related
certificates, if taken or omitted in good faith, and in the absence of gross
negligence or willful misconduct as determined by a final and non-appealable
judgment rendered by a court of competent jurisdiction, shall not put any
Issuing Lender under any resulting liability to any Borrower.

 

Notwithstanding anything to the contrary contained in this Agreement, no
Borrower shall have any obligation to indemnify any Issuing Lender in respect of
any liability incurred by such Issuing Lender to the extent arising out of the
gross negligence or willful misconduct of such Issuing Lender.  The right of
indemnification in the first paragraph of this Section 2.10(h) shall not
prejudice any rights that any Borrower may otherwise have against each Issuing
Lender with respect to a Letter of Credit issued hereunder.

 

(i)                                     Increased Costs.  If at any time after
the Closing Date the introduction of or any change in any applicable law, rule,
regulation, order, guideline or request or in the interpretation or
administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance by any Agent, Issuing
Lender, Lender or other Recipient with any request or directive by any such
authority (whether or not having the force of law or any change in GAAP), shall
(i) impose, modify or make applicable any reserve, deposit, capital adequacy or
similar requirement against letters of credit issued by any Issuing Lender or
participated in by any Lender, (ii) subject any Recipient to any Taxes (other
than (A) Indemnified Taxes and (B) Excluded Taxes) on its loans, loan principal,
letters of credit

 

82

--------------------------------------------------------------------------------


 

commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, or (iii) impose on any Issuing Lender or any
Lender any other conditions relating, directly or indirectly, to this Agreement
or any Letter of Credit; and the result of any of the foregoing is to increase
the cost to any Issuing Lender or any Lender or any such other Recipient of
issuing, maintaining or participating in any Letter of Credit, or reduce the
amount of any sum received or receivable by such Issuing Lender, or Lender or
other Recipient hereunder or reduce the rate of return on its capital with
respect to Letters of Credit, then, upon demand to the applicable Borrower by
the respective Issuing Lender, Lender or other Recipient (a copy of which demand
shall be sent by such Issuing Lender, Lender or other Recipient to
Administrative Agent), the applicable Borrower shall pay to such Issuing Lender,
Lender or other Recipient such additional amount or amounts as will compensate
such Issuing Lender, Lender or other Recipient for such increased cost or
reduction in the amount receivable or reduction on the rate of return on its
capital.  Each Recipient, upon determining that any additional amounts will be
payable pursuant to this Section 2.10(i), will give prompt written notice
thereof to the applicable Borrower, which notice shall include a certificate
submitted to the applicable Borrower by the respective Recipient (a copy of
which certificate shall be sent by such Recipient to Administrative Agent),
setting forth in reasonable detail the basis for the calculation of such
additional amount or amounts necessary to compensate such Recipient, although
failure to give any such notice shall not release or diminish any Loan Party’s
obligations to pay additional amounts pursuant to this Section 2.10(i).  The
certificate required to be delivered pursuant to this Section 2.10(i) shall,
absent manifest error, be final, conclusive and binding on the Loan Parties.

 

(j)                                    Existing Letters of Credit.  The letters
of credit set forth under the caption “Letters of Credit Outstanding on the
Closing Date” on Schedule 2.10(j) annexed hereto and made a part hereof which
were issued pursuant to the Existing Credit Agreement and which remain
outstanding as of the Closing Date are referred to as the “Existing Letters of
Credit”.  Each Borrower, each Issuing Lender and each of the Lenders hereby
agree with respect to the Existing Letters of Credit that such Existing Letters
of Credit, for all purposes under this Agreement shall be deemed to be Letters
of Credit (as indicated on Schedule 2.10(j)), governed by the terms and
conditions of this Agreement.  Each Lender agrees to participate in each
Existing Letter of Credit issued by any Issuing Lender in an amount equal to its
Multicurrency Revolver Pro Rata Share or Dollar Revolver Pro Rata Share, as the
case may be, of the Stated Amount of such Existing Letter of Credit.

 

2.11                        Pro Rata Borrowings.  Borrowings of Loans under this
Agreement shall be loaned by the applicable Lenders pro rata on the basis of
their applicable Facility Commitments.  No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans hereunder and each
Lender shall be obligated to make the Loans provided to be made by it hereunder,
regardless of the failure of any other Lender to fulfill its Commitments
hereunder.

 

2.12                        Defaulting Lenders.

 

(a)                                 Reallocation of Defaulting Lender
Commitment, Etc.  If a Lender becomes, and during the period it remains, a
Defaulting Lender, the following provisions shall apply with respect to any
outstanding Letter of Credit Exposure and any outstanding obligations under
Sections 2.1(d) and 2.1(e) regarding Overdraft Amounts of such Defaulting
Lender:

 

(i)                                     so long as no Event of Default has
occurred and is continuing, the Letter of Credit Exposure and obligations under
Sections 2.1(d) and 2.1(e) regarding Overdraft Amounts of such Defaulting Lender
will, subject to the limitation in the first proviso below, automatically be
reallocated (effective on the day such Lender becomes a Defaulting Lender) among
the Non-Defaulting Lenders pro rata in accordance with their respective
Revolving Commitments under the applicable Revolving Facility; provided that
(a) after giving effect to such reallocation, (x) the sum of each Non-Defaulting
Lender’s total of the Revolving Credit Exposure may not in any event exceed the
Revolving Commitment of such Non-Defaulting Lender as in effect at the time of
such reallocation, (y) the sum of each Non-Defaulting

 

83

--------------------------------------------------------------------------------


 

Lender’s total of the Multicurrency Revolving Credit Exposure may not in any
event exceed the Multicurrency Revolving Commitment of such Non-Defaulting
Lender as in effect at the time of such reallocation and (z) the sum of each
Non-Defaulting Lender’s total of the Dollar Revolving Credit Exposure may not in
any event exceed the Dollar Revolving Commitment of such Non-Defaulting Lender
as in effect at the time of such reallocation and (b) neither such reallocation
nor any payment by a Non- Defaulting Lender pursuant thereto will constitute a
waiver or release of any claim the Borrowers, the Administrative Agent, the
Issuing Lenders, the Overdraft Provider or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender; and

 

(ii)                                  to the extent that any portion (the
“unreallocated portion”) of the Defaulting Lender’s Letter of Credit Exposure
and obligations under Sections 2.1(d) and 2.1(e) regarding Overdraft Amounts
cannot be so reallocated, whether by reason of the first proviso in clause
(i) above or otherwise, the Borrower will, not later than two Business Days
after demand by the Administrative Agent (at the direction of any Issuing Lender
and/or the Overdraft Provider, as the case may be), (a) cash collateralize the
obligations of the Borrower to the Issuing Lenders and the Overdraft Provider in
respect of such Letter of Credit Exposure and the obligations under Sections
2.1(d) and 2.1(e) regarding Overdraft Amounts of such Defaulting Lender, as the
case may be, in an amount at least equal to the aggregate amount of the
unreallocated portion of such Letter of Credit Exposure and obligations under
Sections 2.1(d) and 2.1(e) regarding Overdraft Amounts or (b) in the case of
such obligations under Sections 2.1(d) and 2.1(e) regarding Overdraft Amounts,
prepay in full the unreallocated portion of the obligations under Sections
2.1(d) and 2.1(e) regarding Overdraft Amounts of such Defaulting Lender.

 

(b)                                 Fees.

 

(i)                                     Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any Commitment Fee accruing during
such period pursuant to Section 3.2(b) and the Borrowers shall no longer be
required to pay the portion of the Commitment Fee accruing during such period
that would have been payable to such Defaulting Lender.

 

(ii)                                  Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to any Letter of Credit fees accruing
during such period (without prejudice to the rights of the Non-Defaulting
Lenders in respect of such fees to the extent provided herein); provided that
(x) to the extent that all or a portion of the Letter of Credit Exposure of a
Defaulting Lender is reallocated to the Non-Defaulting Lenders pursuant to
Section 2.12(a)(i), such fees that would have accrued for the benefit of such
Defaulting Lender will instead accrue for the benefit of and be payable to such
Non-Defaulting Lenders, pro rata in accordance with their respective Revolving
Commitments, and (y) to the extent any portion of such Letter of Credit Exposure
cannot be so reallocated, such Letter of Credit fees will instead accrue for the
benefit of and be payable to the Issuing Lenders based on their pro rata share
of the undrawn face amount of Letters of Credit outstanding; provided that if at
any time and so long as the Borrowers shall have cash collateralized Letter of
Credit Exposure of a Defaulting Lender as required pursuant to
Section 2.12(a)(ii), then the Borrower shall no longer be required to pay Letter
of Credit fees in respect of such cash collateralized amounts in respect of the
Letter of Credit Exposure of such Defaulting Lender.

 

(c)                                  Termination of Defaulting Lender
Commitment.  So long as no Unmatured Event of Default or Event of Default has
occurred and is continuing, the Borrowers may terminate the unused amount of the
Revolving Commitment of a Defaulting Lender upon not less than three Business
Days’ prior notice to the Administrative Agent (which will promptly notify the
Lenders thereof); provided that (i) prior to any such termination, the Borrower
shall have repaid in full all outstanding Revolving Loans (without any reduction
of the Revolving Commitments) and all accrued but unpaid interest and fees
hereunder owing to all Lenders and (ii) such termination will not be deemed to
be a waiver or release of

 

84

--------------------------------------------------------------------------------


 

any claim the Borrowers, the Administrative Agent, the Issuing Lenders, the
Overdraft Provider or any Lender may have against such Defaulting Lender;
provided further that in the case of the termination of a Defaulting Lender’s
Revolving Commitment, if such Defaulting Lender is a Issuing Lender with one or
more outstanding Letters of Credit, then the Borrowers shall be required to
fully cash collateralize such Letters of Credit.

 

(d)                                 Reallocation of Payments.  If a Lender
becomes, and during the period it remains, a Defaulting Lender, except in
connection with a termination of such Defaulting Lender’s Revolving Commitments
pursuant to Section 2.12(c) above, any amount paid by the Borrowers for the
account of such Defaulting Lender (whether on account of principal, interest,
fees, indemnity payments or other amounts) will not be paid or distributed to
such Defaulting Lender, but will instead be retained by the Administrative Agent
in a segregated non-interest-bearing account until (subject to Section 2.12(e))
the earlier of (x) termination of the applicable Revolving Commitments and
payment in full of all obligations of the Borrowers under such Revolving
Facility and (y) the Revolver Termination Date applicable to such Defaulting
Lender and payment in full of all obligations of the Borrowers under such
Revolving Facility to all Lenders owing on such Revolver Termination Date and
will be applied by the Administrative Agent, to the fullest extent permitted by
law, to the making of payments from time to time in the following order of
priority:  first to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent under this Agreement, second to the payment of any
amounts owing by such Defaulting Lender to the Issuing Lenders or the Overdraft
Provider (pro rata as to the respective amounts owing to each of them) under
this Agreement, third as the Borrowers’ Agent may request (so long as no
Unmatured Event of Default or Event of Default then exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent, and fourth after the earlier of (x) termination of the
applicable Revolving Commitments and payment in full of all obligations of the
Borrowers under such Revolving Facility and (y) the Revolver Termination Date
applicable to such Defaulting Lender and payment in full of all obligations of
the Borrowers under such Revolving Facility to all Lenders owing on such
Revolver Termination Date, to pay amounts owing under this Agreement to such
Defaulting Lender or as a court of competent jurisdiction may otherwise direct. 
For the sake of clarity, it is understood and agreed that any payment by the
Borrowers on account of the obligations of a Defaulting Lender shall be and be
deemed to be a payment by the Borrowers to such Defaulting Lender (and no
interest will thereafter accrue on such amount) whether or not such payment is
paid to such Defaulting Lender or deposited in the above- referenced
non-interest bearing account.

 

(e)                                  Cure.  If Borrowers’ Agent, the
Administrative Agent, the Issuing Lenders and the Overdraft Provider agree in
writing in their discretion that a Lender that is a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any amounts then held in the segregated account
referred to in Section 2.12(d)), such Lender will, to the extent applicable,
purchase such portion of the outstanding Revolving Loans of the other Lenders
(together with any break funding incurred by such other Lenders) and/or make
such other adjustments as the Administrative Agent may determine to be necessary
to cause the total Multicurrency Revolving Commitments, Dollar Revolving
Commitments, Revolving Commitments, Multicurrency Revolving Loans, Dollar
Revolving Loans, Revolving Loans, Letter of Credit participation obligations and
Overdraft Amount participation obligations of the Lenders to be on a pro rata
basis in accordance with their respective Revolving Commitments under the
applicable Revolving Facility, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
such Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Non-

 

85

--------------------------------------------------------------------------------


 

Defaulting Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

 

2.13                        Borrowers’ Agent.  O-I General is hereby appointed
Borrowers’ agent hereunder by each Borrower (in such capacity “Borrowers’
Agent”).  Each Borrower hereby authorizes, directs and empowers O-I General to
act for and in the name of such Borrower and as its agent hereunder and under
the other instruments and agreements referred to herein (including, without
limitation, with respect to any service of process to be effected with respect
to such Borrower).  O-I General hereby accepts each such appointment.  Each
Borrower hereby irrevocably authorizes O-I General to take such action on such
Borrower’s behalf and to exercise such powers hereunder, under the other Loan
Documents, and under the other agreements and instruments referred to herein or
therein as may be contemplated being taken or exercised by such Borrower by the
terms hereof and thereof, together with such powers as may be incidental
thereto, including, without limitation, to borrow hereunder and deliver Notices
of Borrowing, Notices of Conversion or Continuation and Compliance Certificates
hereunder, to convert, continue, repay or prepay Loans made hereunder, to reduce
the Commitments, to pay interest, fees, costs and expenses incurred in
connection with the Loans, this Agreement, the other Loan Documents, and the
other agreements and instruments referred to herein or therein, to receive from
or deliver to any Agent any notices, statements, reports, certificates or other
documents or instruments contemplated herein, in the other Loan Documents or in
any other agreement or instrument referred to herein and to receive from or
transmit to any Agent any Loan proceeds or payments.  Each Agent and each Lender
shall be entitled to rely on the appointment and authorization of O-I General
with respect to all matters related to this Agreement, the other Loan Documents
and any other agreements or instruments referred to herein or therein whether or
not any particular provision hereof or thereof specifies that such matters may
or shall be undertaken by Borrowers’ Agent.  In reliance hereon, each Agent and
each Lender may deal with O-I General alone with the same effect as if such
Agent or such Lender had dealt with each Borrower separately and individually.

 

ARTICLE III
INTEREST AND FEES

 

3.1                               Interest.

 

(a)                                 Base Rate Loans.  Each applicable Borrower
agrees to pay interest in respect of the unpaid principal amount of each Base
Rate Loan from the date the proceeds thereof are made available to such Borrower
(or, if such Base Rate Loan was converted from a Eurocurrency Loan, the date of
such conversion) until the earlier of (i) the maturity (whether by acceleration
or otherwise) of such Base Rate Loan or (ii) the conversion of such Base Rate
Loan to a Eurocurrency Loan pursuant to Section 2.6 at a rate per annum equal to
the relevant Base Rate plus the Applicable Base Rate Margin.

 

(b)                                 Eurocurrency Loans.  Each applicable
Borrower agrees to pay interest in respect of the unpaid principal amount of
such Borrower’s Eurocurrency Loans from the date the proceeds thereof are made
available to such Borrower (or, if such Eurocurrency Loan was converted from a
Base Rate Loan, the date of such conversion) until the earlier of (i) the
maturity (whether by acceleration or otherwise) of such Eurocurrency Loan or
(ii) the conversion of such Eurocurrency Loan to a Base Rate Loan pursuant to
Section 2.6 at a rate per annum equal to the relevant Eurocurrency Rate plus the
Applicable Eurocurrency Margin.

 

(c)                                  [Reserved.]

 

(d)                                 [Reserved.]

 

(e)                                  Payment of Interest.  Interest on each Loan
shall be payable in arrears on each Interest Payment Date; provided, however,
that interest accruing pursuant to Section 3.1(g) shall be payable from

 

86

--------------------------------------------------------------------------------


 

time to time on demand.  Interest shall also be payable on all then outstanding
Revolving Loans on the applicable Revolver Termination Date and on all Loans on
the date of repayment (including prepayment) thereof (except that voluntary
prepayments of Revolving Loans that are Base Rate Loans made pursuant to
Section 4.3 on any day other than a Quarterly Payment Date or the applicable
Revolver Termination Date need not be made with accrued interest from the most
recent Quarterly Payment Date, provided such accrued interest is paid on the
next Quarterly Payment Date) and on the date of maturity (by acceleration or
otherwise) of such Loans.  During the existence of any Event of Default,
interest on any Loan shall be payable on demand.

 

(f)                                   Notification of Rate.  Administrative
Agent, upon determining the interest rate for any Borrowing of Eurocurrency
Loans for any Interest Period, shall promptly notify Borrowers and the Lenders
thereof.  Such determination shall, absent manifest error and subject to
Section 3.6, be final, conclusive and binding upon all parties hereto.

 

(g)                                  Default Interest.  Notwithstanding the
rates of interest specified herein, effective immediately upon any failure to
make principal payments on any Loans, whether by acceleration or otherwise, the
principal balance of each Loan then due and outstanding and, to the extent
permitted by applicable law, any interest payment on each Loan not paid when due
or other amounts then due and payable shall bear interest payable on demand,
after as well as before judgment at a rate per annum equal to the Default Rate.

 

(h)                                 Maximum Interest.  If any interest payment
or other charge or fee payable hereunder exceeds the maximum amount then
permitted by applicable law, the applicable Borrower shall be obligated to pay
the maximum amount then permitted by applicable law and the applicable Borrower
shall continue to pay the maximum amount from time to time permitted by
applicable law until all such interest payments and other charges and fees
otherwise due hereunder (in the absence of such restraint imposed by applicable
law) have been paid in full.  To the extent necessary to comply with applicable
usury law, provisions of any Collateral Documents related to maximum rates of
interest are incorporated herein by reference and shall control and supersede
any provision hereof or of any other Loan Document to the contrary.  In no event
shall the aggregate “interest” (as defined in Section 347 (the “Criminal Code
Section”) of the Criminal Code (Canada)), payable to any Lender under this
Agreement or any other Loan Document exceed the effective annual rate of
interest lawfully permitted under the Criminal Code Section.  Further, if any
payment, collection or demand pursuant to this Agreement or any other Loan
Document in respect of such “interest” is determined to be contrary to the
provisions of the Criminal Code Section, such payment, collection, or demand
shall be deemed to have been made by mutual mistake of the applicable Lender and
the applicable Borrower and such “interest” shall be deemed to have been
adjusted with retroactive effect to the maximum amount or rate of interest, as
the case may be, as would not be so prohibited by law or so result in the
receipt by the applicable Lender of interest at a rate not in contravention of
the Criminal Code Section.

 

(i)                                     Minimum interest.  The rates of interest
provided for in this Agreement, including, without limitation, in this
Section 3.1, are minimum interest rates.  When entering into this Agreement, the
parties have assumed that the interest payable at the rates set out in this
Section 3.1 or in other sections of this Agreement is not and will not become
subject to Swiss Withholding Tax.  Notwithstanding that the parties do not
anticipate that any payment of interest will be subject to Swiss Withholding
Tax, they agree that, in the event that Swiss Withholding Tax should be imposed
on interest payments by an obligor and if Section 4.7(a) is unenforceable for
any reason, the payment of interest due by such obligor shall be increased to an
amount which (after making any deduction of the Non-refundable Portion (as
defined below) of Swiss Withholding Tax) results in a payment to each Lender
entitled to such payment of an amount equal to the payment which would have been
due had no deduction of Swiss Withholding Tax been required.  For this purpose,
the Swiss Withholding Tax shall be calculated on the full grossed-up interest
amount.  For the purposes of this Section 3.1(i), “Non-refundable Portion” of

 

87

--------------------------------------------------------------------------------


 

Swiss Withholding Tax shall mean Swiss Withholding Tax at the standard rate
(being, as at the date hereof, 35 per cent.) unless a tax ruling issued by the
Swiss Federal Tax Administration confirms that, in relation to a specific Lender
based on an applicable double tax treaty, the Non-refundable Portion is a
specified lower rate in which case such lower rate shall be applied in relation
to such Lender.  If requested by a Lender, the relevant obligor shall provide to
the Administrative Agent the documents required by law or applicable double
taxation treaties for the Lenders to prepare claims for the refund of any Swiss
Withholding Tax so deducted.

 

(j)                                    Interest Act (Canada) Disclosure.  For
the purposes of the Interest Act (Canada) and disclosure thereunder, whenever
any interest or fee to be paid hereunder or in connection herewith is to be
calculated on the basis of a 360-day year or any other period of time that is
less than a calendar year, the yearly rate of interest to which the rate used in
such calculation is equivalent is the rate so used multiplied by the actual
number of days in the calendar year in which the same is to be ascertained (365
or 366, as applicable) and divided by 360 or such other period of time, as
applicable.  The rates of interest under this Agreement are nominal rates, and
not effective rates or yields.  The principle of deemed reinvestment of interest
does not apply to any interest calculation under this Agreement.

 

3.2                               Fees.

 

(a)                                 Upfront Fees.  The Company shall pay (or
cause to be paid) the fees as set forth in the Fee LetterLetters at the times
set forth in such letter for distribution as set forth therein.

 

(b)                                 Commitment Fees; Agency Fees; Delayed Draw
Undrawn Fees.

 

(i)                                     Commitment Fees.  U.S. Borrower agrees
to pay (or cause to be paid) to Administrative Agent for pro rata distribution
to each Non-Defaulting Lender having a Dollar Revolving Commitment (based on its
Dollar Revolver Pro Rata Share) a commitment fee in Dollars (the “Dollar
Commitment Fee”) for the period commencing on the Closing Date to and including
the Revolver Termination Date for the Dollar Revolving Facility or the earlier
termination of the Dollar Revolving Commitments (and, in either case, repayment
in full of the Dollar Revolving Loans and payment in full, or collateralization
(by the deposit of cash into the Collateral Account or otherwise) in amounts and
pursuant to arrangements satisfactory to Administrative Agent and the applicable
Issuing Lender, of the Dollar LC Obligations), computed at a rate equal to the
Applicable Commitment Fee Percentage per annum on the average daily Total
Available Dollar Revolving Commitment.  Unless otherwise specified, accrued
Dollar Commitment Fees shall be due and payable in arrears (A) on each Quarterly
Payment Date, (B) on the Revolver Termination Date for the Dollar Revolving
Facility and (C) upon any reduction or termination in whole or in part of the
Dollar Revolving Commitments (but only, in the case of a reduction, on the
portion of the Dollar Revolving Commitments then being reduced); and

 

(ii)                                  U.S. Borrower agrees to pay (or cause to
be paid) to Administrative Agent for pro rata distribution to each
Non-Defaulting Lender having a Multicurrency Revolving Commitment (based on its
Multicurrency Revolver Pro Rata Share) a commitment fee in Dollars (the
“Multicurrency Commitment Fee”) for the period commending on the Closing Date to
and including the Revolver Termination Date for the Multicurrency Revolving
Facility or the earlier termination of the Multicurrency Revolving Commitments
(and, in either case, repayment in full of the Multicurrency Revolving Loans and
payment in full, or collateralization (by the deposit of cash into the
Collateral Account or otherwise) in amounts and pursuant to arrangements
satisfactory to Administrative Agent and the applicable Issuing Lender, of the
Multicurrency LC Obligations), computed at a rate equal to the Applicable
Commitment Fee Percentage per annum on the average daily Total Available
Multicurrency Revolving Commitment.  Unless otherwise specified, accrued
Multicurrency Commitment Fees shall be due and payable (A) on each Quarterly
Payment Date, (B) on the Revolver Termination Date for the Multicurrency
Revolving Facility and (C) upon any reduction or termination in whole or in part
of the Multicurrency Revolving

 

88

--------------------------------------------------------------------------------


 

Commitments (but only, in the case of a reduction, on the portion of the
Multicurrency Revolving Commitments then being reduced).

 

(c)                                  Agency Fees.  U.S. Borrower shall pay or
cause to be paid to Administrative Agent for its own account, agency and other
Loan fees in the amount and at the times set forth in the engagement letter
between the Company and Administrative Agent.

 

(d)                                 Delayed Draw Undrawn Fee.  The Borrowers
agree to pay to the Administrative Agent, for the account of each Lender that
has a Delayed Draw Term Loan Commitment, an undrawn fee, calculated based on a
year of 360 days (the “Delayed Draw Undrawn Fee”) equal to a per annum rate of
0.25% per annum calculated on the aggregate unused Delayed Draw Term Loan
Commitment of such Lender (as such commitment may be decreased or terminated
pursuant to Sections 2.1(f) and 4.1(b)), accruing from and including the Closing
Date to the Delayed Draw Termination Date.  The Delayed Draw Undrawn Fee shall
be payable in arrears on the Delayed Draw Termination Date.  For the avoidance
of doubt, in the event the Delayed Draw Funding Date is the Closing Date, no
Delayed Draw Undrawn Fee shall be payable.

 

(e)                                  Repricing Transaction.                     
If, on or prior to the date that is six months after the First Incremental
Amendment Effective Date, any Term Loans B are (x) prepaid, repaid, refinanced,
substituted or replaced in connection with a Repricing Transaction (including,
for the avoidance of doubt, any prepayment made pursuant to Sections 2.1(c) and
4.4(e) that constitutes a Repricing Transaction), or (y) there occurs any
amendment, modification or waiver of, or consent under, this Agreement resulting
in a Repricing Transaction, the U.S. Borrower shall pay to the Administrative
Agent, for the ratable account of each of the Term Loan B Lenders, (i) in the
case of clause (x), a premium of 1.00% of the aggregate principal amount of the
Term Loans B so prepaid, repaid, refinanced, substituted or replaced and (ii) in
the case of clause (y), a fee equal to 1.00% of the aggregate principal amount
of the Term Loans B that are the subject of such Repricing Transaction
outstanding immediately prior to such amendment.

 

3.3                               Computation of Interest and Fees.  Interest on
all Loans and fees payable hereunder shall be computed on the basis of the
actual number of days elapsed over a year of 360 days; provided that
(i) interest on all Base Rate Loans shall be computed on the basis of the actual
number of days elapsed over a year of 365 or 366 days, as applicable and
(ii) interest on all Loans denominated in ADollars shall be computed on the
basis of the actual number of days elapsed over a year of 365 days.  Each
determination of an interest rate by Administrative Agent pursuant to any
provision of this Agreement shall be conclusive and binding on each Borrower and
the Lenders in the absence of manifest error.  Administrative Agent shall, at
any time and from time to time upon request of Borrowers’ Agent, deliver to
Borrowers’ Agent a statement showing the quotations used by Administrative Agent
in determining any interest rate applicable to Loans pursuant to this
Agreement.  Each change in the Applicable Base Rate Margin or Applicable
Eurocurrency Margin or the Applicable Commitment Fee Percentage as a result of a
change in the Applicable Leverage Ratio shall become effective on the date upon
which such change in such ratio occurs.

 

3.4                               Interest Periods.  At the time it gives any
Notice of Borrowing or a Notice of Conversion or Continuation with respect to
Eurocurrency Loans, the applicable Borrower shall elect, by giving
Administrative Agent written notice, the interest period (each an “Interest
Period”) which Interest Period shall, at the option of the applicable Borrower,
be one, two or three weeks or one, two, three or six months or, if available to
each of the applicable Lenders (as determined by each such applicable Lender in
its sole discretion) a twelve-month period; provided that:

 

(a)                                 all Eurocurrency Loans comprising a
Borrowing shall at all times have the same Interest Period;

 

89

--------------------------------------------------------------------------------


 

(b)                                 the initial Interest Period for any
Eurocurrency Loan shall commence on the date of such Borrowing of such
Eurocurrency Loan (including the date of any conversion thereto from a Loan of a
different Type) and each Interest Period occurring thereafter in respect of such
Eurocurrency Loan shall commence on the last day of the immediately preceding
Interest Period;

 

(c)                                  if any Interest Period relating to a
Eurocurrency Loan begins on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period, such
Interest Period shall end on the last Business Day of such calendar month;

 

(d)                                 if any Interest Period would otherwise
expire on a day which is not a Business Day, such Interest Period shall expire
on the next succeeding Business Day; provided, however, that if any Interest
Period for a Eurocurrency Loan would otherwise expire on a day which is not a
Business Day but is a day of the month after which no further Business Day
occurs in such month, such Interest Period shall expire on the next preceding
Business Day;

 

(e)                                  no Interest Period may be selected at any
time when an Event of Default is then in existence; provided, that Alternative
Currency Loans shall continue with Interest Periods of one month if any Event of
Default is then in existence;

 

(f)                                   no Interest Period shall extend beyond the
applicable Term Maturity Date for any Term Loan or the applicable Revolver
Termination Date for any Revolving Loan;

 

(g)                                  no Interest Period in respect of any
Borrowing of Term Loans of any Facility shall be selected which extends beyond
any date upon which a mandatory repayment of such Term Loan Facility will be
required to be made under Section 4.4(b) or (c) as the case may be, if the
aggregate principal amount of Term Loans of such Facility, which have Interest
Periods which will expire after such date will be in excess of the aggregate
principal amount of Term Loans of such Facility then outstanding less the
aggregate amount of such required prepayment; and

 

(h)                                 if any Borrower requests any Eurocurrency
Loan having an Interest Period with a duration other than one week or one, two,
three or six months (but not longer than twelve months), the applicable interest
rate for such period shall be the rate determined by the Administrative Agent by
means of straight-line interpolation (rounded upwards, if necessary to the next
1/100th of 1%) of (i) the rate that would be applicable for the next closest
Interest Period otherwise available with a duration shorter than the requested
period and (ii) the rate that would be applicable for the next closest Interest
Period otherwise available with a duration longer than the requested period;
provided that if the requested Interest Period extends over any year-end, the
higher of the two rates will apply.

 

3.5                               Compensation for Funding Losses.  The
applicable Borrower shall compensate each Lender, upon its written request
(which request shall set forth the basis for requesting such amounts), for all
losses, expenses and liabilities (including, without limitation, any interest
paid by such Lender to lenders of funds borrowed by it to make or carry its
Eurocurrency Loans to the extent not recovered by the Lender in connection with
the liquidation or re-employment of such funds and including the compensation
payable by such Lender to a Participant) and any loss sustained by such Lender
in connection with the liquidation or re-employment of such funds (including,
without limitation, a return on such liquidation or re-employment that would
result in such Lender receiving less than it would have received had such
Eurocurrency Loan remained outstanding until the last day of the Interest Period
applicable to such Eurocurrency Loans but excluding Excluded Taxes) which such
Lender may sustain as a result of:

 

(a)                                 for any reason (other than a default by such
Lender or Administrative Agent) a continuation or Borrowing of, or conversion
from or into, Eurocurrency Loans does not occur on a date

 

90

--------------------------------------------------------------------------------


 

specified therefor in a Notice of Borrowing or Notice of Conversion or
Continuation (whether or not withdrawn);

 

(b)                                 any payment, prepayment or conversion or
continuation of any of its Eurocurrency Loans occurring for any reason
whatsoever on a date which is not the last day of an Interest Period applicable
thereto;

 

(c)                                  any repayment of any of its Eurocurrency
Loans not being made on the date specified in a notice of payment given by such
Borrower; or

 

(d)                                 (i) any other failure by such Borrower to
repay such Borrower’s Eurocurrency Loans by the terms of this Agreement or
(ii) an election made by Borrower pursuant to Section 3.7.  A written notice
setting forth in reasonable detail the basis of the incurrence of additional
amounts owed such Lender under this Section 3.5 and delivered to such Borrower
and Administrative Agent by such Lender shall, absent manifest or demonstrable
error, be final, conclusive and binding for all purposes.  Calculation of all
amounts payable to a Lender under this Section 3.5 shall be made as though that
Lender had actually funded its relevant Eurocurrency Loan through the purchase
of a Eurocurrency deposit bearing interest at the Eurocurrency Rate in an amount
equal to the amount of that Loan, having a maturity comparable to the relevant
Interest Period and through the transfer of such Eurocurrency deposit from an
offshore office of that Lender to a domestic office of that Lender in the United
States of America; provided, however, that each Lender may fund each of its
Eurocurrency Loans in any manner it sees fit and the foregoing assumption shall
be utilized only for the calculation of amounts payable under this Section 3.5.

 

(e)                                  For the avoidance of doubt, this
Section 3.5 shall not apply to Taxes, except any Taxes that represent losses,
expenses and liabilities arising from any non-Tax claim.

 

3.6                               Increased Costs, Illegality, Etc. Generally. 
In the event that any Lender shall have determined (which determination shall,
absent manifest or demonstrable error, be final and conclusive and binding upon
all parties hereto but, with respect to clause (i) below, may be made only by
the Administrative Agent):

 

(i)                                     on any Interest Rate Determination Date
that, by reason of any changes arising after the date of this Agreement
affecting the interbank Eurocurrency market, adequate and fair means do not
exist for ascertaining the applicable interest rate on the basis provided for in
the definition of Eurocurrency Rate; or

 

(ii)                                  at any time, that any Recipient shall
incur increased costs or reduction in the amounts received or receivable
hereunder with respect to any Loan because of (x) any Change in Law having
general applicability to all comparably situated Lenders within the jurisdiction
in which such Lender operates since the date of this Agreement such as, for
example, but not limited to:  (A) the imposition of any Tax of any kind with
respect to this Agreement or any Loan (other than (I) Indemnified Taxes and
(II) Excluded Taxes); provided, that, if such increased costs are determined by
a court of competent jurisdiction in a final non-appealable judgment to have
been imposed as a result of a Lender’s gross negligence or willful misconduct,
such Lender will promptly repay to the applicable Borrower the amount of any
increased costs paid to such Lender by such Borrower under this Section 3.6, or
(B) a change in official reserve, special deposit, compulsory loan, insurance
charge or similar requirements by any Governmental Authority (but, in all
events, excluding reserves required under Regulation D to the extent included in
the computation of the Eurocurrency Rate) and/or (y) other circumstances since
the date of this Agreement affecting such Lender or the interbank Eurocurrency
market or the position of such Lender in such market (excluding, however,
differences in a Lender’s cost of funds from those of Administrative Agent which
are solely the result of credit differences between such Lender and

 

91

--------------------------------------------------------------------------------


 

Administrative Agent); provided, that, any increased cost arising as a result of
any of the foregoing other than in respect of Taxes shall apply only to
Eurocurrency Loans; or

 

(iii)                               at any time, that the making or continuance
of any Eurocurrency Loan has been made (x) unlawful by any law, directive or
governmental rule, regulation or order, (y) impossible by compliance by any
Lender in good faith with any governmental request (whether or not having force
of law) or (z) impracticable as a result of a contingency occurring after the
date of this Agreement which materially and adversely affects the interbank
Eurocurrency market;

 

then, and in any such event, such Lender (or Administrative Agent, in the case
of clause (i) above) shall promptly give notice (by telephone confirmed in
writing) to Borrowers.  Thereafter, (x) in the case of clause (i) above,
Eurocurrency Loans shall no longer be available until such time as
Administrative Agent notifies Borrowers’ Agent and the Lenders that the
circumstances giving rise to such notice by Administrative Agent no longer
exist, and any Notice of Borrowing or Notice of Conversion or Continuation given
by any Borrower with respect to Eurocurrency Loans (other than with respect to
conversions to Base Rate Loans) which have not yet been incurred (including by
way of conversion) shall be deemed rescinded by such Borrower and, in the case
of Alternative Currency Loans, such Loans shall thereafter bear interest at a
rate equal to Administrative Agent’s cost of funds for such Alternative Currency
plus the Applicable Eurocurrency Margin, (y) in the case of clause (ii) above,
such Borrower shall pay to such Lender, within ten days of written demand
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (any written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the reasonable basis for the calculation thereof,
submitted to Borrowers’ Agent by such Lender shall, absent manifest or
demonstrable error, be final and conclusive and binding; provided, that, no
Lender shall be entitled to receive additional amounts pursuant to this
Section 3.6 for periods occurring prior to the 180th day before the giving of
such notice), and (z) in the case of clause (iii) above, such Borrower shall
take one of the actions specified in Section 3.6(b) as promptly as possible and,
in any event, within the time period required by law.  In determining such
additional amounts pursuant to clause (y) of the immediately preceding sentence,
each Lender shall act reasonably and in good faith and will, to the extent the
increased costs or reductions in amounts receivable relate to such Lender’s
loans in general and are not specifically attributable to a Loan hereunder, use
averaging and attribution methods which are reasonable and which cover all loans
similar to the Loans made by such Lender whether or not the loan documentation
for such other loans permits the Lender to receive increased costs of the type
described in this Section 3.6(a).

 

(b)                                 Eurocurrency Loans.  At any time that any
Eurocurrency Loan is affected by the circumstances described in
Section 3.6(a)(ii) or (iii), any Borrower may (and, in the case of a
Eurocurrency Loan affected by the circumstances described in
Section 3.6(a)(iii), shall) either (i) if the affected Eurocurrency Loan is then
being made initially or pursuant to a conversion, by giving Administrative Agent
telephonic notice (confirmed in writing) on the same date that the Borrowers’
Agent or the applicable Borrower was notified by the affected Lender or
Administrative Agent pursuant to Section 3.6(a)(ii) or (iii), cancel the
respective Borrowing, or (ii) if the affected Eurocurrency Loan is then
outstanding, upon at least three Business Days’ written notice to Administrative
Agent, require the affected Lender to convert such Eurocurrency Loan into a Base
Rate Loan, provided, that if more than one Lender is affected at any time, then
all affected Lenders must be treated the same pursuant to this Section 3.6(b).

 

(c)                                  Capital Requirements.  Without duplication
of Section 3.6(a), if any Lender determines that any Change in Law concerning
capital adequacy or liquidity requirements by any Governmental Authority will
have the effect of increasing the amount of capital or liquidity required or
expected to be maintained by such Lender or any corporation controlling such
Lender based on the existence of such

 

92

--------------------------------------------------------------------------------


 

Lender’s Commitments hereunder or its obligations hereunder, then the applicable
Borrower shall pay to such Lender, within fifteen days of its written demand
therefor, such additional amounts as shall be required to compensate such Lender
or such other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital or liquidity.

 

(d)                                 Certificates for Reimbursement.  Each
Lender, upon determining that any additional amounts will be payable pursuant to
this Section 3.6, will give prompt written notice thereof to Borrowers’ Agent
and Administrative Agent (which notice Administrative Agent will promptly
transmit to each of the other Lenders), which notice shall show in reasonable
detail the basis for calculation of such additional amounts, although the
failure to give any such notice shall not release or diminish any of any
Borrower’s obligations to pay additional amounts pursuant to this Section 3.6;
provided, that, no Lender shall be entitled to receive additional amounts
pursuant to this Section 3.6 for periods occurring prior to the 135th day before
the giving of such notice, except that if the Change in Law giving rise to such
increased costs is retroactive, then the 135-day period referred to above shall
be extended to include the period of retroactive effect thereof.  In determining
such additional amounts, each Lender will act reasonably and in good faith and
will use averaging and attribution methods which are reasonable and which will,
to the extent the increased costs or reduction in the rate of return relates to
such Lender’s commitments, loans or obligations in general and are not
specifically attributable to the Commitments, Loans and obligations hereunder,
cover all commitments, loans and obligations similar to the Commitments, Loans
and obligations of such Lender hereunder whether or not the loan documentation
for such other commitments, loans or obligations permits the Lender to make the
determination specified in this Section 3.6.  Such determination shall, absent
manifest error, be final and conclusive and binding on all parties hereto.  Each
Lender, upon determining that any additional amounts will be payable pursuant to
this Section 3.6(d), will give prompt written notice thereof to Borrowers, which
notice shall show in reasonable detail the basis for calculation of such
additional amounts.

 

3.7                               Mitigation Obligations; Replacement of
Affected Lenders.

 

(a)                                 Change of Lending Office.  Each Lender which
is or will be owed compensation pursuant to Section 3.6(a) or (c) or
Section 4.7(a) or (c) will, if requested by Borrowers’ Agent, use reasonable
efforts (subject to overall policy considerations of such Lender) to cause a
different branch or Affiliate to make or continue a Loan or Letter of Credit or
to assign its rights and obligations hereunder to another of its branches or
Affiliates if in the judgment of such Lender such designation or assignment will
avoid the need for, or materially reduce the amount of, such compensation to
such Lender and will not, in the judgment of such Lender, be otherwise
disadvantageous in any significant respect to such Lender.  The Company hereby
agrees to pay, or to cause the applicable Borrower to pay, all reasonable costs
and expenses incurred by any Lender in connection with such designation or
assignment.  Nothing in this Section 3.7(a) shall affect or postpone any of the
obligations of any Borrower or the right of any Lender provided for herein.

 

(b)                                 Replacement of Lenders.  If (x) any
Revolving Lender becomes a Defaulting Lender or otherwise defaults in its
obligations to make Loans or fund Unpaid Drawings, (y) any Lender is owed
increased costs under Section 3.6(a)(ii) or (iii) or Section 3.6(c) or
Section 4.7(a), (b) or (c) materially in excess of increased costs owed to the
other Lenders or (z) as provided in the last sentence of Section 12.1(a) or in
Section 12.1(b) any Lender refuses to consent to certain proposed amendments,
changes, supplements, waivers, discharges or terminations with respect to this
Agreement, the Company shall have the right to replace such Lender (the
“Replaced Lender”) with one or more other Eligible Assignee or Eligible
Assignees, none of whom shall constitute a Defaulting Lender at the time of such
replacement (collectively, the “Replacement Lender”), reasonably acceptable to
Administrative Agent, provided that (i) in the case of any replacement made
pursuant to clause (y), such replacement will reduce the amount of any
compensation payable by the Loan Parties under Section 3.6(a)(ii) or (iii) or
Section 3.6(c) or

 

93

--------------------------------------------------------------------------------


 

Section 4.7(a), (b), or (c), (ii) at the time of any replacement pursuant to
this Section 3.7, the Replacement Lender shall enter into one or more assignment
agreements, in form and substance reasonably satisfactory to Administrative
Agent, pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans of, and participation in Letters of Credit by,
the Replaced Lender (or, at the option of Borrowers’ Agent if the respective
Lender’s consent is required with respect to less than all Loans, to replace
only the respective Loans of the respective non-consenting Lender which gave
rise to the need to obtain such Lender’s individual consent), (iii) the Company
shall have paid, or shall have caused the applicable Borrower to pay, to
Administrative Agent the assignment fee specified in Section 12.8, and (iv) all
obligations of all Loan Parties owing to the Replaced Lender (including, without
limitation, such increased costs and excluding those specifically described in
clause (ii) above in respect of which the assignment purchase price has been, or
is concurrently being, paid) shall be paid in full to such Replaced Lender
concurrently with such replacement (including any fees and premiums payable
pursuant to Section 3.2(e)).  Upon the execution of the respective assignment
documentation, the payment of amounts referred to in clauses (ii), (iii) and
(iv) above and, if so requested by the Replacement Lender, delivery to the
Replacement Lender of the appropriate Note or Notes executed by each applicable
Borrower, the Replacement Lender shall become a Lender hereunder and, unless the
Replaced Lender continues to have outstanding Term Loans hereunder, the Replaced
Lender shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions under this Agreement (including under Section 4.7),
which shall survive as to such Replaced Lender.  Notwithstanding anything to the
contrary contained above, no Lender that acts as a Issuing Lender may be
replaced hereunder at any time when it has Letters of Credit outstanding
hereunder unless arrangements reasonably satisfactory to such Issuing Lender
(including the furnishing of a Letter of Credit in form and substance, and
issued by an issuer satisfactory to such Issuing Lender or the depositing of
cash collateral into the Collateral Account in amounts and pursuant to
arrangements reasonably satisfactory to such Issuing Lender) have been made with
respect to such outstanding Letters of Credit.

 

ARTICLE IV
REDUCTION OF COMMITMENTS; PAYMENTS AND PREPAYMENTS

 

4.1                               Voluntary Reduction of Commitments. (a) Upon
at least three (3) Business Days’ prior written notice (or telephonic notice
confirmed in writing) (which notice may be conditioned upon the happening of a
future event) to Administrative Agent at the Notice Address (which notice
Administrative Agent shall promptly transmit to each Lender), Borrowers’ Agent
shall have the right, without premium or penalty, to terminate the unutilized
portion of the Dollar Revolving Commitments or the Multicurrency Revolving
Commitment in part or in whole, provided that (x) any such voluntary termination
of the Dollar Revolving Commitment or Multicurrency Revolving Commitment shall
apply to proportionately and permanently reduce the Dollar Revolving Commitment
or Multicurrency Revolving Commitment of each Dollar Revolving Lender or
Multicurrency Revolving Lender, as the case may be, (y) any partial voluntary
reduction pursuant to this Section 4.1 shall be in the amount of at least
$5,000,000 and integral multiples of $1,000,000 in excess of that amount and
(z) any such voluntary termination of the Dollar Revolving Commitment or
Multicurrency Revolving Commitment shall occur simultaneously with a voluntary
prepayment, pursuant to Section 4.3 to the extent necessary such that the Total
Dollar Revolving Commitment or Multicurrency Revolving Commitment, as
applicable, shall not be reduced below (1) the aggregate principal amount of
outstanding Dollar Revolving Loans plus the aggregate amount of outstanding
Dollar LC Obligations in the case of the Dollar Revolving Commitment or (2) the
Effective Amount of the aggregate principal amount of outstanding Multicurrency
Revolving Loans plus the aggregate Effective Amount of Multicurrency LC
Obligations and Overdraft Amounts, in the case of Multicurrency Revolving
Commitments.

 

(b)                                 The Borrowers may at any time prior to the
funding of the Delayed Draw Term Loans terminate or reduce the Delayed Draw Term
Loan Commitments, without premium or penalty (except

 

94

--------------------------------------------------------------------------------


 

with respect to the payment of the Delayed Draw Undrawn Fee pursuant to
Section 3.2(d)).  The Borrowers shall notify the Administrative Agent (which
notice may be conditioned upon the happening of a future event) of any election
to terminate or reduce the Delayed Draw Term Loan Commitments at least three
(3) Business Days prior to the effective date of such termination or reduction,
specifying the effective date thereof.  Any termination or reduction of the
Delayed Draw Term Loan Commitments shall be permanent.

 

4.2                               Mandatory Reductions of Term Commitments.
(a) The Term Commitments (other than Delayed Draw Term Loan Commitments, 2015
Incremental Term Loan A Commitments and 2015 Incremental Term Loan B
Commitments) terminate on the Closing Date after giving effect to the Borrowing
of the Term Loans A and Term Euro Loans.

 

(b)                                 Subject to Section 4.1(b), all Delayed Draw
Term Loan Commitments shall automatically terminate on the Delayed Draw Funding
Date, whether or not the full amount of available Delayed Draw Term Loans are
Borrowed.

 

(c)                                  The 2015 Incremental Term Loan A
Commitments terminate on the First Incremental Amendment Effective Date after
giving effect to the Borrowing of Term Loans A on such date.

 

(d)                                 The 2015 Incremental Term Loan B Commitments
terminate on the First Incremental Amendment Effective Date after giving effect
to the Borrowing of Term Loans B on such date.

 

4.3                               Voluntary Prepayments.  EachSubject to
Section 3.2(e), each Borrower shall have the right to prepay the Loans without
premium or penalty in whole or in part from time to time on the following terms
and conditions:

 

(a)                                 the applicable Borrower shall give
Administrative Agent irrevocable written notice (which notice may be conditioned
upon the happening of an event) at its Notice Address (or telephonic notice
promptly confirmed in writing) of its intent to prepay the Loans, whether such
Loans are Term Loans, Dollar Revolving Loans or Multicurrency Revolving Loans
the amount of such prepayment and the specific Borrowings to which such
prepayment is to be applied, which notice shall be given by the applicable
Borrower to Administrative Agent by 12:00 noon (New York City time) at least
three (3) Business Days prior in the case of Eurocurrency Loans and at least one
(1) Business Day prior in the case of Base Rate Loans to the date of such
prepayment and which notice shall promptly be transmitted by Administrative
Agent to each of the applicable Lenders;

 

(b)                                 each partial prepayment of any Borrowing
shall be in an aggregate principal amount of at least $1,000,000 or €1,000,000;
provided that no partial prepayment of Eurocurrency Loans made pursuant to a
single Borrowing shall reduce the aggregate principal amount of the outstanding
Loans made pursuant to such Borrowing to an amount less than the Minimum
Borrowing Amount applicable thereto;

 

(c)                                  Eurocurrency Loans may only be prepaid
pursuant to this Section 4.3 on the last day of an Interest Period applicable
thereto or on any other day subject to Section 3.5;

 

(d)                                 each prepayment in respect of any Borrowing
shall be applied pro rata among the Loans comprising such Borrowing, provided,
that such prepayment shall not be applied to any Loans of a Defaulting Lender at
any time when the aggregate amount of Loans of any Non-Defaulting Lender exceeds
such Non-Defaulting Lender’s Pro Rata Share of all Loans then outstanding; and

 

(e)                                  unless otherwise specified by the
applicable Borrower, each voluntary prepayment of Term Loans shall be applied to
the Scheduled Term Repayments of all outstanding Term Loans in proportional
amounts equal to the applicable Term Percentage of Term Loans with respect to
such prepayment and, within each Term Loan, to reduce the remaining Scheduled
Term Repayments ratably.

 

95

--------------------------------------------------------------------------------


 

Unless otherwise specified by the applicable Borrower, such prepayment shall be
applied first to the payment of Base Rate Loans and second to the payment of
such Eurocurrency Loans.

 

The notice provisions, the provisions with respect to the minimum amount of any
prepayment and the provisions requiring prepayments in integral multiples above
such minimum amount of this Section 4.3 are for the benefit of Administrative
Agent and may be waived unilaterally by Administrative Agent.

 

4.4                               Mandatory Prepayments.

 

(a)                                 Prepayment Upon Overadvance.

 

(i)                                     U.S. Borrower and/or any applicable
Additional Domestic Subsidiary Borrower shall prepay the outstanding principal
amount of the Loans under the Dollar Revolving Facility on any date on which the
aggregate Effective Amount of such Loans and all Dollar LC Obligations exceeds
the aggregate Dollar Revolving Commitment, in the amount of such excess.  If,
after giving effect to the prepayment of all outstanding Dollar Revolving Loans,
the aggregate Effective Amount of Dollar LC Obligations exceeds the aggregate
Dollar Revolving Commitments then in effect, such Borrower shall cash
collateralize Dollar LC Obligations by depositing, pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
Administrative Agent, cash with Administrative Agent in an amount equal to the
positive difference, if any, between the Effective Amount of such Dollar LC
Obligations and the aggregate Dollar Revolving Commitments then in effect. 
Administrative Agent shall establish in its name for the benefit of the Dollar
Revolving Lenders a cash collateral account (the “Collateral Account”) into
which it shall deposit such cash to hold as collateral security for the Dollar
LC Obligations.

 

(ii)                                  Each applicable Borrower shall prepay the
outstanding principal amount of the Loans under the Multicurrency Revolving
Facility on any date on which the aggregate Effective Amount of such Loans,
together with the aggregate Effective Amount of Multicurrency LC Obligations and
Effective Amount of Overdraft Amounts exceeds the aggregate Multicurrency
Revolving Commitments, in the amount of such excess.  If, after giving effect to
the prepayment of all outstanding Multicurrency Revolving Loans, the aggregate
Effective Amount of Multicurrency LC Obligations, plus the aggregate Effective
Amount of Overdraft Amounts exceeds the aggregate Multicurrency Revolving
Commitments then in effect, each applicable Borrower shall cash collateralize
Multicurrency LC Obligations by depositing, pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
Administrative Agent, cash with Administrative Agent in an amount equal to the
positive difference, if any, between the Effective Amount of such Multicurrency
LC Obligations and the aggregate Multicurrency Revolving Commitments then in
effect.  Administrative Agent shall establish in its name for the benefit of the
Multicurrency Revolving Lenders a cash collateral account into which it shall
deposit such cash to hold as collateral security for the Multicurrency LC
Obligations.

 

(b)                                 Scheduled Term Repayments.  The applicable
Borrower shall cause to be paid Scheduled Term Repayments for each Term Facility
on the Term Loans until the Term Loans are paid in full in the amounts and
currencies and at the times specified in each of the Scheduled Term Repayment
definitions to the extent that prepayments have not previously been applied to
such Scheduled Term Repayments (and such Scheduled Term Repayments have not
otherwise been reduced) pursuant to the terms hereof.

 

(c)                                  Mandatory Prepayment Upon Asset Sale.  From
and after the Closing Date, (i) on the third Business Day after the date of
receipt thereof by the Company or any of the Loan Parties of any Net Proceeds in
respect of any Triggering Asset Sale by Company or any such Loan Parties, the
Borrowers shall (A) prepay Term Loans in an amount equal to the lesser of
(x) the portion of the Net Proceeds permitted to be applied to the Term Loans
under the terms of the Intercreditor Agreement, and (y) the aggregate amount of
Term Loans outstanding, and/or (B) if and to the extent required hereunder,
permanently reduce the Dollar Revolving Commitments and the Multicurrency
Revolving Commitments

 

96

--------------------------------------------------------------------------------


 

on a pro rata basis by an amount equal to the respective Dollar Revolving
Commitments and Multicurrency Revolving Commitments, as the case may be,
multiplied by the positive difference (if any) between the Net Proceeds
permitted to be applied to the Term Loans under the terms of the Intercreditor
Agreement and amounts applied to the Term Loans under clause (i)(A) of this
clause (c), and (ii) in the event of a Triggering Asset Sale by a foreign
Wholly-Owned Subsidiary of Company that is not an Offshore Borrower or Offshore
Guarantor, not later than the third Business Day after receipt by such
Restricted Foreign Subsidiary of any Net Proceeds, if and to the extent such Net
Proceeds may be repatriated or otherwise transferred (by reason of payment of
intercompany note or otherwise) to a Borrower or Borrowers with Term Loans
outstanding without (in the reasonable judgment of Company) resulting in a
material tax or other liability to Company or its Restricted Subsidiaries, such
Net Proceeds shall be applied pursuant to clause (i) above; provided, that any
such Net Proceeds therefrom shall not be required to be so applied on such date
to the extent that (A) no Loan Party would be obligated to make an offer to
purchase any Indebtedness if such Net Proceeds were not used to repay Term Loans
and (B) no Event of Default then exists and such Loan Party uses such Net
Proceeds to make Investments in Restricted Subsidiaries, purchase assets or
reinvest in the business of the Company and its Restricted Subsidiaries within
365 days of the date of such Asset Sale; provided, further, that (A) if all or
any portion of such Net Proceeds not so applied to the repayment of Term Loans
are not so used (or contractually committed to be used) within such 365 day
period, such remaining portion shall be applied on the last day of the
respective period as a mandatory repayment of principal of outstanding Term
Loans as provided above in this Section 4.4(c) and (B) if all or any portion of
such Net Proceeds are not required to be applied on the 365th day referred to in
clause (i) above because such amount is contractually committed to be used and
subsequent to such date such contract is terminated or expires without such
portion being so used, then such remaining portion shall be applied on the date
of such termination or expiration as a mandatory repayment of principal of
outstanding Term Loans as provided in this Section 4.4(c).

 

(d)                                 [Reserved]Mandatory Prepayments from Excess
Cash Flow.  No later than ten (10) days after the date by which annual financial
statements are required to be delivered pursuant to Section 7.1(b), (commencing
with the annual financial statements for the Fiscal Year ending December 31,
2016), if there shall be Excess Cash Flow for such Fiscal Year, the Borrowers of
Term Loans shall prepay Term Loans in an amount equal to (i) 50% of such Excess
Cash Flow; provided that such percentage of Excess Cash Flow shall be reduced to
(x) 25% if the Secured Leverage Ratio calculated on a Pro Forma Basis as of the
last day of such Fiscal Year (but without giving effect to the payment required
hereby) is less than or equal to 1.50:1.00 and (y) 0% if the Secured Leverage
Ratio calculated on a Pro Forma Basis as of the last day of such Fiscal Year
(but without giving effect to the payment required hereby) is less than or equal
to 1.00:1.00, minus (ii) the aggregate amount of voluntary prepayments of Term
Loans and Revolving Loans (but only to the extent accompanied by a permanent
reduction of the corresponding Revolving Commitment) made during such Fiscal
Year (and, at the Borrowers’ option, (and without deducting such amounts against
the subsequent Fiscal Year’s prepayment computation pursuant to this
Section 4.4(d)), after the end of such Fiscal Year but prior to the date on
which the prepayment pursuant to this Section 4.4(d) for such Fiscal Year is
required to have been made) (the amount to be paid under this Section 4.4(d),
the “ECF Prepayment Amount”); provided, further, that no prepayment shall be
required pursuant to this Section 4.4(d) unless the ECF Prepayment Amount
exceeds $5,000,000. Any mandatory prepayment under this clause (d) shall be
applied in the order set forth in Section 4.5.

 

(e)                                  Mandatory Prepayment with Proceeds of
Indebtedness.  From and after the Closing Date, promptly on receipt of Net
Proceeds by Company, Owens-Brockway or any or the Subsidiary Guarantors from the
issuance of Permitted Secured Debt issued following the Closing Date, (i) the
Borrowers of Term Loans shall prepay the Term Loans in an amount equal to 100%
of such Net Proceeds and (ii) if, and to the extent required hereunder, the
Dollar Revolving Commitments and the Multicurrency Revolving Commitments shall
be permanently reduced on a pro rata basis by an amount equal to the

 

97

--------------------------------------------------------------------------------


 

positive difference (if any) between the Net Proceeds and the amounts thereof
applied to the Term Loans under clause (i) of this clause (e); provided, that
the Borrowers’ Agent may elect by written notice to the Administrative Agent
following receipt of such Net Proceeds, to reduce the amount of any required
prepayment or commitment reduction, as the case may be, under this clause (e) by
up to the maximum amount of Loans and Commitments permitted to be added to this
Agreement pursuant to Section 2.9 (any Permitted Secured Debt for which such
election is made being referred to as “Accordion-Reducing Permitted Secured
Debt”).  Any mandatory prepayment under this clause (e) shall be applied in the
order set forth in Section 4.5.

 

(f)                                   Mandatory Prepayment Upon Recovery Event. 
From and after the Closing Date, within ten (10) days following each date on
which the Company or any Loan Party receives any Net Insurance/Condemnation
Proceeds from any Recovery Event, the Borrowers shall prepay the Term Loans in
an amount equal to the lesser of (A) the portion of the Net
Insurance/Condemnation Proceeds permitted to be applied to the Loans under the
terms of the Intercreditor Agreement and (B) the aggregate amount of Loans
outstanding; provided that any such Net Insurance/Condemnation Proceeds
therefrom shall not be required to be so applied on such date to the extent that
(A) no Loan Party would be obligated to make an offer to purchase any
Indebtedness if such Net Insurance/Condemnation Proceeds were not used to repay
Term Loans and (B) no Event of Default then exists and such Loan Party uses such
Net Proceeds to make Investments in Restricted Subsidiaries, purchase assets or
reinvest in the business of the Company and its Restricted Subsidiaries within
365 days of the date on which the Company or any Loan Party receives such Net
Insurance/Condemnation Proceeds; and, provided, further, that:

 

(i)                                     if all or any portion of such Net
Insurance/Condemnation Proceeds not required to be applied to the repayment of
Term Loans pursuant to the first proviso of this Section 4.4(f) are not so used
(or contractually committed to be used) within 365 days after the day of the
receipt of such proceeds, such remaining portion shall be applied on the last
day of such period as a mandatory repayment of principal of the Term Loans
provided in this Section 4.4(f); and

 

(ii)                                  if all or any portion of such Net
Insurance/Condemnation Proceeds are not required to be applied on the 365th day
referred to in clause (i) above because such amount is contractually committed
to be used and subsequent to such date such contract is terminated or expires
without such portion being so used, then such remaining portion shall be applied
on the date of such termination or expiration as a mandatory repayment of
principal of outstanding Term Loans as provided in this Section 4.4(f).

 

4.5                               Application of Prepayments; Waiver of Certain
Prepayments.

 

(a)                                 Prepayments.  Except as expressly provided
in this Agreement, all prepayments of principal made by Borrowers pursuant to
Section 4.4 shall be applied (i) first to the payment of the unpaid principal
amount of the Term Loans until paid in full (with, except as provided in the
next succeeding sentence, the Term Percentage for each Term Facility of such
repayment to be applied as a repayment of Term Loans of such Term Facility), and
second, if an Event of Default exists to the payment of the then outstanding
balance of the Revolving Loans, pro rata and the cash collateralization of LC
Obligations and to the payment of the then outstanding balance of Overdraft
Amounts, with any excess being retained by Borrower; (ii) within each of the
foregoing Loans, first to the payment of Base Rate Loans and second to the
payment of Eurocurrency Loans; and (iii) with respect to Eurocurrency Loans, in
such order as Borrowers shall request (and in the absence of such request, as
Administrative Agent shall determine).  Each prepayment of Term Loans made
pursuant to Section 4.4(c), (d), (e) and (f) shall be applied to the Term Loans
pro rata according to the respective outstanding principal amounts of the Term
Loans (in each case, within each Term Facility ratably to the remaining
Scheduled Term Repayments thereof in forward order of maturity).  If any
prepayment of Eurocurrency Loans, denominated in Dollars, made pursuant to a
single Borrowing shall reduce the outstanding Loans made pursuant to such
Borrowing to

 

98

--------------------------------------------------------------------------------


 

an amount less than the Minimum Borrowing Amount, such Borrowing shall
immediately be converted into Base Rate Loans denominated in Dollars.  All
prepayments shall include payment of accrued interest on the principal amount so
prepaid, shall be applied to the payment of interest before application to
principal and shall include amounts payable, if any, under Section 3.5.

 

(b)                                 Payments.  All regular installment payments
of principal on the Term Loans shall be applied (i) first to the payment of Base
Rate Loans and second to the payment of Eurocurrency Loans and (ii) with respect
to Eurocurrency Loans, in such order as Borrowers shall request (and in the
absence of such request, as Administrative Agent shall determine).  All payments
shall include payment of accrued interest on the principal amount so paid, shall
be applied to the payment of interest before application to principal and shall
include amounts payable, if any, under Section 3.5.

 

(c)                                  Waiver of Prepayments from Excess Cash
Flow.  Each Term Lender may elect, by notice to the Administrative Agent, prior
to any mandatory prepayment of Term Loans required to be made by the Borrowers
pursuant to Section 4.4(d), to decline all (but not a portion) of the full
amount of such mandatory prepayment (such declined amounts, the “Declined
Proceeds”), in which case such Declined Proceeds may be retained by the
Borrower. If any Lender fails to deliver a notice to the Administrative Agent of
its election to decline receipt of such mandatory prepayment within the time
frame specified by the Administrative Agent, such failure will be deemed to
constitute an acceptance of such Lender’s full amount of such mandatory
prepayment.

 

4.6                               Method and Place of Payment.

 

(a)                                 Except as otherwise specifically provided
herein, all payments under this Agreement shall be made to Administrative Agent,
for the ratable account of the Lenders entitled thereto, not later than 12:00
Noon (local time in the city in which the Payment Office for the payment is
located) on the date when due and shall be made in immediately available funds
in the Applicable Currency and in each case to the account specified therefor
for Administrative Agent or if no account has been so specified at the Payment
Office, it being understood that with respect to payments in Dollars, written
telex or telecopy notice by U.S. Borrower to Administrative Agent to make a
payment from the funds in U.S. Borrower’s account at the Payment Office shall
constitute the making of such payment to the extent of such funds held in such
account.  Administrative Agent will thereafter cause to be distributed on the
same day (if payment was actually received by Administrative Agent prior to
12:00 Noon or local time in the city in which the Payment Office for the payment
is located on such day) like funds relating to the payment of principal or
interest or fees ratably to the Lenders entitled to receive any such payment in
accordance with the terms of this Agreement.  If and to the extent that any such
distribution shall not be so made by Administrative Agent in full on the same
day (if payment was actually received by Administrative Agent prior to 12:00
Noon or local time in the city in which the Payment Office for the payment is
located on such day), Administrative Agent shall pay to each Lender its ratable
amount thereof and each such Lender shall be entitled to receive from
Administrative Agent, upon demand, interest on such amount at the overnight
Federal Funds Rate (or the applicable cost of funds with respect to amounts
denominated in an Alternative Currency) for each day from the date such amount
is paid to Administrative Agent until the date Administrative Agent pays such
amount to such Lender.

 

(b)                                 Any payments under this Agreement which are
made by any Borrower later than 12:00 Noon (local time in the city in which the
Payment Office for the payment is located) shall, for the purpose of calculation
of interest, be deemed to have been made on the next succeeding Business Day. 
Whenever any payment to be made hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable during such extension at the applicable rate in effect
immediately prior to such extension, except that with respect to Eurocurrency
Loans, if such next succeeding Business Day

 

99

--------------------------------------------------------------------------------


 

is not in the same month as the date on which such payment would otherwise be
due hereunder or under any Note, the due date with respect thereto shall be the
next preceding applicable Business Day.

 

(c)                                  Unless Administrative Agent shall have
received notice from the applicable Borrower prior to the date on which any
payment is due to Administrative Agent for the account of the Lenders or the
Issuing Lender hereunder that the applicable Borrower will not make such
payment, Administrative Agent may assume that the applicable Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if the applicable Borrower has not in fact made
such payment, then each of the Lenders or the Issuing Lender, as the case may
be, severally agrees to repay to Administrative Agent forthwith on demand the
amount so distributed to such Lender or the Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it but excluding the date of payment to Administrative Agent, at the Federal
Funds Rate for amounts in Dollars (and, at Administrative Agent’s cost of funds
for amounts in any Alternative Currency) for the first three days and thereafter
at the Federal Funds Rate (or such cost of funds rate) plus 1%.

 

4.7                               Net Payments.

 

(a)                                 All payments made by or on account of any
obligation of any Loan Party under any Loan Document will be made without
recoupment, setoff, counterclaim, or other defense.  To the extent permitted by
applicable law, all payments under any Loan Document (including, without
limitation, payments on account of principal and interest, and fees) shall be
made by or on account of any obligation of any Loan Party free and clear of and
without deduction or withholding for, or on account of, any Taxes.  If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires an applicable withholding agent to deduct or
withhold any Tax from any payment by or on account of any obligation of any Loan
Party under any Loan Document, then the applicable withholding agent shall make
such deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, to the extent such Tax is an Indemnified Tax, then the applicable Loan
Party shall pay such additional amounts as may be increased as necessary so that
after such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 4.7(a)),
the applicable Recipient receives, in aggregate, an amount equal to the sum it
would have received had no such deduction or withholding been made.  Each Loan
Party shall deliver to the Agent within 30 days after it has made any such
payment to the applicable Governmental Authority an original or certified
receipt issued by such Governmental Authority (or other evidence reasonably
satisfactory to Administrative Agent) evidencing the payment to such
Governmental Authority of all amounts so required to be deducted or withheld
from such payment.

 

(b)                                 The Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

 

(c)                                  OI Europe shall only with respect to
Indemnified Taxes imposed to it, and the other Loan Parties shall jointly and
severally, indemnify and hold harmless each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section 4.7) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided, however, that if a Recipient does not notify
the applicable Borrower of any indemnification claim under this
Section 4.7(c) within 120 days after such Recipient has received written notice
of the claim of a Governmental Authority giving rise to such indemnification
claim, the Loan Parties shall not be required to indemnify such Recipient for
any

 

100

--------------------------------------------------------------------------------


 

incremental interest or penalties resulting from such Recipient’s failure to
notify the applicable Borrower within such 120-day period.  A certificate
delivered to the applicable Borrower (showing in reasonable detail the basis for
such calculation) as to the amount of such payment by a Recipient (with a copy
to Administrative Agent if such Recipient is not Administrative Agent), absent
manifest error, shall be final, conclusive, and binding upon on all parties.

 

(d)                                 (i) Subject to Section 4.7(e), each Lender
shall deliver to the applicable Borrower and Administrative Agent, at such times
as are reasonably requested by such Borrower or Administrative Agent, any
documentation prescribed by law or information required under any administrative
policy or any relevant Governmental Authority, or reasonably requested by such
Borrower or Administrative Agent, certifying as to any entitlement of such
Lender to an exemption from, or reduction in, any withholding Tax with respect
to any payments to be made to such Lender under any Loan Document or otherwise
required or reasonably necessary to establish such Lender’s status for
withholding tax or information reporting purposes in an applicable
jurisdiction.  Each Lender shall, whenever a lapse in time or change in
circumstances renders such documentation (including any specific documents
required below in this Section 4.7(d)) or information expired, obsolete or
inaccurate in any material respect, deliver promptly to the applicable Borrower
and Administrative Agent updated or other appropriate documentation (including
any new documentation reasonably requested by the applicable withholding agent)
or promptly notify such Borrower and Administrative Agent of its inability to do
so.  Notwithstanding anything to the contrary in the preceding two sentences,
the completion, execution and submission of such documentation (other than such
documentation set forth in Section 4.7(d)(ii)(A), (ii)(B) and (ii)(C) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, with respect to each Lender receiving payments in respect of any
Loans, Letters of Credit, or Commitments provided to U.S. Borrower:

 

(A)                               each such Lender, other than a Non-U.S.
Lender, shall deliver to U.S. Borrower and Administrative Agent on or before the
date on which it becomes a party to this Agreement, two duly executed, properly
completed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding,

 

(B)                               each such Lender that is a Non-U.S. Lender
entitled under the Code or any applicable treaty to an exemption from or
reduction of U.S. federal withholding Tax with respect to any payments hereunder
or under any other Loan Document shall deliver to U.S. Borrower and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Non-U.S. Lender becomes a
Lender under this Agreement, whichever of the following is applicable:

 

(I)                                   duly executed, properly completed
originals of IRS Form W-8BEN or W-8BEN-E or any successor thereto claiming
eligibility for benefits of an income tax treaty to which the United States is a
party;

 

(II)                              duly executed, properly completed originals of
IRS Form W-8ECI or any successor thereto;

 

(III)                         in the case of a Non-U.S. Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate (a “U.S. Tax Compliance Certificate”), in substantially
the form of Exhibit 4.7(d), to the effect that (i) such Non-U.S. Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a

 

101

--------------------------------------------------------------------------------


 

“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code,
and (ii) interest payments on the Loans are not effectively connected with the
Non-U.S. Lender’s conduct of a U.S. trade or business, and (y) duly executed,
properly completed copies of IRS Form W-8BEN or W-8BEN-E;

 

(IV)                          to the extent a Non-U.S. Lender is not the
beneficial owner (for example, where the Non-U.S. Lender is a partnership or a
participating Lender), duly executed, properly completed originals of IRS
Form W-8IMY, or any successor thereto, of the Non-U.S. Lender, accompanied by
IRS Form W-9, Form W-8ECI, Form W-8BEN or W-8BEN-E, U.S. Tax Compliance
Certificate, Form W-8IMY, or any other required information, or any successor
forms, from each beneficial owner that would be required under this
Section 4.7(d) if such beneficial owner were a Lender, as applicable (provided
that, if the Non-U.S. Lender is a partnership for U.S. federal income tax
purposes (and not a participating Lender), and one or more beneficial owners are
claiming the portfolio interest exemption, the U.S. Tax Compliance Certificate
may be provided by such Non-U.S. Lender on behalf of such beneficial owners,
provided such certificates are duly executed and properly completed originals),
or any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit U.S. Borrower and Administrative Agent to determine the withholding or
deduction required to be made; or

 

(V)                               any other form prescribed by applicable
requirements of U.S. federal income tax law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax duly completed together with
such supplementary documentation as may be prescribed by applicable law to
permit U.S. Borrower and Administrative Agent to determine the withholding or
deduction required to be made.

 

(C)                               If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Sections 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to U.S. Borrower and Administrative
Agent, at the time or times prescribed by law and at such time or times
reasonably requested by U.S. Borrower or Administrative Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by U.S. Borrower or Administrative Agent as may be
necessary for U.S. Borrower or Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender or Issuing Lender has
complied with such Lender’s obligations under FATCA or to determine or, if
necessary, to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (C), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Notwithstanding any other provision of this Section 4.7(d), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.

 

(e)                                  Each Agent, Lender, Co-Manager and Arranger
will cooperate with ACI, and will do or provide such other things as may be
reasonably requested from time to time by ACI, to demonstrate that the
requirements of section 128F of the Income Tax Assessment Act of 1936
(Commonwealth of Australia) were satisfied in relation to the issues of
Revolving Loans made to ACI and revolving Notes issued by ACI under this
Agreement, so that payment of interest under each of the above-mentioned Loans
will be exempt from withholding tax under the Income Tax Assessment Act of 1936
(Commonwealth of Australia).  Non-compliance by eitherany Arranger or Co-Manager
with this paragraph shall not relieve ACI of its obligations under Sections
4.7(a) or 4.7(c).

 

102

--------------------------------------------------------------------------------


 

(f)                                   Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 12.8 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (f).

 

(g)                                  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 4.7 (including by
the payment of additional amounts pursuant to this Section 4.7), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h)                                 For purposes of this Section 4.7, the term
“Lender” shall include any Overdraft Provider or Issuing Lender, and the term
“applicable law” shall include FATCA.

 

(i)                                     Each party’s obligations under this
Section 4.7 shall survive the resignation or replacement of any Agent or any
assignment of rights by, or the replacement of, a Lender.

 

ARTICLE V
CONDITIONS OF CREDIT

 

5.1                               Conditions to Closing Date.  In addition to
the conditions precedent specified in Sections 5.2, 5.3 and 5.4, as applicable,
the obligations of Lenders to make the Loans and to issue Letters of Credit
hereunder is subject to the prior or concurrent satisfaction of the following
conditions:

 

(a)                                 Loan Party Documents.  On or before the
Closing Date, Company shall, and shall cause each other Loan Party to, deliver
to Administrative Agent with such number of originally executed copies

 

103

--------------------------------------------------------------------------------


 

as Administrative Agent may request the following with respect to Company or
such other Loan Party, as the case may be, each, unless otherwise noted, dated
the Closing Date:

 

(i)                                     Copies of the Organic Documents (with
respect to OI Europe, being its certified excerpt of the commercial register of
the canton of Vaud and its certified copy of the articles of association) of
such Person, certified by the Secretary of State of its jurisdiction of
organization (or other applicable authority) or, if such document is of a type
that may not be so certified, certified by the secretary or similar officer of
such Person, together with a good standing certificate from the Secretary of
State (or other applicable authority) of its jurisdiction of organization (if
available from such jurisdiction) and, to the extent generally available and
customary in its jurisdiction of organization, a certificate or other evidence
of good standing as to payment of any applicable franchise or similar taxes from
the appropriate taxing authority of such jurisdiction, each dated a recent date
prior to the Closing Date;

 

(ii)                                  Resolutions of the board of directors or,
if required, the shareholders of such Person (with respect to OI Europe, being
its resolution of the board of gérants, and its resolution of the partners’
meeting) approving and authorizing the execution, delivery and performance of
the Loan Documents to which it is a party, certified as of the Closing Date by
the secretary or in the case of foreign Loan Parties, a similar officer of such
Person as being in full force and effect without modification or amendment and
to the extent required a shareholders resolution in relation to each Dutch
Borrower and Dutch Guarantor;

 

(iii)                               Signature and incumbency certificates of the
officers of such Person executing the Loan Documents to which it is a party;

 

(iv)                              Executed originals of the Loan Documents to
which such Person is a party; and

 

(v)                                 Such other customary documents as the
Administrative Agent may reasonably request with sufficient notice to the
relevant Loan Parties prior to the Closing Date.

 

(b)                                 Fees.  Owens-Brockway shall have paid, or
caused to have been paid, to Administrative Agent, for distribution (as
appropriate), Agents and Arrangers, the fees payable on the Closing Date
referred to in Section 3.2.

 

(c)                                  [Reserved]

 

(d)                                 New Senior Debt.  On the Closing Date,
Company shall have delivered to Administrative Agent Schedule 5.1(d) setting
forth New Senior Debt as of the Closing Date.

 

(e)                                  Representations and Warranties; Performance
of Agreements.  Company and each Borrower shall have delivered to Administrative
Agent a certificate executed by a Financial Officer of each of the Borrowers, in
form and substance satisfactory to Agents, to the effect that the
representations and warranties in Article VI, are true, correct and complete in
all material respects on and as of the Closing Date to the same extent as though
made on and as of that date (or, to the extent such representations and
warranties specifically relate to an earlier date, that such representations and
warranties were true, correct and complete in all material respects on and as of
such earlier date) and that the appropriate Loan Party or Loan Parties shall
have performed in all material respects all agreements and satisfied all
conditions which this Agreement provides shall be performed or satisfied by it
on or before the Closing Date except as otherwise disclosed to and agreed to in
writing by Agents and except that no certification need be made as to
Administrative Agent’s satisfaction with any documents, instrument or other
matters.

 

(f)                                   Opinions of Counsel to Loan Parties. 
Administrative Agent shall have received executed copies of one or more
favorable written opinions of (i) Latham & Watkins LLP, special counsel to
Company and (ii) James W. Baehren, general counsel of the Company, in each case
in form and

104

--------------------------------------------------------------------------------


 

substance reasonably satisfactory to Agents and their counsel, dated as of the
Closing Date (this Agreement constituting a written request by Loan Parties to
such counsel to deliver such opinions to Lenders).

 

(g)                                  Opinions of Foreign Counsel. 
Administrative Agent shall have received executed copies of one or more
favorable written opinions of Clayton Utz, Australian counsel to ACI, Stewart,
McKelvey, and Osler, Hoskin & Harcourt LLP, Canadian counsel to O-I Canada,
Houthoff Buruma B.V., Dutch counsel to Administrative Agent, and Deloitte SA,
Swiss counsel to OI Europe, in each case dated as of the Closing Date as to such
matters as Agents acting on behalf of Lenders may reasonably request.

 

(h)                                 Solvency Assurances.  On the Closing Date,
Administrative Agent and Lender shall have received a certificate executed by a
Financial Officer of Company dated the Closing Date, in form and substance
satisfactory to the Administrative Agent and with appropriate attachments,
demonstrating that, after giving effect to the consummation of the transactions
contemplated by the Loan Documents on the Closing Date, Company and its
Subsidiaries on a consolidated basis will be Solvent.

 

(i)                                     Evidence of Insurance.  Administrative
Agent shall have received a certificate from Company’s and/or Borrowers’
respective insurance brokers or other evidence satisfactory to it that all
insurance required to be maintained pursuant to Section 7.4 with respect to
Company and its Restricted Domestic Subsidiaries is in full force and effect and
that Collateral Agent on behalf of Lenders has been named as additional insured
and/or lender’s loss payee thereunder to the extent required under Section 7.4.

 

(j)                                    Security Interests in Personal Property. 
Administrative Agent shall have received evidence satisfactory to it that the
Loan Parties shall have taken or caused to be taken (or will have taken within
applicable perfection periods) all such actions, executed and delivered or
caused to be executed and delivered all such agreements, documents and
instruments, made or caused to be made all such filings and made (or
substantially concurrently with the Closing Date will make) any related payments
of filing fees, taxes or similar expenditures that may be necessary or, in the
opinion of Agents, desirable in order to create in favor of Collateral Agent,
for the benefit of Lenders, and holders of the Other Lender Guarantied
Obligations as of the Closing Date, a valid and (upon such filing and recording
or other means of perfection) perfected First Priority security interest in
substantially all present and after acquired personal property Collateral.  Such
actions shall include the following:

 

(i)                                     Stock Certificates and Instruments. 
Delivery to Collateral Agent of (a) certificates (which certificates shall be
accompanied by irrevocable undated stock powers, duly endorsed in blank and
otherwise satisfactory in form and substance to Collateral Agent (or the
equivalent thereof in any applicable jurisdiction)) representing all Capital
Stock of Subsidiaries required to be pledged pursuant to the Pledge Agreement,
the Security Agreement and, if required thereby, the Offshore Security
Agreements and (b) all intercompany notes required to be pledged pursuant to the
Pledge Agreement or Security Agreement.

 

(ii)                                  Lien Searches and UCC Termination
Statements.  Delivery to Collateral Agent of (a) the results of a recent search,
by a Person satisfactory to Collateral Agent, of all effective UCC financing
statements and fixture filings which may have been made with respect to any
personal or mixed property of any Company or any Domestic Subsidiary that is a
Loan Party, together with copies of all such filings disclosed by such search,
and (b) UCC termination statements for filing in all applicable jurisdictions as
may be necessary to terminate any effective UCC financing statements or fixture
filings disclosed in such search (other than any such financing statements or
fixture filings in respect of Liens created by the Collateral Documents or
otherwise permitted to remain outstanding pursuant to the terms of this
Agreement).

 

105

--------------------------------------------------------------------------------


 

(iii)                               UCC Financing Statements.  Delivery to
Collateral Agent of UCC financing statements and, where appropriate fixture
filings, duly authorized by each applicable Loan Party with respect to all
personal and mixed property Collateral of such Loan Party, for filing in all
jurisdictions deemed necessary by Collateral Agent to perfect the security
interest created in such collateral pursuant to the Collateral Documents.

 

(iv)                              PPSA Financing Statements.  Financing
statements with respect to all present and after acquired personal property
Collateral of any Loan Party other than O-I Canada shall have been filed in all
jurisdictions deemed necessary or advisable by Collateral Agent to perfect the
security interest created in such collateral pursuant to the Collateral
Documents.

 

(v)                                 Intellectual Property Filing.  To the extent
required by Agents, delivery to Collateral Agent of all cover sheets or other
documents or instruments required to be filed with the U.S. Patent and Trademark
Office and the U.S. Copyright Office in order to create or perfect Liens in
respect of any material IP Collateral, together with releases duly executed (if
necessary) of security interests by all applicable Persons for filing in all
applicable jurisdictions as may be necessary to terminate any effective filings
in the U.S. Patent and Trademark Office and the U.S. Copyright Office in respect
of any IP Collateral (other than any such filings in respect of Liens permitted
to remain outstanding pursuant to the terms of this Agreement).

 

(k)                                 Offshore Collateral Documents and Offshore
Guaranties.  Administrative Agent shall have received duly executed and
delivered copies of the Offshore Collateral Documents and the Offshore
Guaranties and all related documentation, all in form, substance and scope
satisfactory to Agents.

 

(l)                                     [Reserved].

 

(m)                             Completion of Proceedings.  All corporate and
other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Agents, acting on behalf of Lenders, and its counsel shall be
satisfactory in form and substance to Agents and such counsel, and Agents and
such counsel shall have received all such counterpart originals or certified
copies of such documents as Agents may reasonably request.

 

(n)                                 Material Adverse Effect.  Since December 31,
2014, except as publicly disclosed in filings by Holdings or any Borrower with
the SEC prior to the Closing Date, there has been no Material Adverse Effect
with respect to any Loan Party.

 

5.2                               Conditions Precedent to All Loans.  The
obligations of Lenders to make Loans (other than the Delayed Draw Term Loans) on
the date the Loan is funded are subject to the following further conditions
precedent:

 

(a)                                 Prior to making each Loan, Administrative
Agent shall have received, in accordance with the provisions of Section 2.5, an
executed Notice of Borrowing, in each case signed by a duly authorized officer
of the applicable Borrower.

 

(b)                                 As of that time the Loan is funded:

 

(i)                                     The representations and warranties
contained herein and in the other Loan Documents shall be true, correct and
complete in all material respects (provided, that if a representation is
qualified as to “materiality”, Material Adverse Effect, “material adverse
effect” or similar language, such representation shall be true, correct and
complete in all respects) on and as of that time the Loan is funded to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date; provided,
that, in the case of any Loan made pursuant to an Additional Facility in order
to consummate an Acquisition

 

106

--------------------------------------------------------------------------------


 

permitted pursuant to Section 8.3, the foregoing requirement shall be limited to
those representations set forth in the amendment relating to any such Additional
Facility pursuant to Section 2.9(b); and

 

(ii)                                  Subject to Section 2.9(a), no event shall
have occurred and be continuing or would result from the consummation of the
borrowing contemplated by such Notice of Borrowing that would constitute an
Event of Default or a Unmatured Event of Default.

 

5.3                               Conditions to Letters of Credit.  The issuance
of any Letter of Credit (other than Existing Letters of Credit) hereunder
(whether or not the applicable Issuing Lender is obligated to issue such Letter
of Credit) is subject to the following conditions precedent:

 

(a)                                 On or before the date of issuance of the
initial Letter of Credit pursuant to this Agreement, the initial Loans shall
have been made.

 

(b)                                 On or before the date of issuance of such
Letter of Credit, Administrative Agent shall have received, in accordance with
the provisions of Section 2.10(c), an executed Notice of Issuance (or a
facsimile copy thereof) in each case signed by a duly authorized officer of the
Borrower requesting the Letter of Credit, together with all other information
specified in Section 2.10(c) and such other documents or information as the
applicable Issuing Lender may reasonably require in connection with the issuance
of such Letter of Credit.

 

(c)                                  On the date of issuance of such Letter of
Credit, all conditions precedent described in Section 5.2 shall be satisfied to
the same extent as if the issuance of such Letter of Credit were the making of a
Loan and the date of issuance of such Letter of Credit were the date the Loan
was funded.

 

5.4                               Conditions to the Borrowing of the Delayed
Draw Term Loans.  The obligations of the Lenders to make Delayed Draw Term Loans
is subject to the satisfaction or waiver of the following conditions precedent
(such date on which such conditions are so satisfied or waived and the Delayed
Draw Term Loans are borrowed, which shall be a date during the Delayed Draw
Commitment Period, the “Delayed Draw Funding Date”):

 

(a)                                 Major Default.  No Major Default has
occurred and is continuing.

 

(b)                                 Specified Representations.  As of the
Delayed Draw Funding Date, immediately before giving effect to the borrowing of
the Delayed Draw Term Loans, each Specified Representation shall be true and
correct in all material respects.

 

(c)                                  Notice of Borrowing.  Prior to the making
of each Loan on the Delayed Draw Funding Date, Administrative Agent shall have
received a Notice of Borrowing meeting the requirements of Section 2.5.

 

(d)                                 Fees.  The payment in full of all fees
(including the Delayed Draw Undrawn Fee), and all expenses expressly payable on
or before the Delayed Draw Funding Date hereunder or under the Commitment Letter
and theapplicable Fee Letter to the extent invoiced at least two (2) Business
Days prior to the Delayed Draw Funding Date (which amounts shall be offset
against the proceeds of the Borrowings of Delayed Draw Term Loans hereunder).

 

ARTICLE VI
REPRESENTATIONS AND WARRANTIES

 

In order to induce Lenders to enter into this Agreement, to induce the Lenders
to thereafter make Term Loans, Dollar Revolving Loans, Multicurrency Revolving
Loans hereunder, to induce Administrative Agent to make overdrafts under the
Domestic Overdraft Account, to induce the Offshore Overdraft Providers to make
overdrafts under the Offshore Overdraft Accounts, to induce Issuing Lenders

 

107

--------------------------------------------------------------------------------


 

to issue Letters of Credit and to induce Lenders to purchase participations in
Letters of Credit, in the Domestic Overdraft Amount and in the Offshore
Overdraft Amounts, Company and each Borrower makes the following representations
and warranties to each Lender, on the Closing Date, and on each Credit Event
(other than the incurrence of the Delayed Draw Term Loans), in each case, except
to the extent such representations and warranties are expressly made as of a
specified date, in which case such representations and warranties shall be true
as of such specified date only (which representations and warranties made by an
Offshore Borrower shall be limited to such Offshore Borrower and its
Subsidiaries):

 

6.1                               Organization, Powers, Good Standing, Business
and Subsidiaries.

 

(a)                                 Organization and Powers.  Each of the Loan
Parties is a company, duly organized (or incorporated), validly existing and,
where applicable, in good standing under the laws of its jurisdiction of
formation.  Each of the Loan Parties has all requisite organizational power and
authority to own and operate its properties, to carry on its business as now
conducted and proposed to be conducted, to enter into each Loan Document to
which it is a party and to carry out the transactions contemplated hereby and
thereby, and, in the case of Borrowers, to issue the Notes.

 

(b)                                 Good Standing.  Each of the Loan Parties is
(to the extent such concept is relevant) in good standing wherever necessary to
carry on its present business and operations, except in jurisdictions in which
the failure to be in good standing has not had and will not have, in the
aggregate, a Material Adverse Effect.

 

(c)                                  Subsidiaries.  All of the Subsidiaries of
Company and their jurisdictions of organization or incorporation are identified
in Schedule 6.1 annexed hereto, as said Schedule 6.1 may be supplemented from
time to time pursuant to the provisions of Section 7.1(i).  The Capital Stock of
each of the Subsidiaries of Company identified in Schedule 6.1 annexed hereto
(as so supplemented), is duly authorized, validly issued, fully paid and
nonassessable and as of the Closing Date none of such Capital Stock constitutes
Margin Stock.  Each of the Subsidiaries of Company identified in Schedule 6.1
annexed hereto (as so supplemented) is a company duly organized (or
incorporated), validly existing and, where applicable, in good standing under
the laws of its respective jurisdiction of organization set forth therein, has
all requisite power and authority to own and operate its properties and to carry
on its business as now conducted and as proposed to be conducted, and is
qualified to do business and (to the extent such concept is relevant) in good
standing where applicable in every jurisdiction where its assets are located and
wherever necessary to carry out its business and operations, in each case except
where failure to be so qualified or in good standing or a lack of such power and
authority has not had and could not reasonably be expected to result in a
Material Adverse Effect.  Schedule 6.1 annexed hereto (as so supplemented)
correctly sets forth, as of the Closing Date, the ownership interest of Company
and each of its Subsidiaries in each of the Subsidiaries of Company identified
therein.

 

6.2                               Authorization of Borrowing, Etc.

 

(a)                                 Authorization of Borrowing.  The execution,
delivery and performance of the Loan Documents and the issuance, delivery and
payment of the Notes have been duly authorized by all necessary organizational
action by each Loan Party which is a party thereto.

 

(b)                                 No Conflict.  The execution, delivery and
performance by each Loan Party of the Loan Documents to which it is a party and
the issuance, delivery and performance of the Notes do not (i) violate any
provision of law applicable to such Loan Party, the Organic Documents of such
Loan Party, or any order, judgment or decree of any court or other agency of
government binding on such Loan Party, (ii) conflict with, result in a material
breach of or constitute (with due notice or lapse of time or both) a material
default under any Contractual Obligation of such Loan Party, (iii) result in or
require the creation or imposition of any Lien (other than Liens in favor of
Collateral Agent) upon any of the properties or

 

108

--------------------------------------------------------------------------------


 

assets of such Loan Party, or (iv) require any approval of stockholders or any
approval or consent of any Person under any material Contractual Obligation of
such Loan Party, other than those approvals and consents which have been
obtained.

 

(c)                                  Governmental Consents.  The execution,
delivery and performance by each Loan Party of the Loan Documents to which it is
a party and the issuance, delivery and performance of the Notes do not and will
not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any federal, state or other Governmental Authority
or regulatory body except for filings, consents or notices that have been or
will be made during the period in which they are required to be made.

 

(d)                                 Binding Obligations.  This Agreement and the
other Loan Documents executed prior to the date of this Agreement are, and the
other Loan Documents and the Notes that are executed subsequent to the date of
this Agreement, when executed and delivered will be, the legally valid and
binding obligations of the applicable Loan Parties, enforceable against the
applicable Loan Parties in accordance with their respective terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability.

 

6.3                               Financial Condition.  Borrowers have
heretofore delivered to Lenders, at Lenders’ request, the audited consolidated
balance sheet of Holdings and its Subsidiaries as at December 31, 2014 and the
related consolidated statements of income, stockholders’ equity and cash flows
of Holdings and its Subsidiaries for the Fiscal Year then ended and the
unaudited consolidated balance sheet of Holdings and its Subsidiaries and the
unaudited consolidated balance sheet of Company and its Subsidiaries as of
September 30, 2014 and the related unaudited consolidated statements of income
and cash flows of Company and its Subsidiaries for the periods then ended.  All
such statements were prepared in conformity with GAAP.  All such consolidated
financial statements fairly present in all material respects the consolidated
financial position of Holdings and its Subsidiaries as at the date thereof and
the consolidated results of operations and cash flows of Holdings and its
Subsidiaries for the period covered thereby subject to, in the case of quarterly
financial statements, year-end adjustments and the absence of footnotes. 
Neither Holdings nor any of its Subsidiaries has any material contingent
liability or material liability for taxes, long- term lease or unusual forward
or long-term commitment, which is not reflected in the foregoing financial
statements or in the most recent consolidated financial statements delivered
pursuant to Section 7.1 of this Agreement, except for those incurred since the
date of such financial statements that are not prohibited hereunder.

 

6.4                               No Adverse Material Effect.  Since
December 31, 2014, except as publicly disclosed in filings by Holdings or any
Borrower with the SEC prior to the Closing Date, there has been no Material
Adverse Effect.

 

6.5                               Litigation; Adverse Facts.  Except as
disclosed in Holdings’ annual report on Form 10-K for the Fiscal Year ended
December 31, 2014, there is no action, suit, proceeding, governmental
investigation or arbitration of which Company has knowledge (whether or not
purportedly on behalf of Company or any of its Restricted Subsidiaries) at law
or in equity or before or by any federal, state, provincial, municipal or other
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, pending or, to the knowledge of Company, threatened against
or affecting Company or any of its Restricted Subsidiaries or any property of
Company or any of its Restricted Subsidiaries which would reasonably be expected
to result in a Material Adverse Effect.

 

6.6                               Payment of Taxes.  Except to the extent
permitted by Section 7.3, all material tax returns and reports of Holdings and
each of its Subsidiaries required to be filed by any of them have been timely
filed, and all material taxes, assessments, fees and other governmental charges
upon such Persons and

 

109

--------------------------------------------------------------------------------


 

upon their respective properties, assets, income and franchises which are due
and payable have been paid when due and payable.

 

6.7                               Governmental Regulation.  Neither Holdings nor
any of its Subsidiaries an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940.

 

6.8                               Securities Activities.

 

(a)                                 Neither Holdings nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of purchasing or carrying any Margin Stock. 
No part of the proceeds of any Borrowing will be used to purchase or carry, or
to extend credit to others for the purpose of purchasing or carrying, any Margin
Stock in violation of Regulation U or X of the Board.

 

(b)                                 Following application of the proceeds of
each Loan, not more than 25% of the value of the assets (either of Company only
or of Company and its Subsidiaries on a consolidated basis) subject to the
provisions of Sections 8.2 or 8.7 or subject to any similar restriction
contained in any agreement or instrument between Company and any Lender or any
Affiliate of any Lender relating to Material Indebtedness and within the scope
of Section 10.1(e), was or will be attributable to Margin Stock.

 

6.9                               Employee Benefit Plans.

 

(a)                                 Each Employee Benefit Plan (other than a
Multiemployer Plan) is in compliance with all applicable provisions of ERISA,
the Internal Revenue Code and other applicable federal or state law, and each of
Holdings and its Subsidiaries has performed all of its obligations under each
Employee Benefit Plan, in each case, except to the extent that such
noncompliance or failure to perform, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.  Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, no application for a funding waiver or an extension of any
amortization period pursuant to Section 412 of the Internal Revenue Code has
been made with respect to any Pension Plan.

 

(b)                                 (i) No ERISA Event has occurred or is
reasonably expected to occur; (ii) no Pension Plan which is reasonably likely to
be terminated within the next twelve (12) months has any Unfunded Pension
Liability in an amount which, individually or in the aggregate for all such
Pension Plans (excluding for purposes of such computation any such Pension Plans
with respect to which assets exceed benefit liabilities), would reasonably be
expected to have a Material Adverse Effect if such Pension Plan or Pension Plans
were then terminated; and (iii) none of Holdings, any of its Subsidiaries or any
ERISA Affiliate has engaged in a transaction subject to Section 4069 or
4212(c) of ERISA that, in any case, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  With respect to any Foreign Plan, (i) such
Foreign Plan is in compliance with all applicable foreign law, except to the
extent that failure to comply, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect, and (ii) as of the
date hereof, Company and its Subsidiaries have made full payment when due of all
required contributions to such Foreign Plan, except to the extent that a failure
to do so would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

6.10                        Disclosure.  No representation or warranty of any
Loan Party contained in this Agreement, any Loan Document or any other document,
certificate or written statement (other than any projections, budgets delivered
pursuant to Section 7.1(h) and pro forma financial information) furnished to
Lenders by or on behalf of any Loan Party for use in connection with the
transactions contemplated by this Agreement, taken as a whole, contains any
untrue statement of a material fact or omits to state a

 

110

--------------------------------------------------------------------------------


 

material fact (known to such Loan Party in the case of any document not
furnished by it) necessary in order to make the statements contained herein or
therein not misleading in light of the circumstances in which the same were
made.  The projections and pro forma financial information contained in such
materials are based upon good faith estimates and assumptions believed by such
Loan Parties to be reasonable at the time made, it being recognized by Lenders
that uncertainty is inherent in any such projection and pro forma financial
information, such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ from the projected results, and such differences may be
material.

 

6.11                        Environmental Protection.  Company and each of its
Subsidiaries are in compliance with all applicable Environmental Laws in respect
of the conduct of its business and the ownership of its property, except such
noncompliance as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.  Without limiting the effect of the
preceding sentence:

 

(a)                                 neither Company nor any of its Subsidiaries
has received a complaint, order, citation, notice or other written communication
with respect to the existence or alleged existence of any Environmental
Liability, the outcome of which, individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect; and

 

(b)                                 to the best of Company’s knowledge there are
no environmental, health or safety conditions existing at any real property
owned, operated or leased by Company or any of its existing or former
Subsidiaries or any of their respective predecessors, including off-site
treatment or disposal facilities used by Company or any of its existing or
former Subsidiaries for waste treatment or disposal, which would reasonably be
expected to require any construction or other capital costs or Environmental
Liability to be incurred by the Company or any of its Subsidiaries (or any
Person for whom the Company may have liability by law or contract) prior to the
final scheduled maturity of the Obligations in order to assure compliance with
any Environmental Law, including provisions regarding clean-up, to the extent
that any of such conditions, construction or other capital costs or clean-up
obligations, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.

 

6.12                        Title to Properties; Liens; Intellectual Property.

 

(a)                                 Title to Properties; Liens.  Company and its
Material Subsidiaries have (i) good and legal title to (in the case of fee or
freehold interests in Real Property), (ii) valid leasehold interests in (in the
case of Ground Leasehold Interests, or other leasehold interests in the UK, in
Real Property or personal property), or (iii) good title to (in the case of all
other personal property), all of their respective properties and assets
reflected in the financial statements referred to in Section 6.3 or in the most
recent financial statements delivered pursuant to Section 7.1, in each case
except for (x) assets disposed of since the date of such financial statements in
the ordinary course of business or as otherwise permitted under Section 8.7 and
(y) for such defects that individually or in the aggregate, would not have a
Material Adverse Effect.

 

(b)                                 Intellectual Property.  As of the Closing
Date, Company and its Restricted Subsidiaries own or have the right to use all
Intellectual Property used in the conduct of their business, except where the
failure to own or have such right to use, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  No
claim has been asserted and is pending by any Person challenging or questioning
the use of any such Intellectual Property or the validity or effectiveness of
any such Intellectual Property, and Loan Parties do not know of any valid basis
for any such claim except for such claims that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The use of such Intellectual Property by Company and its Restricted
Subsidiaries does not infringe on the rights of any Person, except for such
claims and infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

111

--------------------------------------------------------------------------------


 

6.13                        Solvency.  As of the Closing Date, the Company and
its Subsidiaries on a consolidated basis are, and upon the incurrence of any
Obligations by any Loan Party on the Closing Date, will be, Solvent.

 

6.14                        Matters Relating to Collateral.

 

(a)                                 Creation, Perfection and Priority of Liens. 
As of the Closing Date, the execution and delivery of the Collateral Documents
by Loan Parties, together with (i) the actions taken on or prior to or after the
date hereof pursuant to Section 7.9, and (ii) the delivery to Collateral Agent
of any Collateral not delivered to Collateral Agent at the time of execution and
delivery of the applicable Collateral Document (all of which Collateral has been
so delivered) are effective to create in favor of Collateral Agent for the
benefit of Lenders, as security for the respective Secured Obligations (as
defined in the applicable Collateral Document in respect of any Collateral), a
valid First Priority Lien on all of the Collateral (except for Collateral for
which the absence or failure of the Lien on such Collateral would not constitute
an Event of Default under Section 10.1(k)), and all filings and other actions
necessary to perfect and maintain the perfection and First Priority status of
such Liens have been duly made or taken and remain in full force and effect (or
will be duly made or taken within applicable time periods), other than the
periodic filing of UCC continuation statements and such other ongoing filings as
may be required in the other jurisdictions in which Collateral is located, in
each case, subject to the limitations set forth in the Collateral Documents and
only to the extent any such actions are required pursuant to the terms of the
Collateral Documents.

 

(b)                                 Governmental Authorizations.  No
authorization, approval or other action by, and no notice to or filing with, any
Governmental Authority is required for either (i) the pledge or grant by any
Loan Party of the Liens purported to be created in favor of Collateral Agent
pursuant to any of the Collateral Documents or (ii) the exercise by Collateral
Agent of any rights or remedies in respect of any Collateral (whether
specifically granted or created pursuant to any of the Collateral Documents or
created or provided for by applicable law), except for filings or recordings
contemplated by Section 6.14(a) and except as may be required, in connection
with the disposition of any Collateral, by laws generally affecting the offering
and sale of securities.

 

(c)                                  Absence of Third-Party Filings.  Except
such as may have been filed in favor of Collateral Agent as contemplated by
Section 6.14(a) or to evidence permitted lease obligations and other Liens
permitted pursuant to Section 8.2, (i) no effective UCC financing statement,
fixture filing or other instrument similar in effect covering all or any part of
the Collateral is on file in any filing or recording office, (ii) no effective
filing covering all or any part of the IP Collateral is on file in the PTO or
the U.S. Copyright Office (or analogous foreign agencies with respect to
Collateral secured by the Offshore Collateral Documents), and (iii) no effective
filings, registrations or other notices of Liens exist in relation to any of the
Loan Parties or any of the Collateral at any agencies, registries offices or
relevant governmental or other regulatory bodies outside the United States of
America.

 

6.15                        Credit Agreement Under Indentures.  This Agreement
is the “Credit Agreement” as described in the indentures governing the Existing
Owens-Brockway Senior Unsecured Notes and Borrowers’ Agent hereby designates
this Agreement as such.

 

6.16                        Non-Bank Rules.  In so far as it is a Swiss
Borrower, it is at all times in compliance with the Non-Bank Rules.  For the
purpose of its compliance with the Non-Bank Rules under this Section, each Swiss
Borrower shall assume that in relation to the Multicurrency Revolving Facility
or any Additional Facility the aggregate maximum number of lenders which are not
Qualifying Banks or Qualifying Intragroup Creditors is 10 (irrespective of
whether or not there are, at any time, any such lenders).

 

112

--------------------------------------------------------------------------------


 

6.17                        Anti-Terrorism and Sanctions Laws.

 

(a)                                 None of the Loan Parties and, to the
knowledge of the Loan Parties, none of their Affiliates, are in material
violation of any Anti-Corruption Laws or any applicable laws relating to
terrorism, money laundering or economic sanctions (“Anti-Terrorism Laws”),
including (i) Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), and the USA Patriot Act, (ii) the
economic or financial sanctions or trade embargoes imposed, administered or
enforced by the United States Treasury Department’s Office of Foreign Assets
Control (“OFAC”) and its regulations at 31 C.F.R. Subtitle B, Chapter V (“OFAC
Regulations”) or the U.S. Department of State, (iii) any anti-terror or economic
sanctions legislation of Canada, including those provided for pursuant to the
Special Economic Measures Act (Canada) or the United Nations Act (Canada), or
published regulations under the foregoing or (iv) economic or financial
sanctions or trade embargoes imposed, administered or enforced by the United
Nations Security Council, the European Union, the Netherlands, Her Majesty’s
Treasury of the United Kingdom (collectively, the “Sanctions”).  No part of the
proceeds of the Loans or Letters of Credit will be used directly or indirectly
by any Borrower for the purpose of funding, financing or facilitating any
activities, business or transaction of or with any Sanctioned Person, or in any
Sanctioned Country, or in any manner that would result in the violation of any
Anti-Corruption Laws or Sanctions applicable to any party hereto.

 

(b)                                 No Loan Party or, to the knowledge of the
Loan Parties, any of its directors, officers, employees or Affiliates is any of
the following:

 

(A)                               a Sanctioned Person; or

 

(B)                               a Person or entity owned or controlled by, or
acting for or on behalf of, any Sanctioned Person.

 

6.18                        USA Patriot Act; Foreign Corrupt Practices Act.  To
the extent applicable, each of the Borrowers and to the Borrowers’ knowledge,
each of their respective Subsidiaries is in compliance, in all material
respects, with (a) the Trading with the Enemy Act, as amended, the OFAC
Regulations, and any other enabling legislation or executive order relating
thereto, (b) the USA Patriot Act or (c) the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada).  No part of the proceeds of the Loans or
Letters of Credit will be used, directly or indirectly by any Borrower, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, the Corruption of Foreign Public Officials Act
(Canada).

 

ARTICLE VII
AFFIRMATIVE COVENANTS

 

From and after the Closing Date, Company and each Borrower covenants and agrees
that, so long as any of the Commitments hereunder shall be in effect and until
payment in full of all of the Loans, the Offshore Overdraft Amounts and the
Domestic Overdraft Amount, the cancellation or expiration of all Letters of
Credit and the reimbursement of all amounts drawn thereunder, unless Requisite
Lenders shall otherwise give prior written consent, Company and each Borrower
shall perform, and to the extent expressly provided for in this Article VII
shall cause each of their respective Restricted Subsidiaries to perform, all
covenants in this Article VII.

 

7.1                               Financial Statements.  Company and Borrowers
will maintain, and cause Holdings and each of their respective Restricted
Subsidiaries to maintain, a system of accounting established and administered in
accordance with sound business practices to permit preparation of consolidated
financial statements of Holdings and Company in conformity with GAAP (except as
approved by the accountants preparing such statements or the Chief Financial
Officer of the Company or Holdings, as the case may be,

 

113

--------------------------------------------------------------------------------


 

and disclosed therein).  Company and Borrowers will deliver, or cause to be
delivered, to Administrative Agent (for distribution to the Lenders):

 

(a)                                 Quarterly Financial Statements. as soon as
practicable and in any event within 45 days after the end of each Fiscal
Quarter, other than quarters which are the last quarter in a Fiscal Year, the
consolidated balance sheets of Holdings and Company as at the end of such period
and the related consolidated statements of income and cash flows of Holdings and
Company for the period from the beginning of the then current Fiscal Year to the
end of such Fiscal Quarter, setting forth in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year, all in
reasonable detail and certified by any of the chief accounting officer, the
chief financial officer, the treasurer, an assistant treasurer, the controller
or an assistant controller of Company that they fairly present in all material
respects the consolidated financial condition of Holdings and Company as at the
dates indicated and the consolidated results of operations and cash flows for
the periods indicated, subject to changes resulting from audit and normal
year-end adjustments;

 

(b)                                 Annual Financial Statements. as soon as
practicable and in any event within 90 days after the end of each Fiscal Year of
Company the audited consolidated balance sheets of Holdings and Company as at
the end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity

and cash flows of Holdings and Company for such Fiscal Year, setting forth in
comparative form the corresponding figures for the previous year, all in
reasonable detail, each accompanied by a report thereon of an independent
registered public accounting firm of recognized national standing selected by
Company which report shall be unqualified as to going concern and scope of audit
and shall state that such financial statements fairly present in all material
respects the consolidated financial position of Holdings and Company,
respectively, at the dates indicated and the consolidated results of their
operations and cash flows for the periods indicated in conformity with GAAP;

 

(c)                                  Compliance Certificates. together with each
delivery of financial statements of Holdings and/or Company pursuant to clauses
(a) and (b) above, (i) a compliance certificate of Company substantially in the
form attached hereto as Exhibit 7.1(c) (the “Compliance Certificate”)
(A) stating that no Event of Default or Unmatured Event of Default exists or, if
any such condition or event existed or exists, specifying the nature and period
of existence thereof and what action Company has taken, is taking and proposes
to take with respect thereto, and (B) certifying compliance (as determined in
accordance with GAAP) during and at the end of such accounting periods) with
respect to Section 9.1 and (C) in the case of financial statements delivered
pursuant to clause (b) above, setting forth reasonably detailed calculations of
Excess Cash Flow of Holdings and its Restricted Subsidiaries for each Fiscal
Year beginning with the annual audited financial statements for the Fiscal Year
ending December 31, 2016 and, in addition and (ii) a written statement of the
chief accounting officer, chief financial officer, treasurer, any assistant
treasurer, controller or any assistant controller of Company describing in
reasonable detail the differences between the financial information contained in
such financial statements and the information contained in the Compliance
Certificate relating to Company’s compliance with Section 9.1;

 

(d)                                 [Reserved]

 

(e)                                  SEC Filings and Press Releases. promptly
after the sending or filing thereof, copies of (i) all annual reports and proxy
statements sent or made available generally by Holdings to its security holders
or by any Restricted Subsidiary of Holdings to its security holders other than
Holdings or another Restricted Subsidiary and (ii) all reports (including,
without limitation, its Annual Report on Form 10-K and its Quarterly Report on
Form 10-Q) and all registration statements of Holdings and Borrowers filed with
the SEC on Forms S-2, S-3, S-4 and 8-K provided that such materials filed with
the SEC shall be deemed delivered when posted to the SEC website;

 

114

--------------------------------------------------------------------------------


 

(f)                                   Events of Default. promptly upon any
Responsible Officer of Company or any Borrower obtaining knowledge of any
condition or event which constitutes an Event of Default or Unmatured Event of
Default, an Officers’ Certificate specifying the nature and the period of
existence of any such condition or event, and what action Company or such
Borrower has taken, is taking and proposes to take with respect thereto;

 

(g)                                  Litigation or Other Proceedings. promptly
upon any Responsible Officer of Company or any Borrower obtaining knowledge of
(i) the institution of, or non-frivolous threat of, any action, suit,
proceeding, governmental investigation or arbitration against or affecting
Company or any of its Restricted Subsidiaries or any property of Company or any
of its Restricted Subsidiaries not previously disclosed by Company or a Borrower
to Lenders, or (ii) any material development in any such action, suit,
proceeding, governmental investigation or arbitration, which, in the case of
either (i) or (ii), if adversely determined, would reasonably be expected to
cause a Material Adverse Effect, written notice thereof to Lenders and provide
such other information as may be reasonably available to it to enable Lenders
and their counsel to evaluate such matters;

 

(h)                                 Financial Plans. as soon as practicable and
in any event within 90 days after the beginning of each Fiscal Year of Company,
a consolidated plan and financial forecast, prepared in accordance with
Company’s normal accounting procedures applied on a consistent basis, for such
Fiscal Year of Company and its Subsidiaries, including, without limitation,
(i) a forecasted consolidated balance sheet, consolidated statement of income
and consolidated statement of cash flows of Company for such Fiscal Year, and
(ii) the amount of forecasted capital expenditures for such Fiscal Year;

 

(i)                                     New Subsidiaries. within 90 days of the
end of each Fiscal Year, a written notice setting forth with respect to all
Persons that became Subsidiaries of Company during the previous Fiscal Year,
(i) the date on which such Person became a Subsidiary of Company and (ii) all of
the data required to be set forth in Schedule 6.1 annexed hereto with respect to
all Subsidiaries of Company (it being understood that such written notice shall
be deemed to supplement Schedule 6.1 annexed hereto for all purposes of this
Agreement);

 

(j)                                    Overdraft Reporting. promptly upon
request by Administrative Agent, if any Offshore Overdraft Provider has not
provided the information required pursuant to Section 2.1(e) in a timely manner,
a written report in form satisfactory to Administrative Agent setting forth
activity with respect to the applicable Offshore Overdraft Accounts for the
requested period and the applicable Offshore Overdraft Amount outstanding as of
the end of the period covered by such report; and

 

(k)                                 Other Information. with reasonable
promptness, such other information and data with respect to Company or any of
its Subsidiaries as from time to time may be reasonably requested by any Lender
through Administrative Agent.

 

Company and Borrowers shall be deemed to have delivered reports referred to in
clauses (a), (b), (c) or (e) of this Section 7.1 when (A) such reports or other
information have been posted on the SEC website (http://www.sec.gov) or on its
own Internet website as previously identified to Agents and Lenders, and
(B) Company and Borrowers have notified Administrative Agent by electronic mail
of such posting; provided that if any Agent or any Lender requests such
information to be delivered in hard copies, Company and/or any Borrower, as
applicable, shall furnish to such Agent or Lender, as applicable, such
information accordingly.

 

7.2                               Corporate Existence, Etc.  Company and each
Borrower will at all times preserve and keep in full force and effect its
corporate existence and rights and franchises material to its business and the
businesses of each of its Restricted Subsidiaries, except, in each case with
respect to any Restricted Subsidiary, as would not reasonably be expected to
result in a Material Adverse Effect; provided that the

 

115

--------------------------------------------------------------------------------


 

foregoing shall not prohibit any merger, amalgamation, consolidation,
liquidation, dissolution or other transaction permitted under Section 8.3 or
Section 8.7.

 

7.3                               Payment of Taxes and Claims; Tax
Consolidation.

 

(a)                                 Company and each Borrower will, and will
cause each of its Material Subsidiaries to, pay all material taxes, assessments
and other governmental charges imposed upon it or any of its properties or
assets or in respect of any of its franchises, business, income or property
before any material penalty accrues thereon, and all claims (including, without
limitation, claims for labor, services, materials and supplies) for sums which
have become due and payable and which by law have or may become a material Lien
upon any of its properties or assets, prior to the time when any material
penalty or fine shall be incurred with respect thereto; provided that no such
charge or claim need be paid if being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted and if such reserve or
other appropriate provision, if any, as shall be required in conformity with
GAAP (or its equivalent in the relevant jurisdiction of the taxing authority
with respect thereto) shall have been made therefor.

 

(b)                                 Company will not, nor will it permit any of
its Subsidiaries to, file or consent to the filing of any consolidated income
tax return with any Person (other than Holdings or any of its Subsidiaries or
such other Person as may be reasonably acceptable to Administrative Agent).

 

7.4                               Maintenance of Properties; Insurance;
Application of Net Insurance/Condemnation Proceeds.

 

(a)                                 Company and Borrowers will maintain or cause
to be maintained in good repair, working order and condition all material
properties used or useful in the business of Company and its Restricted
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof.  Company and Borrowers will each
maintain or cause to be maintained, with financially sound and reputable
insurers, insurance with respect to its material properties and business, and
the material properties and business of its Material Subsidiaries against loss
or damage of the kinds customarily insured against by corporations of
established reputation engaged in the same or similar businesses and similarly
situated, of such types and in such amounts as are customarily carried under
similar circumstances by such other corporations (“Industry Standards”) and may
self-insure to the extent, and only to the extent, consistent with Industry
Standards; provided that nothing in this Section 7.4(a) shall prevent Company
and Borrowers from discontinuing the operation and maintenance of any of its
properties or any of those of its Subsidiaries if such discontinuance is, in the
judgment of Company or Borrowers, as the case may be, desirable in the conduct
of its or their business and does not in the aggregate have a Material Adverse
Effect.  Without limiting the generality of the foregoing, Company will maintain
or cause to be maintained with financially sound and reputable insurance
companies replacement value casualty insurance on the Collateral against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.  Each such policy of
insurance shall (i) name Collateral Agent for the benefit of Lenders as an
additional insured thereunder as its interests may appear and (ii) in the case
of each casualty insurance policy, contain a lender’s loss payable clause or
endorsement, satisfactory in form and substance to Collateral Agent, that names
Collateral Agent for the benefit of Lenders as the loss payee thereunder for any
covered loss in excess of $25,000,000 and provides for at least 30 days’ prior
written notice to Collateral Agent of any modification or cancellation of such
policy.

 

(b)                                 Application of Net Insurance/Condemnation
Proceeds.  Upon receipt by Company or any other Loan Party, or by Collateral
Agent as lender’s loss payee, of any Net Insurance/Condemnation Proceeds, so
long as no Event of Default shall have occurred and be continuing, Company or
such other Loan Party may retain such proceeds pending a determination by
Company or the applicable Loan Party

 

116

--------------------------------------------------------------------------------


 

as to whether Company or applicable Loan Party (i) will repair, restore or
replace the assets in respect of which such Net Insurance/Condemnation Proceeds
were received or otherwise reinvest such Net Insurance/Condemnation Proceeds
into the business of Company or a Loan Party; or (ii) will elect to cause
prepayments of the Loans.  The failure by Company or such Loan Party to make an
election under the preceding sentence on or before the date that is 120 days
after receipt of the Net Insurance/Condemnation Proceeds shall be deemed an
election to cause the prepayments of the Loans and the Borrowers shall prepay
the Loans and make any other payments required under the Intercreditor Agreement
in an amount equal to such Net Insurance/Condemnation Proceeds.  If an Event of
Default shall have occurred and be continuing, the applicable Loan Party shall
deliver to Collateral Agent for application to the Loans if Collateral Agent so
elects an amount equal to such portion of such Net Insurance/Condemnation
Proceeds to prepay the Loans as provided in Section 4.4 subject to any
limitations contained in the Intercreditor Agreement.  Upon any election
pursuant to subclause (i) above, Company or the applicable Loan Party shall,
following such election, diligently pursue (x) the repair, restoration or
replacement of the assets in respect of which such Net Insurance/Condemnation
Proceeds were received or (y) the reinvestment of such Net
Insurance/Condemnation Proceeds into the business of Company or a Loan Party. 
If any portion of such Net Insurance/Condemnation Proceeds are not used to
repair, replace or restore the assets in respect of which such Net
Insurance/Condemnation Proceeds were received or otherwise reinvested in the
business of Company or a Loan Party within, in the case of any such proceeds
that would constitute “Excess Proceeds” under the indenture governing the
Existing Owens-Brockway Senior Unsecured Notes if not so used by a date certain,
355 days of such receipt (or Company and/or the applicable Loan Party cease the
diligent  pursuit of the same), any amount of such Net Insurance/Condemnation
Proceeds not so used shall be applied to prepay the Term Loans and shall be
otherwise applied as required by the Intercreditor Agreement, provided that the
Net Insurance/ Condemnation Proceeds received by OI Europe shall only be applied
in connection with Loans drawn for its own account.

 

7.5                               Inspection.  Company and Borrowers shall
permit any authorized representatives designated by any Lender, at the expense
of such Lender, to visit and inspect any of the properties of Company or any of
its Restricted Subsidiaries, including its and their financial and accounting
records, and to make copies and take extracts therefrom, and to discuss its and
their affairs, finances and accounts with its and their officers and, if an
Event of Default has occurred and is continuing, independent public accountants,
all upon reasonable notice and at such reasonable times during normal business
hours.

 

7.6                               Compliance with Laws.  Company, Borrowers and
their Restricted Subsidiaries shall exercise all due diligence in order to
comply with the requirements of all applicable laws, rules, regulations and
orders (including all Environmental Laws) of any Governmental Authority,
noncompliance with which in any case or in the aggregate would reasonably be
expected to result in a Material Adverse Effect.  The Loan Parties will maintain
in effect and enforce policies and procedures reasonably designed to ensure
compliance by each of the Loan Parties, its Subsidiaries and their respective
directors, officers, employees and agents with applicable Anti-Corruption Laws,
Anti-Terrorism Laws and Sanctions.

 

7.7                               Securities Activities.  Following the
application of the proceeds of any Loans, not more than 25% of the value of the
assets (either of Company only or of Company and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 8.2 or 8.7, or subject
to any similar restriction contained in any agreement or instrument between
Company and any Lender or any Affiliate of any Lender relating to Material
Indebtedness and within the scope of Section 10.1(e), will be attributable to
Margin Stock.

 

117

--------------------------------------------------------------------------------


 

7.8                               Environmental Matters.

 

(a)                                 The Company will, and will cause each of its
Subsidiaries to:

 

(i)                                     use and operate all of its facilities
and properties in compliance with all Environmental Laws, keep all Environmental
Permits in effect and remain in compliance therewith, and handle all Hazardous
Materials in compliance with all applicable Environmental Laws, except for any
such noncompliance that would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect;

 

(ii)                                  promptly notify Administrative Agent and
provide copies of all written inquiries, claims, complaints, notices or other
communications from any Person relating to the environmental condition of its
facilities and properties or compliance with or liability under any
Environmental Law which would reasonably be expected to have a Material Adverse
Effect, and promptly cure and have dismissed with prejudice or contest in good
faith any actions and proceedings relating thereto;

 

(iii)                               promptly notify Administrative Agent of any
of the following that could reasonably be expected to result in, individually or
in the aggregate, a Material Adverse Effect (a) any proposed acquisition of
stock, assets, or property by Company or any of its Subsidiaries that could
reasonably be expected to (1) expose Company or any of its Subsidiaries to, or
result in, Environmental Liabilities or (2) affect the ability of Company or any
of its Subsidiaries to maintain in full force and effect all material
Governmental Authorizations required under any Environmental Laws for their
respective operations, and (b) any proposed action to be taken by Company or any
of its Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject Company or any of its Subsidiaries to any
material additional obligations or requirements under any Environmental Laws or
Environmental Liabilities; and

 

(iv)                              provide such information and certifications
which Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 7.8.

 

(b)                                 The Company and each Borrower shall promptly
take, and shall cause each of its Subsidiaries promptly to take, any and all
actions necessary to (i) cure any violation of applicable Environmental Laws by
Company, any Borrower or its or their Subsidiaries that could reasonably be
expected to result in, individually or in the aggregate, a Material Adverse
Effect and (ii) make an appropriate response to any allegation of Environmental
Liability against Company or any of its Subsidiaries and discharge any
obligations it may have to any Person thereunder where failure to do so could
reasonably be expected to result in, individually or in the aggregate, a
Material Adverse Effect.

 

7.9                               Execution of Subsidiary Guaranty and Security
Agreement After the Closing Date.

 

(a)                                 Execution of Subsidiary Guaranty and
Security Agreement.  If (i) (x) any wholly-owned Restricted Domestic Subsidiary
of Company existing on the Closing Date (other than the Harbor Capital
Subsidiaries, Owens-Brockway, Bolivian Investments, Inc., Sovereign Air, LLC,
and Maumee Air Associates Inc.) that has not previously executed the Subsidiary
Guaranty or (y) any Person becomes a wholly-owned Restricted Domestic Subsidiary
of Company after the Closing Date (other than, in the case of each of the
foregoing clauses (x) and (y), (A) a Restricted Domestic Subsidiary formed in
connection with any Receivables Sale Indebtedness, (B) a Restricted Domestic
Subsidiary (1) that owns or acquires assets with an aggregate fair market value
(without netting such fair market value against any liability of such Restricted
Domestic Subsidiary) not exceeding $30,000,000, (2) subject to a restriction
permitted under Section 8.2(b) or any other contractual, legal or regulatory
restriction prohibiting such Restricted Domestic Subsidiary’s execution of the
Subsidiary Guaranty or the Security Agreement, or (3) whose execution of the
Subsidiary Guaranty or the Security Agreement would require any governmental or
regulatory consent, approval or authorization (unless such consent, approval or
authorization has been obtained or could reasonably be expected to be obtained
without undue cost or delay), (C) a Restricted Domestic Subsidiary with respect
to which, in the reasonable judgment of the Administrative Agent and

 

118

--------------------------------------------------------------------------------


 

the Company, the burden or cost or other consequences (including any material
adverse tax consequences) of executing the Subsidiary Guaranty and/or the
Security Agreement shall be excessive in view of the benefits to be obtained by
the Lenders therefrom or (D) any special purpose securitization vehicle, project
finance entity or captive insurance subsidiary), or (iii) either OI
International Holdings Inc. or O-I Holding LLC cease to be a Foreign Subsidiary
Holdco, Borrowers’ Agent will promptly notify Administrative Agent of that fact
and cause such Restricted Domestic Subsidiary to execute and deliver to
Administrative Agent a counterpart of the Subsidiary Guaranty and (except during
a Collateral Release Period) a counterpart of the Security Agreement and to take
all such further actions and execute all such further documents and instruments
as may be necessary or, in the opinion of Collateral Agent, desirable to create
in favor of Collateral Agent, for the benefit of Lenders, a valid and perfected
First Priority Lien on substantially all of the personal property assets of such
Restricted Domestic Subsidiary to the extent required by the applicable forms of
Collateral Documents.  To the extent any such Restricted Domestic Subsidiary is
owned by a Subsidiary Guarantor, the Capital Stock of such Restricted Domestic
Subsidiary shall be pledged pursuant to the Security Agreement.  Within 30 days
of the Closing Date, Company shall deliver to Administrative Agent documentation
reasonably satisfactory to Administrative Agent evidencing the release of each
of the entities set forth on Schedule 7.9(a) from their respective guaranty of
(x) the Existing Owens-Brockway Senior Unsecured Notes and (y) the existing
Permitted European Senior Debt.

 

(b)                                 Restricted Foreign Subsidiaries.  If (i) any
Restricted Foreign Subsidiary that is a direct Wholly-Owned Subsidiary of an
Offshore Borrower or Offshore Guarantor organized under the laws of the
jurisdiction of such Offshore Borrower or Offshore Guarantor, or (ii) any Person
becomes a direct Wholly-Owned Subsidiary of an Offshore Borrower or Offshore
Guarantor organized in the jurisdiction of such Offshore Borrower (other than
the jurisdiction of organization of OI Europe) or Offshore Guarantor (other than
(A) any special purpose vehicle formed in connection with the incurrence or
maintenance of Receivables Sale Indebtedness permitted hereunder (B) a
Restricted Foreign Subsidiary (x) subject to a restriction permitted under
Section 8.2(b) or any other contractual, legal or regulatory restriction
prohibiting such Restricted Foreign Subsidiary’s execution of the applicable
Offshore Guaranty or the applicable Offshore Security Agreement or (z) whose
execution of the applicable Offshore Guaranty or the applicable Offshore
Security Agreement would require any governmental or regulatory consent,
approval or authorization (unless such consent, approval or authorization has
been obtained or could reasonably be expected to be obtained without undue cost
or delay), (C) a Restricted Foreign Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent and the Company, the burden or
cost or other consequences (including any material adverse tax consequences) of
executing the applicable Offshore Guaranty or the applicable Offshore Security
Agreement shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (D) any special purpose securitization vehicle, project
finance entity or captive insurance subsidiary or (E) a Restricted Foreign
Subsidiary which is not a Material Subsidiary), Borrowers’ Agent will promptly
notify Collateral Agent of that fact and cause such Restricted Foreign
Subsidiary, to the extent legally permissible, to execute and deliver to
Collateral Agent a counterpart of the applicable Offshore Guaranty and (except
during a Collateral Release Period) a counterpart of (or accession document to)
the applicable Offshore Security Agreement and such other documents and
instruments and take such further actions as may be necessary, or in the
reasonable opinion of Collateral Agent, desirable but, in each case, consistent
with market practice in the relevant jurisdiction for like companies in the
context of like credit facilities, to create in favor of Collateral Agent, for
the benefit of Lenders, a valid and perfected First Priority Lien on
substantially all of the personal property assets of such Restricted Foreign
Subsidiary described in the applicable forms of Collateral Documents.  If, on or
after the Closing Date, a wholly-owned Restricted Foreign Subsidiary becomes a
Restricted Foreign Subsidiary which is a Subsidiary directly owned by a
Subsidiary Guarantor, the Capital Stock of such Restricted Foreign Subsidiary
shall be pledged pursuant to the Security Agreement unless (1) such Restricted
Foreign Subsidiary is a special purpose vehicle formed in connection with the
incurrence or maintenance of Receivables Sale Indebtedness permitted

 

119

--------------------------------------------------------------------------------


 

hereunder (2) such Restricted Foreign Subsidiary or the Subsidiary Guarantor
which is its direct parent is (x) subject to a restriction permitted under
Section 8.2(b) or any other contractual, legal or regulatory restriction
prohibiting such Restricted Foreign Subsidiary’s or Subsidiary Guarantors’
execution of a stock pledge or (y) whose execution of a stock pledge would
require any governmental or regulatory consent, approval or authorization
(unless such consent, approval or authorization has been obtained or could
reasonably be expected to be obtained without undue cost or delay), (3) in the
reasonable judgment of the Administrative Agent and the Company, the burden or
cost or other consequences (including any material adverse tax consequences) of
executing the stock pledge shall be excessive in view of the benefits to be
obtained by the Lenders therefrom, or (4) such Restricted Foreign Subsidiary is
a special purpose securitization vehicle or captive insurance subsidiary.

 

(c)                                  Additional Domestic Subsidiary Borrower
and/or Additional Foreign Subsidiary Borrower.

 

(i)                                     At any time at which an Additional
Domestic Subsidiary Borrower is designated as such pursuant to Section 12.1(c),
such Additional Domestic Subsidiary Borrower, if not already a Subsidiary
Guarantor, shall execute a counterpart of the Subsidiary Guaranty and (except
during a Collateral Release Period) a counterpart of the Security Agreement and
take all such further actions and execute all such further documents required to
be taken pursuant to the terms of the Subsidiary Guaranty and Security Agreement
to create in favor of Collateral Agent, for the benefit of Lenders, a valid and
perfected First Priority Lien on substantially all of the personal property
assets of such Additional Domestic Subsidiary Borrower described in the
applicable form of the Collateral Documents.  The Capital Stock of such
Additional Domestic Subsidiary Borrower shall be pledged pursuant to the
Security Agreement.

 

(ii)                                  At any time an Additional Foreign
Subsidiary Borrower is designated pursuant to Section 12.1(c), such Additional
Foreign Subsidiary Borrower, if not already an Offshore Guarantor, shall execute
a guaranty agreement (or, as applicable, a counterpart of an existing Offshore
Guaranty), and (except during a Collateral Release Period) a security agreement
(or, as applicable, a counterpart of an existing Offshore Security Agreement),
in each case, together with all such other documents and instruments as may be
necessary or, in the opinion of the Collateral Agent, desirable to create in
favor of Collateral Agent, for the benefit of Lenders, a valid and perfected
First Priority Lien on substantially all of the personal property assets of such
Additional Foreign Subsidiary Borrower and to take all such further actions as
the Collateral Agent deem desirable in order to effectuate the guaranty and the
First Priority Lien as per this subclause.  If such Additional Foreign
Subsidiary Borrower is, or at any time becomes a directly Wholly-Owned
Subsidiary of a Subsidiary Guarantor, the Capital Stock of such Additional
Foreign Subsidiary Borrower shall be pledged pursuant to the Security Agreement
unless the Collateral Agent agrees otherwise due to the illegality or
impracticability of such pledge or because the costs of obtaining such pledge
are excessive in relation to the value of the security to be afforded thereby;
provided that in no circumstances shall a pledge of shares in the Common Stock
or share capital of a Person organized in the Netherlands be required to the
extent, and only for so long as, such Common Stock is held by another Person
organized in the Netherlands.

 

(d)                                 Subsidiary Organizational Documents, Legal
Opinions, Etc.  Company and Borrowers shall deliver to Administrative Agent,
together with such Loan Documents, (i) certified copies of such Restricted
Subsidiary’s Organizational Documents, together with, if such Subsidiary is a
Restricted Domestic Subsidiary, a good standing certificate from the Secretary
of State (or other applicable authority) of the jurisdiction of its
organization, each to be dated a recent date prior to their delivery to
Administrative Agent, (ii) a certificate executed by the secretary or, in the
case of a Foreign Subsidiary, similar officer of such Subsidiary as to (A) the
fact that the attached resolutions of the Governing Body of such Subsidiary
approving and authorizing the execution, delivery and performance of such Loan
Documents are in full force and effect and have not been modified or amended and
(B) the incumbency

 

120

--------------------------------------------------------------------------------


 

and signatures of the officers of such Subsidiary executing such Loan Documents,
and (iii) if such Subsidiary is a Material Subsidiary, a customary opinion of
counsel to such Subsidiary, in form and substance reasonably satisfactory to
Administrative Agent and its counsel, as to (A) the due organization and (where
applicable) good standing of such Subsidiary, (B) the due authorization,
execution and delivery by such Subsidiary of such Loan Documents, (C) the
enforceability of such Loan Documents against such Subsidiary and (D) such other
matters (including matters relating to the creation and perfection of Liens in
any Collateral pursuant to such Loan Documents) as Administrative Agent may
reasonably request, all of the foregoing to be reasonably satisfactory in form
and substance to Administrative Agent and its counsel, subject to customary
exceptions and qualifications.

 

7.10                        Designation of Unrestricted Subsidiaries.

 

The Borrowers’ Agent may at any time after the Closing Date designate any
Restricted Subsidiary (other than a Loan Party) as an Unrestricted Subsidiary or
any Unrestricted Subsidiary as a Restricted Subsidiary; provided that
(a) immediately before and after such designation, no Unmatured Event of Default
or Event of Default shall have occurred and be continuing, (b) immediately after
giving effect to such designation, Company shall be in compliance with the
covenants set forth in Sections 8.3 and 9.1, determined on a Pro Forma Basis as
of the last day of the most recently ended fiscal quarter, in each case, as if
such designation had occurred on the last day of such fiscal quarter of Company
and, as a condition precedent to the effectiveness of any such designation, the
Company shall deliver to the Administrative Agent a certificate setting forth in
reasonable detail the calculations demonstrating such compliance, (c) no
Restricted Subsidiary may be designated as an Unrestricted Subsidiary if it was
previously designated an Unrestricted Subsidiary and (d) the Company shall cause
each Unrestricted Subsidiary to simultaneously be designated as an “Unrestricted
Subsidiary” under the Existing Owens-Brockway Senior Unsecured Notes, any
Permitted Secured Debt, any Permitted Unsecured Debt, any Permitted European
Senior Debt or any other Indebtedness the terms of which permits a similar
designation.

 

The designation of any Restricted Subsidiary as an Unrestricted Subsidiary after
the Closing Date shall constitute an Investment by the applicable Loan Party
therein at the date of designation in an amount equal to the fair market value
of the applicable Loan Party’s investment therein.  The designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute (x) the
incurrence at the time of designation of any Investment, Indebtedness or Liens
of such Subsidiary existing at such time, and (y) a return on any Investment by
the applicable Loan Party in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of such Loan Party’s Investment in such Subsidiary.  Notwithstanding
the foregoing, no existing or future Borrower shall be permitted to be an
Unrestricted Subsidiary.

 

7.11                        Personal Property Securities Act.

 

(a)                                 PPSA Further Steps.  If the Administrative
Agent determines that a Collateral Document (or a transaction in connection with
it) is or contains a security interest for the purposes of the PPSA, the Loan
Party agrees to do anything (such as obtaining consents, signing and producing
documents, getting documents completed and signed and supplying information)
which the Administrative Agent asks and considers necessary (acting reasonably)
for the purposes of:

 

(i)                                     ensuring that the security interest is
enforceable, perfected (including, where possible, by control in addition to
registration) and otherwise effective.

 

(ii)                                  enabling the Administrative Agent to apply
for any registration, or give any notification, in connection with the security
interest so that the security interest has the same priority which it had prior
to the introduction of the PPSA; or

 

121

--------------------------------------------------------------------------------


 

(iii)                               enabling the Administrative Agent to
exercise rights in connection with the security interest.

 

(b)                                 PPSA Undertaking.  If the Loan Party holds
any security interests for the purposes of the PPSA and if a failure by the Loan
Party to perfect some or all of those security interests would materially
adversely affect the business, operation, property, condition (financial or
otherwise), or prospects of the Loan Parties (taken as a whole), the Loan Party
agrees to implement, maintain and comply in all material respects with,
procedures for the perfection of those security interests.  These procedures
must include procedures designed to ensure that the Loan Party takes all
reasonable steps under the PPSA to perfect any such security interest with the
highest ranking priority reasonably possible (such as perfecting a purchase
money security interest, perfecting a security interest by control or including
the serial number in a financing statement for personal property that may or
must be described by a serial number).  If the Administrative Agent asks, the
Loan Party agrees to arrange at its expense an audit of the PPSA procedures. 
The Administrative Agent may only ask the Loan Party to do this if it reasonably
suspects that a Loan Party is not complying with this clause.

 

(c)                                  No PPSA Notice Required Unless Mandatory. 
The Administrative Agent need not give any notice under the PPSA (including a
notice of a verification statement) unless the notice is required by the PPSA
and cannot be excluded.

 

7.12                        Use of Proceeds.  Borrowers will use all proceeds of
the Loans as provided in Sections 6.8, 6.17 and 6.18.

 

ARTICLE VIII
NEGATIVE COVENANTS

 

Company and each Borrower covenants and agrees that, so long as any of the
Commitments hereunder shall remain in effect and until payment in full of all of
the Loans, the Notes, the Offshore Overdraft Amounts, the Domestic Overdraft
Amount and other Obligations (other than contingent indemnification obligations
not then due) and the cancellation or expiration of all Letters of Credit and
reimbursement of all amounts drawn thereunder, unless Requisite Lenders shall
otherwise give prior written consent, Company and each Borrower shall perform,
and shall cause each of its respective Restricted Subsidiaries (or Material
Subsidiaries in the case of Section 8.2(b) and Section 8.7(a)) to perform, all
covenants in this Article VIII.

 

8.1                               Indebtedness.

 

Company and each Borrower shall not, and shall not permit any of its Restricted
Subsidiaries to create, incur, assume or guaranty, or otherwise become or remain
liable with respect to, any Indebtedness or any Receivables Sale Indebtedness,
except:

 

(i)                                     Loan Parties may become and remain
liable with respect to the Obligations and may guaranty the Obligations and the
Other Lender Guarantied Obligations pursuant to their respective Guarantee
Agreements;

 

(ii)                                  Company and its Restricted Subsidiaries
may become and remain liable with respect to Contingent Obligations permitted by
Section 8.4 and, upon any matured obligations actually arising pursuant thereto,
the Indebtedness corresponding to the Contingent Obligations so extinguished;

 

(iii)                               Company and its Restricted Subsidiaries may
become and remain liable with respect to Indebtedness in respect of Capitalized
Leases and Purchase Money Indebtedness in an aggregate principal amount
outstanding at any time not exceeding the greater of (a) $450,000,000 and
(b) 12.5% of Consolidated Tangible Assets;

 

122

--------------------------------------------------------------------------------


 

(iv)                              Company may become and remain liable with
respect to Indebtedness to any of its Restricted Subsidiaries, and any
Restricted Subsidiary of Company may become and remain liable with respect to
Indebtedness to Company or any other Restricted Subsidiary of Company; provided
that, all such intercompany Indebtedness owed by Company or any Borrower shall
be subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the applicable promissory notes or an intercompany
subordination agreement, and Company may become and remain liable with respect
to Indebtedness to Holdings; provided that such Indebtedness shall be evidenced
by the amended and restated subordinated intercompany notes existing as of the
Closing Date (which subordinated notes shall not be further amended in a manner
that could be reasonably expected to be materially adverse to the interests of
the Lenders without the consent of the Administrative Agent );

 

(v)                                 Company and its Restricted Subsidiaries, as
applicable, may remain liable with respect to Indebtedness or the commitments
therefor described in Schedule 8.1 annexed hereto and any extensions, renewals
and refinancing of such Indebtedness and/or commitments therefor described in
Part I of Schedule 8.1 to the extent that such extension, renewal or refinancing
does not result in an increase in the aggregate principal amount or commitment
amount of such Indebtedness as described in such Part I;

 

(vi)                              Company and Packaging may remain liable with
respect to the Existing Holdings Senior Notes on a subordinated basis;

 

(vii)                           Company, Packaging, Owens-Brockway and
Subsidiary Guarantors may become and remain liable with respect to Permitted
Secured Debt;

 

(viii)                        Company and its Restricted Subsidiaries may become
and remain liable with respect to Indebtedness in respect of netting services,
overdraft protections and otherwise in connection with deposit accounts;

 

(ix)                              Company, Packaging, Owens-Brockway and
Subsidiary Guarantors may become and remain liable with respect to Permitted
Unsecured Debt on a subordinated or unsecured basis or both;

 

(x)                                 OIEG or another Restricted Foreign
Subsidiary reasonably acceptable to Administrative Agent may become and remain
liable with respect to Permitted European Senior Debt;

 

(xi)                              In addition to Indebtedness permitted by the
other clauses of this Section, Restricted Foreign Subsidiaries of Company may
become and remain liable with respect to other Indebtedness in an aggregate
principal amount not to exceed $700,000,000 at any time outstanding (inclusive
of amounts outstanding or committed under Schedule 8.1, Part II);

 

(xii)                           In addition to Indebtedness permitted by the
other clauses of this Section, Company and its Restricted Subsidiaries may
become and remain liable with respect to other Indebtedness in an aggregate
principal amount not to exceed $400,000,000 at any time outstanding;

 

(xiii)                        Company and its Restricted Subsidiaries may become
and remain liable with respect to Acquired Indebtedness and Permitted
Refinancing Indebtedness thereof;

 

(xiv)                       Company and its Restricted Subsidiaries may become
and remain liable with respect to Receivables Sale Indebtedness in an aggregate
principal amount not to exceed $1,000,000,000 at any time outstanding;

 

(xv)                          A Subsidiary may remain liable for Indebtedness
deemed incurred by such Subsidiary as a result of a redesignation of such
Subsidiary from an Unrestricted Subsidiary to a Restricted Subsidiary pursuant
to Section 7.10; provided that after giving effect to the incurrence of the
Indebtedness (and any other Indebtedness incurred since the last day of the
fiscal quarter for which financial statements were delivered under
Section 7.1(a) or (b)) on a Pro Forma Basis the Company and

 

123

--------------------------------------------------------------------------------


 

its Restricted Subsidiaries would be in compliance with Section 9.1, and any
Permitted Refinancing Indebtedness thereof;

 

(xvi)                       Company and its Restricted Subsidiaries may become
and remain liable for Indebtedness in respect of workers’ compensation claims,
payment obligations in connection with health or other types of social security
benefits, unemployment or other insurance or self-insurance obligations; and

 

(xvii)                    Company and its Restricted Subsidiaries may become and
remain liable for Indebtedness arising from the honoring by a bank of a check or
similar instrument drawn against insufficient funds or overdraft protections in
respect of same, provided that such Indebtedness is covered by the Company or
any of its Restricted Subsidiaries within ten Business Days.

 

8.2                               Liens and Related Matters.

 

(a)                                 Prohibition on Liens.  Company and each
Borrower shall not, and shall not permit any of its Restricted Subsidiaries to
create, incur, assume or permit to exist any Lien on or with respect to any
asset of any kind (including any document or instrument in respect of goods or
accounts receivable) of Company, any Borrower or any of their Restricted
Subsidiaries, whether now owned or hereafter acquired except:

 

(i)                                     Permitted Encumbrances;

 

(ii)                                  Liens granted pursuant to the Collateral
Documents;

 

(iii)                               Liens described in Schedule 8.2 annexed
hereto and any extensions, refinancings or renewals thereof, provided that
(i) the property covered thereby is not changed in any material respect,
(ii) the amount secured thereby is not increased and (iii) the direct and
contingent obligors with respect thereto are not changed (other than ceasing to
be obligors);

 

(iv)                              Liens securing Purchase Money Indebtedness
permitted by Section 8.1(iii) and arising from the giving, simultaneously with
or within 180 days after the acquisition, construction or improvement of real
property or tangible personal property, of any purchase money Lien (including
vendors’ rights under purchase contracts under an agreement whereby title is
retained for the purpose of securing the purchase price thereof) on real
property or tangible personal property acquired, constructed or improved and not
theretofore owned by Company, any Borrower or any of its Restricted
Subsidiaries, or from the acquiring of real property or tangible personal
property not theretofore owned by Company, any Borrower or any of its Restricted
Subsidiaries subject to any then-existing Lien (whether or not assumed), or from
the extension, renewal or replacement of any Indebtedness secured by any of the
foregoing Liens so long as the aggregate principal amount thereof and the
security therefor is not thereby increased; provided, however, that in each case
(a) such Lien is limited to such acquired, constructed or improved real or
tangible personal property and fixed improvements, if any, then existing or
thereafter erected thereon, and (b) the principal amount of the Indebtedness
secured by such Lien, together (without duplication) with the principal amount
of all other Indebtedness secured by Liens on such property, shall not exceed
the cost (which shall be deemed to include, without duplication, the amount of
Indebtedness secured by Liens, including existing Liens, on such property) of
such property to Company, any Borrower or its applicable Restricted Subsidiary;

 

(v)                                 Permitted Real Property Encumbrances;

 

(vi)                              Liens on acquired assets securing Acquired
Indebtedness; and Liens on any assets of any Person existing at the time such
Person becomes a Restricted Subsidiary or is merged or amalgamated with or into
the Company or another Restricted Subsidiary of the Company (so long as such
Lien does not attach to any assets of the surviving Person other than those
assets subject to such Liens

 

124

--------------------------------------------------------------------------------


 

prior to such amalgamation or merger); provided that such Liens were created
prior to and not in anticipation of the acquisition of such acquired assets or
acquired Restricted Subsidiary; or such merger or amalgamation;

 

(vii)                           In addition to Liens permitted by the other
clauses of this Section, Liens on the assets of Restricted Foreign Subsidiaries
securing Indebtedness or other obligations of such Restricted Foreign
Subsidiaries (other than ACI, O-I Canada, OIEG, OI Europe, any of the Offshore
Guarantors and/or, as applicable, an Additional Foreign Subsidiary Borrower);

 

(viii)                        In addition to Liens permitted by the other
clauses of this Section, Liens securing Indebtedness or other obligations of
Company and any of its Restricted Subsidiaries in an aggregate principal amount
not to exceed the greater of (A) $500,000,000 or (B) 7.50% of Consolidated
Tangible Assets;

 

(ix)                              Liens securing Receivables Sale Indebtedness;
provided that such Liens encumber solely the receivables so sold and customary
related assets (including cash reserves and deposit accounts established in
connection therewith);

 

(x)                                 Liens on deposits of cash or Cash
Equivalents securing bona-fide hedging arrangements with Lenders or Affiliates
thereof;

 

(xi)                              Liens in respect of Indebtedness permitted
under Section 8.1(xv) to the extent such Lien exists at the time of
redesignation of the applicable Person; and

 

(xii)                           Liens incurred in connection with the issuance
of letters of credit permitted under Section 8.4(ii)(y).

 

(b)                                 No Restrictions on Restricted Subsidiary
Distributions to Company or Other Restricted Subsidiaries.  Company and
Borrowers will not, and will not permit any of its or their Material
Subsidiaries to, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability
of any such Restricted Subsidiary to (i) pay dividends or make any other
distributions on any of such Restricted Subsidiary’s Capital Stock owned by
Company or any other Restricted Subsidiary of Company, (ii) repay or prepay any
Indebtedness owed by such Restricted Subsidiary to Company or any other
Restricted Subsidiary of Company, (iii) make loans or advances to Company or any
other Material Subsidiary, or (iv) transfer any of its property or assets to
Company or any other Material Subsidiary (any such consensual encumbrance or
restriction, a “Restriction”), except for such Restrictions existing by reason
of (a) any Restrictions existing under any of the Loan Documents or any other
agreements or contracts in effect on the Closing Date, (b) any Restrictions with
respect to any Person that becomes a Restricted Subsidiary of Company after the
Closing Date under any agreement in existence at the time such Person becomes
such a Restricted Subsidiary, (c) any Restrictions with respect to any
Restricted Subsidiary of Company imposed pursuant to an agreement which has been
entered into for the sale or disposition of all or substantially all of the
Capital Stock or assets of such Restricted Subsidiary, (d) any Restrictions with
respect to any Restricted Subsidiary of Company all or substantially all of
whose assets consist of property encumbered by Liens permitted under
Section 8.2(a), (e) Restrictions imposed by applicable laws, (f) Restrictions
under licenses or other contracts governing Intellectual Property rights, joint
venture agreements, leases of, or mortgages and other agreements relating to
Liens on, specified property or assets limiting or prohibiting transfers of such
property or assets (including, without limitation, non-assignment clauses,
due-on-sale clauses and clauses prohibiting junior Liens, subletting,
sublicensing or other similar transfers of property or assets), (g) any
Restrictions under (1) indentures governing Permitted Unsecured Debt, Permitted
Secured Debt or Permitted European Senior Debt or (2) any agreement evidencing
Indebtedness pursuant to Sections 8.1(xi) or (xii), which Restrictions (taken as
a whole) are either not materially more restrictive as those under clause
(h) below or are approved by Administrative Agent, which approval will not be

125

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed so long as such Restrictions are similar to
comparable transactions in the market at the time such Indebtedness is issued,
(h) any Restrictions under the indentures governing the Existing Owens-Brockway
Senior Unsecured Notes, (i) any Restrictions under any agreements evidencing or
relating to Acquired Indebtedness; (j) any Restrictions with respect to
Receivables Sale Indebtedness (including in connection with the creation of any
special purpose vehicle to purchase and sell accounts receivable), provided that
such Restrictions apply only to the accounts receivable which are the subject of
any accounts receivable transaction; and (k) any Restrictions existing under any
agreement (including in respect of Permitted Refinancing Indebtedness) that
amends, refinances, supplements, restates, renews or replaces any agreement
containing Restrictions permitted under the preceding clauses (a) through (j);
provided that the terms and conditions of any such agreement, as they relate to
any such Restrictions, are not materially more restrictive to Company, Borrowers
and such Restricted Subsidiaries, as applicable, taken as a whole, than those
under the agreement so amended, refinanced, supplemented, restated, renewed or
replaced.

 

8.3                               Investments; Acquisitions.

 

Company and Borrowers shall not, and shall not permit any of its or their
Restricted Subsidiaries to, directly or indirectly, make or own any Investment
in any Person or acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock or other ownership
interest of any Person, or any division or line of business of any Person (each
such acquisition, an “Acquisition”) except:

 

(i)                                     Company and its Restricted Domestic
Subsidiaries may make and own Investments in Cash Equivalents and the Restricted
Foreign Subsidiaries may make and own Investments in Cash Equivalents and short
term investments similar to Cash Equivalents customarily used in the countries
in which they are located;

 

(ii)                                  Company and its Restricted Subsidiaries
may continue to own the Investments owned by them as of the Closing Date in any
Restricted Subsidiaries of Company, and Company and its Restricted Subsidiaries
may make and own additional equity Investments in Loan Parties (other than OI
Europe) and Restricted Foreign Subsidiaries that are not Loan Parties may make
and own additional equity investments in other non-Loan Parties;

 

(iii)                               Company and its Restricted Subsidiaries may
make intercompany loans to the extent permitted under Section 8.1(iv);

 

(iv)                              Company and its Restricted Subsidiaries may
continue to own the Investments owned by them and described in Schedule 8.3
annexed hereto;

 

(v)                                 Company and its Restricted Subsidiaries may
make Acquisitions (and Company and its Restricted Domestic Subsidiaries may make
Investments in Restricted Foreign Subsidiaries necessary to consummate any such
Acquisition) so long as (i) immediately after giving effect to such Acquisition,
the Borrowers are in compliance with the financial covenant set forth in
Section 9.1 as of the last day of the Fiscal Quarter most recently ended
calculated on a Pro Forma Basis after giving effect to such Acquisition,
provided, that the determination of compliance for this Section 8.3(v)(i) may be
made as of either the signing of the acquisition or purchase agreement or the
closing of such Acquisition at the Borrowers’ option; and (ii) with respect to
any Acquisition for which the purchase consideration is in excess of
$100,000,000, the Total Available Revolving Commitment is at least $150,000,000;

 

(vi)                              Company and its Restricted Subsidiaries may
make additional Investments in their respective Restricted Foreign Subsidiaries;

 

126

--------------------------------------------------------------------------------


 

(vii)                           Company and its Restricted Subsidiaries may make
and own Investments arising in connection with Commodities Agreements entered
into in accordance with current industry practice (at the time of making any
such Investment) or the past practices of Company and its Restricted
Subsidiaries;

 

(viii)                        Company may acquire and hold obligations of one or
more officers or other employees of Company or its Restricted Subsidiaries in
connection with such officers’ or employees’ acquisition of shares of Holdings’
common stock, so long as no cash is actually advanced by Company or any of its
Restricted Subsidiaries to such officers or employees in connection with the
acquisition of any such obligations;

 

(ix)                              Company and its Restricted Subsidiaries may
receive and hold promissory notes and other non-cash consideration received in
connection with any Asset Sale or other sales of assets permitted by
Section 8.7;

 

(x)                                 Company and its Restricted Subsidiaries may
acquire Securities in connection with the satisfaction or enforcement of
Indebtedness or claims due or owing to Company or any of its Restricted
Subsidiaries or as security for any such Indebtedness or claim;

 

(xi)                              In addition to Investments permitted by the
other clauses of this Section, Company and its Restricted Subsidiaries may make
and own other Investments (including Investments in Unrestricted Subsidiaries)
after the Closing Date in an aggregate amount not to exceed an amount equal to
(a) 50% of the Consolidated Net Income of the Company for the period (taken as
one accounting period) from December 31, 2004 to the end of Company’s most
recently ended Fiscal Quarter for which internal financial statements are
available at the time of such Investment (or, if such Consolidated Net Income
shall be a deficit, minus 100% of such deficit) (provided that the amount
determined under this clause (a) shall never be less than zero) plus (b) the
amount of net Cash proceeds contributed to Company by Holdings from issuances of
Holdings Common Stock or Permitted Preferred Stock plus (c) $200,000,000 less
the aggregate amount of Restricted Payments made as of such date of
determination pursuant to Section 8.5(vi);

 

(xii)                           other Investments made after the Closing Date
not constituting Acquisitions not in excess of $200,000,000 at any time
outstanding; and

 

(xiii)                        Company and its Restricted Subsidiaries may enter
into and consummate transactions described in Sections 8.7(i) and (ix).

 

8.4                               Contingent Obligations.

 

Company and Borrowers shall not, and shall not permit any of its or their
Restricted Subsidiaries to create or become or remain liable with respect to any
Contingent Obligation, except:

 

(i)                                     Loan Parties may become and remain
liable with respect to Contingent Obligations under their respective Guarantee
Agreements ;

 

(ii)                                  Company, Borrowers and its and their
Restricted Subsidiaries may become and remain liable with respect to
(x) Contingent Obligations in respect of Letters of Credit in an aggregate
amount not to exceed at any time $350,000,000 and (y) Contingent Obligations in
respect of other letters of credit and surety bonds in an aggregate amount not
to exceed at any time $150,000,000;

 

(iii)                               Company and its Restricted Subsidiaries may
become and remain liable with respect to Contingent Obligations under Hedging
Agreements (other than Commodities Agreements) with respect to Indebtedness or
other obligations of Company and its Restricted Subsidiaries;

 

127

--------------------------------------------------------------------------------


 

(iv)                              Company and its Restricted Subsidiaries may
become and remain liable with respect to Contingent Obligations in respect of
customary indemnification and purchase price adjustment obligations incurred in
connection with Asset Sales or other sales of assets of Company and its
Restricted Subsidiaries;

 

(v)                                 Company and its Restricted Subsidiaries may
become and remain liable with respect to Contingent Obligations under guarantees
in the ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of Company and its Restricted Subsidiaries in an
aggregate amount not to exceed at any time $100,000,000;

 

(vi)                              Company and its Restricted Subsidiaries may
become and remain liable with respect to Contingent Obligations in respect of
any Indebtedness of Company or any of its Restricted Subsidiaries to the extent
such Indebtedness is specifically permitted by Section 8.1 (other than Existing
Holdings Senior Notes, Permitted Secured Debt, Permitted Unsecured Debt and
except to the extent the obligors for any particular issuance of Indebtedness
are otherwise specifically restricted by this Agreement);

 

(vii)                           Company and its Restricted Subsidiaries, as
applicable, may remain liable with respect to Contingent Obligations described
in Schedule 8.4 annexed hereto and Permitted Refinancing Indebtedness thereof;

 

(viii)                        Company and its Restricted Subsidiaries may become
and remain liable with respect to Contingent Obligations in respect of any
obligation of Company or any of its Restricted Subsidiaries not prohibited under
this Agreement (other than any obligation with respect to Indebtedness);

 

(ix)                              Company and Packaging may remain liable with
respect to Contingent Obligations in respect of Existing Holdings Senior Notes;

 

(x)                                 Company, Packaging, Owens-Brockway and
Subsidiary Guarantors may become and/or remain liable with respect to Contingent
Obligations in respect of Permitted Unsecured Debt, Permitted Secured Debt and
Permitted European Senior Debt;

 

(xi)                              Company and its Restricted Subsidiaries may
become and remain liable for any performance guaranties or bonds, statutory
bonds, appeal bonds, bid bonds or similar obligations (including any
reimbursement or indemnity obligations entered into with respect thereto)
incurred by Company and its Restricted Subsidiaries in the ordinary course of
business;

 

(xii)                           OIEG and the Dutch Guarantors may become and
remain liable for any joint and several liability arising as a result of the
establishment of a fiscal unity (fiscale eenheid); and

 

(xiii)                        In addition to Contingent Obligations permitted by
the other clauses of this Section, Company and its Restricted Subsidiaries may
become and remain liable with respect to other Contingent Obligations; provided
that the maximum aggregate principal liability, contingent or otherwise, of
Company and its Restricted Subsidiaries in respect of all such Contingent
Obligations shall at no time exceed $400,000,000.

 

8.5                               Restricted Payments.

 

Company and Borrowers shall not, and shall not permit any of its and their
Restricted Subsidiaries to declare, order, pay, make or set apart any sum for
any Restricted Payment; provided that Company and its Restricted Subsidiaries
may (i) make Holdings Ordinary Course Payments, so long as Holdings applies the
amount of any such Restricted Payment for such purpose; (ii) make Restricted
Payments to Holdings for purchases of Common Stock of Holdings in connection
with the administration of Holdings’ employee benefits program and repurchases
of employee shares; (iii) make regularly

 

128

--------------------------------------------------------------------------------


 

scheduled payments of interest in respect of any Subordinated Indebtedness in
accordance with the terms of, and only to the extent required by, and subject to
the subordination provisions contained in, the indenture or other agreement
pursuant to which such Subordinated Indebtedness was issued, as such indenture
or other agreement may be amended from time to time to the extent not prohibited
by Section 8.12(a); provided, in the case of Company’s intercompany notes to
Holdings, such payments of interest shall be limited to non-cash payments on a
basis consistent with past practices; (iv) make payments of intercompany
indebtedness other than payments of Company’s intercompany Indebtedness to
Holdings; (v) make Restricted Payments to Holdings to redeem, repay, repurchase
or defease Existing Holdings Senior Notes; and (vi) otherwise make Restricted
Payments so long as (a) no Event of Default or Unmatured Event of Default has
occurred and is continuing or would result therefrom and (b) the Total Leverage
Ratio is not greater than 4.00 to 1.00 on a Pro Forma Basis for the most recent
Test Period both immediately before and immediately after giving effect to such
Restricted Payment.  The provisions of this Section 8.5 shall not be breached by
the payment of any Restricted Payments to Holdings for the purposes of Holdings
making a dividend payment under clause (iv) of Holdings Ordinary Course Payments
definition within 60 days after the declaration of the dividend by Holdings, if
at such date of declaration, the making of such payment would not have been in
violation of this Section.

 

8.6                               [Reserved]

 

8.7                               Restriction on Fundamental Changes; Asset
Sales.

 

Company and Borrowers shall not, and shall not permit (a) any of its and their
Material Subsidiaries to enter into any transaction of merger, amalgamation or
consolidation, or liquidate, wind-up or dissolve itself (or suffer any
liquidation or dissolution), or (b) any of its and their Restricted Subsidiaries
to convey, sell, lease or sub-lease (as lessor or sublessor), transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
part of its business, property or assets (including its notes or receivables and
Capital Stock of a Subsidiary, whether newly issued or outstanding), whether now
owned or hereafter acquired, except:

 

(i)                                     (x) any Restricted Subsidiary of Company
(other than a Borrower) may be merged or amalgamated with or into Company, any
Borrower, any Subsidiary Guarantor or any Offshore Guarantor, or be liquidated,
wound up or dissolved, or all or any part of its business, property or assets
may be conveyed, sold, leased, transferred or otherwise disposed of (including
its notes or receivables and Capital Stock), in one transaction or a series of
transactions, to Company, any Borrower, any Subsidiary Guarantor or any Offshore
Guarantor; provided that, in the case of such a merger or amalgamation, Company,
such Borrower, such Subsidiary Guarantor or such Offshore Guarantor shall be the
continuing or surviving Person and (y) a Borrower (other than Owens-Brockway)
may merge with and into any other Borrower incorporated or otherwise organized
in the same jurisdiction as the Borrower with or into which such Borrower is
merging if (a) the aggregate amount of outstanding Loans of the surviving
Borrower will not exceed such Borrower’s Multicurrency Revolving Sublimit and
(b) the Administrative Agent determines that such merger would not be materially
adverse to the interests of the Lenders;

 

(ii)                                  Company and its Restricted Subsidiaries
may sell, lease, sublease or otherwise dispose of assets in transactions that do
not constitute Asset Sales and sell inventory and other personal and real
property held for resale in the ordinary course of business;

 

(iii)                               Company and its Restricted Subsidiaries may
dispose of obsolete, worn out, uneconomical, unmerchantable, unsaleable or
surplus property in the ordinary course of business;

 

(iv)                              Company and its Restricted Subsidiaries may
make Asset Sales of assets having an aggregate book value (at the time of
disposition) not in excess of 15% of Consolidated Tangible Assets in any Fiscal
Year; provided that (a) the consideration received for such assets shall be in
an amount at least equal to the fair market value thereof and (b) the Net
Proceeds arising from such Asset Sales shall be

 

129

--------------------------------------------------------------------------------


 

applied as required under Section 4.4(c); provided, however, to the extent that
the Net Proceeds of any Asset Sale that are not required to be used to prepay
the Loans pursuant to Section 4.4(c) are reinvested in the manner and in the
time periods prescribed in Section 4.4(c), and if Company or such Restricted
Subsidiary has complied with the provisions of Section 7.9 with respect to any
assets purchased with such reinvested proceeds, such Asset Sale shall be
disregarded for purposes of calculations pursuant to this Section 8.7(iv) (and
shall otherwise be deemed to be permitted under this Section 8.7(iv)) to the
extent of the reinvested proceeds, from and after the time of compliance with
Section 7.9 with respect to the acquisition of such other property;

 

(v)                                 in order to resolve disputes that occur in
the ordinary course of business, Company and its Restricted Subsidiaries may
discount or otherwise compromise for less than the face value thereof, notes or
accounts receivable in accordance with past practice and Company and Restricted
Subsidiaries may sell accounts receivable in connection with Receivables Sale
Indebtedness permitted under Section 8.1(xiv);

 

(vi)                              Company and its Restricted Subsidiaries may
make Acquisitions and Investments permitted by Section 8.3;

 

(vii)                           Company or a Restricted Subsidiary may sell or
dispose of shares of Capital Stock of any of its Restricted Subsidiaries in
order to qualify members of the Governing Body of the Restricted Subsidiary if
required by applicable law;

 

(viii)                        any Person (other than Holdings or a Borrower) may
be merged or amalgamated with or into Company or any Restricted Subsidiary if
the acquisition of the Capital Stock of such Person by Company or such
Restricted Subsidiary would not be prohibited pursuant to Section 8.3; provided
that (a) in the case of Company or a Borrower, Company or such Borrower shall be
the continuing or surviving Person, (b) if a Restricted Subsidiary is not the
surviving or continuing Person, the surviving Person becomes a Restricted
Subsidiary and complies with the provisions of Sections 7.9 and 7.10 and (c) no
Unmatured Event of Default or Event of Default shall have occurred or be
continuing after giving effect thereto;

 

(ix)                              any Restricted Subsidiary of Company (other
than a Borrower) may be merged or amalgamated with or into any other Restricted
Subsidiary of Company (other than a Borrower) or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased or otherwise disposed of (including its notes or
receivables and Capital Stock), in one transaction or a series of transactions
to any other Restricted Subsidiary of Company (other than a Borrower), so long
as, at the time of such event, neither Restricted Subsidiary is a Subsidiary
Guarantor or an Offshore Guarantor;

 

(x)                                 Company and its Restricted Subsidiaries may
lease, including subleases and assignments of leases and subleases, real or
personal property in the ordinary course of business (except in connection with
a sale and lease back transaction);

 

(xi)                              Company and its Restricted Subsidiaries may
enter into consignment arrangements (as consignor or as consignee) or similar
arrangements for the sale of goods in the ordinary course of business;

 

(xii)                           Company and its Restricted Subsidiaries may
sell, transfer or otherwise dispose of any award, judgment or other rights
related to the O-I Venezuela Proceeds;

 

(xiii)                        Company and its Restricted Subsidiaries may
(y) enter into licenses or sublicenses of Intellectual Property and general
intangibles in the ordinary course of business and which do not materially
interfere with the business of such Person and (z) abandon or dispose of
intellectual

 

130

--------------------------------------------------------------------------------


 

property or other proprietary rights of such Person that, in the reasonable
business judgment of such Person, is no longer practical to maintain or useful
in the conduct of its business;

 

(xiv)                       Company and its Restricted Subsidiaries may enter
into sale and leaseback transactions permitted under Section 8.10;

 

(xv)                          Company and its Restricted Subsidiaries may make
Restricted Payments permitted pursuant to Section 8.5;

 

(xvi)                       Company and its Restricted Subsidiaries may make
dispositions of owned or leased vehicles in the ordinary course of business;

 

(xvii)                    Company and its Restricted Subsidiaries may make
dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding of
any their respective property or assets; and

 

(xviii)                 Company and its Restricted Subsidiaries may surrender or
waive contractual rights to settle, release or surrender any contract or
litigation claims in the ordinary course of business; provided, that,
notwithstanding any of the foregoing clauses or anything else in this Agreement
to the contrary, (i) Owens-Brockway may not issue any new Capital Stock to any
Person other than to Packaging, and (ii) Packaging may not convey, sell,
transfer or otherwise dispose of any Capital Stock in Owens-Brockway, other than
the security interest therein pledged to Collateral Agent pursuant to the Pledge
Agreement.

 

8.8                               [Reserved].

 

8.9                               Transactions with Shareholders and Affiliates.

 

(i)                                     Company and Borrowers shall not, and
shall not permit any of its or their Restricted Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of equity Securities of
Company or Holdings or with any Affiliate of Company or Holdings or of any such
holder, on terms that are less favorable to Company or that Restricted
Subsidiary, as the case may be, than those that might be obtained at the time
from Persons who are not such a holder or Affiliate; provided that the foregoing
restriction shall not apply to (A) any transaction between Company and any of
its Restricted Subsidiaries or between any of its Restricted Subsidiaries,
(B) customary fees and compensation paid to officers and members of the Board of
Directors of Company and its Restricted Subsidiaries, and customary indemnities
provided on behalf of officers, directors, employees or consultants of the
Company or any of its Restricted Subsidiaries, (C) transactions approved by a
majority of the disinterested members of the Board of Directors or other similar
governing body of Company or the applicable Restricted Subsidiary,
(D) transactions permitted under Sections 8.3, 8.5 and 8.7, (E) the payment by
Owens Insurance, Ltd. to Holdings of insurance settlement amounts received,
(F) any transaction between or among Holdings, Company, any Borrower or any
other Restricted Subsidiary, subject to the restrictions of
Section 8.9(ii) below, and (G) any agreements in existence on the Closing Date
and disclosed in the Form 10-K or the Form 10-Q or otherwise set forth on
Schedule 8.9 hereto (as such agreements may be amended, modified, restated,
renewed, supplemented, refunded, replaced, refinanced or otherwise continued in
effect, in all cases, on terms no less favorable to such Borrower or such
Restricted Subsidiaries than on the date of this Agreement).

 

(ii)                                  Except any transactions expressly
permitted hereunder, Company and Borrowers shall not, and shall not permit any
of its or their Restricted Subsidiaries to, directly or indirectly, enter into
or permit to exist any transaction (including the purchase, sale, lease or
exchange or any property or

 

131

--------------------------------------------------------------------------------


 

the rendering of any service) between such Person and Holdings that is
materially adverse to the interests of the Lenders.

 

8.10                        Sales and Lease Backs.

 

Company and Borrowers shall not, and shall not permit any of its or their
Restricted Subsidiaries to become or remain liable as lessee or as a guarantor
or other surety with respect to any lease entered into after the date hereof,
whether an Operating Lease or a Capitalized Lease, of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, (i) that
Company or any of its Restricted Subsidiaries has sold or transferred or is to
sell or transfer to any other Person (other than Company or any of its
Restricted Subsidiaries) or (ii) that Company or any of its Restricted
Subsidiaries intends to use for substantially the same purpose as any other
property that has been or is to be sold or transferred by Company or any of its
Restricted Subsidiaries to any Person (other than Company or any of its
Restricted Subsidiaries) in connection with such lease; provided that Company
and its Restricted Subsidiaries may become and remain liable as lessee,
guarantor or other surety with respect to any such lease if and to the extent
that Company or any of its Restricted Subsidiaries would be permitted to enter
into, and remain liable under, such lease to the extent that the transaction
would be permitted under Section 8.1, assuming the sale and lease back
transaction constituted Indebtedness in a principal amount equal to the gross
proceeds of the sale.

 

8.11                        Conduct of Business.

 

From and after the Closing Date, Company and Borrowers shall not, and shall not
permit any of its or their Restricted Subsidiaries to, fundamentally or
substantively alter the character of its business from that conducted by Company
and its Restricted Subsidiaries, taken as a whole, as of the Closing Date.

 

8.12                        Amendments of Documents Relating to Subordinated
Indebtedness; No Prepayments of Subordinated Indebtedness.

 

(a)                                 Amendments of Documents Relating to
Subordinated Indebtedness.  Company and Borrowers shall not, and shall not
permit Holdings or any of its or their Restricted Subsidiaries to, amend or
otherwise change, or consent to any amendment or change to, the terms of any
Subordinated Indebtedness (other than intercompany indebtedness among any of
Company and its Restricted Subsidiaries), or make any payment consistent with an
amendment thereof or change thereto, if the effect of such amendment or change,
taken as a whole, is materially adverse to the interests of the Lenders .

 

(b)                                 No Prepayments of Subordinated
Indebtedness.  Company and Borrowers shall not make, and shall not permit any of
its or their Restricted Subsidiaries to make, any voluntary or optional payment
on Subordinated Indebtedness or to make any Restricted Payment to Holdings to
permit Holdings to make any voluntary or optional payment on Subordinated
Indebtedness, except in each case as permitted under Section 8.5.

 

ARTICLE IX
FINANCIAL COVENANT

 

9.1                               Total Leverage Ratio.  Each Loan Party will
not permit the Total Leverage Ratio as of the last day of any Fiscal Quarter
(other than a Trigger Quarter and the following three (3) succeeding Fiscal
Quarters as provided below) to exceed 4.00:1.00; provided, that, at Company’s
election (which shall be evidenced by delivery of a written notice by Borrowers’
Agent to Administrative Agent), if in any Fiscal Quarter an Acquisition
permitted by Section 8.3 with total consideration (including any Indebtedness
assumed in connection therewith) in excess of $200,000,000 is consummated by
Company or any of its Restricted Subsidiaries (such Fiscal Quarter, a “Trigger
Quarter”), each Loan Party will not permit the

 

132

--------------------------------------------------------------------------------


 

Total Leverage Ratio for any Test Period to exceed 4.50:1.00 for such Fiscal
Quarter and for the next three (3) succeeding Fiscal Quarters; provided,
further, that following the occurrence of a Trigger Quarter, no subsequent
Trigger Quarter shall be deemed to have occurred or to exist for any reason
unless the Total Leverage Ratio is less than or equal to 4:00:1:00 as of the end
of any Fiscal Quarter following the occurrence of such initial Trigger Quarter.

 

ARTICLE X
EVENTS OF DEFAULT

 

10.1                        Listing of Events of Default.  Each of the following
events or occurrences described in this Section 10.1 shall constitute an “Event
of Default” from and after the Closing Date:

 

(a)                                 Failure to Make Payments When Due.  Failure
to pay any installment of principal of any Loan when due, whether at stated
maturity, by acceleration, by operation of Section 4.4, by notice of prepayment
or otherwise; failure to make reimbursement with respect to any Letter of Credit
when due; or failure to pay any interest on any Loan or any other amount due
under this Agreement (other than with respect to any Other Permitted Credit
Exposure guaranteed under Article XIV) within five Business Days after the date
due.

 

(b)                                 Representations and Warranties.  Any
representation or warranty of any Loan Party made or deemed to be made hereunder
or in any other Loan Document or certificate furnished by or on behalf of any
Loan Party to Administrative Agent, the Collateral Agent, any Issuing Lender or
any Lender for the purposes of or in connection with this Agreement or any such
other Loan Document is or shall be incorrect in any material respect when made
or deemed made, and the circumstances which gave rise to such representation or
warranty having become false in any material respect shall not have been
rectified within ten (10) Business Days so as to make such representation or
warranty true in all material respects as if it had been made on the date on
which it was originally made or deemed to have been made.

 

(c)                                  Certain Covenants.  Any Loan Party shall
default in the due performance and observance of any of its obligations under
Section 7.1(f), Section 7.2 (with respect to the maintenance and preservation of
Company’s or any Borrower’s legal existence), Article VIII or Article IX;
provided that, notwithstanding this clause (c), no breach or default by any Loan
Party under Article IX will constitute an Event of Default with respect to the
Term Loans B unless and until the Requisite Financial Covenant Lenders have
accelerated the Revolving Loans, the Term Loans A (including any Delayed Draw
Term Loans) and the Term Euro Loans, terminated the commitments under the
Revolving Facility, the Term Loan A Facility and the Term Euro Facility and the
Delayed Draw Term Loan Commitments and demanded repayment of, or otherwise
accelerated, the Indebtedness or other obligations under the Revolving Facility,
the Term Loan A Facility (including any Delayed Draw Term Loans) and the Term
Euro Facility.

 

(d)                                 Other Covenants, Default Under Other Loan
Documents.  Any Loan Party shall default in the due performance and observance
of any agreement (other than those specified in paragraphs (a) through
(c) above) contained herein or in any other Loan Document, and such default
shall continue unremedied or unwaived for a period of thirty (30) days after
written notice from Administrative Agent.

 

(e)                                  Default Under Other Agreements.  A default
by Company, any Borrower or any Material Subsidiary shall occur (i) in the
payment when due (subject to any applicable grace period), whether by
acceleration or otherwise, of any Material Indebtedness, or any guarantee
thereof, or (ii) in the performance or observance of any obligation or condition
with respect to any Material Indebtedness, or any guarantee thereof, if the
effect of such default referred to in this clause (ii) is to accelerate the
maturity of any such Material Indebtedness, or any guarantee thereof, or is to
enable or permit (with or without the giving of notice, the lapse of time or
both) the holder or holders of any such Material Indebtedness or any trustee or
agent on its or their behalf to cause any such Material Indebtedness, or any

 

133

--------------------------------------------------------------------------------


 

guarantee thereof, to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
no Event of Default under this clause (ii) shall occur or be continuing if
(x) such failure, default or breach has been waived by such holder or holders or
trustee on behalf of such holder or holders or (y) if the applicable failure,
breach or default is in respect of secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness which is paid.

 

(f)                                   Judgments.  Any judgment or order (or
combination of judgments and orders) for the payment of money equal to or in
excess of $75,000,000 individually or $150,000,000 in the aggregate shall be
rendered against Holdings, Company, Owens-Brockway, any Additional Domestic
Subsidiary Borrower, any Offshore Borrower or any Material Subsidiary (or any
combination thereof) and (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order and not stayed; (ii) such judgment
has not been stayed, bonded, vacated or discharged within sixty (60) days of
entry or in any event later than five (5) days prior to the date of any proposed
sale thereunder; or (iii) there shall be any period (after any applicable
statutory grace period) of ten (10) consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect and such judgment is not fully insured against
by a policy or policies of insurance or bonded (with reasonable or standard
deductible provisions) issued by an insurer other than an Affiliate of Holdings.

 

(g)                                  Employee Benefit Plans.  An ERISA Event
shall occur with respect to a Pension Plan or Multiemployer Plan, or, with
respect to clause (ix) of the definition of ERISA Event, with respect to a
Foreign Plan that is not subject to regulation under ERISA by reason of
Section 4(b)(4) of ERISA.

 

(h)                                 Change of Control.  Any Change of Control
shall occur.

 

(i)                                     Insolvency.  Holdings, Company,
Owens-Brockway, any Additional Domestic Subsidiary Borrower, any Offshore
Borrower or any of their respective Material Subsidiaries shall:  (i) become
insolvent or generally fail to pay debts as they become due; (ii) apply for,
consent to, or acquiesce in, the appointment of a trustee, Receiver,
administrator, sequestrator or other custodian for Holdings, Company,
Owens-Brockway, any Additional Domestic Subsidiary Borrower, any Offshore
Borrower or any of their respective Material Subsidiaries or substantially all
of the property of any thereof, or make a general assignment for the benefit of
creditors; (iii) in the absence of such application, consent or acquiescence,
permit or suffer to exist the appointment of a trustee, Receiver, administrator,
sequestrator or other custodian for Holdings, Company, Owens-Brockway, any
Additional Domestic Subsidiary Borrower, any Offshore Borrower or any of their
respective Material Subsidiaries or for a substantial part of the property of
any thereof, and such trustee, receiver, sequestrator or other custodian shall
not be discharged or stayed within sixty (60) days, provided that Holdings,
Company, Owens-Brockway, any Additional Domestic Subsidiary Borrower, any
Offshore Borrower or any of their respective Material Subsidiaries hereby
expressly authorize Administrative Agent and each Lender to appear in any court
conducting any relevant proceeding during such sixty (60) day period to
preserve, protect and defend their rights under the Loan Documents; (iv) permit
or suffer to exist the commencement of any Insolvency Proceeding, bankruptcy,
reorganization, administration, debt arrangement or other case or proceeding
under any bankruptcy or insolvency law, or any dissolution, winding up or
liquidation proceeding, in respect of Holdings, Company, Owens-Brockway, any
Additional Domestic Subsidiary Borrower, any Offshore Borrower or any of their
respective Material Subsidiaries, and, if any such case or proceeding is not
commenced by Holdings, Company, Owens-Brockway, any Additional Domestic
Subsidiary Borrower, any Offshore Borrower or any of their respective Material
Subsidiaries, such case or proceeding shall be consented to or acquiesced in by
Holdings, Company,

 

134

--------------------------------------------------------------------------------


 

Owens-Brockway, any Additional Domestic Subsidiary Borrower, any Offshore
Borrower or any of their respective Material Subsidiaries or shall result in the
entry of an order for relief or shall remain for sixty (60) days undismissed and
unstayed, provided that Holdings, Company, Owens-Brockway, any Additional
Domestic Subsidiary Borrower, any Offshore Borrower or any of their respective
Material Subsidiaries hereby expressly authorize Administrative Agent and each
Lender to appear in any court conducting any such case or proceeding during such
sixty (60) day period to preserve, protect and defend their rights under the
Loan Documents; or (v) take any corporate or partnership action (or comparable
action, in the case of any other form of legal entity) authorizing, or in
furtherance of, any of the foregoing; provided, however, that no Event of
Default shall be deemed to have occurred for purposes of this Section 10.1(i) in
the event that any Australian Subsidiary other than ACI, with the consent of
Administrative Agent (which consent shall not be unreasonably withheld),
commences a voluntary winding up with respect to itself for the purposes of a
solvent reconstruction or amalgamation under Australian law.

 

(j)                                    Guaranties.  The obligations of the
Company under Article XIV or the obligations of any other Loan Party under the
Guarantee Agreements shall cease to be in full force and effect (other than in
accordance with its terms) in any material respect or any Guarantor shall
repudiate in writing its obligations thereunder.

 

(k)                                 Collateral Documents.  Any Lien purported to
be created under any Collateral Document shall fail or cease to be (other than
by termination of such Collateral Document in accordance with the terms hereof
or thereof) in any material respect, or shall be asserted by any Loan Party not
to be, a valid and perfected Lien on any Collateral individually or in the
aggregate having a fair market value in excess of $250,000,000, except as a
result of (i) the Collateral Agent’s failure to take any action (x) reasonably
requested by any Borrower in order to maintain a valid and perfected Lien on any
Collateral or (y) solely within the Collateral Agent’s control or (ii) any
action taken by the Collateral Agent to release any Lien on any Collateral in
accordance with the terms of this Agreement, the applicable Collateral Document
and the Intercreditor Agreement.

 

(l)                                     Invalidity of Loan Documents.  Any
assertion in writing by any Borrower or Guarantor of the invalidity of any Loan
Document to which it is party.

 

(m)                             Activities of Holdings.  Holdings shall engage
in any activity other than the ownership of the Capital Stock and intercompany
debt of Company, activities related to the administration of claims for
asbestos-related liabilities, the refinancing of the Existing Holdings Senior
Notes, other activities constituting substantially the same business conducted
by Holdings as of the Closing Date and activities reasonably incidental to the
foregoing.

 

10.2                        Action if Bankruptcy.  If any Event of Default
described in clauses (i) through (v) of Section 10.1(i) shall occur with respect
to Company or any Borrower, (i) the Commitments (if not theretofore terminated)
shall automatically terminate and the outstanding principal amount of all
outstanding Loans and all other Obligations shall automatically be and become
immediately due and payable, without notice or demand, all of which are hereby
waived by Borrowers, and (ii) the Borrowers shall immediately cash collateralize
all outstanding Letters of Credit by depositing cash with the Collateral Agent,
pursuant to a cash collateral agreement to be entered into in form and substance
reasonably satisfactory to Administrative Agent.

 

10.3                        Action if Other Event of Default.  If any Event of
Default (other than any Event of Default described in clauses (i) through (v) of
Section 10.1(i) with respect to Company or any Borrower) shall occur for any
reason, whether voluntary or involuntary, and be continuing, Administrative
Agent, upon the direction of the Requisite Lenders shall by written notice to
Borrowers and each Lender (a) declare all or any portion of the outstanding
principal amount of the Loans and other Obligations to be due and payable and/or
the Commitments (if not theretofore terminated) to be terminated, whereupon the
full unpaid amount of such Loans and other Obligations which shall be so
declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment, and/or, as

 

135

--------------------------------------------------------------------------------


 

the case may be, the Commitments shall terminate or (b) direct Borrowers to pay
(and each Borrower agrees that upon receipt of such notice, or immediately and
automatically upon the occurrence and during the continuance of any Event of
Default specified in Section 10.1(i) with respect to such Borrower it will pay)
to Administrative Agent at the Payment Office such additional amount of cash, to
be held as security by Administrative Agent for the benefit of the Secured
Parties, as is equal to the sum of (a) the aggregate Stated Amount of all
Letters of Credit issued for the account of Holdings and its Subsidiaries and
then outstanding and (b) the aggregate amount of all Unpaid Drawings, provided
that, at such time as (y) no Event of Default shall be continuing or (z) this
Agreement shall have terminated in accordance with Section 12.15, the balance,
if any, of the amount held pursuant to this clause (b) shall be returned to the
Borrowers and (c) enforce, or cause the Collateral Agent to enforce, the
Guarantee Agreement, the provisions of Article XIV, and all of the Liens and
security interests created pursuant to the Collateral Documents in accordance
with their terms.

 

10.4                        [Reserved].

 

10.5                        Rights Not Exclusive.  The rights provided for in
this Agreement and the other Loan Documents are cumulative and are not exclusive
of any other rights, powers, privileges or remedies provided by law or in
equity, or under any other instrument, document or agreement now existing or
hereafter arising.

 

10.6                        Application of Proceeds.

 

(a)                                 Notwithstanding anything to the contrary
contained in this Agreement (including, without limitation, Article IV hereof,
but subject to Section 10.6(d)), all payments and proceeds (including the
proceeds of any Asset Sale or other sale of, or other realization upon, all or
any part of the Collateral) received after acceleration of the Obligations in
respect of any sale of, collection from, or realization upon all or any part of
the Foreign Collateral shall be applied:  first, to all fees, costs and expenses
incurred by or owing to Administrative Agent, Collateral Agent and any Lender
with respect to this Agreement, the other Loan Documents or the Collateral;
second, to accrued and unpaid interest on the Foreign Obligations (including any
interest which but for the provisions of the Bankruptcy Code, would have accrued
on such amounts); third, to all other Foreign Obligations outstanding and to
cash collateralize outstanding Letters of Credit (pro rata among all such
Foreign Obligations based upon the principal amount thereof or the outstanding
face amount of such Letters of Credit, as applicable, and with respect to
amounts applied to Term Loans, pro rata among all remaining Scheduled Term
Repayments thereof).  Any balance remaining shall be delivered to Borrower or to
whomever may be lawfully entitled to receive such balance or as a court of
competent jurisdiction may direct.

 

(b)                                 Notwithstanding anything to the contrary
contained in this Agreement (including, without limitation, Article IV hereof,
but subject to Section 10.6(d)), all payments and proceeds (including the
proceeds of any Asset Sale or other sale of, or other realization upon, all or
any part of the U.S. Collateral) received after acceleration of the Obligations
in respect of any sale of, collection from, or realization upon all or any part
of the U.S. Collateral shall be applied:  first, to all fees, costs and expenses
incurred by or owing to Administrative Agent, Collateral Agent and any Lender
with respect to this Agreement, the other Loan Documents or the Collateral;
second, to accrued and unpaid interest on the Obligations (including any
interest which but for the provisions of the Bankruptcy Code, would have accrued
on such amounts); third, to all other Obligations outstanding and to cash
collateralize outstanding Letters of Credit (pro rata among all such Obligations
based upon the principal amount thereof or the outstanding face amount of such
Letters of Credit, as applicable, and with respect to amounts applied to Term
Loans, pro rata among all remaining Scheduled Term Repayments thereof).  Any
balance remaining shall be delivered to Borrower or to whomever may be lawfully
entitled to receive such balance or as a court of competent jurisdiction may
direct.

 

136

--------------------------------------------------------------------------------


 

(c)                                  Excluded Swap Obligations with respect to
any Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to payments from
other Loan Parties to preserve the allocation to Obligations otherwise set forth
above in this Section.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement or any other Loan Document, it is understood and agreed that
(i) no payments from the proceeds arising out of Offshore Collateral Documents
shall be applied to pay any U.S. Obligations and (ii) no Offshore Borrower or
Offshore Guarantor shall be liable to pay or otherwise be liable, in whole or in
part, for principal, interest, fees or other Obligations of the U.S. Borrower or
any Loan Party party to the Subsidiary Guaranty as a result of the exercise of
remedies by the Agents and the Lenders under Section 10.3 or otherwise, provided
further that no Swiss Borrower shall be liable to pay or otherwise be liable, in
whole or in part, for principal, interest, fees and other Obligations of the
other Loan Parties as a result of the exercise of remedies by the Agents and the
Lenders under Section 10.3 or otherwise; provided that any Net Insurance/
Condemnation Proceeds received by OI Europe shall only be applied in connection
with Loans drawn for its own account.

 

(e)                                  Anything in this Article X to the contrary
notwithstanding, Administrative Agent shall, at the request of the Requisite
Lenders, rescind and annul any acceleration (other than an acceleration pursuant
to Section 10.2) of the Loans by written instrument filed with Borrowers;
provided that at the time such acceleration is so rescinded and annulled: 
(A) all past due interest and principal, if any, on the Loans and all other sums
payable under this Agreement and the other Loan Documents shall have been duly
paid, and (B) no other Event of Default shall have occurred and be continuing
which shall not have been waived in accordance with the provision of
Section 12.1 hereof.

 

ARTICLE XI
THE AGENTS

 

11.1                        Appointment.

 

(a)                                 Each of the Lenders and each Overdraft
Provider in such capacity hereby (i) appoints DB to act on its behalf as
Administrative Agent hereunder, as Collateral Agent under all Collateral
Documents (for purposes of this Agreement, the term “Administrative Agent” shall
include DB in its capacity as Collateral Agent pursuant to the Collateral
Documents) to act as herein specified herein and in the other Loan Documents,
including amending the Loan Documents pursuant to Section 12.1.  Each Lender
hereby irrevocably authorizes and each holder of any Note by the acceptance of
such Note shall be deemed to irrevocably authorize Administrative Agent,
Collateral Agent to take such action on its behalf under the provisions hereof,
the other Loan Documents (including, without limitation, to give notices and
take such actions on behalf of the Requisite Lenders as are consented to in
writing by the Requisite Lenders) and any other instruments, documents and
agreements referred to herein or therein and to exercise such powers hereunder
and thereunder as are specifically delegated to Administrative Agent or
Collateral Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto.  Each Agent may perform any of its duties
hereunder and under the other Loan Documents, by or through its officers,
directors, agents, employees or affiliates.  Each Agent may perform any of its
duties hereunder and under the other Loan Documents, by or through its officers,
directors, agents, employees or affiliates.  The provisions of this Article are
solely for the benefit of the Administrative Agent and the Lenders, and no Loan
Party shall have rights as a third party beneficiary of any of such provisions.

 

(b)                                 Each Lender and each Overdraft Provider in
such capacity hereby authorizes the Collateral Agent to enter into each
Collateral Document on behalf of such Lender or such Overdraft Provider and to
exercise its rights and perform its obligations thereunder.

 

137

--------------------------------------------------------------------------------


 

11.2                        The Administrative Agent in Its Individual
Capacity.  With respect to its obligation to make Loans under this Agreement,
the Administrative Agent shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Requisite
Lenders” or any similar terms shall, unless the context clearly indicates
otherwise, include the Administrative Agent in its respective individual
capacities.  The Administrative Agent and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, investment
banking, trust or other business with, or provide debt financing, equity capital
or other services (including financial advisory services) to any Loan Party or
any Affiliate of any Loan Party (or any Person engaged in a similar business
with any Loan Party or any Affiliate thereof) as if they were not performing the
duties specified herein, and may accept fees and other consideration from any
Loan Party or any Affiliate of any Loan Party for services in connection with
this Agreement and otherwise without having to account for the same to the
Lenders.

 

11.3                        Nature of Duties.

 

(a)                                 The Administrative Agent, the Collateral
Agent and, the Arrangers and the Co-Managers shall not have any duties or
responsibilities except those expressly set forth in this Agreement and in the
other Loan Documents.  Neither the Administrative Agent nor any of its officers,
directors, agents, employees or affiliates shall be liable for any action taken
or omitted by it or them hereunder or under any other Loan Document or in
connection herewith or therewith, unless caused by its or their gross negligence
or willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).  The duties of the Administrative Agent
shall be mechanical and administrative in nature; the Administrative Agent shall
not have by reason of this Agreement or any other Loan Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Loan Document, expressed or implied, is intended
to or shall be so construed as to impose upon the Administrative Agent any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein.

 

(b)                                 Notwithstanding any other provision of this
Agreement or any provision of any other Loan Document, each Arranger and
Co-Manager is named as such for recognition purposes only, and in its capacity
as such shall have no powers, duties, responsibilities or liabilities with
respect to this Agreement or the other Loan Documents or the transactions
contemplated hereby and thereby; it being understood and agreed that each
Arranger and Co-Manager shall be entitled to all indemnification and
reimbursement rights in favor of the Administrative Agent as, and to the extent,
provided for under Section 12.4.  Without limitation of the foregoing, each
Arranger and Co-Manager shall not, solely by reason of this Agreement or any
other Loan Documents, have any fiduciary relationship in respect of any Lender
or any other Person.

 

(c)                                  If the Administrative Agent requests
instructions from the Requisite Lenders with respect to any act or action
(including failure to act) in connection with this Agreement or any other Loan
Document, the Administrative Agent shall be entitled to refrain from such act or
taking such action unless and until the Administrative Agent shall have received
instructions from the Requisite Lenders; and the Administrative Agent shall not
incur liability to any Lender by reason of so refraining.  Without limiting the
foregoing, neither any Lender nor the holder of any Note shall have any right of
action whatsoever against the Administrative Agent as a result of the
Administrative Agent acting or refraining from acting hereunder or under any
other Loan Document in accordance with the instructions of the Requisite
Lenders.

 

11.4                        Reliance.  The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, statement, certificate, telex, teletype or
telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by any Person that the Administrative Agent
believed to be the proper Person, and, with respect to all legal

 

138

--------------------------------------------------------------------------------


 

matters pertaining to this Agreement and any other Loan Document and its duties
hereunder and thereunder, upon advice of counsel selected by the Administrative
Agent.

 

11.5                        Delegation of Duties.  The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or through any one or more sub- agents
appointed by the Administrative Agent.  The Administrative Agent and any such
sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of this Article XI shall apply to any such sub-agent and to the
Related Parties of the Administrative Agent and any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as Administrative
Agent.

 

11.6                        Resignation by the Administrative Agent.

 

(a)                                 The Administrative Agent may resign from the
performance of all its respective functions and duties hereunder and/or under
the other Loan Documents at any time by giving thirty (30) days’ prior written
notice to the Lenders and, unless an Event of Default under Section 10.1(a) or
10.1(i) then exists, Borrowers’ Agent.  Such resignation shall take effect upon
the appointment of a successor Administrative Agent pursuant to clauses (b) and
(c) below or as otherwise provided below.

 

(b)                                 Upon any such notice of resignation by the
Administrative Agent, the Requisite Lenders shall, upon five (5) days’ notice to
Company and Borrowers’ Agent, appoint a successor Administrative Agent hereunder
or thereunder who shall be a commercial bank or trust and such appointment shall
be subject to the consent of Borrowers’ Agent, which consent shall not be
unreasonably withheld (provided that approval by Borrowers’ Agent shall not be
required if an Event of Default under Section 10.1(a) or 10.1(i) then exists).

 

(c)                                  If a successor Administrative Agent shall
not have been so appointed within such thirty (30) day period, the
Administrative Agent, with the consent of Borrowers’ Agent (which consent shall
not be unreasonably withheld or delayed, provided that the consent of Borrowers’
Agent shall not be required if an Event of Default under Section 10.1(a) or
10.1(i) then exists), shall then appoint a successor Administrative Agent who
shall serve as Administrative Agent hereunder or thereunder until such time, if
any, as the Requisite Lenders (with the consent of Borrowers’ Agent as provided
above) appoint a successor Administrative Agent as provided above.

 

(d)                                 If no successor Administrative Agent has
been appointed pursuant to clause (b) or (c) above by the thirtieth (30th) day
after the date such notice of resignation was given by the Administrative Agent,
the Administrative Agent’s resignation shall nonetheless become effective and
the Requisite Lenders shall thereafter perform all the duties of the
Administrative Agent hereunder and/or under any other Loan Document until such
time, if any, as the Requisite Lenders (with the consent of the Borrower as
provided above) appoint a successor Administrative Agent as provided above. 
However, in the case of any Collateral held by the Collateral Agent on behalf of
the Lenders, or in the case of Dutch Collateral Documents on its own behalf, the
retiring Collateral Agent shall continue to hold such collateral security until
such time as a replacement Collateral Agent has been appointed and until all
legal steps and formalities to ensure the Collateral is validly held by such
replacement Collateral Agent have been fulfilled.

 

(e)                                  Upon a resignation of the Administrative
Agent pursuant to this Section 11.6, the Administrative Agent shall remain
indemnified to the extent provided in this Agreement and the other Loan
Documents and the provisions of this Article XI (and the analogous provisions of
the other Loan Documents) and Section 12.4 shall continue in effect for the
benefit of the Administrative Agent for all of its actions and inactions while
serving as the Administrative Agent.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with

 

139

--------------------------------------------------------------------------------


 

all of the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 11.6).  The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor.

 

(f)                                   Any resignation of Administrative Agent
pursuant to this Section 11.6 shall also constitute the resignation of
Administrative Agent as the provider of the Domestic Overdraft Account and the
resignation or removal of Administrative Agent or its Affiliate (including
DBTCA, if applicable) as Collateral Agent, and any successor Administrative
Agent appointed pursuant to this Section 11.6 shall, upon its acceptance of, and
as a condition to, such appointment, become the successor provider of the
Domestic Overdraft Account and Collateral Agent for all purposes hereunder.  In
the event of any such resignation (i) Owens-Brockway shall repay in full the
Domestic Overdraft Amount and all other amounts owing to the retiring
Administrative Agent under the Domestic Overdraft Agreement, and (ii) Borrowers
and the retiring Administrative Agent shall terminate the Domestic Overdraft
Agreement to which they are a party and Company and the successor Administrative
Agent shall enter into a successor Domestic Overdraft Agreement.

 

11.7                        Lack of Reliance on the Administrative Agent. 
Independently and without reliance upon the Administrative Agent, each Lender
and the holder of each Note, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of Company, the Borrower and the Restricted Subsidiaries
in connection with the making and the continuance of the Loans and the taking or
not taking of any action in connection herewith and (ii) its own appraisal of
the creditworthiness of Company, the Borrower and the Restricted Subsidiaries
and, except as expressly provided in this Agreement, the Administrative Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to provide any Lender or the holder of any Note with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter.  The Administrative
Agent shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Loan Document or the financial condition of Company, the Borrower or any
of the Restricted Subsidiaries or be required to make any inquiry concerning
either the performance or observance of any of the terms, provisions or
conditions of this Agreement or any other Loan Document, or the financial
condition of Company, the Borrower or any of the Restricted Subsidiaries or the
existence or possible existence of any Unmatured Event of Default or Event of
Default.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

140

--------------------------------------------------------------------------------


 

11.8                        No Other Duties, Etc.

 

(a)                                 Anything herein to the contrary
notwithstanding, none of the Administrative Agent, Joint Bookrunners, Joint Lead
Arrangers, Co-Managers, Syndication Agent, or Documentation Agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

(b)                                 The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from any Loan Party, any Subsidiary, the Requisite Lenders,
any Lender or any other Person under or in connection with this Agreement or any
other Loan Document except (i) as specifically provided in this Agreement or any
other Loan Document and (ii) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

 

11.9                        Administrative Agent May File Proofs of Claim.  In
case of the pendency of any proceeding under the Bankruptcy Code or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Sections 3.2 and
12.4) allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, Receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.2 and 12.4.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

 

11.10                 Intercreditor Agreements, Collateral and Guaranty Matters.

 

(a)                                 Each Lender authorizes and directs the
Collateral Agent to continue in its role under the Intercreditor Agreement for
the benefit of that Lender, and agrees to be bound by the terms of the
Intercreditor Agreement.  Each Lender hereby authorizes Collateral Agent to
enter into the Collateral Documents for the benefit of the Lenders and the other
Secured Parties.  Each Lender hereby agrees, and

141

--------------------------------------------------------------------------------


 

each holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Requisite Lenders
in accordance with the provisions of this Agreement or the Collateral Documents,
and the exercise by the Requisite Lenders of the powers set forth herein or
therein, together with such other powers as are reasonably incidental thereto,
shall be authorized and binding upon all of the Lenders.  Each Collateral Agent
is hereby authorized on behalf of all of the Secured Parties, without the
necessity of any notice to or further consent from any Secured Party, from time
to time prior to an Event of Default, to take any action with respect to any
Collateral or Collateral Documents which may be necessary to perfect and
maintain perfected the security interest in and liens upon the Collateral
granted pursuant to the Collateral Documents;

 

(b)                                 The Lenders hereby authorize and direct each
Collateral Agent, in accordance with the terms hereof, (1) to release any Lien
granted to or held by such Collateral Agent upon any Collateral
(i) automatically upon termination of the Commitments and payment and
satisfaction in full of all of the Obligations as provided in Section 12.15,
(ii) constituting property being sold or otherwise disposed of (to Persons other
than any Loan Party) automatically upon the sale or other disposition thereof in
compliance with Section 8.7, (iii) if approved, authorized or ratified in
writing by the Requisite Lenders (or all of the Lenders hereunder, to the extent
required by Section 12.1), (iv) constituting property acquired by any Loan Party
after the Closing Date financed with Indebtedness secured by a Lien permitted by
Section 8.2(a)(vi), (v) if the property subject to such Lien is owned by a
Guarantor, automatically upon release of such Guarantor from its obligations
under its Guarantee Agreements hereunder or under any other Loan Document as a
result of a transaction permitted hereunder, (vi) constituting a Deposit Account
in respect of which a Loan Party has granted a Lien permitted under
Section 8.2(a) upon receipt of a certificate by the applicable Loan Party
delivered in accordance with Section 20 of the Security Agreement or (vi) as
otherwise may be expressly provided in the relevant documentation granting such
Lien, (2) to release or subordinate any Lien on any property granted to or held
by the Administrative Agent under any Loan Document to the holder of any Lien on
such property that is permitted by Section 8.10 and required by the holder of,
or pursuant to the terms of any agreement governing, the obligations secured by
such Liens and (3) to release any Guarantor from its obligations under the
applicable Guarantee Agreement if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder. 
Upon request by the Collateral Agent at any time, the Requisite Lenders will
confirm in writing such Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Guarantor from its obligations under the Loan Documents pursuant to this
Section 11.10.  In each case as specified in this Section 11.10, the applicable
Collateral Agent will (and each Lender irrevocably authorizes such Collateral
Agent to), at the Borrowers’ expense, execute and deliver to the applicable Loan
Party such documents as such Loan Party may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to evidence the release of such Guarantor from its obligations under
the Guarantee Agreements, in each case in accordance with the terms of the Loan
Documents and this Section 11.10.

 

(c)                                  The Administrative Agent and Collateral
Agent shall have no obligation whatsoever to the Lenders or to any other Person
to assure that the Collateral exists or is owned by any Loan Party or is cared
for, protected or insured or that the Liens granted to the Administrative Agent
and Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Administrative
Agent and Collateral Agent in this Section 11.10 or in any of the Collateral
Documents, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Administrative Agent and
Collateral Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Administrative Agent’s and Collateral Agent’s own interest
in the Collateral as Lenders and that the Administrative Agent and Collateral
Agent shall

 

142

--------------------------------------------------------------------------------


 

have no duty or liability whatsoever to the Lenders, except for its gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

(d)                                 Upon the satisfaction of the Collateral
Release Conditions and delivery by Borrowers’ Agent of an Officers’ Certificate
to such effect, Collateral Agent shall at Borrowers’ expense, execute and
deliver releases of its security interests in all Collateral (except for Capital
Stock) as may be reasonably requested by the Borrowers’ Agent.

 

11.11                 Intercreditor Agreement; Nominal Restatement.  The Lenders
hereby authorize, with the consent of the Requisite Lenders at the time of
execution of such agreement or arrangement, the Administrative Agent and the
Collateral Agent to enter into any intercreditor agreement or arrangement
permitted under this Agreement and any such intercreditor agreement is binding
upon the Lenders; provided, that, the consent of the Requisite Lenders shall not
be required for the execution of any acknowledgment or other document in
connection with the Intercreditor Agreement.  In addition, each Lender
authorizes the Collateral Agent to hold loans made by it under the Nominal
Restatement in trust for the benefit of the Lenders and, as beneficiaries of the
nominal loans to ACI under the Nominal Restatement, each Lender authorizes and
directs the Collateral Agent, in its capacity as lender agent under the Amended
and Restated Intercreditor Agreement, to acknowledge that the Existing Credit
Agreement is no longer the “Original Credit Agreement” (as defined in the
Nominal Restatement) and this Amended and Restated Credit Agreement is the
“Credit Agreement” for purposes of the Intercreditor Agreement.

 

11.12                 Withholding Tax Indemnity.  To the extent required by any
applicable law, the applicable Agent may withhold from any payment to any Lender
or Issuing Lender an amount equivalent to any applicable withholding Tax. 
Without limiting or expanding the provisions of Section 4.7(a) or (c), each
Lender and each Issuing Lender shall, and does hereby, indemnify each Agent
against, and shall make payable in respect thereof within 10 days after demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for
Agent) incurred by or asserted against Agent by the IRS or any other
Governmental Authority as a result of the failure of Agent to properly withhold
tax from amounts paid to or for the account of any Lender or Issuing Lender for
any reason (including, without limitation, because the appropriate form was not
delivered or not property executed, or because such Lender or Issuing Lender
failed to notify Agent of a change in circumstance that rendered the exemption
from, or reduction of withholding tax ineffective).  A certificate as to the
amount of such payment or liability delivered to any Lender or Issuing Lender by
the applicable Agent shall be conclusive absent manifest or demonstrable error. 
Each Lender and each Issuing Lender hereby authorizes each Agent to set off and
apply any and all amounts at any time owing to such Lender or Issuing Lender
under this Agreement or any other Loan Document against any amount due such
Agent under this Section 11.12.  The agreements in this Section 11.12 shall
survive the resignation and/or replacement of Agent, any assignment of rights
by, or the replacement of, a Lender or Issuing Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.  For purposes of this Section 11.12, the term “Lender” shall
include any Overdraft Provider.

 

11.13                 Holders.  The Administrative Agent may deem and treat the
payee of any Note as the owner thereof for all purposes hereof unless and until
a written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent.  Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.

 

143

--------------------------------------------------------------------------------


 

ARTICLE XII
MISCELLANEOUS

 

12.1                        No Waiver; Modifications in Writing.

 

(a)                                 No failure or delay on the part of any Agent
or any Lender in exercising any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy.  The remedies provided for herein are
cumulative and are not exclusive of any remedies that may be available to any
Agent or any Lender at law or in equity or otherwise.  Neither this Agreement
nor any terms hereof may be amended, modified, supplemented, waived, discharged,
terminated or otherwise changed unless such amendment, modification, supplement,
waiver, discharge, termination or other change is in writing signed by the
respective Loan Parties party thereto and the Requisite Lenders, provided that
no such amendment, modification, supplement, waiver, discharge, termination or
other change shall, without the consent of each Lender affected thereby (other
than, subject to clause (h) below, a Defaulting Lender) (with Obligations
directly affected thereby in the case of the following clause (i)),

 

(i)                                     extend the final scheduled maturity of
any Loan or Note (or extend the stated maturity of any Letter of Credit beyond
the Revolver Termination Date), or reduce the rate or extend the time of payment
of interest or fees thereon (except payment of interest at the Default Rate), or
reduce the principal amount thereof,

 

(ii)                                  release the Company as a Guarantor or
release all or substantially all of the Guarantors or all or substantially all
of the Collateral (except as expressly provided in the Security Documents or
during a Collateral Release Period),

 

(iii)                               amend, modify or waive any provision of this
Section 12.1(a), or reduce the percentage specified in the definition of
“Requisite Lenders” or amend, modify or waive any other provision of any Loan
Document (other than the Collateral Documents, which are governed by
Section 12.17), specifying the number or percentage of Lenders (or Lenders of
any Facility) required to waive, amend or modify any rights thereunder or make
any determination or grant any consent thereunder (except, in each case, for
technical amendments with respect to additional extensions of credit pursuant to
Section 2.1 and 2.9 which afford the protections to such additional extensions
of credit of the type provided to the Term Loans on the Closing Date),

 

(iv)                              amend or modify the definition of “Pro Rata
Share” or any component thereof,

 

(v)                                 change Section 12.8(e) in a manner that
further restricts assignments thereunder,; or

 

(vi)                              amend or modify the provisions of
Section 4.5(a) or (b) or 10.6 in a manner that would by its terms alter the pro
rata sharing of payments required thereby;

 

provided, further, that no such amendment, modification, supplement, waiver,
discharge, termination or other change shall

 

(A)                               increase the Commitments of any Lender over
the amount thereof then in effect without the consent of such Lender (it being
understood that waivers or modifications of the definition of Multicurrency
Revolving Sublimit, conditions precedent, representations, warranties,
covenants, Events of Default or Unmatured Events of Default shall not constitute
an increase of the Commitment of any Lender, and that an increase in the
available portion of any Commitment of any Lender shall not constitute an
increase in the Commitment of such Lender),

 

144

--------------------------------------------------------------------------------


 

(B)                               without the consent of Administrative Agent
and each Issuing Lender, amend, modify or waive any provision of Section 2.10 or
alter the rights or obligations of any Issuing Lender with respect to Letters of
Credit,

 

(C)                               without the consent of Administrative Agent,
amend, modify or waive any provision of Article XI as same applies to
Administrative Agent or any other provisions as same relates to the rights or
obligations of Administrative Agent,

 

(D)                               without the consent of Administrative Agent,
amend, modify or waive any provisions relating to the rights or obligations of
Administrative Agent under the other Loan Documents,

 

(E)                                amend, modify, terminate or waive any
provision of Section 2.1(d) or any other provision of this Agreement directly
affecting the Domestic Overdraft Account or the Domestic Overdraft Amount
(including any provision relating to the repayment of the Domestic Overdraft
Amount with the proceeds of Multicurrency Revolving Loans or relating to the
obligations of Lenders to purchase participations in the Domestic Overdraft
Amount) without the consent of Administrative Agent,

 

(F)                                 amend, modify, terminate or waive any
provision of this Agreement directly affecting an Offshore Overdraft Account or
an Offshore Overdraft Amount (including any provision relating to the repayment
of such Offshore Overdraft Amount with the proceeds of Multicurrency Revolving
Loans or relating to the obligations of Lenders to purchase participations in
such Offshore Overdraft Amount) without the consent of the applicable Offshore
Overdraft Provider,

 

(G)                               without the consent of the Requisite Lenders
of each Facility which is being allocated a lesser prepayment, repayment or
commitment reduction, alter the required application of any prepayments or
repayments (or commitment reduction), as between the various Facilities pursuant
to Section 4.5(a) (although the Requisite Lenders may waive in whole or in part,
any such prepayment, repayment or commitment reduction so long as the
application, as amongst the various Facilities, of any such prepayment,
repayment or commitment reduction which is still required to be made is not
altered),

 

(H)                              without the consent of the Requisite Lenders of
the applicable Facility, amend the definition of Scheduled Term Repayments for
such Facility in a manner that decreases or delays any Scheduled Term Repayment,
or

 

(I)                                   without the consent of each Term Loan A
Lender amend, modify, terminate or waive any provision of Section 5.4:5.4, or

 

(J)                                   (I) amend or otherwise modify Article IX
(or for the purposes of determining compliance with Article IX, any defined term
used therein), (II) waive or consent to any Default or Event of Default
resulting from a breach of Article IX or (III) alter the rights or remedies of
the Requisite Financial Covenant Lenders arising pursuant to Article X as a
result of a breach of Article IX, in each case, without the written consent of
the Requisite Financial Covenant Lenders; provided, however, that the
amendments, modifications, waivers and consents described in this clause
(J) shall not require the consent of any Lenders other than the Requisite
Financial Covenant Lenders.

 

(b)                                 If, in connection with any proposed change,
waiver, discharge or termination of any of the provisions of this Agreement as
contemplated by clauses (a)(i) through (iv), inclusive, of the first

 

145

--------------------------------------------------------------------------------


 

proviso to the third sentence of Section 12.1(a) or (G) through (H) of the
second proviso to such sentence, the consent of the Requisite Lenders (or
Requisite Financial Covenant Lenders, as the case may be) is obtained but the
consent of one or more of such other Lenders whose consent is required is not
obtained, then Borrowers shall have the right to replace each such
non-consenting Lender or Lenders (or, at the option of Borrowers if the
respective Lender’s consent is required with respect to less than all Loans, to
replace only the respective Loans of the respective non- consenting Lender which
gave rise to the need to obtain such Lender’s individual consent) with one or
more Replacement Lenders pursuant to Section 3.7 so long as at the time of such
replacement, each such Replacement Lender consents to the proposed amendment,
modification, supplement, waiver, discharge, termination or other change.

 

(c)                                  In addition to the amendments effected
pursuant to the foregoing Section 12.1(a), Schedule 1.1(c) may be amended as
follows:

 

(i)                                     to add Wholly-Owned Subsidiaries of the
Company as an Additional Domestic Subsidiary Borrower or an Additional Foreign
Subsidiary Borrower, as the case may be, upon (A) execution by the Company, any
such Additional Domestic Subsidiary Borrower or Additional Foreign Subsidiary
Borrower, as the case may be, and the Administrative Agent of a Joinder
Agreement in the form of Exhibit 12.1(c), providing for an Additional Domestic
Subsidiary Borrower Sublimit or Additional Foreign Subsidiary Borrower Sublimit,
as the case may be, acceptable to the Administrative Agent, (B) delivery to the
Administrative Agent of (1) to the extent not previously delivered, the pledge
and security agreements required pursuant to Section 7.9(c), (2) an opinion of
counsel which covers such matters related to such agreements as the
Administrative Agent shall reasonably determine with such exceptions as are
reasonably satisfactory to the Administrative Agent, and (3) such other
documents with respect thereto as the Administrative Agent shall reasonably
request (including, without limitation, USA Patriot Act and “know your customer”
related documentation); or

 

(ii)                                  to remove any Subsidiary as an Additional
Domestic Subsidiary Borrower or an Additional Foreign Subsidiary Borrower, as
the case may be, upon (A) execution and delivery by the Company of a written
request providing for such amendment and (B) repayment in full of all
outstanding Loans and other Obligations of such Additional Domestic Subsidiary
Borrower or Additional Foreign Subsidiary Borrower, as the case may be.

 

(d)                                 Notwithstanding the foregoing, upon the
execution and delivery of all documentation required by Administrative Agent to
be delivered pursuant to Section 2.9 in connection with an Additional Facility,
this Agreement shall be deemed amended without further action by any Lender to
reflect, as applicable, any new Lenders and technical and conforming amendments
to reflect the terms of such Additional Facility and any documentation to
evidence any Additional Incremental Rights.

 

(e)                                  Notwithstanding the foregoing, any
provision of this Agreement may be amended by an agreement in writing entered
into by the Loan Parties, the Requisite Lenders and Administrative Agent (and,
if their rights or obligations are affected thereby, each other Agent and each
Issuing Lender) if (i) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment and (ii) at the time such amendment becomes
effective, each Lender not consenting thereto receives payment in full of the
principal of and interest accrued on each Loan made by it and all other amounts
owing to it or accrued for its account under this Agreement.

 

(f)                                   A Revolving Lender may allocate any
proportion of its Revolving Credit Commitment or Revolving Credit Exposure with
respect to any waiver, amendment, modification, consent or any other action
pursuant to this Section 12.1 or any other Loan Document in order to vote
separate portions thereof differently with respect thereto.

 

146

--------------------------------------------------------------------------------


 

(g)                                  In addition, notwithstanding the foregoing,
this Agreement may be amended with the written consent of Administrative Agent,
Company, Borrowers and the Lenders providing the relevant Replacement Term Loans
(as defined below) to permit the refinancing of all Term Loans outstanding under
one or more Term Facilities (“Refinanced Term Loans”) with a replacement term
loan tranche hereunder which shall be Loans hereunder (“Replacement Term
Loans”); provided that (a) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinanced
Term Loans, (b) the weighted average life to maturity of such Replacement Term
Loans shall not be shorter than the weighted average life to maturity of such
Refinanced Term Loans at the time of such refinancing and (c) all other terms
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such Refinanced Term Loans, except to the extent necessary
to provide for covenants and other terms applicable to any period after the
latest final maturity of any Term Loans in effect immediately prior to such
refinancing.

 

(h)                                 Notwithstanding the foregoing, with respect
to amendments under Section 12.1(a) requiring the approval of all of the Lenders
under the Revolving Facility adversely affected thereby, if all such Lenders
other than one or more Defaulting Lenders approve such amendment, the failure of
such Defaulting Lenders to approve such amendment shall not prevent such
amendment from becoming effective with respect to such Lenders approving such
amendment (it being understood that such amendment will not be effective with
respect to such Defaulting Lenders that do not approve such amendment).

 

(i)                                     In addition, notwithstanding the
foregoing, this Agreement may be amended with the written consent of
Administrative Agent, Company and the Borrowers to make any changes to this
Agreement or any other Loan Document deemed in the best interest of the Lenders,
in consultation with counsel, in connection with the joinder or addition of any
Borrower or Guarantor that was not a Loan Party on the Closing Date, including
in connection with the creation or perfection of a security interest in any
Collateral located in a jurisdiction under which Collateral was not secured or
perfected in connection with the Closing Date under the Offshore Collateral
Documents, upon delivery to the Administrative Agent of (1) to the extent not
previously delivered, the pledge and security agreements required pursuant to
Section 7.9(c), (2) an opinion of counsel which covers such matters related to
such agreements as the Administrative Agent shall reasonably determine with such
exceptions as are reasonably satisfactory to the Administrative Agent, and
(3) such other documents with respect thereto as the Administrative Agent shall
reasonably request.

 

(j)                                    Notwithstanding anything to the contrary
contained in this Section 12.1, if the Administrative Agent and Company shall
have jointly identified an obvious error or any error, defect or omission of a
technical or immaterial nature, in each case, in any provision of the Loan
Documents, then the Administrative Agent and Company shall be permitted to amend
such provision and such amendment shall become effective without any further
action or consent of any other party to any Loan Document.

 

12.2                        Further Assurances.  Company agrees to, and to cause
its Subsidiaries to, do such further acts and things and to execute and deliver
to Administrative Agent such additional assignments, agreements, powers and
instruments, as Administrative Agent may reasonably require or deem advisable to
carry into effect the purposes of this Agreement or any of the Loan Documents or
to better assure and confirm unto Agent its rights, powers and remedies
hereunder.

 

12.3                        Notices, Etc.

 

(a)                                 Except where telephonic instructions or
notices are authorized herein to be given (and except as provided in paragraph
(b) below), all notices, demands, instructions and other communications required
or permitted to be given to or made upon any party hereto or any other Person
shall be in writing

 

147

--------------------------------------------------------------------------------


 

and shall be personally delivered or sent by registered or certified mail,
postage prepaid, return receipt requested, or by a reputable overnight or
courier delivery service, or by telecopier, and shall be deemed to be given for
purposes of this Agreement when received or in the case of notice delivered by
telecopy, upon completion of transmission with a copy of such notice also being
delivered under any of the methods provided above, all in accordance with the
provisions of this Section 12.3.  Unless otherwise specified in a notice sent or
delivered in accordance with the foregoing provisions of this Section 12.3,
notices, demands, instructions and other communications in writing shall be
given to or made upon the respective parties hereto at their respective
addresses (or to their respective telecopier numbers) and, in the case of
telephonic instructions or notices, by calling the telephone number or numbers
indicated for such party as follows:

 

(i)                                     if to Company, any Borrower or
Borrowers’ Agent, to it at One Michael Owens Way, Perrysburg, OH 43551,
attention:  Juan Amezquita and James Gibbons, e-mail:  juan.amezquita@o- i.com
(telecopy:  567.336.1218);

 

(ii)                                  if to Administrative Agent, to it at the
Notice Address; and

 

(iii)                               if to a Lender or any other Issuing Lender,
to it at its address (or telecopy number) set forth on its most recent
administrative questionnaire delivered to Administrative Agent or in the
Assignment and Assumption Agreement pursuant to which such Lender shall have
become a party hereto.

 

(b)                                 Notices and other communications to or by
any Agent, the Lenders and the Issuing Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by Administrative Agent, provided that
the foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by Administrative Agent and the applicable Lender and, to the extent
applicable, the Issuing Lender.  Any Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e- mail address or by facsimile transmission shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is sent after 5:00 p.m. (New York City time),
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient, and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e- mail
address as described in the foregoing clause (i) of notification that such
notice or communication is available and identifying the website address
therefor.  Each Loan Party and Lender hereunder agrees to notify Administrative
Agent in writing promptly of any change to the notice information provided
above.

 

12.4                        Costs and Expenses; Indemnification.

 

(a)                                 Generally.  Owens-Brockway agrees to pay
promptly upon request by any Agent (or any Lender in connection with any
enforcement or atonement as provided below) (i) all reasonable and documented
out-of-pocket costs and expenses in connection with the negotiation,
preparation, printing, typing, reproduction, execution, delivery and syndication
of this Agreement and the other Loan Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto or other modifications of (or supplements to) any of the
foregoing and any and all other documents and instruments furnished pursuant
hereto or thereto or in connection herewith or therewith, including without
limitation, the reasonable fees and out-of-pocket expenses of

 

148

--------------------------------------------------------------------------------


 

independent public accountants and other outside experts retained by
Administrative Agent and of Skadden, Arps, Slate, Meagher & FlomWhite & Case
LLP, counsel to Administrative Agent, and any local counsel retained by
Administrative Agent relative thereto and other Attorney Costs, in connection
with the administration of this Agreement and the other Loan Documents, and all
search fees, appraisal fees and expenses, title insurance policy fees, costs and
expenses and filing and recording fees, (ii) all reasonable and documented
out-of-pocket expenses incurred by any Issuing Lender in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
costs and expenses incurred by any Agent, any Lender or any Issuing Lender,
including the fees, charges and Attorney Costs in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b)                                 Indemnification.  Owens-Brockway will
indemnify and hold harmless each Agent and each Lender and each director,
officer, employee, agent, attorney and Affiliate of each Agent and each Lender
(each such Person an “Indemnified Person” and collectively, the “Indemnified
Persons”) from and against all losses, claims, damages, or liabilities and
related reasonable, documented and out-of-pocket expenses, including Attorney
Costs, charges and disbursements to which such Indemnified Person may become
subject or which may be asserted against such Indemnified Person by any third
party or by any Loan Party, insofar as such losses, claims, damages, penalties,
expenses or liabilities (or actions, suits or proceedings including any inquiry
or investigation or claims in respect thereof (whether or not an Agent or any
Lender is a party thereto)) arise out of, in any way relate to, or result from
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any Release or threatened Release of
any Hazardous Materials into the environment for which any Loan Party or any of
its Subsidiaries has any liability or which is related to any property currently
or formerly owned, leased or operated by or on behalf of Company or any of its
Subsidiaries, any Environmental Lien, any Environmental Liability related in any
way to Company or any of its Subsidiaries or any liability which occurs by a
breach of any of the representations, warranties or covenants relating to
environmental matters contained herein or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
brought by a third party or by a Loan Party and regardless of whether any
Indemnified Person is a party thereto, and to reimburse each Indemnified Person
upon their demand, for any Attorney Costs or other expenses incurred in
connection with investigating, preparing to defend or defending any such loss,
claim, damage, liability, action or claim; provided, however,

 

(i)                                     that no Indemnified Person shall have
the right to be so indemnified hereunder for any loss, claim, damage, penalties,
obligations, expense or liability to the extent it arises or results from
(x) the gross negligence, bad faith or willful misconduct of such Indemnified
Person as finally determined by a court of competent jurisdiction (it being
acknowledged by Owens-Brockway that the entry into the Nominal Restatement and
the making of the Loans thereunder at ACI’s request shall not constitute gross
negligence, bad faith or willful misconduct) or (y) any dispute solely between
the Indemnified Persons other than claims against an Indemnified Person in its
capacity in fulfilling its role as an Arranger, Co-Manager or Agent under a Loan
Document; and

 

149

--------------------------------------------------------------------------------


 

(ii)                                  that nothing contained herein shall affect
the express contractual obligations of the Lenders to any Loan Party contained
herein or in the other Loan Documents.

 

For the avoidance of doubt, this Section 12.4(b) shall not apply to Taxes,
except any Taxes that represent claims, demands, liabilities, damages, losses,
costs, charges and expenses arising from any non-Tax claim.

 

If any action, suit or proceeding arising from any of the foregoing is brought
against any Agent, any Lender or any other Person indemnified or intended to be
indemnified pursuant to this Section 12.4, Company or the applicable Borrower
will, if requested by any Agent, any Lender or any such Indemnified Person,
resist and defend such action, suit or proceeding or cause the same to be
resisted and defended by counsel reasonably satisfactory to the Person or
Persons indemnified or intended to be indemnified.  Each Indemnified Person
shall, unless an Agent, a Lender or other Indemnified Person has made the
request described in the preceding sentence and such request has been complied
with, have the right to employ its own counsel (or (but not as well as) staff
counsel) to investigate and control the defense of any matter covered by such
indemnity and the reasonable fees and expenses of such counsel shall be at the
expense of the indemnifying party; provided, however, that in any one action or
separate but similar or related actions in the same jurisdiction arising out of
the same general allegations or circumstances, the Loan Parties shall not be
liable for fees and expenses of more than one counsel (in addition to any local
counsel), which counsel shall be designated by Administrative Agent provided,
further, however, each Indemnified Person shall have the right to employ
separate counsel in any such inquiry, action, claim or proceeding and to control
the defense thereof, and the reasonable fees and expenses of such counsel shall
be at the expense of the Loan Parties to the extent that (i) Company or any
other Loan Party shall have agreed in writing to pay such fees and expenses or
(ii) such Indemnified Person shall have notified Company that it has been
advised by counsel that there may be one or more legal defenses available to
such Indemnified Person that are different from or additional to those available
to the other Indemnified Persons and that such common representation would
adversely impact the adequacy of the proposed representation.

 

Any and all amounts so expended by any Agent shall be repaid to it by the Loan
Parties promptly upon such Agent’s demand therefor, with interest at the Default
Rate in effect from time to time during the period including the date so
expended by such Agent to the date of repayment.  To the extent that the
undertaking to indemnify, pay or hold harmless any Indemnified Person as set
forth in this Section 12.4 may be unenforceable because it is violative of any
law or public policy, the Loan Parties shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law, provided that no Swiss Borrower shall be
liable to indemnify, pay or hold harmless any Indemnify Person, in whole or in
part, for obligations of the other Loan Parties as a result of the exercise of
remedies by the Agents and the Lenders under this Section 12.4 or otherwise. 
The obligations of the Loan Parties under this Section 12.4 shall survive the
termination of this Agreement and the discharge of the Loan Party’s other
Obligations hereunder.

 

(c)                                  To the extent permitted by applicable law,
no party hereto, no Indemnified Person, and no Loan Party or any Affiliate of
any Loan Party, shall assert, and each hereby waive, any claim against any party
hereto, Indemnified Person, or Loan Party or any Affiliate of any Loan Party, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort or duty imposed by any applicable legal
requirement) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit, or the extension of credit under any Domestic Overdraft Account or
Offshore Overdraft Account, or, in each case, the use of the proceeds thereof.

 

150

--------------------------------------------------------------------------------


 

(d)                                 Foreign Exchange Indemnity.  If any sum due
from any Loan Party or any of its Subsidiaries under this Agreement or any order
or judgment given or made in relation hereto has to be converted from the
currency (the “first currency”) in which the same is payable hereunder or under
such order or judgment into another currency (the “second currency”) for the
purpose of (i) making or filing a claim or proof against any Loan Party with any
Governmental Authority or in any court or tribunal, or (ii) enforcing any order
or judgment given or made in relation hereto, such Loan Party shall indemnify
and hold harmless each of the Persons to whom such sum is due from and against
any loss actually suffered as a result of any discrepancy between (a) the rate
of exchange used to convert the amount in question from the first currency into
the second currency, and (b) the rate or rates of exchange at which such Person,
acting in good faith in a commercially reasonable manner, purchased the first
currency with the second currency after receipt of a sum paid to it in the
second currency in satisfaction, in whole or in part, of any such order,
judgment, claim or proof, provided that no Swiss Borrower shall be liable to
indemnify, pay or hold harmless any Indemnified Person, in whole or in part, for
obligations of the other Loan Parties as a result of the exercise of remedies by
the Agents and the Lenders under this Section 12.4 or otherwise.  The foregoing
indemnity shall constitute a separate obligation of each Loan Party distinct
from its other obligations hereunder and shall survive the giving or making of
any judgment or order in relation to all or any of such other obligations.

 

12.5                        Confirmations.  Each Borrower and each holder of any
portion of the Obligations agrees from time to time, upon written request
received by it from the other, to confirm to the other in writing (with a copy
of each such confirmation to Administrative Agent) the aggregate unpaid
principal amount of the Loan or Loans and other Obligations then outstanding.

 

12.6                        Adjustment; Setoff.

 

(a)                                 If any lender (a “Benefited Lender”) shall
at any time receive any payment of all or part of its Loans, or interest
thereon, or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by setoff, pursuant to events or proceedings of the nature
referred to in Section 10.1(i) hereof, or otherwise) in a greater proportion
than any such payment to and collateral received by any other Lender in respect
of such other Lender’s Loans or interest thereon, such Benefited Lender shall
(i) notify Administrative Agent of that fact and (ii) purchase for cash at face
value from the other Lenders such portion of each such other Lender’s Loans, or
shall provide such other Lenders with the benefits of any such collateral, or
the proceeds thereof, as shall be necessary to cause such Benefited Lender to
share the excess payment or benefits of such collateral or proceeds ratably with
each Lender; provided, however, that (x) if all or any portion of such excess
payment or benefits is thereafter recovered from such Benefited Lender, such
purchase shall be rescinded, and the purchase price and benefits returned, to
the extent of such recovery, but without interest and (y) this
Section 12.6(a) shall not apply to (1) any payment made by a Loan Party pursuant
to and in accordance with the express terms of this Agreement or (2) any payment
obtained by a Lender as consideration for the assignment or sale of a
participation to any assignee or participant, other than to any Loan Party or
any Subsidiary thereof.  Each Loan Party agrees that each Lender so purchasing a
portion of another Lender’s Loans may exercise all rights of payment (including,
without limitation, rights of setoff) with respect to such portion as fully as
if such Lender were the direct holder of such portion.

 

(b)                                 In addition to any rights and remedies of
the Lenders provided by law, each Lender and its Affiliates shall have the
right, without prior notice to any Loan Party or any of its Subsidiaries, any
such notice being expressly waived by Company, on behalf of itself and its
Subsidiaries, upon the occurrence and during the continuance of an Event of
Default, to setoff and apply against any Obligations, whether matured or
unmatured, of Company or any Loan Party to such Lender, any amount owing from
such Lender to Company or any of its Subsidiaries, at or at any time after, the
happening of any of the above-mentioned events, and the aforesaid right of
setoff may be exercised by such Lender against Company or any Loan Party or
against any trustee in bankruptcy, debtor in possession, assignee

 

151

--------------------------------------------------------------------------------


 

for the benefit of creditors, Receivers, administrator, administrative Receiver,
court appointed monitor or other similar official, or execution, judgment or
attachment creditor of Company or any Loan Party, or against anyone else
claiming through or against, Company or any Loan Party or such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
Receivers, administrator, administrative receiver, court appointed monitor or
other similar official, or execution, judgment or attachment creditor,
notwithstanding the fact that such right of setoff shall not have been exercised
by such Lender prior to the making, filing or issuance, or service upon such
Lender of, or of notice of, any such petition, assignment for the benefit of
creditors, appointment or application for the appointment of a Receiver,
administrator, administrative receiver, court appointed monitor or other similar
official, or issuance of execution, subpoena, order or warrant.  Each Lender
agrees promptly to notify Company and Administrative Agent after any such setoff
and application made by such Lender, provided that the failure to give such
notice shall not affect the validity of such setoff and application.  In the
event that any Defaulting Lender exercises any such right of setoff, (x) all
amounts so set off will be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of Section 2.12(a) and,
pending such payment, will be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the applicable Issuing Lender, the Overdraft Provider and the Lenders and
(y) the Defaulting Lender will provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

(c)                                  Company expressly agrees, on behalf of
itself and its Subsidiaries, that to the extent Company or any other Loan Party
makes a payment or payments and such payment or payments, or any part thereof,
are subsequently invalidated, declared to be fraudulent or preferential, set
aside or are required to be repaid to a trustee, Receiver, administrator,
administrative receiver, court appointed monitor or other similar official, or
any other party under any bankruptcy act, state, provincial or federal law,
common law or equitable cause in any jurisdiction, then to the extent of such
payment or repayment, the Indebtedness to the Lenders or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment or payments had not been made.

 

12.7                        Execution in Counterparts; Electronic Execution. 
This Agreement may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

12.8                        Binding Effect; Assignment; Addition and
Substitution of Lenders.

 

(a)                                 This Agreement shall be binding upon, and
inure to the benefit of, Company, U.S. Borrower, O-I Canada, ACI, OIEG, and each
other Loan Party hereto, the Administrative Agent, the Lenders, all future
holders of the Notes and their respective successors and assigns; provided,
however, except pursuant to a transaction permitted under Section 8.7, none of
Company, U.S. Borrower, O-I Canada, ACI, OIEG, or any other Loan Party may
assign its rights or obligations hereunder or in connection herewith or any
interest herein (voluntarily, by operation of law or otherwise) without the
prior written consent of Administrative Agent and all of the Lenders.

 

(b)                                 Each Lender may at any time sell to one or
more banks or other financial institutions (“Participants”) participating
interests in all or any portion of its Commitment and Loans or participation in
Letters of Credit or any other interest of such Lender hereunder (in respect of
any Lender, its “Credit Exposure”).  In the event of any such sale by a Lender
of participating interests to a Participant, such Lender’s obligations under
this Agreement shall remain unchanged, such Lender shall remain solely
responsible for the performance thereof, and the Loan Parties and Administrative
Agent shall continue to

 

152

--------------------------------------------------------------------------------


 

deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  Company, U.S. Borrower, ACI, OIEG,
and each other Loan Party hereto agrees that if amounts outstanding under this
Agreement or any of the Loan Documents are due or unpaid, or shall have been
declared or shall have become due and payable upon the occurrence and during the
continuance of an Event of Default, each Participant shall be deemed to have the
right of setoff in respect of its participating interest in amounts owing under
this Agreement and the Loan Documents to the same extent as if the amount of its
participating interest were owing directly to it as a Lender under this
Agreement or any other Loan Document; provided, however, that such right of
setoff shall be subject to the obligation of such Participant to share with the
Lenders, and the Lenders agree to share with such Participant, as provided in
Section 12.6.  Company, U.S. Borrower, ACI, OIEG, and each other Loan Party
hereto also agrees that each Participant shall be entitled to the benefits of
Section 3.6 and Section 4.7 (subject to the requirements and limitations of such
Sections, including the requirements of Section 4.7(d)) with respect to its
participation in the Loans outstanding from time to time, as if such Participant
becomes a Lender on the date it acquired an interest pursuant to this
Section 12.8(b); provided that a participant shall not be entitled to receive
any greater payment, under Section 3.6 or Section 4.7 than the participating
Lender would have been entitled to receive under Section 3.6 or Section 4.7 with
respect to the participation sold to such Participant, except to the extent such
entitlement to a greater payment results from a change in any law after the sale
of the participation takes place.  Each Lender agrees that any agreement between
such Lender and any such Participant in respect of such participating interest
shall not restrict such Lender’s right to approve or agree to any amendment,
restatement, supplement or other modification to, waiver of, or consent under,
this Agreement or any of the Loan Documents except to the extent that any of the
foregoing would (i) extend the final scheduled maturity of any Loan or Note in
which such Participant is participating (it being understood that amending the
definition of any Scheduled Term Repayment (other than any Term Maturity Date),
shall not constitute an extension of the final scheduled maturity of any Loan or
Note) or extend the stated maturity of any Letter of Credit in which such
Participant is participating beyond the Revolver Termination Date or reduce the
rate or extend the time of payment of interest or fees on any such Loan, Note or
Letter of Credit (except in connection with a waiver of applicability of any
post-default increase in interest rates) or reduce the principal amount thereof,
or increase the amount of the Participant’s participation over the amount
thereof then in effect (it being understood that waivers or modifications of
conditions precedent, covenants, representations, warranties, Events of Default
or Unmatured Events of Default or of a mandatory reduction in Commitments shall
not constitute a change in the terms of such participation, and that an increase
in any Commitment or Loan shall be permitted without the consent of any
Participant if the Participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by any Borrower or any
other Loan Party of any of its rights and obligations under this Agreement or
(iii) release the Company as a Guarantor or release all or substantially all of
the Collateral under all of the Collateral Documents (other than any such
release upon the achievement of the Collateral Release Conditions in accordance
with Section 11.10(d) or as expressly provided in the Loan Documents) supporting
the Loans and/or Letters of Credit hereunder in which such Participant is
participating.

 

(c)                                  Each Lender that sells a participation to a
Participant pursuant to Section 12.8(b) shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and interest
amounts) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”).  The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement, notwithstanding any
notice to the contrary.  No Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
in connection with a tax audit or other proceeding to establish that such

 

153

--------------------------------------------------------------------------------


 

Commitment, Loan, Letter of Credit or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.  This
Section 12.8(c) shall be construed so that the participations are at all times
maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Code.

 

(d)                                 Successor Offshore Overdraft Providers.  Any
Offshore Overdraft Provider may resign at any time by giving thirty (30) days’
prior written notice thereof to the Lenders, the relevant Offshore Borrower,
Borrowers’ Agent and Administrative Agent.  Upon (i) any such notice of
resignation, upon five days’ notice to Lenders and Administrative Agent, or
(ii) an assignment by such Offshore Overdraft Provider of all of its
Multicurrency Revolving Commitment, such Offshore Borrower shall have the right
to appoint a Lender with Multicurrency Revolving Credit Exposure as successor
Offshore Overdraft Provider with respect to the applicable Borrower; provided
that such appointment shall be subject to the consent of Administrative Agent,
which consent shall not be unreasonably withheld.  Upon the acceptance of any
such appointment as an Offshore Overdraft Provider hereunder by a successor
Offshore Overdraft Provider, the relevant Offshore Borrower shall repay in full
the relevant Offshore Overdraft Amount and all other amounts owing to the
resigning Offshore Overdraft Provider under the relevant Offshore Overdraft
Agreement, and such Borrower and the resigning Offshore Overdraft Provider shall
terminate such Offshore Overdraft Agreement and the successor Offshore Overdraft
Provider shall enter into a successor Offshore Overdraft Agreement.

 

(e)                                  Any Lender may at any time assign to one or
more Eligible Assignees, including an Affiliate thereof (each an “Assignee”),
all or any part of its Credit Exposure pursuant to an Assignment and Assumption
Agreement, provided that any assignment of all or any portion of any Lender’s
Credit Exposure to an Assignee other than an Affiliate of such Lender or another
Lender, or in the case of a Lender that is a Fund, any Related Fund of any
Lender (i) shall be an assignment of its Credit Exposure in an amount not less
than $5,000,000 for the Dollar Revolving Facility or Multicurrency Revolving
Facility and $1,000,000 for the Term Facilities (treating any Fund and its
Related Funds as a single Eligible Assignee) (or if less the entire amount of
Lender’s Credit Exposure with respect to such Facility, and (ii) shall require
the prior written consent of the Administrative Agent (not to be unreasonably
withheld) and, provided no Event of Default then exists and is continuing,
Borrower’s Agent (the consent of Borrower’s Agent not to be unreasonably
withheld or delayed provided further, that it shall be reasonable for Borrower’s
Agent to withhold consent to an assignment or transfer, if the proposed
assignment or transfer would lead to a breach of the Ten Non-Qualifying Bank
Creditor Rule; provided that Borrower’s Agent shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof); provided, that notwithstanding the foregoing limitations, any Lender
may at any time assign all or any part of its Credit Exposure to any Affiliate
of such Lender that are Qualifying Banks or to any other Lender (or in the case
of a Lender which is a Fund, to any Related Fund of such Lender that is a
Qualifying Bank).  In addition to the foregoing, the consent of the applicable
Issuing Lender (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment that increases the obligation of the assignee to
participate in exposure under one or more Letters of Credit (whether or not then
outstanding).  Upon execution of an Assignment and Assumption Agreement and the
payment of a non-refundable assignment fee of $3,500 (provided that no such fee
shall be payable upon assignments by any Lender which is a Fund to one or more
Related Funds and that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment) in immediately available funds to such Administrative Agent at its
Payment Office in connection with each such assignment, written notice thereof
by such transferor Lender to Administrative Agent and the recording by such
Administrative Agent of such assignment and the resulting effect upon the Loans
and Dollar Revolving Commitment or Multicurrency Revolving Commitment of the
assigning Lender and the Assignee, the Assignee shall have, to the extent of
such assignment, the same rights, benefits and obligations as it would have if
it were a Lender hereunder and the holder of the Obligations (provided that each
Borrower, each

 

154

--------------------------------------------------------------------------------


 

other Loan Party hereto and Administrative Agent shall be entitled to continue
to deal solely and directly with the assignor Lender in connection with the
interests so assigned to the Assignee until written notice of such assignment,
together with payment instructions, addresses and related information with
respect to the Assignee, shall have been given to the applicable Borrower and
Administrative Agent by the assignor Lender and the Assignee) and, if the
Assignee has expressly assumed, for the benefit of any Borrower or any other
Loan Party hereto, some or all of the transferor Lender’s obligations hereunder,
such transferor Lender shall be relieved of its obligations hereunder to the
extent of such assignment and assumption, and except as described above, no
further consent or action by any Borrower, the Lenders or Administrative Agent
shall be required.  At the time of each assignment pursuant to this
Section 12.8(e) to a Person which is not already a Lender hereunder, the
respective Assignee shall provide to the applicable and Administrative Agent the
appropriate forms, certificates and information as provided in Section 4.7(d),
if applicable.  Each Assignee shall take such Credit Exposure subject to the
provisions of this Agreement and to any request made, waiver or consent given or
other action taken hereunder, prior to the receipt by Administrative Agent and
the applicable Borrower of written notice of such transfer, by each previous
holder of such Credit Exposure.  Such Assignment and Assumption Agreement shall
be deemed to amend this Agreement and Schedule 1.1(a) hereto (or, with respect
to Term Loans, the Register), to the extent, and only to the extent, necessary
to reflect the addition of such Assignee as a Lender and the resulting
adjustment of all or a portion of the rights and obligations of such transferor
Lender under this Agreement, the Maximum Commitment, the determination of its
Term Pro Rata Share or Revolver Pro Rata Share, as the case may be (in each
case, rounded to twelve decimal places), the Loans, any outstanding Letters of
Credit and any new Notes, if requested, to be issued, at the applicable
Borrower’s expense, to such Assignee, and no further consent or action by any
Loan Party or the Lenders shall be required to effect such amendments. 
Notwithstanding anything contained in any of the Loan Documents to the contrary,
the Issuing Lenders shall continue to have all rights and obligations thereof
with respect to such Letters of Credit until the cancellation or expiration of
such Letters of Credit and the reimbursement of any amounts drawn thereunder.

 

(f)                                   No such assignment will be made to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment will be effective unless and until, in
addition to the other conditions hereto set forth herein, the parties to the
assignment make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrowers and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, each Issuing Lender, each
Overdraft Provider and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Loans and participations in Letters of Credit and Overdraft Amounts in
accordance with its applicable Revolving Commitments.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this paragraph shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (b) of this Section.

 

(g)                                  Company and each Borrower authorize each
Lender to disclose to any Participant or Assignee (each, a “Transferee”) and any
prospective Transferee any and all financial information in such Lender’s
possession concerning Company, such Borrower and any of their Subsidiaries which
has been delivered to such Lender by Company or any Borrower pursuant to this
Agreement or which has been

 

155

--------------------------------------------------------------------------------


 

delivered to such Lender by Company or any Borrower in connection with such
Lender’s credit evaluation of Company or any Borrower prior to entering into
this Agreement, provided that, such Transferee or prospective Transferee agrees
to treat any such information which is not public as confidential in accordance
with the terms of Section 12.16 hereof.

 

(h)                                 A Lender can and may only assign or transfer
any of its rights or obligations to a Transferee if such Transferee is a
Non-Public Lender.

 

(i)                                     Notwithstanding any other provision set
forth in this Agreement, any Lender may at any time pledge or assign all or any
portion of its rights under this Agreement and the other Loan Documents to
secure its obligations (including, without limitation, the Notes held by it),
including any pledge or assignment to secure obligations to any Federal Reserve
Bank or other central banking authority in accordance with Regulation A of the
Federal Reserve Board, without notice to, or the consent of, any Loan Party,
provided that, no such pledge or assignment of a security interest under this
Section 12.8(i) shall release a Lender from any obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.  Any
Lender which is a fund may pledge all or any portion of its Notes or Loans to
any holders of obligations owed or securities issued by such Lender including
any to its trustee for or representative of such holders.  No such pledge or
assignment shall release the transferor Lender from its obligations hereunder.

 

(j)                                    Notwithstanding anything in this
Section 12.8 to the contrary, any Farm Credit Lender that (i) has purchased a
participation from any Lender that is a Farm Credit Lender in the minimum amount
of $5,000,000 on or after the Closing Date, (ii) is, by written notice to the
Borrowers’ Agent and the Administrative Agent (a “Voting Participant
Notification”), designated by the selling Lender as being entitled to be
accorded the rights of a voting participant hereunder (any Farm Credit Lender so
designated being called a “Voting Participant”) and (iii) receives the prior
written consent of the Borrowers’ Agent and the Administrative Agent to become a
Voting Participant, shall be entitled to vote (and the voting rights of the
selling Lender shall be correspondingly reduced), on a dollar for dollar basis,
as if such Voting Participant were a Lender, on any matter requiring or allowing
a Lender to provide or withhold its consent, or to otherwise vote on any
proposed action, in each case, in lieu of the vote of the selling Lender;
provided, however, that if such Voting Participant has at any time failed to
fund any portion of its participation when required to do so and notice of such
failure has been delivered by the selling Lender to the Administrative Agent,
then until such time as all amounts of its participation required to have been
funded have been funded and notice of such funding has been delivered by the
selling Lender to the Administrative Agent, such Voting Participant shall not be
entitled to exercise its voting rights pursuant to the terms of this clause (j),
and the voting rights of the selling Lender shall not be correspondingly reduced
by the amount of such Voting Participant’s participation.  Notwithstanding the
foregoing, each Farm Credit Lender designated as a Voting Participant on
Schedule 12.8(j) shall be a Voting Participant without delivery of a Voting
Participant Notification and without the prior written consent of the Borrowers’
Agent and the Administrative Agent.  To be effective, each Voting Participant
Notification shall, with respect to any Voting Participant, (A) state the full
name of such Voting Participant, as well as all contact information required of
an assignee as set forth in Exhibit 12.8(d), (B) state the dollar amount of the
participation purchased and (C) include such other information as may be
required by the Administrative Agent.  The selling Lender and the Voting
Participant shall notify the Administrative Agent and the Borrowers’ Agent
within three (3) Business Days of any termination of, or reduction or increase
in the amount of, such participation and shall promptly upon request of the
Administrative Agent update or confirm there has been no change in the
information set forth in Schedule 12.8(j) or delivered in connection with any
Voting Participant Notification.  The Borrowers and the Administrative Agent
shall be entitled to conclusively rely on information provided by a Lender
identifying itself or its participant as a Farm Credit Lender without
verification thereof and may also conclusively rely on the information set forth
in Schedule 12.8(j), delivered in connection with any Voting Participant
Notification or otherwise

 

156

--------------------------------------------------------------------------------


 

furnished pursuant to this clause (j) and, unless and until notified thereof in
writing by the selling Lender, may assume that there have been no changes in the
identity of Voting Participants, the dollar amount of participations, the
contact information of the participants or any other information furnished to
the Borrowers or the Administrative Agent pursuant to this clause (j).  The
voting rights hereunder are solely for the benefit of the Voting Participants
and shall not inure to any assignee or participant of a Voting Participant.

 

12.9                        CONSENT TO JURISDICTION; MUTUAL WAIVER OF JURY
TRIAL; SERVICE OF PROCESS.

 

(a)                                 ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK, NEW YORK OR COURTS OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH LOAN PARTY HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT
OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION
OF THE AFORESAID COURTS.  EACH LOAN PARTY HEREBY IRREVOCABLY DESIGNATES,
APPOINTS AND EMPOWERS BORROWER’S AGENT AS ITS DESIGNEE, APPOINTEE AND
ADMINISTRATIVE AGENT TO RECEIVE, ACCEPT AND ACKNOWLEDGE FOR AND ON ITS BEHALF,
AND IN RESPECT OF ITS PROPERTY, SERVICE OF ANY AND ALL LEGAL PROCESS, SUMMONS,
NOTICES AND DOCUMENTS WHICH MAY BE SERVED IN ANY SUCH ACTION OR PROCEEDING.  IF
FOR ANY REASON SUCH DESIGNEE, APPOINTEE AND ADMINISTRATIVE AGENT SHALL CEASE TO
BE AVAILABLE TO ACT AS SUCH, EACH LOAN PARTY AGREES TO DESIGNATE A NEW DESIGNEE,
APPOINTEE AND ADMINISTRATIVE AGENT IN NEW YORK CITY ON THE TERMS AND FOR THE
PURPOSES OF THIS PROVISION REASONABLY SATISFACTORY TO ADMINISTRATIVE AGENT UNDER
THIS AGREEMENT.  EACH LOAN PARTY FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF
PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE
PREPAID, TO SUCH LOAN PARTY, AT ITS ADDRESS SET FORTH IN AND IN ACCORDANCE WITH
SECTION 12.3, SUCH SERVICE TO BECOME EFFECTIVE THIRTY (30) DAYS AFTER SUCH
MAILING.  NOTHING HEREIN SHALL AFFECT THE RIGHT OF ADMINISTRATIVE AGENT UNDER
THIS AGREEMENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST EACH LOAN PARTY IN ANY OTHER JURISDICTION.

 

(b)                                 EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES
ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)                                  EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY COURT OR
JURISDICTION, INCLUDING WITHOUT LIMITATION THOSE REFERRED TO IN CLAUSE
(A) ABOVE, IN RESPECT OF ANY MATTER ARISING OUT OF OR RELATING TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

157

--------------------------------------------------------------------------------


 

(d)                                 THIS AGREEMENT AND EACH NOTE SHALL BE DEEMED
TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL
PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS
OF SAID STATE, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS
RULES.

 

(e)                                  EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN
SECTION 12.3, SUBJECT TO SUCH OTHER FORM OF NOTICE AS MAY BE REQUIRED UNDER
APPLICABLE LAW WITH RESPECT TO THE GERMAN BORROWERS.  NOTHING IN THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

 

(f)                                   BY THE EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH OFFSHORE BORROWER ACKNOWLEDGES THAT IT HAS BY SEPARATE WRITTEN
INSTRUMENT, DESIGNATED AND APPOINTED BORROWERS’ AGENT (AND ANY SUCCESSOR
ENTITY), AS ITS AUTHORIZED AGENT UPON WHICH PROCESS MAY BE SERVED IN ANY SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE LOAN DOCUMENTS
THAT MAY BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE STATE OF NEW YORK.

 

(g)                                  EACH OFFSHORE BORROWER, TO THE EXTENT THAT
IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY (SOVEREIGN OR OTHERWISE) FROM ANY
LEGAL ACTION, SUIT OR PROCEEDING, FROM JURISDICTION OF ANY COURT OR FROM SETOFF
OR ANY LEGAL PROCESS (WHETHER SERVICE OF NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OF JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE)
WITH RESPECT TO ITSELF OR ANY OF ITS PROPERTY OR ASSETS, HEREBY WAIVES AND
AGREES NOT TO PLEAD OR CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (IT BEING UNDERSTOOD THAT THE
WAIVERS CONTAINED IN THIS PARAGRAPH (E) SHALL HAVE THE FULLEST EXTENT PERMITTED
UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF 1976, AS AMENDED, AND ARE INTENDED
TO BE IRREVOCABLE AND NOT SUBJECT TO WITHDRAWAL FOR THE PURPOSES OF SUCH ACT).

 

12.10                 Severability of Provisions.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction.

 

12.11                 Transfers of Notes.  In the event that the holder of any
Note (including any Lender) shall transfer such Note, it shall immediately
advise Administrative Agent and the applicable Borrower of such transfer, and
Administrative Agent and Borrowers shall be entitled conclusively to assume that
no transfer of any Note has been made by any holder (including any Lender)
unless and until Administrative Agent and the applicable Borrower shall have
received written notice to the contrary.  Except as otherwise provided in this
Agreement or as otherwise expressly agreed in writing by all of the other
parties hereto, no Lender shall, by reason of the transfer of a Note or
otherwise, be relieved of any of its obligations hereunder.  Each transferee of
any Note shall take such Note subject to the provisions of this Agreement and to
any request made, waiver or consent given or other action taken hereunder, prior
to the receipt by Administrative Agent and the applicable Borrower of written
notice of such transfer, by each previous holder of such Note, and, except as
expressly otherwise provided in such transfer, Administrative Agent and
Borrowers shall be entitled conclusively to assume that the transferee named in
such notice shall

 

158

--------------------------------------------------------------------------------


 

hereafter be vested with all rights and powers under this Agreement with respect
to the Pro Rata Share of the Loans of the Lender named as the payee of the Note
which is the subject of such transfer.

 

12.12                 Registry.  Borrowers hereby designate Administrative Agent
to serve as Borrowers’ non- fiduciary agent, solely for purposes of this
Section 12.12 to maintain a register (the “Register”) on which it will record
the Commitment from time to time of each of the Lenders, the Loans made by each
of the Lenders and each repayment in respect of the principal amount (and
interest amounts) of the Loans of each Lender.  Failure to make any such
recordation, or any error in such recordation shall not affect any Loan Party’s
obligations in respect of such Loans.  With respect to any Lender, the transfer
of the Commitments of such Lender and the rights to the principal of, and
interest on, any Loan made pursuant to such Commitment shall not be effective
until such transfer is recorded on the Register maintained by Administrative
Agent with respect to ownership of such Commitment and Loans and prior to such
recordation all amounts owing to the transferor with respect to such Commitments
and Loans shall remain owing to the transferor.  The registration of assignment
or transfer of all or part of any Commitment and Loans shall be recorded by
Administrative Agent on the Register only upon the acceptance by such
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 12.8.  The entries in the Register
shall be conclusive absent manifest error, and the Loan Parties, the
Administrative Agent and the Lenders shall treat each person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding any notice to the contrary. 
Coincident with the delivery of such an Assignment and Assumption Agreement to
the Administrative Agent for acceptance and registration of assignment or
transfer of all or part of a Loan, or as soon thereafter as practicable, the
assigning or transferor Lender shall surrender any Note evidencing such Loan,
and thereupon, if requested by the assigning or transferor Lender or new Lender,
one or more new Notes in the same aggregate principal amount then owing to such
assignor or transferor Lender shall be issued to the assigning or transferor
Lender and/or the new Lender.

 

12.13                 Amendment and Restatement.  This Agreement amends,
restates, supersedes, and replaces in its entirety the Existing Credit
Agreement.  The Obligations (as defined in the Existing Credit Agreement) by the
Borrowers under the Existing Credit Agreement continue without interruption
under this Agreement and such Obligations (as defined in the Existing Credit
Agreement) are hereby ratified and confirmed in all respects.  Nothing contained
herein shall be construed as a novation of the obligations outstanding under the
Existing Credit Agreement, which shall remain in full force and effect, except
as modified hereby.  Nothing express or implied in this Agreement shall be
construed as a release or discharge of Borrowers under the Existing Credit
Agreement.

 

12.14                 Headings.  The Table of Contents and Article and
Section headings used in this Agreement are for convenience of reference only
and shall not affect the construction of this Agreement.

 

12.15                 Termination of Agreement.  This Agreement shall terminate
when the Commitment of each Lender has terminated and all outstanding
Obligations (other than any obligations and liabilities under Other Permitted
Credit Exposure as to which arrangements reasonably satisfactory to the
applicable holder of such Other Permitted Credit Exposure shall have been made)
and Loans have been paid in full and all Letters of Credit have expired or been
terminated (unless cash collateralized or otherwise backstopped on terms
reasonably acceptable to the Issuing Lender); provided, however, that the rights
and remedies of each Agent and each Lender with respect to any representation
and warranty made by any Loan Party pursuant to this Agreement or any other Loan
Document, and the indemnification and expense reimbursement provisions contained
in this Agreement and any other Loan Document, shall be continuing and shall
survive any termination of this Agreement or any other Loan Document.

 

12.16                 Treatment of Certain Information; Confidentiality.  Each
of the Administrative Agent, the Lenders and each Issuing Lender agrees to
maintain the confidentiality of the Information (as defined

 

159

--------------------------------------------------------------------------------


 

below) in accordance with its customary practices and procedures for handling
such information and in a prudent fashion, except that information may be
disclosed (a) to its and its Affiliates’ directors, officers, employees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or the
enforcement or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company or any other Loan Party and its
obligations, (g) disclosure to any rating agency when required by it, provided
that, prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to the
Loan Parties received by it from any Agent or any Lender, (h) with the consent
of Company, (i) to the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers with respect to the Facilities
or market data collectors, similar services providers to the lending industry
and service providers to the Administrative Agent in connection with the
administration and management of this Agreement and the Loan Documents, or
(j) to the extent such information (x) becomes publicly available other than as
a result of a breach of this section or (y) becomes available to any Agent, any
Lender or any Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than Company.  Nothing in this
provision shall imply that any party has waived any privilege that it may have
with respect to advice it has received.

 

For purposes of this Section, “Information” means all information received from
Company or any of its Subsidiaries relating to Company or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to Administrative Agent, any Lender or any Issuing
Lender on a nonconfidential basis prior to disclosure by Company or any of its
Subsidiaries.  In addition, Administrative Agent may disclose to any agency or
organization that assigns standard identification numbers to loan facilities
such basic information describing the facilities provided hereunder as is
necessary to assign unique identifiers (and, if requested, supply a copy of this
Agreement but not the Schedules hereto), it being understood that the Person to
whom such disclosure is made will be informed of the confidential nature of
information and instructed to make available in the course of its business of
assigning identification numbers.

 

12.17                 Concerning the Collateral and the Loan Documents.

 

(a)                                 Authority.  Each Lender and each other
Secured Party hereby irrevocably (for itself and its assignees, Participants and
successors) authorizes Administrative Agent and/or the Collateral Agent to enter
into the each Collateral Document on behalf of and for the benefit of that
Lender or other Secured Party and its assignees, Participants and successors,
and agrees to be bound by the terms of each Collateral Document.  Unless
expressly provided for in Section 12.1(i) and (j), each Lender and each other
Secured Party irrevocably (for itself and its assignees, Participants and
successors) agrees that Administrative Agent shall not enter into or consent to
any amendment, modification, termination or waiver of any provision contained in
the Collateral Documents without the prior consent of the Requisite Lenders. 
Each Lender and each other Secured Party agrees irrevocably (for itself and its
assignees, Participants and successors) that it and its assignees, Participants
and successors shall not have any right individually to seek to realize upon the
security granted by any Collateral Document, it being understood and agreed that
such rights and remedies may be exercised by the Collateral Agent for the
benefit of

 

160

--------------------------------------------------------------------------------


 

Administrative Agent, the Lenders and the other Secured Parties upon the terms
of the Collateral Documents.

 

(b)                                 Notwithstanding anything herein to the
contrary, no provision of this Agreement shall render any Offshore Borrower
liable for the Obligations of Company, Owens-Brockway or any Additional Domestic
Subsidiary Borrower.

 

(c)                                  Notwithstanding any other provision
contained in this Agreement or any other Loan Document, if a “secured creditor”
(as that term is defined under the BIA) is determined by a court of competent
jurisdiction not to include a Person to whom obligations are owed on a joint or
joint and several basis, then O-I Canada’s and any Canadian Guarantor’s
Obligations, to the extent such Obligations are secured, only shall be several
obligations and not joint or joint and several obligations.

 

(d)                                 [Reserved].

 

(e)                                  Each Lender and each other Secured Party
agrees that any action taken by Administrative Agent or the Requisite Lenders
(or, where required by the express terms, hereof, a different proportion of the
Lenders) in accordance with the provisions hereof or of the other Loan
Documents, and the exercise by any Agent, the Collateral Agent or the Requisite
Lenders (or, where so required, such different proportion) of the powers set
forth herein or therein, together with such other powers as are reasonably
incidental thereto, shall be authorized and binding upon all of the Lenders and
each other Secured Party.  Without limiting the generality of the foregoing,
Administrative Agent and Collateral Agent shall have the sole and exclusive
right and authority to (i) act as the disbursing and collecting agent for the
Lenders and each other Secured Party with respect to all payments and
collections arising in connection herewith and with the Loan Documents relating
to the Collateral; (ii) execute and deliver each Loan Document relating to the
Collateral and accept delivery of each such agreement delivered by Company or
any of its Subsidiaries, (iii) act as collateral trustee for the Lenders and
each other Secured Party for purposes stated therein to the extent such action
is provided for under the Loan Documents, provided, however, Administrative
Agent hereby appoints, authorizes and directs each Lender and each other Secured
Party to act as collateral sub-agent for Administrative Agent and the Lenders
for purposes of the perfection of all security interests and Liens with respect
to Company’s and its Subsidiaries’ respective deposit accounts maintained with,
and cash and Cash Equivalents held by, such Lender and each other Secured Party;
(iv) manage, supervise and otherwise deal with the Collateral; (v) take such
action as is necessary or desirable to maintain the perfection and priority of
the security interests and liens created or purported to be created by the Loan
Documents, and (vi) except as may be otherwise specifically restricted by the
terms hereof or of any other Loan Document, exercise all remedies given to any
Agent or the Lenders and each other Secured Party with respect to the Collateral
under the Loan Documents relating thereto, applicable law or otherwise.

 

12.18                 Release of Canadian Collateral.  The Lenders, Agents and
Borrowers hereby consent, acknowledge and agree that all security interests and
Collateral (as defined under the Existing Credit Agreement) granted under any
Offshore Security Agreement by O-I Canada is hereby released, discharged,
reassigned or re- conveyed and DBTCA and the Collateral Agent may execute and
file (and may authorize others to execute and file) any letters, terminations or
other documents that the Collateral Agent deems desirable to implement or
evidence such termination.

 

12.19                 Dutch Parallel Debt

 

(a)                                 For the purpose of ensuring the validity and
enforceability of any Dutch Collateral Documents and notwithstanding any other
provision of this Agreement, each Loan Party hereby irrevocably and
unconditionally undertakes to pay to the Collateral Agent (the “Dutch Parallel
Debt”), as creditor in its own right and not as representative of the other
Dutch Secured Parties, sums equal to and in

 

161

--------------------------------------------------------------------------------


 

the currency of each amount payable by the Offshore Borrowers under each of the
Loan Documents as and when that amount falls due for payment under the relevant
Loan Document.

 

(b)                                 Any amount due and payable by a Loan Party
to the Collateral Agent under this Section 12.19 shall be decreased to the
extent that the Dutch Secured Parties have received (and are able to retain)
payment in full of the corresponding amount under the other provisions of the
Loan Documents and any amount due and payable by a Loan Party to the Dutch
Secured Parties under those provisions shall be decreased to the extent that the
Collateral Agent has received (and is able to retain) payment of the Dutch
Parallel Debt under this Section 12.19.

 

(c)                                  The Collateral Agent shall have its own
independent right to demand payment of the amounts payable by each Loan Party
under this Section 12.19 and shall not act as not as agent, trustee or
representative of any other Dutch Secured Party.

 

(d)                                 The rights of the Dutch Secured Parties
(other than the Collateral Agent) to receive payment of amounts payable by each
Loan Party under the Loan Documents are several and are separate and independent
from, and without prejudice to, the rights of the Collateral Agent to receive
payment under this Section 12.19.

 

(e)                                  If the Collateral Agent resigns, each Loan
Party shall execute such documents and take all such other action as is
necessary or (in the opinion of the Collateral Agent) desirable in connection
with the substitution, in accordance with applicable law, of the successor
Collateral Agent as creditor of the Dutch Parallel Debt and as beneficiary of
any Collateral securing the Dutch Parallel Debt.

 

(f)                                   Notwithstanding any provision to the
contrary in any Loan Document, in relation to the Dutch Parallel Debt and any
Dutch Collateral Document the rights, powers and authorities vested in the
Collateral Agent pursuant to the Loan Documents are subject to any restrictions
imposed by mandatory Dutch law.

 

12.20                 Intercreditor Matters.  For the purposes of capitalized
terms used in the Intercreditor Agreement, but not defined therein or defined by
cross reference to this Agreement, the following terms have the meanings
indicated:

 

“Currency Agreement” shall mean a Hedging Agreement relating to currency
transactions.

 

“Interest Rate Agreement” shall mean a Hedging Agreement relating to interest
rate swaps or derivatives.

 

“Net Asset Sale Proceeds” shall mean Net Proceeds relating to an Asset Sale.

 

“Offshore Loan” shall mean an Offshore Currency Loan.

 

“Potential Event of Default” means a condition or event which, after notice or
lapse of time or both, would constitute an Event of Default if that condition or
event were not cured or removed within any applicable grace or cure period.

 

12.21                 Replacement Collateral Agent.  Each party hereto hereby
acknowledges the Assignment Agreement and consents to (i) the replacement of
DBTCA by DB as Collateral Agent (as defined in the Existing Credit Agreement)
under the Existing Credit Agreement and each of the Loan Documents (as defined
in the Existing Credit Agreement), waiving any notice periods or other
formalities required by any of the Loan Documents (as defined in the Existing
Credit Agreement), and (ii) DB making any and all filings or assignments and any
other actions that DB deems desirable to implement or evidence such replacement.

 

162

--------------------------------------------------------------------------------


 

12.22                 Release of Domestic Guarantors and Collateral.  The
Lenders, Agents and Borrowers hereby consent, acknowledge and agree that (i) the
entities listed on Schedule 7.9(a) are, as of the Closing Date, hereby released
as guarantors under the Subsidiary Guaranty and as grantors under the Domestic
Collateral Documents to which such entities are party and (ii) all security
interests and Collateral (as defined in the Security Agreement and any other
applicable Domestic Collateral Document) granted under any Domestic Collateral
Document by such entities is hereby released, discharged, reassigned and
re-conveyed, as applicable, and DBTCA and the Collateral Agent is authorized
(and may authorize others) to execute and file any letters, terminations or
other documents that the Collateral Agent deems desirable to implement or
evidence the foregoing.

 

12.23                 No Fiduciary Duty.  Each Agent, each Lender, each
Overdraft Provider, each Issuing Lender and their respective Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their affiliates.  Each Loan Party agrees that nothing in
the Loan Documents or otherwise will be deemed to create an advisory, fiduciary
or agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and such Loan Party, its stockholders or its affiliates, on the
other, in connection with the Loan Documents.  The Loan Parties acknowledge and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan

Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person.  Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto.  Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with the entry into the Loan Documents or the process leading
thereto.

 

ARTICLE XIII
COLLECTION ALLOCATION MECHANISM

 

To the extent permitted by applicable law and regulation:

 

13.1                        Implementation of CAM.

 

(a)                                 (i) On the CAM Exchange Date, to the extent
not otherwise prohibited by a Requirement of Law or otherwise, each
Multicurrency Revolving Lender shall immediately be deemed to have acquired
participations in the Overdraft Amounts in an amount equal to such Multicurrency
Revolving Lender’s Multicurrency Revolver Pro Rata Share of each Overdraft
Amount outstanding on such date and (ii) on the CAM Exchange Date, all Loans
outstanding in any currency other than Dollars (“Loans to be Converted”) shall
be converted into Dollars (calculated on the basis of the relevant Exchange
Rates as of the Business Day immediately preceding the CAM Exchange Date)
(“Converted Loans”), (iii) [reserved], (iv) on the CAM Exchange Date (with
respect to Loans described in the foregoing clause (ii)) to the extent necessary
to cause the fraction for each Lender described in the definitions of Dollar
Revolver Pro Rata Share, Multicurrency Revolver Pro Rata Share and each Term Pro
Rata Share to be equal for each Facility for such Lender after giving effect to
the purchase and sale of participating interests under this clause, each Lender
severally, unconditionally and irrevocably agrees that it shall purchase or sell
in U.S.

 

163

--------------------------------------------------------------------------------


 

Dollars a participating interest in the Loans (including such Converted Loans)
in an amount equal to its CAM Percentage of the outstanding principal amount of
the Loans (including Converted Loans) All Converted Loans (which shall have been
converted into Multicurrency Revolving Loans denominated in Dollars) shall bear
interest at the rate which would otherwise be applicable to Base Rate Loans and
(v) on the CAM Exchange Date, all Commitments shall be automatically deemed
terminated.  Each Lender and each Borrower hereby consents and agrees to the CAM
Exchange, and each Lender agrees that the CAM Exchange shall be binding upon its
successors and assigns and any person that acquires a participation in its
interests in any Facility.  Each Borrower agrees from time to time to execute
and deliver to the Administrative Agent all instruments and documents as the
Administrative Agent shall reasonably request to evidence and confirm the
respective interests of the Lenders after giving effect to the CAM Exchange.

 

(b)                                 If, for any reason, the Loans to be
Converted, may not be converted into Dollars in the manner contemplated by
paragraph (a) of this Section 13.1, (i) Administrative Agent shall determine the
Dollar Equivalent of the Loans to be Converted, as the case may be (calculated
on the basis of the Exchange Rate as of the Business Day immediately preceding
the date on which such conversion would otherwise occur pursuant to paragraph
(a) of this Section 13.1) and (ii) effective on such CAM Exchange Date, each
Lender severally, unconditionally and irrevocably agrees that it shall purchase
in Dollars a participating interest in such Loans to be Converted in an amount
equal to its CAM Percentage of such Loans to be Converted.  Each Lender will
immediately transfer to the appropriate Agent, in immediately available funds,
the amount(s) of its participation(s) and the proceeds of such
participation(s) shall be distributed by such Agent to each relevant Lender in
the amount(s) provided for in the preceding sentence.

 

(c)                                  To the extent any Taxes are required to be
withheld from any amounts payable by a Lender (the “First Lender”) to another
Lender (the “Other Lender”) in connection with its participating interest in any
Loan, each Borrower, with respect to the relevant Loans made to it, shall be
required to pay additional amounts to the Other Lender receiving such payments
from the First Lender to the same extent they would be required under
Section 4.7 if such Borrower were making payments with respect to the
participating interest directly to the Other Lender.

 

(d)                                 As a result of the CAM Exchange, upon and
after the CAM Exchange Date, each payment received by Administrative Agent or
Collateral Agent pursuant to any Loan Document in respect of the Obligations,
and each distribution made by Collateral Agent pursuant to any Collateral
Document in respect of the Obligations, shall be distributed to the Lenders
based upon their Pro Rata Share of the Facilities pro rata in accordance with
their respective CAM Percentages.  Any direct payment received by a Lender upon
or after the CAM Exchange Date, including by way of setoff, in respect of an
Obligation shall be paid over to Administrative Agent for distribution to the
Lenders in accordance herewith.

 

13.2                        Letters of Credit.

 

(a)                                 In the event that on the CAM Exchange Date
any Letter of Credit shall be outstanding and undrawn in whole or in part, or
any amount drawn under a Letter of Credit shall not have been reimbursed either
by Borrowers or with the proceeds of a Revolving Loan, each Multicurrency
Revolving Lender with respect to Multicurrency Letters of Credit and each Dollar
Revolving Lender with respect to each Dollar Letter of Credit shall promptly pay
over to Administrative Agent, in immediately available funds in the same
currency as such Letter of Credit, as the case may be, in the case of any
undrawn amount, and in Dollars, in the case of any unreimbursed amount, an
amount equal to such Multicurrency Revolving Lender’s or Multicurrency Revolving
Lender’s applicable Pro Rata Share of such undrawn face amount or (to the extent
it has not already done so) such unreimbursed drawing, as the case may be,
together with interest thereon from the CAM Exchange Date to the date on which
such amount shall be paid to Administrative Agent at the rate that would be
applicable at the time to a Base Rate Revolving Loan in a principal amount equal
to such amount.  Administrative Agent shall establish a separate interest

 

164

--------------------------------------------------------------------------------


 

bearing account or accounts for each Lender (each, an “LC Reserve Account”) for
the amounts received with respect to each such Letter of Credit pursuant to the
preceding sentence.  Administrative Agent shall deposit in each Lender’s LC
Reserve Account such Lender’s CAM Percentage of the amounts received from the
Revolving Lenders and the Multicurrency Revolving Lenders as provided above. 
Administrative Agent shall have sole dominion and control over each LC Reserve
Account, and the amounts deposited in each LC Reserve Account shall be held in
such LC Reserve Account until withdrawn as provided in paragraph (b), (c),
(d) or (e) below.  Administrative Agent shall maintain records enabling it to
determine the amounts paid over to it and deposited in the LC Reserve Accounts
in respect of each Letter of Credit and the amounts on deposit and shall
establish a sub-account within each Lender’s LC Reserve Account in respect of
each Letter of Credit attributable to each Lender’s CAM Percentage.  The amounts
held in each Lender’s LC Reserve Account shall be held as a reserve against the
outstanding LC Obligations, shall be the property of such Lender, shall not
constitute Loans to or give rise to any claim of or against any Loan Party and
shall not give rise to any obligation on the part of any Borrower to pay
interest to such Lender, it being agreed that the reimbursement obligations in
respect of Letters of Credit shall arise only at such times as drawings are made
thereunder, as provided in Section 2.10.

 

(b)                                 In the event that after the CAM Exchange
Date any drawing shall be made in respect of a Letter of Credit, Administrative
Agent shall, at the request of Issuing Lender, withdraw from the LC Reserve
Account of each Lender any amounts, up to the amount of such Lender’s CAM
Percentage (but not in excess of the amount allocated to the sub-account for
such Letter of Credit) of such drawing, deposited in respect of such Letter of
Credit and remaining on deposit and deliver such amounts to Issuing Lender in
satisfaction of the reimbursement obligations of the applicable Revolving
Lenders or Multicurrency Revolving Lenders, as applicable, under
Section 2.10(f).  In the event any Revolving Lender shall default on its
obligation to pay over any amount to Administrative Agent in respect of any
Letter of Credit as provided in this Section 13.2, Issuing Lender shall, in the
event of a drawing thereunder, have a claim against such Revolving Lender to the
same extent as if such Lender had defaulted on its obligations under
Section 2.10(f), but shall have no claim against any other Lender in respect of
such defaulted amount, notwithstanding the exchange of interests in Borrowers’
reimbursement obligations pursuant to Section 13.1.  Each other Lender shall
have a claim against such defaulting Revolving Lender for any damages sustained
by it as a result of such default, including, in the event such Letter of Credit
shall expire undrawn, its CAM Percentage of the defaulted amount.

 

(c)                                  In the event that after the CAM Exchange
Date any Letter of Credit shall expire undrawn, Administrative Agent shall
withdraw from the LC Reserve Account of each applicable Lender the amount
remaining on deposit therein in respect of such Letter of Credit and distribute
such amount to such Lender.

 

(d)                                 With the prior written approval of
Administrative Agent and Issuing Lender (not to be unreasonably withheld), any
Lender may withdraw the amount held in its LC Reserve Account in respect of the
undrawn amount of any Letter of Credit.  Any Lender making such a withdrawal
shall be unconditionally obligated, in the event there shall subsequently be a
drawing under such Letter of Credit, to pay over to Administrative Agent, for
the account of Issuing Lender, on demand, its CAM Percentage of such drawing.

 

(e)                                  Pending the withdrawal by any Lender of any
amounts from its LC Reserve Account as contemplated by the above paragraphs,
Administrative Agent will, at the direction of such Lender and subject to such
rules as such Administrative Agent may prescribe for the avoidance of
inconvenience, invest such amounts in Cash and Cash Equivalents.  Each Lender
which has not withdrawn its CAM Percentage of amounts in its LC Reserve Account
as provided in paragraph (d) above shall have the right, at intervals reasonably
specified by the Administrative Agent, to withdraw the earnings on investments
so

 

165

--------------------------------------------------------------------------------


 

made by such Administrative Agent with amounts in its LC Reserve Account and to
retain such earnings for its own account.

 

ARTICLE XIV
COMPANY GUARANTY

 

14.1                        Guaranty.  Company hereby irrevocably and
unconditionally guaranties the due and punctual payment of all Obligations of
all Borrowers hereunder and any Other Permitted Credit Exposure, when the same
shall become due, whether at stated maturity, by required payment, declaration,
demand or otherwise (including amounts which would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code),
and agrees to pay any and all costs and expenses (including reasonable fees and
disbursements of counsel) incurred by Collateral Agent, Agents or Lenders or
their Affiliates party to such Other Permitted Credit Exposure (each, a
“Guarantied Party” and collectively, the “Guarantied Parties”) in enforcing or
preserving any rights under this Guaranty (all such obligations collectively
(excluding any Excluded Swap Obligations), the “Guarantied Obligations”);
provided, that, in order to enjoy the benefit of the foregoing guaranty any such
Lender or Affiliate thereof party to any such Other Permitted Credit Exposure
shall execute and deliver to Collateral Agent, during such time as such Lender
is a Lender under this Agreement, an acknowledgment to the Intercreditor
Agreement agreeing to be bound thereby and acknowledged by Borrowers’ Agent. 
Any Lender or Affiliate thereof obtaining the benefit of the foregoing guaranty
with respect to Other Permitted Credit Exposure shall remain a Guarantied Party
hereunder with respect to such Other Permitted Credit Exposure only for so long
as such Lender remains a Lender under this Agreement.

 

14.2                        Waivers.

 

(a)                                 Company agrees that the Guarantied
Obligations may be extended or renewed, in whole or in part, without notice or
further assent from it, and that Company will remain bound upon this Guaranty
notwithstanding any extension, renewal or other alteration of any Guarantied
Obligation.

 

(b)                                 Company waives presentation of, demand of,
and protest of any Guarantied Obligation and also waives notice of protest for
nonpayment.  The obligations of Company under this Guaranty shall not be
affected by:

 

(i)                                     the failure of any Guarantied Party or
any other Person to assert any claim or demand or to enforce any right or remedy
against Company, any Borrower or any Subsidiary under the provisions of this
Agreement, any other Loan Document or any document relating to Other Permitted
Credit Exposure or any other agreement or otherwise.

 

(ii)                                  any extension or renewal of any provision
of any thereof,

 

(iii)                               any rescission, waiver, amendment or
modification of any of the terms or provisions of this Agreement, any other Loan
Document or any document relating to Other Permitted Credit Exposure or any
instrument or agreement executed pursuant hereto or thereto,

 

(iv)                              the failure to perfect any security interest
in, or the release of, any of the security held by any Guarantied Party,
Collateral Agent, any Agent or any other Person for any of the Guarantied
Obligations, or

 

(v)                                 the failure of any Guarantied Party or any
other Person to exercise any right or remedy against any Borrower or any
guarantor of any of the Guarantied Obligations.

 

(c)                                  Company further agrees that this Guaranty
constitutes a guaranty of payment when due and not of collection and waives any
right to require that any resort be had by any Guarantied Party or any other
Person to any of the security held for payment of any of the Guarantied
Obligations or to any

 

166

--------------------------------------------------------------------------------


 

balance of any deposit account or credit on the books of any Guarantied Party or
any other Person in favor of a Borrower or any other Person.

 

(d)                                 The obligations of Company under this
Article XIV shall not be subject to any reduction, limitation, impairment or
termination for any reason, including, without limitation, any claim of waiver,
release, surrender, alteration or compromise of any of the Guarantied
Obligations, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of any of the Guarantied Obligations, the discharge of any
Borrower or any other guarantor from any of the Guarantied Obligations in a
bankruptcy or similar proceeding, or otherwise (including due to any
expropriation, confiscation, nationalization or requisition by any Governmental
Authority).  Without limiting the generality of the foregoing, the obligations
of Company under this Article XIV shall not be discharged or impaired or
otherwise affected by the failure of any Guarantied Party, Collateral Agent, any
Agent or any other Person to assert any claim or demand or to enforce any remedy
under this Agreement, any other Loan Document or any document relating to Other
Permitted Credit Exposure or any other agreement, by any waiver or modification
of any hereof or thereof, by any default, or any other act or thing or event or
omission or delay to do any other act or thing which may or might in any manner
or to any extent vary the risk of Company or which would otherwise operate as a
discharge of Company as a matter of law or equity.

 

(e)                                  Company further agrees that this Guaranty
shall continue to be effective or be reinstated, as the case may be, if at any
time payment, or any part thereof, of principal of, interest on or any other
amount with respect to any Guarantied Obligation is rescinded or must otherwise
be restored by any Guarantied Party, Collateral Agent, any Agent or any other
Person upon the bankruptcy or reorganization of Company, any other Person or
otherwise.

 

14.3                        Payment.  Company further agrees, in furtherance of
the foregoing and not in limitation of any other right which any Guarantied
Party, Collateral Agent, any Agent or any other Person may have at law or in
equity against Company by virtue hereof, upon the failure of any Borrower or any
other Loan Party to pay any of the Guarantied Obligations when and as the same
shall become due, whether by required prepayment, declaration or otherwise
(including amounts which would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code), Company will forthwith pay,
or cause to be paid, in cash, to Collateral Agent for the ratable benefit of
Guarantied Parties, an amount equal to the sum of the unpaid principal amount of
such Guarantied Obligations then due as aforesaid, accrued and unpaid interest
on such Guarantied Obligations (including, without limitation, interest which,
but for the filing of a petition in a bankruptcy, reorganization or other
similar proceeding with respect to any Borrower, would have accrued on such
Guarantied Obligations) and all other Guarantied Obligations then owed to
Guarantied Parties as aforesaid.  All such payments shall be applied promptly
from time to time by Collateral Agent:

 

(a)                                 First, to the payment of the costs and
expenses of any collection or other realization under this Guaranty, including
reasonable compensation to Collateral Agent and its agents and counsel, and all
expenses, liabilities and advances made or incurred by Collateral Agent in
connection therewith;

 

(b)                                 Second, (i) upon and during the
effectiveness of the Intercreditor Agreement, to the payment of the Guarantied
Obligations as provided in Section 3 of the Intercreditor Agreement and
(ii) except as set forth in clause (i), to the payment of the Guarantied
Obligations for the ratable benefit of the holders thereof; and

 

(c)                                  Third, after payment in full of all
Guarantied Obligations, to the payment to Company, or its successors or assigns,
or to whomsoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct, of any surplus then remaining from such
payments.

 

167

--------------------------------------------------------------------------------


 

14.4                        Waiver of Subrogation, Etc.

 

Company hereby waives any claim, right or remedy, direct or indirect, that it
now has or may hereafter have against any Borrower or any of its other
Subsidiaries or any of its assets in connection with this Section 9 or the
performance by Company of its obligations hereunder, in each case whether such
claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including without limitation (a) any right of
subrogation, reimbursement or indemnification that Company now has or may
hereafter have against any Borrower or Subsidiary thereof, (b) any right to
enforce, or to participate in, any claim, right or remedy that Collateral Agent
or any other Guarantied Party now has or may hereafter have against any Borrower
or a Subsidiary thereof, and (c) any benefit of, and any right to participate
in, any collateral or security now or hereafter held by Collateral Agent or any
other Guarantied Party.  In addition, until the Guarantied Obligations (other
than contingent obligations as to which no claim has been asserted or any
obligations and liabilities under Other Permitted Credit Exposure as to which
arrangements reasonably satisfactory to the applicable holder of such Other
Permitted Credit Exposure shall have been made) shall have been paid in full and
the Commitments shall have terminated and all Letters of Credit shall have
expired or been terminated (unless cash collateralized or otherwise backstopped
on terms reasonably acceptable to the Issuing Lender), Company shall withhold
exercise of any right of contribution it may have against any other guarantor of
the Guarantied Obligations as a result of any payment hereunder.  Company
further agrees that, to the extent the waiver of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
such rights of subrogation, reimbursement or indemnification Company may have
against any Borrower or any of its other Subsidiaries or against any collateral
or security, and any such rights of contribution a guarantor may have against
any such other guarantor, shall be junior and subordinate to any rights
Collateral Agent or any Guarantied Party may have against any Borrower or other
guarantor, to all right, title and interest Collateral Agent or any Guarantied
Party may have in any such collateral or security, and to any right Collateral
Agent or any Guarantied Party may have against such other guarantor.  If any
amount shall be paid to Company on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guarantied Obligations (other than contingent obligations as to which no claim
has been asserted or any obligations and liabilities under Other Permitted
Credit Exposure as to which arrangements reasonably satisfactory to the
applicable holder of Other Permitted Credit Exposure shall have been made) shall
not have been paid in full, such amount shall be held in trust for Collateral
Agent on behalf of Guarantied Parties and shall forthwith be paid over to
Collateral Agent for the benefit of Guarantied Parties to be credited and
applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

Collateral Agent has been appointed to act on behalf of Guarantied Parties
hereunder by Lenders for their benefit and, by their acceptance of the benefits
hereof, the holders of any Other Lender Guarantied Obligations.  Except as
otherwise provided in the next succeeding paragraph, Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action, solely in accordance with this Guaranty and this Agreement;
provided that, except as otherwise provided in the Intercreditor Agreement,
Collateral Agent shall exercise, or refrain from exercising, any remedies
hereunder in accordance with the instructions of Requisite Lenders.  In
furtherance of the foregoing provisions of this paragraph, each holder of Other
Lender Guarantied Obligations, by its acceptance of the benefits hereof, agrees
that it shall have no right individually to enforce this Article XIV, it being
understood and agreed by such holder that all rights and remedies hereunder may
be exercised solely by Collateral Agent for the benefit of the Guarantied
Parties in accordance with the terms of this paragraph and that all decisions of
the Requisite Lenders shall be binding on such holders.

 

Anything contained in this Guaranty to the contrary notwithstanding, upon and
during the effectiveness of the Intercreditor Agreement no Guarantied Party
shall be entitled to take any action

 

168

--------------------------------------------------------------------------------


 

whatsoever to enforce any term or provision of this Guaranty except through
Collateral Agent in accordance with the terms of the Intercreditor Agreement.

 

14.5                        Termination.  At such time as all Guarantied
Obligations (other than contingent obligations as to which no claim has been
asserted or any obligations and liabilities under Other Permitted Credit
Exposure as to which arrangements reasonably satisfactory to the applicable
holder of such Other Permitted Credit Exposure shall have been made) have been
paid in full and all Commitments have terminated and all Letters of Credit have
expired or have been terminated (unless cash collateralized or otherwise
backstopped on terms reasonably acceptable to the Issuing Lender), the
provisions of this Article XIV shall be of no further force and effect as to any
Guarantied Obligations guaranteed hereby.

 

14.6                        Security.  The obligations of Company under this
Article XIV are secured pursuant to the Pledge Agreement and the Security
Agreement.

 

14.7                        Keepwell.  Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by
Company to honor all of its obligations under this Company Guaranty in respect
of Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 14.7 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 14.7, or otherwise under this Company Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount).  The obligations of each Qualified ECP Guarantor under
this Section shall remain in full force and effect until a repayment in full and
termination of the Guaranteed Obligations.  Each Qualified ECP Guarantor intends
that this Section 14.7 constitute, and this Section 14.7 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

 

[signature pages follow]

 

169

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers thereunto duly authorized, as of the date
first above written.[Originally executed on April 22, 2015]

 

 

OWENS-ILLINOIS GROUP, INC.

 

 

 

 

By:

 

 

 

Name: James W. Baehren

 

 

Title: Vice President

 

 

 

OWENS-BROCKWAY GLASS CONTAINER INC.

 

 

 

 

By:

 

 

 

Name: James W. Baehren

 

 

Title: Senior Vice President

 

 

 

ACI OPERATIONS PTY. LTD. CAN 004 230 326

 

 

 

 

By:

 

 

 

Name: James W. Baehren

 

 

Title: Authorized Signatory

 

 

 

O-I CANADA CORP.

 

 

 

 

By:

 

 

 

Name: James W. Baehren

 

 

Title: Secretary

 

 

 

OI EUROPEAN GROUP B.V.

 

 

 

 

By:

 

 

 

Name: James W. Baehren

 

 

Title: Attornery-in-Fact

 

 

 

OI EUROPE SARL

 

 

 

 

By:

 

 

 

Name: James W. Baehren

 

 

Title: Attornery-in-Fact

 

Signature Page to Credit Agreement

 

--------------------------------------------------------------------------------


 

Exhibit 2.1(d)

 

FORM OF

 

DOMESTIC OVERDRAFT AGREEMENT

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

DOMESTIC OVERDRAFT AGREEMENT

 

This DOMESTIC OVERDRAFT AGREEMENT is dated as of April 22, 2015 and entered into
by and between OWENS-BROCKWAY GLASS CONTAINER INC., a Delaware corporation,
(“Owens-Brockway”), and DEUTSCHE BANK AG, NEW YORK BRANCH (“Bank”).

 

RECITALS

 

WHEREAS, Owens-Brockway and Bank are parties to that certain Amended and
Restated Credit Agreement and Syndicated Facility Agreement dated as of
April 22, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Owens-Brockway Glass
Container Inc., a Delaware corporation, ACI Operations Pty Limited, ABN 94 004
230 326, a limited liability company organized under the laws of Australia, OI
European Group B.V., a private company with limited liability organized under
the laws of the Netherlands with its registered offices (statutaire zetel) in
Schiedam, the Netherlands and registered under number 24291478, OI Europe Sarl,
a Swiss Société à responsabilité limitée (limited liability corporation), O-I
Canada Corp., a Nova Scotia company (each of the foregoing a “Borrower”),
Owens-Illinois Group, Inc., a Delaware corporation, Owens-Illinois General Inc.,
a Delaware corporation, the Lenders from time to time party thereto, Deutsche
Bank AG, New York Branch, as Administrative Agent (“Administrative Agent”) for
the Lenders and Deutsche Bank AG, New York Branch, as Collateral Agent for the
Lenders.  Capitalized terms used herein without definition shall have the
meanings set forth in the Credit Agreement; and

 

WHEREAS, pursuant to and subject to the limitations set forth in subsection
2.1(d) of the Credit Agreement, Owens-Brockway and Bank are permitted to
establish and maintain an overdraft facility to facilitate Owens-Brockway’s cash
management practices.

 

NOW, THEREFORE, in consideration of the premises and the terms and conditions
stated herein, the parties hereby agree as follows:

 

1.                                      Upon presentment to Bank for payment of
an item drawn by Owens-Brockway on its account (the “Domestic Overdraft
Account”; such Domestic Overdraft Account is identified on Schedule 1 of this
agreement attached hereto) with Bank in an amount that, when charged against the
Domestic Overdraft Account, creates an overdraft in the Domestic Overdraft
Account, Bank shall pay such item (subject to Section 2 hereof); provided, that,
after giving effect to such overdraft (i) the Domestic Overdraft Amount shall
not exceed $100,000,000, and (ii) the Total Available Multicurrency Revolving
Commitments equal less than zero.

 

2.                                      Bank may elect not to pay any item that
would create an overdraft, with or without notice to Owens-Brockway, if Bank, in
its sole discretion, believes in good faith that it will not be able, pursuant
to subsection 2.1(d) of the Credit Agreement, to require each other
Multicurrency Revolving Lender to make a Multicurrency Revolving Loan or to
purchase a participation, in each case for the purpose of refunding Bank in the
amount of such overdraft.

 

--------------------------------------------------------------------------------


 

3.                                      Owens-Brockway shall pay to Bank on
demand an amount equal to the Domestic Overdraft Amount then outstanding in
respect of such overdraft.  In addition, Owens- Brockway shall pay, on demand
or, if no demand is made, on the last Business Day of each month, interest on
the Domestic Overdraft Amount applicable to the Domestic Overdraft Account from
time to time outstanding at a fluctuating rate per annum (calculated on the
basis of a 365-day or 366-day year, as the case may be, and the actual number of
days elapsed) equal to the Base Rate; provided, that, if the Domestic Overdraft
Amount or interest thereon is not paid when due, the Domestic Overdraft Amount
and, to the extent permitted by applicable law, any interest thereon not paid
when due shall thereafter bear interest payable on demand at a rate per annum
equal to the Base Rate plus 2.00% per annum; and provided, further, that, unless
demand is otherwise made, the interest payable on the last Business Day of any
month shall be that which is accrued and unpaid through such Business Day.  Bank
may, at its option, request Multicurrency Revolving Lenders to make
Multicurrency Revolving Loans as provided in subsection 2.1(d) of the Credit
Agreement and apply the proceeds of such Multicurrency Revolving Loans to effect
payment of the Domestic Overdraft Amount as set forth above.

 

4.                                      Owens-Brockway shall make each payment
hereunder to Bank in lawful money of the United States of America and in same
day funds at the office of Bank located at 60 Wall Street, New York, NY 10005.

 

5.                                      Promptly after the last day of each
month, Bank will prepare and send to Borrowers’ Agent (with a copy to
Administrative Agent) copies of the statement of the Domestic Overdraft Account
showing the charges made thereto and the Domestic Overdraft Amount relating
thereto, and interest accrued thereon as of the last day of such month.  Such
statement, and any photocopies of items and other records held by Bank relating
to the Domestic Overdraft Account, shall (absent manifest or demonstrable error)
constitute evidence of the Indebtedness owed by Owens-Brockway hereunder.

 

6.                                      Without prejudice to Bank’s other
rights, Owens-Brockway hereby authorizes Bank to charge against any balance in
the Domestic Overdraft Account and/or in any of Owens-Brockway’s other accounts
with Bank and/or against any other debt owing by Bank to Owens- Brockway any
amount owing by Owens-Brockway to Bank hereunder; provided, that, Bank shall
give Borrowers’ Agent notice of any such charge prior thereto or as soon as
reasonably practicable thereafter.

 

7.                                      Notwithstanding anything to the contrary
contained herein, Bank shall not be obligated to pay any item which would create
an overdraft in the Domestic Overdraft Account if such payment would be an
extension of credit to Owens-Brockway in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

8.                                      This Agreement shall terminate upon the
termination of the Multicurrency Revolving Commitments.  In addition, at any
time prior to the termination of the Multicurrency Revolving Commitments, Bank
or Borrowers’ Agent may, upon at least thirty (30) days written notice to the
other party, terminate this Agreement; provided, that, no such termination shall
affect Owens-Brockway’s obligations with respect to overdrafts created on or
prior to such termination or Bank’s rights with respect to such overdrafts. 
This Agreement is not for the benefit of any party other than Owens-Brockway and
Bank.

 

2

--------------------------------------------------------------------------------


 

9.                                      THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

10.                               This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts
(including by fax or electronic PDF), each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

11.                               Owens-Brockway hereby submits to the
jurisdiction of any state or federal court in the State of New York with respect
to any action or proceeding in connection with this Agreement to the full extent
provided in Section 12.9(a) of the Credit Agreement and Section 12.9(a) of the
Credit Agreement is hereby incorporated herein by this reference.

 

12.                               The parties hereto agree to waive their
respective rights to a jury trial with respect to any action or proceeding in
connection with this Agreement to the full extent provided in subsection
12.9(c) of the Credit Agreement and Section 12.9(c) of the Credit Agreement is
hereby incorporated herein by this reference.

 

13.                               This Agreement supersedes and replaces in its
entirety the Domestic Overdraft Agreement dated as of May 19, 2011 between
Owens-Brockway Glass Container Inc. and Deutsche Bank AG, New York Branch, as
amended to date and any moneys outstanding on the Domestic Overdraft Account at
the commencement of this Agreement are deemed to be drawn under, and subject to
the terms and conditions of, this Agreement.

 

[Remainder of page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers of
the undersigned as of the date first written above.

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

 

 

 

 

By:

/s/ Michael Winters

 

 

Name:

Michael Winters

 

 

Title:

Vice President

 

Signature Page to Domestic Overdraft Agreement

 

--------------------------------------------------------------------------------


 

 

OWENS-BROCKWAY GLASS CONTAINER INC.

 

 

 

 

 

By:

/s/ James W. Baehren

 

 

Name:

James W. Baehren

 

 

Title:

Senior Vice President

 

Signature Page to Domestic Overdraft Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULE 1
DOMESTIC OVERDRAFT AGREEMENT

 

DOMESTIC BORROWER

 

DOMESTIC OVERDRAFT ACCOUNT

 

 

 

Owens-Brockway Glass Container Inc.

 

117976790008*

 

--------------------------------------------------------------------------------

*This account is in the name of Owens-Illinois General, Inc.

 

--------------------------------------------------------------------------------


 

Exhibit 2.1(e)

 

FORM OF

 

OFFSHORE OVERDRAFT AGREEMENTS

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

AUSTRALIAN OVERDRAFT AGREEMENT

 

This AUSTRALIAN OVERDRAFT AGREEMENT is dated as of April 22, 2015 and entered
into by and between ACI OPERATIONS PTY LIMITED, ABN 94 004 230 326, a company
registered in the State of Victoria (“Offshore Borrower”) and WESTPAC BANKING
CORPORATION ABN 33 007 457 141, a company registered in the State of New South
Wales (“Bank”).

 

RECITALS

 

WHEREAS, Offshore Borrower and Bank are parties to that certain Amended and
Restated Credit Agreement and Syndicated Facility Agreement dated as of
April 22, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Offshore Borrower,
Owens-Brockway Glass Container Inc., a Delaware corporation, OI European Group
B.V., a private company with limited liability organized under the laws of the
Netherlands with its registered offices (statutaire zetel) in Schiedam, the
Netherlands and registered under number 24291478, OI Europe Sarl, a Swiss
société à responsabilité limitée (limited liability corporation), O-I Canada
Corp., a Nova Scotia company (each of the foregoing a “Borrower”),
Owens-Illinois Group, Inc., a Delaware corporation, Owens-Illinois General Inc.,
a Delaware corporation, the Lenders, the Joint Lead Arrangers, and the agents
from time to time party thereto, including Deutsche Bank AG, New York Branch, as
Administrative Agent (“Administrative Agent”) for the Lenders and Deutsche Bank
AG, New York Branch, as Collateral Agent for the Lenders.  Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement; and

 

WHEREAS, pursuant to and subject to the limitations set forth in subsection
2.1(e) of the Credit Agreement, Offshore Borrower and Bank are permitted to
establish and maintain an overdraft facility to facilitate Offshore Borrower’s
cash management practices.

 

NOW, THEREFORE, in consideration of the premises and the terms and conditions
stated herein, the parties hereby agree as follows:

 

1.                                      Upon request to Bank for financial
accommodation that is expressed to be given under this Agreement by a payment of
an item drawn by the Offshore Borrower to fund Offshore Borrower’s account at
Bank’s Brisbane Branch, account number 34002-423010 (the “Australian Overdraft
Account”), Bank shall make available in ADollars such financial accommodation to
the Offshore Borrower (subject to Section 2 hereof); provided that after giving
effect to such financial accommodation (i) the Australian Overdraft Amount shall
not exceed at any time the Offshore Currency Equivalent of US $30,000,000
(thirty million United States Dollars), and (ii) in no event shall Offshore
Borrower request an extension of credit hereunder nor shall Bank be obligated to
extend credit hereunder if, after giving effect to such extension of credit the
Total Available Multicurrency Revolving Commitments would equal less than zero.

 

2.                                      Bank may elect not to make financial
accommodation under this Agreement that would create an overdraft, with or
without notice to Offshore Borrower, if Bank, in its sole discretion, believes
in good faith that it will not be able, pursuant to subsection 2.1(e) of the
Credit Agreement, to require each other Lender having Multicurrency Revolving
Credit Exposure to make a Multicurrency Revolving Loan or to purchase a
participation, in each case for the purpose of refunding Bank in the amount of
such outstanding accommodation.

 

--------------------------------------------------------------------------------


 

3.                                      Offshore Borrower shall pay to Bank on
demand an amount equal to the Australian Overdraft Amount then outstanding in
respect of such overdraft.  In addition, Offshore Borrower shall pay, on demand
or, if no demand is made, within three (3) business days of the last Business
Day of each month, interest on the Australian Overdraft Amount applicable to the
Australian Overdraft Account from time to time outstanding in respect of the
previous month at a fluctuating rate per annum (calculated on the basis of a
365-day year and the actual number of days elapsed) equal to the Reserve Bank of
Australia Cash Rate Target (which appears on Reuters page RBA27) plus a margin
of 1.85% (the “Interest Rate”); provided that if the Australian Overdraft Amount
or interest thereon is not paid when due, the Australian Overdraft Amount and,
to the extent permitted by applicable law, any interest thereon not paid when
due shall thereafter bear interest payable on demand at a rate per annum equal
to the Interest Rate plus 1.85% per annum; and provided, further, that, unless
demand is otherwise made, the interest payable on the last Business Day of any
month shall be that which is accrued and unpaid through such Business Day.  Bank
may, at its option, request Multicurrency Revolving Lenders to make
Multicurrency Revolving Loans to Offshore Borrower as provided in subsection
2.1(e) of the Credit Agreement and apply the proceeds of such Multicurrency
Revolving Loans to effect payment of the Australian Overdraft Amount as set
forth above.

 

4.                                      Offshore Borrower shall make each
payment hereunder to Bank in ADollars and in same day funds at the office of
Bank.

 

5.                                      Promptly after the last day of each
month, Bank will prepare and send to Offshore Borrower and Administrative Agent
copies of the statement of the Australian Overdraft Account showing the charges
made thereto and the Australian Overdraft Amount relating thereto, and interest
accrued thereon as of the last day of such month.  Such statement, and any
photocopies of items and other records held by Bank relating to the Australian
Overdraft Account, shall (absent manifest or demonstrable error) constitute
evidence of the Indebtedness owed by Offshore Borrower hereunder.

 

6.                                      Without prejudice to Bank’s other
rights, Offshore Borrower hereby authorizes Bank to charge against any balance
in the Australian Overdraft Account and/or in any of Offshore Borrower’s other
accounts with Bank and/or against any other debt owing by Bank to Offshore
Borrower any amount owing by Offshore Borrower to Bank hereunder; provided,
that, Bank shall give Offshore Borrower notice of any such charge prior thereto
or as soon as reasonably practicable thereafter.

 

7.                                      Notwithstanding anything to the contrary
contained herein, Bank shall not be obligated to pay any item which would create
an overdraft in the Australian Overdraft Account if such payment would be an
extension of credit to Offshore Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

8.                                      Offshore Borrower undertakes to promptly
serve Bank with notice of the occurrence of any Event of Default but in any
event such notice must be served on Bank no later than any similar notice which
Offshore Borrower is required to serve on the Administrative Agent or any other
person under the Credit Agreement.

 

9.                                      This Agreement shall terminate upon the
termination of the Multicurrency Revolving Commitments.  In addition, at any
time prior to the termination of the Multicurrency Revolving Commitments, Bank
or Offshore Borrower may, upon at least thirty (30) days written notice to the
other party, terminate this Agreement; provided, that, no such termination shall
affect Offshore Borrower’s obligations with respect to overdrafts created on or
prior to such termination or Bank’s rights with respect to such overdrafts. 
This Agreement is not for the benefit of any party other than Offshore Borrower
and Bank.

 

--------------------------------------------------------------------------------


 

10.                               Any notices, demands, statements, consents,
requests, requirements and certificates hereunder must be in writing. They must
be sent by facsimile, post or other means to the address or number notified to
the sender by the recipient.

 

In respect of any notice received by Bank pursuant to Section 8 hereof: (i) such
notice must be signed by an authorized signatory of Offshore Borrower and sent
by facsimile to Bank (facsimile number +61 2 8253 8844) and marked to the
attention of “Credit Administration”; and (ii) if such notice is received by
Bank later than 5:00 p.m. (Sydney time) on a Business Day (being a day on which
Bank is open for business in Sydney) then it will deemed to have been received
by Bank on the next Business Day.

 

If Bank receives a notice on a day other than a Business Day, the notice will be
deemed to have been received on the next Business Day.

 

All notices required to be signed by Offshore Borrower must be signed by one or
more authorized signatories referred to in an Offshore Borrower’s certificate,
or any other or additional signatories subsequently appointed, whose names and
specimen signatures have been notified to Bank.

 

11.                               THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

12.                               This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts
(including by telecopy or electronic PDF), each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

13.                               Offshore Borrower hereby submits to the
jurisdiction of any state or federal court in the State of New York with respect
to any action or proceeding in connection with this Agreement to the full extent
provided in subsection 12.9(a) of the Credit Agreement and such subsection
12.9(a) of the Credit Agreement is hereby incorporated herein by this reference.

 

14.                               The parties hereto agree to waive their
respective rights to a jury trial with respect to any action or proceeding in
connection with this Agreement to the full extent provided in subsection
12.9(c) of the Credit Agreement and such subsection 12.9(c) of the Credit
Agreement is hereby incorporated herein by this reference.

 

15.                               This Agreement supersedes and replaces in its
entirety the Australian Overdraft Agreement dated as of May 19, 2011 between ACI
Operations Pty. Limited and Westpac Banking Corporation, as amended to date and
any moneys outstanding on the Australian Overdraft Account at the commencement
of this Agreement are deemed to be drawn under, and subject to the terms and
conditions of, this Agreement.

 

[Remainder of page intentionally left blank]

 

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers,
directors or attorneys of the undersigned as of the date first written above.

 

 

 

ACI OPERATIONS PTY. LTD. ACN 004 230 326

 

 

 

 

By:

/s/ James W. Baehren

 

Name:

James W. Baehren

 

Title:

Authorized Signatory

 

[Signature Page to Australian Overdraft Agreement]

 

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers,
directors or attorneys of the undersigned as of the date first written above.

 

 

 

WESTPAC BANKING CORPORATION

 

 

 

 

By:

/s/ Su-Lin Watson

 

 

 

 

Name:

Su-Lin Watson

 

 

 

 

Title:

Director

 

[Signature Page to Australian Overdraft Agreement]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

CANADIAN OVERDRAFT AGREEMENT

 

This CANADIAN OVERDRAFT AGREEMENT is dated as of April 22, 2015 and entered into
by and between O-I CANADA CORP., a company organized under the laws of the
Province of Nova Scotia (“Offshore Borrower”) and THE BANK OF NOVA SCOTIA
(“Bank”).

 

RECITALS

 

WHEREAS, Offshore Borrower and Bank are parties to that certain Amended and
Restated Credit Agreement and Syndicated Facility Agreement dated as of
April 22, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Offshore Borrower,
Owens-Brockway Glass Container Inc., a Delaware corporation, ACI Operations Pty
Limited, ABN 94 004 230 326, a limited liability company organized under the
laws of Australia, OI European Group B.V., a private company with limited
liability organized under the laws of the Netherlands with its registered
offices (statutaire zetel) in Schiedam, the Netherlands and registered under
number 24291478, OI Europe Sarl, a Swiss Société à responsabilité limitée
(limited liability corporation) (each of the foregoing a “Borrower”),
Owens-Illinois Group, Inc., a Delaware corporation, Owens-Illinois General Inc.,
a Delaware corporation, the Lenders and the agents from time to time party
thereto, Deutsche Bank AG, New York Branch, as Administrative Agent
(“Administrative Agent”) for the Lenders and Deutsche Bank AG, New York Branch,
as Collateral Agent for the Lenders.  Capitalized terms used herein without
definition shall have the meanings set forth in the Credit Agreement; and

 

WHEREAS, pursuant to and subject to the limitations set forth in subsection
2.1(e) of the Credit Agreement, Offshore Borrower and Bank are permitted to
establish and maintain an overdraft facility to facilitate Offshore Borrower’s
cash management practices.

 

NOW, THEREFORE, in consideration of the premises and the terms and conditions
stated herein, the parties hereby agree as follows:

 

1.                                      Upon presentment to Bank for payment of
an item drawn by Offshore Borrower on Offshore Borrower’s account NOS.: US:
800021131311 and CDN: 800026246818 (the “Canadian Overdraft Account”) with Bank
in an amount that, when charged against the Canadian Overdraft Account, creates
an overdraft in the Canadian Overdraft Account, Bank shall pay such item
(subject to Section 2 hereof); provided, that, after giving effect to such
overdraft (i) the Canadian Overdraft Amount shall not exceed at any time the
Offshore Currency Equivalent of US $20,000,000 (twenty million United States
Dollars), and (ii) in no event shall Offshore Borrower request an extension of
credit hereunder nor shall Bank be obligated to extend credit hereunder if,
after giving effect to such extension of credit the Total Available
Multicurrency Revolving Commitments would equal less than zero.

 

2.                                      Bank may elect not to pay any item that
would create an overdraft, with or without notice to Offshore Borrower, if Bank,
in its sole discretion, believes in good faith that it will not be able,
pursuant to subsection 2.1(e) of the Credit Agreement, to require each other
Lender having Multicurrency Revolving Credit Exposure to make a Multicurrency
Revolving Loan or to purchase a participation, in each case for the purpose of
refunding Bank in the amount of such overdraft.

 

3.                                      Offshore Borrower shall pay to Bank on
demand an amount equal to the Canadian Overdraft Amount then outstanding in
respect of such overdraft in the currency in which such overdraft was paid by
Bank.  In addition, Offshore Borrower shall pay, on demand or, if no demand is
made, on the last Business Day of each month, interest on the Canadian Overdraft
Amount applicable to the Canadian Overdraft Account from time to time
outstanding at a fluctuating rate per annum (calculated

 

1

--------------------------------------------------------------------------------


 

on the basis of a 360-day year and the actual number of days elapsed) equal to
the Bank’s US Dollar Base Lending Rate in Canada (with respect to amounts
outstanding in US Dollars) or Canadian Dollar Prime Lending Rate (with respect
to amounts outstanding in Canadian Dollars; provided that if the Canadian
Overdraft Amount or interest thereon is not paid when due, the Canadian
Overdraft Amount and, to the extent permitted by applicable law, any interest
thereon not paid when due shall thereafter bear interest payable on demand at a
rate per annum equal to the Bank’s US Dollar Base Lending Rate in Canada (with
respect to amounts outstanding in US Dollars) or Canadian Dollar Prime Lending
Rate (with respect to amounts outstanding in Canadian Dollars) plus 2.00% per
annum; provided, further, that, unless demand is otherwise made, the interest
payable on the last Business Day of any month shall be that which is accrued and
unpaid through such Business Day; and provided further that for the purposes of
the Interest Act (Canada) and disclosure thereunder whenever any interest or fee
to be paid hereunder or in connection herewith is to be calculated on the basis
of a 360-day year or any other period of time that is less than a calendar year,
the yearly rate of interest to which the rate used in such calculation is
equivalent is the rate so used multiplied by the actual number of days in the
calendar year in which the same is to be ascertained (365 or 366, as applicable)
and divided by 360 or such other period of time, as applicable.  Bank may, at
its option, request Multicurrency Revolving Lenders to make Multicurrency
Revolving Loans to the Offshore Borrower as provided in subsection 2.1(e) of the
Credit Agreement and apply the proceeds of such Multicurrency Revolving Loans to
effect payment of the Canadian Overdraft Amount as set forth above.

 

4.                                      Offshore Borrower shall make each
payment hereunder to Bank in the currency in which such overdraft was paid by
Bank and in same day funds at the office of Bank located at 44 King Street West,
Toronto, ON M5H1H1.

 

5.                                      Promptly after the last day of each
month, Bank will prepare and send to Offshore Borrower and Administrative Agent
copies of the statement of the Canadian Overdraft Account showing the charges
made thereto and the Canadian Overdraft Amount relating thereto, and interest
accrued thereon as of the last day of such month.  Such statement, and any
photocopies of items and other records held by Bank relating to the Canadian
Overdraft Account, shall (absent manifest or demonstrable error) constitute
evidence of the Indebtedness owed by Offshore Borrower hereunder.

 

6.                                      Without prejudice to Bank’s other
rights, Offshore Borrower hereby authorizes Bank to charge against any balance
in the Canadian Overdraft Account and/or in any of Offshore Borrower’s other
accounts with Bank and/or against any other debt owing by Bank to Offshore
Borrower any amount owing by Offshore Borrower to Bank hereunder; provided,
that, Bank shall give Offshore Borrower notice of any such charge prior thereto
or as soon as reasonably practicable thereafter.

 

7.                                      Notwithstanding anything to the contrary
contained herein, Bank shall not be obligated to pay any item which would create
an overdraft in the Canadian Overdraft Account if such payment would be an
extension of credit to Offshore Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation.

 

8.                                      This Agreement shall terminate upon the
termination of the Multicurrency Revolving Commitments.  In addition, at any
time prior to the termination of the Multicurrency Revolving Commitments, Bank
or Offshore Borrower may, upon at least thirty (30) days written notice to the
other party, terminate this Agreement; provided, that, no such termination shall
affect Offshore Borrower’s obligations with respect to overdrafts created on or
prior to such termination or Bank’s rights with respect to such overdrafts. 
This Agreement is not for the benefit of any party other than Offshore Borrower
and Bank.

 

2

--------------------------------------------------------------------------------


 

9.                                      THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

10.                               Offshore Borrower undertakes to promptly serve
Bank with notice of the occurrence of any Event of Default but in any event such
notice must be served on Bank no later than any similar notice which Offshore
Borrower is required to serve on the Administrative Agent or any other person
under the Credit Agreement.

 

11.                               Any notices, demands, statements, consents,
requests, requirements and certificates hereunder must be in writing. They must
be sent by facsimile, post or other means to the address or number notified to
the sender by the recipient.

 

In respect of any notice received by Bank pursuant to Section 10 hereof:
(i) such notice must be signed by an authorized signatory of Offshore Borrower
and sent by facsimile (facsimile number 1-877-909-7038) or post (to the address
below) to Bank; and (ii) if such notice is received by Bank later than 3
p.m. Eastern Standard Time on a Business Day (being a day on which Bank is open
for business in Toronto) then it will deemed to have been received by Bank on
the next Business Day.

 

The Bank of Nova Scotia

20 Queen Street West 4th Floor

Toronto, Ontario

M5H 3R3

 

If Bank receives a notice on a day other than a Business Day, the notice will be
deemed to have been received on the next Business Day.

 

All notices required to be signed by Offshore Borrower must be signed by one or
more authorized signatories referred to in an Offshore Borrower’s certificate,
or any other or additional signatories subsequently appointed, whose names and
specimen signatures have been notified to Bank.

 

12.                               This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts
(including by telecopy or electronic PDF), each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.

 

13.                               Offshore Borrower hereby submits to the
jurisdiction of any state or federal court in the State of New York with respect
to any action or proceeding in connection with this Agreement to the full extent
provided in subsection 12.9(a) of the Credit Agreement and such subsection
12.9(a) of the Credit Agreement is hereby incorporated herein by this reference.

 

14.                               The parties hereto agree to waive their
respective rights to a jury trial with respect to any action or proceeding in
connection with this Agreement to the full extent provided in subsection 10.19
of the Credit Agreement and such subsection 12.9(c) of the Credit Agreement is
hereby incorporated herein by this reference.

 

15.                               This Agreement supersedes and replaces in its
entirety the Canadian Overdraft Agreement dated as of May 19, 2011 between O-I
Canada Corp. and The Bank of Nova Scotia, as amended to date and any moneys
outstanding on the Canadian Overdraft Account at the commencement of this
Agreement are deemed to be drawn under, and subject to the terms and conditions
of, this Agreement.

 

3

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers,
directors or attorneys of the undersigned as of the date first written above.

 

 

 

O-I CANADA CORP.

 

 

 

 

 

By:

/s/ James W. Baehren

 

Name:

James W. Baehren

 

Title:

Secretary

 

[Signature Page to Canadian Overdraft Agreement]

 

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers,
directors or attorneys of the undersigned as of the date first written above.

 

 

 

THE BANK OF NOVA SCOTIA

 

 

 

 

 

 

 

By:

/s/ Paula Czach

 

 

 

 

 

 

 

Name:

Paula Czach

 

 

 

 

 

 

 

Title:

Managing Director

 

[Signature Page to Canadian Overdraft Agreement]

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

DUTCH OVERDRAFT AGREEMENT

 

This DUTCH OVERDRAFT AGREEMENT is dated as of April 22, 2015 and entered into by
and between OI EUROPEAN GROUP B.V., a private company with limited liability
organized under the laws of the Netherlands with its registered offices
(statuaire zetel) in Schiedam, the Netherlands, registered with the Dutch trade
register under number 24291478 (“Offshore Borrower”) and CRÉDIT AGRICOLE
CORPORATE AND INVESTMENT BANK (“Bank”).

 

RECITALS

 

WHEREAS, Offshore Borrower and Bank are parties to that certain Amended and
Restated Credit Agreement and Syndicated Facility Agreement dated as of
April 22, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Offshore Borrower,
Owens-Brockway Glass Container Inc., a Delaware corporation, ACI Operations Pty
Limited, ABN 94 004 230 326, a limited liability company organized under the
laws of Australia, OI Europe Sarl, a Swiss société à responsabilité limitée
(limited liability corporation), O-I Canada Corp., a Nova Scotia company (each
of the foregoing a “Borrower”), Owens-Illinois Group, Inc., a Delaware
corporation, Owens-Illinois General Inc., a Delaware corporation, the Lenders
and the agents from time to time party thereto, Deutsche Bank AG, New York
Branch, as Administrative Agent (“Administrative Agent”) for the Lenders and
Deutsche Bank AG, New York Branch, as Collateral Agent for the Lenders. 
Capitalized terms used herein without definition shall have the meanings set
forth in the Credit Agreement; and

 

WHEREAS, pursuant to and subject to the limitations set forth in subsection
2.1(e) of the Credit Agreement, Offshore Borrower and Bank are permitted to
establish and maintain an overdraft facility to facilitate Offshore Borrower’s
cash management practices.

 

NOW, THEREFORE, in consideration of the premises and the terms and conditions
stated herein, the parties hereby agree as follows:

 

1.                                      Upon presentment to Bank for payment of
an item drawn by the Offshore Borrower on Offshore Borrower’s account 31489
00010 00226972046 47 “O-I EUR GROUP BV LOAN ACCOUNT” (the “Dutch Overdraft
Account”) with Bank in an amount that, when charged against the Dutch Overdraft
Account, creates an overdraft in the Dutch Overdraft Account and delivery to
Bank of a notice sent to Bank by electronic mail substantially in the form of
Exhibit A hereto, Bank shall pay such item (subject to Sections 2 and 7 hereof);
provided that (A) after giving effect to such overdraft (i) the aggregate of the
Dutch Overdraft Amount and the Swiss Overdraft Amount shall not exceed at any
time the lesser of (x) the Offshore Currency Equivalent in Euros of USD
60,000,000 (sixty million United States Dollars) or (y) the Offshore Borrower’s
Available Multicurrency Revolving Sublimit, and (ii) in no event shall the
Offshore Borrower request an extension of credit hereunder nor shall Bank be
obligated to extend credit hereunder if, after giving effect to such extension
of credit the Total Available Multicurrency Revolving Commitments would equal
less than zero, and (B) as a condition precedent to the making of each
overdraft, each of the conditions precedent in subsection 5.2 of the Credit
Agreement shall be satisfied on the date of creation of such overdraft, as if
each reference in said subsection 5.2 to “the date the Loan is funded” or “that
time the Loan is funded” were to the date or time of such overdraft, and as if
each reference in said Section to “Loan” or “Loans” were to such overdraft (the
presentment for payment of each item shall be deemed to be a representation and
warranty by the Offshore Borrower as to all matters set forth in subsection
5.2(b)(i) and also a representation and warranty that all other conditions
precedent in said subsection 5.2 and all other requirements of this proviso are
fulfilled). For the purpose

 

1

--------------------------------------------------------------------------------


 

of this agreement, “Spot Rate” shall mean the Spot Rate as defined in the Credit
Agreement, provided that for the purposes of such definition (i) Bank shall
substitute the Administrative Agent for the purpose of any such quotation,
(ii) the trading office referred to in the Credit Agreement shall be the Bank’s
trading office in Paris, and (iii) the time for computation shall be 11 a.m.,
Paris time.

 

Presentment hereunder may be made by telephonic instructions by duly empowered
officers or agents of Offshore Borrower. Offshore Borrower acknowledges that it
is aware that such process may lead to technical failure in the proper
communication of its instructions and it hereby irrevocably and unconditionally
waives any claim, demand or complaint in law or equity that it may have against
Bank or any of its agents or representatives (except for the gross negligence or
willful misconduct of Bank) arising from or in relation to any misunderstanding,
misinterpretation or mishandling of instructions or presentment thus given or
made and the consequences thereof.

 

Bank shall send to Offshore Borrower promptly upon receiving and giving effect
to any such instruction a confirmation notice in the form of a fax message to
the number given by Offshore Borrower. Such notice shall state the time
(expressed in hours and minutes, Paris time) when the instructions were given to
Bank, the name of Offshore Borrower’s officer or agent from whom the telephonic
instructions were received by Bank, the amount of the item and the bank account
to which Bank has been instructed to credit the proceeds of such item. Such
notice shall (absent manifest error) constitute prima facie evidence of the
instruction and the performance thereof by Bank, and unless the Offshore
Borrower delivers to Bank a protest in writing received by Bank two business
days in Paris after the date of Bank’s notice to Offshore Borrower, such notice
from Bank shall be deemed to be the final and conclusive evidence of the
instructions received by Bank hereunder and shall bind Offshore Borrower.

 

2.                                      Bank may elect not to pay any item that
would create an overdraft, with or without notice to Offshore Borrower, if Bank,
in its sole discretion, believes in good faith that it will not be able,
pursuant to subsection 2.1(e) of the Credit Agreement, to require each Lender
having Multicurrency Revolving Credit Exposure to make a Multicurrency Revolving
Loan to the Offshore Borrower, or to purchase a participation, in each case for
the purpose of refunding Bank in the amount of such overdraft.

 

3.                                      Offshore Borrower shall pay to Bank on
demand an amount equal to the aggregate of the Dutch Overdraft Amount then
outstanding in respect of such overdraft. In addition, Offshore Borrower shall
pay to the Bank on demand (or, if not demanded, on the last Business Day of each
month) interest on the Dutch Overdraft Amount applicable to the Dutch Overdraft
Account from time to time outstanding at a fluctuating rate per annum
(calculated on the basis of a 360-day year and the actual number of days
elapsed) equal to EONIA (as defined below) plus the then Applicable Eurocurrency
Margin extended hereto mutatis mutandis; provided that if any portion of the
Dutch Overdraft Amount or interest thereon is not paid when due, the Dutch
Overdraft Amount and, to the extent permitted by applicable law, any interest
thereon not paid when due shall thereafter bear interest payable on demand at a
rate per annum equal to EONIA plus 2.00% per annum; and provided, further that,
unless written demand is otherwise made, the interest payable on the last
Business Day of any month shall be that which is accrued and unpaid through such
Business Day. Bank may, at its option, request Multicurrency Revolving Lenders
to make Multicurrency Revolving Loans as provided in subsection 2.1(e) of the
Credit Agreement and apply the proceeds of such Multicurrency Revolving Loans to
effect payment of the Dutch Overdraft Amount as set forth above. Offshore
Borrower hereby waives any right it may have under Section 2.1(e) of the Credit
Agreement to receive notice of such request to the Multicurrency Revolving
Lenders. “EONIA” shall mean, for any particular day, the European Overnight
Index Average, the overnight inter-bank rate for deposits in Euros and published
on page 247 of Telerate (or on such other page as may be substituted) on the
following Business Day when Banks are open in Paris.

 

2

--------------------------------------------------------------------------------


 

In the case of unavailability of published rates, EONIA shall be determined by
the Bank on the basis of the overnight rates offered to the Bank by three
leading banks active on the euro inter-bank market.

 

The Bank shall calculate promptly the mathematical mean (rounded up to the
nearest sixteenth per cent (1/16%), if necessary) of the rates notified by each
such banks and the resulting calculation shall be the EONIA applicable to the
relevant payment.

 

4.                                      Offshore Borrower shall make each
payment hereunder to Bank in Euro and in same day funds on the Dutch Overdraft
Account without set-off, counterclaim or deduction of any kind.

 

5.                                      Irrespective of the notices provided for
in Section 1 of this Agreement, promptly after the last day of each month, Bank
will prepare and send to Offshore Borrower and Administrative Agent copies of
the statement of the Dutch Overdraft Account showing the charges made thereto
and the Dutch Overdraft Amount relating thereto, and interest accrued thereon as
of the last day of such month. Such statement, and any photocopies of items and
other records held by Bank relating to the Dutch Overdraft Account, shall
(absent manifest or demonstrable error) constitute evidence of the Indebtedness
owed by Offshore Borrower hereunder. The Offshore Borrower shall pay to the Bank
the interests amount therein stated within five Business Days in Paris from the
dispatch thereof by the Bank to the Offshore Borrower.

 

6.                                      Without prejudice to Bank’s other
rights, the Offshore Borrower hereby authorizes Bank to charge against any
balance in the Dutch Overdraft Account and/or in any of Offshore Borrower’s
other accounts with Bank and/or against any other debt owing by Bank to Offshore
Borrower any amount owing by Offshore Borrower to Bank hereunder; provided that
Bank shall give Offshore Borrower notice of any such charge as soon as
reasonably practicable thereafter.

 

7.                                      Notwithstanding anything to the contrary
contained herein, Bank shall not be obligated to pay any item which would create
an overdraft in the Dutch Overdraft Account if such payment would be an
extension of credit to Offshore Borrower in violation of any limitation or
prohibition provided by any applicable statute or regulation in the Credit
Agreement.

 

8.                                      Each of Sections 3.6, 4.7, 12.1, 12.10
and 12.8(d) of the Credit Agreement, together with any definitions of terms used
therein, in each case as in effect on the date of this Agreement and without
regard to any amendment, modification or termination of the Credit Agreement, is
hereby incorporated herein mutatis mutandis as if each reference therein to
“Borrower” were to the Offshore Borrower, as if each reference therein to “this
Agreement” were to this Agreement, as if each reference therein to “Lender” were
to Bank, as if each reference therein to “Loan” were to the
overdraft(s) hereunder.

 

9.                                      This Agreement shall automatically
terminate upon the termination of the Multicurrency Revolving Commitments. In
addition, at any time prior to the termination of the Multicurrency Revolving
Commitments, Bank or Offshore Borrower may, upon at least thirty (30) days
written notice to the other party, terminate this Agreement. Notwithstanding the
foregoing, no termination of this Agreement, whether pursuant to either of the
two preceding sentences or otherwise, shall affect Offshore Borrower’s
obligations with respect to overdrafts created on or prior to such termination
or Bank’s rights with respect to such overdrafts or its rights under the Credit
Agreement in relation thereto. This Agreement is not for the benefit of any
party other than Offshore Borrower and Bank.

 

10.                               THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 AND
5-1402

 

3

--------------------------------------------------------------------------------


 

OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WHICH IS EXPRESSLY MADE
APPLICABLE HERETO).

 

11.                               This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed an original, but all
such counterparts together shall constitute but one and the same instrument. 
Delivery of an executed counterpart of a signature page of this Agreement shall
be effective as delivery of a manual executed counterpart of this Agreement.

 

12.                               Offshore Borrower hereby irrevocably submits
to the non-exclusive jurisdiction of any state or federal court in the State of
New York with respect to any action or proceeding in connection with this
Agreement to the full extent provided in Section 12.9 of the Credit Agreement
and such Section 12.9 of the Credit Agreement, together with any definitions of
terms used therein, in each case as in effect on the date of this Agreement and
without regard to any amendment, modification or termination of the Credit
Agreement, is hereby incorporated herein mutatis mutandis as if each reference
therein to “Borrower” were to the Offshore Borrower, and as if each reference
therein to “this Agreement” were to this Agreement.

 

13.                               Each of the parties hereto irrevocably waives
its respective rights to a jury trial with respect to any action or proceeding
in connection with this Agreement to the full extent provided in subsection
12.9(c) of the Credit Agreement and such subsection 12.9(c) of the Credit
Agreement, together with any definitions of terms used therein, in each case as
in effect on the date of this Agreement and without regard to any amendment,
modification or termination of the Credit Agreement, is hereby incorporated
herein mutatis mutandis as if each reference therein to “Borrower” were to the
Offshore Borrower, and as if each reference therein to “this Agreement” were to
this Agreement.

 

14.                               Offshore Borrower agrees to promptly pay to
Bank (i) Bank’s actual and reasonable costs and expenses of preparation of this
Agreement and all costs of furnishing all opinions of counsel and of Offshore
Borrower’s performance of and compliance with all agreements and conditions
contained herein on its part to be performed or complied with, and (ii) the
reasonable fees, expenses an disbursements of counsel to Bank in connection with
the negotiation, preparation, execution and administration of this Agreement and
the overdrafts hereunder, and any amendments and waivers hereto.

 

15.                               All notices and other communications between
the parties under or in connection with this Agreement shall be given in
accordance with subsection 12.3 of the Credit Agreement as in effect on the date
hereof.

 

16.                               This Agreement supersedes and replaces in its
entirety the Dutch Overdraft Agreement dated as of May 19, 2011 between OI
European Group B.V. and Crédit Agricole Corporate and Investment Bank, as
amended to date and any moneys outstanding on the Dutch Overdraft Account at the
commencement of this Agreement are deemed to be drawn under, and subject to the
terms and conditions of, this Agreement.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers,
directors or attorneys of the undersigned as of the date first written above.

 

 

 

OI EUROPEAN GROUP B.V.

 

 

 

 

 

By:

/s/ James W. Baehren

 

Name:

James W. Baehren

 

Title:

Attorney-in-Fact

 

[Signature Page to Dutch Overdraft Agreement]

 

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers,
directors or attorneys of the undersigned as of the date first written above.

 

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

By:

/s/ Blake Wright

 

 

 

 

Name:

Blake Wright

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ James Austin

 

 

 

 

Name:

James Austin

 

 

 

 

Title:

Director

 

[Signature Page to Dutch Overdraft Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF OVERDRAFT NOTICE

 

Ref: Dutch Overdraft Agreement dated as of April 22, 2015 (as amended from time
to time, the “Agreement”)

 

Please find below our instructions:

 

Drawing Date:  [Date]

Amount:  [EUR xxx]

Offshore Borrower’s officer:  [O-I EUROPEAN GROUP BV]

Account credited:  [11224212 (CITIBANK LONDON)] [xxxxxxxxxxxx]

 

The Offshore Borrower represents and warrants that (1) each of the conditions
precedent in Section 5.2 of the Amended and Restated Credit Agreement and
Syndicated Facility Agreement dated April 22, 2015 (as amended from time to
time) (“Credit Agreement”), on the terms described in Section 1 of the above
referenced Agreement signed between you and us, is satisfied, and (2) after
giving effect to the overdraft requested by this message, the limitations on
utilization of the Multicurrency Revolving Commitments in Section 2.1(e)(i) of
that Credit Agreement also are satisfied.

 

OI EUROPEAN GROUP B.V.

 

 

 

By:

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

SWISS OVERDRAFT AGREEMENT

 

This SWISS OVERDRAFT AGREEMENT is dated as of April 22, 2015 and entered into by
and between OI EUROPE SARL., a Swiss Société à responsabilité limitée (limited
liability corporation) (“Offshore Borrower”) and CRÉDIT AGRICOLE CORPORATE AND
INVESTMENT BANK (“Bank”).

 

RECITALS

 

WHEREAS, Offshore Borrower and Bank are parties to that certain Amended and
Restated Credit Agreement and Syndicated Facility Agreement dated as of
April 22, 2015 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Offshore Borrower,
Owens-Brockway Glass Container Inc., a Delaware corporation, , ACI Operations
Pty Limited, ABN 94 004 230 326, a limited liability company organized under the
laws of Australia, OI European Group B.V., a private company with limited
liability organized under the laws of the Netherlands with its registered
offices (statutaire zetel) in Schiedam, the Netherlands and registered under
number 24291478, O-I Canada Corp., a Nova Scotia company (each of the foregoing
a “Borrower”), Owens-Illinois Group, Inc., a Delaware corporation,
Owens-Illinois General Inc., a Delaware corporation, the Lenders and the agents
from time to time party thereto, Deutsche Bank AG, New York Branch, as
Administrative Agent (“Administrative Agent”) for the Lenders and Deutsche Bank
AG, New York Branch, as Collateral Agent for the Lenders.  Capitalized terms
used herein without definition shall have the meanings set forth in the Credit
Agreement; and

 

WHEREAS, pursuant to and subject to the limitations set forth in subsection
2.1(e) of the Credit Agreement, Offshore Borrower and Bank are permitted to
establish and maintain an overdraft facility to facilitate Offshore Borrower’s
cash management practices.

 

NOW, THEREFORE, in consideration of the premises and the terms and conditions
stated herein, the parties hereby agree as follows:

 

1.             Upon presentment to Bank for payment of an item drawn by the
Offshore Borrower on Offshore Borrower’s bank account with number 00226971949
(the “Swiss Overdraft Account”) with Bank in an amount that, when charged
against the Swiss Overdraft Account, creates an overdraft in the Swiss Overdraft
Account and delivery to Bank of a notice sent to Bank by electronic mail
substantially in the form of Exhibit A hereto, Bank shall pay such item (subject
to Sections 2 and 7 hereof); provided that (A) after giving effect to such
overdraft (i) the aggregate of the Dutch Overdraft Amount and the Swiss
Overdraft Amount shall not exceed at any time the lesser of (x) the Offshore
Currency Equivalent in Euros of USD 60,000,000 (sixty million United States
Dollars) or (y) the Offshore Borrower’s Available Multicurrency Revolving
Sublimit, and (ii) in no event shall the Offshore Borrower request an extension
of credit hereunder nor shall Bank be obligated to extend credit hereunder if,
after giving effect to such extension of credit the Total Available
Multicurrency Revolving Commitments would equal less than zero, and (B) as a
condition precedent to the making of each overdraft, each of the conditions
precedent in subsection 5.2 of the Credit Agreement shall be satisfied on the
date of creation of such overdraft, as if each reference in said subsection 5.2
to “the date the Loan is funded” or “that time the Loan is funded” were to the
date or time of such overdraft, and as if each reference in said Section to
“Loan” or “Loans” were to such overdraft (the presentment for payment of each
item shall be deemed to be a representation and warranty by the Offshore
Borrower as to all matters set forth in subsection 5.2(b)(i) and also a
representation and warranty that all other conditions precedent in said
subsection 5.2 and all other requirements of this proviso are fulfilled). For
the purpose of this agreement, “Spot Rate” shall mean the

 

1

--------------------------------------------------------------------------------


 

Spot Rate as defined in the Credit Agreement, provided that for the purposes of
such definition (i) Bank shall substitute the Administrative Agent for the
purpose of any such quotation, (ii) the trading office referred to in the Credit
Agreement shall be the Bank’s trading office in Paris, and (iii) the time for
computation shall be 11 a.m., Paris time.

 

Presentment hereunder may be made by telephonic instructions by duly empowered
officers or agents of Offshore Borrower. Offshore Borrower acknowledges that it
is aware that such process may lead to technical failure in the proper
communication of its instructions and it hereby irrevocably and unconditionally
waives any claim, demand or complaint in law or equity that it may have against
Bank or any of its agents or representatives (except for the gross negligence or
willful misconduct of Bank) arising from or in relation to any misunderstanding,
misinterpretation or mishandling of instructions or presentment thus given or
made and the consequences thereof.

 

Bank shall send to Offshore Borrower promptly upon receiving and giving effect
to any such instruction a confirmation notice in the form of a fax message to
the number given by Offshore Borrower. Such notice shall state the time
(expressed in hours and minutes, Paris time) when the instructions were given to
Bank, the name of Offshore Borrower’s officer or agent from whom the telephonic
instructions were received by Bank, the amount of the item and the bank account
to which Bank has been instructed to credit the proceeds of such item. Such
notice shall (absent manifest error) constitute prima facie evidence of the
instruction and the performance thereof by Bank, and unless the Offshore
Borrower delivers to Bank a protest in writing received by Bank two business
days in Paris after the date of Bank’s notice to Offshore Borrower, such notice
from Bank shall be deemed to be the final and conclusive evidence of the
instructions received by Bank hereunder and shall bind Offshore Borrower.

 

2.             Bank may elect not to pay any item that would create an
overdraft, with or without notice to Offshore Borrower, if Bank, in its sole
discretion, believes in good faith that it will not be able, pursuant to
subsection 2.1(e) of the Credit Agreement, to require each Lender having
Multicurrency Revolving Credit Exposure to make a Multicurrency Revolving Loan
to the Offshore Borrower or to purchase a participation, in each case for the
purpose of refunding Bank in the amount of such overdraft.

 

3.             Offshore Borrower shall pay to Bank on demand an amount equal to
the aggregate of the Swiss Overdraft Amount then outstanding in respect of such
overdraft. In addition, Offshore Borrower shall pay to the Bank on demand (or,
if not demanded, on the last Business Date of each month) interest on the Swiss
Overdraft Amount applicable to the Swiss Overdraft Account from time to time
outstanding at a fluctuating rate per annum (calculated on the basis of a
360-day year and the actual number of days elapsed) equal to EONIA (as defined
below) plus the then Applicable Eurocurrency Margin extended hereto mutatis
mutandis; provided that if any portion of the Swiss Overdraft Amount or interest
thereon is not paid when due, the Swiss Overdraft Amount and, to the extent
permitted by applicable law, any interest thereon not paid when due shall
thereafter bear interest payable on demand at a rate per annum equal to EONIA
plus 2.00% per annum; and provided, further that, unless written demand is
otherwise made, the interest payable on the last Business Day of any month shall
be that which is accrued and unpaid through such Business Day. Bank may, at its
option, request Multicurrency Revolving Lenders to make Multicurrency Revolving
Loans as provided in subsection 2.1(e) of the Credit Agreement and apply the
proceeds of such Multicurrency Revolving Loans to effect payment of the Swiss
Overdraft Amount as set forth above. Offshore Borrower hereby waives any right
it may have under Section 2.1(e) of the Credit Agreement to receive notice of
such request to the Multicurrency Revolving Lenders. “EONIA” shall mean, for any
particular day, the European Overnight Index Average, the overnight inter-bank
rate for deposits in Euros and published on page 247 of Telerate (or on such
other page as may be substituted) on the following Business Day when Banks are
open in Paris.

 

2

--------------------------------------------------------------------------------


 

In the case of unavailability of published rates, EONIA shall be determined by
the Bank on the basis of the overnight rates offered to the Bank by three
leading banks active on the euro inter-bank market.

 

The Bank shall calculate promptly the mathematical mean (rounded up to the
nearest sixteenth per cent (1/16%), if necessary) of the rates notified by each
such banks and the resulting calculation shall be the EONIA applicable to the
relevant payment.

 

4.             Offshore Borrower shall make each payment hereunder to Bank in
Euro and in same day funds on the Swiss Overdraft Account without set-off,
counterclaim or deduction of any kind.

 

5.             Irrespective of the notices provided for in Section 1 of this
Agreement, promptly after the last day of each month, Bank will prepare and send
to Offshore Borrower and Administrative Agent copies of the statement of the
Swiss Overdraft Account showing the charges made thereto and the Swiss Overdraft
Amount relating thereto, and interest accrued thereon as of the last day of such
month. Such statement, and any photocopies of items and other records held by
Bank relating to the Swiss Overdraft Account, shall (absent manifest or
demonstrable error) constitute evidence of the Indebtedness owed by Offshore
Borrower hereunder. The Offshore Borrower shall pay to the Bank the interests
amount therein stated within five Business Days in Paris from the dispatch
thereof by the Bank to the Offshore Borrower.

 

6.             Without prejudice to Bank’s other rights, the Offshore Borrower
hereby authorizes Bank to charge against any balance in the Swiss Overdraft
Account and/or in any of Offshore Borrower’s other accounts with Bank and/or
against any other debt owing by Bank to Offshore Borrower any amount owing by
Offshore Borrower to Bank hereunder; provided that Bank shall give Offshore
Borrower notice of any such charge as soon as reasonably practicable thereafter.

 

7.             Notwithstanding anything to the contrary contained herein, Bank
shall not be obligated to pay any item which would create an overdraft in the
Swiss Overdraft Account if such payment would be an extension of credit to
Offshore Borrower in violation of any limitation or prohibition provided by any
applicable statute or regulation or in the Credit Agreement.

 

8.             Each of Sections 3.6, 4.7, 12.1, 12.10 and 12.8(d) of the Credit
Agreement, together with any definitions of terms used therein, in each case as
in effect on the date of this Agreement and without regard to any amendment,
modification or termination of the Credit Agreement, is hereby incorporated
herein mutatis mutandis as if each reference therein to “Borrower” were to the
Offshore Borrower, as if each reference therein to “this Agreement” were to this
Agreement, as if each reference therein to “Lender” were to Bank, as if each
reference therein to “Loan” were to the overdraft(s) hereunder.

 

9.             This Agreement shall automatically terminate upon the termination
of the Multicurrency Revolving Commitments. In addition, at any time prior to
the termination of the Multicurrency Revolving Commitments, Bank or Offshore
Borrower may, upon at least thirty (30) days written notice to the other party,
terminate this Agreement. Notwithstanding the foregoing, no termination of this
Agreement, whether pursuant to either of the two preceding sentences or
otherwise, shall affect Offshore Borrower’s obligations with respect to
overdrafts created on or prior to such termination or Bank’s rights with respect
to such overdrafts or its rights under the Credit Agreement in relation thereto.
This Agreement is not for the benefit of any party other than Offshore Borrower
and Bank.

 

10.          THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES (OTHER THAN SECTION 5-1401 AND 5-1402

 

3

--------------------------------------------------------------------------------


 

OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, WHICH IS EXPRESSLY MADE
APPLICABLE HERETO).

 

11.          This Agreement may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement shall be effective as
delivery of a manual executed counterpart of this Agreement.

 

12.          Offshore Borrower hereby irrevocably submits to the non-exclusive
jurisdiction of any state or federal court in the State of New York with respect
to any action or proceeding in connection with this Agreement to the full extent
provided in Section 12.9 of the Credit Agreement and such Section 12.9 of the
Credit Agreement, together with any definitions of terms used therein, in each
case as in effect on the date of this Agreement and without regard to any
amendment, modification or termination of the Credit Agreement, is hereby
incorporated herein mutatis mutandis as if each reference therein to “Borrower”
were to the Offshore Borrower, and as if each reference therein to “this
Agreement” were to this Agreement.

 

13.          Each of the parties hereto irrevocably waives its respective rights
to a jury trial with respect to any action or proceeding in connection with this
Agreement to the full extent provided in subsection 12.9(c) of the Credit
Agreement and such subsection 12.9(c) of the Credit Agreement, together with any
definitions of terms used therein, in each case as in effect on the date of this
Agreement and without regard to any amendment, modification or termination of
the Credit Agreement, is hereby incorporated herein mutatis mutandis as if each
reference therein to “Borrower” were to the Offshore Borrower, and as if each
reference therein to “this Agreement” were to this Agreement.

 

14.          Offshore Borrower agrees to promptly pay to Bank (i) Bank’s actual
and reasonable costs and expenses of preparation of this Agreement and all costs
of furnishing all opinions of counsel and of Offshore Borrower’s performance of
and compliance with all agreements and conditions contained herein on its part
to be performed or complied with, and (ii) the reasonable fees, expenses an
disbursements of counsel to Bank in connection with the negotiation,
preparation, execution and administration of this Agreement and the overdrafts
hereunder, and any amendments and waivers hereto.

 

15.          All notices and other communications between the parties under or
in connection with this Agreement shall be given in accordance with subsection
12.3 of the Credit Agreement as in effect on the date hereof.

 

16.          This Agreement supersedes and replaces in its entirety the Swiss
Overdraft Agreement dated as of May 19, 2011 between OI Europe SARL and Crédit
Agricole Corporate and Investment Bank, as amended to date and any moneys
outstanding on the Swiss Overdraft Account at the commencement of this Agreement
are deemed to be drawn under, and subject to the terms and conditions of, this
Agreement.

 

[Remainder of page intentionally left blank]

 

4

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers,
directors or attorneys of the undersigned as of the date first written above.

 

 

 

OI EUROPE SARL

 

 

 

 

 

By:

/s/ James W. Baehren

 

Name:

James W. Baehren

 

Title:

Attorney-in-Fact

 

[Signature Page to Swiss Overdraft Agreement]

 

--------------------------------------------------------------------------------


 

WITNESS the due execution hereof by the respective duly authorized officers,
directors or attorneys of the undersigned as of the date first written above.

 

 

 

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK

 

 

 

 

 

By:

/s/ Blake Wright

 

 

 

 

Name:

Blake Wright

 

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ James Austin

 

 

 

 

Name:

James Austin

 

 

 

 

Title:

Director

 

[Signature Page to Swiss Overdraft Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF OVERDRAFT NOTICE

 

Ref: Swiss Overdraft Agreement dated as of April 22, 2015 (as amended from time
to time, the “Agreement”)

 

Please find below our instructions:

 

Drawing Date:  [Date]

Amount:  [EUR xxx]

Offshore Borrower’s officer:  [O-I EUROPE SARL]

Account credited:  [11224212 (CITIBANK LONDON)] [ xxxxxxxxxxxx ]

 

The Offshore Borrower represents and warrants that (1) each of the conditions
precedent in Section 5.2 of the Amended and Restated Credit Agreement and
Syndicated Facility Agreement dated April 22, 2015 (as amended from time to
time) (“Credit Agreement”), on the terms described in Section 1 of the above
referenced Agreement signed between you and us, is satisfied, and (2) after
giving effect to the overdraft requested by this message, the limitations on
utilization of the Multicurrency Revolving Commitments in Section 2.1(e)(i) of
that Credit Agreement also are satisfied.

 

OI EUROPE SARL

 

 

 

By:

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------


 

Exhibit 2.2(a)(1)

 

FORM OF

 

TERM ________ NOTE

 

New York, New York

 

_____________, _____

 

                                

 

FOR VALUE RECEIVED, the undersigned, [OWENS-BROCKWAY GLASS CONTAINER INC., a
Delaware corporation (“Owens-Brockway”)] [OI EUROPEAN GROUP B.V., a private
company with limited liability organized under the laws of the Netherlands with
its registered offices (statutaire zetel) in Schiedam, the Netherlands and
registered under number 24291478 (“OIEG”)], hereby unconditionally promises to
pay to ___________ (the “Lender”) at the Payment Office (as defined in the
Credit Agreement referenced below) in [Dollars] [Euros] and in immediately
available funds on the ________ Maturity Date (as defined in the Credit
Agreement referred to below) the principal sum of ________ (________) or, if
less, the then unpaid principal amount of all _______ Loans (as defined in the
Credit Agreement) made by the Lender to [Owens-Brockway] [OIEG] pursuant to
Section 2.1 of the Credit Agreement, payable at such times and in such amounts
as are specified in the Credit Agreement. [Owens-Brockway] [OIEG]  Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the applicable interest
rate per annum determined as provided in, and payable as specified in, Articles
III and IV of the Credit Agreement.

 

This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement and Syndicated Facility Agreement dated as of April 22, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among OWENS-ILLINOIS GROUP, INC., a Delaware corporation,
Owens-Brockway, ACI OPERATIONS PTY LIMITED, ABN 94 004 230 326, a limited
liability company organized under the laws of Australia, OIEG, OI EUROPE SÀRL, a
Swiss Société à responsabilité limitée (limited liability corporation), O-I
CANADA CORP., a Nova Scotia company, and OWENS-ILLINOIS GENERAL INC., a Delaware
corporation, as Borrowers’ Agent, the Lenders (as defined in the Credit
Agreement) and Issuing Lenders (as defined in the Credit Agreement) named on the
signature pages thereto, DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as
Administrative Agent for Lenders and DB, as Collateral Agent for the Lenders,
and is entitled to the benefits thereof and of the other Loan Documents (as
defined in the Credit Agreement). As provided in the Credit Agreement, this Note
is subject to optional and mandatory prepayment prior to the ________ Maturity
Date, in whole or in part. Terms defined in the Credit Agreement are used herein
with their defined meanings unless otherwise defined herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note may become, or
may be declared to be, immediately due and payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF
NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN

 

--------------------------------------------------------------------------------


 

ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES.

 

 

[OWENS-BROCKWAY GLASS CONTAINER INC.]

 

 

 

 

 

[OI EUROPEAN GROUP B.V.]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.2(a)(2)

 

FORM OF

 

_______ REVOLVING NOTE

 

New York, New York

 

_______________, ___

 

                                  

 

FOR VALUE RECEIVED, each of the undersigned (each, a “Borrower”), hereby
unconditionally promises to pay to ________________ (the “Lender”) at the
[applicable] Payment Office (as defined in the Credit Agreement referred to
below) [in Dollars ] [in the Applicable Currencies] and in immediately available
funds, the principal amount of ___________ (_______), or, if less, the aggregate
unpaid principal amount of all [Dollar] [Multicurrency] Revolving Loans (as
defined in the Credit Agreement referred to below) made by the Lender to [such]
Borrower pursuant to Section 2.1(b) of the Credit Agreement referred to below.
The principal amount of each [Dollar] [Multicurrency] Revolving Loan evidenced
hereby shall be payable as set forth in the Credit Agreement, with any then
outstanding principal amount of the [Dollar] [Multicurrency] Revolving Loans
made by the Lender being payable on the Revolver Termination Date (as defined in
the Credit Agreement, as amended). [Each] Borrower further agrees to pay
interest in like money at such office on the unpaid principal amount [made to
such Borrower]from time to time outstanding at the applicable interest rate per
annum determined as provided in, and payable as specified in, Articles III and
IV of the Credit Agreement.

 

This Note is one of the Notes referred to in the Amended and Restated Credit
Agreement and Syndicated Facility Agreement dated as of April 22, 2015 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among OWENS-ILLINOIS GROUP, INC., a Delaware corporation,
Owens-Brockway, ACI OPERATIONS PTY LIMITED, ABN 94 004 230 326, a limited
liability company organized under the laws of Australia, OIEG, OI EUROPE SÀRL, a
Swiss Société à responsabilité limitée (limited liability corporation), O-I
CANADA CORP., a Nova Scotia company, and OWENS-ILLINOIS GENERAL INC., a Delaware
corporation, as Borrowers’ Agent, the Lenders (as defined in the Credit
Agreement) and Issuing Lenders (as defined in the Credit Agreement) named on the
signature pages thereto, DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as
Administrative Agent for Lenders and DB, as Collateral Agent for the Lenders,
and is entitled to the benefits thereof and of the other Loan Documents (as
defined in the Credit Agreement). As provided in the Credit Agreement, this Note
is subject to optional and mandatory prepayment prior to the Revolver
Termination Date, in whole or in part. Terms defined in the Credit Agreement are
used herein with their defined meanings unless otherwise defined herein.

 

Upon the occurrence of any one or more of the Events of Default specified in the
Credit Agreement, all amounts then remaining unpaid on this Note may become, or
may be declared to be, immediately due and payable, all as provided therein.

 

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

THIS NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF
NEW YORK, AND FOR ALL PURPOSES SHALL BE CONSTRUED IN

 

--------------------------------------------------------------------------------


 

ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID STATE, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW BUT EXCLUDING
ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES.

 

 

[OWENS-BROCKWAY GLASS CONTAINER INC.]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

[ACI OPERATIONS PTY. LTD.]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

[O-I CANADA CORP.]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

[OI EUROPEAN GROUP B.V.]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

[OI EUROPE SARL]

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 2.5

 

FORM OF

 

NOTICE OF BORROWING(1)

 

 

Date:                                  

 

[DEUTSCHE BANK AG, NEW YORK BRANCH

 

as Administrative Agent

 

[ ]

 

[ ], [ ] [ ]

 

Attention:                  

 

Ladies and Gentlemen:

 

______________________________

 

--------------------------------------------------------------------------------

(1)         Whenever any Borrower desires to make a Borrowing of any Loan
hereunder, it shall give Administrative Agent at its Notice Address (i) in the
case of Dollar denominated Loans, at least one Business Day’s prior written
notice (or telephonic notice promptly confirmed in writing), given not later
than 12:00 p.m. (New York City time), of each Base Rate Loan, and at least three
Business Days’ prior written notice (or telephonic notice promptly confirmed in
writing) given not later than 12:00 p.m. (New York City time), of each
Eurocurrency Loan to be made hereunder and (ii) in the case of Alternate
Currency Loans, at least three Business Days’ (or four Business Days in the case
of Alternate Currency Loans denominated in ADollars) prior written notice (or
telephonic notice promptly confirmed in writing) given not later than 12:00
p.m. (London time) (or 12:00 p.m. Sydney time in the case of Alternate Currency
Loans denominated in ADollars); provided, however, that a Notice of Borrowing
with respect to Borrowings to be made on the Closing Date may, at the discretion
of Administrative Agent, be delivered later than the time specified above, but
no later than 3:00 p.m. (New York City time) on the Business Day prior to the
Closing Date.

 

--------------------------------------------------------------------------------


 

Reference is made to that certain Amended and Restated Credit Agreement and
Syndicated Facility Agreement dated as of April 22, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among OWENS-ILLINOIS GROUP, INC., a Delaware corporation, OWENS-BROCKWAY GLASS
CONTAINER INC., a Delaware corporation, ACI OPERATIONS PTY LIMITED, ABN 94 004
230 326, a limited liability company organized under the laws of Australia, OI
EUROPEAN GROUP B.V., a private company with limited liability organized under
the laws of the Netherlands with its registered offices (statutaire zetel) in
Schiedam, the Netherlands and registered under number 24291478, OI EUROPE SÀRL,
a Swiss Société à responsabilité limitée (limited liability corporation), O-I
CANADA CORP., a Nova Scotia company, and OWENS-ILLINOIS GENERAL INC., a Delaware
corporation, as Borrowers’ Agent, the Lenders (as defined in the Credit
Agreement) and Issuing Lenders (as defined in the Credit Agreement) named on the
signature pages thereto, DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as
Administrative Agent for Lenders and DB, as Collateral Agent for the Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. The undersigned hereby gives notice
pursuant to Section 2.5 of the Credit Agreement of their request for the Lenders
to make a Loan as follows.

 

1.                                      Amount to be borrowed (denominated in
U.S. Dollars or the Alternative Currency desired)(2) and Facility of Borrowing
___________.

 

2.                                      The Business Day of the Borrowing is
___________ (the “Borrowing Date”).

 

3.                                      Specify type of Loan or combination
thereof:

 

___________________________________

 

___________________________________

 

[4.                                  If Borrowing is to include Eurocurrency
Loans indicate:

 

Initial Interest Period        ___________]

 

[5.                               Specify whether Borrowing is a Dollar
Revolving Loan or Multicurrency Revolving Loan.]

 

The undersigned hereby certifies on behalf of Borrowers and not in his
individual capacity that the following statements are true on the date hereof,
and will be true on the Borrowing Date:

 

[(A) the Specified Representations will be true and correct in all material
respects, at and as of such time, as though made on and as of such time; and](3)

 

--------------------------------------------------------------------------------

(2)         Each Borrowing shall be in an amount equal to (i) with respect to
Base Rate Loans made in Dollars, at least $5,000,000 and, if greater, shall be
in integral multiples of $1,000,000 above such minimum, (ii) with respect to
Eurocurrency Loans, (a) at least $5,000,000 in the case of a Borrowing in
Dollars and, if greater, shall be in integral multiples of $1,000,000 above such
minimum, (b) in the case of a Borrowing in Euros, at least €5,000,000 and, if
greater, shall be in integral multiples of €1,000,000 above such minimum and
(c) in the case of a Borrowing in ADollars, at least AUD$5,000,000 and, if
greater, shall be in integral multiples of AUD$1,000,000 above such minimum.

 

(3)         Use for the borrowing to be made on the Delayed Draw Funding Date.

 

--------------------------------------------------------------------------------


 

[(A) the representation and warranties contained in the Credit Agreement and the
other Loan Documents are and will be true and correct in all material respects,
at and as of such time, as though made on and as of such time, except to the
extent such representations and warranties are expressly made as of a specified
date, in which event such representations and warranties shall be true and
correct in all material respects as of such specified date; and](4)

 

(B) [no Unmatured Event of Default or Event of Default has occurred and is
continuing, or would occur after giving effect to the consummation of the
borrowing contemplated by this Notice of Borrowing.](5)

 

 

 

Very truly yours,

 

 

 

 

 

[________________________________](6)

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)         In the case of a borrowing under an Additional Facility, reps to be
limited to those contained in the Additional Facility amendment pursuant to
Section 2.9(b).

 

(5)         Use for borrowings requested after the Closing Date (other than
borrowings of Delayed Draw Term Loans).

 

(6)         Specify Borrower making the request.

 

--------------------------------------------------------------------------------


 

Exhibit 2.6

 

FORM OF

 

NOTICE OF CONVERSION OR CONTINUATION

 

Deutsche Bank AG, New York Branch

Date: _____________

 

as Administrative Agent

 

[ ]

 

[ ], [ ] [ ]

 

Attention: ____________

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Credit Agreement and
Syndicated Facility Agreement dated as of April 22, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among OWENS-ILLINOIS GROUP, INC., a Delaware corporation, OWENS-BROCKWAY GLASS
CONTAINER INC., a Delaware corporation, ACI OPERATIONS PTY LIMITED, ABN 94 004
230 326, a limited liability company organized under the laws of Australia, OI
EUROPEAN GROUP B.V., a private company with limited liability organized under
the laws of the Netherlands with its registered offices (statutaire zetel) in
Schiedam, the Netherlands and registered under number 24291478, OI EUROPE SÀRL,
a Swiss Société à responsabilité limitée (limited liability corporation), O-I
CANADA CORP., a Nova Scotia company, and OWENS-ILLINOIS GENERAL INC., a Delaware
corporation, as Borrowers’ Agent, the Lenders (as defined in the Credit
Agreement) and Issuing Lenders (as defined in the Credit Agreement) named on the
signature pages thereto, DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as
Administrative Agent for Lenders and DB, as Collateral Agent for the Lenders.
Capitalized terms used herein and not otherwise defined herein shall have the
meanings set forth in the Credit Agreement. The undersigned hereby gives notice
pursuant to Section 2.6 of the Credit Agreement that they (a) elect to convert
Base Rate Loans or any portion thereof into Eurocurrency Loans; (b) elect to
convert Eurocurrency Loans denominated in Dollars or any portion thereof into
Base Rate Loans or to continue such Eurocurrency Loans under the Credit
Agreement; or (c) elect to continue Loans denominated in an Alternative Currency
or any portion thereof under the Credit Agreement, and in that connection sets
forth below the terms on which such conversion or continuation is requested to
be made:(1)

 

1.

 

Date of Conversion or Continuation (which date is a Business Day and, if a
conversion from or continuation of Eurocurrency Loans, which date is the last
day of the Interest Period therefor):

 

______________

 

 

 

 

 

2.

 

Aggregate Amount (denominated in Dollars or the applicable

 

______________

 

--------------------------------------------------------------------------------

(1)         This written notice must be given to Administrative Agent at least
three Business Days’ prior to the conversion/continuation to the Notice Address
given not later than 12:00 p.m. (New York City time) (12:00 p.m. London time in
the case of a continuation of an Alternative Currency Loan) specifying (i) the
amount and type of conversion or continuation, (ii) in the case of a conversion
to or a continuation of Eurocurrency Loans, the Interest Period therefor, and
(iii) in the case of a conversion, the date of conversion (which date shall be a
Business Day).

 

--------------------------------------------------------------------------------


 

 

 

Alternative Currency) of Eurocurrency Loans or Base Rate Loans to be converted
or continued(2):

 

 

 

 

 

 

 

3.

 

Type and Facility of the proposed Conversion or Continuation:

 

______________

 

 

 

 

 

4.

 

Interest Period (in the case of a conversion to or a continuation of
Eurocurrency Loans)(3):

 

______________

 

 

 

 

 

5.

 

Such conversion or continuation is made with respect to [Dollar Revolving Loans]
[Multicurrency Revolving Loans] [Term A Loans A] [Term Loans B] [Term Euro
Loans]:

 

______________

 

--------------------------------------------------------------------------------

(2)         When (i) converting any Base Rate Loans into Eurocurrency Loans or
continuing any Eurocurrency Loans or any part thereof in an aggregate amount not
less than $5,000,000, in the case of a Borrowing in Dollars, or that is in an
integral multiple of $1,000,000 in excess thereof, not less than €5,000,000 in
the case of a Borrowing in Euros, or that is an integral multiple of €1,000,000
in excess thereof and not less than AUD$5,000,000 in the case of a Borrowing in
ADollars, or that is an integral multiple of AUD$1,000,000 in excess thereof; or
(ii) converting any Eurocurrency Loans into Base Rate Loans or any part thereof
in an aggregate amount not less than $1,000,000 or that is in an integral
multiple of $1,000,000 in excess thereof.

 

(3)         Which shall be subject to the definition of “Interest Period” set
forth in the Credit Agreement and shall end on or before the Revolver
Termination Date for any Revolving Loans, the Term Loan A Maturity Date, for any
Term A Loans A, the Term Loan B Maturity Date for any Term Loans B and the Term
Euro Loan Maturity Date for any Term Euro Loans, respectively.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[_______________________](4)

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

(4)         Specify Borrower making the request.

 

--------------------------------------------------------------------------------


 

Exhibit 2.10(c)

 

FORM OF

 

NOTICE OF ISSUANCE

 

Deutsche Bank AG, New York Branch,

Date: ___________

 

as Administrative Agent

 

[Issuing Lender]

 

Ladies and Gentlemen:

 

The undersigned, [BORROWER] refers to the Amended and Restated Credit Agreement
and Syndicated Facility Agreement dated as of April 22, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among OWENS-ILLINOIS GROUP, INC., a Delaware corporation,
OWENS-BROCKWAY GLASS CONTAINER INC., a Delaware corporation, ACI OPERATIONS PTY
LIMITED, ABN 94 004 230 326, a limited liability company organized under the
laws of Australia, OI EUROPEAN GROUP B.V., a private company with limited
liability organized under the laws of the Netherlands with its registered
offices (statutaire zetel) in Schiedam, the Netherlands and registered under
number 24291478, OI EUROPE SÀRL, a Swiss Société à responsabilité limitée
(limited liability corporation), O-I CANADA CORP., a Nova Scotia company, and
OWENS-ILLINOIS GENERAL INC., a Delaware corporation, as Borrowers’ Agent, the
Lenders (as defined in the Credit Agreement) and Issuing Lenders (as defined in
the Credit Agreement) named on the signature pages thereto, DEUTSCHE BANK AG,
NEW YORK BRANCH (“DB”), as Administrative Agent for Lenders and DB, as
Collateral Agent for the Lenders. Capitalized terms used herein and not
otherwise defined herein shall have the meanings set forth in the Credit
Agreement.(1)

 

--------------------------------------------------------------------------------

(1)         At least five Business Days’ (or such shorter period as may be
acceptable to the Issuing Lender) prior written notice is required and such
notice must be given prior to 1:00 P.M. (New York City time).

 

--------------------------------------------------------------------------------


 

The undersigned hereby requests that the Issuing Lender issue a Letter of Credit
for the account of ___________(2) on _____ __, ___ (the “Date of Issuance”) in
the aggregate Stated Amount of ___________ in the following currency: ______(3).

 

The Letter of Credit is to be a [Multicurrency Standby][Commercial] Letter of
Credit.

 

The beneficiary of the requested Letter of Credit will be ___________(4), and
such Letter of Credit will include the following terms and
conditions ___________(5) and will have a stated expiration date of
________________.(6)

 

The undersigned hereby certifies on behalf of Borrowers and not in his
individual capacity that the following statements are true and correct on the
date hereof, and will be true and correct on the date of issuance:

 

(A) The representations and warranties contained in the Credit Agreement or the
other Loan Documents are and will be true and correct in all material respects,
at and as of such time, as though made on the Date of Issuance, except to the
extent such representations and warranties are expressly made as of a specified
date, in which case such representations and warranties shall be true and
correct in all material respects as of such specified date; and

 

(B) no Unmatured Event of Default or Event of Default has occurred and is
continuing, or would result after giving effect to such Credit Event.

 

A statement of the purpose of the requested Letter of Credit and copies of all
documentation that the Issuing Lender has reasonably requested with respect to
the supported transaction are attached hereto.

 

--------------------------------------------------------------------------------

(2)         Insert name of applicable Borrower.

 

(3)         Insert Stated Amount of Letter of Credit in Dollars or the
applicable Alternative Currency.

 

(4)         Insert name and address of beneficiary.

 

(5)         Insert description of the terms and conditions of the Letter of
Credit.

 

(6)         Expiration date must be one year or less from date of issuance for
any Letter of Credit; provided, that, any Letter of Credit may be automatically
extendable for periods of up to one year so long as such Letter of Credit
provides that the respective Issuing Lender retains an option, satisfactory to
such Issuing Lender, to terminate such Letter of Credit within a specified
period of time prior to each scheduled extension date.

 

--------------------------------------------------------------------------------


 

 

Very truly yours,

 

 

 

 

 

[BORROWER]

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

Exhibit 4.7(d)-1

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement and Syndicated
Facility Agreement dated as of April 22, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among OWENS-ILLINOIS GROUP, INC., a Delaware corporation, OWENS-BROCKWAY GLASS
CONTAINER INC., a Delaware corporation, ACI OPERATIONS PTY LIMITED, ABN 94 004
230 326, a limited liability company organized under the laws of Australia, OI
EUROPEAN GROUP B.V., a private company with limited liability organized under
the laws of the Netherlands with its registered offices (statutaire zetel) in
Schiedam, the Netherlands and registered under number 24291478, OI EUROPE SÀRL,
a Swiss Société à responsabilité limitée (limited liability corporation), O-I
CANADA CORP., a Nova Scotia company, and OWENS-ILLINOIS GENERAL INC., a Delaware
corporation, as Borrowers’ Agent, the Lenders (as defined in the Credit
Agreement) and Issuing Lenders (as defined in the Credit Agreement) named on the
signature pages thereto, DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as
Administrative Agent for Lenders and DB, as Collateral Agent for the Lenders.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 4.7(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loans(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of U.S. Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to U.S. Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) the interest payments
on the Loan(s) are not effectively connected with the undersigned’s conduct of a
U.S. trade or business.

 

The undersigned has furnished Administrative Agent and Owens-Brockway with a
certificate of its non-U.S. person status on IRS Form W-8BEN or IRS
Form W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, or if a lapse in time or
change in circumstances renders the information on this certificate obsolete,
expired or inaccurate in any material respect, the undersigned shall promptly so
inform Owens-Brockway and Administrative Agent in writing and deliver promptly
to Owens-Brockway and Administrative Agent an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by Owens-Brockway or Administrative Agent) or promptly notify Owens-Brockway and
Administrative Agent in writing of its inability to do so, and (2) the
undersigned shall have at all times furnished Owens-Brockway and Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned or at
such times are as reasonably requested by Owens-Brockway or Administrative
Agent.

 

--------------------------------------------------------------------------------


 

[NAME OF NON-U.S. LENDER]

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

Date:

____________ ___,20[ ]

 

 

--------------------------------------------------------------------------------


 

Exhibit 4.7(d)-2

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement and Syndicated
Facility Agreement dated as of April 22, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among OWENS-ILLINOIS GROUP, INC., a Delaware corporation, OWENS-BROCKWAY GLASS
CONTAINER INC., a Delaware corporation, ACI OPERATIONS PTY LIMITED, ABN 94 004
230 326, a limited liability company organized under the laws of Australia, OI
EUROPEAN GROUP B.V., a private company with limited liability organized under
the laws of the Netherlands with its registered offices (statutaire zetel) in
Schiedam, the Netherlands and registered under number 24291478, OI EUROPE SÀRL,
a Swiss Société à responsabilité limitée (limited liability corporation), O-I
CANADA CORP., a Nova Scotia company, and OWENS-ILLINOIS GENERAL INC., a Delaware
corporation, as Borrowers’ Agent, the Lenders (as defined in the Credit
Agreement) and Issuing Lenders (as defined in the Credit Agreement) named on the
signature pages thereto, DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as
Administrative Agent for Lenders and DB, as Collateral Agent for the Lenders.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 4.7(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to U.S. Borrower as described in Section 881(c)(3)(C) of
the Code, and (v) the interest payments with respect to such participation are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on an IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, or if a lapse in time or change in circumstances
renders the information on this certificate obsolete, expired or inaccurate in
any material respect, the undersigned shall promptly so inform such Lender in
writing and deliver promptly to such Lender an updated certificate or other
appropriate documentation (including any new documentation reasonably requested
by such Lender) or promptly notify such Lender in writing of its inability to do
so, and (2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times are
as reasonably requested by such Lender.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

____________ ___,20[ ]

 

 

--------------------------------------------------------------------------------


 

Exhibit 4.7(d)-3

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement and Syndicated
Facility Agreement dated as of April 22, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among OWENS-ILLINOIS GROUP, INC., a Delaware corporation, OWENS-BROCKWAY GLASS
CONTAINER INC., a Delaware corporation, ACI OPERATIONS PTY LIMITED, ABN 94 004
230 326, a limited liability company organized under the laws of Australia, OI
EUROPEAN GROUP B.V., a private company with limited liability organized under
the laws of the Netherlands with its registered offices (statutaire zetel) in
Schiedam, the Netherlands and registered under number 24291478, OI EUROPE SÀRL,
a Swiss Société à responsabilité limitée (limited liability corporation), O-I
CANADA CORP., a Nova Scotia company, and OWENS-ILLINOIS GENERAL INC., a Delaware
corporation, as Borrowers’ Agent, the Lenders (as defined in the Credit
Agreement) and Issuing Lenders (as defined in the Credit Agreement) named on the
signature pages thereto, DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as
Administrative Agent for Lenders and DB, as Collateral Agent for the Lenders.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 4.7(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members that is claiming the
portfolio interest exemption is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is claiming the portfolio interest exemption is a
ten percent shareholder of U.S. Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members that is
claiming the portfolio interest exemption is a “controlled foreign corporation”
related to U.S. Borrower as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments with respect to such participation are not
effectively connected with the conduct of a U.S. trade or business by the
undersigned or any direct or indirect partners/members that are claiming the
portfolio interest exemption.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) and IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform such Lender in writing and
deliver promptly to such Lender an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by such
Lender) or promptly notify such Lender in writing of its inability to do so, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned or at such times are
as reasonably requested by such Lender.

 

--------------------------------------------------------------------------------


 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

____________ ___,20[ ]

 

 

--------------------------------------------------------------------------------


 

Exhibit 4.7(d)-4

 

U.S. TAX COMPLIANCE CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Amended and Restated Credit Agreement and Syndicated
Facility Agreement dated as of April 22, 2015 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
among OWENS-ILLINOIS GROUP, INC., a Delaware corporation, OWENS-BROCKWAY GLASS
CONTAINER INC., a Delaware corporation, ACI OPERATIONS PTY LIMITED, ABN 94 004
230 326, a limited liability company organized under the laws of Australia, OI
EUROPEAN GROUP B.V., a private company with limited liability organized under
the laws of the Netherlands with its registered offices (statutaire zetel) in
Schiedam, the Netherlands and registered under number 24291478, OI EUROPE SÀRL,
a Swiss Société à responsabilité limitée (limited liability corporation), O-I
CANADA CORP., a Nova Scotia company, and OWENS-ILLINOIS GENERAL INC., a Delaware
corporation, as Borrowers’ Agent, the Lenders (as defined in the Credit
Agreement) and Issuing Lenders (as defined in the Credit Agreement) named on the
signature pages thereto, DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as
Administrative Agent for Lenders and DB, as Collateral Agent for the Lenders.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 4.7(d) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s), (iii) with respect to
the extension of credit pursuant to the Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its partners/members that is claiming the portfolio
interest exemption is a ten percent shareholder of U.S. Borrower within the
meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or indirect
partners/members that is claiming the portfolio interest exemption is a
“controlled foreign corporation” related to U.S. Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) the interest payments on the
Loan(s) are not effectively connected with the conduct of a U.S. trade or
business by the undersigned or its partners/members that are claiming the
portfolio interest exemption.

 

The undersigned has furnished Administrative Agent and Owens-Brockway with IRS
Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E from each of
its partners/members claiming the portfolio interest exemption. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, or if a lapse in time or change in circumstances
renders the information on this certificate obsolete, expired or inaccurate in
any material respect, the undersigned shall promptly so inform Owens-Brockway
and Administrative Agent in writing and deliver promptly to U.S. Borrower and
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by Owens-Brockway or
Administrative Agent) or promptly notify Owens-Brockway and Administrative Agent
in writing of its inability to do so, and (2) the undersigned shall have at all
times furnished Owens-Brockway and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned or at such times are as
reasonably requested by Owens-Brockway or Administrative Agent.

 

--------------------------------------------------------------------------------


 

[NAME OF NON-U.S. LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

_____________ ___,20[ ]

 

 

--------------------------------------------------------------------------------


 

Exhibit 5.1(a)(ii)

 

FORM OF DOMESTIC BORROWERS’ GUARANTY

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

AMENDED AND RESTATED DOMESTIC BORROWERS’ GUARANTY

 

This AMENDED AND RESTATED DOMESTIC BORROWERS’ GUARANTY (as amended, amended and
restated, supplemented or otherwise modified from time to time, this “Guaranty”)
is entered into as of April 22, 2015, by OWENS-BROCKWAY GLASS CONTAINER INC.
(“Guarantor”) in favor of and for the benefit of DEUTSCHE BANK AG, NEW YORK
BRANCH (“DB”), as Collateral Agent for and representative of (in such capacity
herein called the “Collateral Agent”) the lenders (“Lenders”) from time to time
party to the Credit Agreement (as hereinafter defined), as well as the holders
of certain Other Permitted Credit Exposure that are Lenders or Affiliates of
Lenders (as hereinafter defined) referred to below (collectively, the
“Guarantied Parties”).  Initially capitalized terms used herein without
definition are defined in the Credit Agreement.

 

R E C I T A L S

 

WHEREAS, in connection with that certain Amended and Restated Credit Agreement
and Syndicated Facility Agreement dated as of April 22, 2015 (as amended,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”, which term shall also include and refer to any successor or
replacement facility of Company and/or its Subsidiaries designated in writing as
such by Borrowers’ Agent with Collateral Agent’s consent and acknowledgment of
the termination of the predecessor Credit Agreement by an agent to the lenders
thereunder) among the Borrowers named therein, Owens-Illinois Group, Inc. (the
“Company”), Owens-Illinois General, Inc. (the “Borrowers’ Agent”), the Lenders,
Collateral Agent and Deutsche Bank AG, New York Branch as Administrative Agent,
Guarantor and Collateral Agent desire to enter into this Guaranty;

 

WHEREAS, Pursuant to that certain Credit Agreement and Syndicated Facility
Agreement dated as of May 19, 2011 (the “Existing Credit Agreement”) among the
Lender Agent, Deutsche Bank Trust Company Americas as collateral agent, the
Lenders party thereto from time to time, and the Company, the Borrowers named
therein and the Borrowers’ Agent, the parties hereto entered into that certain
Subsidiary Guaranty dated as of May 19, 2011 (the “Existing Guaranty”) making
the guaranties set forth therein in favor of Deutsche Bank Trust Company
Americas (“DBTCA”), as Collateral Agent (as defined in the Existing Credit
Agreement, in such capacity, the “Existing Collateral Agent”) for the benefit of
the Secured Parties;

 

WHEREAS, pursuant to that certain Assignment Agreement dated as of April 22,
2015 and the Credit Agreement, DBTCA resigned as Collateral Agent (as defined in
the Existing Credit Agreement), the Lenders appointed DB as Collateral Agent (as
defined in the Existing Credit Agreement) and the Existing Collateral Agent
assigned and the Collateral Agent assumed the interest in and to all of the
rights, duties and obligations of the “Collateral Agent” under the Loan
Documents, including without limitation, the Existing Guaranty;

 

WHEREAS, it is contemplated that the Company and certain Restricted Subsidiaries
of Company may from time to time incur obligations to Lenders or their
Affiliates through loans, advances, overdrafts, interest rate, currency or hedge
products and other derivative exposures and other extensions of credit in the
form of Other Permitted Credit Exposure to Guarantor and the Company and such
Restricted Subsidiaries;

 

WHEREAS, it is contemplated that the Other Permitted Credit Exposure will inure
to, in whole or in part, the benefit of Guarantor;

 

WHEREAS, Lenders have required that this Guaranty be executed and delivered by
Guarantor pursuant to Section 5.1 of the Credit Agreement; and

 

(Domestic Borrowers’ Guaranty)

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereto agree as follows:

 

Guarantor hereby irrevocably and unconditionally guarantees the due and punctual
payment of:

 

(i)                                     all Loans made to, and all other
Obligations of, the Offshore Borrowers, and

 

(ii)                                  all Other Permitted Credit Exposure, in
each case, whether at stated maturity, by required payment, declaration, demand
or otherwise (including reasonable amounts which would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. § 362(a)), and agrees to pay any and all costs and expenses (including
reasonable fees and disbursements of counsel) incurred by Collateral Agent or
Lenders in enforcing or preserving any rights under this Guaranty, in each case,
excluding any Excluded Swap Obligations (clauses (i) and (ii) collectively, the
“Guarantied Obligations”); provided, that, the guaranty hereunder and any other
provisions of this Guaranty shall be effective as to any obligations in respect
of any Other Permitted Credit Exposure, and such obligations shall be Guarantied
Obligations hereunder, only if the holders of said obligations (or their
representatives) shall have delivered to Collateral Agent an acknowledgment to
the Intercreditor Agreement, duly executed by such holder or its representative
and by Borrowers’ Agent together with evidence that any guaranty of such Other
Permitted Credit Exposure by Holdings, if any, has been released in full. 
Certain such acknowledgments have previously been so executed, delivered and
acknowledged with respect to the Other Permitted Credit Exposure described on
Exhibit I attached to the Intercreditor Agreement which Exhibit shall be
supplemented on the date hereof by delivery to the Collateral Agent of a
supplement to such Exhibit which shall supersede and replace such Exhibit and
thereafter such supplement shall constitute Exhibit I to the Intercreditor
Agreement.  Any Lender or Affiliate thereof obtaining the benefit of this
Guaranty (including those listed on Exhibit I attached to the Intercreditor
Agreement and supplemented on the date hereof) with respect to Other Permitted
Credit Exposure shall remain a Guarantied Party hereunder with respect to such
Other Permitted Credit Exposure only for so long as such Lender remains a Lender
under the Credit Agreement.

 

Anything contained in this Guaranty to the contrary notwithstanding, if any
Fraudulent Transfer Law (as hereinafter defined) is determined by a court of
competent jurisdiction to be applicable to the obligations of Guarantor under
this Guaranty, such obligations of Guarantor hereunder shall be limited to a
maximum aggregate amount equal to the largest amount that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of Guarantor in
respect of intercompany indebtedness to Company or other affiliates of Company
to the extent that such indebtedness would be discharged in an amount equal to
the amount paid by Guarantor hereunder) and after giving effect as assets to the
value (as determined under the applicable provisions of the Fraudulent Transfer
Laws) of any rights to subrogation, reimbursement, indemnification or
contribution of Guarantor pursuant to applicable law or pursuant to the terms of
any agreement (including any such right of contribution hereunder).

 

Guarantor agrees that the Guarantied Obligations may be extended or renewed, in
whole or in part, without notice or further assent from Guarantor, and that
Guarantor will remain bound upon this Guaranty notwithstanding any extension,
renewal or other alteration of any Guarantied Obligation.

 

(Domestic Borrowers’ Guaranty)

 

2

--------------------------------------------------------------------------------


 

Guarantor waives presentation of, demand of, and protest of any Guarantied
Obligation and also waives notice of protest for nonpayment.  The obligations of
Guarantor under this Guaranty shall not be affected by, and Guarantor hereby
waives, all defenses that may now or hereafter arise from:

 

(a)                                 the failure of any Guarantied Party,
Collateral Agent or any other Person to assert any claim or demand or to enforce
any right or remedy against any Borrower or any other borrower under the
provisions of the Credit Agreement, any other Loan Document or any document
relating to any Other Permitted Credit Exposure or any other agreement or
otherwise,

 

(b)                                 any extension or renewal of any provision of
any Loan Document or any document relating to any Other Permitted Credit
Exposure or any other agreement or otherwise,

 

(c)                                  any rescission, waiver, amendment or
modification of any of the terms or provisions of the Credit Agreement, any
other Loan Document, any document relating to any Other Permitted Credit
Exposure or any instrument or agreement executed pursuant thereto, in each case
in accordance with its terms,

 

(d)                                 the failure to perfect any security interest
in, or the release of, any of the security held by any Guarantied Party,
Collateral Agent or any other Person for any of the Guarantied Obligations, or

 

(e)                                  the failure of any Guarantied Party,
Collateral Agent or any other Person to exercise any right or remedy against any
other guarantor of any of the Guarantied Obligations.

 

Guarantor further agrees that this Guaranty constitutes a guaranty of payment
when due and not of collection and waives any right to require that any resort
be had by any Guarantied Party, Collateral Agent or any other Person to any of
the security held for payment of any of the Guarantied Obligations or to any
balance of any deposit account or credit on the books of any Guarantied Party,
Collateral Agent or any other Person in favor of Company or any other Person.

 

The obligations of Guarantor under this Guaranty shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise of any of the Guarantied Obligations, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guarantied
Obligations, the discharge of any Borrower or any other borrower from any of the
Guarantied Obligations in a bankruptcy or similar proceeding, or otherwise. 
Without limiting the generality of the foregoing, the obligations of Guarantor
under this Guaranty shall not be discharged or impaired or otherwise affected by
the failure of any Guarantied Party, Collateral Agent or any other Person to
assert any claim or demand or to enforce any remedy under the Credit Agreement,
any other Loan Document or any document relating to any Other Permitted Credit
Exposure or any other agreement, by any waiver or modification of any thereof,
by any default, or any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
Guarantor or which would otherwise operate as a discharge of Guarantor as a
matter of law or equity.

 

Guarantor further agrees that this Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
principal of, interest on or any other amount with respect to any Guarantied
Obligation is rescinded or must otherwise be restored by any

 

(Domestic Borrowers’ Guaranty)

 

3

--------------------------------------------------------------------------------


 

Guarantied Party, Collateral Agent or any other Person upon the bankruptcy or
reorganization of Company, Guarantor, any other Person or otherwise.

 

Guarantor further agrees, in furtherance of the foregoing and not in limitation
of any other right which any Guarantied Party, Collateral Agent or any other
Person may have at law or in equity against Guarantor by virtue hereof, upon the
failure of any obligor of any Guarantied Obligation to pay any of the Guarantied
Obligations when and as the same shall become due, whether by required
prepayment, declaration or otherwise (including amounts which would become due
but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantor will forthwith pay, or cause to
be paid, in cash to Collateral Agent, for the ratable benefit of Guarantied
Parties, an amount equal to the sum of the unpaid principal amount of such
Guarantied Obligations then due as aforesaid, accrued and unpaid interest on
such Guarantied Obligations (including, without limitation, interest which, but
for the filing of a petition in a bankruptcy, reorganization or other similar
proceeding with respect to Company, would have accrued on such Guarantied
Obligations) and all other Guarantied Obligations then owed to Guarantied
Parties as aforesaid.  All such payments shall be applied promptly from time to
time by Collateral Agent:

 

First, to the payment of the costs and expenses of any collection or other
realization under this Guaranty, including reasonable compensation to Collateral
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by Collateral Agent in connection therewith;

 

Second, (i) upon and during the effectiveness of the Intercreditor Agreement, to
the payment of the Guarantied Obligations as provided in the Intercreditor
Agreement and (ii) except as set forth in clause (i), to the payment of the
Guarantied Obligations for the ratable benefit of the holders thereof; and

 

Third, after payment in full of all Guarantied Obligations, to the payment to
Guarantor, its successors or assigns, or to whomsoever may be lawfully entitled
to receive the same or as a court of competent jurisdiction may direct, of any
surplus then remaining from such payments.

 

Guarantor hereby waives any claim, right or remedy, direct or indirect, that it
now has or may hereafter have against Company or any Borrower or any of their
respective assets in connection with this Guaranty or the performance by
Guarantor of its obligations hereunder, in each case whether such claim, right
or remedy arises in equity, under contract, by statute, under common law or
otherwise and including without limitation (a) any right of subrogation,
reimbursement or indemnification that Guarantor now has or may hereafter have
against Company or any Borrower, (b) any right to enforce, or to participate in,
any claim, right or remedy that Collateral Agent or any Guarantied Party now has
or may hereafter have against Company or any Borrower, and (c) any benefit of,
and any right to participate in, any collateral or security now or hereafter
held by Collateral Agent or any Guarantied Party.  In addition, until the
Guarantied Obligations (other than contingent obligations as to which no claim
has been asserted or any obligations and liabilities under Other Permitted
Credit Exposure as to which arrangements reasonably satisfactory to the
applicable Hedge Bank, Lender or Affiliate of Lender shall have been made) shall
have been paid in full and the Commitments shall have terminated and all Letters
of Credit shall have expired or been terminated (unless cash collateralized or
otherwise backstopped on terms reasonably acceptable to the Issuing Lender),
Guarantor shall withhold exercise of any right of contribution Guarantor may
have against any other guarantor of the Guarantied Obligations (including
without limitation any such right of contribution hereunder) as a result of any
payment hereunder.  Guarantor further agrees that, to the extent the waiver of
its rights of subrogation, reimbursement, indemnification and contribution as
set forth herein is found by a court of competent jurisdiction to be void or
voidable for

 

(Domestic Borrowers’ Guaranty)

 

4

--------------------------------------------------------------------------------


 

any reason, any such rights of subrogation, reimbursement or indemnification
Guarantor may have against Company or any other Loan Party or against any
collateral or security, and any such rights of contribution Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
Collateral Agent or any Guarantied Party may have against Company, to all right,
title and interest Collateral Agent or any Guarantied Party may have in any such
collateral or security, and to any right Collateral Agent or any Guarantied
Party may have against such other guarantor.  If any amount shall be paid to
Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guarantied Obligations shall not have
been paid in full, such amount shall be held in trust for Collateral Agent on
behalf of Guarantied Parties and shall forthwith be paid over to Collateral
Agent for the benefit of Guarantied Parties to be credited and applied against
the Guarantied Obligations, whether matured or unmatured, in accordance with the
terms hereof.

 

No delay or omission by any Guarantied Party or Collateral Agent to exercise any
right under this Guaranty shall impair any such right, nor shall it be construed
to be a waiver thereof.  No amendment, modification, termination or waiver of
any provision of this Guaranty, or consent to any departure by Guarantor
therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders under the Credit Agreement, and all decisions of Requisite
Lenders shall be binding on all Guarantied Parties.  No waiver of any single
breach or default under this Guaranty shall be deemed a waiver of any other
breach or default.

 

Anything contained in this Guaranty to the contrary notwithstanding, upon and
during the effectiveness of the Intercreditor Agreement, no Guarantied Party
shall be entitled to take any action whatsoever to enforce any term or provision
of this Guaranty except through the Collateral Agent in accordance with the
terms of the Intercreditor Agreement.

 

This Guaranty shall be binding upon Guarantor and its respective successors and
assigns and shall inure to the benefit of the successors and assigns of
Collateral Agent and Guarantied Parties and, in the event of any transfer or
assignment of rights by Collateral Agent or any Guarantied Party, the rights and
privileges herein conferred upon Collateral Agent and Guarantied Parties shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof.

 

Upon the liquidation of Guarantor, its obligations hereunder shall be assumed by
its successors (including, without limitation, its stockholders on the date of
such liquidation) except to the extent that any such assumption shall be
prohibited by applicable law.

 

THIS GUARANTY SHALL BE DEEMED TO BE MADE UNDER, SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST GUARANTOR ARISING OUT OF OR RELATING TO
THIS GUARANTY, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, GUARANTOR, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(Domestic Borrowers’ Guaranty)

 

5

--------------------------------------------------------------------------------


 

(I)                                    ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)                               WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)                          AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO GUARANTOR AT THE ADDRESS OF BORROWERS’ AGENT PROVIDED IN
THE CREDIT AGREEMENT;

 

(IV)                           AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER GUARANTOR IN ANY
SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT;

 

(V)                                AGREES THAT COLLATERAL AGENT RETAINS THE
RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING
PROCEEDINGS AGAINST GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

(VI)                           AGREES THAT THE PROVISIONS OF THIS PARAGRAPH
RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE
FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402
OR OTHERWISE.

 

Guarantor hereby agrees to waive its right to a jury trial with respect to any
action or proceeding in connection with this Guaranty to the full extent
provided in subsection 12.9 of the Credit Agreement and such subsection 12.9 of
the Credit Agreement is hereby incorporated herein by reference.

 

This Guaranty may be executed in any number of counterparts and by the different
parties hereto in separate counterparts (including by telecopy or electronic
PDF), each of which when so executed and delivered shall be deemed to be an
original for all purposes; but all such counterparts together shall constitute
but one and the same instrument.  This Guaranty shall become effective as to
Guarantor upon the execution of a counterpart hereof by Guarantor and receipt by
Collateral Agent of written or telephonic notification of such execution and
authorization of delivery thereof.  At such time as all Obligations (other than
contingent obligations as to which no claim has been asserted or any obligations
and liabilities under Other Permitted Credit Exposure as to which arrangements
reasonably satisfactory to the applicable Hedge Bank shall have been made) have
been paid in full and all Commitments have terminated and all Letters of Credit
have expired or have been terminated (unless cash collateralized or otherwise
backstopped on terms reasonably acceptable to the Issuing Lender), this Guaranty
shall be of no further force and effect as to any Guarantied Obligations,
including (without limitation) any Other Lender Guarantied Obligations
guaranteed hereby and this Guaranty of Guarantor shall automatically be
discharged and released without any further action by Collateral Agent, any
Guarantied Party or any other Person.  At the request of Borrower’s Agent,
Collateral Agent shall execute an acknowledgment thereof.

 

This Guaranty amends, restates, supersedes, and replaces in its entirety the
Existing Guaranty.  Nothing contained herein shall be construed as a novation of
the obligations outstanding under

 

(Domestic Borrowers’ Guaranty)

 

6

--------------------------------------------------------------------------------


 

the Existing Guaranty, which shall remain in full force and effect, except as
modified hereby.  Nothing express or implied in this Guaranty shall be construed
as a release or discharge of any Guarantor under the Existing Guaranty.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by Guarantor to honor all of its
obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
paragraph for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this paragraph, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this paragraph shall remain in full force and
effect until a repayment in full and termination of the Guaranteed Obligations
(other than contingent obligations as to which no claim has been asserted or any
obligations and liabilities under other Permitted Credit Exposure as to which
arrangements reasonably satisfactory to the applicable Hedge Bank, Lender or
Affiliate of Lender shall have been made or Letters of Credit which have been
cash collateralized or otherwise backstopped on terms reasonably acceptable to
the Issuing Lender).  Each Qualified ECP Guarantor intends that this paragraph
constitute, and this paragraph shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[Remainder of page intentionally left blank]

 

(Domestic Borrowers’ Guaranty)

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned Guarantor has caused this Guaranty to be
duly executed as of the day and year first written above.

 

 

OWENS-BROCKWAY GLASS CONTAINER INC.

 

 

 

 

 

 

By:

/s/ James W. Baehren

 

Name:

James W. Baehren

 

Title:

Senior Vice President

 

Signature Page to Amended and Restated Domestic Borrower’s Guaranty

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO:

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

Signature Page to Amended and Restated Domestic Borrowers’ Guaranty

 

--------------------------------------------------------------------------------


 

Exhibit 5.1(j)(i)(A)

 

FORM OF SECURITY AGREEMENT

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

AMENDED AND RESTATED SECURITY AGREEMENT

 

This AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) is dated as of
April 22, 2015, and entered into by and among OWENS-ILLINOIS GROUP, INC., a
Delaware corporation (“Company”), each of THE UNDERSIGNED DIRECT AND INDIRECT
SUBSIDIARIES of Company (each of such undersigned Subsidiaries being a
“Subsidiary Grantor” and collectively “Subsidiary Grantors”), each ADDITIONAL
GRANTOR that may become a party hereto after the date hereof in accordance with
Section 22 hereof (each of the Company, each Subsidiary Grantor, and each
Additional Grantor being a “Grantor” and collectively the “Grantors”), DEUTSCHE
BANK AG, NEW YORK BRANCH (“DB”), as Collateral Agent for the lenders (“Lenders”)
party to the Credit Agreement referred to below, the Other Permitted Credit
Exposure Holders (as hereinafter defined), and the Permitted Secured Debt
Representatives (as hereinafter defined).

 

R E C I T A L S

 

1.                                      The Lenders and Deutsche Bank AG, New
York Branch as agent and representative thereof (in such capacity, “Lender
Agent”) have entered into a certain Amended and Restated Credit Agreement and
Syndicated Facility Agreement dated as of April 22, 2015 with the Borrowers
named therein, Company and Borrowers’ Agent (as amended, amended and restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”,
which term shall also include and refer to any successor or replacement facility
of Company and/or its Subsidiaries designated in writing as such by Borrowers’
Agent with Collateral Agent’s consent and acknowledgment of the termination of
the predecessor Credit Agreement by an agent to the lenders thereunder). 
Initially capitalized terms used herein without definition are defined in the
Credit Agreement.

 

2.                                      Pursuant to that certain Credit
Agreement and Syndicated Facility Agreement dated as of May 19, 2011 (the
“Existing Credit Agreement”) among the Lender Agent, Deutsche Bank Trust Company
Americas as collateral agent, the Lenders party thereto from time to time, and
the Company, the Borrowers named therein and the Borrowers’ Agent, the Company,
the Borrowers’ Agent and the other Subsidiaries party thereto entered into that
certain Security Agreement dated as of May 19, 2011 (the “Existing Security
Agreement”) granting the security interests set forth therein in favor of
Deutsche Bank Trust Company Americas as collateral agent for the benefit of the
Secured Parties (in such capacity, the “Existing Collateral Agent”).

 

3.                                      Pursuant to that certain Assignment
Agreement dated as of April 22, 2015 and the Credit Agreement, DBTCA resigned as
Collateral Agent (as defined in the Existing Credit Agreement), the Lenders
appointed DB as Collateral Agent (as defined in the Credit Agreement) and the
Existing Collateral Agent assigned and the Collateral Agent assumed the interest
in and to all of the rights, duties and obligations of the “Collateral Agent”
under the Loan Documents, including without limitation, the Existing Security
Agreement.

 

4.                                      In consideration of the extensions of
credit under the Credit Agreement, the Grantors listed on the signature
pages hereof continue, confirm and ratify their grant of a security interest in
the Collateral, made pursuant to the Existing Security Agreement.

 

5.                                      Owens-Brockway has guaranteed (A) all
Offshore Loans made to, and all other Obligations of, the Offshore Borrowers and
(B) the Other Lender Guarantied Obligations, all pursuant to an Amended and
Restated Domestic Borrowers’ Guaranty dated as of April 22, 2015 (as it may
hereafter

 

(Amended and Restated Security Agreement)

 

--------------------------------------------------------------------------------


 

be amended, restated, supplemented or otherwise modified from time to time,
being the “Domestic Borrowers’ Guaranty”).

 

6.                                      Company has guaranteed the Obligations
of the Borrowers under the Credit Agreement as well as certain Other Permitted
Credit Exposure (as defined below) pursuant to Article XIV of the Credit
Agreement.

 

7.                                      Subsidiary Grantors (other than the
Domestic Borrower) have executed and delivered that certain Amended and Restated
Subsidiary Guaranty dated as of April 22, 2015 (as it may hereafter be amended,
restated, supplemented or otherwise modified from time to time, being the
“Subsidiary Guaranty”) in favor of the Collateral Agent for the benefit of the
Lenders and the Other Permitted Credit Exposure Holders (as defined below),
pursuant to which each such Subsidiary Grantor has guaranteed the prompt payment
and performance when due of all Obligations of Borrowers under the Credit
Agreement, as well as certain Other Permitted Credit Exposure.

 

8.                                      Company and Restricted Subsidiaries of
Company have, and it is contemplated that, from time to time in the future,
Restricted Subsidiaries of Company may incur obligations to Lenders or
affiliates of Lenders arising out of loans, advances, overdrafts, interest rate,
currency or hedge products and other derivative exposures (including under
Hedging Agreements) or extensions of credit to the extent permitted under the
Credit Agreement, including those set forth on Exhibit I (as supplemented on the
date hereof) to the Intercreditor Agreement (as defined below) in each case,
excluding any Excluded Swap Obligations (“Other Permitted Credit Exposure”) in
favor of the holders thereof (each, including those holders of Other Permitted
Credit Exposure set forth on Exhibit I (as supplemented on the date hereof) to
the Intercreditor Agreement (as defined below), an “Other Permitted Credit
Exposure Holder” and, collectively, the “Other Permitted Credit Exposure
Holders”).  The documents and instruments evidencing or relating to any such
Other Permitted Credit Exposure are referred to as the “Other Permitted Credit
Exposure Documents”.

 

9.                                      It is contemplated that, from time to
time in the future to the extent permitted by the Credit Agreement, Grantors may
issue and/or guaranty, certain Permitted Secured Debt.  Any indenture,
debenture, note, guaranty or other document executed by a Grantor in connection
with the issuance of any such Permitted Secured Debt is referred to herein as a
“Permitted Secured Debt Document” individually and the “Permitted Secured Debt
Documents” collectively.  Any trustee or like representative of the holders of
any such Permitted Secured Debt acting in such capacity for the benefit of the
holders of Permitted Secured Debt is referred to herein as a “Permitted Secured
Debt Representative”.  The Collateral Agent, the Lenders, the Other Permitted
Credit Exposure Holders and the holders of any Permitted Secured Debt and the
Permitted Secured Debt Representatives, collectively, are referred to herein as
the “Secured Parties”.

 

10.                               The Collateral Agent has entered into a Fourth
Amended and Restated Pledge Agreement dated as of April 22, 2015 (as amended,
amended and restated or otherwise modified from time to time in accordance with
its terms, the “Pledge Agreement”) which provides for, inter alia, the
appointment of the Collateral Agent to administer the Company Pledged Collateral
(as defined therein) and Packaging Pledged Collateral (as defined therein).

 

11.                               Existing Collateral Agent and the Lender Agent
entered into a Third Amended and Restated Intercreditor Agreement dated as of
May 19, 2011 (as amended, amended and restated or otherwise modified from time
to time in accordance with its terms, the “Intercreditor Agreement”).  Any
Permitted Secured Debt Representative, and any holder of Permitted Secured Debt
represented by

 

(Amended and Restated Security Agreement)

 

2

--------------------------------------------------------------------------------


 

such Permitted Secured Debt Representative, and any Other Permitted Credit
Exposure Holder shall only be entitled to the benefits of this Agreement, and
shall only be a Secured Party hereunder, if such Person (or the representative
thereof) has prior to the date hereof executed and delivered to Collateral Agent
an acknowledgment to the Intercreditor Agreement dated as of April 23, 2001 (as
amended through the first amendment thereto and as supplemented by
acknowledgments thereunder), the Amended and Restated Intercreditor Agreement
dated as of June 13, 2003 (as amended through the second amendment thereto and
as supplemented by acknowledgments thereunder), the Second Amended and Restated
Intercreditor Agreement dated as of June 14, 2006, or the Intercreditor
Agreement (each of the foregoing an “Applicable Intercreditor Agreement”) and
Borrowers’ Agent duly executed and delivered an acknowledgment to such
acknowledgment or from and after the date hereof executes and delivers to
Collateral Agent an acknowledgment to the Intercreditor Agreement (in the form
attached thereto) and the Borrowers’ Agent has duly executed and delivered an
acknowledgment to such acknowledgment.

 

12.                               It is a condition precedent to the Credit
Agreement that Grantors listed on the signature pages hereof shall have granted
the security interests set forth herein in favor of the Collateral Agent for the
benefit of the Secured Parties and undertaken the obligations contemplated by
this Agreement.

 

NOW, THEREFORE, in consideration of the premises the parties hereto agree as
follows:

 

SECTION 1.                                                 Grant of Security.

 

Each Grantor hereby assigns to Collateral Agent, for the ratable benefit of the
Secured Parties, and hereby grants to Collateral Agent, for the ratable benefit
of the Secured Parties (in each case, subject to Section 2 below with respect to
any Specified New Senior Debt (as defined in the Intercreditor Agreement)) a
security interest in all of such Grantor’s right, title and interest in and to
the following, in each case whether now or hereafter existing, whether tangible
or intangible, or in which such Grantor now has or hereafter acquires an
interest and wherever the same may be located, excluding, however, any of the
following constituting Pledged Collateral under the Pledge Agreement and any
Excluded Assets (subject to such exclusion, the “Collateral”):

 

(a)                       all equipment in all of its forms, all parts thereof
and all accessions thereto (any and all such equipment, parts and accessions
being the “Equipment”);

 

(b)                       all inventory in all of its forms, including but not
limited to (i) all goods held by such Grantor for sale or lease or to be
furnished under contracts of service or so leased or furnished, (ii) all raw
materials, work in process, finished goods, and materials used or consumed in
the manufacture, packing, shipping, advertising, selling, leasing, furnishing or
production of such inventory or otherwise used or consumed in such Grantor’s
business, (iii) all goods in which such Grantor has an interest in mass or a
joint or other interest or right of any kind, and (iv) all goods which are
returned to or repossessed by such Grantor and all accessions thereto and
products thereof (collectively the “Inventory”) and all negotiable and
non-negotiable documents of title (including, without limitation, documents,
warehouse receipts, dock receipts and bills of lading) issued by any Person
covering any Inventory (any such negotiable document of title being a
“Negotiable Document of Title”);

 

(c)                        all accounts, contract rights, chattel paper,
documents, instruments, letter-of-credit rights and other rights and obligations
of any kind owned by or owing to such Grantor and all rights in, to

 

(Amended and Restated Security Agreement)

 

3

--------------------------------------------------------------------------------


 

and under all security agreements, leases and other contracts securing or
otherwise relating to any such accounts, contract rights, chattel paper,
documents, instruments, letter-of-credit rights or other rights and obligations
(but excluding, solely for the purposes of this clause (c) any items that are,
or would (but for stated exclusions) constitute, Pledged Debt (as defined
herein)) (subject to the foregoing exclusion, any and all such accounts,
contract rights, chattel paper, documents, instruments, letter-of-credit rights
and other rights and obligations being the “Accounts”, and any and all such
security agreements, leases and other contracts being the “Related Contracts”);

 

(d)                       other than any payroll, employee benefits and
trust/fiduciary accounts or any deposit accounts and amounts deposited therein
that are subject to a securitization permitted under the Credit Agreement or
otherwise subject to a permitted lien under the Credit Agreement, all deposit
accounts, together with (i) all amounts on deposit from time to time in such
deposit accounts and (ii) all interest, cash, instruments, securities and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the foregoing (“Deposit Accounts”);

 

(e)                        the “Securities Collateral”, which term means:

 

(i)                  the shares of stock, partnership interests, interests in
joint ventures, limited liability company interests and all other equity
interests in a Person that is owned on the date hereof and described on
Schedule 1(e)(i) or, after the date hereof, becomes, a direct Restricted
Subsidiary of such Grantor, solely to the extent such equity interests are
required to be pledged pursuant to the Credit Agreement, including all
securities convertible into, and rights, warrants, options and other rights to
purchase or otherwise acquire, any of the foregoing now or hereafter owned by
such Grantor, and the certificates or other instruments representing any of the
foregoing and any interest of such Grantor in the entries on the books of any
securities intermediary pertaining thereto, excluding, however, (A) any of the
foregoing with respect to OI Advisors, Inc. (f/k/a Harbor Capital
Advisors, Inc.), OI Securities, Inc. (f/k/a HCA Securities, Inc.) and OI
Transfer, Inc. (f/k/a Harbor Transfer, Inc.) (collectively, the “Harbor Capital
Companies”), (B) any of the foregoing with respect to OI General FTS, Inc., (C),
in the case of Company and Packaging, any of the foregoing pledged thereby as
Pledged Collateral pursuant to the Pledge Agreement, including, without
limitation, the Company Pledged Shares and the Packaging Pledged Shares (each as
defined in the Pledge Agreement) and (D) any of the foregoing with respect to
any direct Subsidiary of such Grantor existing on the date hereof that is not
listed on Schedule 1(e)(i) unless and until the same are required to be pledged
pursuant to the Credit Agreement (subject to such exclusions, the “Pledged
Shares”), and all dividends, distributions, returns of capital, cash, warrants,
options, rights, instruments, rights to vote or manage the business of such
Person pursuant to organizational documents governing the rights and obligations
of the stockholders, partners, members or other owners thereof and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Pledged Shares;

 

(ii)               the indebtedness from time to time owed to such Grantor by
any obligor that is, or becomes, a direct or indirect Subsidiary of such
Grantor, or by any obligor of which such Grantor is a direct or indirect
subsidiary, including the indebtedness described on Schedule 1(e)(ii) and issued
by the obligors named therein, and the instruments evidencing such indebtedness
excluding, however, (A) any such

 

(Amended and Restated Security Agreement)

 

4

--------------------------------------------------------------------------------


 

indebtedness owing to or from any of the Harbor Capital Companies, (B) any such
indebtedness owing from OI General FTS, Inc., and (C) in the case of Company and
Packaging, any of the foregoing pledged thereby as Pledged Collateral pursuant
to the Pledge Agreement, including without limitation the Company Pledged Debt
and the Packaging Pledged Debt (as defined in the Pledge Agreement) (subject to
such exclusions, the “Pledged Debt”), and all interest, cash, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of the Pledged Debt; and

 

(iii)            all other investment property of such Grantor (unless excluded
in clauses (i) and (ii) above) provided that no other enforceable restrictions
exist on the pledging or hypothecation thereof;

 

(f)                         the “Intellectual Property Collateral”, which term
means:

 

(i)                  all rights, title and interest (including rights acquired
pursuant to a license or otherwise) in and to all trademarks, service marks,
designs, logos, indicia, tradenames, trade dress, corporate names, company
names, business names, fictitious business names, trade styles and/or other
source and/or business identifiers and applications pertaining thereto, owned by
such Grantor, or hereafter adopted and used, in its business (collectively, the
“Trademarks”), all registrations that have been or may hereafter be issued or
applied for thereon in the United States and any state thereof and in foreign
countries (the “Trademark Registrations”), all common law and other rights in
and to the Trademarks in the United States and any state thereof and in foreign
countries (the “Trademark Rights”), and all goodwill of such Grantor’s business
symbolized by the Trademarks and associated therewith (the “Associated
Goodwill”);

 

(ii)               all rights, title and interest (including rights acquired
pursuant to a license or otherwise) in and to all patents and patent
applications and rights and interests in patents and patent applications under
any domestic or foreign law that are presently, or in the future may be, owned
or held by such Grantor and all patents and patent applications and rights,
title and interests in patents and patent applications under any domestic or
foreign law that are presently, or in the future may be, owned by such Grantor
in whole or in part and all rights corresponding thereto (including, without
limitation, the right, exercisable only upon the occurrence and during the
continuation of an Event of Default, to sue for past, present and future
infringements in the name of such Grantor or in the name of Collateral Agent or
the Secured Parties), and all re-issues, reexaminations, divisions,
continuations, renewals, extensions and continuations-in-part thereof (all of
the foregoing being collectively referred to as the “Patents”); it being
understood that the rights and interests included in the Intellectual Property
Collateral hereby shall include, without limitation, all rights and interests
pursuant to licensing or other contracts in favor of such Grantor pertaining to
patent applications and patents presently or in the future owned or used by
third parties but, in the case of third parties which are not Affiliates of such
Grantor, only to the extent permitted by such licensing or other contracts and,
if not so permitted, only with the consent of such third parties; and

 

(iii)            all rights, title and interest (including rights acquired
pursuant to a license or otherwise) under copyrights in various published and
unpublished works of authorship including, without limitation, computer
programs, computer data bases, other

 

(Amended and Restated Security Agreement)

 

5

--------------------------------------------------------------------------------


 

computer software, layouts, trade dress, drawings, designs, writings, and
formulas owned by such Grantor (collectively, the “Copyrights”), all copyright
registrations issued to such Grantor and applications for copyright registration
that have been or may hereafter be issued or applied for thereon by such Grantor
in the United States and any state thereof and in foreign countries (including,
without limitation, any registrations listed on Schedule l(f)(iii))
(collectively, the “Copyright Registrations”), all common law and other rights
in and to the Copyrights in the United States and any state thereof and in
foreign countries including all copyright licenses (but with respect to such
copyright licenses, only to the extent permitted by such licensing arrangements)
(the “Copyright Rights”), including, without limitation, each of the Copyrights,
rights, titles and interests in and to the Copyrights, all derivative works and
other works protectable by copyright, which are presently, or in the future may
be, owned, created (as a work for hire for the benefit of such Grantor),
authored (as a work for hire for the benefit of such Grantor), or acquired by
such Grantor, in whole or in part, and all Copyright Rights with respect thereto
and all Copyright Registrations therefor, heretofore or hereafter granted or
applied for, and all renewals and extensions thereof, throughout the world,
including all proceeds thereof (such as, by way of example and not by
limitation, license royalties and proceeds of infringement suits), the right to
renew and extend such Copyright Registrations and Copyright Rights and to
register works protectable by copyright and the right to sue for past, present
and future infringements of the Copyrights and Copyright Rights;

 

(g)                        all information used or useful or arising from the
business of such Grantor including all goodwill, trade secrets, trade secret
rights, know-how, customer lists, processes of production, ideas, confidential
business information, techniques, processes, formulas, and all other proprietary
information;

 

(h)                       unless excluded in any other paragraph of this
Section 1, all general intangibles, including, without limitation, tax refunds,
payment intangibles, other rights to payment or performance, choses in action,
software and judgments taken on any rights or claims included in the Collateral;

 

(i)                           all fixtures and all storage and office
facilities, and all accessions thereto and products thereof;

 

(j)                          all books, records, ledger cards, files,
correspondence, computer programs, tapes, disks and related data processing
software that at any time evidence or contain information relating to any of the
Collateral or are otherwise necessary or helpful in the collection thereof or
realization thereupon;

 

(k)                       [Reserved.]

 

(l)                           all supporting obligations; and

 

(m)                   all proceeds, products, rents and profits of or from any
and all of the foregoing Collateral and, to the extent not otherwise included,
all payments under insurance (whether or not Collateral Agent or a Secured Party
is the loss payee thereof), or any indemnity, warranty or guaranty, payable by
reason of loss or damage to or otherwise with respect to any of the foregoing
Collateral.  For purposes of this Agreement, the term “proceeds” includes
whatever is receivable or received when Collateral or proceeds are sold,
licensed, exchanged, collected or otherwise disposed of, whether such
disposition is voluntary or involuntary.

 

(Amended and Restated Security Agreement)

 

6

--------------------------------------------------------------------------------


 

Notwithstanding anything herein to the contrary, in no event shall the
Collateral include, and no Grantor shall be deemed to have granted a security
interest in (i) any of such Grantor’s rights or interests in any license,
contract or agreement to which such Grantor is a party or any of its rights or
interests thereunder to the extent, but only to the extent, that such a grant
would result in a violation of any law, rule or regulation applicable to such
Grantor or, under the terms of such license, contract, agreement or otherwise,
result in a breach of the terms of, or constitute a default under any license,
contract or agreement to which such Grantor is a party or is bound (other than
to the extent that any such law, rule, regulation or term would be rendered
ineffective pursuant to the Uniform Commercial Code, as it exists on the date of
this Agreement or as it may hereafter be amended, in the State of New York (the
“UCC”) or the Uniform Commercial Code of any other relevant jurisdiction or any
other applicable law (including the Bankruptcy Code) or principles of equity);
provided, that immediately upon the ineffectiveness, lapse or termination of any
such provision, the Collateral shall include, and such Grantor shall be deemed
to have granted a security interest in, all such rights and interests as if such
legal prohibition or provision had never been in effect, (ii) any equity
interests issued by either a Foreign Subsidiary or a Foreign Subsidiary Holdco,
in each case, in excess of 65% of the voting Capital Stock of such Foreign
Subsidiary or Foreign Subsidiary Holdco, as the case may be, (iii) any Pledged
Collateral (as such term is defined in the Pledge Agreement) that is included in
the grant of security interests to the Collateral Agent pursuant to the Pledge
Agreement, (iv) any “intent-to-use” trademark applications for which a statement
of use or an amendment to allege use has not been filed (but only until such
statement or amendment is filed), and solely to the extent, if any, that, and
solely during the period, if any, in which, the grant of a security interest
therein would impair the validity or enforceability of any registration that
issues from such intent-to-use application under applicable federal law, (v) any
real property leasehold, (vi)  any property owned by any Grantor that is subject
to a purchase money security interest or Capitalized Lease permitted under the
Credit Agreement if the agreement pursuant to which such security interest is
granted or the document providing for such Capitalized Lease prohibits, or
requires the consent of any Person other than the Grantors which has not been
obtained as a condition to the creation of any other security interest on such
property or (vii) any equity interests issued by an Unrestricted Subsidiary
(collectively, the “Excluded Assets”).

 

Lower case terms used in this Section 1 that are defined in Articles 8 or 9 of
the UCC shall have the meaning set forth in the UCC, and all capitalized terms
used in this Section 1 that are defined in Article 8 or 9 of the UCC and not
otherwise defined herein shall have the meaning set forth in the UCC, it being
the intention of the Grantors that the description of the Collateral set forth
above be construed to include the broadest possible range of assets, except for
assets expressly excluded as set forth above.

 

SECTION 2.                                                 Security for
Obligations.

 

Subject to the limited exclusion set forth below with respect to any Specified
New Senior Debt, this Agreement secures, and the Collateral assigned by each
Grantor is collateral security for, the prompt payment or performance in full
when due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including without limitation the payment of
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code), of all Secured Obligations of such
Grantor, provided that, Excluded Collateral (as defined in the relevant
acknowledgement relating to the issuance of any Specified New Senior Debt), if
any, shall not be security for or be assigned or pledged on account of any
Specified New Senior Debt and such Excluded Collateral shall not be held by
Collateral Agent for the benefit of any holder thereof or any Permitted Secured
Debt Representative with respect thereto.  “Secured Obligations” means:

 

(Amended and Restated Security Agreement)

 

7

--------------------------------------------------------------------------------


 

(a)                       all obligations and liabilities of every nature of:

 

(i)                  Company, now or hereafter existing under or arising out of
or in connection with the Credit Agreement and the other Loan Documents and all
obligations of Company under any Permitted Secured Debt Documents;

 

(ii)               Owens-Brockway, now or hereafter existing under or arising
out of or in connection with the Credit Agreement, the Domestic Borrowers’
Guaranty and all obligations of Owens-Brockway under any Permitted Secured Debt
Documents;

 

(iii)            each Subsidiary Guarantor, now or hereafter existing under or
arising out of or in connection with the Subsidiary Guaranty and all obligations
of each such Subsidiary Guarantor under any Permitted Secured Debt Documents;
and

 

(iv)           Company and each Restricted Subsidiary of Company, now or
hereafter existing under or arising out of or in connection with Other Permitted
Credit Exposure and each Other Permitted Credit Exposure Document in each case
held by any Lender or Affiliate of any Lender;

 

in each case whether for principal, premium or interest (including, without
limitation, interest which, but for the filing of a petition in a bankruptcy,
reorganization or other similar proceeding with respect to a Grantor, would
accrue on such obligations), payments for early termination, payments for
settlement of amounts due under any such agreements, fees, indemnities, expenses
or otherwise, whether voluntary or involuntary, direct or indirect, absolute or
contingent, liquidated or unliquidated, whether or not jointly owed with others,
and whether or not from time to time decreased or extinguished and later
increased, created or incurred, and all or any portion of such obligations or
liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from a Secured Party, any Lender or
Other Permitted Credit Exposure Holder as a preference, fraudulent transfer or
otherwise, and all obligations of every nature of Grantors now or hereafter
existing under this Agreement; provided, however, that the pledge made and
security interest granted in Section 1 and any other provisions of this
Agreement shall be effective as to any obligations in respect of any Permitted
Secured Debt or Other Lender Guarantied Obligations only if the holders of such
obligations or their representatives (A) shall have executed and delivered to
the Collateral Agent prior to the date hereof an acknowledgment to an Applicable
Intercreditor Agreement or, from and after the date hereof the Intercreditor
Agreement and the Borrowers’ Agent has duly executed and delivered an
acknowledgment to such acknowledgment and (B) in the case of Other Lender
Guarantied Obligations shall have released, in form and substance satisfactory
to Collateral Agent and Borrowers’ Agent, Holdings from any pre-existing
guaranty obligations in connection with such Other Lender Guaranteed
Obligations.  The foregoing requirements have been met as of the date hereof
with respect to the Other Lender Guarantied Obligations described on Exhibit I
to the Intercreditor Agreement, and all such obligations are and continue to be
secured hereunder.  For purposes of determining the amount of Secured
Obligations relating to any obligation with respect to which a Person other than
a Grantor is the direct or primary obligor and with respect to which a Grantor
is a guarantor (including by way of providing security), the total amount of
such Secured Obligations shall be calculated without duplication of the amount
of such direct or primary obligation secured by the Collateral and the related
guaranty obligations of the Grantor secured by the Collateral.

 

(Amended and Restated Security Agreement)

 

8

--------------------------------------------------------------------------------


 

SECTION 3.                                                 Grantors Remain
Liable.

 

Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under any contracts and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Collateral Agent of any of its rights hereunder
shall not release any Grantor from any of its duties or obligations under the
contracts and agreements included in the Collateral, and (c) neither Collateral
Agent nor any Secured Party shall have any obligation or liability under any
contracts, licenses, and agreements included in the Collateral by reason of this
Agreement, nor shall Collateral Agent or any Secured Party be obligated to
perform any of the obligations or duties of any Grantor thereunder or to take
any action to collect or enforce any claim for payment assigned hereunder,
except to the extent Collateral Agent or Secured Party expressly assumes any
obligations thereunder.

 

SECTION 4.                                                 Representations and
Warranties.

 

Each Grantor represents and warrants as follows:

 

(a)                       Ownership of Collateral.  Except as expressly
permitted by the Credit Agreement and except for the security interest created
by this Agreement, such Grantor owns the Collateral owned by such Grantor or
otherwise has the rights it purports to have in the Collateral free and clear of
any Lien.  Except as expressly permitted by the Credit Agreement and except such
as may have been filed in favor of the Collateral Agent for the benefit of the
Secured Parties relating to this Agreement, no effective financing statement or
other instrument similar in effect covering all or any part of the Collateral is
on file in any filing or recording office.

 

(b)                       Omitted.

 

(c)                        Omitted.

 

(d)                       Office Locations; Type and Jurisdiction of
Organization.  The office where such Grantor keeps its records regarding the
Accounts and all originals of all chattel paper that evidence Accounts are, as
of the date hereof, or, in the case of an Additional Grantor, the date of the
applicable Counterpart, located at the locations set forth on Schedule 4(d); the
type (i.e. corporation, limited partnership, etc.) and jurisdiction of
organization of such Grantor as of the date hereof are listed on Schedule 4(d).

 

(e)                        Names.  No Grantor (or predecessor by merger or
otherwise of such Grantor) has, within the four month period preceding the date
hereof, or, in the case of an Additional Grantor, the date of the applicable
Counterpart, had a different name from the name of such Grantor listed or the
signature pages hereof, except the names listed in Schedule 4(e) annexed
hereto.  Each Grantor’s federal taxpayer identification number and
organizational identification number is set forth on Schedule 4(e).

 

(f)                         Delivery of Certain Collateral.  Except as set forth
on Schedule 1(e)(i), all certificates or instruments (excluding checks)
evidencing, comprising or representing the Collateral constituting Pledged
Shares (other than uncertificated Pledged Shares) and Pledged Debt as of the
date hereof have been delivered to Collateral Agent duly endorsed or accompanied
by duly executed instruments of transfer or assignment in blank.  With respect
to certificates described on Schedule 1(e)(i) which have not been delivered
because such certificates are not readily removable from their jurisdiction of
issuance, upon request by the Collateral Agent such certificates shall be
delivered by the applicable

 

(Amended and Restated Security Agreement)

 

9

--------------------------------------------------------------------------------


 

Grantor to the Collateral Agent in the jurisdiction of issuance, duly endorsed
or accompanied by duly executed instruments of transfer or assignment in blank.

 

(g)                        Securities Collateral.  (i) All of the Pledged Debt
described on Schedule 1(e)(ii) has been duly authorized, authenticated or
issued, and delivered and is the legal, valid and binding obligation of the
issuers thereof and is not in default; (ii) except as set forth on
Schedule 1(e)(i), as of the date hereof, the Pledged Shares constitute all of
the issued and outstanding shares of stock or other equity interests of each
issuer thereof (other than Pledged Shares under and as defined in the Pledge
Agreement) and there are no outstanding warrants, options or other rights to
purchase, or other agreements outstanding with respect to, or property that is
now or hereafter convertible into, or that requires the issuance or sale of, any
Pledged Shares to any Person not a Grantor; (iii) the Pledged Debt constitutes
all of the issued and outstanding intercompany indebtedness evidenced by a
promissory note of the respective issuers thereof owing to such Grantor as of
the date hereof (subject to the proviso to Section 1(e)(ii) with respect to debt
pledged pursuant to the Pledge Agreement); (iv) Schedule 1(e)(i) sets forth all
of the Pledged Shares in the entities set forth thereon owned by each Grantor on
the date hereof; and (v) Schedule 1(e)(ii) sets forth all of the Pledged Debt in
existence on the date hereof.

 

(h)                       Perfection.  The security interests in the Collateral
granted to Collateral Agent for the ratable benefit of the Secured Parties
hereunder constitute valid security interests in the Collateral, securing the
payment of the Secured Obligations.  By virtue of (i) the filing of UCC
financing statements (other than fixture filings) naming each Grantor as
“debtor”, naming Collateral Agent as “secured party” for the benefit of the
Secured Parties and describing the Collateral in the filing offices with respect
to such Grantor set forth on Schedule 4(h) (to the extent a security interest in
such collateral can be perfected by filing a financing statement in each
relevant filing office under the provisions of the applicable UCC) and (ii) in
the case of the Pledged Shares (other than uncertificated Pledged Shares
constituting general intangibles) and Pledged Debt, delivery of certificates or
instruments representing or evidencing such Pledged Shares and Pledged Debt to
Collateral Agent, in each case duly endorsed or accompanied by duly executed
instruments of assignment or transfer in blank, (iii) in the case of the
Intellectual Property Collateral consisting of U.S. Copyright Registrations, the
filing of a Grant of Copyright Security Interest with the United States
Copyright Office (each such Grant of Copyright Security Interest being referred
to herein as a “Grant”), (iv) in the case of Deposit Accounts, the establishment
of “control” (within the meaning of Section 9-104 of the UCC) in such Deposit
Accounts and (v) in the case of letter-of-credit rights, upon the consent of the
issuer of the related letter of credit to an assignment of proceeds of such
letter of credit to Collateral Agent, in each case pursuant to and to the extent
required under this Agreement, the security interests in the Collateral granted
to Collateral Agent for the benefit of the Secured Parties will constitute
perfected First Priority security interests therein and all filings (other than
fixture filings) and to the extent required under this agreement other actions
heretofore necessary or desirable to perfect and protect such security interests
have been duly made or taken.

 

SECTION 5.                                                 Further Assurances.

 

(a)                       Generally.  Each Grantor agrees that from time to
time, at the expense of Grantors, such Grantor will promptly execute and deliver
all further instruments and documents, and take all further action, that may be
necessary or desirable, or that Collateral Agent may request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable Collateral Agent to exercise and enforce its rights and
remedies hereunder with respect to any Collateral.  Without limiting the
generality of the foregoing, each Grantor will:  (i) execute or authorize and
cause to be filed such financing or continuation statements, or amendments
thereto, agreements establishing that Collateral

 

(Amended and Restated Security Agreement)

 

10

--------------------------------------------------------------------------------


 

Agent has control of specified items of Collateral as required by this Agreement
or the Credit Agreement and such other instruments or notices, as may be
necessary or desirable, or as Collateral Agent may request, in order to perfect
and preserve the security interests granted or purported to be granted hereby,
(ii) furnish to Collateral Agent from time to time statements and schedules
further identifying and describing the Collateral as required herein and such
other reports in connection with the Collateral as Collateral Agent may
reasonably request, all in reasonable detail, (iii) at any reasonable time, upon
request by Collateral Agent, exhibit the Collateral to and allow inspection of
the Collateral by Collateral Agent, or persons designated by Collateral Agent,
(iv) at Collateral Agent’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or Collateral Agent’s
security interest in all or any material part of the Collateral, and (v) upon
request by Collateral Agent, use commercially reasonable efforts to obtain any
necessary consents of third parties to the assignment and perfection of a
security interest to Collateral Agent with respect to any material Collateral,
except with respect to Permitted Encumbrances.  Each Grantor hereby authorizes
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral without the
signature of any Grantor and agrees that any such financing statement or
amendment thereto may describe the collateral as “all personal property of the
debtor, whether now owned or hereafter acquired” or words of similar import or
meaning.

 

(b)                       Securities Collateral.  Without limiting the
generality of the foregoing Section 5(a), each Grantor agrees that it will, upon
obtaining any additional shares of stock or other securities consisting of
Pledged Shares or Pledged Debt required to be pledged hereunder or under
Section 5.1 or Section 7.9 of the Credit Agreement, promptly (and in any event
within five Business Days) deliver to Collateral Agent a Pledge Amendment, duly
executed by such Grantor, in substantially the form of Exhibit II (a “Pledge
Amendment”), in respect of the additional Pledged Shares or Pledged Debt to be
pledged pursuant to this Agreement.  Upon each delivery of a Pledge Amendment to
Collateral Agent, the representations and warranties contained in
clauses (i)-(iii) of Section 4(g) hereof shall be deemed to have been made by
such Grantor as to the Securities Collateral described in such Pledge Amendment
as of the date thereof.  Each Grantor hereby authorizes Collateral Agent to
attach each Pledge Amendment to this Agreement and agrees that all Pledged
Shares or Pledged Debt of such Grantor listed on any Pledge Amendment shall for
all purposes hereunder be considered Collateral of such Grantor; provided, the
failure of any Grantor to execute a Pledge Amendment with respect to any
additional Pledged Shares or Pledged Debt pledged pursuant to this Agreement
shall not impair the security interest of the Secured Parties therein or
otherwise adversely affect the rights and remedies of Collateral Agent hereunder
with respect thereto.

 

SECTION 6.                                                 Certain Covenants of
Grantors.

 

Each Grantor shall:

 

(a)                       not use or permit any Collateral to be used unlawfully
or in violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral where
such use or violation would have a Material Adverse Effect;

 

(b)                       notify Collateral Agent of any change in the office
where such Grantor keeps its records regarding the Accounts and all originals of
all chattel paper that evidence Accounts or such Grantor’s name, identity or
corporate structure within 30 days of such change; and

 

(Amended and Restated Security Agreement)

 

11

--------------------------------------------------------------------------------


 

(c)                        give Collateral Agent 30 days’ prior written notice
of any change in such Grantor’s jurisdiction of organization or a
reincorporation, reorganization or other action that results in a change of the
jurisdiction of organization of such Grantor.

 

SECTION 7.                                                 Omitted.

 

SECTION 8.                                                 Special Covenants
with respect to Accounts and Related Contracts.

 

(a)                       Each Grantor shall keep its office where it keeps its
records concerning the Accounts and Related Contracts, and all originals of all
chattel paper that evidence Accounts, at the locations therefor set forth on
Schedule 4(d), or upon written notice to Collateral Agent within 30 days of any
relocation, at such other location in a jurisdiction where all action that may
be necessary or desirable, or that Collateral Agent may request, in order to
perfect and protect any security interest granted or purported to be granted
hereby, or to enable Collateral Agent to exercise and enforce its rights and
remedies hereunder, with respect to such Accounts and Related Contracts shall
have been taken.

 

(b)                       Except as otherwise provided in this subsection (b),
each Grantor shall continue to collect, at its own expense, all amounts due or
to become due to such Grantor under the Accounts and Related Contracts.  In
connection with such collections, each Grantor may take (and, upon the
occurrence and during the continuance of an Event of Default at Collateral
Agent’s direction, shall take) such action as such Grantor may deem necessary or
advisable to enforce collection of amounts due or to become due under the
Accounts; provided, however, that Collateral Agent shall have the right at any
time, upon the occurrence and during the continuation of an Event of Default and
upon written notice to such Grantor of its intention to do so, to notify the
account debtors or obligors under any Accounts of the assignment of such
Accounts to Collateral Agent and to direct such account debtors or obligors to
make payment of all amounts due or to become due to such Grantor thereunder
directly to Collateral Agent, to notify each Person maintaining a lockbox or
similar arrangement to which account debtors or obligors under any Accounts have
been directed to make payment to remit all amounts representing collections on
checks and other payment items from time to time sent to or deposited in such
lockbox or other arrangement directly to Collateral Agent and, upon such
notification and at the expense of Grantors, to enforce collection of any such
Accounts and to adjust, settle or compromise the amount or payment thereof, in
the same manner and to the same extent as such Grantor might have done.  After
receipt by such Grantor of the notice from Collateral Agent referred to in the
proviso to the preceding sentence and for so long as such Event of Default
continues, (i) all amounts and proceeds (including checks and other instruments)
received by such Grantor in respect of the Accounts and the Related Contracts
shall be received in trust for the benefit of Collateral Agent hereunder, shall
be segregated from other funds of such Grantor and shall be forthwith paid over
or delivered to Collateral Agent in the same form as so received (with any
necessary endorsement) to be held as cash Collateral and applied as provided by
Section 18, and (ii) except in the ordinary course of business consistent with
past practice, such Grantor shall not adjust, settle or compromise the amount or
payment of any Account, or release wholly or partly any account debtor or
obligor thereof, or allow any credit or discount thereon.

 

SECTION 9.                                                 Special Covenants
With Respect to the Securities Collateral.

 

(a)                       Delivery.  Each Grantor agrees that all certificates
or instruments representing or evidencing the Pledged Shares (except as
otherwise contemplated by Section 4(f)) and the Pledged Debt, to the extent not
already delivered and held by Collateral Agent pursuant hereto, shall be
delivered to and held by or on behalf of Collateral Agent pursuant hereto and
shall be in suitable form for transfer by delivery or, as applicable, shall be
accompanied by such Grantor’s endorsement, where necessary, or duly

 

(Amended and Restated Security Agreement)

 

12

--------------------------------------------------------------------------------


 

executed instruments of transfer or assignment in blank, all in form and
substance satisfactory to Collateral Agent.  Collateral Agent shall have the
right at any time to exchange certificates or instruments representing or
evidencing Pledged Shares or Pledged Debt for certificates or instruments of
smaller or larger denominations.

 

(b)                       Covenants.  Each Grantor shall (i) except for any
merger or consolidation which constitutes a sale, transfer or other disposition
permitted by the Credit Agreement where the Credit Agreement does not require
the pledge of the capital stock or other equity interests of the surviving or
resulting corporation, pledge hereunder all the outstanding capital stock or
other equity interests of the surviving or resulting person in any merger or
consolidation involving securities pledged hereunder, (ii) cause each issuer of
Pledged Shares not to issue any stock, other equity interests or other
securities in addition to or in substitution for the Pledged Shares issued by
such issuer, except to such Grantor or as otherwise permitted under the Credit
Agreement; (iii) pledge hereunder, in accordance with Section 5.1 or Section 7.9
of the Credit Agreement, any and all additional shares of stock, other equity
interests or other securities of each issuer of Pledged Shares; (iv) pledge
hereunder, promptly upon its acquisition (directly or indirectly) thereof, any
and all shares of stock or other equity interests of any Person that, after the
date of this Agreement, becomes, as a result of any occurrence, a direct
Subsidiary of such Grantor, to the extent required by Section 5.1 or Section 7.9
of the Credit Agreement; (v) pledge hereunder, promptly upon their issuance, any
and all instruments or other evidences of additional indebtedness from time to
time owed to such Grantor by any obligor on the Pledged Debt; (vi) pledge
hereunder, promptly upon their issuance, any and all instruments or other
evidences of indebtedness which constitute Pledged Debt from time to time owed
to such Grantor by any Person that after the date of this Agreement becomes, as
a result of any occurrence, a direct or indirect Subsidiary of such Grantor;
provided, that the foregoing covenant shall exclude any such instruments or
evidences of indebtedness issued by any of the Harbor Capital Companies or any
such instruments or evidences of indebtedness required to be pledged under the
Pledge Agreement; (vii) promptly deliver to Collateral Agent all material
written notices received by it with respect to the Securities Collateral; and
(viii) at the request of Collateral Agent, promptly execute and deliver to
Collateral Agent an agreement providing for the control, as that term is defined
in the UCC, by Collateral Agent of all securities entitlements and securities
accounts of such Grantor not otherwise subject to Permitted Encumbrances and
provided that no other enforceable restrictions exist on the pledging or the
hypothecation thereof.

 

(c)                        Voting and Distributions.  So long as no Event of
Default shall have occurred and be continuing and prior to receipt of written
notice from Collateral Agent:

 

(i)                  each Grantor shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Securities Collateral or
any part thereof for any purpose not inconsistent with the terms of this
Agreement or the Credit Agreement; provided, however, that neither (i) the
voting by a Grantor of any Pledged Shares for, or a Grantor’s consent to, the
election of directors at a regularly scheduled annual or other meeting of
stockholders or with respect to incidental matters at any such meeting nor
(ii) a Grantor’s consent to or approval of any action otherwise permitted under
this Agreement and the Credit Agreement shall be deemed inconsistent with the
terms of this Agreement or the Credit Agreement (including, without limitation,
impairing in any material manner the Pledged Shares or the material rights of
any of the Secured Parties), within the meaning of this Section 9(c).

 

(Amended and Restated Security Agreement)

 

13

--------------------------------------------------------------------------------


 

(ii)               each Grantor shall be entitled to receive and retain, and to
utilize free and clear of the lien of this Agreement, any and all dividends,
other distributions and interest paid in respect of the Securities Collateral;
provided, that, any and all (A) dividends, distributions and interest paid or
payable other than in cash in respect of, and instruments and other property
received, receivable or otherwise distributed in respect of, or in exchange for,
any Securities Collateral, and (B) dividends and other distributions paid or
payable in cash in respect of any Securities Collateral in connection with a
partial or total liquidation or dissolution or in connection with a reduction of
capital, capital surplus or paid-in-surplus, shall forthwith be delivered to
Collateral Agent to hold as, Securities Collateral and shall, if received by
such Grantor, be received in trust for the benefit of Collateral Agent, be
segregated from the other property or funds of such Grantor and be forthwith
delivered to Collateral Agent as Securities Collateral in the same form as so
received (with all necessary endorsements).

 

Upon the occurrence and during the continuation of an Event of Default, (x) upon
written notice from Collateral Agent to any Grantor, all rights of such Grantor
to exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant hereto shall cease, and all such rights shall
thereupon become vested in Collateral Agent who shall thereupon have the sole
right to exercise such voting and other consensual rights during the
continuation of such Event of Default; (y) all rights of such Grantor to receive
the dividends, other distributions and interest payments which it would
otherwise be authorized to receive and retain pursuant hereto shall cease, and
all such rights shall thereupon become vested in Collateral Agent who shall
thereupon have the sole right to receive and hold as Securities Collateral such
dividends, other distributions and interest payments during the continuation of
such Event of Default, provided that nothing herein shall restrict or limit the
right of a Grantor to directly or indirectly make or receive dividends,
distributions, principal or interest payments for the purpose of making such
amounts available to Company to make Holdings Ordinary Course Payments permitted
to be paid pursuant to Section 8.5 of the Credit Agreement; and (z) all
dividends, principal, interest payments and other distributions which are
received by such Grantor contrary to the provisions of clause (ii) of the
immediately preceding paragraph or clause (y) above shall be received in trust
for the benefit of Collateral Agent, shall be segregated from other funds of
such Grantor and shall forthwith be paid over to Collateral Agent as Securities
Collateral in the same form as so received (with any necessary endorsements).

 

In order to permit Collateral Agent to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(I) upon the occurrence and during the existence of an Event of Default, each
Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to Collateral Agent all such proxies, dividend payment orders and
other instruments as Collateral Agent may from time to time reasonably request,
and (II) without limiting the effect of clause (I) above, each Grantor hereby
grants to Collateral Agent an irrevocable proxy to vote the Pledged Shares and
to exercise all other rights, powers, privileges and remedies to which a holder
of the Pledged Shares would be entitled (including giving or withholding written
consents of shareholders or other holders of equity interests, calling special
meetings of shareholders or other holders of equity interests and voting at such
meetings), which proxy shall be effective, automatically and without the
necessity of any action (including any transfer of any Pledged Shares on the
record books of the issuer thereof) by any other Person (including the issuer of
the Pledged Shares or any officer or agent thereof), upon the occurrence and
during the existence of an Event of Default and which proxy shall only terminate
upon (i) the

 

(Amended and Restated Security Agreement)

 

14

--------------------------------------------------------------------------------


 

payment in full of the Secured Obligations and the termination of the related
agreements and the cancellation of any outstanding Letters of Credit or (ii) the
cure of the Event of Default.

 

SECTION 10.                                          Special Covenants With
Respect to the Intellectual Property Collateral.

 

(a)                       Except as otherwise provided in this Section 10, each
Grantor shall continue to collect, at its own expense, all amounts due or to
become due to such Grantor in respect of the Intellectual Property Collateral or
any portion thereof.  In connection with such collections, each Grantor may take
(and, after the occurrence and during the continuance of any Event of Default at
Collateral Agent’s reasonable direction, shall take) such action as such Grantor
or Collateral Agent may deem reasonably necessary or advisable to enforce
collection of such amounts; provided, Collateral Agent shall have the right at
any time, upon the occurrence and during the continuation of an Event of Default
and upon written notice to such Grantor of its intention to do so, to notify the
obligors with respect to any such amounts of the existence of the security
interest created hereby and to direct such obligors to make payment of all such
amounts directly to Collateral Agent, and, upon such notification and at the
expense of such Grantor, to enforce collection of any such amounts and to
adjust, settle or compromise the amount or payment thereof, in the same manner
and to the same extent as such Grantor might have done.  After receipt by any
Grantor of the notice from Collateral Agent referred to in the proviso to the
preceding sentence and during the continuation of any Event of Default, (i) all
amounts and proceeds (including checks and other instruments) received by each
Grantor in respect of amounts due to such Grantor in respect of the Intellectual
Property Collateral or any portion thereof shall be received in trust for the
benefit of Collateral Agent hereunder, shall be segregated from other funds of
such Grantor and shall be forthwith paid over or delivered to Collateral Agent
in the same form as so received (with any necessary endorsement) to be held as
cash Collateral and applied as provided by Section 18, and (ii) such Grantor
shall not, without the consent of the Collateral Agent, adjust, settle or
compromise the amount or payment of any such amount or release wholly or partly
any obligor with respect thereto or allow any credit or discount thereon.

 

(b)                       In addition to, and not by way of limitation of, the
granting of a security interest in the Collateral pursuant hereto, each Grantor,
effective upon the occurrence and during the continuation of an Event of Default
(but only to the extent to do so would not breach a contract binding on such
Grantor), hereby grants to Collateral Agent an irrevocable (during the term of
this Agreement), nonexclusive right and license to use, license and sublicense
all of the Intellectual Property Collateral (including, without limitation, all
Trademarks and Trademark Rights, Copyrights, Patents and technical processes
owned or used by such Grantor that relate to the Collateral) and any other
collateral granted by such Grantor as security for the Secured Obligations,
together with any goodwill associated therewith, all to the extent necessary to
enable Collateral Agent to realize on the Collateral in accordance with this
Agreement and to enable any transferee or assignee of the Collateral to enjoy
the benefits of the Collateral.  This right shall inure to the benefit of all
successors, assigns and transferees of Collateral Agent and its successors,
assigns and transferees, whether by voluntary conveyance, operation of law,
assignment, transfer, foreclosure, deed in lieu of foreclosure or otherwise. 
Such right and license shall be granted free of charge, without requirement that
any monetary payment whatsoever be made to such Grantor.  If and to the extent
that any Grantor licenses the Intellectual Property Collateral, upon such
Grantor’s request and provided no Event of Default then exists, Collateral Agent
shall promptly enter into a non-disturbance agreement or other similar
arrangement, at such Grantor’s request and expense, with such Grantor and any
licensee of any Intellectual Property Collateral permitted hereunder in form and
substance reasonably satisfactory to Collateral Agent pursuant to which
(i) Collateral Agent shall agree not to disturb or interfere with such
licensee’s rights under its license agreement with such Grantor so long as such

 

(Amended and Restated Security Agreement)

 

15

--------------------------------------------------------------------------------


 

licensee is not in default thereunder, and (ii) such licensee shall acknowledge
and agree that the Intellectual Property Collateral licensed to it is subject to
the security interest created hereunder in favor of Collateral Agent and the
other terms of this Agreement.

 

SECTION 11.                                          Omitted.

 

SECTION 12.                                          Collateral Account.

 

Collateral Agent is hereby authorized to establish and maintain at its office at
60 Wall Street, New York, New York, a blocked account in the name of the
Grantors and under the sole dominion and control of Collateral Agent and such
blocked account will be a restricted deposit account designated “OI L/C
Collateral Account”.  The “OI L/C Collateral Account” is referred to herein as
the “L/C Collateral Account”.  All amounts at any time held in the L/C
Collateral Account shall be beneficially owned by Grantors but shall be held in
the name of Collateral Agent hereunder, for the benefit of Secured Parties, as
collateral security for the Secured Obligations upon the terms and conditions
set forth herein and as provided in the Intercreditor Agreement.  Grantors shall
have no right to withdraw, transfer or, except as expressly set forth herein,
otherwise receive any funds deposited into the L/C Collateral Account.  Anything
contained herein to the contrary notwithstanding, the L/C Collateral Account
shall be subject to such applicable laws, and such applicable regulations of the
Board of Governors of the Federal Reserve System and of any other appropriate
banking or Governmental Authority, as may now or hereafter be in effect.  All
deposits of funds in the L/C Collateral Account shall be made by wire transfer
(or, if applicable, by intra-bank transfer from another account of a Grantor) of
immediately available funds, in each case addressed in accordance with
instructions of Collateral Agent.  Each Grantor shall, promptly after initiating
a transfer of funds to the L/C Collateral Account, give notice to Collateral
Agent by telefacsimile of the date, amount and method of delivery of such
deposit.  Cash held by Collateral Agent in the L/C Collateral Account shall not
be invested by Collateral Agent but instead shall be maintained as a cash
deposit in the L/C Collateral Account pending application thereof as elsewhere
provided in this Agreement.  To the extent permitted under Regulation Q of the
Board of Governors of the Federal Reserve System, any cash held in the L/C
Collateral Account shall bear interest at the standard rate paid by Collateral
Agent to its customers generally for deposits of like amounts and terms. 
Subject to Collateral Agent’s rights hereunder, any interest earned on deposits
of cash in the L/C Collateral Account shall be deposited directly in, and held
in the L/C Collateral Account.

 

SECTION 13.                                          Secured Party Appointed
Attorney-in-Fact.

 

Each Grantor hereby irrevocably appoints Collateral Agent as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, Collateral Agent or otherwise, from time to time in
Collateral Agent’s discretion to take any action and to execute any instrument
that Collateral Agent may deem necessary or advisable to accomplish the purposes
of this Agreement, including without limitation:

 

(a)                       upon the occurrence and during the continuance of an
Event of Default, to obtain and adjust insurance required to be maintained by
such Grantor or paid to Collateral Agent pursuant to the Credit Agreement;

 

(b)                       upon the occurrence and during the continuance of an
Event of Default, to ask for, demand, collect, sue for, recover, compound,
receive and give acquittance and receipts for moneys due and to become due under
or in respect of any of the Collateral;

 

(Amended and Restated Security Agreement)

 

16

--------------------------------------------------------------------------------


 

(c)                        upon the occurrence and during the continuance of an
Event of Default, to receive, endorse and collect any drafts or other
instruments, documents and chattel paper in connection with clauses (a) and
(b) above;

 

(d)                       upon the occurrence and during the continuance of an
Event of Default, to file any claims or take any action or institute any
proceedings that Collateral Agent may deem necessary or desirable for the
collection of any of the Collateral or otherwise to enforce the rights of
Collateral Agent with respect to any of the Collateral;

 

(e)                        upon the occurrence and during the continuance of an
Event of Default, to pay or discharge taxes or Liens (other than Liens permitted
under this Agreement or the Credit Agreement) levied or placed upon or
threatened against the Collateral, the legality or validity thereof and the
amounts necessary to discharge the same to be determined by Collateral Agent in
its sole discretion, any such payments made by Collateral Agent to become
obligations of such Grantor to Collateral Agent, due and payable immediately
without demand;

 

(f)                         upon the occurrence and during the continuance of an
Event of Default, to sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with Accounts and other
documents relating to the Collateral; and

 

(g)                        upon the occurrence and during the continuance of an
Event of Default, generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Collateral Agent were the absolute owner thereof for all purposes, and
to do, at Collateral Agent’s option and Grantors’ expense, at any time or from
time to time, all acts and things that Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and Collateral Agent’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as such Grantor might do.

 

SECTION 14.                                          Collateral Agent
May Perform.

 

If any Grantor fails to perform any agreement contained herein, upon the
occurrence and during the continuance of an Event of Default, Collateral Agent
may itself perform, or cause performance of, such agreement, and the expenses of
Collateral Agent incurred in connection therewith shall be payable by Grantors
under Section 19(b).

 

SECTION 15.                                          Standard of Care.

 

The powers conferred on Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Collateral Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which Collateral Agent accords its own property.

 

(Amended and Restated Security Agreement)

 

17

--------------------------------------------------------------------------------


 

SECTION 16.                                          Remedies.

 

(a)                       Generally.  If (i) any “Event of Default” under and as
defined in the Credit Agreement has occurred and is continuing, or (ii) after
such time as all Obligations shall have been indefeasibly paid in full, and
provided, that, the Collateral then secures the payment and performance of any
obligations under any Permitted Secured Debt Documents or any Other Permitted
Credit Exposure Documents, if any event of default under (A) any obligations
under any Permitted Secured Debt Documents which are secured by Collateral, or
(B) any obligations under any Other Permitted Credit Exposure Documents which
are secured by Collateral, as the case may be (either such occurrence being an
“Event of Default” for purposes of this Agreement) shall have occurred and be
continuing, Collateral Agent may exercise in respect of the Collateral, in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a secured party on default under
the UCC (whether or not the UCC applies to the affected Collateral), and also
may (i) require each Grantor to, and each Grantor hereby agrees that it will at
its expense and upon request of Collateral Agent forthwith, assemble such of the
Collateral as may reasonably be assembled as directed by Collateral Agent and
make it available to Collateral Agent at a place or places to be designated by
Collateral Agent and reasonably convenient to both parties, (ii) enter onto the
property where any Collateral is located and take possession thereof with or
without judicial process, (iii) prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent Collateral Agent deems
appropriate, (iv) take possession of any Grantor’s premises or place custodians
in exclusive control thereof, remain on such premises and use the same and any
of such Grantor’s equipment for the purpose of completing any work in process,
taking any actions described in the preceding clause (iii) and collecting any
Secured Obligation, (v) without notice except as specified below, sell the
Collateral or any part thereof in one or more parcels at public or private sale,
at Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery, at such time or times and at such price or prices and upon such other
terms as Collateral Agent may deem commercially reasonable, (vi) exercise
dominion and control over and refuse to permit further withdrawals from any
Deposit Account maintained with Collateral Agent or any Lender constituting a
part of the Collateral and (vii) without notice to any Grantor, transfer to or
to register in the name of Collateral Agent or any of its nominees any or all of
the Securities Collateral.  The Collateral Agent or any other Secured Party
other than the Collateral Agent may be the purchaser of any or all of the
Collateral at any such sale but no Secured Party (other than the Collateral
Agent on behalf of Secured Parties) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at such sale, to use and apply any of the Secured
Obligations owed to such Person as a credit on account of the purchase price of
any Collateral payable by such Person at such sale.  Each purchaser at any such
sale shall hold the property sold absolutely free from any claim or right on the
part of any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten days’ notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification.  Collateral Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given.  Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor hereby waives any claims against Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree.  Each
Grantor further agrees

 

(Amended and Restated Security Agreement)

 

18

--------------------------------------------------------------------------------


 

that a breach of any of the covenants contained in this Section 16 will cause
irreparable injury to Collateral Agent, that Collateral Agent has no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 16 shall be specifically enforceable
against such Grantor, and each Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no default has occurred or is continuing giving rise to the
Secured Obligations becoming due and payable prior to their stated maturities.

 

(b)                       Securities Collateral.  Each Grantor recognizes that,
by reason of certain prohibitions contained in the Securities Act and applicable
state securities laws, Collateral Agent may be compelled, with respect to any
sale of all or any part of the Securities Collateral conducted without prior
registration or qualification of such Securities Collateral under the Securities
Act and/or such state securities laws, to limit purchasers to those who will
agree, among other things, to acquire the Securities Collateral for their own
account, for investment and not with a view to the distribution or resale
thereof.  Each Grantor acknowledges that any such private sales may be at prices
and on terms less favorable than those obtainable through a public sale without
such restrictions (including a public offering made pursuant to a registration
statement under the Securities Act) and, notwithstanding such circumstances,
each Grantor agrees that any such private sale shall be deemed to have been made
in a commercially reasonable manner and that Collateral Agent shall have no
obligation to engage in public sales and no obligation to delay the sale of any
Securities Collateral for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would, or should, agree to so register it.  If Collateral Agent
determines to exercise its right to sell any or all of the Securities
Collateral, upon written request, each Grantor shall and shall cause each issuer
of any Pledged Shares to be sold hereunder from time to time to furnish to
Collateral Agent all such information as Collateral Agent may request in order
to determine the number of shares and other instruments included in the
Securities Collateral which may be sold by Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

(c)                        L/C Collateral Account.  (i) If an Event of Default
has occurred and is continuing in accordance with Article X of the Credit
Agreement, or (ii) if any Proceeds (as defined in the Intercreditor Agreement)
derived from the Collateral remain after application thereof to prepayment of
the Loans as required under the Credit Agreement and as provided in the
Intercreditor Agreement, Borrowers must pay to Collateral Agent an amount (the
“Aggregate Available Amount”) equal to the maximum amount that may at any time
be drawn under all Letters of Credit then outstanding, and Borrowers shall
deliver funds in such an amount for deposit in the L/C Collateral Account.  If
for any reason the aggregate amount delivered by Borrowers for deposit in the
L/C Collateral Account as aforesaid is less than the Aggregate Available Amount,
the aggregate amount so delivered by Borrowers shall be apportioned among all
outstanding Letters of Credit for purposes of this Section 16 in accordance with
the ratio of the maximum amount available for drawing under each such Letter of
Credit (as to such Letter of Credit, the “Maximum Available Amount”) to the
Aggregate Available Amount.  Upon any drawing under any outstanding Letter of
Credit in respect of which Borrowers have deposited in the L/C Collateral
Account any amounts described above, Collateral Agent shall apply such amounts
to reimburse the Issuing Lender for the amount of such drawing.  In the event of
cancellation or expiration of any Letter of Credit in respect of which Company
has deposited in the L/C Collateral Account any amounts described above, or in
the event of any reduction in the Maximum Available Amount under such Letter of
Credit, Collateral Agent shall apply the amount then on deposit in the L/C
Collateral Account in respect of such Letter of Credit (less, in the case of
such a reduction, the Maximum Available Amount under such

 

(Amended and Restated Security Agreement)

 

19

--------------------------------------------------------------------------------


 

Letter of Credit immediately after such reduction) (A) first, to the payment of
any amounts payable to Collateral Agent pursuant to Section 18 hereof,
(B) second, to the extent of any excess, to the cash collateralization pursuant
to the terms of this Agreement of any outstanding Letters of Credit in respect
of which Borrowers have failed to pay all or a portion of the amounts described
above (such cash collateralization to be apportioned among all such Letters of
Credit in the manner described above), and (C) third, to the extent of any
further excess, as provided in Section 3(a)(ii) of the Intercreditor Agreement.

 

SECTION 17.                                          Additional Remedies for
Intellectual Property Collateral.

 

(a)                       Anything contained herein to the contrary
notwithstanding, upon the occurrence and during the continuation of an Event of
Default, (i) Collateral Agent shall have the right (but not the obligation) to
bring suit, in the name of any Grantor, Collateral Agent or otherwise, to
enforce its rights with respect to any Intellectual Property Collateral, in
which event each Grantor shall, at the request of Collateral Agent, do any and
all lawful acts and execute any and all documents required by Collateral Agent
in aid of such enforcement and each Grantor shall promptly, upon demand,
reimburse and indemnify Collateral Agent as provided in Section 12.4 of the
Credit Agreement and Section 19 hereof, as applicable, in connection with the
exercise of its rights under this Section 17, and, to the extent that Collateral
Agent shall elect not to bring suit to enforce any Intellectual Property
Collateral as provided in this Section 17, each Grantor agrees to use all
commercially reasonable measures, whether by action, suit, proceeding or
otherwise, to prevent the infringement of any material Intellectual Property
Collateral by others and for that purpose agrees to use its commercially
reasonable judgment in maintaining any action, suit or proceeding against any
Person so infringing reasonably necessary to prevent such infringement;
(ii) upon written demand from Collateral Agent, each Grantor shall execute and
deliver to Collateral Agent an assignment or assignments of the Intellectual
Property Collateral and such other documents as are necessary or appropriate to
carry out the intent and purposes of this Agreement; (iii) each Grantor agrees
that such an assignment and/or recording shall be applied to reduce the Secured
Obligations outstanding only to the extent that Collateral Agent (or any Lender)
receives cash proceeds in respect of the sale of, or other realization upon, the
Intellectual Property Collateral; and (iv) within five Business Days after
written notice from Collateral Agent, each Grantor shall make available to
Collateral Agent, to the extent within such Grantor’s power and authority, such
personnel in such Grantor’s employ on the date of such Event of Default as
Collateral Agent may reasonably designate, by name, title or job responsibility,
to permit such Grantor to continue, directly or indirectly, to produce,
advertise and sell the products and services sold or delivered by such Grantor
under or in connection with the Trademarks, Trademark Registrations and
Trademark Rights, such persons to be available to perform their prior functions
on Collateral Agent’s behalf and to be compensated by Collateral Agent at such
Grantor’s expense on a per diem, pro-rata basis consistent with the salary and
benefit structure applicable to each as of the date of such Event of Default.

 

(b)                       If (i) an Event of Default shall have occurred and, by
reason of cure, waiver, modification, amendment or otherwise, no longer be
continuing, (ii) no other Event of Default shall have occurred and be
continuing, (iii) an assignment to Collateral Agent of any rights, title and
interests in and to the Intellectual Property Collateral shall have been
previously made, and (iv) the Secured Obligations shall not have become
immediately due and payable, upon the written request of any Grantor on behalf
of itself and/or any other Grantor, Collateral Agent shall promptly execute and
deliver to each such Grantor such assignments as may be necessary to reassign to
each such Grantor any such rights, title and interests as may have been assigned
to Collateral Agent as aforesaid, subject to any disposition thereof that may
have been made by Collateral Agent; provided, that, after giving effect to such
reassignment, Collateral Agent’s security interest granted pursuant hereto, as
well as all other rights and remedies of Collateral

 

(Amended and Restated Security Agreement)

 

20

--------------------------------------------------------------------------------


 

Agent granted hereunder, shall continue to be in full force and effect; and
provided, further, that, the rights, title and interests so reassigned shall be
free and clear of all Liens other than (A) Liens (if any) encumbering such
rights, title and interest at the time of their assignment to Collateral Agent,
(B) licenses and sublicenses under any Intellectual Property Collateral granted
to any third party by the Collateral Agent pursuant to the exercise of the
rights granted to it under Section 10(b), and (C) Permitted Encumbrances.

 

SECTION 18.                                          Application of Proceeds.

 

Except as expressly provided elsewhere in this Agreement, all Proceeds received
by Collateral Agent in respect of any sale of, collection from, other
realization upon, or any distribution on account of all or any part of the
Collateral shall be applied in the following order of priority; provided, that,
Net Proceeds from Asset Sales and Net Insurance/Condemnation Proceeds arising
from destruction, damage or condemnation of Collateral shall be applied as
provided in the Credit Agreement and the Intercreditor Agreement:

 

FIRST:  To the payment of all costs and expenses of such sale, collection or
other realization, including reasonable compensation to Collateral Agent and its
agents and counsel, and all other expenses, liabilities and advances made or
incurred by Collateral Agent in connection therewith, and all amounts for which
Collateral Agent is entitled to indemnification hereunder and all advances made
by Collateral Agent hereunder for the account of Grantors, and to the payment of
all costs and expenses paid or incurred by Collateral Agent in connection with
the exercise of any right or remedy hereunder;

 

SECOND:  To the ratable payment of all other Secured Obligations for the ratable
benefit of the holders thereof (including any Aggregate Available Amount
deposited into the L/C Collateral Account for outstanding Letters of Credit,
provided that if such Letters of Credit expire without being fully drawn, then
at that time, such excess amounts shall be applied as provided in this
Section 18 to then outstanding Secured Obligations) and, as to obligations
arising under the Credit Agreement, as provided in the Credit Agreement,
provided, that, no Proceeds received by Collateral Agent in respect of any sale
of, collection from, other realization upon, or any distribution on account of
all or any part of any Excluded Collateral shall be applied toward payment of
obligations in respect of any Specified New Senior Debt for which Collateral is
excluded (and neither the holders thereof nor the Permitted Secured Debt
Representative in respect thereof shall be entitled to any increased portion of
any Proceeds of any other Collateral due to such exclusion); provided, further,
that, in making such application in respect of outstanding obligations under
Permitted Secured Debt Documents, the Collateral Agent shall be entitled to
deduct from the share of such Proceeds otherwise payable to the Permitted
Secured Debt Representatives the Permitted Secured Debt holders’ pro rata share
of all amounts that the Collateral Agent has been paid by the Paying
Indemnifying Parties (such term being used in this Section 18 as defined in
Section 7(c) of the Intercreditor Agreement) pursuant to Section 7(c) of the
Intercreditor Agreement; and

 

THIRD:  To the payment to or upon the order of the applicable Grantor, or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct, of any surplus then remaining from such
proceeds.

 

(Amended and Restated Security Agreement)

 

21

--------------------------------------------------------------------------------


 

SECTION 19.                                          Indemnity and Expenses.

 

(a)                       Grantors jointly and severally agree to indemnify
Collateral Agent, each Secured Party, including each Lender, each Other
Permitted Credit Exposure Holder, each holder of Permitted Secured Debt and each
Permitted Secured Debt Representative from and against any and all claims,
losses and liabilities in any way relating to, growing out of or resulting from
this Agreement and the transactions contemplated hereby (including without
limitation enforcement of this Agreement), except to the extent such claims,
losses or liabilities result solely from Collateral Agent’s or such Secured
Party’s, Lender’s, Other Permitted Credit Exposure Holder’s or Permitted Secured
Debt Representative’s or holder’s gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction or from any failure on
the part of Collateral Agent to file any continuation statements with respect to
the Collateral.

 

(b)                       Grantors jointly and severally agree to pay to
Collateral Agent upon demand the amount of any and all costs and expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, that Secured Party may incur in connection with (i) the administration
of this Agreement, (ii) the custody, preservation, use or operation of or the
sale of, collection from, or other realization upon, any of the Collateral,
(iii) the exercise or enforcement of any of the rights of Secured Party
hereunder, or (iv) the failure by any Grantor to perform or observe any of the
provisions hereof.

 

(c)                        The obligations of Grantors in this Section 19 shall
(i) survive the termination of this Agreement and the discharge of Grantors’
other obligations under this Agreement, the Other Permitted Credit Exposure
Documents, the Credit Agreement and the other Loan Documents and (ii), as to any
Grantor that is a party to the Subsidiary Guaranty, be subject to the provisions
thereof regarding contribution among such Grantors.

 

SECTION 20.                                          Continuing Security
Interest; Transfer of Loans; Termination and Release.

 

(a)                       This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect until
the earlier to occur of (A) termination of the security interest granted hereby
pursuant to Section 20(b), and (B) the payment in full of the Secured
Obligations (excluding the Other Permitted Credit Exposure and obligations under
or in respect of the Permitted Secured Debt Documents or contingent obligations
as to which no claim has been asserted), the cancellation or termination of the
Commitments and the cancellation or expiration of all outstanding Letters of
Credit (unless cash collateralized or otherwise backstopped on terms reasonably
acceptable to the Issuing Lender), (ii) be binding upon Grantors and their
respective successors and assigns, and (iii) inure, together with the rights and
remedies of Collateral Agent hereunder, to the benefit of Collateral Agent and
its successors, and permitted transferees and assigns.  Without limiting the
generality of the foregoing clause (iii), (A) but subject to the provisions of
Section 12.8 of the Credit Agreement, any Lender may assign or otherwise
transfer any Loans held by it to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to
Lenders as Secured Parties herein or otherwise, (B) any Other Permitted Credit
Exposure Holder may assign or otherwise transfer any Other Permitted Credit
Exposure to any other Lender or Affiliate of Lender in accordance with the
applicable Other Permitted Credit Exposure Documents and such other permitted
assignee shall thereupon become vested with all the benefits in respect thereof
granted to such Other Permitted Credit Exposure Holder as a Secured Party herein
or otherwise and (C) any holder of any Permitted Secured Debt may assign or
otherwise transfer any Permitted Secured Debt to any other Person in accordance
with the applicable Permitted Secured Debt Documents and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
holder (or its representative) as a Secured Party herein or otherwise.

 

(Amended and Restated Security Agreement)

 

22

--------------------------------------------------------------------------------


 

(b)                       Upon the earlier to occur of (i) payment in full of
all Secured Obligations (excluding the Other Permitted Credit Exposure and
obligations under or in respect of the Permitted Secured Debt Documents or
contingent obligations as to which no claim has been asserted), the cancellation
or termination of the Commitments and the cancellation or expiration of all
outstanding Letters of Credit (unless cash collateralized or otherwise
backstopped on terms reasonably acceptable to the Issuing Lender), and (ii) the
first date on which the Collateral no longer secures the Obligations and upon
election of Grantors and delivery of notice of such election to the Collateral
Agent, the security interest granted hereby shall automatically terminate and
all rights to the Collateral shall revert to the applicable Grantors.  If any of
the Collateral shall be sold, transferred or otherwise disposed of by any
Grantor in a transaction permitted by the Credit Agreement, or any Collateral is
acquired by any Loan Party after the Closing Date financed with Indebtedness
secured by a Lien permitted by Section 8.2(a)(vi) of the Credit Agreement, or
if, as a result of a transaction permitted by the Credit Agreement (including,
without limitation, a transaction resulting in the Grantor no longer being a
Subsidiary of Company), any Grantor is no longer required by the terms of the
Credit Agreement to be a Grantor hereunder or any Collateral is no longer
required to be covered by a security interest hereunder, such portion of the
Collateral shall automatically be released from any Liens created hereby, all
without delivery of any instrument or performance of any act by any party, and
all rights to such Collateral shall revert to the resulting owner of such
Collateral. In the case of any release referred to in the two immediately
preceding sentences, at such Grantor’s expense, the Collateral Agent shall
promptly deliver to such Grantor any such Collateral held by the Collateral
Agent hereunder (or certificate of title evidencing any such Collateral in the
Collateral Agent’s possession), and execute and deliver to such Grantor all
releases or other documents, including UCC termination statements and releases
of certificates of title, reasonably necessary or desirable for the release of
the Liens created hereby on such Collateral. In addition, the Collateral Agent
shall release the Collateral Agent’s security interest in a Deposit Account in
which a Grantor has granted a security interest as permitted under
Section 8.2(a) of the Credit Agreement, upon certification by the relevant
Grantor (x) specifying the applicable Deposit Account, and (y) stating that the
applicable Deposit Account is being pledged as permitted by subsection 8.2(a) of
the Credit Agreement.  Upon the receipt of such certification, Collateral Agent
shall, at Grantor’s expense, so long as no Event of Default has occurred and is
continuing, execute and deliver such releases of its security interest in such
Collateral which is to be so sold, transferred or disposed of or, in the case of
the Deposit Account that is to be subjected to a lien permitted under
Section 8.2(a) of the Credit Agreement, as may be reasonably requested by such
Grantor).  Further, if Requisite Lenders under the Credit Agreement, or if
required, all Lenders, consent to the release or reconveyance of any of the
Collateral, Collateral Agent shall release, and at Grantors’ expense execute and
deliver any necessary releases of, its security interest in such Collateral in
connection therewith and all such reconveyances or transfers shall be without
recourse to the Collateral Agent or the Secured Parties and without
representation or warranty of any kind.

 

SECTION 21.                                          Collateral Agent as Agent.

 

(a)                       Pursuant to the Intercreditor Agreement, Collateral
Agent has been appointed to act as Collateral Agent hereunder by the Secured
Parties and, by such appointment, Lenders, Other Permitted Credit Exposure
Holders and Permitted Secured Debt Representatives shall be obligated, and shall
have the right hereunder, to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking any
action (including without limitation the release or substitution of Collateral),
solely in accordance with this Agreement and the Intercreditor Agreement;
provided that Collateral Agent shall exercise, or refrain from exercising, any
remedies provided for in Section 16 in accordance with the instructions of
Requisite Obligees (as defined in the Intercreditor Agreement).  In furtherance
of the foregoing provisions of this Section 21(a), each Lender, Other

 

(Amended and Restated Security Agreement)

 

23

--------------------------------------------------------------------------------


 

Permitted Credit Exposure Holder and Permitted Secured Debt Representative, by
its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by each such Lender, Other Permitted Credit Exposure
Holder and Permitted Secured Debt Representative that all rights and remedies
hereunder may be exercised solely by Collateral Agent for the benefit of Secured
Parties, in accordance with the terms of this Section 21(a).

 

(b)                       Collateral Agent shall not be deemed to have any duty
whatsoever with respect to any Other Permitted Credit Exposure Holder or
Permitted Secured Debt Representative until it shall have received written
notice in form and substance satisfactory to Collateral Agent from a Grantor, or
such Other Permitted Credit Exposure Holder or Permitted Secured Debt
Representative as to the existence and terms of the applicable Other Permitted
Credit Exposure Documents or Permitted Secured Debt Documents, as the case may
be.

 

(c)                        References to the Collateral Agent with respect to
periods prior to the date of the Agreement shall mean and refer to DBTCA in such
capacity.

 

SECTION 22.                                          Additional Grantors.

 

The initial Subsidiary Grantors hereunder shall be such of the Subsidiaries of
Company as are signatories hereto on the date hereof.  From time to time
subsequent to the date hereof, additional Subsidiaries of Company (including,
without limitation, Additional Domestic Subsidiary Borrowers) may become parties
hereto as additional Grantors (each an “Additional Grantor”), by executing a
Counterpart substantially in the form of Exhibit I annexed hereto.  Upon
delivery of any such Counterpart to Collateral Agent, notice of which is hereby
waived by Grantors, each such Additional Grantor shall be a Grantor and shall be
as fully a party hereto as if such Additional Grantor were an original signatory
hereto.  Each Grantor expressly agrees that its obligations arising hereunder
shall not be affected or diminished by the addition or release of any other
Grantor hereunder, nor by any election of Collateral Agent not to cause any
Subsidiary of Company to become an Additional Grantor hereunder.  This Agreement
shall be fully effective as to any Grantor that is or becomes a party hereto
regardless of whether any other Person becomes or fails to become or ceases to
be a Grantor hereunder.

 

SECTION 23.                                          Amendments; Etc.

 

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by
Collateral Agent and, in the case of any such amendment or modification, by
Grantors; provided, that, this Agreement may be modified by the execution of a
Counterpart by an Additional Grantor in accordance with Section 22 and Grantors
hereby waive any requirement of notice of or consent to any such amendment.  Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given.

 

SECTION 24.                                          Notices.

 

Any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served or sent by e-mail or telefacsimile or
United States mail or courier service and shall be deemed to have been given
when delivered in person or by courier service, upon receipt of e-mail or
telefacsimile, or three Business Days after depositing it in the United States
mail with postage prepaid and properly addressed; provided, that, notices to
Collateral Agent shall not be effective

 

(Amended and Restated Security Agreement)

 

24

--------------------------------------------------------------------------------


 

until received.  For the purposes hereof, the address of each Grantor shall be
c/o Borrowers’ Agent at the address set forth therefor in the Credit Agreement
and the address of each other party hereto shall be as provided in the Credit
Agreement or as set forth under such party’s name on the signature pages hereof
or such other address as shall be designated by such party in a written notice
delivered to the other parties hereto.

 

SECTION 25.                                          Failure or Indulgence Not
Waiver; Remedies Cumulative.

 

No failure or delay on the part of Collateral Agent in the exercise of any
power, right or privilege hereunder shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
any other or further exercise thereof or of any other power, right or
privilege.  All rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

 

SECTION 26.                                          Severability.

 

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

SECTION 27.                                          Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

SECTION 28.                                          Governing Law; Terms;
Rules of Construction.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK) WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC
PROVIDES THAT THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES
HEREUNDER, IN RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.  The rules of construction set
forth in Section 1.2 of the Credit Agreement shall be applicable to this
Agreement mutatis mutandis.

 

SECTION 29.                                          Consent to Jurisdiction and
Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE

 

(Amended and Restated Security Agreement)

 

25

--------------------------------------------------------------------------------


 

JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO SUCH GRANTOR AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 24; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (III) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH GRANTOR IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT; (V) AGREES THAT COLLATERAL AGENT RETAINS THE RIGHT TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND (VI) AGREES
THAT THE PROVISIONS OF THIS SECTION 29 RELATING TO JURISDICTION AND VENUE SHALL
BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE UNDER NEW YORK
GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

SECTION 30.                                          Waiver of Jury Trial.

 

EACH GRANTOR AND COLLATERAL AGENT HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT.  The scope of this waiver is intended to be all encompassing of
any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including without limitation contract
claims, tort claims, breach of duty claims, and all other common law and
statutory claims.  Each Grantor and Collateral Agent acknowledge that this
waiver is a material inducement for each Grantor and Collateral Agent to enter
into a business relationship, that each Grantor and Collateral Agent have
already relied on this waiver in entering into this Agreement and that each will
continue to rely on this waiver in their related future dealings.  Each Grantor
and Collateral Agent further warrant and represent that each has reviewed this
waiver with its legal counsel, and that each knowingly and voluntarily waives
its jury trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 30
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

 

SECTION 31.                                          Counterparts.

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts (including by telecopy or electronic
PDF), each of which when so executed and delivered shall be deemed an original,
but all such counterparts together shall constitute but one and the same
instrument; signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are physically
attached to the same document.

 

SECTION 32.                                          Amendment and Restatement.

 

This Agreement amends, restates, supersedes, and replaces in its entirety the
Existing Security Agreement.  The security interest granted by each Grantor in
the “Collateral” under and as defined in the Existing Security Agreement
continues without interruption under this Agreement and such

 

(Amended and Restated Security Agreement)

 

26

--------------------------------------------------------------------------------


 

security interest is hereby ratified and confirmed in all respects.  Nothing
contained herein shall be construed as a novation of the obligations outstanding
under the Existing Security Agreement, which shall remain in full force and
effect, except as modified hereby.  Nothing express or implied in this Agreement
shall be construed as a release or discharge of any Grantor under the Existing
Security Agreement.

 

(Amended and Restated Security Agreement)

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

On behalf of each entity named on Schedule A annexed hereto, in the capacity set
forth for such entity on such Schedule A

 

 

 

By:

/s/ James W. Baehren

 

 

James W. Baehren

 

Signature Page to Amended and Restated Security Agreement

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

By:

/s/ Peter Cucchiara

 

 

Name:

Peter Cucchiara

 

 

Title:

Vice President

 

 

By:

/s/ Michael Winters

 

 

Name:

Michael Winters

 

 

Title:

Vice President

 

Signature Page to Amended and Restated Security Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT I TO
SECURITY AGREEMENT

 

[FORM OF COUNTERPART]

 

COUNTERPART (this “Counterpart”), dated _______, 2015, is delivered pursuant to
Section 22 of the Security Agreement referred to below.  The undersigned hereby
agrees that this Counterpart may be attached to the Amended and Restated
Security Agreement, dated as of April 22, 2015 (as it may be from time to time
amended, modified or supplemented, the “Security Agreement”; capitalized terms
used herein not otherwise defined herein shall have the meanings ascribed
therein), among [Insert Company Name], the other Grantors named therein, and
Deutsche Bank AG, New York Branch, as Collateral Agent.  The undersigned by
executing and delivering this Counterpart hereby becomes a Grantor under the
Security Agreement in accordance with Section 22 thereof and agrees to be bound
by all of the terms thereof.

 

The undersigned hereby assigns to Collateral Agent, for the ratable benefit of
the Secured Parties, and hereby grants to Collateral Agent, for the ratable
benefit of the Secured Parties (in each case, subject to Section 2 of the
Security Agreement with respect to any Specified New Senior Debt (as defined in
the Intercreditor Agreement)) a security interest in all of such Grantor’s
right, title and interest in and to the Collateral, whether now owned or
hereafter acquired, subject to all of the terms and provisions of the Security
Agreement, as if such Collateral of the undersigned had been subject to the
Security Agreement on the date of its original execution.

 

Without limiting the generality of the foregoing, the undersigned hereby:

 

(i)                  authorizes the Collateral Agent to add the information set
forth on the Schedules to this Counterpart to the correlative Schedules attached
to the Security Agreement;

 

(ii)               agrees that all Collateral of the undersigned, including the
items of property described on the Schedules hereto, shall become part of the
Collateral and shall secure all Secured Obligations; and

 

(iii)            makes the representations and warranties set forth in the
Security Agreement, as amended hereby, to the extent relating to the
undersigned.

 

 

[NAME OF ADDITIONAL GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I-1

--------------------------------------------------------------------------------


 

EXHIBIT II TO
SECURITY AGREEMENT

 

PLEDGE AMENDMENT

 

This Pledge Amendment, dated ________, 2015, is delivered pursuant to the
Amended and Restated Security Agreement, dated April 22, 2015 between
OWENS-ILLINOIS GROUP, INC., a Delaware corporation (“Company”), each of THE
DIRECT AND INDIRECT SUBSIDIARIES of Company party thereto (each of such
Subsidiaries being a “Subsidiary Grantor” and collectively “Subsidiary
Grantors”), each ADDITIONAL GRANTOR that may become a party thereto after the
date hereof in accordance with Section 22 thereof (each of the Company, each
Subsidiary Grantor, and each Additional Grantor being a “Grantor” and
collectively the “Grantors”), and DEUTSCHE BANK AG, NEW YORK BRANCH as
Collateral Agent (as it may be from time to time amended, modified or
supplemented, the “Security Agreement”).  Capitalized terms used herein not
otherwise defined herein shall have the meanings ascribed thereto in the
Security Agreement.

 

Grantor hereby agrees that the [Pledged Shares] [Pledged Debt] listed on the
schedule attached hereto shall be deemed to be part of the [Pledged Shares]
[Pledged Debt] and shall become part of the Securities Collateral and shall
secure all Secured Obligations. Grantor hereby pledges and collaterally assigns
to Collateral Agent, for the ratable benefit of the Secured Parties, and hereby
grants to Collateral Agent, for the ratable benefit of the Secured Parties (in
each case, subject to Section 2 of the Security Agreement with respect to any
Specified New Senior Debt (as defined in the Intercreditor Agreement)) a
security interest in all of such Grantor’s right, title and interest in and to
the [Pledged Shares] [Pledged Debt], subject to all of the terms and provisions
of the Security Agreement, as if such [Pledged Shares] [Pledged Debt] of the
undersigned had been subject to the Security Agreement on the date of its
original execution.

 

IN WITNESS WHEREOF, Grantor has caused this Pledge Amendment to be duly executed
and delivered by its duly authorized officer as of _____________.

 

 

[GRANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

II-2

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Grantors

 

Title of Officer Executing on Behalf of Such
Grantor

Owens-Illinois Group Inc.

 

Vice President

Owens-Illinois General Inc.

 

Vice President

Owens-Brockway Packaging, Inc.

 

Vice President

Owens-Brockway Glass Container Inc.

 

Senior Vice President

OI General FTS Inc.

 

Vice President

OI Australia Inc.

 

Vice President

 

II-3

--------------------------------------------------------------------------------


 

SCHEDULES TO

AMENDED AND

RESTATED SECURITY

AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(e)(i)

 

PLEDGED SHARES

 

See attached

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(e)(i)

 

The following constitute certificated Pledged Shares, the certificates of which
are delivered to the Collateral Agent:

 

 

 

 

 

 

% of Pledged

 

Class

 

Number

 

 

 

 

 

 

 

 

Ownership

 

of

 

of

 

Cert

 

Stock Issuer

 

Stock Owner

 

Interest

 

Stock

 

Shares

 

No (s)

 

1.

Brockway Realty Corporation

 

Owens-Brockway Glass Container Inc.

 

100

%

Common

 

1,000

 

2

 

2.

OI Auburn Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Common

 

100

 

1

 

3.

OI Australia Inc.

 

Owens-Illinois Group, Inc.

 

100

%

Common

 

100

 

5

 

4.

OI California Containers Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Common

 

100

 

2

 

5.

OI Castalia STS Inc.

 

OI General FTS Inc.

 

100

%

Common

 

100

 

1

 

6.

OI International Holdings Inc.

 

Owens-Brockway Glass Container Inc.

 

65

%

Common

 

100

 

1

 

7.

OI Levis Park STS Inc.

 

OI General FTS Inc.

 

100

%

Common

 

100

 

1

 

8.

OI Puerto Rico STS Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Common

 

100

 

2

 

9.

OIB Produvisa Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Common

 

100

 

2

 

10.

Owens-Illinois General Inc.

 

OI General FTS Inc.

 

100

%

Common

 

100

 

2

 

11.

Seagate II, Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Common

 

100

 

1

 

12.

Seagate III, Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Common

 

100

 

1

 

13.

Seagate, Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Common

 

5

 

2

 

14.

Universal Materials, Inc.

 

Owens-Illinois General Inc.

 

100

%

Common

 

442

 

4

 

 

The following equity interests constitute Pledged Shares for which no
certificates exist (and accordingly will not be delivered to the Collateral
Agent):

 

--------------------------------------------------------------------------------


 

 

 

 

 

% of Pledged

 

 

 

Equity Issuer

 

Type of Entity

 

Ownership Interest

 

Stock Owner

 

1. NHW Auburn, LLC

 

New York limited liability company

 

100

%

Owens-Brockway Glass Container Inc.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(e)(ii)

 

PLEDGED DEBT

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(e)(ii)

 

PLEDGED DEBT

 

 

 

Amount of

 

 

 

 

 

Indebtedness as of

 

 

 

Debt Issuer

 

December 31, 2014

 

Pledged By

 

 

 

 

 

 

 

Bolivian Investments Inc.

 

$0

 

Owens-Brockway Glass Container Inc.

 

Brockway Realty Corporation

 

$0

 

Owens-Brockway Glass Container Inc.

 

OI International Holdings Inc.

 

$0

 

Owens-Brockway Glass Container Inc.

 

Seagate III, Inc.

 

$0

 

Owens-Brockway Glass Container Inc.

 

Seagate Inc.

 

$0

 

Owens-Brockway Glass Container Inc.

 

The Andover Group Inc.

 

$0

 

Owens-Brockway Glass Container Inc.

 

OI Auburn Inc.

 

$0

 

Owens-Brockway Glass Container Inc.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(f)(iii)

 

U.S. COPYRIGHTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 1(f)(iii)

 

U.S. COPYRIGHTS

 

Title

 

Owner

 

Reg. No.

 

Reg. Date

 

Status

BBDRAW, version 2.2.

 

Owens-Brockway Glass Container Inc.

 

TXu000801723

 

24-Jun-97

 

Registered

Blow

 

Owens-Brockway Glass Container Inc.

 

TXu000801622

 

24-Jun-97

 

Registered

Heat balance III: simulation of glass melting furnace.

 

Owens-Brockway Glass Container Inc.

 

TXu000737720

 

10-May-96

 

Registered

Heat balance oxy.

 

Owens-Brockway Glass Container Inc.

 

TXu000737719

 

10-May-96

 

Registered

IMPACT.

 

Owens-Brockway Glass Container Inc.

 

TXu000819451

 

24-Jun-97

 

Registered

MCS

 

Owens-Brockway Glass Container Inc.

 

TXu000737950

 

10-May-96

 

Registered

Motion profile generator—ESO.

 

Owens-Brockway Glass Container Inc.

 

TXu000821716

 

24-Jun-97

 

Registered

Motion profile generator-lehr loader.

 

Owens-Brockway Glass Container Inc.

 

TXu000804328

 

24-Jun-97

 

Registered

Multi-axis Servo software.

 

Owens-Brockway Glass Container Inc.

 

TXu000731209

 

13-Mar-96

 

Registered

OBEDIT: version 1.0.0.

 

Owens-Brockway Glass Container Inc.

 

TXu000725798

 

29-Jan-96

 

Registered

PBDRAW.

 

Owens-Brockway Glass Container Inc.

 

TXu000819450

 

24-Jun-97

 

Registered

Press.

 

Owens-Brockway Glass Container Inc.

 

TXu000737873

 

10-May-96

 

Registered

Servo Gob delivery.

 

Owens-Brockway Glass Container Inc.

 

TXu000906730

 

02-Apr-98

 

Registered

Servo Lehr Loader.

 

Owens-Brockway Glass Container Inc.

 

TXu000737721

 

10-May-96

 

Registered

Servo parallel shears software.

 

Owens-Brockway Glass Container Inc.

 

TXu000731210

 

13-Mar-96

 

Registered

Servo ware handling.

 

Owens-Brockway Glass Container Inc.

 

TXu000884192

 

02-Apr-98

 

Registered

Subroutine stress.

 

Owens-Brockway Glass Container Inc.

 

TXu000801621

 

24-Jun-97

 

Registered

Motion profile generator—needle : software.

 

Owens-Brockway Glass Containers, Inc., a unit of Owens-Illinois, Inc.

 

TXu000816604

 

24-Jun-97

 

Registered

Confined space entry program.

 

Owens-Illinois General, Inc.

 

TXu000546578

 

13-Nov-92

 

Registered

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(d)

 

OFFICE LOCATIONS

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(d)

 

OFFICE LOCATIONS, TYPE AND JURISDICTION OF ORGANIZATION

 

 

 

 

 

 

 

Jurisdiction of

 

Name of Grantor

 

Type of Organization

 

Office Locations

 

Organization

 

OI Australia Inc.

 

Corporation

 

One Michael Owens Way Perrysburg, OH 43551

 

Delaware

 

OI General FTS Inc.

 

Corporation

 

One Michael Owens Way Perrysburg, OH 43551

 

Delaware

 

Owens-Brockway Glass Container Inc.

 

Corporation

 

One Michael Owens Way Perrysburg, OH 43551

 

Delaware

 

Owens-Brockway Packaging, Inc.

 

Corporation

 

One Michael Owens Way Perrysburg, OH 43551

 

Delaware

 

Owens-Illinois General Inc.

 

Corporation

 

One Michael Owens Way Perrysburg, OH 43551

 

Delaware

 

Owens-Illinois Group, Inc.

 

Corporation

 

One Michael Owens Way Perrysburg, OH 43551

 

Delaware

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(e)

 

OTHER NAMES; FEINS;

ORGANIZATIONAL

IDENTIFICATION NUMBERS

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(e)

 

OTHER NAMES; FEINS; ORGANIZATIONAL ID NO.

 

 

 

Other

 

 

 

ORGANIZATIONAL

 

Name of Grantor

 

Names

 

FEIN

 

ID NO.

 

OI Australia Inc.

 

None

 

34-1864776

 

2884944

 

OI General FTS Inc.

 

None

 

22-2784178

 

2119422

 

Owens-Brockway Glass Container Inc.

 

None

 

22-2784144

 

2119611

 

Owens-Brockway Packaging, Inc.

 

None

 

34-1559346

 

2119408

 

Owens-Illinois General Inc.

 

None

 

22-2784167

 

2119741

 

Owens-Illinois Group, Inc.

 

None

 

34-1559348

 

2119887

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(h)

 

FILING OFFICES

 

--------------------------------------------------------------------------------


 

SCHEDULE 4(h)

 

FILING OFFICES

 

 

 

The applicable Filing Office(s) in the Following

 

Name of Grantor

 

Jurisdictions

 

OI Australia Inc.

 

Delaware Secretary of State

 

OI General FTS Inc.

 

Delaware Secretary of State

 

Owens-Brockway Glass Container Inc.

 

Delaware Secretary of State

 

Owens-Brockway Packaging, Inc.

 

Delaware Secretary of State

 

Owens-Illinois General Inc.

 

Delaware Secretary of State

 

Owens-Illinois Group, Inc.

 

Delaware Secretary of State

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

NAME / NOTICE ADDRESS

FOR EACH GRANTOR

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Notice Address for each Grantor

 

One Michael Owens Way

Perrysburg, OH 43551

 

 

 

Title of Officer Executing on Behalf of Such

 

Names of Grantors

 

Grantor

 

OI Australia Inc.

 

Vice President

 

OI General FTS Inc.

 

Vice President

 

Owens-Brockway Glass Container Inc.

 

Senior Vice President

 

Owens-Brockway Packaging, Inc.

 

Vice President

 

Owens-Illinois General Inc.

 

Vice President

 

Owens-Illinois Group, Inc.

 

Vice President

 

 

--------------------------------------------------------------------------------


 

Exhibit 5.1(j)(B)

 

FORM OF PLEDGE AGREEMENT

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

FOURTH AMENDED AND RESTATED PLEDGE AGREEMENT

 

This FOURTH AMENDED AND RESTATED PLEDGE AGREEMENT (as amended, amended and
restated or otherwise modified from time to time, herein called this
“Agreement”) is dated as of April 22, 2015 between OWENS-ILLINOIS GROUP, INC., a
Delaware corporation (“Company”) and OWENS-BROCKWAY PACKAGING, INC., a Delaware
corporation (“Packaging”) (each a “Pledgor” and collectively, the “Pledgors”),
DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as Collateral Agent (in such capacity
herein called the “Collateral Agent”) for the Lenders (as hereinafter defined),
the trustee under the Existing Holdings Senior Notes Indenture (as hereinafter
defined) (the “Existing Holdings Senior Notes Trustee”), the Other Permitted
Credit Exposure Holders (as hereinafter defined) and the Permitted Secured Debt
Representatives (as hereinafter defined).  Initially capitalized terms used
herein without definition are defined in the Credit Agreement (as hereinafter
defined).

 

R E C I T A L S

 

1.             Certain lenders entered into a Secured Credit Agreement dated as
of April 23, 2001 (as amended through the fourth amendment thereto, the
“Original Credit Agreement”) with Company and certain of its subsidiaries.

 

2.             In connection with the Original Credit Agreement, the prior
lender agent and Collateral Agent executed a certain Intercreditor Agreement
dated as of April 23, 2001 (as amended through the first amendment thereto and
as supplemented by various acknowledgments thereto, the “Original Intercreditor
Agreement”) and the Pledgors and Collateral Agent executed a certain Pledge
Agreement dated as of April 23, 2001 (as amended through the first amendment
thereto, the “Original Pledge Agreement”).

 

3.             Pursuant to the Original Intercreditor Agreement and the Original
Pledge Agreement, upon the execution by the Existing Holdings Senior Notes
Trustee of an acknowledgment to the Original Intercreditor Agreement,
acknowledgment of such acknowledgment by Borrowers’ Agent and delivery of such
acknowledgment to Collateral Agent, the Existing Holdings Senior Notes (as
defined below) issued by Owens-Illinois, Inc., a Delaware corporation
(“Holdings”) under that certain Indenture dated as of May 20, 1998 (as amended,
supplemented or otherwise modified from time to time, the “Existing Holdings
Senior Notes Indenture”) entered into with the Existing Holdings Senior Notes
Trustee were guarantied by Company and Packaging on a subordinated basis (the
“Existing Holdings Senior Notes Subordinated Guaranty”) and such guaranty and
the Existing Holdings Senior Notes were secured by certain Collateral) on a
subordinated, second-lien basis pursuant to the Original Pledge Agreement. 
“Existing Holdings Senior Notes” means the 7.80% Senior Debentures due 2018 in
the original aggregate principal amount of $250,000,000.  Such acknowledgment
has been so executed, delivered and acknowledged with respect to the Existing
Holdings Senior Notes.

 

4.             Certain lenders and DB as agent and representative thereof then
entered into a certain First Amended and Restated Secured Credit Agreement as of
June 13, 2003 with the Borrowers named therein, Company and Borrowers’ Agent (as
amended through the first amendment thereto, the “First Amended and Restated
Credit Agreement”) which amended and restated the Original Credit Agreement in
its entirety.

 

--------------------------------------------------------------------------------


 

5.             In connection with the First Amended and Restated Credit
Agreement, the Pledgors and DBTCA as collateral agent (in such capacity, the
“Existing Collateral Agent”) executed a certain Amended and Restated Pledge
Agreement dated as of June 13, 2003 (as amended through the second amendment
thereto, the “Amended and Restated Pledge Agreement”), and prior lender agent
and Collateral Agent executed a certain Amended and Restated Intercreditor
Agreement dated as of June 13, 2003 (as amended through the second amendment
thereto and as supplemented by various acknowledgments thereto, the “Amended and
Restated Intercreditor Agreement”).

 

6.             The lenders and DB as agent and representative thereof then
entered into a certain Second Amended and Restated Secured Credit Agreement
dated as of March 15, 2004 with the Borrowers named therein, Company and
Borrowers’ Agent (as amended through the first amendment thereto, the “Second
Amended and Restated Credit Agreement”) which amended and restated the First
Amended and Restated Credit Agreement in its entirety, and then entered into a
certain Third Amended and Restated Secured Credit Agreement dated as of
October 7, 2004 with the Borrowers named therein, Company and Borrowers’ Agent
(as amended through the first amendment thereto, the “Third Amended and Restated
Credit Agreement”) which amended and restated the Second Amended and Restated
Credit Agreement in its entirety, and then entered into a new Credit Agreement
dated as of June 14, 2006 (as amended through the fourth amendment thereto, the
“2006 Credit Agreement”) which amended and restated the Third Amended and
Restated Credit Agreement in its entirety.

 

7.             In connection with the 2006 Credit Agreement, the Pledgors and
Existing Collateral Agent executed a certain Second Amended and Restated Pledge
Agreement dated as of June 14, 2006 (as amended from time to time, the “Second
Amended and Restated Pledge Agreement”), and prior lender agent and Collateral
Agent executed a certain Second Amended and Restated Intercreditor Agreement
dated as of June 14, 2006 (the “Second Amended and Restated Intercreditor
Agreement”).

 

8.             The Lenders and Deutsche Bank AG New York Branch, as agent and
representative thereof (in such capacity, “Lender Agent”) have entered into a
certain Credit Agreement and Syndicated Facility Agreement dated as of May 19,
2011 with the Borrowers named therein, Company and Owens-Illinois General, Inc.
(the “Borrowers’ Agent”) (as amended, amended and restated, supplemented, or
otherwise modified from time to time through the date hereof, the “Existing
Credit Agreement”).  The Existing Credit Agreement refinanced and replaced the
2006 Credit Agreement in its entirety, has been designated in writing as such by
the Borrowers’ Agent, and Collateral Agent has consented thereto and
acknowledged the termination of the 2006 Credit Agreement by DB, in its capacity
as collateral agent to the lenders thereunder.

 

9.             In connection with the Existing Credit Agreement, the Pledgors
and Collateral Agent executed a certain Third Amended and Restated Pledge
Agreement dated as of May 19, 2011 (as amended from time, the “Third Amended and
Restated Pledge Agreement”) and prior lender agent and Collateral Agent executed
a certain Third Amended and Restated Intercreditor Agreement dated as of May 19,
2011.

 

10.          The Lenders and Lender Agent have entered into a certain Amended
and Restated Credit Agreement and Syndicated Facility Agreement dated as of
April 22, 2015 with the Borrowers named therein, Company and Borrowers’ Agent
(as amended, amended and restated, supplemented, or otherwise modified from time
to time, the “Credit Agreement”, which term shall also include and refer to any
successor or replacement facility of Company and/or its Subsidiaries designated
in writing as such by Borrowers’ Agent with Collateral Agent’s consent and
acknowledgment of the termination of the Existing Credit Agreement by an agent
to the lenders thereunder).  The Credit Agreement refinances and replaces the
Existing Credit Agreement in its entirety, is hereby designated in

 

(Pledge Agreement)

 

2

--------------------------------------------------------------------------------


 

writing as such by the Borrowers’ Agent, and Collateral Agent hereby consents
thereto and acknowledges the amendment and restatement of the Existing Credit
Agreement by DB, in its capacity as collateral agent to the lenders thereunder.

 

11.          After the execution of the Original Intercreditor Agreement,
certain holders of Other Permitted Credit Exposure (as defined below), executed
acknowledgments thereto, to the Amended and Restated Intercreditor Agreement or
to the Second Amended and Restated Intercreditor Agreement, as applicable, which
acknowledgments were acknowledged by Borrowers’ Agent and delivered to
Collateral Agent, pursuant to which such persons agreed to be bound by the terms
of the Original Intercreditor Agreement, the Amended and Restated Intercreditor
Agreement or the Second Amended and Restated Intercreditor Agreement, as
applicable, and by virtue of such execution, acknowledgment and delivery, the
obligations held by such holders became secured by the Original Pledge Agreement
and/or the Amended and Restated Pledge Agreement and/or the Second Amended and
Restated Intercreditor Agreement and/or the Intercreditor Agreement.

 

12.          Pursuant to that certain Assignment Agreement dated as of April 22,
2015 (the “Assignment Agreement”) and Section 12.18 of the Credit Agreement,
DBTCA resigned as Collateral Agent (as defined in the Existing Credit Agreement)
and the Lenders appointed DB as Collateral Agent (as defined in the Credit
Agreement), and Existing Collateral Agent assigned and Collateral Agent assumed
the interest in and to all of the rights, duties and obligations of the
“Collateral Agent” under the Loan Documents (as defined in the Existing Credit
Agreement), including the Third Amended and Restated Pledge Agreement.

 

13.          In connection with the Credit Agreement, Company, Packaging and
Collateral Agent desire to amend and restate the Third Amended and Restated
Pledge Agreement in its entirety as set forth herein.

 

14.          Company has guarantied all Obligations (as defined below) pursuant
to Section 9 of the Credit Agreement.

 

15.          Packaging and the other Subsidiary Guarantors have guarantied all
Obligations as defined in and now or hereafter existing under the Credit
Agreement (collectively, the “Obligations”) pursuant to a certain Amended and
Restated Subsidiary Guaranty dated as of April 22, 2015 (as amended, amended and
restated or otherwise modified from time to time, the “Subsidiary Guaranty”).

 

16.          Company is the legal and beneficial owner of (i) the shares of
stock described in Part I of Schedule I hereto (the “Company Pledged Shares”)
issued by the corporations named therein, which shares constitute the percentage
of all of the issued and outstanding shares of all classes of capital stock of
such companies identified in Part I of said Schedule I, and (ii) the
indebtedness described in Part II of said Schedule I (the “Company Pledged
Debt”) issued by the obligors named therein.  Packaging is the legal and
beneficial owner of (i) the shares of stock described in Part I of Schedule II
hereto (the “Packaging Pledged Shares”) issued by the corporation named therein,
which shares constitute the percentage of all of the issued and outstanding
shares of all classes of capital stock of such company identified in Part I of
said Schedule II, and (ii) the indebtedness described in Part II of said
Schedule II (the “Packaging Pledged Debt”) issued by the obligor named therein
(collectively, the Company Pledged Shares and the Packaging Pledged Shares are
referred to herein as the “Pledged Shares”, and the Company Pledged Debt and the
Packaging Pledged Debt are referred to herein as the “Pledged Debt”).

 

17.          Company and Restricted Subsidiaries of Company have incurred, and
it is contemplated that, from time to time in the future, Company and Restricted
Subsidiaries of Company may incur, obligations to Lenders or affiliates of
Lenders arising out of loans, advances, overdrafts, interest

 

(Pledge Agreement)

 

3

--------------------------------------------------------------------------------


 

rate, currency or hedge products and other derivative exposures (including under
Interest Rate Agreements, Currency Agreements and Commodities Agreements) or
extensions of credit to the extent permitted under the Credit Agreement (“Other
Permitted Credit Exposure”).  Company and Packaging have guarantied such Other
Permitted Credit Exposure pursuant, and subject, to Section 9 of the Credit
Agreement and the Subsidiary Guaranty, respectively.  Each holder of any such
Other Permitted Credit Exposure, including those holders of Other Permitted
Credit Exposure set forth on Exhibit I to the Intercreditor Agreement (as
defined below) is referred to herein as an “Other Permitted Credit Exposure
Holder” and, collectively, all such Holders are referred to as “Other Permitted
Credit Exposure Holders”.  The documents and instruments evidencing or relating
to any such Other Permitted Credit Exposure (including the foregoing guaranties)
are referred to as the “Other Permitted Credit Exposure Documents”.

 

18.          It is contemplated that, from time to time in the future to the
extent permitted by the Credit Agreement, Company and/or Packaging or
Owens-Brockway and/or the other Subsidiary Guarantors may issue and/or guaranty,
certain Permitted Secured Debt.  Any indenture, debenture, note, guaranty,
credit agreement or other document executed by Company or Packaging or
Owens-Brockway and/or the other Subsidiary Guarantors in connection with the
issuance of any such Permitted Secured Debt is referred to herein as a
“Permitted Secured Debt Document” individually and the “Permitted Secured Debt
Documents” collectively.  Any trustee or like representative of the holders of
any such Permitted Secured Debt acting in such capacity for the benefit of the
holders of Permitted Secured Debt is referred to herein as a “Permitted Secured
Debt Representative”.

 

19.          The Pledgors wish to confirm the making and continuation of the
pledge and grant of security interests in the Pledged Collateral in favor of
Collateral Agent for the benefit of the Lenders, the Other Permitted Credit
Exposure Holders and the holders of any Permitted Secured Debt and the Permitted
Secured Debt Representatives (collectively, the “Senior Secured Parties”), for
the benefit of the holders of the Existing Holdings Senior Notes and the
Existing Holdings Senior Notes Trustee (collectively, the “Second Priority
Secured Parties”, and together with the Senior Secured Parties, the “Secured
Parties”).

 

20.          Collateral Agent, the Lender Agent, the Existing Holdings Senior
Notes Trustee and the current Other Permitted Credit Exposure Holders have
entered into a Third Amended and Restated Intercreditor Agreement dated as of
May 19, 2011 (such Third Amended and Restated Intercreditor Agreement as it may
hereafter be amended, amended and restated or otherwise modified from time to
time being the “Intercreditor Agreement”) which provides for, inter alia, the
appointment of Collateral Agent to administer the Pledged Collateral.  Any
Permitted Secured Debt Representative and any Other Permitted Credit Exposure
Holder shall only be entitled to the benefits of this Agreement, and shall only
be a Secured Party hereunder, if such Person (or the representative thereof) has
prior to the date hereof executed and delivered to Collateral Agent an
acknowledgment to the Original Intercreditor Agreement, the Amended and Restated
Intercreditor Agreement, the Second Amended and Restated Intercreditor
Agreement, or the Intercreditor Agreement (each an “Applicable Intercreditor
Agreement”) acknowledged by the Borrowers’ Agent, or from and after May 19, 2011
executes and delivers to Collateral Agent an acknowledgment to the Intercreditor
Agreement (in the form attached thereto) acknowledged by the Borrowers’ Agent.

 

NOW, THEREFORE, in consideration of the premises the parties hereto agree that
the Third Amended and Restated Pledge Agreement is amended and restated in its
entirety as follows:

 

(Pledge Agreement)

 

4

--------------------------------------------------------------------------------


 

SECTION 1.        PLEDGES.

 

1.1          Senior Pledge

 

A.            By Company.  Company hereby pledges to Collateral Agent and grants
to Collateral Agent, in each case for the ratable benefit of the Senior Secured
Parties, a first priority security interest in all of Company’s right, title and
interest in and to the following (the “Company Pledged Collateral”) to secure
the Senior Secured Obligations (as defined in Section 2):

 

(a)       the Company Pledged Shares and the certificates representing the
Company Pledged Shares and any interest of Company in the entries on the books
of any securities intermediary pertaining to the Company Pledged Shares,
including without limitation, all securities entitlements with respect to the
Company Pledged Shares and all dividends, cash, options, warrants, rights,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Company Pledged Shares;

 

(b)       all additional shares of stock of any issuer of the Company Pledged
Shares from time to time acquired by Company in any manner (which shares shall
be deemed to be part of the Company Pledged Shares), and the certificates
representing such additional shares and any interest of Company in the entries
on the books of any financial intermediary pertaining to such additional shares,
including without limitation, all security entitlements with respect to such
additional shares, and all dividends, cash, options, warrants, rights,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares;

 

(c)       the Company Pledged Debt and the instruments evidencing the Company
Pledged Debt, and all interest, cash instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of the Company Pledged Debt; and

 

(d)       all proceeds of any of the foregoing.

 

For avoidance of doubt, the Company Pledged Collateral shall not include any
stock or indebtedness issued by OI General FTS, Inc.

 

B.            By Packaging.  Packaging hereby pledges to Collateral Agent and
grants to Collateral Agent, in each case for the ratable benefit of the Senior
Secured Parties, a first priority security interest in all of Packaging’s right,
title and interest in and to the following (the “Packaging Pledged Collateral”)
to secure the Senior Secured Obligations:

 

(a)       the Packaging Pledged Shares and the certificates representing the
Packaging Pledged Shares and any interest of Packaging in the entries on the
books of

 

(Pledge Agreement)

 

5

--------------------------------------------------------------------------------


 

any securities intermediary pertaining to the Packaging Pledged Shares,
including without limitation, all security entitlements with respect to the
Packaging Pledged Shares and all dividends, cash options, warrants, rights,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the Packaging Pledged Shares;

 

(b)       all additional shares of stock of any issuer of the Packaging Pledged
Shares from time to time acquired by Packaging in any manner (which shares shall
be deemed to be part of the Packaging Pledged Shares), and the certificates
representing such additional shares and any interest of Packaging in the entries
on the books of any securities intermediary pertaining to such additional
shares, including without limitation, all security entitlements with respect to
such additional shares and all dividends, cash, options, warrants, rights,
instruments and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares;

 

(c)       the Packaging Pledged Debt and the instruments evidencing the
Packaging Pledged Debt, and all interest, cash instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the Packaging Pledged Debt; and

 

(d)       all proceeds of any of the foregoing.

 

The Company Pledged Collateral and the Packaging Pledged Collateral is referred
to herein collectively as the “Pledged Collateral”.

 

The foregoing pledges and grants of security interests confirm the pledges and
grants of first priority security interests in the Pledged Collateral to secure
the Senior Secured Obligations made in the Original Pledge Agreement, the
Amended and Restated Pledge Agreement, the Second Amended and Restated Pledge
Agreement and the Third Amended and Restated Pledge Agreement and continue in
all respects the pledges and grants therein without in any way causing any
interruption in continuity from such original pledges and grants.

 

1.2          Second Priority Pledge.  Each Pledgor hereby pledges to Collateral
Agent and grants to Collateral Agent, in each case for the ratable benefit of
the Second Priority Secured Parties, a second priority security interest in all
of such Pledgor’s right, title and interest in and to the Pledged Collateral to
secure the Second Priority Secured Obligations (as defined in Section 2).

 

The foregoing pledges and grants of security interests confirm the pledges and
grants of second priority security interests in the Pledged Collateral to secure
the Second Priority Secured Obligations made in the Original Pledge Agreement,
the Amended and Restated Pledge Agreement, the Second Amended and Restated
Pledge Agreement and the Third Amended and Restated Pledge Agreement and
continue in all respects the pledges and grants therein without in any way
causing any interruption in continuity from such original pledges and grants.

 

SECTION 2.        SECURED OBLIGATIONS; PRIORITY.

 

2.1          Senior Secured Obligations.  The security interests granted by the
Company and Packaging pursuant to Section 1.1 of this Agreement secures on a
first priority basis, and the Pledged

 

(Pledge Agreement)

 

6

--------------------------------------------------------------------------------


 

Collateral is collateral security for, the prompt payment or performance in full
when due, whether at stated maturity, by acceleration or otherwise (including
the payment of amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
of all Obligations, all obligations of the Pledgors under any Other Permitted
Credit Exposure Documents and all obligations of either Pledgor or other
permitted obligor under any Permitted Secured Debt Documents, in each case
whether for principal, premium or interest (including, without limitation,
interest which, but for the filing of a petition in a bankruptcy, reorganization
or other similar proceeding with respect to the Pledgor, would accrue on such
obligations), payments for early termination, payments for settlement of amounts
due under any such agreement, fees, expenses or otherwise and all obligations of
either Pledgor or other permitted obligor now or hereafter existing under this
Agreement, in each case, excluding Excluded Swap Obligations (all such
obligations being the “Senior Secured Obligations”); provided, that, the pledge
made and security interest granted in Section 1 and any other provisions of this
Agreement shall be effective as to any obligations in respect of any Other
Permitted Credit Exposure Documents or Permitted Secured Debt Documents only if
the holders of such obligations or their representatives shall have executed and
delivered to Collateral Agent an appropriate acknowledgment to

 

an Applicable Intercreditor Agreement acknowledged by Borrowers’ Agent (it being
acknowledged that such execution, acknowledgment and delivery has been completed
with respect to those other obligations set forth on Exhibit I to the
Intercreditor Agreement and all of the foregoing are and continue to be secured
hereunder).  For purposes of determining the amount of Senior Secured
Obligations relating to any obligation with respect to which a Person other than
a Pledgor is the direct or primary obligor and with respect to which a Pledgor
is a guarantor (including by way of providing security), the total amount of
such Senior Secured Obligations shall be calculated without duplication of the
amount of such direct or primary obligation secured by the Pledged Collateral
and the related guaranty obligations of the Pledgors secured by the Pledged
Collateral.

 

2.2          Second Priority Secured Obligations.  The security interest granted
by the Pledgors pursuant to Section 1.2 of this Agreement secures on a second
priority basis, and the Pledged Collateral is collateral security for, the
prompt payment in full when due, whether at stated maturity, by acceleration or
otherwise (including amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
of all obligations of the Pledgors now or hereafter existing under the Existing
Holdings Senior Notes Subordinated Guaranty and all obligations under the
Existing Holdings Senior Notes Indenture and the Existing Holdings Senior Notes
issued thereunder in each case whether for principal, premium, interest
(including, without limitation, interest which, but for the filing of a petition
in a bankruptcy, reorganization or other similar proceeding with respect to a
Pledgor, would accrue on such obligations), fees, expenses or otherwise, and all
obligations of the Pledgors now or hereafter existing under this Agreement (all
such obligations being the “Second Priority Secured Obligations”).  For purposes
of determining the amount of Second Priority Secured Obligations relating to any
obligation with respect to which a Pledgor is a guarantor (including by way of
providing security), the total amount of such Second Priority Secured
Obligations shall be calculated without duplication of the amount of such direct
or primary obligation secured by the Pledged Collateral and the related guaranty
obligations of the Pledgors secured by the Pledged Collateral. The Senior
Secured Obligations and the Second Priority Secured Obligations collectively are
referred to herein as the “Secured Obligations”.

 

2.3          Rights in Pledged Collateral.  Notwithstanding anything to the
contrary contained in the Credit Agreement, any Other Permitted Credit Exposure
Document, Permitted Secured Debt Document, Existing Holdings Senior Notes
Indenture or Existing Holdings Senior Notes Subordinated Guaranty, and
irrespective of:

 

(Pledge Agreement)

 

7

--------------------------------------------------------------------------------


 

(a)       the time, order or method of attachment or perfection of the security
interests created hereby;

 

(b)       the time or order of filing or recording of financing statements or
other documents filed or recorded to perfect security interests in any Pledged
Collateral, and

 

(c)       the rules for determining priority under the Uniform Commercial Code
or any other law or rule governing the relative priorities of secured creditors,

 

any security interest in any Pledged Collateral heretofore or hereafter granted
to secure any Senior Secured Obligation has and shall have priority, to the
extent of any unpaid Senior Secured Obligations, over any security interest in
such Pledged Collateral granted to secure the Second Priority Secured
Obligations.

 

SECTION 3.        DELIVERY OF PLEDGED COLLATERAL.

 

3.1          All certificates or instruments representing or evidencing the
Pledged Collateral shall be delivered to and held by or on behalf of Collateral
Agent pursuant hereto and shall be in suitable form for transfer by delivery, or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance satisfactory to Collateral Agent.  Collateral
Agent shall have the right, at any time upon or after the occurrence and during
the continuance of an Event of Default (as defined in Section 11) and without
notice to either Pledgor, to transfer to or to register in the name of
Collateral Agent or any of its nominees any or all of the Pledged Collateral. 
In addition, Collateral Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing Pledged Collateral for
certificates or instruments of smaller or larger denominations.  Collateral
Agent expressly acknowledges (including in accordance with
Section 8-301(a)(2) and Section 9-313(c) of the New York Uniform Commercial
Code) that, in addition to holding the Pledged Collateral as agent for the
benefit of the Senior Secured Parties, it holds the Pledged Collateral as agent
for the benefit of each of the Second Priority Secured Parties.

 

SECTION 4.        REPRESENTATIONS AND WARRANTIES

 

4.1          By Company.  Company hereby represents and warrants to Collateral
Agent and each Secured Party as follows:

 

(a)       Company is, and at the time of delivery of any Company Pledged
Collateral to Collateral Agent pursuant to Section 3 will be, the legal and
beneficial owner of the Company Pledged Collateral free and clear of any Lien
except for the liens and security interests created by this Agreement.

 

(b)       Company has full power, authority and legal right to pledge all the
Company Pledged Collateral pursuant to this Agreement.

 

(c)       No consent of any other party (including, without limitation,
stockholders or creditors of Company) and no consent, authorization, approval or
other action by, and no notice to or filing with, any governmental authority or
regulatory body is required either (x) for the pledge by Company of the Company
Pledged Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by Company or (y) for the exercise by Collateral
Agent of the voting or other

 

(Pledge Agreement)

 

8

--------------------------------------------------------------------------------


 

rights provided for in this Agreement or the remedies in respect of the Company
Pledged Collateral pursuant to this Agreement; except (a) for foreign
governmental actions, notices or filings required for actions referred to in
clauses (x) and (y) as to Company Pledged Shares issued by corporations which
own, directly or indirectly, the stock of Foreign Subsidiaries and (b) as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

 

(d)       All of the Company Pledged Shares have been duly authorized and
validly issued and are fully paid and non-assessable.  The Company Pledged Debt
has been duly authorized, authenticated or issued and delivered, and is the
legal, valid and binding obligation of the issuers thereof, and is not in
default.

 

(e)       The pledge of the Company Pledged Shares and the Company Pledged Debt
pursuant to this Agreement, together with delivery to Collateral Agent in
accordance with and subject to Section 3.1 of this Agreement of the certificates
or instruments representing or evidencing the Company Pledged Shares and Company
Pledged Debt, accompanied by duly executed instruments of transfer or assignment
in blank and an effective endorsement, creates a valid and perfected first
priority security interest in the Company Pledged Shares and the Company Pledged
Debt securing the payment of the Senior Secured Obligations, and a valid and
perfected second priority security interest in the Company Pledged Shares and
the Company Pledged Debt securing the payment of the Second Priority Secured
Obligations.

 

(f)        As of the date hereof, the Company Pledged Shares consisting of
capital stock of the Persons identified in Part I of Schedule I annexed hereto
constitute the percentage of the issued and outstanding shares of stock of such
Persons as identified in Part I of Schedule I annexed hereto.  The Company
Pledged Debt constitutes all of the issued and outstanding debt obligations
owing to Company as of the date specified therein by the Persons identified in
Part II of Schedule I annexed hereto.

 

(g)       Except as otherwise permitted by the Credit Agreement, the Company at
all times will be sole beneficial owner of the Company Pledged Collateral.

 

(h)       The pledge of the Company Pledged Collateral pursuant to this
Agreement does not violate Regulations T, U or X of the Federal Reserve Board.

 

4.2          By Packaging.  Packaging hereby represents and warrants to
Collateral Agent and each Secured Party as follows:

 

(a)       Packaging is, and at the time of delivery of any Packaging Pledged
Collateral to Collateral Agent pursuant to Section 3 will be, the legal and
beneficial owner of the Packaging Pledged Collateral free and clear of any Lien
except for the lien and security interests created by this Agreement.

 

(b)       Packaging has full power, authority and legal right to pledge all the
Packaging Pledged Collateral pursuant to this Agreement.

 

(c)       No consent of any other party (including, without limitation,
stockholders or creditors of Packaging) and no consent, authorization, approval
or other action by, and no notice to or filing with, any governmental authority
or regulatory body is required either (x) for the pledge by Packaging of
Packaging Pledged Collateral

 

(Pledge Agreement)

 

9

--------------------------------------------------------------------------------


 

pursuant to this Agreement or for the execution, delivery or performance of this
Agreement by Packaging or (y) for the exercise by Collateral Agent of the voting
or other rights provided for in this Agreement or the remedies in respect of the
Packaging Pledged Collateral pursuant to this Agreement; except (a) for foreign
governmental actions, notices or filings required for actions referred to in
clauses (x) and (y) as to Packaging Pledged Shares issued by corporations which
own, directly or indirectly, the stock of Foreign Subsidiaries and (b) as may be
required in connection with such disposition by laws affecting the offering and
sale of securities generally.

 

(d)       All of the Packaging Pledged Shares have been duly authorized and
validly issued and are fully paid and non-assessable.  The Packaging Pledged
Debt has been duly authorized, authenticated or issued and delivered, and is the
legal, valid and binding obligation of the issuers thereof, and is not in
default.

 

(e)       The pledge of the Packaging Pledged Shares and the Packaging Pledged
Debt pursuant to this Agreement, together with delivery to Collateral Agent in
accordance with and subject to Section 3.1 of this Agreement of certificates or
instruments representing or evidencing the Packaging Pledged Shares and
Packaging Pledged Debt, accompanied by duly executed instruments of transfer of
assignment in blank and an effective endorsement, creates a valid and perfected
first priority security interest in the Packaging Pledged Shares and the
Packaging Pledged Debt securing the payment of the Senior Secured Obligations,
and a valid and perfected second priority security interest in the Packaging
Pledged Shares and the Packaging Pledged Debt securing the payment of the Second
Priority Secured Obligations.

 

(f)        As of the date hereof, the Packaging Pledged Shares consisting of
capital stock of the Persons identified in Part I of Schedule II annexed hereto
constitute the percentage of the issued and outstanding shares of stock of such
Persons as identified in Part I of Schedule II annexed hereto.  The Packaging
Pledged Debt constitutes all of the issued and outstanding Debt Obligations
owing to Packaging as of the date hereof by the Persons identified in Part II of
Schedule II annexed hereto.

 

(g)       Except as otherwise permitted by the Credit Agreement, Packaging at
all times will be sole beneficial owner of the Packaging Pledged Collateral.

 

(h)       The pledge of the Packaging Pledged Collateral pursuant to this
Agreement does not violate Regulations T, U or X of the Federal Reserve Board.

 

SECTION 5.        SUPPLEMENTS, FURTHER ASSURANCES.

 

5.1          Each Pledgor agrees that at any time and from time to time, at the
expense of such Pledgor, such Pledgor will promptly execute and deliver all
further instruments and documents, and take all further action, that may be
necessary or that Collateral Agent may reasonably request, in order to perfect
and protect any security interest granted or purported to be granted hereby or
to enable Collateral Agent to exercise and enforce its rights and remedies
hereunder with respect to any Pledged Collateral.

 

5.2          Each Pledgor further agrees that it will, upon obtaining any shares
of any Person required to be pledged pursuant to Section 1.1 A(b) or 1.1(B)(b),
promptly (and in any event within five (5) Business Days) deliver to Collateral
Agent a pledge amendment, duly executed by the Pledgor, in substantially the
form of Schedule III hereto (a “Pledge Amendment”), in respect of the additional
Pledged Shares which are to be pledged pursuant to this Agreement.  Each Pledgor
hereby authorizes

 

(Pledge Agreement)

 

10

--------------------------------------------------------------------------------


 

Collateral Agent to attach each Pledge Amendment to this Agreement and agrees
that all Pledged Shares listed on any Pledge Amendment delivered to Collateral
Agent shall for all purposes hereunder be considered Pledged Collateral;
provided, that, the failure of a Pledgor to execute a Pledge Amendment with
respect to any additional Pledged Shares pursuant to this Agreement shall not
impair the security interest of Collateral Agent therein or otherwise adversely
affect the rights and remedies of Collateral Agent hereunder with respect
thereto.

 

SECTION 6.        VOTING RIGHTS; DIVIDENDS; ETC.

 

6.1          As long as no Event of Default (as defined in Section 11) shall
have occurred and be continuing:

 

(a)       prior to receipt of a written notice from Collateral Agent, Pledgors
shall be entitled to exercise any and all voting and other consensual rights
pertaining to the Pledged Collateral or any part thereof for any purpose not
inconsistent with the terms of this Agreement and the Credit Agreement;
provided, however, that each Pledgor shall give Collateral Agent at least five
(5) days’ prior written notice of the manner in which it intends to exercise any
such right; provided, further, however, that neither (i) the voting by a Pledgor
of any Pledged Shares for, or a Pledgor’s consent to, the election of directors
at a regularly scheduled annual or other meeting of stockholders or with respect
to incidental matters at any such meeting nor (ii) a Pledgor’s consent to or
approval of any action otherwise permitted under this Agreement and the Credit
Agreement shall be deemed inconsistent with the terms of this Agreement or the
Credit Agreement (including, without limitation, impairing in any material
manner the Pledged Collateral or the material rights of any of the Secured
Parties), within the meaning of this Section 6.1(a), and no notice of any such
voting or consent need be given to Collateral Agent.

 

(b)       The Pledgors shall be entitled to receive and retain, and to utilize
free and clear of the Lien of this Agreement, any and all dividends,
distributions, principal and interest paid in respect of the Pledged Collateral;
provided, however, that any and all dividends and other distributions in equity
securities shall be, and shall be forthwith delivered to Collateral Agent to
hold as, Pledged Collateral and shall, if received by a Pledgor, be received in
trust for the benefit of Collateral Agent, be segregated from the other property
or funds of such Pledgor, and be forthwith delivered to Collateral Agent as
Pledged Collateral in the same form as so received (with any necessary
endorsement).

 

(c)       In order to permit the Pledgors to exercise the voting and other
rights which they are entitled to exercise pursuant to Section 6.1(a) above and
to receive the dividends, distributions, principal or interest payments which
they are authorized to receive and retain pursuant to Section 6.1(b) above,
Collateral Agent shall, if necessary, upon written request of a Pledgor, from
time to time execute and deliver (or cause to be executed and delivered) to such
Pledgor all such proxies, dividend payment orders and other instruments as such
Pledgor may reasonably request.

 

(d)       Upon the occurrence and during the continuance of an Event of Default:

 

(i)         Upon written notice from Collateral Agent to a Pledgor, all rights
of such Pledgor to exercise the voting and other consensual rights which it
would otherwise be entitled to exercise pursuant to Section 6.1(a) above shall

 

(Pledge Agreement)

 

11

--------------------------------------------------------------------------------


 

cease, and all such rights shall thereupon become vested in Collateral Agent
which shall thereupon have the sole right to exercise such voting and other
consensual rights during the continuance of such Event of Default.

 

(ii)        Other than amounts to be used by a Pledgor to directly or indirectly
make Holdings Ordinary Course Payments permitted to be paid pursuant to
subsection 8.5 of the Credit Agreement, all rights of a Pledgor to receive the
dividends, distributions, principal and interest payments which it would
otherwise be authorized to receive and retain pursuant to Section 6.1(b) above
shall cease and all such rights shall thereupon become vested in Collateral
Agent who shall thereupon have the sole right to receive and hold as Pledged
Collateral such dividends, distributions, principal and interest payments during
the continuance of such Event of Default.

 

(e)           In order to permit Collateral Agent to receive all dividends and
other distributions to which it may be entitled under Section 6.1(d) above, to
exercise the voting and other consensual rights which it may be entitled to
exercise pursuant to Section 6.1(d) above, and to receive all dividends,
distributions, principal and interest payments and other distributions which it
may be entitled to receive under Section 6.1(b) above, each Pledgor shall, if
necessary, upon written notice from Collateral Agent, from time to time execute
and deliver to Collateral Agent appropriate proxies, dividend payment orders and
other instruments as Collateral Agent may reasonably request.

 

(f)        All dividends, distributions, principal and interest payments which
are received by either Pledgor contrary to the provisions of
Section 6.1(d) above shall be received in trust for the benefit of Collateral
Agent, shall be segregated from other funds of such Pledgor and shall be
forthwith paid over to Collateral Agent as Pledged Collateral in the same form
as so received (with any necessary endorsement).

 

SECTION 7.        TRANSFERS AND OTHER LIENS; ADDITIONAL SHARES.

 

7.1          Transfers and Other Liens.  Each Pledgor agrees that it will not,
except as permitted by the Credit Agreement, (i) sell or otherwise dispose of,
or grant any option or warrant with respect to, any of the Pledged Collateral,
(ii) create or permit to exist any Lien upon or with respect to any of the
Pledged Collateral, except for the liens and security interests under this
Agreement, or (iii) permit any issuer of Pledged Shares to merge or consolidate
unless all the outstanding capital stock of the surviving or resulting
corporation is, upon such merger or consolidation, pledged hereunder and no
cash, securities or other property is distributed in respect of the outstanding
shares of any other constituent corporation; provided, however, that in the
event of an Asset Sale permitted by the Credit Agreement wherein the assets
subject to such Asset Sale are Pledged Shares, Collateral Agent shall release
the Pledged Shares that are the subject of such Asset Sale to the applicable
Pledgor free and clear of the lien and security interest under this Agreement
(a) so long as any Obligations remain outstanding under the Intercreditor
Agreement, concurrently with the receipt of advice from the Lender Agent
thereunder that arrangements satisfactory to it have been made for delivery to
it of the Net Proceeds of such Asset Sale to which the Lenders, Permitted
Secured Debt Holders and Other Permitted Credit Exposure Holders are entitled
under the Credit Agreement and the Intercreditor Agreement, (b) after such time
as all Obligations under the Credit Agreement have been paid in full and the
Credit Agreement and the Letters of Credit have terminated, in the event that
any other Secured Parties are entitled to receive any portion of the proceeds of
such Asset Sale, concurrently with the receipt of advice from the agent or
trustee for such Secured Parties that arrangements satisfactory to it have been
made for delivery to it of the amounts

 

(Pledge Agreement)

 

12

--------------------------------------------------------------------------------


 

required to be paid to such Secured Parties out of the proceeds of such Asset
Sale, and (c) in the event no Secured Party is entitled to receive any portion
of the proceeds of such Asset Sale, concurrently with the consummation of such
Asset Sale; and provided, further, that notwithstanding anything herein to the
contrary, (x) Collateral Agent shall release Pledged Shares or other Pledged
Collateral from the liens and security interests of this Agreement as may be
specified by the Lender Agent upon the approval of the release of such Pledged
Shares or other Pledged Collateral, and (y) Collateral Agent shall release
Pledged Shares or other Pledged Collateral from the liens and security interests
of this Agreement, upon satisfaction of the conditions set forth in, and in
accordance with, Section 18 below.

 

7.2          Additional Shares.  Company agrees that it will (i) cause each
issuer of Company Pledged Shares not to issue any stock or other securities in
addition to or in substitution for the Company Pledged Shares issued by such
issuer, except to Company or as otherwise consented to by Requisite Lenders, and
(ii) pledge hereunder, immediately upon its acquisition (directly or indirectly)
thereof, any and all additional shares of stock or other equity securities of
each issuer of Company Pledged Shares.  Packaging agrees that it will (i) cause
each issuer of Packaging Pledged Shares not to issue any stock or other
securities in addition to or in substitution for the Packaging Pledged Shares
issued by such issuer, except to Packaging or as otherwise consented to by
Requisite Lenders and (ii) pledge hereunder, immediately upon its acquisition
(directly or indirectly) thereof, any and all additional shares of stock or
other equity securities of each issuer of Packaging Pledged Shares.

 

SECTION 8.        COLLATERAL AGENT APPOINTED ATTORNEY-IN-FACT.

 

Each Pledgor hereby appoints Collateral Agent such Pledgor’s attorney-in-fact,
with full authority in the place and stead of such Pledgor and in the name of
such Pledgor or otherwise, from time to time upon the occurrence and during the
continuance of an Event of Default (as defined in Section 11) in Collateral
Agent’s discretion to take any action and to execute any instrument which
Collateral Agent may reasonably deem necessary or advisable to accomplish the
purposes of this Agreement, including, without limitation, to receive, endorse
and collect all instruments made payable to such Pledgor representing any
dividend, interest payment or other distribution in respect of such Pledged
Collateral or any part thereof and to give full discharge for the same.

 

SECTION 9.        COLLATERAL AGENT MAY PERFORM.

 

If either Pledgor fails to perform any agreement contained herein after receipt
of a written request to do so from Collateral Agent, Collateral Agent may itself
perform, or cause performance of, such agreement, and the reasonable expenses of
Collateral Agent, including the reasonable fees and expenses of its counsel,
incurred in connection therewith shall be payable by the Pledgors under
Section 13 hereof.

 

SECTION 10.      REASONABLE CARE.

 

Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if the
Pledged Collateral is accorded treatment substantially equivalent to that which
Collateral Agent, in its individual capacity, accords its own property
consisting of negotiable securities, it being understood that neither Collateral
Agent nor any other Secured Party shall have responsibility for (i) ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Pledged Collateral, whether or not
Collateral Agent or any other Secured Party has or is deemed to have knowledge
of such matters, or

 

(Pledge Agreement)

 

13

--------------------------------------------------------------------------------


 

(ii) taking any necessary steps (other than steps taken in accordance with the
standard of care set forth above to maintain possession of the Pledged Shares
and Pledged Debt) to preserve rights against any Person with respect to any
Pledged Collateral.

 

SECTION 11.      REMEDIES UPON DEFAULT; DECISIONS RELATING TO EXERCISE OF
REMEDIES.

 

11.1        Remedies Upon Default.  Subject to Sections 11.2 and 11.3, (i) if
any Event of Default under and as defined in the Credit Agreement, or (ii) after
such time as all Obligations (other than contingent obligations as to which no
claim has been asserted) shall have been paid in full and the Credit Agreement
and the Letters of Credit have terminated or expired (unless cash collateralized
or otherwise backstopped on terms reasonably acceptable to the Issuing Lender)
(“Discharge of Credit Agreement Obligations”), and provided, that, the Pledged
Collateral then secures the payment and performance of any obligations under any
Permitted Secured Debt Documents or any obligations under any Other Permitted
Credit Exposure Documents, if any event of default under (A) any Permitted
Secured Debt Documents which are secured by the Pledged Collateral or (B) any
Other Permitted Credit Exposure Documents which are secured by the Pledged
Collateral, as the case may be, or (iii) after such time as all Senior Secured
Obligations shall have been indefeasibly paid in full, and provided, that, the
Pledged Collateral then secures the payment and performance of the Second
Priority Secured Obligations, if any event of default under the Existing
Holdings Senior Notes Indenture which are secured by the Pledged Collateral,
(each of the events of default described in the foregoing clauses (i) through
(iii) (subject to any provisos set forth therein) being referred to herein as an
“Event of Default”) shall have occurred and be continuing:

 

(a)       Collateral Agent may exercise in respect of the Pledged Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party on default under the
Uniform Commercial Code (the “Code”) in effect in the State of New York at that
time, and Collateral Agent may also in its sole discretion, without notice
except as specified below, sell the Pledged Collateral or any part thereof in
one or more parcels at public or private sale, at any exchange, broker’s board
or at any of Collateral Agent’s offices or elsewhere, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as
Collateral Agent may deem commercially reasonable, irrespective of the impact of
any such sales on the market price of the Pledged Collateral.  Collateral Agent
or any other Secured Party may be the purchaser of any or all of the Pledged
Collateral at any such sale (in the case of a private sale, only to the extent
permitted by law) but, except for Collateral Agent, shall not be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Pledged Collateral sold at such sale, to use and
apply any of the Secured Obligations owed to such Person as a credit on account
of the purchase price of any Pledged Collateral payable by such Person at such
sale.  Each purchaser at any such sale shall hold the property sold absolutely
free from any claim or right on the part of either Pledgor, and each Pledgor
hereby waives (to the extent permitted by law) all rights of redemption, stay
and/or appraisal which it now has or may at any time in the future have under
any rule of law or statute now existing or hereafter enacted.  Each Pledgor
agrees that, to the extent notice of sale shall be required by law, at least ten
(10) days’ notice to such Pledgor of the time and place of any public sale or
the time after which any private sale is to be made shall constitute reasonable
notification.  Collateral Agent shall not be obligated to make any sale of
Pledged Collateral regardless of notice of sale having been given.  Collateral
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed

 

(Pledge Agreement)

 

14

--------------------------------------------------------------------------------


 

therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  Each Pledgor hereby waives any claims
against Collateral Agent arising by reason of the fact that the price at which
any Pledged Collateral may have been sold at such a private sale was less than
the price which might have been obtained at a public sale, even if Collateral
Agent accepts the first offer received and does not offer such Pledged
Collateral to more than one offeree.

 

(b)       Each Pledgor recognizes that, by reason of certain prohibitions
contained in the Securities Act of 1933, as amended (the “Securities Act”), and
applicable state securities laws, Collateral Agent may be compelled, with
respect to any sale of all or any part of the Pledged Collateral, to limit
purchasers to those who will agree, among other things, to acquire the Pledged
Collateral for their own account, for investment and not with a view to the
distribution or resale thereof.  Each Pledgor acknowledges that any such private
sales may be at prices and on terms less favorable to Collateral Agent than
those obtainable through a public sale without such restrictions (including,
without limitation, a public offering made pursuant to a registration statement
under the Securities Act), and, notwithstanding such circumstances, agrees that
any private sale shall be deemed to have been made in a commercially reasonable
manner and that Collateral Agent shall have no obligation to engage in public
sales and no obligation to delay the sale of any Pledged Collateral for the
period of time necessary to permit the issuer thereof to register it for a form
of public sale requiring registration under the Securities Act or under
applicable state securities laws, even if such Pledgor would agree to do so.

 

(c)       If Collateral Agent determines to exercise its right to sell any or
all of the Pledged Collateral, upon written request, each Pledgor shall and
shall cause each issuer of any Pledged Shares to be sold hereunder from time to
time to furnish to Collateral Agent all such information as Collateral Agent may
request in order to determine the number of shares and other instruments
included in the Pledged Collateral which may be sold by Collateral Agent as
exempt transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

 

11.2        Decisions Relating to Exercise of Remedies.  Notwithstanding
anything in this Agreement to the contrary, as provided in the Intercreditor
Agreement, Collateral Agent shall exercise, or shall refrain from exercising,
any remedy provided for in this Section 11 in accordance with the instructions
of Requisite Obligees (as defined in the Intercreditor Agreement) and any Other
Permitted Credit Exposure Holders, the holders of any Permitted Secured Debt or
any Permitted Secured Debt Representative, the holders of the Existing Holdings
Senior Notes and the Existing Holdings Senior Notes Trustee; and the sole rights
of the Other Permitted Credit Exposure Holders, the holders of any Permitted
Secured Debt and any Permitted Secured Debt Representative with respect thereto,
holders of the Existing Holdings Senior Notes and the Existing Holdings Senior
Notes Trustee and their respective representatives under this Agreement shall be
to be secured by the Pledged Collateral and to receive the payments provided for
in Section 12 hereof.

 

11.3        Limitations on Exercise of Remedies.  Notwithstanding anything in
this Agreement to the contrary, as provided in the Intercreditor Agreement,
Collateral Agent shall not exercise any remedy provided for in this Section 11
for the purpose of realizing value on the Pledged Collateral to be applied to
the payment of the Second Priority Secured Obligations unless (a) such remedy is
concurrently being exercised for the purpose of realizing value on the Pledged
Collateral to be applied to

 

(Pledge Agreement)

 

15

--------------------------------------------------------------------------------


 

the payment of the Senior Secured Obligations or (b) all Senior Secured
Obligations shall have been indefeasibly paid in full.

 

SECTION 12.      APPLICATION OF PROCEEDS.

 

After and during the continuance of an Event of Default, any cash held by
Collateral Agent as Pledged Collateral and all cash proceeds received by
Collateral Agent (all such cash being “Proceeds”) in respect of any sale of,
collection from, or other realization upon all or any part of the Pledged
Collateral pursuant to the exercise by Collateral Agent of its remedies as a
secured creditor as provided in Section 11 of this Agreement shall be applied
promptly from time to time by Collateral Agent as follows:

 

First, to the payment of the costs and expenses of such sale, collection or
other realization, including reasonable compensation to Collateral Agent and its
agents and counsel, and all expenses, liabilities and advances made or incurred
by Collateral Agent in connection therewith;

 

Second, to the payment of the Senior Secured Obligations (including any
Aggregate Available Amount (as defined in the Security Agreement) deposits into
the L/C Collateral Account for outstanding Letters of Credit, provided that if
such Letters of Credit expire without being fully drawn, then at that time, such
excess amounts shall be applied as provided in this Section 12 to then
outstanding Senior Secured Obligations) for the ratable benefit of the holders
thereof; provided, that, in making such application in respect of outstanding
obligations under Permitted Secured Debt Documents, Collateral Agent shall be
entitled to deduct from the share of such Proceeds otherwise payable to the
Permitted Secured Debt Representatives the Permitted Secured Debt holders’ pro
rata share of all amounts that Collateral Agent has been paid by the Paying
Indemnifying Parties (such term being used in this Section 12 as defined in
Section 7(c) of the Intercreditor Agreement) pursuant to Section 7(c) of the
Intercreditor Agreement;

 

Third, only after payment in full of all Senior Secured Obligations, to the
payment of the Second Priority Secured Obligations for the ratable benefit of
the holders thereof; provided, that, that in making such application to the
Existing Holdings Senior Notes Trustee, Collateral Agent shall be entitled to
deduct from the share of such Proceeds otherwise payable to the holders of the
Existing Holdings Senior Notes such holders’ pro rata share of all amounts that
Collateral Agent has been paid by the Paying Indemnifying Parties pursuant to
Section 7(c) of the Intercreditor Agreement; and

 

Fourth, after payment in full of all Secured Obligations, to applicable Pledgor,
or its successors or assigns, or to whomsoever may be lawfully entitled to
receive the same or as a court of competent jurisdiction may direct, of any
surplus then remaining from such Proceeds.

 

At the time of any application of Proceeds by Collateral Agent pursuant to this
Section 12, Collateral Agent shall provide the Existing Holdings Senior Notes
Trustee and any Other Permitted Credit Exposure Holder and/or Permitted Secured
Debt Representative with a certificate setting forth the total amount paid to
Collateral Agent pursuant to Section 7(c) of the Intercreditor Agreement and a
calculation of the amounts, if any, deducted from Proceeds paid to the Existing
Holdings Senior Notes

 

(Pledge Agreement)

 

16

--------------------------------------------------------------------------------


 

Trustee, Other Permitted Credit Exposure Holders or Permitted Secured Debt
Representatives, as the case may be.

 

SECTION 13.      EXPENSES.

 

The Pledgors will upon demand pay to Collateral Agent the amount of any and all
reasonable expenses, including the reasonable fees and expenses of its counsel
and of any experts and agents, which Collateral Agent may incur in connection
with (i) the administration of this Agreement, (ii) the custody or preservation
of, or the sale of, collection from, or other realization upon, any of the
Pledged Collateral, (iii) the exercise or enforcement of any of the rights of
Collateral Agent or any other Secured Party hereunder or (iv) the failure by any
Pledgor to perform or observe any of the provisions hereof.  The Pledgors’
obligations under this Section 13 shall be joint and several.

 

SECTION 14.      NO WAIVER.

 

No failure on the part of Collateral Agent to exercise, and no course of dealing
with respect to, and no delay in exercising, any right, power or remedy
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise by Collateral Agent of any right, power or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right, power
or remedy.  The remedies herein provided are to the fullest extent permitted by
law cumulative and are not exclusive of any remedies provided by law.

 

SECTION 15.      COLLATERAL AGENT.

 

Existing Collateral Agent was appointed as collateral agent under the Third
Amended and Restated Pledge Agreement pursuant to the Intercreditor Agreement by
the Lender Agent, the Existing Holdings Senior Notes Trustee, the holders of the
other obligations described on Exhibit I to the Intercreditor Agreement and,
pursuant to the Assignment Agreement and Section 12.21 of the Credit Agreement,
the Collateral Agent has been appointed as Collateral Agent under the
Intercreditor Agreement, and, in the event that any future Other Permitted
Credit Exposure or future Permitted Secured Debt is secured hereby, by each
future Other Permitted Credit Exposure Holder and future Permitted Secured Debt
Representative executing an acknowledgment to the Intercreditor Agreement and
Collateral Agent shall be entitled to the benefits of the Intercreditor
Agreement.  Collateral Agent shall be obligated, and shall have the right,
hereunder to make demands, to give notices, to exercise or refrain from
exercising any rights, and to take or refrain from taking action (including,
without limitation, the release or substitution of Pledged Collateral) solely in
accordance with this Agreement and the Intercreditor Agreement.  Collateral
Agent may resign and a successor collateral agent may be appointed in the manner
provided in the Intercreditor Agreement.  Upon the acceptance of any appointment
as a collateral agent by a successor collateral agent, that successor collateral
agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring collateral agent under this Agreement, and
the retiring collateral agent shall thereupon be discharged from its duties and
obligations under this Agreement and shall deliver any Pledged Collateral in its
possession to the successor collateral agent.  After any retiring collateral
agent’s resignation, the provisions of this Agreement shall inure to its benefit
as to any actions taken or omitted to be taken by it under this Agreement while
it was Collateral Agent.  Anything contained in this Agreement to the contrary
notwithstanding, in the event of any conflict between the express terms and
provisions of this Agreement and the express terms and provisions of the
Intercreditor Agreement, such terms and provisions of the Intercreditor
Agreement shall control.

 

(Pledge Agreement)

 

17

--------------------------------------------------------------------------------


 

References to Collateral Agent with respect to periods prior to the date of this
Agreement shall mean and refer to DBTCA in such capacity.

 

SECTION 16.      INDEMNIFICATION.

 

Each Pledgor hereby agrees to indemnify Collateral Agent for any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against Collateral Agent in any way relating
to or arising out of this Agreement, the Intercreditor Agreement, the Credit
Agreement, the Subsidiary Guaranty, the Other Permitted Credit Exposure
Documents, the Existing Holdings Senior Notes, the Existing Holdings Senior
Notes Indenture, the Existing Holdings Senior Notes Subordinated Guaranty or
Permitted Secured Debt Documents or any other documents contemplated by or
referred to therein or the transactions contemplated thereby or the enforcement
of any of the terms hereof or of any such other documents or otherwise arising
or relating in any manner to the pledges, dispositions of Pledged Collateral or
proceeds of Pledged Collateral, or other actions of any nature with respect to
the Pledged Collateral contemplated hereunder and under the Intercreditor
Agreement to secure the payment of the Secured Obligations; provided, however,
that, the Pledgor shall not be liable for any of the foregoing to the extent
they arise from the gross negligence or willful misconduct of Collateral Agent
or failure by Collateral Agent to exercise reasonable care in the custody and
preservation of the Pledged Collateral as provided in Section 10 hereof.

 

SECTION 17.      AMENDMENTS, ETC.

 

Prior to such time as all Senior Secured Obligations (other than continent
obligations as to which no claim has been asserted) shall have been indefeasibly
paid in full and the Credit Agreement has terminated and all Letters of Credit
have been cancelled (unless cash collateralized or otherwise backstopped on
terms reasonably acceptable to the Issuing Lender), this Agreement may not be
amended, modified or waived except with the written consent of the Pledgors,
Collateral Agent and the Lender Agent and, solely with respect to an amendment
of Section 12 hereof, the relative ranking or the priority of the security
interests granted in Section 1 hereof, this Section 17, or the release of
Pledged Collateral except as herein provided, with the written consent of each
Other Permitted Credit Exposure Holder (if the Pledged Collateral then secures
such Other Permitted Credit Exposure), any Permitted Secured Debt Representative
(if the Pledged Collateral then secures Permitted Secured Debt) and the Existing
Holdings Senior Notes Trustee (if the Pledged Collateral then secures the
Existing Holdings Senior Notes), in each case to the extent such Secured Party
is affected thereby in a manner adverse to such party; provided, that, the
written consent of the Lender Agent shall not be required if there has been a
Discharge of Credit Agreement Obligations; provided, further, that, if there has
been a Discharge of Credit Agreement Obligations, the written consent of the
holders of a majority of the outstanding Permitted Secured Debt which is secured
by the Pledged Collateral shall be required for any amendment, modification or
waiver of this Agreement; provided, further, that, during such time as the
Pledged Collateral secures only the payment of the Second Priority Secured
Obligations, this Agreement may not be amended, modified or waived except with
the written consent of the Pledgors, Collateral Agent and the Existing Holdings
Senior Notes Trustee (if the Pledged Collateral then secures the Existing
Holdings Senior Notes); provided, however, that, notwithstanding the foregoing,
no such written consent of any party (other than the Lender Agent) shall be
required with respect to amendments, modifications or waivers necessary to
permit the incurrence of additional Indebtedness (including any successor or
replacement facility to the Credit Agreement) secured by the Pledged Collateral
and entitled to the benefits hereof insofar as the foregoing is not prohibited
by the applicable documents governing or evidencing the Secured Obligations,
including without limitation any amendments, modifications or waivers for the
purpose of adding

 

(Pledge Agreement)

 

18

--------------------------------------------------------------------------------


 

appropriate references to additional parties in, and according such parties the
benefits of, any of the provisions hereof and designating such parties as Senior
Secured Parties (and the related obligations as Senior Secured Obligations) or
Second Priority Secured Parties (and the related obligations as Second Priority
Secured Obligations), as applicable, in connection with the incurrence of such
indebtedness.

 

SECTION 18.      TERMINATION.

 

Upon the earlier to occur of (a) payment in full in cash of all Senior Secured
Obligations (excluding the Other Permitted Credit Exposure, obligations under or
in respect of the Permitted Secured Debt Documents or contingent obligations as
to which no claim has been asserted), the cancellation or termination of the
Commitments and the cancellation or expiration of all outstanding Letters of
Credit (unless cash collateralized or otherwise backstopped on terms reasonably
acceptable to the Issuing Lender), and upon the written election of Pledgors,
and (b) the first date on which the Pledged Collateral no longer secures the
Obligations and upon written election of Pledgors, the security interests
granted hereby and this Agreement shall automatically terminate and all rights
to the Pledged Collateral shall revert to the applicable Pledgors, and
Collateral Agent shall, upon the request and at the expense of the Pledgors,
forthwith assign, transfer and deliver, against receipt and without recourse to
Collateral Agent, such of the Pledged Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof to or on the order of the
Pledgors and execute and deliver to Pledgors such documents as Pledgors shall
reasonably request to evidence such termination.

 

Notwithstanding anything herein (including, without limitation, Section 20) to
the contrary, if there has been a Discharge of Credit Agreement Obligations or
all the Obligations are no longer secured by any of the Pledged Collateral, this
Agreement shall be terminable at the election of the Pledgors and upon the
delivery of written notice of such election to Collateral Agent, this Agreement
shall terminate and Collateral Agent shall, at the expense of the Pledgors,
forthwith assign, transfer and deliver against receipt and without recourse to
Collateral Agent, such Pledged Collateral as shall not have been sold or
otherwise applied pursuant to the terms hereof to or on the order of the
Pledgors and execute and deliver to Pledgors such documents as Pledgors shall
reasonably request to evidence such termination.

 

SECTION 19.      ADDRESSES FOR NOTICES.

 

All notices and other communications provided for hereunder shall be in writing
(including by telecopy, e-mail or electronic PDF) and mailed, telecopied,
e-mailed or delivered, if to a Pledgor, addressed to it at the address set forth
on the signature page of this Agreement, if to Collateral Agent, addressed to it
at the address set forth on the signature page of this Agreement, if to the
Lender Agent, addressed to it at the address set forth on the signature page of
the Credit Agreement, or as to any party at such other address as shall be
designated by such party in a written notice to each other party complying as to
delivery with the terms of this Section 19.  All such notices and other
communications shall be effective when received.

 

SECTION 20.      CONTINUING SECURITY INTEREST; TRANSFER OF NOTES.

 

Subject to Section 18, this Agreement shall create a continuing security
interest in the Pledged Collateral and shall (i) remain in full force and effect
until indefeasible payment in full in cash of all Secured Obligations, (ii) be
binding upon the Pledgor, its successors and assigns, and (iii) inure, together
with the rights and remedies of Collateral Agent hereunder, to the benefit of
Collateral Agent and

 

(Pledge Agreement)

 

19

--------------------------------------------------------------------------------


 

each other Secured Party and each of their respective successors, transferees
and assigns.  Without limiting the generality of the foregoing clause (iii),
(A) but subject to the provisions of subsection 12.8 of the Credit Agreement,
any Lender may assign or otherwise transfer any Loans held by it to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to Lenders as Secured Parties herein or
otherwise, (B) any Other Permitted Credit Exposure Holder may assign or
otherwise transfer any Other Permitted Credit Exposure to any other Lender or
Affiliate of Lender in accordance with the applicable Other Permitted Credit
Exposure Documents and such other permitted assignee shall thereupon become
vested with all the benefits in respect thereof granted to such Other Permitted
Credit Exposure Holder as a Secured Party herein or otherwise and (C) any holder
of the Existing Holdings Senior Notes or Permitted Secured Debt may assign or
otherwise transfer the Existing Holdings Senior Notes or Permitted Secured Debt
to any other Person in accordance with the applicable Existing Holdings Senior
Notes Indenture or Permitted Secured Debt Documents and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
holder (or its representative) as a Secured Party herein or otherwise.

 

SECTION 21.      GOVERNING LAW; TERMS.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), EXCEPT AS REQUIRED BY
MANDATORY PROVISIONS OF LAW AND EXCEPT TO THE EXTENT THAT THE CODE REQUIRES THAT
THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR PLEDGED COLLATERAL ARE GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK.  Unless otherwise defined herein
or in the Credit Agreement, terms defined in Articles 8 and 9 of the Code are
used herein as therein defined.

 

SECTION 22.      CONSENT TO JURISDICTION AND SERVICE OF PROCESS.

 

All judicial proceedings brought against either Pledgor with respect to this
Agreement may be brought in any state or federal court of competent jurisdiction
in the State of New York and by execution and delivery of this Agreement, each
Pledgor accepts for itself and in connection with its properties, generally and
unconditionally, the nonexclusive jurisdiction of the aforesaid courts, and
irrevocably agrees to be bound by any judgment rendered thereby in connection
with this Agreement.  The Pledgors designate and appoint CT Corporation System,
The Corporation Trust Company, 1633 Broadway, New York, New York 10019 and such
other Persons as may hereafter be selected by the Pledgors, irrevocably agreeing
in writing to so serve, as its agent to receive on its behalf service of all
process in any such proceedings in any such court, such service being hereby
acknowledged by each Pledgor to be effective and binding service in every
respect.  A copy of any such process so served shall be mailed by registered
mail to the Pledgors at their addresses referred to in Section 19 hereof, except
that unless otherwise provided by applicable law, any failure to mail such copy
shall not affect the validity of service of process.  If any agent appointed by
the Pledgors refuses to accept service, each Pledgor hereby agrees that service
upon it by mail shall constitute sufficient notice.  Nothing herein shall affect
the right to serve process in any other manner permitted by law or shall limit
the right of Collateral Agent to bring proceedings against a Pledgor in the
courts of any other jurisdiction.

 

(Pledge Agreement)

 

20

--------------------------------------------------------------------------------


 

SECTION 23.      SECURITY INTEREST ABSOLUTE.

 

All rights of Collateral Agent and security interests hereunder, and all
obligations of the Pledgors hereunder, shall be absolute and unconditional
irrespective of, and Pledgors hereby waive any and all defenses that they may
now or in the future have arising out of:

 

(a)           any lack of validity or enforceability of any of the Credit
Agreement, any Other Permitted Credit Exposure Guaranty, the Existing Holdings
Senior Notes, the Existing Holdings Senior Notes Indenture, the Existing
Holdings Senior Notes Subordinated Guaranty, any Permitted Secured Debt
Document, or any other agreement or instrument relating thereto;

 

(b)           any change in the time, manner or place of payment of, or in any
other term of, all or any of the Secured Obligations, or any other amendment or
waiver of or any consent to any departure from any of the Credit Agreement,
Subsidiary Guaranty, any Other Permitted Credit Exposure Document, the Existing
Holdings Senior Notes, the Existing Holdings Senior Notes Indenture, the
Existing Holdings Senior Notes Subordinated Guaranty, or any Permitted Secured
Debt Document;

 

(c)           any exchange, release or non-perfection of any other collateral,
or any release or amendment or waiver of or consent to any departure from any
guaranty, for all or any of the Secured Obligations; or

 

(d)           any other circumstance which might otherwise constitute a defense
available to, or a discharge of, either Pledgor.

 

SECTION 24.      WAIVER OF JURY TRIAL.

 

EACH PLEDGOR AND COLLATERAL AGENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS
TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF
THIS AGREEMENT.  The scope of this waiver is intended to be all encompassing of
any and all disputes that may be filed in any court and that relate to the
subject matter of this transaction, including without limitation, contract
claims, tort claims, breach of duty claims, and all other common law and
statutory claims.  Each Pledgor and Collateral Agent acknowledges that this
waiver is a material inducement for each Pledgor and Collateral Agent to enter
into a business relationship, that each Pledgor and Collateral Agent has already
relied on this waiver in entering into this Agreement and that each will
continue to rely on this waiver in their related future dealings.  Each Pledgor
and Collateral Agent further warrants and represents that each has reviewed this
waiver with its legal counsel, and that each knowingly and voluntarily waives
its jury trial rights following consultation with legal counsel.  THIS WAIVER IS
IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING
(OTHER THAN BY A MUTUAL WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 24
AND EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS
AGREEMENT.  In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court.

 

(Pledge Agreement)

 

21

--------------------------------------------------------------------------------


 

SECTION 25.      COUNTERPARTS.

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts (including by telecopy or electronic
PDF), each of which when so executed and delivered shall be deemed an original,
but all such counterparts together shall constitute but one and the same
instrument; signature pages may be detached from multiple separate counterparts
and attached to a single counterpart so that all signature pages are physically
attached to the same document.

 

SECTION 26.      AMENDMENT AND RESTATEMENT.

 

This Agreement amends, restates, supersedes, and replaces in its entirety the
Third Amended and Restated Pledge Agreement.  The security interest granted by
each Pledgor under the Third Amended and Restated Pldege Agreement continues
without interruption under this Agreement and such security interest is hereby
ratified and confirmed in all respects.  Nothing contained herein shall be
construed as a novation of the obligations outstanding under the Third Amended
and Restated Pledge Agreement, which shall remain in full force and effect,
except as modified hereby.  Nothing express or implied in this Agreement shall
be construed as a release or discharge of any Pledgor under the Third Amended
and Restated Pledge Agreement.

 

[Remainder of page intentionally left blank]

 

(Pledge Agreement)

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the Pledgors has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

 

Pledgor

 

 

 

 

 

OWENS-ILLINOIS GROUP, INC.

 

 

 

 

 

By:

/s/ James W. Baehren

 

Name: James W. Baehren

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

One Michael Owens Way,

 

Perrysburg, OH 43551

 

Attention: Juan Amezquita and James

 

Gibbons

 

 

 

Pledgor

 

 

 

 

 

OWENS-BROCKWAY PACKAGING, INC.

 

 

 

 

 

By:

/s/ James W. Baehren

 

Name: James W. Baehren

 

Title: Vice President

 

 

 

 

 

Notice Address:

 

One Michael Owens Way,

 

Perrysburg, OH 43551

 

Attention: Juan Amezquita and James

 

Gibbons

 

Signature Page to Fourth Amended and Restated Pledge Agreement

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Collateral Agent has caused this Agreement to be duly
executed and delivered by its officer thereunto duly authorized as of the date
first above written.

 

 

Collateral Agent

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name: Peter Cucchiara

 

Title: Vice President

 

 

 

 

 

By:

/s/ Michael Winters

 

Name:Michael Winters

 

Title: Vice President

 

Signature Page to Fourth Amended and Restated Pledge Agreement

 

--------------------------------------------------------------------------------


 

SCHEDULES TO

PLEDGE AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

COMPANY PLEDGED SHARES AND

COMPANY PLEDGED DEBT

 

--------------------------------------------------------------------------------


 

SCHEDULE I

TO

PLEDGE AGREEMENT

 

Owens-Illinois Group, Inc. Pledged Shares and Pledged Debt

 

PART I

 

Stock Owned by Owens-Illinois Group, Inc.

 

 

 

 

 

 

 

 

 

% of All

 

 

 

Class of

 

Certificate

 

No. of

 

Capital Stock

 

Stock Issuer

 

Stock

 

No(s).

 

Shares

 

Owned

 

OI General Finance Inc.

 

Common

 

2

 

100

 

100

%

Owens-Brockway Packaging, Inc.

 

Common

 

2

 

100

 

100

%

 

PART II

 

Intercompany Indebtedness Owed to Owens-Illinois Group, Inc.

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

PACKAGING PLEDGED SHARES

AND

PACKAGING PLEDGED DEBT

 

--------------------------------------------------------------------------------


 

SCHEDULE II

TO

PLEDGE AGREEMENT

 

Owens-Brockway Packaging, Inc. Pledged Shares and Pledged Debt

 

PART I

 

Stock Owned by Owens-Brockway Packaging, Inc.

 

 

 

 

 

 

 

 

 

% of All

 

 

 

Class of

 

Certificate

 

No. of

 

Capital Stock

 

Stock Issuer

 

Stock

 

No(s).

 

Shares

 

Owned

 

Owens-Brockway Glass Container Inc.

 

Common

 

2

 

100

 

100

%

 

PART II

 

Intercompany Indebtedness Owed to Owens-Brockway Packaging, Inc.

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

To the Fourth Amended and Restated Pledge Agreement
PLEDGE AMENDMENT

 

This Pledge Amendment, dated as of                   , 20   , is delivered
pursuant to Section 5 of the Pledge Agreement referred to below.  The
undersigned hereby agrees that this Pledge Amendment may be attached to the
Fourth Amended and Restated Pledge Agreement dated as of May 19, 2011 (the
“Pledge Agreement”; capitalized terms used herein without definition being used
as therein defined), between the undersigned and Deutsche Bank AG, New York
Branch, as Collateral Agent, and that the Pledged Shares listed on this Pledge
Amendment shall be deemed to be part of the Pledged Shares and shall become part
of the Pledged Collateral and shall secure all Secured Obligations pursuant to
the terms of the Pledge Agreement.

 

 

[PLEDGOR]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Stock Issuer

 

Class
of
Stock

 

Stock
Certificate
No(s).

 

Par
Value

 

Number
of
Shares

 

Percentage of
All Capital
Stock Owned

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

Exhibit 7.1(c)

 

FORM OF

COMPLIANCE CERTIFICATE

 

To:                             Each of the Lenders and DEUTSCHE BANK AG, NEW
YORK BRANCH, as Administrative Agent

 

[                            ]

 

[                            ]

 

Attention:

 

 

 

OWENS-ILLINOIS GROUP, INC.

 

Ladies and Gentlemen:

 

This Compliance Certificate is being delivered pursuant to Section 7.1(c) of the
Amended and Restated Credit Agreement and Syndicated Facility Agreement dated as
of April [_], 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among OWENS-ILLINOIS GROUP, INC., a
Delaware corporation (the “Company”), OWENS-BROCKWAY GLASS CONTAINER INC., a
Delaware corporation, ACI OPERATIONS PTY LIMITED, ABN 94 004 230 326, a limited
liability company organized under the laws of Australia, OI EUROPEAN GROUP B.V.,
a private company with limited liability organized under the laws of the
Netherlands with its registered offices (statutaire zetel) in Schiedam, the
Netherlands and registered under number 24291478, OI EUROPE SÀRL, a Swiss
Société à responsabilité limitée (limited liability corporation), O-I CANADA
CORP., a Nova Scotia company, and OWENS-ILLINOIS GENERAL INC., a Delaware
corporation, as Borrowers’ Agent, the Lenders (as defined in the Credit
Agreement) and Issuing Lenders (as defined in the Credit Agreement) named on the
signature pages thereto, DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as
Administrative Agent for Lenders and DB, as Collateral Agent for the Lenders.
Terms used herein without definition shall have the meanings assigned to such
terms in the Credit Agreement.

 

The Company hereby certifies, represents and warrants that as of [ ] :(1)

 

(a)                 [The Total Leverage Ratio was _:1.00, and Attachment 1
hereto sets forth a detailed computation of Consolidated EBITDA, and such ratio
[complies] [does not comply] with the provisions of Section 9.1 of the Credit
Agreement,](2) / [Consolidated EBITDA for the fiscal quarter ended March 31,
2015, as computed on Attachment 1 hereto, is $[ ]] and set forth below are
detailed descriptions of the differences between the financial information
contained in the financial statements most recently delivered pursuant to
Section 7.1 of the Credit Agreement and the information contained in Attachment
1:

 

[Insert detailed description].

 

--------------------------------------------------------------------------------

(1)            Date should be date of most recent financial statements delivered
under Section 7.1 of the Credit Agreement.

 

(2)            Use for all fiscal periods other than the fiscal quarter ended
March 31, 2015

 

--------------------------------------------------------------------------------


 

(b)         No Unmatured Event of Default or Event of Default has occurred and
is continuing [other than as follows:].

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Compliance Certificate to be
executed and delivered by its Responsible Officer on this            day of
                            .

 

 

OWENS-ILLINOIS GROUP, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title: [Financial Officer]

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

A.

   Total Leverage Ratio for the period ending [ ] (Pro Forma Basis):

 

 

 

 

 

 

 

 

1. Indebtedness of Holdings and its Restricted Subsidiaries, minus Cash and Cash
Equivalents of Holdings and its Restricted Subsidiaries.

 

$________

.

 

 

 

 

2.                                      Consolidated Net Income

 

$________

 

 

 

 

 

3.                                      Consolidated Interest Expense

 

$________

 

 

 

 

 

4.                                      Provisions for taxes based on income

 

$________

 

 

 

 

 

5.                                      Total depreciation expense

 

$________

 

6.                                      Total amortization expense

 

$________

 

 

 

 

 

7.                                      Extraordinary items

 

$________

 

 

 

 

 

8.                                      Material non-recurring gains and
non-cash charges (excluding any such charges related to claims of persons
against Holdings for exposure to asbestos- containing products and expenses
related thereto); provided, that, if any non-cash accrual or reserve in respect
of a potential future cash disbursement is excluded pursuant to this clause 8
and a cash disbursement on account of such non-cash accrual or reserve is made
in a future period, the amount of such cash disbursement shall be deducted from
Consolidated EBITDA in such future period to the extent not already deducted in
the calculation of Consolidated Net Income

 

$________

 

 

 

 

 

9.                                      Material non-recurring cash charges
(other than any charges related to claims of persons against Holdings for
exposure to asbestos-containing products and expenses related thereto) in an
amount not to exceed $40,000,000 for any such charge individually or $80,000,000
in the aggregate for all such charges in any four Fiscal Quarter Period

 

$________

 

 

 

 

 

10.                               Increases to the Asbestos Reserve in an amount
not to exceed the Asbestos Reserve Increase Addback Amount; and

 

$________

 

 

 

 

 

11. Minority share owners’ interests in earnings of subsidiaries.

 

$________

 

 

 

 

 

12. Consolidated EBITDA (2+3+4+5+6+7+8+9+10+11)

 

$________

 

 

 

 

13.

TOTAL LEVERAGE RATIO: The ratio of Item A.1. to Item A.12

 

          :1.00

 

--------------------------------------------------------------------------------


 

Exhibit 7.1(c)

 

FORM OF
COMPLIANCE CERTIFICATE

 

To:                             Each of the Lenders and DEUTSCHE BANK AG, NEW
YORK BRANCH, as Administrative Agent
[      ]
[      ]

 

Attention:

 

 

 

OWENS-ILLINOIS GROUP, INC.

 

Ladies and Gentlemen:

 

This Compliance Certificate is being delivered pursuant to Section 7.1(c) of the
Amended and Restated Credit Agreement and Syndicated Facility Agreement dated as
of April 22, 2015 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among OWENS-ILLINOIS GROUP, INC., a
Delaware corporation (the “Company”), OWENS-BROCKWAY GLASS CONTAINER INC., a
Delaware corporation, ACI OPERATIONS PTY LIMITED, ABN 94 004 230 326, a limited
liability company organized under the laws of Australia, OI EUROPEAN GROUP B.V.,
a private company with limited liability organized under the laws of the
Netherlands with its registered offices (statutaire zetel) in Schiedam, the
Netherlands and registered under number 24291478, OI EUROPE SÀRL, a Swiss
Société à responsabilité limitée (limited liability corporation), O-I CANADA
CORP., a Nova Scotia company, and OWENS-ILLINOIS GENERAL INC., a Delaware
corporation, as Borrowers’ Agent, the Lenders (as defined in the Credit
Agreement) and Issuing Lenders (as defined in the Credit Agreement) named on the
signature pages thereto, DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as
Administrative Agent for Lenders and DB, as Collateral Agent for the Lenders.
Terms used herein without definition shall have the meanings assigned to such
terms in the Credit Agreement.

 

The Company hereby certifies, represents and warrants that as of [ ] :(1)

 

(a)    [The Total Leverage Ratio was _:1.00, and Attachment 1 hereto sets forth
a detailed computation of Consolidated EBITDA, and such ratio [complies] [does
not comply] with the provisions of Section 9.1 of the Credit Agreement,](2) /
[Consolidated EBITDA for the fiscal quarter ended March 31, 2015, as computed on
Attachment 1 hereto, is $[  ]] and set forth below are detailed descriptions of
the differences between the financial information contained in the financial
statements most recently delivered pursuant to Section 7.1 of the Credit
Agreement and the information contained in Attachment 1:

 

[Insert detailed description].

 

(b)    No Unmatured Event of Default or Event of Default has occurred and is
continuing [other than as follows:].

 

--------------------------------------------------------------------------------

(1)         Date should be date of most recent financial statements delivered
under Section 7.1 of the Credit Agreement.

 

(2)         Use for all fiscal periods other than the fiscal quarter ended
March 31, 2015

 

--------------------------------------------------------------------------------


 

(c)                                  [Attachment 2 hereto sets forth reasonably
detailed calculations of Excess Cash Flow of Holdings and its Restricted
Subsidiaries for the Fiscal Year ended [  ]](3).

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------

(3)         Use for each Fiscal Year beginning with the annual audited financial
statements for the Fiscal Year ending December 31, 2016.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Compliance Certificate to be
executed and delivered by its Responsible Officer on this        day of
                 .

 

 

OWENS-ILLINOIS GROUP, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title: [Financial Officer]

 

--------------------------------------------------------------------------------


 

ATTACHMENT 1

 

A.                                    Total Leverage Ratio for the period ending
[  ] (Pro Forma Basis):

 

 

1.         Indebtedness of Holdings and its Restricted Subsidiaries, minus Cash
and Cash Equivalents of Holdings and its Restricted Subsidiaries.

 

$           

 

 

 

 

 

2.         Consolidated Net Income

 

$          

 

 

 

 

 

3.                                      Consolidated Interest Expense

 

$          

 

 

 

 

 

4.                                      Provisions for taxes based on income

 

$          

 

 

 

 

 

5.                                      Total depreciation expense

 

$          

 

 

 

 

 

6.                                      Total amortization expense

 

$          

 

 

 

 

 

7.                                      Extraordinary items

 

$          

 

 

 

 

 

8.                                      Material non-recurring gains and
non-cash charges (excluding any such charges related to claims of persons
against Holdings for exposure to asbestos-containing products and expenses
related thereto); provided, that, if any non-cash accrual or reserve in respect
of a potential future cash disbursement is excluded pursuant to this clause 8
and a cash disbursement on account of such non-cash accrual or reserve is made
in a future period, the amount of such cash disbursement shall be deducted from
Consolidated EBITDA in such future period to the extent not already deducted in
the calculation of Consolidated Net Income

 

$          

 

 

 

 

 

9.                                      Material non-recurring cash charges
(other than any charges related to claims of persons against Holdings for
exposure to asbestos-containing products and expenses related thereto) in an
amount not to exceed $40,000,000 for any such charge individually or $80,000,000
in the aggregate for all such charges in any four Fiscal Quarter Period

 

$          

 

 

 

 

 

10.                               Increases to the Asbestos Reserve in an amount
not to exceed the Asbestos Reserve Increase Addback Amount; and

 

$          

 

 

 

 

 

11.                               Minority share owners’ interests in earnings
of subsidiaries.

 

$          

 

 

 

 

 

12.  Consolidated EBITDA (2+3+4+5+6+7+8+9+10+11)

 

$          

 

 

 

 

13.

TOTAL LEVERAGE RATIO: The ratio of Item A.1. to Item A.12    

 

        :1.00

 

--------------------------------------------------------------------------------


 

ATTACHMENT 2

 

A.                                    Excess Cash Flow for the Fiscal Year
ending [  ]:

 

 

1.                   Consolidated EBITDA

 

$           

 

 

 

 

 

2.                   Consolidated Working Capital Adjustment

 

$          

 

 

 

 

 

3.                   Item 1 plus/minus Item 2

 

$          

 

 

 

 

 

4.                   All repayments made by Holdings and its Restricted
Subsidiaries of Consolidated Total Debt not prohibited under the Credit
Agreement (excluding (i) repayments of revolving loans, (ii) voluntary
prepayments of Term Loans and (iii) repayments of Indebtedness not prohibited
under the Credit Agreement with proceeds of other long-term Indebtedness, but
including, without limitation, (a) the principal component of payments in
respect of Capitalized Leases, (b) the amount of scheduled payments of principal
of Term Loans made under the Credit Agreement and (c) mandatory prepayments of
Indebtedness not prohibited under the Credit Agreement, except to the extent
proceeds from the event giving rise to such prepayment are not included in the
calculation of Consolidated EBITDA)

 

$          

 

 

 

 

 

5.                   Consolidated Capital Expenditures (net of any proceeds of
any related long-term financing with respect to such expenditures but excluding
the proceeds of Loans made pursuant to the Credit Agreement)

 

$          

 

 

 

 

 

6.                   Consolidated Cash Interest Expense

 

$          

 

 

 

 

 

7.                   The provision for current taxes based on income, profits or
capital (including, federal, state, foreign, local, excise, withholding and
other similar taxes (as well as any penalties, fees and interest related to such
taxes or arising from tax examinations)) of Holdings and its Restricted
Subsidiaries and payable in cash with respect to such period

 

$          

 

 

 

 

 

8.                   The amount of cash charges for such period for which
adjustment was made under clauses (vii) and (viii) of the definition of
Consolidated EBITDA

 

$          

 

 

 

 

 

9.                   The amount of Holdings Ordinary Course Payments made
pursuant to clause (iii) of the definition thereof for such period

 

$          

 

 

 

 

 

10.            The amount of Holdings Ordinary Course Payments made pursuant to
clause (iv) of the definition thereof for such period

 

$          

 

 

 

 

 

11.            Any unusual, extraordinary or non-recurring losses, charges or
expenses incurred by Holdings and its Restricted Subsidiaries in cash for such
period to the extent an adjustment was made to Consolidated EBITDA on account
thereof

 

$          

 

 

 

 

 

12.            The aggregate amount paid in cash by Holdings or its Restricted
Subsidiaries with respect to any Investment permitted under the Credit Agreement

 

$          

 

--------------------------------------------------------------------------------


 

 

(including any Acquisition permitted pursuant to Section 8.3(v), but excluding
any Investment pursuant to Sections 8.3(i), (ii) (other than Investments in
non-Loan Parties that are minority held investments), (iii), (iv), (v) (solely
with respect to any Investment in any Restricted Foreign Subsidiary), (vi) or
(xi) (to the extent made in reliance on clause (a) thereof, other than
Investments made in reliance on such clause in connection with the Constellation
JV in an aggregate amount not to exceed $160,000,000)) to the extent not
financed with long-term Indebtedness

 

 

 

 

 

 

 

13.            Any earn-out, indemnification or purchase price adjustment paid
in cash in connection with any asset sale or Investment permitted under the
Credit Agreement (including any Acquisition permitted pursuant to
Section 8.3(v)), in each case to the extent not financed with long-term
Indebtedness

 

$          

 

 

 

 

 

14.            The aggregate amount (which shall not be less than zero) of cash
expenditures (net of cash receipts) of Holdings and its Restricted Subsidiaries
in respect of any Hedging Agreements during such period

 

$          

 

 

 

 

 

15.            The aggregate amount of any premium, make-whole or penalty
payments paid in cash by Holdings or its Restricted Subsidiaries during such
period in connection with any prepayment or repayment of Indebtedness not
prohibited under the Credit Agreement, in each case to the extent not financed
with long-term Indebtedness

 

$          

 

 

 

 

 

16.            Without duplication of amounts deducted from Excess Cash Flow in
other Fiscal Years, the aggregate consideration required to be paid in cash by
Holdings and its Restricted Subsidiaries pursuant to binding contracts with
third parties that are not Affiliates (the “Contract Consideration”) entered
into prior to or during such Fiscal Year for Investments or Capital
Expenditures, in each case, to the extent expected to be consummated or made
during the period of four consecutive fiscal quarters following the end of such
Fiscal Year; provided, that, to the extent the aggregate amount of internally
generated cash actually utilized to finance such Investments or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters

 

$          

 

 

 

 

 

17.            The aggregate amount of Restricted Payments not prohibited under
the Credit Agreement and dividends and distributions by any Restricted
Subsidiary on account of its Capital Stock to any Person (other than the Company
or a Restricted Subsidiary), in each case made in cash during such Fiscal Year
(but excluding Restricted Payments made (x) by the Company pursuant to
Section 8.5(v) and (y) by any Restricted Subsidiary of the Company pursuant to
Section 8.5(iv)), to the extent not financed with long-term Indebtedness

 

$          

 

 

 

 

 

18.            The sum of Items 4-17

 

$          

 

 

 

 

 

19.            EXCESS CASH FLOW: The remainder of Item 3 minus Item 18

 

$          

 

--------------------------------------------------------------------------------


 

Exhibit 7.9

 

FORM OF
SUBSIDIARY GUARANTY

 

(see attached)

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

AMENDED AND RESTATED SUBSIDIARY GUARANTY

 

This AMENDED AND RESTATED SUBSIDIARY GUARANTY (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Guaranty”) is
entered into as of April 22, 2015, by each undersigned Guarantor signatory
hereto together with each Additional Guarantor that may become a party hereto in
accordance with the terms hereof (each, a “Guarantor” and collectively,
“Guarantors”) in favor of and for the benefit of DEUTSCHE BANK AG, NEW YORK
BRANCH (“DB”), as Collateral Agent for and representative of (in such capacity
herein called the “Collateral Agent”) the lenders (“Lenders”) from time to time
party to the Credit Agreement (as hereinafter defined), as well as the holders
of certain Other Permitted Credit Exposure that are Lenders or Affiliates of
Lenders (as hereinafter defined) referred to below (collectively, the
“Guarantied Parties”).  Initially capitalized terms used herein without
definition are defined in the Credit Agreement.

 

RECITALS

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement and
Syndicated Facility Agreement dated as of April 22, 2015 (as amended, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement,” which term shall also include and refer to any successor or
replacement facility of Company and/or its Subsidiaries designated in writing as
such by Borrowers’ Agent with Collateral Agent’s consent and acknowledgment of
the termination of the predecessor Credit Agreement by an agent to the lenders
thereunder) among the Borrowers named therein, Owens-Illinois Group, Inc. (the
“Company”), Owens-Illinois General, Inc. (the “Borrowers’ Agent”), the Lenders
and the agents from time to time party thereto and Deutsche Bank AG, New York
Branch as Administrative Agent, it is contemplated that certain proceeds of the
Loans made to Borrowers by Lenders will be advanced to Guarantors or will
directly or indirectly benefit the Guarantors and that certain Letters of Credit
will be issued directly or indirectly for the benefit of Guarantors, and to such
extent the Obligations of Borrowers will inure to the benefit of Guarantors
(which benefits are hereby acknowledged);

 

WHEREAS, Pursuant to that certain Credit Agreement and Syndicated Facility
Agreement dated as of May 19, 2011 (the “Existing Credit Agreement”) among the
Lender Agent, Deutsche Bank Trust Company Americas (“DBTCA”) as Collateral Agent
(as defined in the Existing Credit Agreement, in such capacity, the “Existing
Collateral Agent”), the Lenders party thereto from time to time, and the
Company, the Borrowers named therein and the Borrowers’ Agent, the parties
hereto entered into that certain Subsidiary Guaranty dated as of May 19, 2011
(the “Existing Guaranty”) making the guaranties set forth therein in favor of
the Existing Collateral Agent for the benefit of the Secured Parties;

 

WHEREAS, pursuant to that certain Assignment Agreement dated as of April 22,
2015 and the Credit Agreement, DBTCA resigned as Collateral Agent (as defined in
the Existing Credit Agreement), the Lenders appointed DB as Collateral Agent (as
defined in the Credit Agreement) and the Existing Collateral Agent assigned and
the Collateral Agent assumed the interest in and to all of the rights, duties
and obligations of the “Collateral Agent” under the Loan Documents, including
without limitation, the Existing Guaranty.

 

WHEREAS, in consideration of the extensions of credit under the Credit
Agreement, the Guarantors listed on the signature pages hereof continue, confirm
and ratify the guaranties made pursuant to the Existing Guaranty on the terms
set forth herein;

 

(Amended and Restated Subsidiary Guaranty)

 

--------------------------------------------------------------------------------


 

WHEREAS, it is contemplated that the Company and certain Restricted Subsidiaries
of Company may from time to time incur obligations to Lenders or their
Affiliates through loans, advances, overdrafts, interest rate, currency or hedge
products and other derivative exposures (including under Interest Rate
Agreements, Currency Agreements and Commodities Agreements) and other extensions
of credit to the Company and such Restricted Subsidiaries (“Other Permitted
Credit Exposure”);

 

WHEREAS, it is contemplated that the Other Permitted Credit Exposure will
directly or indirectly inure to, in whole or in part, the benefit of Guarantors;

 

WHEREAS, Lenders have required that this Guaranty be executed and delivered by
Guarantors pursuant to Sections 5.1(a)(iv) and 7.9 of the Credit Agreement:

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged,
Guarantors hereby agree as follows:

 

Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
the due and punctual payment of all Obligations and all obligations in respect
of Other Permitted Credit Exposure when the same shall become due, whether at
stated maturity, by required payment, declaration, demand or otherwise
(including amounts which would become due but for the operation of the automatic
stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)), and agree
to pay any and all costs and expenses (including reasonable fees and
disbursements of counsel) incurred by Collateral Agent or Lenders in enforcing
or preserving any rights under this Guaranty, in each case, excluding any
Excluded Swap Obligations (collectively, the “Guarantied Obligations”);
provided, that, the guaranty hereunder and any other provisions of this Guaranty
shall be effective as to any obligations in respect of any Other Permitted
Credit Exposure, and such obligations shall be Guarantied Obligations hereunder,
only if the holders of said obligations (or their representatives) shall have
delivered to Collateral Agent an acknowledgment to the Intercreditor Agreement
duly executed by such holder or its representative and by Borrowers’ Agent
together with evidence that any guaranty of such Other Permitted Credit Exposure
by Holdings, if any, has been released in full.  Certain such acknowledgments
have previously been so executed, delivered and acknowledged with respect to the
Other Permitted Credit Exposure described on Exhibit I attached to the
Intercreditor Agreement and supplemented on the date hereof.  Any Lender or
Affiliate thereof obtaining the benefit of this Guaranty with respect to Other
Permitted Credit Exposure (including those set forth on Exhibit I to the
Intercreditor Agreement which Exhibit shall be supplemented on the date hereof
by delivery to the Collateral Agent of a supplement to such Exhibit which shall
supersede and replace such Exhibit and thereafter such supplement shall
constitute Exhibit I to the Intercreditor Agreement) shall remain a Guarantied
Party hereunder with respect to such Other Permitted Credit Exposure only for so
long as such Lender remains a Lender under the Credit Agreement.

 

Anything contained in this Guaranty to the contrary notwithstanding, if any
Fraudulent Transfer Law (as hereinafter defined) is determined by a court of
competent jurisdiction to be applicable to the obligations of any Guarantor
under this Guaranty, such obligations of such Guarantor hereunder shall be
limited to a maximum aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor in respect of intercompany indebtedness to Company or other affiliates
of Company to the extent that such indebtedness would be discharged in an amount
equal to the

 

(Amended and Restated Subsidiary Guaranty)

 

2

--------------------------------------------------------------------------------


 

amount paid by such Guarantor hereunder) and after giving effect as assets to
the value (as determined under the applicable provisions of the Fraudulent
Transfer Laws) of any rights to subrogation, reimbursement, indemnification or
contribution of such Guarantor pursuant to applicable law or pursuant to the
terms of any agreement (including any such right of contribution hereunder).

 

Guarantors under this Guaranty together desire to allocate among themselves, in
a fair and equitable manner, their obligations arising under this Guaranty. 
Accordingly, in the event any payment or distribution is made on any date by any
Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds its Fair
Share (as defined below) as of such date, that Funding Guarantor shall be
entitled to a contribution from each of the other Guarantors in the amount of
such other Guarantor’s Fair Share Shortfall (as defined below) as of such date,
with the result that all such contributions will cause each Guarantor’s
Aggregate Payments (as defined below) to equal its Fair Share as of such date.
“Fair Share” means, with respect to a Guarantor as of any date of determination,
an amount equal to (i) the ratio of (x) the Adjusted Maximum Amount (as defined
below) with respect to such Guarantor to (y) the aggregate of the Adjusted
Maximum Amounts with respect to all Guarantors, multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Funding Guarantors
under this Guaranty in respect of the obligations guarantied. “Fair Share
Shortfall” means, with respect to a Guarantor as of any date of determination,
the excess, if any, of the Fair Share of such Guarantor over the Aggregate
Payments made by such Guarantor. “Adjusted Maximum Amount” means, with respect
to a Guarantor as of any date of determination, the maximum aggregate amount of
the obligations of such Guarantor under this Guaranty, determined as of such
date in accordance with the immediately preceding paragraph; provided, that,
solely for purposes of calculating the “Adjusted Maximum Amount” with respect to
any Guarantor for purposes of this paragraph, any assets or liabilities of such
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Guarantor. “Aggregate
Payments” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the aggregate amount of all payments and distributions made
on or before such date by such Guarantor in respect of this Guaranty (including,
without limitation, in respect of this paragraph) minus (ii) the aggregate
amount of all payments received on or before such date by such Guarantor from
the other Guarantors as contributions under this paragraph.  The amounts payable
as contributions hereunder with respect to any payments or distributions giving
rise to a contribution obligation shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding
Guarantor.  The allocation among Guarantors of their obligations as set forth in
this paragraph shall not be construed in any way to limit the liability of any
Guarantor hereunder.

 

Guarantors agree that the Guarantied Obligations may be extended or renewed, in
whole or in part, without notice or further assent from them, and that each
Guarantor will remain bound upon this Guaranty notwithstanding any extension,
renewal or other alteration of any Guarantied Obligation.

 

Guarantors waive presentation of, demand of, and protest of any Guarantied
Obligation and also waive notice of protest for nonpayment.  The obligations of
Guarantors under this Guaranty shall not be affected by, and each Guarantor
hereby waives, all defenses that may now or hereafter arise from:

 

(a)                                 the failure of any Guarantied Party,
Collateral Agent or any other Person to assert any claim or demand or to enforce
any right or remedy against any Borrower or any other borrower under the
provisions of the Credit Agreement, any other Loan Document, any document
relating to any Other Permitted Credit Exposure or any other agreement or
otherwise,

 

(Amended and Restated Subsidiary Guaranty)

 

3

--------------------------------------------------------------------------------


 

(b)                                 any extension or renewal of any provision of
any Loan Document, any document relating to any Other Permitted Credit Exposure
or any other agreement or otherwise,

 

(c)                                  any rescission, waiver, amendment or
modification of any of the terms or provisions of the Credit Agreement, any
other Loan Document, any document relating to any Other Permitted Credit
Exposure or any instrument or agreement executed pursuant thereto, in each case
in accordance with its terms,

 

(d)                                 the failure to perfect any security interest
in, or the release of, any of the security held by any Guarantied Party,
Collateral Agent or any other Person for any of the Guarantied Obligations, or

 

(e)                                  the failure of any Guarantied Party,
Collateral Agent or any other Person to exercise any right or remedy against any
other guarantor of any of the Guarantied Obligations.

 

Guarantors further agree that this Guaranty constitutes a guaranty of payment
when due and not of collection and waive any right to require that any resort be
had by any Guarantied Party, Collateral Agent or any other Person to any of the
security held for payment of any of the Guarantied Obligations or to any balance
of any deposit account or credit on the books of any Guarantied Party,
Collateral Agent or any other Person in favor of Company or any other Person.

 

The obligations of Guarantors under this Guaranty shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise of any of the Guarantied Obligations, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guarantied
Obligations, the discharge of any Borrower or any other borrower from any of the
Guarantied Obligations in a bankruptcy or similar proceeding, or otherwise. 
Without limiting the generality of the foregoing, the obligations of Guarantors
under this Guaranty shall not be discharged or impaired or otherwise affected by
the failure of any Guarantied Party, Collateral Agent or any other Person to
assert any claim or demand or to enforce any remedy under the Credit Agreement,
any other Loan Document, any document relating to any Other Permitted Credit
Exposure or any other agreement, by any waiver or modification of any thereof,
by any default, or any other act or thing or omission or delay to do any other
act or thing which may or might in any manner or to any extent vary the risk of
Guarantors or which would otherwise operate as a discharge of Guarantors as a
matter of law or equity.

 

Guarantors further agree that this Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
principal of, interest on or any other amount with respect to any Guarantied
Obligation is rescinded or must otherwise be restored by any Guarantied Party,
Collateral Agent or any other Person upon the bankruptcy or reorganization of
Company, any Guarantor, any other Person or otherwise.

 

Guarantors further agree, in furtherance of the foregoing and not in limitation
of any other right which any Guarantied Party, Collateral Agent or any other
Person may have at law or in equity against Guarantors by virtue hereof, upon
the failure of any obligor of any Guarantied Obligation to pay any of the
Guarantied Obligations when and as the same shall become due, whether by
required prepayment, declaration or otherwise (including amounts which would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will forthwith pay, or
cause to be paid, in cash to Collateral Agent, for the ratable benefit of
Guarantied Parties,

 

(Amended and Restated Subsidiary Guaranty)

 

4

--------------------------------------------------------------------------------


 

an amount equal to the sum of the unpaid principal amount of such Guarantied
Obligations then due as aforesaid, accrued and unpaid interest on such
Guarantied Obligations (including, without limitation, interest which, but for
the filing of a petition in a bankruptcy, reorganization or other similar
proceeding with respect to Company, would have accrued on such Guarantied
Obligations) and all other Guarantied Obligations then owed to Guarantied
Parties as aforesaid.  All such payments shall be applied promptly from time to
time by Collateral Agent:

 

First, to the payment of the costs and expenses of any collection or other
realization under this Guaranty, including reasonable compensation to Collateral
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by Collateral Agent in connection therewith;

 

Second, (i) upon and during the effectiveness of the Intercreditor Agreement, to
the payment of the Guarantied Obligations as provided in the Intercreditor
Agreement and (ii) except as set forth in clause (i), to the payment of the
Guarantied Obligations for the ratable benefit of the holders thereof; and

 

Third, after payment in full of all Guarantied Obligations, to the payment to
Guarantors, or their successors or assigns, or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct,
of any surplus then remaining from such payments.

 

Each Guarantor hereby waives any claim, right or remedy, direct or indirect,
that such Guarantor now has or may hereafter have against Company or any other
Loan Party or any of their respective assets in connection with this Guaranty or
the performance by such Guarantor of its obligations hereunder, in each case
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including without limitation (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against Company or any other Loan Party, (b) any right
to enforce, or to participate in, any claim, right or remedy that Collateral
Agent or any Guarantied Party now has or may hereafter have against Company or
any Borrower, and (c) any benefit of, and any right to participate in, any
collateral or security now or hereafter held by Collateral Agent or any
Guarantied Party.  In addition, until the Guarantied Obligations (other than
contingent obligations as to which no claim has been asserted or any obligations
and liabilities under Other Permitted Credit Exposure as to which arrangements
reasonably satisfactory to the applicable Hedge Bank, Lender or Affiliate of
Lender shall have been made) shall have been paid in full and the Commitments
shall have terminated and all Letters of Credit shall have expired or been
terminated (unless cash collateralized or otherwise backstopped on terms
reasonably acceptable to the Issuing Lender), each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guarantied Obligations
(including without limitation any such right of contribution hereunder) as a
result of any payment hereunder.  Each Guarantor further agrees that, to the
extent the waiver of its rights of subrogation, reimbursement, indemnification
and contribution as set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any such rights of
subrogation, reimbursement or indemnification such Guarantor may have against
Company or any other Loan Party or against any collateral or security, and any
such rights of contribution such Guarantor may have against any such other
guarantor, shall be junior and subordinate to any rights Collateral Agent or any
Guarantied Party may have against Company, to all right, title and interest
Collateral Agent or any Guarantied Party may have in any such collateral or
security, and to any right Collateral Agent or any Guarantied Party may have
against such other guarantor.  If any amount shall be paid to any Guarantor on
account of any such subrogation, reimbursement,

 

(Amended and Restated Subsidiary Guaranty)

 

5

--------------------------------------------------------------------------------


 

indemnification or contribution rights at any time when all Guarantied
Obligations shall not have been paid in full, such amount shall be held in trust
for Collateral Agent on behalf of Guarantied Parties and shall forthwith be paid
over to Collateral Agent for the benefit of Guarantied Parties to be credited
and applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

No delay or omission by any Guarantied Party or Collateral Agent to exercise any
right under this Guaranty shall impair any such right, nor shall it be construed
to be a waiver thereof No amendment, modification, termination or waiver of any
provision of this Guaranty, or consent to any departure by Guarantors therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders under the Credit Agreement.  All decisions of Requisite Lenders shall be
binding upon all Guarantied Parties.  No waiver of any single breach or default
under this Guaranty shall be deemed a waiver of any other breach or default.

 

Anything contained in this Guaranty to the contrary notwithstanding, upon and
during the effectiveness of the Intercreditor Agreement, no Guarantied Party
shall be entitled to take any action whatsoever to enforce any term or provision
of this Guaranty except through the Collateral Agent in accordance with the
terms of the Intercreditor Agreement.

 

This Guaranty shall be binding upon each Guarantor and its respective successors
and assigns and shall inure to the benefit of the successors and assigns of
Collateral Agent and Guarantied Parties and, in the event of any transfer or
assignment of rights by Collateral Agent or any Guarantied Party, the rights and
privileges herein conferred upon Collateral Agent and Guarantied Parties shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof.

 

Upon the liquidation of any Guarantor, the obligations of that Guarantor
hereunder shall be assumed by its successors (including, without limitation, its
stockholders on the date of such liquidation) except to the extent that any such
assumption (i) shall be prohibited by applicable law or (ii) would be considered
an investment of earnings in United States property under Section 956 (or a
successor provision) of the Internal Revenue Code which investment would trigger
an increase in the gross income of a United States stockholder of such successor
pursuant to Section 951 (or a successor provision) of the Internal Revenue Code.

 

If all of the stock of any Guarantor or any of its successors in interest under
this Guaranty shall be sold or otherwise disposed of (including by merger or
consolidation) in an Asset Sale or other transaction not prohibited by the
Credit Agreement or otherwise consented to by Requisite Lenders under the Credit
Agreement, the Guaranty of such Guarantor or such successor in interest, as the
case may be, hereunder shall automatically be discharged and released without
any further action by Collateral Agent or any other Person or any Guarantied
Party, effective as of the time of such Asset Sale or other transaction or
consent.  At the request of Borrowers’ Agent, Collateral Agent shall execute an
acknowledgment thereof.

 

If any Guarantor or any of its successors in interest under this Guaranty shall
be merged with and into any Restricted Subsidiary of Company in a transaction
not prohibited by the Credit Agreement or otherwise consented to by Requisite
Lenders under the Credit Agreement, and if such Guarantor or such successor in
interest, as the case may be, is not the surviving corporation in such merger,
the Guaranty of such Guarantor or such successor in interest, as the case may
be, hereunder shall be automatically discharged and released without any further
action by Collateral Agent or any other

 

(Amended and Restated Subsidiary Guaranty)

 

6

--------------------------------------------------------------------------------


 

Person or any Guarantied Party, effective as of the time of consummation of such
merger.  At the request of Borrowers’ Agent, Collateral Agent shall execute an
acknowledgment thereof.

 

THIS GUARANTY SHALL BE DEEMED TO BE MADE UNDER, SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH GUARANTOR, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(I)                                   ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)                              WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)                         AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH GUARANTOR AT THE ADDRESS OF BORROWERS’ AGENT PROVIDED
IN THE CREDIT AGREEMENT;

 

(IV)                          AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH GUARANTOR IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT;

 

(V)                               AGREES THAT COLLATERAL AGENT RETAINS THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

(VI)                          AGREES THAT THE PROVISIONS OF THIS PARAGRAPH
RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE
FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402
OR OTHERWISE.

 

The initial Guarantors hereunder shall be such of the Restricted Subsidiaries of
Company as are signatories hereto on the date hereof.  From time to time
subsequent to the date hereof, additional Restricted Subsidiaries of Company may
become or Additional Domestic Subsidiary Borrowers may be required to become
parties hereto, as additional Guarantors (each an “Additional Guarantor”), by
executing a counterpart of this Guaranty.  Upon delivery of any such counterpart
to Collateral Agent, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be as fully a party hereto
as if such Additional Guarantor were an original signatory hereof. Each
Guarantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by

 

(Amended and Restated Subsidiary Guaranty)

 

7

--------------------------------------------------------------------------------


 

the addition or release of any other Guarantor hereunder, nor by any election of
Lenders not to cause any Restricted Subsidiary of Company to become an
Additional Guarantor hereunder.  This Guaranty shall be fully effective as to
any Guarantor that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Guarantor hereunder.

 

The Guarantors hereby agree to waive their rights to a jury trial with respect
to any action or proceeding in connection with this Guaranty to the full extent
provided in Section 12.9 of the Credit Agreement and such Section 12.9 of the
Credit Agreement is hereby incorporated herein by reference.

 

This Guaranty may be executed in any number of counterparts and by the different
parties hereto in separate counterparts (including by telecopy or electronic
PDF), each of which when so executed and delivered shall be deemed to be an
original for all purposes; but all such counterparts together shall constitute
but one and the same instrument.  This Guaranty shall become effective as to
each Guarantor upon the execution of a counterpart hereof by such Guarantor
(whether or not a counterpart hereof shall have been executed by any other
Guarantor) and receipt by Collateral Agent of written or telephonic notification
of such execution and authorization of delivery thereof.  At such time as all
Obligations (other than contingent obligations as to which no claim has been
asserted or any obligations and liabilities under Other Permitted Credit
Exposure as to which arrangements reasonably satisfactory to the applicable
Hedge Bank shall have been made) have been paid in full and all Commitments have
terminated and all Letters of Credit have expired or have been terminated
(unless cash collateralized or otherwise backstopped on terms reasonably
acceptable to the Issuing Lender), this Guaranty shall be of no further force
and effect as to any Guarantied Obligations, including (without limitation) any
Other Lender Guarantied Obligations guaranteed hereby and this Guaranty of
Guarantor shall automatically be discharged and released without any further
action by Collateral Agent, any Guarantied Party or any other Person.  At the
request of Borrower’s Agent, Collateral Agent shall execute an acknowledgment
thereof.

 

This Guaranty amends, restates, supersedes, and replaces in its entirety the
Existing Guaranty.  Nothing contained herein shall be construed as a novation of
the obligations outstanding under the Existing Guaranty, which shall remain in
full force and effect, except as modified hereby.  Nothing express or implied in
this Guaranty shall be construed as a release or discharge of any Guarantor
under the Existing Guaranty.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Guarantor to honor all
of its obligations under this Guaranty in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
paragraph for the maximum amount of such liability that can be hereby incurred
without rendering its obligations under this paragraph, or otherwise under this
Guaranty, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this paragraph shall remain in full force and
effect until a repayment in full and termination of the Guaranteed Obligations
(other than contingent obligations as to which no claim has been asserted or any
obligations and liabilities under other Permitted Credit Exposure as to which
arrangements reasonably satisfactory to the applicable Hedge Bank, Lender or
Affiliate of Lender shall have been made or Letters of Credit which have been
cash collateralized or otherwise backstopped on terms reasonably acceptable to
the Issuing Lender). Each Qualified ECP Guarantor intends that this paragraph
constitute, and this paragraph shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

(Amended and Restated Subsidiary Guaranty)

 

8

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO:

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Collateral Agent

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

Signature Page to Amended and Restated Subsidiary Guaranty

 

--------------------------------------------------------------------------------


 

ANNEX A

 

COUNTERPART FOR ADDITIONAL GUARANTORS

 

This COUNTERPART (this “Counterpart”), dated            , 20   , is delivered
pursuant to the Guaranty referred to below.  The undersigned hereby agrees that
this Counterpart may be attached to the Amended and Restated Subsidiary
Guaranty, dated as of April 22, 2015 (as it may be from time to time amended,
amended and restated, supplemented or otherwise modified, the “Guaranty”;
capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed therein), among the Guarantors named therein and Deutsche Bank
AG, New York Branch, as collateral agent for the Guarantied Parties referenced
therein.  The undersigned, by executing and delivering this Counterpart, hereby
becomes an Additional Guarantor under the Guaranty in accordance thereof and
agrees to be bound by all of the terms thereof.

 

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Counterpart to be duly executed as of            ,     .

 

 

 

 

 

 

(Name of Additional Guarantor)

 

By:

 

 

Name:

 

 

Title:

 

 

 

ACCEPTED AND AGREED TO:

 

DEUTSCHE BANK AG, NEW YORK BRANCH,
as Collateral Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

(Amended and Restated Subsidiary Guaranty)

 

S-1

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Guarantors

 

Title of Officer Executing on Behalf of Such
Guarantor

 

Owens-Illinois General Inc.

 

Vice President

 

 

 

 

 

Owens-Brockway Packaging, Inc.

 

Vice President

 

 

 

 

 

OI General FTS Inc.

 

Vice President

 

 

 

 

 

OI Australia Inc.

 

Vice President

 

 

(Amended and Restated Subsidiary Guaranty)

 

S-2

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

AMENDED AND RESTATED AUSTRALIAN OFFSHORE GUARANTY

 

This AMENDED AND RESTATED AUSTRALIAN OFFSHORE GUARANTY (as amended, amended and
restated or otherwise modified from time to time, this “Guaranty”) is entered
into as of April 22, 2015, by each undersigned Guarantor signatory hereto
together with each Additional Guarantor that may become a party hereto in
accordance with the terms hereof (each, a “Guarantor” and collectively, the
“Guarantors”) in favor of and for the benefit of DEUTSCHE BANK AG, NEW YORK
BRANCH, as Collateral Agent for and representative of (in such capacity herein
called the “Collateral Agent”) the lenders having Loans to one or more Offshore
Borrowers (“Lenders”) and from time to time party to the Credit Agreement (as
hereinafter defined), the Notes evidencing the obligations of the Offshore
Borrowers, the Offshore Overdraft Agreements, and all other agreements,
documents or instruments relating directly or indirectly thereto or replacing
the same from time to time (collectively, the “Guarantied Parties”). Initially
capitalized terms used herein without definition are defined in the Credit
Agreement (as hereinafter defined).

 

R E C I T A L S

 

WHEREAS, Owens-Illinois Group, Inc. (the “Company”), certain subsidiaries of the
Company as borrowers, Owens-Illinois General, Inc. (“O-I General”) as borrowers’
agent, certain lenders and agents party thereto, Deutsche Bank AG, New York
Branch as administrative agent for the lenders (“Administrative Agent”) and the
Collateral Agent as collateral agent for the lenders have agreed to enter into
an Amended and Restated Credit Agreement and Syndicated Facility Agreement (the
“Credit Agreement”) on or about the date hereof. The Credit Agreement amends and
restates the Existing Credit Agreement (as defined below).

 

WHEREAS, pursuant to that certain Credit Agreement and Syndicated Facility
Agreement dated as of May 19, 2011 (the “Existing Credit Agreement”) among the
Administrative Agent, Deutsche Bank Trust Company Americas as collateral agent,
the Lenders party thereto from time to time, and the Company, the Borrowers
named therein and O-I General, the parties hereto entered into that certain
Australian Offshore Guaranty dated as of May 19, 2011 (the “Existing Guaranty”)
making the guaranties set forth therein in favor of Deutsche Bank Trust Company
Americas (“DBTCA”), as Collateral Agent (as defined in the Existing Credit
Agreement, in such capacity, the “Existing Collateral Agent”) for the benefit of
the Secured Parties.

 

WHEREAS, pursuant to that certain Assignment Agreement dated as of April 22,
2015 and the Credit Agreement, DBTCA resigned as Collateral Agent (as defined in
the Existing Credit Agreement), the Lenders appointed DB as Collateral Agent (as
defined in the Credit Agreement) and the Existing Collateral Agent assigned and
the Collateral Agent assumed the interest in and to all of the rights, duties
and obligations of the “Collateral Agent” under the Loan Documents, including
without limitation, the Existing Guaranty.

 

WHEREAS, it is a condition to the Credit Agreement that ACI, [ABN 94 004 230
326], (the “Borrower Offshore Guarantor”) guarantee the Obligations of each of
the other Offshore Borrowers.

 

--------------------------------------------------------------------------------


 

WHEREAS, it is a condition to the Credit Agreement that Owens-Illinois
(Australia) Pty Ltd. (ABN 30 002 060 059), ACI Packaging Services Pty Ltd. (ABN
77 004 300 725), ACI International Pty Ltd. (ABN 97 006 005 929) and ACI Glass
Packaging Penrith Pty Ltd. (ABN 92 004 243 725) (each a “Non-Borrower Offshore
Guarantor” and collectively the “Non-Borrower Offshore Guarantors”) guarantee
the Obligations of the Offshore Borrowers.

 

WHEREAS, it is a condition to the Credit Agreement that the Borrower Offshore
Guarantor and the Non-Borrower Offshore Guarantors execute and deliver this
guarantee in favor of the Collateral Agent for the benefit of itself and the
other Guarantied Parties.

 

WHEREAS, this document is one of the Offshore Guaranties (as defined in the
Credit Agreement).

 

The Borrower Offshore Guarantor hereby irrevocably and unconditionally
guarantees the due and punctual payment of all Obligations of each of the
Offshore Borrowers (other than in respect of its own Obligations as an Offshore
Borrower) and each of the Non-Borrower Offshore Guarantors jointly and severally
hereby irrevocably and unconditionally guarantees the due and punctual payment
of all Obligations of each of the Offshore Borrowers when the same shall become
due, whether at stated maturity, by required payment, declaration, demand or
otherwise (including amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
and the Borrower Offshore Guarantor and the Non-Borrower Offshore Guarantors
agree to pay any and all costs and expenses (including reasonable fees and
disbursements of counsel) incurred by Collateral Agent or Lenders in enforcing
or preserving any rights under this Guaranty (collectively, the “Guarantied
Obligations”).

 

Anything contained in this Guaranty to the contrary notwithstanding, if any
Fraudulent Transfer Law (as hereinafter defined) is determined by a court of
competent jurisdiction to be applicable to the obligations of any Guarantor
under this Guaranty, such obligations of such Guarantor hereunder shall be
limited to a maximum aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor in respect of intercompany indebtedness to Company or other affiliates
of Company to the extent that such indebtedness would be discharged in an amount
equal to the amount paid by such Guarantor hereunder) and after giving effect as
assets to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Guarantor pursuant to applicable law or
pursuant to the terms of any agreement (including any such right of contribution
hereunder).

 

Guarantors under this Guaranty together desire to allocate among themselves, in
a fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by any
Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds its Fair
Share (as defined below) as of such date, that Funding Guarantor shall be
entitled to a contribution from each of the other Guarantors in the amount of
such other Guarantor’s Fair Share Shortfall (as defined below) as of such date,
with the result that all such contributions will

 

2

--------------------------------------------------------------------------------


 

cause each Guarantor’s Aggregate Payments (as defined below) to equal its Fair
Share as of such date. “Fair Share” means, with respect to a Guarantor as of any
date of determination, an amount equal to (i) the ratio of (x) the Adjusted
Maximum Amount (as defined below) with respect to such Guarantor to (y) the
aggregate of the Adjusted Maximum Amounts with respect to all Guarantors,
multiplied by (ii) the aggregate amount paid or distributed on or before such
date by all Funding Guarantors under this Guaranty in respect of the obligations
guarantied. “Fair Share Shortfall” means, with respect to a Guarantor as of any
date of determination, the excess, if any, of the Fair Share of such Guarantor
over the Aggregate Payments made by such Guarantor. “Adjusted Maximum Amount”
means, with respect to a Guarantor as of any date of determination, the maximum
aggregate amount of the obligations of such Guarantor under this Guaranty,
determined as of such date in accordance with the immediately preceding
paragraph; provided that solely for purposes of calculating the “Adjusted
Maximum Amount” with respect to any Guarantor for purposes of this paragraph,
any assets or liabilities of such Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Guarantor. “Aggregate Payments” means, with respect to a Guarantor as of any
date of determination, an amount equal to (i) the aggregate amount of all
payments and distributions made on or before such date by such Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
paragraph) minus (ii) the aggregate amount of all payments received on or before
such date by such Guarantor from the other Guarantors as contributions under
this paragraph. The amounts payable as contributions hereunder with respect to
any payments or distributions giving rise to a contribution obligation shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Guarantors of their
obligations as set forth in this paragraph shall not be construed in any way to
limit the liability of any Guarantor hereunder.

 

Guarantors agree that the Guarantied Obligations may be extended or renewed, in
whole or in part, without notice or further assent from them, and that each
Guarantor will remain bound upon this Guaranty notwithstanding any extension,
renewal or other alteration of any Guarantied Obligation.

 

Guarantors waive presentation of, demand of, and protest of any Guarantied
Obligation and also waive notice of protest for nonpayment. The obligations of
Guarantors under this Guaranty shall not be affected by, and each Guarantor
hereby waives, all defenses that may now or hereafter arise from:

 

(a)                                 the failure of any Guarantied Party,
Collateral Agent or any other Person to assert any claim or demand or to enforce
any right or remedy against any Borrower or any other borrower under the
provisions of the Credit Agreement, any other Loan Document, or any other
agreement or otherwise,

 

(b)                                 any extension or renewal of any provision of
any Loan Document or other agreement referred to in the preceding clause (a),

 

(c)                                  any rescission, waiver, amendment or
modification of any of the terms or provisions of the Credit Agreement, any
other Loan Document, or any instrument or agreement executed pursuant thereto,
in each case in accordance with its terms,

 

3

--------------------------------------------------------------------------------


 

(d)                                 the failure to perfect any security interest
in, or the release of, any of the security held by any Guarantied Party,
Collateral Agent or any other Person for any of the Guarantied Obligations, or

 

(e)                                  the failure of any Guarantied Party,
Collateral Agent or any other Person to exercise any right or remedy against any
other guarantor of any of the Guarantied Obligations.

 

Guarantors further agree that this Guaranty constitutes a guaranty of payment
when due and not of collection and waive any right to require that any resort be
had by any Guarantied Party, Collateral Agent or any other Person to any of the
security held for payment of any of the Guarantied Obligations or to any balance
of any deposit account or credit on the books of any Guarantied Party,
Collateral Agent or any other Person in favor of Company or any other Person.

 

The obligations of Guarantors under this Guaranty shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise of any of the Guarantied Obligations, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guarantied
Obligations, the discharge of any Offshore Borrower or any other borrower from
any of the Guarantied Obligations in a bankruptcy or similar proceeding, or
otherwise. Without limiting the generality of the foregoing, the obligations of
Guarantors under this Guaranty shall not be discharged or impaired or otherwise
affected by the failure of any Guarantied Party, Collateral Agent or any other
Person to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document, or any other agreement, by any waiver or
modification of any thereof, by any default, or any other act or thing or
omission or delay to do any other act or thing which may or might in any manner
or to any extent vary the risk of Guarantors or which would otherwise operate as
a discharge of Guarantors as a matter of law or equity.

 

This Guaranty is to extend to the persons for the time being and from time to
time carrying on the business now carried on by an Offshore Borrower
notwithstanding any change or changes in the name, business, powers, objects,
membership, partners, shareholders, directorate, organization or management of
an Offshore Borrower, and notwithstanding any reorganization of an Offshore
Borrower or the merger or amalgamation of an Offshore Borrower with another or
others (including with the Guarantor, in which case the obligations of the
Guarantor hereunder shall be direct and shall continue to be secured by the
Guarantor’s security), or the sale or disposal of any of the Offshore Borrower’s
business in whole or in part to another or others, or the surrender, forfeiture
or termination of its articles or charter, or the receivership, dissolution,
insolvency, winding-up, arrangement, reorganization, bankruptcy or liquidation
of or in respect of an Offshore Borrower, and no such event shall lessen,
release or discharge the obligations of the Guarantor under this Guaranty.

 

If the Collateral Agent, for and on behalf of the Guarantied Parties, makes
demand upon a Guarantor as provided in this paragraph, the Guarantor shall
thereupon be liable to the Guarantied Parties for the amount demanded directly,
as principal, and not just as surety, and will not plead or assert to the
contrary in any proceeding taken by the Guarantied Parties in enforcing this
Guaranty.

 

4

--------------------------------------------------------------------------------


 

All indebtedness and liabilities, present and future, of an Offshore Borrower to
a Guarantor, together with each and every security therefore, is hereby
postponed to all present and future indebtedness and liabilities of the Offshore
Borrower to the Guarantied Parties, and all monies received from the Offshore
Borrower or for its account by the Guarantor shall be received and held by the
Guarantor in trust for the Guarantied Parties, and forthwith upon receipt paid
over to the Collateral Agent for the benefit of the Guarantied Parties until the
Offshore Borrower’s indebtedness and liabilities to the Guarantied Parties is
finally paid and satisfied in full, all without prejudice to and without in any
way limiting or lessening the liability of the Guarantor to the Guarantied
Parties under this Guaranty.

 

Each of the Guarantors further agrees that this Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of, interest on or any other amount with respect to
any Guarantied Obligation is rescinded or must otherwise be restored by any
Guarantied Party, Collateral Agent or any other Person upon the bankruptcy or
reorganization of an Offshore Borrower, any Guarantor, any other Person or
otherwise.

 

Guarantors further agree, in furtherance of the foregoing and not in limitation
of any other right which any Guarantied Party, Collateral Agent or any other
Person may have at law or in equity against Guarantors by virtue hereof, upon
the failure of any obligor of any Guarantied Obligation to pay any of the
Guarantied Obligations when and as the same shall become due, whether by
required prepayment, declaration or otherwise (including amounts which would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will forthwith pay, or
cause to be paid, in cash to Collateral Agent, for the ratable benefit of
Guarantied Parties, an amount equal to the sum of the unpaid principal amount of
such Guarantied Obligations then due as aforesaid, accrued and unpaid interest
on such Guarantied Obligations (including, without limitation, interest which,
but for the filing of a petition in a bankruptcy, reorganization or other
similar proceeding with respect to an Offshore Borrower, would have accrued on
such Guarantied Obligations) and all other Guarantied Obligations then owed to
Guarantied Parties as aforesaid. All such payments shall be applied promptly
from time to time by Collateral Agent:

 

First, to the payment of the costs and expenses of any collection or other
realization under this Guaranty, including reasonable compensation to Collateral
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by Collateral Agent in connection therewith;

 

Second, to the payment of the Guarantied Obligations for the ratable benefit of
each of the Guarantied Parties; and

 

Third, after payment in full of all Guarantied Obligations, to the payment to
Guarantors, or their successors or assigns, or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct,
of any surplus then remaining from such payments.

 

Each Guarantor hereby waives any claim, right or remedy, direct or indirect,
that such Guarantor now has or may hereafter have against Company or any other
Loan Party or any of their respective assets in connection with this Guaranty or
the performance by such Guarantor of its obligations hereunder, in each case
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including without limitation (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against an Offshore

 

5

--------------------------------------------------------------------------------


 

Borrower or any other Loan Party, (b) any right to enforce, or to participate
in, any claim, right or remedy that Collateral Agent or any Guarantied Party now
has or may hereafter have against an Offshore Borrower or any other person, and
(c) any benefit of, and any right to participate in, any collateral or security
now or hereafter held by Collateral Agent or any Guarantied Party. In addition,
until the Guarantied Obligations shall have been paid in full and the
Commitments shall have terminated and all Letters of Credit shall have expired
or been terminated (unless cash collateralized or otherwise backstopped on terms
reasonably acceptable to the Issuing Lender), each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guarantied Obligations
(including without limitation any such right of contribution hereunder) as a
result of any payment hereunder. Each Guarantor further agrees that, to the
extent the waiver of its rights of subrogation, reimbursement, indemnification
and contribution as set forth herein is found by a court of competent
jurisdiction to be void or voidable for any reason, any such rights of
subrogation, reimbursement or indemnification such Guarantor may have against an
Offshore Borrower or any other Loan Party or against any collateral or security,
and any such rights of contribution such Guarantor may have against any such
other guarantor, shall be junior and subordinate to any rights Collateral Agent
or any Guarantied Party may have against Company, to all right, title and
interest Collateral Agent or any Guarantied Party may have in any such
collateral or security, and to any right Collateral Agent or any Guarantied
Party may have against such other guarantor. If any amount shall be paid to any
Guarantor on account of any such subrogation, reimbursement, indemnification or
contribution rights at any time when all Guarantied Obligations shall not have
been paid in full, such amount shall be held in trust for Collateral Agent on
behalf of Guarantied Parties and shall forthwith be paid over to Collateral
Agent for the benefit of Guarantied Parties to be credited and applied against
the Guarantied Obligations, whether matured or unmatured, in accordance with the
terms hereof.

 

No delay or omission by any Guarantied Party or Collateral Agent to exercise any
right under this Guaranty shall impair any such right, nor shall it be construed
to be a waiver thereof. No amendment, modification, termination or waiver of any
provision of this Guaranty, or consent to any departure by Guarantors therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders under the Credit Agreement. All decisions of Requisite Lenders shall be
binding upon all Guarantied Parties. No waiver of any single breach or default
under this Guaranty shall be deemed a waiver of any other breach or default.

 

Anything contained in this Guaranty to the contrary notwithstanding, no
Guarantied Party shall be entitled to take any action whatsoever to enforce any
term or provision of this Guaranty except through the Collateral Agent.

 

This Guaranty shall be binding upon each Guarantor and its respective successors
and assigns and shall inure to the benefit of the successors and assigns of
Collateral Agent and Guarantied Parties and, in the event of any transfer or
assignment of rights by Collateral Agent or any Guarantied Party, the rights and
privileges herein conferred upon Collateral Agent and Guarantied Parties shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof.

 

Upon the liquidation of any Guarantor, the obligations of that Guarantor
hereunder shall be assumed by its successors (including, without limitation, its
stockholders on the date of such liquidation) except to the extent that any such
assumption shall be prohibited by applicable law.

 

6

--------------------------------------------------------------------------------


 

If all of the stock of any Guarantor or any of its successors in interest under
this Guaranty shall be sold or otherwise disposed of (including by merger,
amalgamation or consolidation) in an Asset Sale or other transaction not
prohibited by the Credit Agreement or otherwise consented to by Requisite
Lenders under the Credit Agreement, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by Collateral Agent or any
other Person or any Guarantied Party, effective as of the time of such Asset
Sale or other transaction or consent. At the request of Borrowers’ Agent,
Collateral Agent shall execute an acknowledgment thereof.

 

If any Guarantor or any of its successors in interest under this Guaranty shall
be merged or amalgamated with and into any Restricted Subsidiary of Company in a
transaction not prohibited by the Credit Agreement or otherwise consented to by
Requisite Lenders under the Credit Agreement, and if such Guarantor or such
successor in interest, as the case may be, is not the surviving corporation in
such merger or amalgamation, the Guaranty of such Guarantor or such successor in
interest, as the case may be, hereunder shall be automatically discharged and
released without any further action by Collateral Agent or any other Person or
any Guarantied Party, effective as of the time of consummation of such merger or
amalgamation. At the request of Borrowers’ Agent, Collateral Agent shall execute
an acknowledgment thereof.

 

THIS GUARANTY SHALL BE DEEMED TO BE MADE UNDER, SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH GUARANTOR, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(I)                                   ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)                              WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)                         AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH GUARANTOR AT THE ADDRESS OF BORROWERS’ AGENT PROVIDED
IN THE CREDIT AGREEMENT;

 

(IV)                          AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH GUARANTOR IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT;

 

7

--------------------------------------------------------------------------------


 

(V)                               AGREES THAT COLLATERAL AGENT RETAINS THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

(VI)          AGREES THAT THE PROVISIONS OF THIS PARAGRAPH RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

The initial Guarantors hereunder shall be such of the Australian Subsidiaries as
are signatories hereto on the date hereof. From time to time subsequent to the
date hereof, additional Australian Subsidiaries may become or additional
Offshore Borrowers may be required to become parties hereto, as additional
Guarantors (each an “Additional Guarantor”), by executing a counterpart of this
Guaranty. Upon delivery of any such counterpart to Collateral Agent, notice of
which is hereby waived by Guarantors, each such Additional Guarantor shall be a
Guarantor and shall be as fully a party hereto as if such Additional Guarantor
were an original signatory hereof. Each Guarantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Guarantor hereunder, nor by any election of
Lenders not to cause any Restricted Subsidiary of Company to become an
Additional Guarantor hereunder. This Guaranty shall be fully effective as to any
Guarantor that is or becomes a party hereto regardless of whether any other
Person becomes or fails to become or ceases to be a Guarantor hereunder.

 

The Guarantors hereby agree to waive their rights to a jury trial with respect
to any action or proceeding in connection with this Guaranty to the full extent
provided in subsection 12.9 of the Credit Agreement and such subsection 12.9 of
the Credit Agreement is hereby incorporated herein by reference.

 

This Guaranty may be executed in any number of counterparts (including by
telecopy or electronic PDF) and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original for all purposes; but all such counterparts together shall
constitute but one and the same instrument. This Guaranty shall become effective
as to each Guarantor upon the execution of a counterpart hereof by such
Guarantor (whether or not a counterpart hereof shall have been executed by any
other Guarantor) and receipt by Collateral Agent of written or telephonic
notification of such execution and authorization of delivery thereof. At such
time as all Guarantied Obligations have been paid in full, all Commitments have
terminated and all Letters of Credit shall have expired or been terminated
(unless cash collateralized or otherwise backstopped on terms reasonably
acceptable to the Issuing Lender), this Guaranty shall be of no further force
and effect as to any Guarantied Obligations and this Guaranty of each Guarantor
shall automatically be discharged and released without any further action by
Collateral Agent, any Guarantied Party or any other Person. At the request of
Borrower’s Agent, Collateral Agent shall execute an acknowledgment thereof.

 

This Guaranty amends, restates, supersedes, and replaces in its entirety the
Existing Guaranty. Nothing contained herein shall be construed as a novation of
the obligations outstanding under the Existing Guaranty, which shall remain in
full force and effect, except as modified hereby. Nothing express or implied in
this Guaranty shall be construed as a release or discharge of any Guarantor
under the Existing Guaranty.

 

8

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned Guarantors has caused this Guaranty
to be duly executed as of the day and year first written above.

 

 

 

ACI OPERATIONS PTY. LTD. ACN 004 230 326

 

 

 

 

 

 

 

By:

/s/ James W. Baehren

 

 

Name:

 James W. Baehren

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

OWENS-ILLINOIS (AUSTRALIA) PTY LTD.

 

ACN 002 060 059

 

 

 

 

 

 

 

By:

/s/ James W. Baehren

 

 

Name:

 James W. Baehren

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

ACI PACKAGING SERVICES PTY LTD.

 

ACN 004 300 725

 

 

 

 

 

 

 

By:

/s/ James W. Baehren

 

 

Name:

 James W. Baehren

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

ACI INTERNATIONAL PTY LTD. ACN 006 005 929

 

 

 

 

 

 

 

By:

/s/ James W. Baehren

 

 

Name:

 James W. Baehren

 

 

Title:

Authorized Signatory

 

 

 

 

 

 

 

ACI GLASS PACKAGING PENRITH PTY LTD. ACN 004 243 725

 

 

 

 

 

 

 

By:

/s/ James W. Baehren

 

 

Name:

 James W. Baehren

 

 

Title:

Authorized Signatory

 

Signature Page to Amended and Restated Australian Offshore Guaranty

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO:

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Collateral Agent

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

Signature Page to Amended and Restated Australian Offshore Guaranty

 

--------------------------------------------------------------------------------


 

COUNTERPART FOR ADDITIONAL GUARANTORS

 

This COUNTERPART (this “Counterpart”), dated _____, 20__, is delivered pursuant
to the Guaranty referred to below. The undersigned hereby agrees that this
Counterpart may be attached to the Amended and Restated Australian Offshore
Guaranty, dated as of April 22, 2015 (as it may be from time to time amended,
amended and restated, supplemented or otherwise modified, the “Guaranty”;
capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed therein), among the Guarantors named therein and Deutsche Bank
AG, New York Branch, as collateral agent for the Guarantied Parties referenced
therein. The undersigned, by executing and delivering this Counterpart, hereby
becomes an Additional Guarantor under the Guaranty in accordance thereof and
agrees to be bound by all of the terms thereof.

 

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Counterpart to be duly executed as of _________, ____.

 

 

 

 

 

[Name of Additional Guarantor]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ACCEPTED AND AGREED TO:

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

as Collateral Agent

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

AMENDED AND RESTATED CANADIAN OFFSHORE GUARANTY

 

This AMENDED AND RESTATED CANADIAN OFFSHORE GUARANTY (as amended, amended and
restated or otherwise modified from time to time, this “Guaranty”) is entered
into as of April 22, 2015, by each undersigned Guarantor signatory hereto
together with each Additional Guarantor that may become a party hereto in
accordance with the terms hereof (each, a “Guarantor” and collectively, the
“Guarantors”) in favor of and for the benefit of DEUTSCHE BANK AG, NEW YORK
BRANCH, as Collateral Agent for and representative of (in such capacity herein
called the “Collateral Agent”) the lenders having Loans to one or more Offshore
Borrowers (“Lenders”) and from time to time party to the Credit Agreement (as
hereinafter defined), the Notes evidencing the obligations of the Offshore
Borrowers, the Offshore Overdraft Agreements, and all other agreements,
documents or instruments relating directly or indirectly thereto or replacing
the same from time to time (collectively, the “Guarantied Parties”). Initially
capitalized terms used herein without definition are defined in the Credit
Agreement (as hereinafter defined).

 

R E C I T A L S

 

WHEREAS, Owens-Illinois Group, Inc. (the “Company”), certain subsidiaries of the
Company as borrowers, Owens-Illinois General Inc. (“O-I General”) as borrowers’
agent, certain lenders and agents party thereto, Deutsche Bank AG, New York
Branch as administrative agent for the lenders (“Administrative Agent”) and the
Collateral Agent as collateral agent for the lenders have agreed to enter into
an Amended and Restated Credit Agreement and Syndicated Facility Agreement (the
“Credit Agreement”) on or about the date hereof. The Credit Agreement amends and
restates the Existing Credit Agreement (as defined below).

 

WHEREAS, pursuant to that certain Credit Agreement and Syndicated Facility
Agreement dated as of May 19, 2011 (the “Existing Credit Agreement”) among the
Administrative Agent, Deutsche Bank Trust Company Americas as collateral agent,
the Lenders party thereto from time to time, and the Company, the Borrowers
named therein and O-I General, the parties hereto entered into that certain
Canadian Offshore Guaranty dated as of May 19, 2011 (the “Existing Guaranty”)
making the guaranties set forth therein in favor of Deutsche Bank Trust Company
Americas (“DBTCA”), as Collateral Agent (as defined in the Existing Credit
Agreement, in such capacity, the “Existing Collateral Agent”) for the benefit of
the Secured Parties.

 

WHEREAS, pursuant to that certain Assignment Agreement dated as of April 22,
2015 and the Credit Agreement, DBTCA resigned as Collateral Agent (as defined in
the Existing Credit Agreement), the Lenders appointed DB as Collateral Agent (as
defined in the Credit Agreement) and the Existing Collateral Agent assigned and
the Collateral Agent assumed the interest in and to all of the rights, duties
and obligations of the “Collateral Agent” under the Loan Documents, including
without limitation, the Existing Guaranty.

 

WHEREAS, it is a condition to the Credit Agreement that O-I Canada (the
“Borrower Offshore Guarantor”) guarantee the Obligations of each of the other
Offshore Borrowers.

 

--------------------------------------------------------------------------------


 

WHEREAS, it is a condition to the Credit Agreement that each Canadian Guarantor
(each a “Non-Borrower Offshore Guarantor” and collectively the “Non-Borrower
Offshore Guarantors”) guarantee the Obligations of the Offshore Borrowers.

 

WHEREAS, it is a condition to the Credit Agreement that the Borrower Offshore
Guarantor and the Non-Borrower Offshore Guarantors execute and deliver this
guarantee in favor of the Collateral Agent for the benefit of itself and the
other Guarantied Parties.

 

WHEREAS, this document is one of the Offshore Guaranties (as defined in the
Credit Agreement).

 

The Borrower Offshore Guarantor hereby irrevocably and unconditionally
guarantees the due and punctual payment of all Obligations of each of the
Offshore Borrowers (other than in respect of its own Obligations as an Offshore
Borrower) and each of the Non-Borrower Offshore Guarantors jointly and severally
hereby irrevocably and unconditionally guarantees the due and punctual payment
of all Obligations of each of the Offshore Borrowers when the same shall become
due, whether at stated maturity, by required payment, declaration, demand or
otherwise (including amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
and the Borrower Offshore Guarantor and the Non-Borrower Offshore Guarantors
agree to pay any and all costs and expenses (including reasonable fees and
disbursements of counsel) incurred by Collateral Agent or Lenders in enforcing
or preserving any rights under this Guaranty (collectively, the “Guarantied
Obligations”).

 

Anything contained in this Guaranty to the contrary notwithstanding, if any
Fraudulent Transfer Law (as hereinafter defined) is determined by a court of
competent jurisdiction to be applicable to the obligations of any Guarantor
under this Guaranty, such obligations of such Guarantor hereunder shall be
limited to a maximum aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor in respect of intercompany indebtedness to Company or other affiliates
of Company to the extent that such indebtedness would be discharged in an amount
equal to the amount paid by such Guarantor hereunder) and after giving effect as
assets to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Guarantor pursuant to applicable law or
pursuant to the terms of any agreement (including any such right of contribution
hereunder).

 

Guarantors under this Guaranty together desire to allocate among themselves, in
a fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by any
Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds its Fair
Share (as defined below) as of such date, that Funding Guarantor shall be
entitled to a contribution from each of the other Guarantors in the amount of
such other Guarantor’s Fair Share Shortfall (as defined below) as of such date,
with the result that all such contributions will cause each Guarantor’s
Aggregate Payments (as defined below) to equal its Fair Share as of such date.

 

2

--------------------------------------------------------------------------------


 

“Fair Share” means, with respect to a Guarantor as of any date of determination,
an amount equal to (i) the ratio of (x) the Adjusted Maximum Amount (as defined
below) with respect to such Guarantor to (y) the aggregate of the Adjusted
Maximum Amounts with respect to all Guarantors, multiplied by (ii) the aggregate
amount paid or distributed on or before such date by all Funding Guarantors
under this Guaranty in respect of the obligations guarantied. “Fair Share
Shortfall” means, with respect to a Guarantor as of any date of determination,
the excess, if any, of the Fair Share of such Guarantor over the Aggregate
Payments made by such Guarantor. “Adjusted Maximum Amount” means, with respect
to a Guarantor as of any date of determination, the maximum aggregate amount of
the obligations of such Guarantor under this Guaranty, determined as of such
date in accordance with the immediately preceding paragraph; provided that
solely for purposes of calculating the “Adjusted Maximum Amount” with respect to
any Guarantor for purposes of this paragraph, any assets or liabilities of such
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Guarantor. “Aggregate
Payments” means, with respect to a Guarantor as of any date of determination, an
amount equal to (i) the aggregate amount of all payments and distributions made
on or before such date by such Guarantor in respect of this Guaranty (including,
without limitation, in respect of this paragraph) minus (ii) the aggregate
amount of all payments received on or before such date by such Guarantor from
the other Guarantors as contributions under this paragraph. The amounts payable
as contributions hereunder with respect to any payments or distributions giving
rise to a contribution obligation shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Guarantors of their obligations as set forth in this
paragraph shall not be construed in any way to limit the liability of any
Guarantor hereunder.

 

Guarantors agree that the Guarantied Obligations may be extended or renewed, in
whole or in part, without notice or further assent from them, and that each
Guarantor will remain bound upon this Guaranty notwithstanding any extension,
renewal or other alteration of any Guarantied Obligation.

 

Guarantors waive presentation of, demand of, and protest of any Guarantied
Obligation and also waive notice of protest for nonpayment. The obligations of
Guarantors under this Guaranty shall not be affected by, and each Guarantor
hereby waives, all defenses that may now or hereafter arise from:

 

(a)                                 the failure of any Guarantied Party,
Collateral Agent or any other Person to assert any claim or demand or to enforce
any right or remedy against any Borrower or any other borrower under the
provisions of the Credit Agreement, any other Loan Document, or any other
agreement or otherwise,

 

(b)                                 any extension or renewal of any provision of
any Loan Document or other agreement referred to in the preceding clause (a),

 

(c)                                  any rescission, waiver, amendment or
modification of any of the terms or provisions of the Credit Agreement, any
other Loan Document, or any instrument or agreement executed pursuant thereto,
in each case in accordance with its terms,

 

3

--------------------------------------------------------------------------------


 

(d)                                 the failure to perfect any security interest
in, or the release of, any of the security held by any Guarantied Party,
Collateral Agent or any other Person for any of the Guarantied Obligations, or

 

(e)                                  the failure of any Guarantied Party,
Collateral Agent or any other Person to exercise any right or remedy against any
other guarantor of any of the Guarantied Obligations.

 

Guarantors further agree that this Guaranty constitutes a guaranty of payment
when due and not of collection and waive any right to require that any resort be
had by any Guarantied Party, Collateral Agent or any other Person to any of the
security held for payment of any of the Guarantied Obligations or to any balance
of any deposit account or credit on the books of any Guarantied Party,
Collateral Agent or any other Person in favor of Company or any other Person.

 

The obligations of Guarantors under this Guaranty shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise of any of the Guarantied Obligations, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guarantied
Obligations, the discharge of any Offshore Borrower or any other borrower from
any of the Guarantied Obligations in a bankruptcy or similar proceeding, or
otherwise. Without limiting the generality of the foregoing, the obligations of
Guarantors under this Guaranty shall not be discharged or impaired or otherwise
affected by the failure of any Guarantied Party, Collateral Agent or any other
Person to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document, or any other agreement, by any waiver or
modification of any thereof, by any default, or any other act or thing or
omission or delay to do any other act or thing which may or might in any manner
or to any extent vary the risk of Guarantors or which would otherwise operate as
a discharge of Guarantors as a matter of law or equity.

 

This Guaranty is to extend to the persons for the time being and from time to
time carrying on the business now carried on by an Offshore Borrower
notwithstanding any change or changes in the name, business, powers, objects,
membership, partners, shareholders, directorate, organization or management of
an Offshore Borrower, and notwithstanding any reorganization of an Offshore
Borrower or the merger or amalgamation of an Offshore Borrower with another or
others (including with the Guarantor, in which case the obligations of the
Guarantor hereunder shall be direct and shall continue to be secured by the
Guarantor’s security), or the sale or disposal of any of the Offshore Borrower’s
business in whole or in part to another or others, or the surrender, forfeiture
or termination of its articles or charter, or the receivership, dissolution,
insolvency, winding-up, arrangement, reorganization, bankruptcy or liquidation
of or in respect of an Offshore Borrower, and no such event shall lessen,
release or discharge the obligations of the Guarantor under this Guaranty.

 

If the Collateral Agent, for and on behalf of the Guarantied Parties, makes
demand upon a Guarantor as provided in this paragraph, the Guarantor shall
thereupon be liable to the Guarantied Parties for the amount demanded directly,
as principal, and not just as surety, and will not plead or assert to the
contrary in any proceeding taken by the Guarantied Parties in enforcing this
Guaranty.

 

4

--------------------------------------------------------------------------------


 

All indebtedness and liabilities, present and future, of an Offshore Borrower to
a Guarantor, together with each and every security therefore, is hereby
postponed to all present and future indebtedness and liabilities of the Offshore
Borrower to the Guarantied Parties, and all monies received from the Offshore
Borrower or for its account by the Guarantor shall be received and held by the
Guarantor in trust for the Guarantied Parties, and forthwith upon receipt paid
over to the Collateral Agent for the benefit of the Guarantied Parties until the
Offshore Borrower’s indebtedness and liabilities to the Guarantied Parties is
finally paid and satisfied in full, all without prejudice to and without in any
way limiting or lessening the liability of the Guarantor to the Guarantied
Parties under this Guaranty.

 

Each of the Guarantors further agrees that this Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of, interest on or any other amount with respect to
any Guarantied Obligation is rescinded or must otherwise be restored by any
Guarantied Party, Collateral Agent or any other Person upon the bankruptcy or
reorganization of an Offshore Borrower, any Guarantor, any other Person or
otherwise.

 

Guarantors further agree, in furtherance of the foregoing and not in limitation
of any other right which any Guarantied Party, Collateral Agent or any other
Person may have at law or in equity against Guarantors by virtue hereof, upon
the failure of any obligor of any Guarantied Obligation to pay any of the
Guarantied Obligations when and as the same shall become due, whether by
required prepayment, declaration or otherwise (including amounts which would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will forthwith pay, or
cause to be paid, in cash to Collateral Agent, for the ratable benefit of
Guarantied Parties, an amount equal to the sum of the unpaid principal amount of
such Guarantied Obligations then due as aforesaid, accrued and unpaid interest
on such Guarantied Obligations (including, without limitation, interest which,
but for the filing of a petition in a bankruptcy, reorganization or other
similar proceeding with respect to an Offshore Borrower, would have accrued on
such Guarantied Obligations) and all other Guarantied Obligations then owed to
Guarantied Parties as aforesaid. All such payments shall be applied promptly
from time to time by Collateral Agent:

 

First, to the payment of the costs and expenses of any collection or other
realization under this Guaranty, including reasonable compensation to Collateral
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by Collateral Agent in connection therewith;

 

Second, to the payment of the Guarantied Obligations for the ratable benefit of
each of the Guarantied Parties; and

 

Third, after payment in full of all Guarantied Obligations, to the payment to
Guarantors, or their successors or assigns, or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct,
of any surplus then remaining from such payments.

 

Each Guarantor hereby waives any claim, right or remedy, direct or indirect,
that such Guarantor now has or may hereafter have against Company or any other
Loan Party or any of their respective assets in connection with this Guaranty or
the performance by such Guarantor of its obligations hereunder, in each case
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including without limitation (a) any
right of subrogation,

 

5

--------------------------------------------------------------------------------


 

reimbursement or indemnification that such Guarantor now has or may hereafter
have against an Offshore Borrower or any other Loan Party, (b) any right to
enforce, or to participate in, any claim, right or remedy that Collateral Agent
or any Guarantied Party now has or may hereafter have against an Offshore
Borrower or any other person, and (c) any benefit of, and any right to
participate in, any collateral or security now or hereafter held by Collateral
Agent or any Guarantied Party. In addition, until the Guarantied Obligations
shall have been paid in full and the Commitments shall have terminated and all
Letters of Credit shall have expired or been terminated (unless cash
collateralized or otherwise backstopped on terms reasonably acceptable to the
Issuing Lender), each Guarantor shall withhold exercise of any right of
contribution such Guarantor may have against any other guarantor (including any
other Guarantor) of the Guarantied Obligations (including without limitation any
such right of contribution hereunder) as a result of any payment hereunder. Each
Guarantor further agrees that, to the extent the waiver of its rights of
subrogation, reimbursement, indemnification and contribution as set forth herein
is found by a court of competent jurisdiction to be void or voidable for any
reason, any such rights of subrogation, reimbursement or indemnification such
Guarantor may have against an Offshore Borrower or any other Loan Party or
against any collateral or security, and any such rights of contribution such
Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights Collateral Agent or any Guarantied Party may have
against Company, to all right, title and interest Collateral Agent or any
Guarantied Party may have in any such collateral or security, and to any right
Collateral Agent or any Guarantied Party may have against such other guarantor.
If any amount shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guarantied Obligations shall not have been paid in full, such amount shall be
held in trust for Collateral Agent on behalf of Guarantied Parties and shall
forthwith be paid over to Collateral Agent for the benefit of Guarantied Parties
to be credited and applied against the Guarantied Obligations, whether matured
or unmatured, in accordance with the terms hereof.

 

No delay or omission by any Guarantied Party or Collateral Agent to exercise any
right under this Guaranty shall impair any such right, nor shall it be construed
to be a waiver thereof. No amendment, modification, termination or waiver of any
provision of this Guaranty, or consent to any departure by Guarantors therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders under the Credit Agreement. All decisions of Requisite Lenders shall be
binding upon all Guarantied Parties. No waiver of any single breach or default
under this Guaranty shall be deemed a waiver of any other breach or default.

 

Anything contained in this Guaranty to the contrary notwithstanding, no
Guarantied Party shall be entitled to take any action whatsoever to enforce any
term or provision of this Guaranty except through the Collateral Agent.

 

This Guaranty shall be binding upon each Guarantor and its respective successors
and assigns and shall inure to the benefit of the successors and assigns of
Collateral Agent and Guarantied Parties and, in the event of any transfer or
assignment of rights by Collateral Agent or any Guarantied Party, the rights and
privileges herein conferred upon Collateral Agent and Guarantied Parties shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof.

 

6

--------------------------------------------------------------------------------


 

Upon the liquidation of any Guarantor, the obligations of that Guarantor
hereunder shall be assumed by its successors (including, without limitation, its
stockholders on the date of such liquidation) except to the extent that any such
assumption shall be prohibited by applicable law.

 

If all of the stock of any Guarantor or any of its successors in interest under
this Guaranty shall be sold or otherwise disposed of (including by merger,
amalgamation or consolidation) in an Asset Sale or other transaction not
prohibited by the Credit Agreement or otherwise consented to by Requisite
Lenders under the Credit Agreement, the Guaranty of such Guarantor or such
successor in interest, as the case may be, hereunder shall automatically be
discharged and released without any further action by Collateral Agent or any
other Person or any Guarantied Party, effective as of the time of such Asset
Sale or other transaction or consent. At the request of Borrowers’ Agent,
Collateral Agent shall execute an acknowledgment thereof.

 

If any Guarantor or any of its successors in interest under this Guaranty shall
be merged or amalgamated with and into any Restricted Subsidiary of Company in a
transaction not prohibited by the Credit Agreement or otherwise consented to by
Requisite Lenders under the Credit Agreement, and if such Guarantor or such
successor in interest, as the case may be, is not the surviving corporation in
such merger or amalgamation, the Guaranty of such Guarantor or such successor in
interest, as the case may be, hereunder shall be automatically discharged and
released without any further action by Collateral Agent or any other Person or
any Guarantied Party, effective as of the time of consummation of such merger or
amalgamation. At the request of Borrowers’ Agent, Collateral Agent shall execute
an acknowledgment thereof.

 

THIS GUARANTY SHALL BE DEEMED TO BE MADE UNDER, SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH GUARANTOR, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(I)                                   ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)                              WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)                         AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH GUARANTOR AT THE ADDRESS OF BORROWERS’ AGENT PROVIDED
IN THE CREDIT AGREEMENT;

 

7

--------------------------------------------------------------------------------


 

(IV)                          AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH GUARANTOR IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT;

 

(V)                               AGREES THAT COLLATERAL AGENT RETAINS THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

(VI)                          AGREES THAT THE PROVISIONS OF THIS PARAGRAPH
RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE
FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402
OR OTHERWISE.

 

The initial Guarantors hereunder shall be such of the Restricted Subsidiaries of
Company as are signatories hereto on the date hereof. From time to time
subsequent to the date hereof, additional Restricted Subsidiaries of Company may
become or Additional Foreign Subsidiary Borrowers may be required to become
parties hereto, as additional Guarantors (each an “Additional Guarantor”), by
executing a counterpart of this Guaranty. Upon delivery of any such counterpart
to Collateral Agent, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be as fully a party hereto
as if such Additional Guarantor were an original signatory hereof. Each
Guarantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Guarantor
hereunder, nor by any election of Lenders not to cause any Restricted Subsidiary
of Company to become an Additional Guarantor hereunder. This Guaranty shall be
fully effective as to any Guarantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a
Guarantor hereunder.

 

The Guarantors hereby agree to waive their rights to a jury trial with respect
to any action or proceeding in connection with this Guaranty to the full extent
provided in subsection 12.9 of the Credit Agreement and such subsection 12.9 of
the Credit Agreement is hereby incorporated herein by reference.

 

This Guaranty may be executed in any number of counterparts and by the different
parties hereto in separate counterparts (including by telecopy or electronic
PDF), each of which when so executed and delivered shall be deemed to be an
original for all purposes; but all such counterparts together shall constitute
but one and the same instrument. This Guaranty shall become effective as to each
Guarantor upon the execution of a counterpart hereof by such Guarantor (whether
or not a counterpart hereof shall have been executed by any other Guarantor) and
receipt by Collateral Agent of written or telephonic notification of such
execution and authorization of delivery thereof. At such time as all Guarantied
Obligations have been paid in full, all Commitments have terminated and all
Letters of Credit shall have expired or been terminated (unless cash
collateralized or otherwise backstopped on terms reasonably acceptable to the
Issuing Lender), this Guaranty shall be of no further force and effect as to any
Guarantied Obligations and this Guaranty of each Guarantor shall automatically
be discharged and released without any further action by Collateral Agent, any
Guarantied Party or any other Person. At the request of Borrower’s Agent,
Collateral Agent shall execute an acknowledgment thereof.

 

8

--------------------------------------------------------------------------------


 

This Guaranty amends, restates, supersedes, and replaces in its entirety the
Existing Guaranty. Nothing contained herein shall be construed as a novation of
the obligations outstanding under the Existing Guaranty, which shall remain in
full force and effect, except as modified hereby. Nothing express or implied in
this Guaranty shall be construed as a release or discharge of any Guarantor
under the Existing Guaranty.

 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned Guarantors has caused this Guaranty
to be duly executed as of the day and year first written above.

 

 

 

O-I CANADA CORP.

 

 

 

 

 

 

 

By:

/s/ James W. Baehren

 

 

Name:

James W. Baehren

 

 

Title:

Secretary

 

Signature Page to Amended and Restated Canadian Offshore Guaranty

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO:

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

Signature Page to Amended and Restated Canadian Offshore Guaranty

 

--------------------------------------------------------------------------------


 

COUNTERPART FOR ADDITIONAL GUARANTORS

 

This COUNTERPART (this “Counterpart”), dated _____, 20__, is delivered pursuant
to the Guaranty referred to below. The undersigned hereby agrees that this
Counterpart may be attached to the Amended and Restated Canadian Offshore
Guaranty, dated as of April 22, 2015 (as it may be from time to time amended,
amended and restated, supplemented or otherwise modified, the “Guaranty”;
capitalized terms used herein not otherwise defined herein shall have the
meanings ascribed therein), among the Guarantors named therein and Deutsche Bank
AG, New York Branch, as collateral agent for the Guarantied Parties referenced
therein. The undersigned, by executing and delivering this Counterpart, hereby
becomes an Additional Guarantor under the Guaranty in accordance thereof and
agrees to be bound by all of the terms thereof.

 

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Counterpart to be duly executed as of _________, ____.

 

 

 

 

 

[Name of Additional Guarantor]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

AMENDED AND RESTATED DUTCH OFFSHORE GUARANTY

 

This AMENDED AND RESTATED DUTCH OFFSHORE GUARANTY (as amended, amended and
restated or otherwise modified from time to time, this “Guaranty”) is entered
into as of April 22, 2015, by each undersigned Guarantor signatory hereto
together with each Additional Guarantor that may become a party hereto in
accordance with the terms hereof (each, a “Guarantor” and collectively, the
“Guarantors”) in favor of and for the benefit of DEUTSCHE BANK AG, NEW YORK
BRANCH, as Collateral Agent for and representative of (in such capacity herein
called the “Collateral Agent”) the lenders having Loans to one or more Offshore
Borrowers (“Lenders”) and from time to time party to the Credit Agreement (as
hereinafter defined), the Notes evidencing the obligations of the Offshore
Borrowers, the Offshore Overdraft Agreements, and all other agreements,
documents or instruments relating directly or indirectly thereto or replacing
the same from time to time (collectively, the “Guarantied Parties”). Initially
capitalized terms used herein without definition are defined in the Credit
Agreement (as hereinafter defined).

 

R E C I T A L S

 

WHEREAS, Owens-Illinois Group, Inc. (the “Company”), certain subsidiaries of the
Company as borrowers, Owens-Illinois General, Inc. (“O-I General”) as borrowers’
agent, certain lenders and agents party thereto, Deutsche Bank AG, New York
Branch as administrative agent for the lenders (“Administrative Agent”) and the
Collateral Agent as collateral agent for the lenders have agreed to enter into
an Amended and Restated Credit Agreement and Syndicated Facility Agreement (the
“Credit Agreement”) on or about the date hereof. The Credit Agreement amends and
restates the Existing Credit Agreement (as defined below).

 

WHEREAS, pursuant to that certain Credit Agreement and Syndicated Facility
Agreement dated as of May 19, 2011 (the “Existing Credit Agreement”) among the
Administrative Agent, Deutsche Bank Trust Company Americas as collateral agent,
the Lenders party thereto from time to time, and the Company, the Borrowers
named therein and O-I General, the parties hereto entered into that certain
Dutch Offshore Guaranty dated as of May 19, 2011(the “Existing Guaranty”) making
the guaranties set forth therein in favor of Deutsche Bank Trust Company
Americas (“DBTCA”), as Collateral Agent (as defined in the Existing Credit
Agreement, in such capacity, the “Existing Collateral Agent”) for the benefit of
the Secured Parties.

 

WHEREAS, pursuant to that certain Assignment Agreement dated as of April 22,
2015 and the Credit Agreement, DBTCA resigned as Collateral Agent (as defined in
the Existing Credit Agreement), the Lenders appointed DB as Collateral Agent (as
defined in the Credit Agreement) and the Existing Collateral Agent assigned and
the Collateral Agent assumed the interest in and to all of the rights, duties
and obligations of the “Collateral Agent” under the Loan Documents, including
without limitation, the Existing Guaranty.

 

WHEREAS, it is a condition to the Credit Agreement that OIEG (the “Borrower
Offshore Guarantor”) guarantee the Obligations of each of the other Offshore
Borrowers.

 

--------------------------------------------------------------------------------


 

WHEREAS, it is a condition to the Credit Agreement that each Dutch Guarantor
(each a “Non-Borrower Offshore Guarantor” and collectively the “Non-Borrower
Offshore Guarantors”) guarantee the Obligations of the Offshore Borrowers.

 

WHEREAS, it is a condition to the Credit Agreement that the Borrower Offshore
Guarantor and the Non-Borrower Offshore Guarantors execute and deliver this
guarantee in favor of the Collateral Agent for the benefit of itself and the
other Guarantied Parties.

 

WHEREAS, this document is one of the Offshore Guaranties (as defined in the
Credit Agreement).

 

The Borrower Offshore Guarantor hereby irrevocably and unconditionally
guarantees the due and punctual payment of all Obligations of each of the
Offshore Borrowers (other than in respect of its own Obligations as an Offshore
Borrower) and each of the Non-Borrower Offshore Guarantors jointly and severally
hereby irrevocably and unconditionally guarantees the due and punctual payment
of all Obligations of each of the Offshore Borrowers when the same shall become
due, whether at stated maturity, by required payment, declaration, demand or
otherwise (including amounts which would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 U.S.C. § 362(a)),
and the Borrower Offshore Guarantor and the Non-Borrower Offshore Guarantors
agree to pay any and all costs and expenses (including reasonable fees and
disbursements of counsel) incurred by Collateral Agent or Lenders in enforcing
or preserving any rights under this Guaranty (collectively, the “Guarantied
Obligations”).

 

Anything contained in this Guaranty to the contrary notwithstanding, if any
Fraudulent Transfer Law (as hereinafter defined) is determined by a court of
competent jurisdiction to be applicable to the obligations of any Guarantor
under this Guaranty, such obligations of such Guarantor hereunder shall be
limited to a maximum aggregate amount equal to the largest amount that would not
render its obligations hereunder subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state law (collectively, the “Fraudulent
Transfer Laws”), in each case after giving effect to all other liabilities of
such Guarantor, contingent or otherwise, that are relevant under the Fraudulent
Transfer Laws (specifically excluding, however, any liabilities of such
Guarantor in respect of intercompany indebtedness to Company or other affiliates
of Company to the extent that such indebtedness would be discharged in an amount
equal to the amount paid by such Guarantor hereunder) and after giving effect as
assets to the value (as determined under the applicable provisions of the
Fraudulent Transfer Laws) of any rights to subrogation, reimbursement,
indemnification or contribution of such Guarantor pursuant to applicable law or
pursuant to the terms of any agreement (including any such right of contribution
hereunder).

 

Guarantors under this Guaranty together desire to allocate among themselves, in
a fair and equitable manner, their obligations arising under this Guaranty.
Accordingly, in the event any payment or distribution is made on any date by any
Guarantor under this Guaranty (a “Funding Guarantor”) that exceeds its Fair
Share (as defined below) as of such date, that Funding Guarantor shall be
entitled to a contribution from each of the other Guarantors in the amount of
such other Guarantor’s Fair Share Shortfall (as defined below) as of such date,
with the result that all such contributions will cause each Guarantor’s
Aggregate Payments (as defined below) to equal its Fair Share as of such date.
“Fair Share” means, with respect to a Guarantor as of any date of determination,
an amount equal to (i)

 

2

--------------------------------------------------------------------------------


 

the ratio of (x) the Adjusted Maximum Amount (as defined below) with respect to
such Guarantor to (y) the aggregate of the Adjusted Maximum Amounts with respect
to all Guarantors, multiplied by (ii) the aggregate amount paid or distributed
on or before such date by all Funding Guarantors under this Guaranty in respect
of the obligations guarantied. “Fair Share Shortfall” means, with respect to a
Guarantor as of any date of determination, the excess, if any, of the Fair Share
of such Guarantor over the Aggregate Payments made by such Guarantor. “Adjusted
Maximum Amount” means, with respect to a Guarantor as of any date of
determination, the maximum aggregate amount of the obligations of such Guarantor
under this Guaranty, determined as of such date in accordance with the
immediately preceding paragraph; provided that solely for purposes of
calculating the “Adjusted Maximum Amount” with respect to any Guarantor for
purposes of this paragraph, any assets or liabilities of such Guarantor arising
by virtue of any rights to subrogation, reimbursement or indemnification or any
rights to or obligations of contribution hereunder shall not be considered as
assets or liabilities of such Guarantor. “Aggregate Payments” means, with
respect to a Guarantor as of any date of determination, an amount equal to
(i) the aggregate amount of all payments and distributions made on or before
such date by such Guarantor in respect of this Guaranty (including, without
limitation, in respect of this paragraph) minus (ii) the aggregate amount of all
payments received on or before such date by such Guarantor from the other
Guarantors as contributions under this paragraph. The amounts payable as
contributions hereunder with respect to any payments or distributions giving
rise to a contribution obligation shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Guarantors of their obligations as set forth in this
paragraph shall not be construed in any way to limit the liability of any
Guarantor hereunder.

 

Guarantors agree that the Guarantied Obligations may be extended or renewed, in
whole or in part, without notice or further assent from them, and that each
Guarantor will remain bound upon this Guaranty notwithstanding any extension,
renewal or other alteration of any Guarantied Obligation.

 

Guarantors waive presentation of, demand of, and protest of any Guarantied
Obligation and also waive notice of protest for nonpayment. The obligations of
Guarantors under this Guaranty shall not be affected by, and each Guarantor
hereby waives, all defenses that may now or hereafter arise from:

 

(a)                                 the failure of any Guarantied Party,
Collateral Agent or any other Person to assert any claim or demand or to enforce
any right or remedy against any Borrower or any other borrower under the
provisions of the Credit Agreement, any other Loan Document, or any other
agreement or otherwise,

 

(b)                                 any extension or renewal of any provision of
any Loan Document or other agreement referred to in the preceding clause (a),

 

(c)                                  any rescission, waiver, amendment or
modification of any of the terms or provisions of the Credit Agreement, any
other Loan Document, or any instrument or agreement executed pursuant thereto,
in each case in accordance with its terms,

 

(d)                                 the failure to perfect any security interest
in, or the release of, any of the security held by any Guarantied Party,
Collateral Agent or any other Person for any of the Guarantied Obligations, or

 

3

--------------------------------------------------------------------------------


 

(e)                                  the failure of any Guarantied Party,
Collateral Agent or any other Person to exercise any right or remedy against any
other guarantor of any of the Guarantied Obligations.

 

Guarantors further agree that this Guaranty constitutes a guaranty of payment
when due and not of collection and waive any right to require that any resort be
had by any Guarantied Party, Collateral Agent or any other Person to any of the
security held for payment of any of the Guarantied Obligations or to any balance
of any deposit account or credit on the books of any Guarantied Party,
Collateral Agent or any other Person in favor of Company or any other Person.

 

The obligations of Guarantors under this Guaranty shall not be subject to any
reduction, limitation, impairment or termination for any reason, including,
without limitation, any claim of waiver, release, surrender, alteration or
compromise of any of the Guarantied Obligations, and shall not be subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guarantied
Obligations, the discharge of any Offshore Borrower or any other borrower from
any of the Guarantied Obligations in a bankruptcy or similar proceeding, or
otherwise. Without limiting the generality of the foregoing, the obligations of
Guarantors under this Guaranty shall not be discharged or impaired or otherwise
affected by the failure of any Guarantied Party, Collateral Agent or any other
Person to assert any claim or demand or to enforce any remedy under the Credit
Agreement, any other Loan Document, or any other agreement, by any waiver or
modification of any thereof, by any default, or any other act or thing or
omission or delay to do any other act or thing which may or might in any manner
or to any extent vary the risk of Guarantors or which would otherwise operate as
a discharge of Guarantors as a matter of law or equity.

 

This Guaranty is to extend to the persons for the time being and from time to
time carrying on the business now carried on by an Offshore Borrower
notwithstanding any change or changes in the name, business, powers, objects,
membership, partners, shareholders, directorate, organization or management of
an Offshore Borrower, and notwithstanding any reorganization of an Offshore
Borrower or the merger or amalgamation of an Offshore Borrower with another or
others (including with the Guarantor, in which case the obligations of the
Guarantor hereunder shall be direct and shall continue to be secured by the
Guarantor’s security), or the sale or disposal of any of the Offshore Borrower’s
business in whole or in part to another or others, or the surrender, forfeiture
or termination of its articles or charter, or the receivership, dissolution,
insolvency, winding-up, arrangement, reorganization, bankruptcy or liquidation
of or in respect of an Offshore Borrower, and no such event shall lessen,
release or discharge the obligations of the Guarantor under this Guaranty.

 

If the Collateral Agent, for and on behalf of the Guarantied Parties, makes
demand upon a Guarantor as provided in this paragraph, the Guarantor shall
thereupon be liable to the Guarantied Parties for the amount demanded directly,
as principal, and not just as surety, and will not plead or assert to the
contrary in any proceeding taken by the Guarantied Parties in enforcing this
Guaranty.

 

All indebtedness and liabilities, present and future, of an Offshore Borrower to
a Guarantor, together with each and every security therefore, is hereby
postponed to all present and future indebtedness and liabilities of the Offshore
Borrower to the Guarantied Parties, and all monies received from the Offshore
Borrower or for its account by the Guarantor shall be received and held by the
Guarantor in trust for the Guarantied Parties, and forthwith upon receipt paid
over to the Collateral Agent for the benefit of the Guarantied Parties until the
Offshore Borrower’s indebtedness and liabilities to the

 

4

--------------------------------------------------------------------------------


 

Guarantied Parties is finally paid and satisfied in full, all without prejudice
to and without in any way limiting or lessening the liability of the Guarantor
to the Guarantied Parties under this Guaranty.

 

Each of the Guarantors further agrees that this Guaranty shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of, interest on or any other amount with respect to
any Guarantied Obligation is rescinded or must otherwise be restored by any
Guarantied Party, Collateral Agent or any other Person upon the bankruptcy or
reorganization of an Offshore Borrower, any Guarantor, any other Person or
otherwise.

 

Guarantors further agree, in furtherance of the foregoing and not in limitation
of any other right which any Guarantied Party, Collateral Agent or any other
Person may have at law or in equity against Guarantors by virtue hereof, upon
the failure of any obligor of any Guarantied Obligation to pay any of the
Guarantied Obligations when and as the same shall become due, whether by
required prepayment, declaration or otherwise (including amounts which would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code, 11 U.S.C. § 362(a)), Guarantors will forthwith pay, or
cause to be paid, in cash to Collateral Agent, for the ratable benefit of
Guarantied Parties, an amount equal to the sum of the unpaid principal amount of
such Guarantied Obligations then due as aforesaid, accrued and unpaid interest
on such Guarantied Obligations (including, without limitation, interest which,
but for the filing of a petition in a bankruptcy, reorganization or other
similar proceeding with respect to an Offshore Borrower, would have accrued on
such Guarantied Obligations) and all other Guarantied Obligations then owed to
Guarantied Parties as aforesaid. All such payments shall be applied promptly
from time to time by Collateral Agent:

 

First, to the payment of the costs and expenses of any collection or other
realization under this Guaranty, including reasonable compensation to Collateral
Agent and its agents and counsel, and all expenses, liabilities and advances
made or incurred by Collateral Agent in connection therewith;

 

Second, to the payment of the Guarantied Obligations for the ratable benefit of
each of the Guarantied Parties; and

 

Third, after payment in full of all Guarantied Obligations, to the payment to
Guarantors, or their successors or assigns, or to whomsoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct,
of any surplus then remaining from such payments.

 

Each Guarantor hereby waives any claim, right or remedy, direct or indirect,
that such Guarantor now has or may hereafter have against Company or any other
Loan Party or any of their respective assets in connection with this Guaranty or
the performance by such Guarantor of its obligations hereunder, in each case
whether such claim, right or remedy arises in equity, under contract, by
statute, under common law or otherwise and including without limitation (a) any
right of subrogation, reimbursement or indemnification that such Guarantor now
has or may hereafter have against an Offshore Borrower or any other Loan Party,
(b) any right to enforce, or to participate in, any claim, right or remedy that
Collateral Agent or any Guarantied Party now has or may hereafter have against
an Offshore Borrower or any other person, and (c) any benefit of, and any right
to participate in, any collateral or security now or hereafter held by
Collateral Agent or any Guarantied Party. In addition, until the Guarantied
Obligations (other than contingent obligations as to which no claim has been
asserted or any obligations and liabilities under Bank Related Obligations as to
which arrangements reasonably

 

5

--------------------------------------------------------------------------------


 

satisfactory to the applicable Hedge Bank shall have been made) shall have been
paid in full and the Commitments shall have terminated and all Letters of Credit
shall have expired or been terminated (unless cash collateralized or otherwise
backstopped on terms reasonably acceptable to the Issuing Lender), each
Guarantor shall withhold exercise of any right of contribution such Guarantor
may have against any other guarantor (including any other Guarantor) of the
Guarantied Obligations (including without limitation any such right of
contribution hereunder) as a result of any payment hereunder. Each Guarantor
further agrees that, to the extent the waiver of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
such rights of subrogation, reimbursement or indemnification such Guarantor may
have against an Offshore Borrower or any other Loan Party or against any
collateral or security, and any such rights of contribution such Guarantor may
have against any such other guarantor, shall be junior and subordinate to any
rights Collateral Agent or any Guarantied Party may have against Company, to all
right, title and interest Collateral Agent or any Guarantied Party may have in
any such collateral or security, and to any right Collateral Agent or any
Guarantied Party may have against such other guarantor. If any amount shall be
paid to any Guarantor on account of any such subrogation, reimbursement,
indemnification or contribution rights at any time when all Guarantied
Obligations shall not have been paid in full, such amount shall be held in trust
for Collateral Agent on behalf of Guarantied Parties and shall forthwith be paid
over to Collateral Agent for the benefit of Guarantied Parties to be credited
and applied against the Guarantied Obligations, whether matured or unmatured, in
accordance with the terms hereof.

 

No delay or omission by any Guarantied Party or Collateral Agent to exercise any
right under this Guaranty shall impair any such right, nor shall it be construed
to be a waiver thereof. No amendment, modification, termination or waiver of any
provision of this Guaranty, or consent to any departure by Guarantors therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders under the Credit Agreement. All decisions of Requisite Lenders shall be
binding upon all Guarantied Parties. No waiver of any single breach or default
under this Guaranty shall be deemed a waiver of any other breach or default.

 

Anything contained in this Guaranty to the contrary notwithstanding, no
Guarantied Party shall be entitled to take any action whatsoever to enforce any
term or provision of this Guaranty except through the Collateral Agent.

 

This Guaranty shall be binding upon each Guarantor and its respective successors
and assigns and shall inure to the benefit of the successors and assigns of
Collateral Agent and Guarantied Parties and, in the event of any transfer or
assignment of rights by Collateral Agent or any Guarantied Party, the rights and
privileges herein conferred upon Collateral Agent and Guarantied Parties shall
automatically extend to and be vested in such transferee or assignee, all
subject to the terms and conditions hereof.

 

Upon the liquidation of any Guarantor, the obligations of that Guarantor
hereunder shall be assumed by its successors (including, without limitation, its
stockholders on the date of such liquidation) except to the extent that any such
assumption shall be prohibited by applicable law.

 

If all of the stock of any Guarantor or any of its successors in interest under
this Guaranty shall be sold or otherwise disposed of (including by merger,
amalgamation or consolidation) in an Asset

 

6

--------------------------------------------------------------------------------


 

Sale or other transaction not prohibited by the Credit Agreement or otherwise
consented to by Requisite Lenders under the Credit Agreement, the Guaranty of
such Guarantor or such successor in interest, as the case may be, hereunder
shall automatically be discharged and released without any further action by
Collateral Agent or any other Person or any Guarantied Party, effective as of
the time of such Asset Sale or other transaction or consent. At the request of
Borrowers’ Agent, Collateral Agent shall execute an acknowledgment thereof.

 

If any Guarantor or any of its successors in interest under this Guaranty shall
be merged or amalgamated with and into any Restricted Subsidiary of Company in a
transaction not prohibited by the Credit Agreement or otherwise consented to by
Requisite Lenders under the Credit Agreement, and if such Guarantor or such
successor in interest, as the case may be, is not the surviving corporation in
such merger or amalgamation, the Guaranty of such Guarantor or such successor in
interest, as the case may be, hereunder shall be automatically discharged and
released without any further action by Collateral Agent or any other Person or
any Guarantied Party, effective as of the time of consummation of such merger or
amalgamation. At the request of Borrowers’ Agent, Collateral Agent shall execute
an acknowledgment thereof.

 

THIS GUARANTY SHALL BE DEEMED TO BE MADE UNDER, SHALL BE GOVERNED BY, AND SHALL
BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE
OF NEW YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GUARANTOR ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY
STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY
OF NEW YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH GUARANTOR, FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY

 

(I)                                   ACCEPTS GENERALLY AND UNCONDITIONALLY THE
NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;

 

(II)                              WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

 

(III)                         AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO SUCH GUARANTOR AT THE ADDRESS OF BORROWERS’ AGENT PROVIDED
IN THE CREDIT AGREEMENT;

 

(IV)                          AGREES THAT SERVICE AS PROVIDED IN CLAUSE
(III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH GUARANTOR IN
ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT;

 

7

--------------------------------------------------------------------------------


 

(V)                               AGREES THAT COLLATERAL AGENT RETAINS THE RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS
AGAINST SUCH GUARANTOR IN THE COURTS OF ANY OTHER JURISDICTION; AND

 

(VI)                          AGREES THAT THE PROVISIONS OF THIS PARAGRAPH
RELATING TO JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE
FULLEST EXTENT PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402
OR OTHERWISE.

 

The initial Guarantors hereunder shall be such of the Restricted Subsidiaries of
Company as are signatories hereto on the date hereof. From time to time
subsequent to the date hereof, additional Restricted Subsidiaries of Company may
become or Additional Foreign Subsidiary Borrowers may be required to become
parties hereto, as additional Guarantors (each an “Additional Guarantor”), by
executing a counterpart of this Guaranty. Upon delivery of any such counterpart
to Collateral Agent, notice of which is hereby waived by Guarantors, each such
Additional Guarantor shall be a Guarantor and shall be as fully a party hereto
as if such Additional Guarantor were an original signatory hereof. Each
Guarantor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Guarantor
hereunder, nor by any election of Lenders not to cause any Restricted Subsidiary
of Company to become an Additional Guarantor hereunder. This Guaranty shall be
fully effective as to any Guarantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a
Guarantor hereunder.

 

The Guarantors hereby agree to waive their rights to a jury trial with respect
to any action or proceeding in connection with this Guaranty to the full extent
provided in subsection 12.9 of the Credit Agreement and such subsection 12.9 of
the Credit Agreement is hereby incorporated herein by reference.

 

This Guaranty may be executed in any number of counterparts (including by
telecopy or electronic PDF) and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original for all purposes; but all such counterparts together shall
constitute but one and the same instrument. This Guaranty shall become effective
as to each Guarantor upon the execution of a counterpart hereof by such
Guarantor (whether or not a counterpart hereof shall have been executed by any
other Guarantor) and receipt by Collateral Agent of written or telephonic
notification of such execution and authorization of delivery thereof. At such
time as all Guarantied Obligations (other than contingent obligations as to
which no claim has been asserted or any obligations and liabilities under Bank
Related Obligations as to which arrangements reasonably satisfactory to the
applicable Hedge Bank shall have been made) have been paid in full, all
Commitments have terminated and all Letters of Credit shall have expired or been
terminated (unless cash collateralized or otherwise backstopped on terms
reasonably acceptable to the Issuing Lender), this Guaranty shall be of no
further force and effect as to any Guarantied Obligations and this Guaranty of
each Guarantor shall automatically be discharged and released without any
further action by Collateral Agent, any Guarantied Party or any other Person. At
the request of Borrower’s Agent, Collateral Agent shall execute an
acknowledgment thereof.

 

This Guaranty amends, restates, supersedes, and replaces in its entirety the
Existing Guaranty. Nothing contained herein shall be construed as a novation of
the obligations outstanding under the Existing Guaranty, which shall remain in
full force and effect, except as modified hereby. Nothing

 

8

--------------------------------------------------------------------------------


 

express or implied in this Guaranty shall be construed as a release or discharge
of any Guarantor under the Existing Guaranty.

 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned Guarantors has caused this Guaranty
to be duly executed as of the day and year first written above.

 

 

 

OI EUROPEAN GROUP B.V.

 

 

 

 

 

 

 

By:

/s/ James W. Baehren

 

 

Name:

James W. Baehren

 

 

Title:

Attorney-in-Fact

 

 

 

 

 

 

 

OI CANADA HOLDINGS B.V.

 

 

 

 

 

 

 

By:

/s/ James W. Baehren

 

 

Name:

James W. Baehren

 

 

Title:

Attorney-in-Fact

 

Signature Page to Amended and Restated Dutch Offshore Guaranty

 

--------------------------------------------------------------------------------


 

ACCEPTED AND AGREED TO:

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name:

Peter Cucchiara

 

Title:

Vice President

 

 

 

 

By:

/s/ Michael Winters

 

Name:

Michael Winters

 

Title:

Vice President

 

 

Signature Page to Amended and Restated Dutch Offshore Guaranty

 

--------------------------------------------------------------------------------


 

COUNTERPART FOR ADDITIONAL GUARANTORS

 

This COUNTERPART (this “Counterpart”), dated _____, 20__, is delivered pursuant
to the Guaranty referred to below. The undersigned hereby agrees that this
Counterpart may be attached to the Amended and Restated Dutch Offshore Guaranty,
dated as of April 22, 2015 (as it may be from time to time amended, amended and
restated, supplemented or otherwise modified, the “Guaranty”; capitalized terms
used herein not otherwise defined herein shall have the meanings ascribed
therein), among the Guarantors named therein and Deutsche Bank AG, New York
Branch, as collateral agent for the Guarantied Parties referenced therein. The
undersigned, by executing and delivering this Counterpart, hereby becomes an
Additional Guarantor under the Guaranty in accordance thereof and agrees to be
bound by all of the terms thereof.

 

IN WITNESS WHEREOF, the undersigned Additional Guarantor has caused this
Counterpart to be duly executed as of _________, ____.

 

 

 

 

 

[Name of Additional Guarantor]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

ACCEPTED AND AGREED TO:

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

as Collateral Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 12.1(c)

 

FORM OF
JOINDER AGREEMENT

 

THIS SUBSIDIARY BORROWER JOINDER AGREEMENT (“Subsidiary Borrower Joinder
Agreement”), dated as of the date set forth below, entered into pursuant to that
certain Amended and Restated Credit Agreement and Syndicated Facility Agreement
dated as of April 22, 2015 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among OWENS-ILLINOIS
GROUP, INC., a Delaware corporation, OWENS-BROCKWAY GLASS CONTAINER INC., a
Delaware corporation, ACI OPERATIONS PTY LIMITED, ABN 94 004 230 326, a limited
liability company organized under the laws of Australia, OI EUROPEAN GROUP B.V.,
a private company with limited liability organized under the laws of the
Netherlands with its registered offices (statutaire zetel) in Schiedam, the
Netherlands and registered under number 24291478, OI EUROPE SÀRL, a Swiss
Société à responsabilité limitée (limited liability corporation), O-I CANADA
CORP., a Nova Scotia company, and OWENS-ILLINOIS GENERAL INC., a Delaware
corporation, as Borrowers’ Agent, the Lenders (as defined in the Credit
Agreement) and Issuing Lenders (as defined in the Credit Agreement) named on the
signature pages thereto, DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as
Administrative Agent for Lenders and DB, as Collateral Agent for the Lenders.
Terms used herein but not otherwise defined shall have the meaning assigned to
such terms in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, each of the undersigned Subsidiaries of the Company wish to (a) join
the Credit Agreement as an Additional [Domestic][Foreign] Subsidiary Borrower,
(b) be bound by all covenants, agreements, consents, submissions, appointments
and acknowledgements attributable to an Additional [Domestic][Foreign]
Subsidiary Borrower in the Credit Agreement, and (c) perform all obligations
required of it as an Additional [Domestic][Foreign] Subsidiary Borrower by the
Credit Agreement.

 

WHEREAS, the parties to this Subsidiary Borrower Joinder Agreement wish to amend
Schedule 1.1(c) [and Schedule 1.1(d)](1) to the Credit Agreement in the manner
hereinafter set forth; and

 

WHEREAS, this Subsidiary Borrower Joinder Agreement is entered into pursuant to
Section 12.1 of the Credit Agreement;

 

NOW, THEREFORE, in consideration of the premises, the parties hereto hereby
agree as follows:

 

1.     Each of the undersigned Subsidiaries of the Company hereby acknowledges
that it has received and reviewed a copy (in execution form) of the Credit
Agreement and the other Loan Documents.

 

2.     Upon the execution and delivery of this Subsidiary Borrower Joinder
Agreement (the “Effective Date”), each undersigned Subsidiary of the Company
shall (a) become an Additional [Domestic][Foreign] Subsidiary Borrower under the
Credit Agreement with the same force and effect as if originally named therein
as an Additional [Domestic][Foreign] Subsidiary Borrower, (b) be bound by, and
hereby confirms, all covenants, agreements, consents, submissions, appointments
and

 

--------------------------------------------------------------------------------

(1)  Note: Schedule 1.1(d) to be amended, if applicable

 

--------------------------------------------------------------------------------


 

acknowledgements attributable to an Additional [Domestic][Foreign] Subsidiary
Borrower in the Credit Agreement and (c) perform all obligations required of it
as an Additional [Domestic][Foreign] Subsidiary Borrower by the Credit
Agreement. Prior to or on the Effective Date, each undersigned Subsidiary shall
deliver to Administrative Agent all documents and opinions required by
Section 12.1(c)(i)(B) of the Credit Agreement.

 

3.     Pursuant to Section 12.1 of the Credit Agreement, upon the Effective
Date, Schedule 1.1(c) [and Schedule 1.1(d)] to the Credit Agreement shall be
amended and restated to read as set forth on Schedule 1.1(c) [and Schedule
1.1(d)] attached hereto. The address and jurisdiction of organization or
incorporation of each undersigned Additional [Domestic][Foreign] Subsidiary
Borrower of the Company is set forth in Annex I to this Subsidiary Borrower
Joinder Agreement.

 

4.     The Company hereby agrees that its guarantees contained in Article XIV of
the Credit Agreement shall remain in full force and effect after giving effect
to this Subsidiary Borrower Joinder Agreement and reaffirms, ratifies and
confirms its obligations under such Article XIV.

 

5.     THIS SUBSIDIARY BORROWER JOINDER AGREEMENT SHALL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR ALL PURPOSES
SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF SAID
STATE, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS
LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES.

 

6.     GOVERNING LAW; CONSENT TO JURISDICTION; SERVICE OF PROCESS; MUTUAL WAIVER
OF JURY TRIAL. The parties hereto agree that Section 12.9 of the Credit
Agreement is incorporated herein, mutatis mutandis, as if fully set forth
herein.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Subsidiary Borrower
Joinder Agreement to be duly executed and delivered in New York, New York by its
proper and duly authorized officer as of the date set forth below.

 

 

 

 

[NAME OF SUBSIDIARY],

 

 

 

 

 

 

 

 

as an Additional [Domestic][Foreign] Subsidiary Borrower

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

OWENS-ILLINOIS GENERAL INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Accepted and Acknowledged:

 

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH,

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit 12.8(e)

 

FORM OF
ASSIGNMENT AND ASSUMPTION AGREEMENT(2)

 

Date _______, ____

 

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below and is entered into by and between [the] [each]
Assignor identified in item 1 below ([the] [each an] “Assignor”) and [the]
[each] Assignee identified in [item 2] [item 3] below ([the] [each an]
“Assignee”). [It is understood and agreed that the rights and obligations of
such Assignee [Assignor] hereunder are several and not joint.] Capitalized terms
used herein but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), receipt of a copy
of which is hereby acknowledged by [the] [each] Assignee. The Standard Terms and
Conditions set forth in Annex 1 hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably purchases
and assumes from [the] [each such] Assignor, subject to and in accordance with
the Standard Terms and Conditions and the Credit Agreement, as of the Effective
Date inserted by the Administrative Agent as contemplated below, the interest in
and to all of the Assignor’s rights and obligations under the Credit Agreement
and any other documents or instruments delivered pursuant thereto that
represents the amount and percentage interest identified below of all of the
Assignor’s outstanding rights and obligations under the respective facilities
identified below (including, to the extent included in any such facilities,
Letters of Credit) (the “Assigned Interest”). [Each] [Such] sale and assignment
is without recourse to [the] [each such] Assignor and, except as expressly
provided in this Assignment, without representation or warranty by [the] [each
such] Assignor.

 

1.                                      Assignor:     __________________

 

2.                                      Assignee(s): __________________

 

3.                                      Credit Agreement:  Amended and Restated
Credit Agreement and Syndicated Facility Agreement dated as of April 22, 2015
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among OWENS-ILLINOIS GROUP, INC., a Delaware corporation,
OWENS-BROCKWAY GLASS CONTAINER INC., a Delaware corporation, ACI OPERATIONS PTY
LIMITED, ABN 94 004 230 326, a limited liability company organized under the
laws of Australia, OI EUROPEAN GROUP B.V., a private company with limited
liability organized under the laws of the Netherlands with its registered
offices (statutaire zetel) in Schiedam, the Netherlands and registered under
number 24291478, OI EUROPE SÀRL, a Swiss Société à responsabilité limitée
(limited liability corporation), O-I CANADA CORP., a Nova Scotia company, and
OWENS-ILLINOIS GENERAL INC., a Delaware corporation, as Borrowers’ Agent, the
Lenders (as defined in the Credit Agreement) and Issuing Lenders (as defined in
the Credit Agreement) named on the signature pages thereto,

 

--------------------------------------------------------------------------------

(2)         This Form of Assignment and Assumption Agreement should be used for
an assignment to or from a single Assignee or to or from funds managed by the
same or related investment managers.

 

--------------------------------------------------------------------------------


 

DEUTSCHE BANK AG, NEW YORK BRANCH (“DB”), as Administrative Agent for Lenders
and DB, as Collateral Agent for the Lenders.

 

4.                                      Assigned Interest:

 

Assignee

 

Facility assigned

 

Aggregate Amount
of Commitment/Loans
for all Lenders under
such Facility

 

Amount of
Commitment/Loans
Assigned under such
Facility

[Name of Assignee]

 

 

 

 

 

 

[Name of Assignee]

 

 

 

 

 

 

 

5.                                      Assignee confirmation: the Assignee
confirms that it [is]/[is not] a Qualifying Bank (as defined in the Credit
Agreement).

 

Effective Date _______, 201_

 

--------------------------------------------------------------------------------


 

 

ASSIGNOR INFORMATION

 

 

 

 

Payment Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

 

 

 

 

 

Notice Instructions:

 

 

 

 

 

 

 

 

 

Reference:

 

 

 

 

ASSIGNEE INFORMATION

 

 

 

 

 

Payment Instructions:

 

 

 

 

 

 

 

 

 

 

 

 

Reference:

 

 

 

 

Notice Instructions:

 

 

 

 

 

 

 

 

 

Reference:

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

 

ASSIGNEE

[NAME OF ASSIGNOR]

 

[NAME OF ASSIGNEE](3)

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

[Additional Signature lines as necessary]

 

[Additional Signature lines as necessary]

 

 

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

 

Name:

 

Title:

 

 

Title:

 

 

 

 

 

 

 

 

 

 [Consented to and](4)  Accepted:

 

 

 

 

 

 

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

Owens-Illinois General Inc.(5):

 

 

as Borrowers’ Agent

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

(3)         Add additional signature blocks, as needed.

 

(4)         Insert only if assignment is being made to an Assignee other than an
Affiliate or another Lender, or, in the case of a Lender that is a Fund, any
Related Fund of any Lender.

 

(5)         To be included if no Event of Default then exists and is continuing.

 

--------------------------------------------------------------------------------


 

ANNEX FOR ASSIGNMENT AND ASSUMPTION AGREEMENT

 

ANNEX I

 

OWENS-ILLINOIS GROUP, INC.

 

CREDIT AGREEMENT

 

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT
AND ASSUMPTION AGREEMENT

 

1.    Representations and Warranties.

 

1.1.    Assignor. [Each] [The] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with any Loan
Document, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Loan Document or any
other instrument or document delivered pursuant thereto, other than this
Assignment, or any collateral thereunder, (iii) the financial condition of the
Company or any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Company or any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Documents.

 

1.2.    Assignee. [Each] [The] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement, (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 7.1 thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and to purchase the Assigned
Interest on the basis of which it has made such analysis and decision and
(v) has sent to Company if required to be delivered to Company or attached to
this Assignment if required to be delivered to Administrative Agent any
documentation required to be delivered by it to Company and/or Administrative
Agent pursuant to the terms of the Credit Agreement, duly completed and executed
by [the] [each such] Assignee; and (b) agrees that (i) it will, independently
and without reliance on the Administrative Agent, [the] [each such] Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) appoints and authorizes each of
the Administrative Agent and the Collateral Agent to take such action as agent
on its behalf and to exercise such powers under the Loan Agreement and the other
Loan Documents as are delegated to or otherwise conferred upon the
Administrative Agent or the Collateral Agent, as the case may be, by the terms
thereof, together with such powers as are reasonably incidental thereto; and
(iii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

 

--------------------------------------------------------------------------------


 

2.    Payment. Subject to the terms of the Credit Agreement, from and after the
Effective Date, the Administrative Agent shall make all payment in respect to
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to [the] [each such] Assignor for amounts which have accrued to but
excluding the Effective Date and to [the] [each] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.    General Provisions. This Assignment shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and assigns.
This Assignment may be executed in any number of counterparts, which together
shall constitute one instrument. Delivery of an executed counterpart of a
signature page of this Assignment by telecopy shall be effective as delivery of
a manually executed counterpart of the Assignment. THIS ASSIGNMENT SHALL BE
DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK, AND FOR
ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND
DECISIONS OF SAID STATE, INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF
LAWS RULES.

 

--------------------------------------------------------------------------------


 

SCHEDULES TO

2015 CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(a)

 

COMMITMENTS

 

SEE ATTACHED

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(a)

 

TO CREDIT AGREEMENT

 

COMMITMENTS

 

 

 

 

 

Amount

 

 

 

 

 

Delayed

 

 

 

 

 

Amount

 

of

 

Term

 

Term

 

DrawTerm 

 

Letter of

 

 

 

of Dollar

 

Multicurrency

 

Loan A

 

Euro

 

Loan A

 

Credit

 

 

 

Revolving

 

Revolving

 

Commitment

 

Commitment

 

Commitment

 

Issuer

 

 

 

Commitment

 

Commitment

 

Amount

 

Amount

 

Amount

 

Sublimit

 

Lender

 

($MM)

 

($MM)

 

($MM)

 

(€MM)

 

($MM)

 

($MM)

 

CoBank, ACB

 

200.00

 

 

 

 

 

 

 

300.00

 

 

 

Deutsche Bank AG, New York Branch

 

 

 

71.00

 

17.25

 

10.92

 

 

 

70.00

 

Bank of America, N.A.

 

 

 

41.00

 

39.00

 

18.59

 

 

 

70.00

 

JPMorgan Chase Bank, N.A.

 

 

 

36.50

 

36.00

 

16.26

 

 

 

52.50

 

The Bank of Nova Scotia

 

 

 

36.50

 

36.00

 

16.26

 

 

 

52.50

 

BNP Paribas

 

 

 

36.50

 

36.00

 

16.26

 

 

 

52.50

 

Crédit Agricole Corporate and Investment Bank

 

 

 

36.50

 

36.00

 

16.26

 

 

 

52.50

 

Barclays Bank plc

 

 

 

33.00

 

33.00

 

13.01

 

 

 

 

 

HSBC Bank USA National Association

 

 

 

33.00

 

33.00

 

13.01

 

 

 

 

 

Goldman Sachs Bank USA

 

 

 

 

 

33.00

 

 

 

 

 

 

 

Goldman Sachs Lending Partners LLC

 

 

 

33.00

 

 

 

13.01

 

 

 

 

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New
York Branch

 

 

 

33.00

 

33.00

 

13.01

 

 

 

 

 

Industrial and Commercial Bank of China Limited, New York Branch

 

20.00

 

40.00

 

 

 

 

 

 

 

 

 

TD Bank N.A.

 

4.00

 

19.25

 

28.50

 

7.67

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

 

4.00

 

19.25

 

28.50

 

7.67

 

 

 

 

 

Citicorp North America, Inc.

 

4.00

 

19.25

 

28.50

 

7.67

 

 

 

 

 

UniCredit Bank AG, New York Branch

 

 

 

19.50

 

 

 

28.35

 

 

 

 

 

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

Amount

 

 

 

 

 

Delayed

 

 

 

 

 

Amount

 

of

 

Term

 

Term

 

DrawTerm 

 

Letter of

 

 

 

of Dollar

 

Multicurrency

 

Loan A

 

Euro

 

Loan A

 

Credit

 

 

 

Revolving

 

Revolving

 

Commitment

 

Commitment

 

Commitment

 

Issuer

 

 

 

Commitment

 

Commitment

 

Amount

 

Amount

 

Amount

 

Sublimit

 

Lender

 

($MM)

 

($MM)

 

($MM)

 

(€MM)

 

($MM)

 

($MM)

 

Intesa Sanpaolo S.p.A., New York Branch

 

3.00

 

16.50

 

 

 

28.35

 

 

 

 

 

Westpac Banking Corporation

 

3.00

 

16.50

 

25.00

 

5.11

 

 

 

 

 

Credit Industriel et Commercial

 

2.00

 

10.25

 

 

 

18.35

 

 

 

 

 

Fifth Third Bank

 

2.00

 

10.25

 

15.75

 

3.72

 

 

 

 

 

U.S. Bank National Association

 

2.00

 

10.25

 

15.75

 

3.72

 

 

 

 

 

Wells Fargo Bank, N.A.

 

2.00

 

10.25

 

15.75

 

3.72

 

 

 

 

 

The Bank of East Asia, Limited, New York Branch

 

8.00

 

 

 

12.00

 

 

 

 

 

 

 

Banco de Sabadell, S.A. - Miami Branch

 

8.00

 

 

 

12.00

 

 

 

 

 

 

 

KBC Bank NV

 

1.00

 

6.75

 

10.25

 

1.86

 

 

 

 

 

Bank Hapoalim B.M.

 

7.00

 

 

 

11.00

 

 

 

 

 

 

 

First Commercial Bank, Ltd., New York Branch

 

5.75

 

 

 

9.25

 

 

 

 

 

 

 

The Northern Trust Company

 

0.75

 

5.00

 

7.25

 

1.86

 

 

 

 

 

Sumitomo Mitsui Banking Corporation

 

 

 

 

 

7.75

 

3.95

 

 

 

 

 

City National Bank

 

1.00

 

3.50

 

6.00

 

1.39

 

 

 

 

 

DZ Bank AG Deutsche Zentral-Genossenschaftsbank Frankfurt am Maiin New York
Branch

 

1.00

 

3.50

 

 

 

6.97

 

 

 

 

 

Taipei Fubon Commercial Bank Co., Ltd.

 

3.00

 

 

 

5.00

 

 

 

 

 

 

 

FirstMerit Bank, N.A.

 

3.00

 

 

 

5.00

 

 

 

 

 

 

 

Mercantil Commercebank N.A.

 

3.00

 

 

 

3.00

 

1.86

 

 

 

 

 

Chang Hwa Commercial Bank, Ltd., New York Branch

 

2.25

 

 

 

3.75

 

 

 

 

 

 

 

TriState Capital Bank

 

2.25

 

 

 

3.75

 

 

 

 

 

 

 

E.Sun Commerical Bank, Ltd., Los Angeles Branch

 

2.25

 

 

 

3.75

 

 

 

 

 

 

 

Bank of Taiwan, New York Branch

 

2.25

 

 

 

3.75

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

Amount

 

 

 

 

 

Delayed

 

 

 

 

 

Amount

 

of

 

Term

 

Term

 

DrawTerm 

 

Letter of

 

 

 

of Dollar

 

Multicurrency

 

Loan A

 

Euro

 

Loan A

 

Credit

 

 

 

Revolving

 

Revolving

 

Commitment

 

Commitment

 

Commitment

 

Issuer

 

 

 

Commitment

 

Commitment

 

Amount

 

Amount

 

Amount

 

Sublimit

 

Lender

 

($MM)

 

($MM)

 

($MM)

 

(€MM)

 

($MM)

 

($MM)

 

Sumitomo Mitsui Trust Bank, Limited, New York Branch

 

1.25

 

 

 

2.75

 

 

 

 

 

 

 

Mega International Commercial Bank Co., Ltd. Chicago Branch

 

1.125

 

 

 

1.875

 

 

 

 

 

 

 

Mega International Commercial Bank, Co., Ltd., Silicon Valley Branch

 

1.125

 

 

 

1.875

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

300.00

 

600.00

 

600.00

 

278.81

 

300.00

 

350.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

 

FOREIGN SUBSIDIARIES

 

SEE ATTACHED

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(b)

 

TO CREDIT AGREEMENT

 

FOREIGN SUBSIDIARIES

 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

Owens-Illinois Argentina S.A.

 

1) OI European Group B.V.

 

88

%

Argentina

 

 

 

2) O-I Sales & Dist. Netherlands B.V.

 

12

%

 

 

 

 

 

 

100

%

 

 

ACI Glass Packaging Penrith Pty. Ltd.

 

ACI International Pty. Ltd.

 

100

%

Australia

 

ACI International Pty. Ltd.

 

ACI Packaging Services Pty. Ltd.

 

100

%

Australia

 

ACI Operations Pty. Ltd.

 

ACI Packaging Services Pty. Ltd.

 

100

%

Australia

 

ACI Packaging Services Pty. Ltd.

 

Owens-Illinois (Australia) Pty. Ltd.

 

100

%

Australia

 

Brisbane Cullet Pty Ltd

 

ACI Operations Pty Ltd.

 

100

%

Australia

 

Continental PET Holdings Pty. Ltd.

 

OI Australia Inc.

 

100

%

Australia

 

Owens-Illinois (Australia) Pty. Ltd.

 

OI European Group B.V.

 

100

%

Australia

 

Maltha Glasrecyclage Belgie B.V.B.A.

 

Maltha Groep B.V.

 

100

%

Belgium

 

Owens Insurance, Ltd.

 

Owens-Illinois General Inc.

 

100

%

Bermuda

 

Fabrica Boliviana de Vidrios S.A.

 

1) Owens-Brockway Glass Container Inc.

 

97.42

%

Bolivia

 

 

 

2) Bolivian Investments Inc.

 

2.52

%

 

 

 

 

 

 

99.94

%

 

 

Mineracao Descalvado Ltda.

 

Mineracao Silminas Ltda.

 

100

%

Brazil

 

Mineracao Silminas Ltda.

 

Owens-Illinois do Brasil Industria e Comercio S.A.

 

100

%

Brazil

 

Owens-Illinois do Brasil Industria e Comercio S.A.

 

1) Owens-Brockway Glass Container Inc.

 

0.52

%

Brazil

 

 

 

2) OI European Group B.V.

 

99.48

%

 

 

 

 

 

 

100

%

 

 

O-I Canada Corp.

 

OI Canada Holdings B.V.

 

100

%

Nova Scotia

 

 

7

--------------------------------------------------------------------------------


 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

ACI Guangdong Glass Company Ltd.

 

ACI Guangdong Ltd.

 

70

%

China

 

ACI Shanghai Glass Company Ltd.

 

ACI Shanghai Ltd.

 

100

%

China

 

O-I (Shanghai) Management Co Ltd

 

Owens-Illinois (HK) Ltd.

 

100

%

China

 

O-I Sihui Glass Recycling Co. Ltd.

 

O-I Zhaoqing Glass Co. Ltd.

 

100

%

China

 

O-I Tianjin Glass Co. Ltd.

 

ACI Beijing Ltd.

 

95.02

%

China

 

O-I Trading (Shanghai) Company Ltd.

 

O-I Asia-Pacific Holdings

 

100

%

China

 

O-I Zhaoqing Glass Co. Ltd.

 

Owens-Illinois Singapore Pte. Ltd.

 

80

%

China

 

Sichuan Malaya Glass Co Ltd

 

Malaya Glass Products Sdn Bhd

 

60

%

China

 

Wuhan Owens Glass Container Company Ltd.

 

OI China LLC

 

70

%

China

 

CMC S.A. (aka: Centro de Mecanizados del Cauca

 

OI European Group B.V.

 

100

%

Colombia

 

S.A.)

 

 

 

 

 

 

 

Cristaleria Peldar S.A.

 

OI European Group B.V.

 

58.40

%

Colombia

 

Cristar S.A.

 

1) Cristaleria Peldar S.A.

 

49.99

%

Colombia

 

 

 

2) Industrial de Materias Primas S.A. (Induprimas)

 

49.99

%

 

 

 

 

 

 

99.98

%

 

 

Industrial de Materias Primas S.A. (Induprimas)

 

Cristaleria Peldar S.A.

 

94

%

Colombia

 

O-I Latam Services S.A.S.

 

OI European Group B.V.

 

100

%

Colombia

 

Vidrieria Fenicia S.A.

 

1) Industrial de Materias Primas S.A. (Induprimas)

 

49.995

%

Colombia

 

 

 

2) Cristar S.A.

 

49.99

%

 

 

 

 

 

 

98.985

%

 

 

O-I Sales & Dist. Czech Republic SRO

 

O-I Manufacturing Czech Republic A.S.

 

100

%

Czech Republic

 

O-I Manufacturing Czech Republic A.S.

 

O-I Manufacturing Italy SpA

 

100

%

Czech Republic

 

Cristaleria del Ecuador, S.A.

 

OI Ecuador LLC

 

69.1

%

Ecuador

 

O-I Production Estonia AS

 

OI Finnish Holdings OY

 

100

%

Estonia

 

O-I Sales & Distribution Estonia OU

 

OI Finnish Holdings OY

 

100

%

Estonia

 

 

8

--------------------------------------------------------------------------------


 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

OI Finnish Holdings OY

 

OI European Group B.V.

 

100

%

Finland

 

O-I Sales and Distribution Finland Oy

 

OI Finnish Holdings OY

 

100

%

Finland

 

Atlantique Emballage

 

O-I Sales and Distribution France SAS

 

100

%

France

 

IPAQ S.A.S.

 

Maltha Groep B.V.

 

100

%

France

 

O-I Europe SAS

 

OI European Group B.V.

 

100

%

France

 

O-I Manufacturing France SAS

 

O-I Europe SAS

 

100

%

France

 

O-I Sales and Distribution France SAS

 

O-I Manufacturing France SAS

 

100

%

France

 

Prover

 

O-I Manufacturing France SAS

 

100

%

France

 

SCI Le Mourtis

 

O-I Manufacturing France SAS

 

100

%

France

 

Verdome Exploitation SNC

 

O-I Manufacturing France SAS

 

100

%

France

 

O-I GLASSPACK Beteiligungs und Verwaltungs GmbH

 

OI European Group B.V.

 

100

%

Germany

 

OI Glasspack GmbH & Co KG

 

O-I GLASSPACK Beteiligungs und Verwaltungs

 

99.98

%

Germany

 

 

 

GmbH

 

 

 

 

 

O-I Glasspack Verwaltungs GmbH

 

O-I GLASSPACK Beteiligungs und Verwaltungs

 

100

%

Germany

 

 

 

GmbH

 

 

 

 

 

O-I Sales & Dist. Germany Gmbh

 

O-I Glasspack GmBH & Co KG

 

100

%

Germany

 

ACI Beijing Ltd.

 

Owens-Illinois Singapore Pte. Ltd.

 

100

%

Hong Kong

 

ACI Guangdong Ltd.

 

Owens-Illinois Singapore Pte. Ltd.

 

100

%

Hong Kong

 

ACI Shanghai Ltd.

 

Owens-Illinois Singapore Pte. Ltd.

 

100

%

Hong Kong

 

Owens-Illinois (HK) Ltd.

 

Owens-Illinois Singapore Pte. Ltd.

 

100

%

Hong Kong

 

Owens-Illinois Services H.K. Ltd.

 

Owens-Illinois Singapore Pte. Ltd.

 

100

%

Hong Kong

 

Maltha Hungary Kft.

 

Maltha Groep B.V.

 

100

%

Hungary

 

O-I Manufacturing Hungary Ltd.

 

OI Hungary LLC

 

100

%

Hungary

 

O-I Sales & Distribution Hungary Kft

 

OI Hungary LLC

 

100

%

Hungary

 

 

9

--------------------------------------------------------------------------------


 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

P.T. Kangar Consolidated Industries

 

1) ACI International Pty. Ltd.

 

99.84

%

Indonesia

 

 

 

2) ACI Packaging Services Pty. Ltd.

 

0.16

%

 

 

 

 

 

 

100

%

 

 

O-I Manufacturing Italy SpA

 

1) OI European Group B.V.

 

99.7

%

Italy

 

 

 

2) Public

 

0.3

%

 

 

 

 

 

 

100

%

 

 

O-I Sales & Dist. Italy S.r.l.

 

1) OI Europe Sàrl

 

90

%

Italy

 

 

 

2) O-I Manufacturing Italy SpA

 

10

%

 

 

 

 

 

 

100

%

 

 

San Domenico Vetraria S.r.l.

 

O-I Manufacturing Italy SpA

 

56.94

%

Italy

 

OI Sales and Distribution LT

 

OI Finnish Holdings OY

 

100

%

Lithuania

 

O-I Glass JV Mexico SARL

 

OI International Holdings Inc.

 

100

%

Luxembourg

 

Vidrieria Holdings SARL

 

CO Vidrieria SARL

 

100

%

Luxembourg

 

Malaya Glass Products Sdn Bhd

 

BJC O-I Glass PTE Ltd

 

100

%

Malaysia

 

O-I Asia-Pacific Holdings

 

OI European Group B.V.

 

100

%

Mauritius

 

Industria Vidrieria de Coahuila S de RL de CV

 

1) CO Vidrieria SARL

 

99

%

Mexico

 

 

 

2) Vidrieria Holdings SARL

 

1

%

 

 

 

 

 

 

100

%

 

 

Glasrecycling Noord-Oost Nederland B.V.

 

Maltha Glasrecycling Nederland B.V.

 

100

%

Netherlands

 

Maltha Glasrecycling Nederland B.V.

 

Maltha Groep B.V.

 

100

%

Netherlands

 

Maltha Glassrecycling International B.V.

 

Maltha Groep B.V.

 

100

%

Netherlands

 

OI Canada Holdings B.V.

 

OI European Group B.V.

 

100

%

Netherlands

 

OI European Group B.V.

 

OI Global C.V.

 

100

%

Netherlands

 

 

10

--------------------------------------------------------------------------------


 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

OI Global C.V.

 

1) OI International Holdings Inc.

 

99

%

Netherlands

 

 

 

2) O-I Holding LLC

 

1

%

 

 

 

 

 

 

100

%

 

 

OI Manufacturing Netherlands B.V.

 

OI European Group B.V.

 

100

%

Netherlands

 

OI Sales & Distributions Netherlands B.V.

 

OI European Group B.V.

 

100

%

Netherlands

 

OI SPANISH HOLDINGS B.V.

 

Vidrieria Rovira S.L.

 

100

%

Netherlands

 

Veglarec B.V.

 

OI Manufacturing Netherlands B.V.

 

100

%

Netherlands

 

ACI New Zealand Nominees Ltd.

 

ACI Operations NZ Ltd.

 

100

%

New Zealand

 

ACI Operations NZ Ltd.

 

ACI International Pty. Ltd.

 

100

%

New Zealand

 

O-I GMEC Lurin srl

 

1) OI European Group B.V.

 

99

%

Peru

 

 

 

2) OI Canada Holdings B.V.

 

1

%

 

 

 

 

 

 

100

%

 

 

Owens-Illinois Peru S.A.

 

1) OI SPANISH HOLDINGS B.V.

 

94.8

%

Peru

 

 

 

2) Cristar S.A.

 

4.1

%

 

 

 

 

 

 

98.9

%

 

 

Soluciones Del Empaque S.A.C.

 

Owens-Illinois Peru S.A.

 

51

%

Peru

 

Maltha Szklo Recykling Polska Sp. Z.o.o.

 

Maltha Groep B.V.

 

100

%

Poland

 

O-I Business Service Center Sp. Z.o.o.

 

1) OI Europe Sàrl

 

99

%

Poland

 

 

 

2) O-I Sales and Dist. UK Ltd.

 

1

%

 

 

 

 

 

 

100

%

 

 

O-I Jaroslaw Machine Service Center

 

1) OI European Group B.V.

 

99

%

Poland

 

 

 

2) OISHBV

 

1

%

 

 

 

 

 

 

100

%

 

 

O-I Manufacturing Poland S.A.

 

OI Europe Sàrl

 

100

%

Poland

 

 

11

--------------------------------------------------------------------------------


 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

O-I Sales & Dist. Poland Sp Z.o.o

 

1) OI Europe Sàrl

 

95

%

Poland

 

 

 

2) O-I Sales & Dist. Netherlands B.V.

 

5

%

 

 

 

 

 

 

100

%

 

 

Maltha Glass Recycling Portugal Lda.

 

Maltha Glassrecycling International B.V.

 

100

%

Portugal

 

BJC O-I Glass PTE Ltd

 

Owens-Illinois Singapore Pte Ltd.

 

50.0001

%

Singapore

 

Owens-Illinois Singapore Pte. Ltd.

 

OI European Group B.V.

 

100

%

Singapore

 

O-I Sales & Dist. Spain SL

 

O-I European Group B.V.

 

100

%

Spain

 

Vidrieria Rovira S.L.

 

O-I European Group B.V.

 

100

%

Spain

 

OI Europe Sàrl

 

OI European Group B.V.

 

100

%

Switzerland

 

O-I Manufacturing Ltd. (UK)

 

United Glass Group Ltd.

 

100

%

United Kingdom

 

O-I Sales and Dist. UK Ltd

 

OI Europe Sàrl

 

100

%

United Kingdom

 

UGG Holdings Limited

 

OI European Group B.V.

 

100

%

United Kingdom

 

United Glass Group Ltd.

 

O-I Overseas Management Co. LLC

 

100

%

United Kingdom

 

O-I Overseas Management Co. LLC (UK / US)

 

UGG Holdings Limited

 

100

%

United Kingdom

 

Malaya Vietnam Glass Limited

 

Malaya Glass products Sdn Bhd

 

70

%

Vietnam

 

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(c)

 

ADDITIONAL DOMESTIC

SUBSIDIARY BORROWERS/

ADDITIONAL FOREIGN SUBSIDIARY

BORROWERS

 

None as of the Closing Date.

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(d)

 

SUBSIDIARY GUARANTORS

 

Owens-Brockway Packaging, Inc.

Owens-Illinois General Inc.

OI Australia Inc.

OI General FTS Inc.

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 1.1(e)

 

OFFSHORE GUARANTORS

 

Owens-Illinois (Australia) Pty. Ltd.

ACI Packaging Services Pty. Ltd.

ACI International Pty. Ltd.

ACI Glass Packaging Penrith Pty. Ltd.

OI Canada Holdings B.V.

 

15

--------------------------------------------------------------------------------


 

SCHEDULE 2.10(j)

 

EXISTING LETTERS OF CREDIT

 

SEE ATTACHED

 

16

--------------------------------------------------------------------------------


 

Alias

 

Pricing Option

 

Status

 

Facility/Borro

 

Current

 

Original

 

CCY

 

Effective Date

 

Actual Expiry

 

Adjusted

 

Host Bank

 

Host Bank Net

DBS19839*

 

Standby Letter

 

Active

 

MULTICCY

 

2,154,410.11

 

3,265,501.58

 

USD

 

11-Dec-12

 

10-Dec-15

 

10-Dec-15

 

129,264.70

 

129,264.70

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS20004*

 

Standby Letter

 

Active

 

MULTICCY

 

222,117.80

 

268,357.00

 

USD

 

26-Mar-13

 

26-Mar-16

 

28-Mar-16

 

13,327.34

 

13,327.34

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS20311*

 

Standby Letter

 

Active

 

MULTICCY

 

0

 

310,943.42

 

USD

 

25-Oct-13

 

25-Oct-15

 

26-Oct-15

 

0

 

0

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS20564*

 

Standby Letter

 

Active

 

MULTICCY

 

430,252.40

 

539,808.00

 

USD

 

19-Feb-14

 

19-Feb-16

 

19-Feb-16

 

25,815.12

 

25,815.12

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS20681*

 

Standby Letter

 

Active

 

MULTICCY

 

374,656.26

 

96,125.80

 

USD

 

11-Jun-14

 

8-Apr-16

 

8-Apr-16

 

22,479.34

 

22,479.34

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS20682*

 

Standby Letter

 

Active

 

MULTICCY

 

485,504.34

 

124,879.50

 

USD

 

11-Jun-14

 

8-Apr-16

 

8-Apr-16

 

29,130.32

 

29,130.32

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS20683*

 

Standby Letter

 

Active

 

MULTICCY

 

342,260.04

 

87,974.63

 

USD

 

11-Jun-14

 

8-Apr-16

 

8-Apr-16

 

20,535.66

 

20,535.66

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS20684*

 

Standby Letter

 

Active

 

MULTICCY

 

406,000.15

 

104,824.08

 

USD

 

11-Jun-14

 

8-Apr-16

 

8-Apr-16

 

24,359.95

 

24,359.95

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS20685*

 

Standby Letter

 

Active

 

MULTICCY

 

422,956.39

 

90,016.02

 

USD

 

11-Jun-14

 

8-Apr-16

 

8-Apr-16

 

25,377.40

 

25,377.40

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For internal use only

 

--------------------------------------------------------------------------------


 

DBS20686*

 

Standby Letter

 

Active

 

MULTICCY

 

410,836.18

 

102,377.07

 

USD

 

11-Jun-14

 

8-Apr-16

 

8-Apr-16

 

24,650.20

 

24,650.20

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS20687*

 

Standby Letter

 

Active

 

MULTICCY

 

381,747.90

 

98,562.47

 

USD

 

11-Jun-14

 

8-Apr-16

 

8-Apr-16

 

22,904.73

 

22,904.73

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS20688*

 

Standby Letter

 

Active

 

MULTICCY

 

370,900.16

 

95,045.50

 

USD

 

11-Jun-14

 

8-Apr-16

 

8-Apr-16

 

22,254.07

 

22,254.07

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS20689*

 

Standby Letter

 

Active

 

MULTICCY

 

309,012.65

 

102,257.18

 

USD

 

11-Jun-14

 

8-Apr-16

 

8-Apr-16

 

18,540.63

 

18,540.63

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S-16969*

 

Standby Letter

 

Active

 

MULTICCY

 

217,489.80

 

289,960.00

 

USD

 

19-May-11

 

13-Feb-16

 

15-Feb-16

 

13,049.39

 

13,049.39

 

 

of Credit

 

 

 

REVOLVER /

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6,528,144.18

 

 

 

USD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-3085263

 

Standby Letter

 

Active

 

US REVOLVER /

 

300,000.00

 

300,000.00

 

USD

 

1-Jan-13

 

6-Nov-15

 

6-Nov-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-3086906

 

Standby Letter

 

Active

 

US REVOLVER /

 

100,000.00

 

100,000.00

 

USD

 

1-Jan-13

 

28-Feb-16

 

29-Feb-16

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41091

 

Standby Letter

 

Active

 

US REVOLVER /

 

2,330,000.00

 

2,330,000.00

 

USD

 

1-Jan-13

 

21-Dec-15

 

21-Dec-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS 17213

 

Standby Letter

 

Active

 

US REVOLVER /

 

875,000.00

 

1,375,000.00

 

USD

 

1-Jan-13

 

8-Sep-15

 

8-Sep-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS 17316

 

Standby Letter

 

Active

 

US REVOLVER /

 

5,600,000.00

 

5,600,000.00

 

USD

 

1-Jan-13

 

12-Dec-15

 

14-Dec-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS 17317

 

Standby Letter

 

Active

 

US REVOLVER /

 

2,500,124.00

 

2,500,124.00

 

USD

 

1-Jan-13

 

12-Dec-15

 

14-Dec-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For internal use only

 

--------------------------------------------------------------------------------


 

DBS 17443

 

Standby Letter

 

Active

 

US REVOLVER /

 

800,000.00

 

800,000.00

 

USD

 

1-Jan-13

 

13-Mar-16

 

14-Mar-16

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS 18165

 

Standby Letter

 

Active

 

US REVOLVER /

 

408,000.00

 

408,000.00

 

USD

 

1-Jan-13

 

12-Feb-16

 

12-Feb-16

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DBS19876

 

Standby Letter

 

Active

 

US REVOLVER /

 

1,348,500.00

 

1,348,500.00

 

USD

 

18-Jan-13

 

18-Jan-16

 

18-Jan-16

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 01120

 

Standby Letter

 

Active

 

US REVOLVER /

 

3,597,896.00

 

1,500,000.00

 

USD

 

1-Jan-13

 

12-Mar-16

 

14-Mar-16

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 02026

 

Standby Letter

 

Active

 

US REVOLVER /

 

2,975,000.00

 

2,975,000.00

 

USD

 

1-Jan-13

 

2-Apr-16

 

4-Apr-16

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 05934

 

Standby Letter

 

Active

 

US REVOLVER /

 

4,707,006.00

 

4,707,006.00

 

USD

 

1-Jan-13

 

6-Oct-15

 

6-Oct-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 06176

 

Standby Letter

 

Active

 

US REVOLVER /

 

5,545,299.00

 

5,745,299.00

 

USD

 

1-Jan-13

 

1-Sep-15

 

1-Sep-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 06551

 

Standby Letter

 

Active

 

US REVOLVER /

 

188,260.84

 

188,260.84

 

USD

 

1-Jan-13

 

31-Dec-15

 

31-Dec-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 07039

 

Standby Letter

 

Active

 

US REVOLVER /

 

213,285.00

 

213,285.00

 

USD

 

1-Jan-13

 

31-Dec-15

 

31-Dec-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 07585

 

Standby Letter

 

Active

 

US REVOLVER /

 

250,000.00

 

750,000.00

 

USD

 

1-Jan-13

 

31-Dec-15

 

31-Dec-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 08285

 

Standby Letter

 

Active

 

US REVOLVER /

 

500,000.00

 

500,000.00

 

USD

 

1-Jan-13

 

31-Dec-15

 

31-Dec-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 11510

 

Standby Letter

 

Active

 

US REVOLVER /

 

70,000.00

 

70,000.00

 

USD

 

1-Jan-13

 

2-Mar-16

 

2-Mar-16

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 12460

 

Standby Letter

 

Active

 

US REVOLVER /

 

29,709,689.00

 

5,846,939.00

 

USD

 

1-Jan-13

 

31-Dec-15

 

31-Dec-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

For internal use only

 

--------------------------------------------------------------------------------


 

S 13835

 

Standby Letter

 

Active

 

US REVOLVER /

 

2,000,000.00

 

2,000,000.00

 

USD

 

1-Jan-13

 

28-Dec-15

 

29-Dec-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 13996

 

Standby Letter

 

Active

 

US REVOLVER /

 

468,000.00

 

350,000.00

 

USD

 

1-Jan-13

 

31-Dec-15

 

31-Dec-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 13997

 

Standby Letter

 

Active

 

US REVOLVER /

 

813,000.00

 

200,000.00

 

USD

 

1-Jan-13

 

31-Dec-15

 

31-Dec-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 13998

 

Standby Letter

 

Active

 

US REVOLVER /

 

195,600.00

 

195,600.00

 

USD

 

1-Jan-13

 

31-Dec-15

 

31-Dec-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 14690

 

Standby Letter

 

Active

 

US REVOLVER /

 

3,500,000.00

 

3,500,000.00

 

USD

 

1-Jan-13

 

31-Dec-15

 

31-Dec-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 14847

 

Standby Letter

 

Active

 

US REVOLVER /

 

508,483.32

 

508,483.32

 

USD

 

1-Jan-13

 

19-Sep-15

 

21-Sep-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 14927

 

Standby Letter

 

Active

 

US REVOLVER /

 

25,000.00

 

25,000.00

 

USD

 

1-Jan-13

 

13-Nov-15

 

13-Nov-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 15991

 

Standby Letter

 

Active

 

US REVOLVER /

 

1,150,000.00

 

1,939,000.00

 

USD

 

1-Jan-13

 

19-Apr-16

 

19-Apr-16

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

S 16828

 

Standby Letter

 

Active

 

US REVOLVER /

 

800,000.00

 

800,000.00

 

USD

 

1-Jan-13

 

17-Nov-15

 

17-Nov-15

 

0

 

0

 

 

of Credit

 

 

 

OWENS-

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BROCKWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

71,478,143.16

 

 

 

USD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

grand total:

 

78,006,287.34

 

 

 

USD

 

 

 

 

 

 

 

 

 

 

 

For internal use only

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.1(d)

 

NEW SENIOR DEBT

 

Owens-Brockway’s $17,873,000 3.00% Exchangeable Senior Notes due 2015

Owens-Brockway’s $600,000,000 7.375% Senior Notes due 2016

OI European Group B.V.’s €500,000,000 6.75% Senior Notes due 2020

OI European Group B.V.’s €330,000,000 4.875% Senior Notes due 2021

Owens-Brockway’s $500,000,000 5.00% Senior Notes due 2022

Owens-Brockway’s $300,000,000 5.375% Senior Notes due 2025

 

19

--------------------------------------------------------------------------------


 

SCHEDULE 6.1

 

SUBSIDIARIES

 

SEE ATTACHED

 

20

--------------------------------------------------------------------------------


 

SCHEDULE 6.1

 

TO CREDIT AGREEMENT

 

ALL SUBSIDIARIES

 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

Owens-Illinois Argentina S.A.

 

1) OI European Group B.V.

 

88

%

Argentina

 

 

 

2) O-I Sales & Dist. Netherlands B.V.

 

12

%

 

 

 

 

 

 

100

%

 

 

ACI Glass Packaging Penrith Pty. Ltd.

 

ACI International Pty. Ltd.

 

100

%

Australia

 

ACI International Pty. Ltd.

 

ACI Packaging Services Pty. Ltd.

 

100

%

Australia

 

ACI Operations Pty. Ltd.

 

ACI Packaging Services Pty. Ltd.

 

100

%

Australia

 

ACI Packaging Services Pty. Ltd.

 

Owens-Illinois (Australia) Pty. Ltd.

 

100

%

Australia

 

Brisbane Cullet Pty Ltd

 

ACI Operations Pty Ltd.

 

100

%

Australia

 

Continental PET Holdings Pty. Ltd.

 

OI Australia Inc.

 

100

%

Australia

 

Owens-Illinois (Australia) Pty. Ltd.

 

OI European Group B.V.

 

100

%

Australia

 

Maltha Glasrecyclage Belgie B.V.B.A.

 

Maltha Groep B.V.

 

100

%

Belgium

 

Owens Insurance, Ltd.

 

Owens-Illinois General Inc.

 

100

%

Bermuda

 

Fabrica Boliviana de Vidrios S.A.

 

1) Owens-Brockway Glass Container Inc.

 

97.42

%

Bolivia

 

 

 

2) Bolivian Investments Inc.

 

2.52

%

 

 

 

 

 

 

99.94

%

 

 

Mineracao Descalvado Ltda.

 

Mineracao Silminas Ltda.

 

100

%

Brazil

 

Mineracao Silminas Ltda.

 

Owens-Illinois do Brasil Industria e Comercio S.A.

 

100

%

Brazil

 

Owens-Illinois do Brasil Industria e Comercio S.A.

 

1) Owens-Brockway Glass Container Inc.

 

0.52

%

Brazil

 

 

 

2) OI European Group B.V.

 

99.48

%

 

 

 

 

 

 

100

%

 

 

 

21

--------------------------------------------------------------------------------


 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

O-I Canada Corp.

 

OI Canada Holdings B.V.

 

100

%

Nova Scotia

 

ACI Guangdong Glass Company Ltd.

 

ACI Guangdong Ltd.

 

70

%

China

 

ACI Shanghai Glass Company Ltd.

 

ACI Shanghai Ltd.

 

100

%

China

 

O-I (Shanghai) Management Co Ltd

 

Owens-Illinois (HK) Ltd.

 

100

%

China

 

O-I Sihui Glass Recycling Co. Ltd.

 

O-I Zhaoqing Glass Co. Ltd.

 

100

%

China

 

O-I Tianjin Glass Co. Ltd.

 

ACI Beijing Ltd.

 

95.02

%

China

 

O-I Trading (Shanghai) Company Ltd.

 

O-I Asia-Pacific Holdings

 

100

%

China

 

O-I Zhaoqing Glass Co. Ltd.

 

Owens-Illinois Singapore Pte. Ltd.

 

80

%

China

 

Sichuan Malaya Glass Co Ltd

 

Malaya Glass Products Sdn Bhd

 

60

%

China

 

Wuhan Owens Glass Container Company Ltd.

 

OI China LLC

 

70

%

China

 

CMC S.A. (aka: Centro de Mecanizados del Cauca S. A.)

 

OI European Group B.V.

 

100

%

Colombia

 

Cristaleria Peldar S.A.

 

OI European Group B.V.

 

58.40

%

Colombia

 

Cristar S.A.

 

1) Cristaleria Peldar S.A.

 

49.99

%

Colombia

 

 

 

2) Industrial de Materias Primas S.A. (Induprimas)

 

49.99

%

 

 

 

 

 

 

99.98

%

 

 

Industrial de Materias Primas S.A. (Induprimas)

 

Cristaleria Peldar S.A.

 

94

%

Colombia

 

O-I Latam Services S.A.S.

 

OI European Group B.V.

 

100

%

Colombia

 

Vidrieria Fenicia S.A.

 

1) Industrial de Materias Primas S.A. (Induprimas)

 

49.995

%

Colombia

 

 

 

2) Cristar S.A.

 

49.99

%

 

 

 

 

 

 

98.985

%

 

 

O-I Latam HQ, Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Delaware

 

O-I Sales & Dist. Czech Republic SRO

 

O-I Manufacturing Czech Republic A.S.

 

100

%

Czech Republic

 

O-I Manufacturing Czech Republic A.S.

 

O-I Manufacturing Italy SpA

 

100

%

Czech Republic

 

ACI America Holdings Inc.

 

Continental PET Holdings Pty. Ltd.

 

100

%

Delaware

 

 

22

--------------------------------------------------------------------------------


 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

ACI Ventures, Inc.

 

ACI America Holdings Inc.

 

100

%

Delaware

 

Bolivian Investments, Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Delaware

 

Maumee Air Associates, Inc.

 

Owens-Illinois General Inc.

 

100

%

Delaware

 

OI Advisers, Inc.

 

Owens-Illinois General Inc.

 

100

%

Delaware

 

OI Andover Group Inc.

 

1) Owens-Brockway Glass Container Inc.

 

88.4

%

Delaware

 

 

 

2) OI European Group B.V.

 

11.6

%

 

 

 

 

 

 

100

%

 

 

OI Auburn Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Delaware

 

OI Australia Inc.

 

Owens-Illinois Group, Inc.

 

100

%

Delaware

 

OI California Containers, Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Delaware

 

OI Castalia STS Inc.

 

OI General FTS Inc.

 

100

%

Delaware

 

OI China LLC

 

Owens-Illinois Singapore Pte. Ltd.

 

100

%

Delaware

 

OI General Finance Inc.

 

Owens-Illinois Group, Inc.

 

100

%

Delaware

 

OI General FTS Inc.

 

Owens-Illinois Group, Inc.

 

100

%

Delaware

 

OI Hungary LLC

 

OI Global C.V.

 

100

%

Delaware

 

OI International Holdings Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Delaware

 

OI Levis Park STS Inc.

 

OI General FTS Inc.

 

100

%

Delaware

 

OI Puerto Rico STS Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Delaware

 

OI Securities, Inc.

 

OI Advisers, Inc.

 

100

%

Delaware

 

OI Transfer, Inc.

 

OI Advisers, Inc.

 

100

%

Delaware

 

OIB Produvisa Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Delaware

 

Owens-Brockway Glass Container Inc.

 

Owens-Brockway Packaging, Inc.

 

100

%

Delaware

 

Owens-Brockway Packaging, Inc.

 

Owens-Illinois Group, Inc.

 

100

%

Delaware

 

Owens-Illinois General Inc.

 

OI General FTS Inc.

 

100

%

Delaware

 

 

23

--------------------------------------------------------------------------------


 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

Owens-Illinois Group, Inc.

 

Owens-Illinois, Inc.

 

100

%

Delaware

 

The Andover Group, Inc.

 

OI Andover Group Inc.

 

100

%

Delaware

 

OI Caribbean Sales and Distribution Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Delaware

 

O-I Holding LLC

 

OI International Holdings Inc.

 

100

%

Delaware

 

Tata Chemical Soda Ash

 

1) Tata Chemical (Soda Ash) Partners LLC

 

1

%

Delaware

 

 

 

2) Tata Chemical (Soda Ash) Partners Holdings

 

99

%

 

 

 

 

 

 

100

%

 

 

Tata Chemical (Soda Ash) Partners LLC

 

Tata Chemical (Soda Ash) Partners Holding

 

100

%

Delaware

 

Cristaleria del Ecuador, S.A.

 

OI Ecuador LLC

 

69.1

%

Ecuador

 

O-I Production Estonia AS

 

OI Finnish Holdings OY

 

100

%

Estonia

 

O-I Sales & Distribution Estonia OU

 

OI Finnish Holdings OY

 

100

%

Estonia

 

OI Finnish Holdings OY

 

OI European Group B.V.

 

100

%

Finland

 

O-I Sales and Distribution Finland Oy

 

OI Finnish Holdings OY

 

100

%

Finland

 

Atlantique Emballage

 

O-I Sales and Distribution France SAS

 

100

%

France

 

IPAQ S.A.S.

 

Maltha Groep B.V.

 

100

%

France

 

O-I Europe SAS

 

OI European Group B.V.

 

100

%

France

 

O-I Manufacturing France SAS

 

O-I Europe SAS

 

100

%

France

 

O-I Sales and Distribution France SAS

 

O-I Manufacturing France SAS

 

100

%

France

 

Prover

 

O-I Manufacturing France SAS

 

100

%

France

 

SCI Le Mourtis

 

O-I Manufacturing France SAS

 

100

%

France

 

Verdome Exploitation SNC

 

O-I Manufacturing France SAS

 

100

%

France

 

O-I GLASSPACK Beteiligungs und Verwaltungs GmbH

 

OI European Group B.V.

 

100

%

Germany

 

OI Glasspack GmbH & Co KG

 

O-I GLASSPACK Beteiligungs und Verwaltungs GmbH

 

99.98

%

Germany

 

 

24

--------------------------------------------------------------------------------


 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

O-I Glasspack Verwaltungs GmbH

 

O-I GLASSPACK Beteiligungs und Verwaltungs

 

100

%

Germany

 

 

 

GmbH

 

 

 

 

 

O-I Sales & Dist. Germany Gmbh

 

O-I Glasspack GmBH & Co KG

 

100

%

Germany

 

ACI Beijing Ltd.

 

Owens-Illinois Singapore Pte. Ltd.

 

100

%

Hong Kong

 

ACI Guangdong Ltd.

 

Owens-Illinois Singapore Pte. Ltd.

 

100

%

Hong Kong

 

ACI Shanghai Ltd.

 

Owens-Illinois Singapore Pte. Ltd.

 

100

%

Hong Kong

 

Owens-Illinois (HK) Ltd.

 

Owens-Illinois Singapore Pte. Ltd.

 

100

%

Hong Kong

 

Owens-Illinois Services H.K. Ltd.

 

Owens-Illinois Singapore Pte. Ltd.

 

100

%

Hong Kong

 

Maltha Hungary Kft.

 

Maltha Groep B.V.

 

100

%

Hungary

 

O-I Manufacturing Hungary Ltd.

 

OI Hungary LLC

 

100

%

Hungary

 

O-I Sales & Distribution Hungary Kft

 

OI Hungary LLC

 

100

%

Hungary

 

P.T. Kangar Consolidated Industries

 

1) ACI International Pty. Ltd.

 

99.84

%

Indonesia

 

 

 

2) ACI Packaging Services Pty. Ltd.

 

0.16

%

 

 

 

 

 

 

100

%

 

 

O-I Manufacturing Italy SpA

 

1) OI European Group B.V.

 

99.7

%

Italy

 

 

 

2) Public

 

0.3

%

 

 

 

 

 

 

100

%

 

 

O-I Sales & Dist. Italy S.r.l.

 

1) OI Europe Sàrl

 

90

%

Italy

 

 

 

2) O-I Manufacturing Italy SpA

 

10

%

 

 

 

 

 

 

100

%

 

 

San Domenico Vetraria S.r.l.

 

O-I Manufacturing Italy SpA

 

56.94

%

Italy

 

OI Sales and Distribution LT

 

OI Finnish Holdings OY

 

100

%

Lithuania

 

O-I Glass JV Mexico SARL

 

OI International Holdings Inc.

 

100

%

Luxembourg

 

Vidrieria Holdings SARL

 

CO Vidrieria SARL

 

100

%

Luxembourg

 

Malaya Glass Products Sdn Bhd

 

BJC O-I Glass PTE Ltd

 

100

%

Malaysia

 

 

25

--------------------------------------------------------------------------------


 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

O-I Asia-Pacific Holdings

 

OI European Group B.V.

 

100

%

Mauritius

 

Industria Vidrieria de Coahuila S de RL de CV

 

1) CO Vidrieria SARL

 

99

%

Mexico

 

 

 

2) Vidrieria Holdings SARL

 

1

%

 

 

 

 

 

 

100

%

 

 

Glasrecycling Noord-Oost Nederland B.V.

 

Maltha Glasrecycling Nederland B.V.

 

100

%

Netherlands

 

Maltha Glasrecycling Nederland B.V.

 

Maltha Groep B.V.

 

100

%

Netherlands

 

Maltha Glassrecycling International B.V.

 

Maltha Groep B.V.

 

100

%

Netherlands

 

OI Canada Holdings B.V.

 

OI European Group B.V.

 

100

%

Netherlands

 

OI European Group B.V.

 

OI Global C.V.

 

100

%

Netherlands

 

OI Global C.V.

 

1) OI International Holdings Inc.

 

99

%

Netherlands

 

 

 

2) O-I Holding LLC

 

1

%

 

 

 

 

 

 

100

%

 

 

OI Manufacturing Netherlands B.V.

 

OI European Group B.V.

 

100

%

Netherlands

 

OI Sales & Distribution Netherlands B.V.

 

OI European Group B.V.

 

100

%

Netherlands

 

OI SPANISH HOLDINGS B.V.

 

Vidrieria Rovira S.L.

 

100

%

Netherlands

 

Veglarec B.V.

 

OI Manufacturing Netherlands B.V.

 

100

%

Netherlands

 

NHW Auburn, LLC

 

Owens-Brockway Glass Container Inc.

 

100

%

New York

 

ACI New Zealand Nominees Ltd.

 

ACI Operations NZ Ltd.

 

100

%

New Zealand

 

ACI Operations NZ Ltd.

 

ACI International Pty. Ltd.

 

100

%

New Zealand

 

O-I Ecuador LLC

 

OI Global C.V.

 

100

%

Ohio

 

SeaGate II, Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Ohio

 

SeaGate III, Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Ohio

 

Seagate, Inc.

 

Owens-Brockway Glass Container Inc.

 

100

%

Ohio

 

Universal Materials, Inc.

 

Owens-Illinois General Inc.

 

100

%

Ohio

 

 

26

--------------------------------------------------------------------------------


 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

Brockway Realty Corporation

 

Owens-Brockway Glass Container Inc.

 

100

%

Pennsylvania

 

O-I GMEC Lurin srl

 

1) OI European Group B.V.

 

99

%

Peru

 

 

 

2) OI Canada Holdings B.V.

 

1

%

 

 

 

 

 

 

100

%

 

 

Owens-Illinois Peru S.A.

 

1) OI SPANISH HOLDINGS B.V.

 

94.8

%

Peru

 

 

 

2) Cristar S.A.

 

4.1

%

 

 

 

 

 

 

98.9

%

 

 

Soluciones Del Empaque S.A.C.

 

Owens-Illinois Peru S.A.

 

51

%

Peru

 

Maltha Szklo Recykling Polska Sp. Z.o.o.

 

Maltha Groep B.V.

 

100

%

Poland

 

O-I Business Service Center Sp. Z.o.o.

 

1) OI Europe Sàrl

 

99

%

Poland

 

 

 

2) O-I Sales and Dist. UK Ltd.

 

1

%

 

 

 

 

 

 

100

%

 

 

O-I Jaroslaw Machine Service Center

 

1) OI European Group B.V.

 

99

%

Poland

 

 

 

2) OISHBV

 

1

%

 

 

 

 

 

 

100

%

 

 

O-I Manufacturing Poland S.A.

 

OI Europe Sàrl

 

100

%

Poland

 

O-I Sales & Dist. Poland Sp Z.o.o

 

1) OI Europe Sàrl

 

95

%

Poland

 

 

 

2) O-I Sales & Dist. Netherlands B.V.

 

5

%

 

 

 

 

 

 

100

%

 

 

Maltha Glass Recycling Portugal Lda.

 

Maltha Glassrecycling International B.V.

 

100

%

Portugal

 

BJC O-I Glass PTE Ltd

 

Owens-Illinois Singapore Pte Ltd.

 

50.0001

%

Singapore

 

Owens-Illinois Singapore Pte. Ltd.

 

OI European Group B.V.

 

100

%

Singapore

 

O-I Sales & Dist. Spain SL

 

O-I European Group B.V.

 

100

%

Spain

 

Vidrieria Rovira S.L.

 

O-I European Group B.V.

 

100

%

Spain

 

OI Europe Sàrl

 

OI European Group B.V.

 

100

%

Switzerland

 

 

27

--------------------------------------------------------------------------------


 

 

 

 

 

Ownership Interest

 

State/Country of

 

 

 

 

 

held in Company by

 

Incorporation or

 

Company

 

Parent Company

 

Parent Company

 

Organization

 

Sovereign Air LLC

 

Owens-Illinois General Inc.

 

100

%

Texas

 

O-I Manufacturing Ltd. (UK)

 

United Glass Group Ltd.

 

100

%

United Kingdom

 

O-I Sales and Dist. UK Ltd

 

OI Europe Sàrl

 

100

%

United Kingdom

 

UGG Holdings Limited

 

OI European Group B.V.

 

100

%

United Kingdom

 

United Glass Group Ltd.

 

O-I Overseas Management Co. LLC

 

100

%

United Kingdom

 

O-I Overseas Management Co. LLC (UK / US)

 

UGG Holdings Limited

 

100

%

United Kingdom

 

Malaya Vietnam Glass Limited

 

Malaya Glass products Sdn Bhd

 

70

%

Vietnam

 

 

28

--------------------------------------------------------------------------------


 

SCHEDULE 7.9(a)

 

RELEASED NOTES GUARANTORS

 

ACI America Holdings Inc.

Brockway Realty Corporation

NHW Auburn, LLC

OI Auburn Inc.

OI California Containers Inc.

OI Castalia STS Inc.

OI General Finance Inc.

OI Levis Park STS Inc.

OI Puerto Rico STS Inc.

OIB Produvisa Inc.

SeaGate, Inc.

SEAGATE II, INC.

SEAGATE III, INC.

Universal Materials, Inc.

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 8.1

 

INDEBTEDNESS

 

SUBSIDIARIES

 

INDEBTEDNESS

 

(as per Schedule 6.1)

 

(in thousands of U.S. Dollars)

 

 

 

(as of 03/31/15)

 

Part I — Domestic

 

 

 

OI Levis Park STS Inc.

 

11,269

 

Owens Brockway Glass Container Inc.

 

23,039

 

Total (Part I)

 

34,308

 

 

 

 

 

Part II — Foreign

 

 

 

Foreign Loan Parties

 

 

 

ACI Operations Pty. Ltd.

 

0

 

OI European Group B.V.

 

300

 

O-I Canada Corp.

 

8,625

 

OI Europe Sàrl

 

1,105

 

Sub-Total

 

10,030

 

Other Foreign (excluding Loan Parties)

 

 

 

Owens-Illinois Peru S.A.

 

7,881

 

Owens-Illinois Argentina S.A.

 

254

 

O-I Zhaoqing Glass Co. Ltd.

 

4,353

 

Vidrieria Rovira S.L.

 

316

 

O-I Manufacturing Italy SpA

 

29,836

 

O-I Manufacturing France SAS

 

1,239

 

OI Manufacturing Netherlands B.V.

 

5,038

 

P.T. Kangar Glass Consolidated

 

1,956

 

Sub-Total

 

50,873

 

Total (Part II)

 

60,903

 

Grand Total (Part I and Part II)

 

95,212

 

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 8.2

 

EXISTING LIENS

 

SEE ATTACHED

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 8.2

TO CREDIT AGREEMENT

 

OWENS-ILLINOIS

EXISTING LIENS AS OF April 2015

 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

1.

 

Owens-Illinois Group, Inc.;
Owens-Brockway Glass Container Inc.;
Owens-Brockway Packaging, Inc.;
Owens-Illinois General Inc;
OI Australia Inc.; and
OI General FTS Inc.(1)

 

DE
UCC

 

Deutsche Bank Trust Company
Americas, as Collateral Agent
60 Wall Street
New York, NY 10005

 

 

—

 

—

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.
Date:

2013 5079422
12/23/13

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: Two (2) 2013 Toyota Model 8FGU20
Forklifts, s/n 49920, 50032, etc.

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 1283209
4/01/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

 

--------------------------------------------------------------------------------

(1) liens with respect to 2011 guarantors that are not 2015 guarantors will be
terminated on or before the Closing Date.

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

Same address

 

 

 

 

 

 

 

 

Equipment: One (1) 2014 Komatsu Model WA200-5L Wheel Loader, s/n 72073, etc.

 

 

 

 

 

 

 

 

 

 

 

 

4.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

General Electric Credit Corporation of Tennessee

PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 1285238
4/01/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 Caterpillar Model 906H2
Wheel Loader, s/n JRF01695, etc.

 

 

 

 

 

 

 

 

 

 

 

 

5.

 

Owens-Illinois Group, Inc.

One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

General Electric Credit
Corporation of Tennessee
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 1285246

4/01/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2012 Shuttlewagon Model SWX315
Rail Car Mover, s/n 31511074A, etc.

 

 

 

 

 

 

 

 

 

 

 

 

6.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 1285253
4/01/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 Caterpillar Model 924H
Wheel Loader, s/n HXC02443, etc.

 

 

 

 

 

 

 

 

 

 

 

 

7.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza

 

DE
UCC

 

General Electric Credit
Corporation of Tennessee
PO Box 35713

 

File No.:
Date:

2014 1629948
4/25/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

 

 

Billings, MT 59107-571

 

 

 

 

and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 Trackmobile Rail Car
Mover, s/n 99475-0314, etc.

 

 

 

 

 

 

 

 

 

 

 

 

8.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571



 

File No.:
Date:

2014 1678796
4/29/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 Tennant Model S30 Riding
Floor Sweeper, s/n S30-6326

 

 

 

 

 

 

 

 

 

 

 

 

9.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 2053478
5/27/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: Two (2) 2014 JLG Model 2030ES Scissor
Lifts, s/n 200226912, 200227230, etc.

 

 

 

 

 

 

 

 

 

 

 

 

10.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.

 

DE
UCC

 

General Electric Credit
Corporation of Tennessee
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 2054153
5/27/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

Same address

 

 

 

 

 

 

 

 

Equipment: One (1) 2014 Caterpillar Model 906H2 Wheel Loader, s/n JRF01732, etc.

 

 

 

 

 

 

 

 

 

 

 

 

11.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

General Electric Credit
Corporation of Tennessee
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 2070068
5/28/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 Caterpillar Model 924K
Wheel Loader, s/n PWR02937, etc.

 

 

 

 

 

 

 

 

 

 

 

 

12.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:



2014 2250348

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 Tennant Model Sentinel
Sanitation Sweeper, s/n Sentinel- 9732

 

 

 

 

 

 

 

 

 

 

 

 

13.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

 

Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 2279982
6/11/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: Two (2) 2014 Tennant Model 800 Outdoor
Riding Sweepers, s/n 800-8021 & 800-8020

 

 

 

 

 

 

 

 

 

 

 

 

14.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713

 

File No.:
Date:

2014 2479194
6/24/14

 

True Lease transaction

This Financing Statement covers the

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

I Plaza
Perrysburg, OH 43551-299

 

Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

 

 

Billings, MT 59107-571

 

 

 

 

equipment and other assets described below and/or on any annex, schedule and/or
exhibit hereto (which is to be considered an integral part here), plus all
existing and future replacements, exchanges and substitutions therefor, . . .
Equipment: One (1) 2014 Tennant Model S30 Riding Floor Sweeper, s/n S30-6294

 

 

 

 

 

 

 

 

 

 

 

 

15.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 2493567
6/24/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: Two (2) 2014 Yale Model GSO050VX
Forklifts, s/n B910V01504M, B901V01505M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

16.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

General Electric Credit
Corporation of Tennessee
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 2493575
6/24/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 Bobcat Model S510 Skid
Steer Loader, s/n ALNW11371

 

 

 

 

 

 

 

 

 

 

 

 

17.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 2495836
6/24/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

Inc.
Same address

 

 

 

 

 

 

 

 

therefor, . . .

Equipment: One (1) 2014 Yale Model MRW-030 Walkie Reach Stacker, s/n
C821N02498M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

18.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:
Amend.:
Date:

2014 2496537
6/24/14
2014 2602993
7/01/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: Two (2) 2014 Yale Model GCO050VS
Forklifts, s/n B910V1504M, B901V01505M

 

 

 

 

 

 

 

 

 

 

 

 

19.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 2501021
6/25/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 JLG Model E400AJP
Articulating Boom Lift, s/n 300188679

 

 

 

 

 

 

 

 

 

 

 

 

20.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 2501047
6/25/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 Yale Model GCO50VX
Forklift, s/n B910V01503M

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

21.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 3015393
7/29/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 Yale Cushion Tire Forklift
Model GCO50VX, s/n B910V01514M

 

 

 

 

 

 

 

 

 

 

 

 

22.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
 PO Box 35713
 Billings, MT 59107-571

 

File No.:
Date:

2014 3116738
8/05/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: Two (2) 2014 Toyota Model 8FGCU25
Cushion Tire Forklifts, s/n 61154, 61196

 

 

 

 

 

 

 

 

 

 

 

 

23.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 3117603
8/05/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 Yale Model GP060VX
Pneumatic Tire Forklift, s/n C875V01805M

 

 

 

 

 

 

 

 

 

 

 

 

24.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza

 

DE
UCC

 

General Electric Credit
Corporation of Tennessee
PO Box 35713

 

File No.:
Date:

2014 3124112
8/05/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

 

 

Billings, MT 59107-571

 

 

 

 

and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: Two (2) 2014 Caterpillar Model 924K
Wheel Loaders, s/n 0PWR03300, etc.

 

 

 

 

 

 

 

 

 

 

 

 

25.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 3265345
8/14/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 Yale Model GCO30VS Cushion
Tire Forklift, s/n C809V037399M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

26.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 3268281
8/14/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: Two (2) 2014 Yale Model GDP080VX
Forklifts, s/n J813V02553M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

27.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 3271145
8/14/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

Inc.
Same address

 

 

 

 

 

 

 

 

therefor, . . .

Equipment: One (1) 2014 Waldon Model 8500C Wheel Loader, s/n 32735

 

 

 

 

 

 

 

 

 

 

 

 

28.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 3272069
8/14/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: Two (2) 2014 Jungheinrich Model
EMCB10-4622L Walkie Straddle Stackers, s/n 90444855, etc.

 

 

 

 

 

 

 

 

 

 

 

 

29.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 3380235
8/22/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 Taylor Dunn Model SC100-36
Stockchaser Utiity Vehicle, s/n 195550

 

 

 

 

 

 

 

 

 

 

 

 

30.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 3380250
8/22/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: One (1) 2014 Yale Model GP080VX
Forklift, s/n J813V02549M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

31.

 

Owens-Illinois Group, Inc.

 

DE

 

GE Capital Commercial Inc.

 

File No.:

2014 3380276

 

True Lease transaction

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

UCC

 

PO Box 35713
Billings, MT 59107-571

 

Date:

8/22/14

 

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: Two (2) 2014 GC080VX Cushion Tire Forklifts, s/n F818V02276M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

32.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 3438413
8/27/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: Two (2) 2014 Toyota Model 8FGCU35
Cushion Tire Forklifts, s/n 10414, etc.

 

 

 

 

 

 

 

 

 

 

 

 

33.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 3617487
9/10/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . . Equipment: Four (4) 2014 Yale Model GC080VX
Forklift, s/n F818V02309M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

34.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 3783677
9/22/14

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

 

 

 

 

 

 

 

part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: Two (2) 2014 Toyota model 8FGC35U Forklifts, serial numbers 10422 and
10423, etc.

 

 

 

 

 

 

 

 

 

 

 

 

35.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:

Date:

2014 3783685 9/22/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: One (1) 2014 Toyota Model 8FDU30 Forklift, s/n 60303, etc.

 

 

 

 

 

 

 

 

 

 

 

 

36.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:

Date:

2014 3783701 9/22/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: Three (3) 2014 Yale Model GP080VX Forklifts s/n J813V02597M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

37.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:

Date:

2014 3789120 9/22/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: Eight (8) 2014 Yale Model GC080VX Forklifts s/n F818V02326M, etc.

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

38.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:

Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713

Billings, MT 59107-571

 

File No.:

Date:

2014 3804564

9/23/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: Two (2) 2014 Caterpillar Model 924K /Wheel Loaders s/n 0PWR03301,
0PWR03286

 

 

 

 

 

 

 

 

 

 

 

 

39.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.

PO Box 35713

Billings, MT 59107-571

 

File No.:

Date:

2014 3807856

9/23/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: Four (4) 2014 Yale Model GC080VX Forklifts s/n F818V02328M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

40.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc. Same address

 

DE
UCC

 

GE Capital Commercial Inc.

PO Box 35713

Billings, MT 59107-571

 

File No.:

Date:

2014 3813110

9/24/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: Five (5) 2014 Yale Model GC080VX Forklifts s/n F818V02278M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

41.

 

wens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

 

DE
UCC

 

GE Capital Commercial Inc.

PO Box 35713

Billings, MT 59107-571

 

File No.:

Date:

2014 3881125

9/29/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

 

Additional Debtor:

Owens-Brockway Glass Container Inc.
Same address

 

 

 

 

 

 

 

 

part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: Two (2) 2014 Yale model GC080VX Forklifts S/N F818V02307M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.: Date:

2014 3938164

10/01/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: Two (2) 2014 Yale Model GP060VX Forklifts s/n C875V02051M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.: Date:

2014 4050589

10/08/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: Two (2) 2014 Yale Model GC080VX Cushion Tire Forklifts s/n
F818V02287M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44.

 

Owens-Illinois Group, Inc.

One Michael Owens Way, One O-I Plaza

Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

DE
UCC

 

GE Capital Commercial Inc.

PO Box 35713

Billings, MT 59107-571

 

File No.: Date:

2014 4050605

10/08/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: Three (3) 2014 Yale Model GC080VX Cushion Tire Forklifts s/n

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

 

 

 

 

 

 

 

 

 

 

F818V02336M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45.

 

Owens-Illinois Group, Inc.

One Michael Owens Way, One O-I Plaza

Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

DE
UCC

 

GE Capital Commercial Inc.

PO Box 35713

Billings, MT 59107-571

 

File No.: Date:

2014 4050613

10/08/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: One (1) 2014 Yale Model GP080 Forklift s/n J813V02751M

 

 

 

 

 

 

 

 

 

 

 

 

 

 

46.

 

Owens-Illinois Group, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

DE
UCC

 

GE Capital Commercial Inc.

PO Box 35713

Billings, MT 59107-571

 

File No.: Date:

2014 4050647

10/08/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: One (1) 2014 Yale Model GP080VX Forklift s/n J813V02595M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47.

 

Owens-Illinois Group, Inc.

One Michael Owens Way, One O-I Plaza

Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

DE
UCC

 

GE Capital Commercial Inc.

PO Box 35713

Billings, MT 59107-571

 

File No.: Date:

2014 4213500

10/20/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: One (1) 2014 Yale Model GC080VX Forklift s/n F818V02314M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48.

 

Owens-Illinois Group, Inc.

One Michael Owens Way, One O-I Plaza

Perrysburg, OH 43551-299

 

DE
UCC

 

GE Capital Commercial Inc.

PO Box 35713

Billings, MT 59107-571

 

File No.: Date:

2014 4252904

10/22/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

 

Additional Debtor:

 

Owens-Brockway Glass Container Inc.

Same address

 

 

 

 

 

 

 

 

part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: Two (2) 2014 Tiger Model TC-50 Tow Tractors s/n 195522, 195523

 

 

 

 

 

 

 

 

 

 

 

 

 

 

49.

 

Owens-Illinois Group, Inc.

One Michael Owens Way, One O-I Plaza

Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

DE
UCC

 

GE Capital Commercial Inc.

PO Box 35713

Billings, MT 59107-571

 

File No.: Date:

2014 5231196

12/23/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: One (1) 2014 Rail Car Movers model SWX315 Shuttlewagon s/n 31514113

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50.

 

Owens-Illinois Group, Inc.

One Michael Owens Way, One O-I Plaza

Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

DE
UCC

 

GE Capital Commercial Inc.

PO Box 35713

Billings, MT 59107-571

 

File No.: Date:

2014 5231220

12/23/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: One (1) 2014 Tennant Model Sentinel Street Sweeper s/n Sentinel- 9805

 

 

 

 

 

 

 

 

 

 

 

 

 

 

51.

 

Owens-Illinois Group, Inc.

One Michael Owens Way, One O-I Plaza

Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

DE
UCC

 

GE Capital Commercial Inc.

PO Box 35713

Billings, MT 59107-571

 

File No.: Date:

2014 5231238

12/23/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: One (1) 2014 Tennant Model 800 Sweeper, s/n 800-8095

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52.

 

Owens-Illinois Group, Inc.

 

DE

 

GE Capital Commercial Inc.

 

File No.:

2015 0666494

 

True Lease transaction

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

 

One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

UCC

 

PO Box 35713
Billings, MT 59107-571

 

Date:

2/17/15

 

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: 1 JLG 2014 E400AJP Articulating Boom Lift with 360 degree
non-continuous swing and JIB with 180 degrees of horizontal swing, S/N
0300200120

 

 

 

 

 

 

 

 

 

 

 

 

 

 

53.

 

Owens-Illinois Group, Inc.

One Michael Owens Way, One O-I Plaza

Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.: Date:

2015 0666502

2/17/15

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: 1 Taylor Dunn 2015 B2-10 Flat bed utility vehicle with 2400 lb
capacity and GT drive S/N 197677, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

54.

 

Owens-Illinois Group, Inc.

One Michael Owens Way, One O-I Plaza

Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.: Date:

2015 0666528

2/17/15

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: One (1) 2015 Taylor Dunn Model C4-32 Utility Cart s/n 197755

 

 

 

 

 

 

 

 

 

 

 

 

 

 

55.

 

Owens-Illinois Group, Inc.

One Michael Owens Way, One O-I Plaza

Perrysburg, OH 43551-299

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.: Date:

2015 0840214

2/27/15

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

 

Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

 

 

 

 

 

 

 

hereto (which is to be considered an integral part here), plus all existing and
future replacements, exchanges and substitutions therefor, . . .

Equipment: One (1) 2014 Genie Model Z30/20N RJ Boom Aerial Lift s/n Z30N15-16418

 

 

 

 

 

 

 

 

 

 

 

 

 

 

56.

 

Owens-Illinois Group, Inc.

One Michael Owens Way, One O-I Plaza

Perrysburg, OH 43551-299

 

Additional Debtor:

Owens-Brockway Glass Container Inc.

Same address

 

DE
UCC

 

GE Capital Commercial Inc.

PO Box 35713

Billings, MT 59107-571

 

File No.: Date:

2015 1052777 3/12/15

 

True Lease transaction

This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .

Equipment: 1 Tiger 2015 TC-50 Tow Tractor With Steel Overhead Weather Guard and
GM I4, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

57.

 

Owens-Illinois Group, Inc.

 

DE
Federal tax liens

 

 

 

No records

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

58.

 

Owens-Brockway Glass Container Inc.

One Seagate

Teledo, OH 43666

 

DE
UCC

 

NMHG Financial Services, Inc.

PO Box 35701

Billings, MT 59107-570

 

File No.: Date: Cont.: Date: Amend.: Date: Amend.: Date: Amend.: Date: Cont.:
Date:

5218064 5

7/15/05

2010 0230544

1/22/10

2013 1812503

5/13/13

2014 3287125

8/15/14

2015 0953637

3/06/15

2015 0953660

3/06/15

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof. Amend. deleting
collateral: lists of equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

59.

 

Owens-Brockway Glass Container Inc.

150 Industrial Blvd.

 

DE
UCC

 

Signode Packaging Systems
3610 West Lake Avenue
Glenview, IL 60026

 

File No.: Date: Cont.:

5311975 8
10/07/05
2010 3320243

 

Debtor’s inventory of Signode Packaging materials now or hereafter on the
premises or on consignment to the debtor at the debtor’s

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

 

Toano, VA 23168

 

 

 

 

 

Date:

9/23/10

 

plant in Toano, VA 23168 CMF#554280 6321

 

 

 

 

 

 

 

 

 

 

 

 

 

 

60.

 

Owens-Brockway Glass Container Inc.

1113 County Road 64 3/4 Windsor, CO 80550

 

DE
UCC

 

Signode Packaging Systems

3610 West Lake Avenue

Glenview, IL 60026

 

File No.: Date: Cont.: Date:

6122728 9

4/12/06

2011 1078388

3/23/11

 

Debtor’s inventory of Signode Packaging materials now or hereafter on the
premises or on consignment to the debtor at the debtor’s plant in Windsor, CO
CMF 649915-10 6325

 

 

 

 

 

 

 

 

 

 

 

 

 

 

61.

 

Owens-Brockway Glass Container Inc.

One Seagate

Teledo, OH 43666

 

DE
UCC

 

NMHG Financial Services, Inc.

PO Box 35701

Billings, MT 59107-570

 

File No.: Date: Amend.: Date: Cont.: Date: Amend.: Date: Amend.: Date:

2008 2377081

7/11/08

2011 4342690

11/10/11

2013 0170606

1/14/13

2013 1805671

5/10/13

2014 3287174

8/15/14

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof. Amend. deleting
collateral: lists of equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

62.

 

Owens-Brockway Glass Container, Inc.

1 Michael Owens Way

Perrysburg, OH 43551

 

DE
UCC

 

Motion Industries, Inc.

1605 Alton Road

Birmingham, AL 35210

 

File No.:

Date: Cont.: Date:

2009 1261046

4/21/09

2014 0558650

2/11/14

 

Maintenance, repair, operational assets, materials, parts, equipment, supplies
and other tangible personal property, held for resale, use or consumption in
Debtor’s (Consignee’s) business and supplied by Secured Party (Consignor) under
consignment or other agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

63.

 

Owens-Brockway Glass Container, Inc.

One Michael Owens Way

Perrysburg, OH 43551

 

DE
UCC

 

NEC Financial Services, LLC

1 Park 80 Plaza West

Saddle Brook, NJ 07663

 

File No.: Date: Amend.: Date:

2010 1862436

5/27/10

2010 1865124

5/27/10

 

One (1) NEC SV8100 Telephone System, together with all accessories,
additions, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

64.

 

Owens-Brockway Glass Container, Inc.

194 County Line Road

Brockport, PA 15823

 

DE
UCC

 

VGM Financial Services a Division of TCF Equipment Finance, Inc.

1111 W. San Marnan

Waterloo, IA 50701

 

File No.: Date:

2010 2515884

7/20/10

 

Any and all equipment, fixtures, inventory, goods and software financed by or
leased from VGM Financial services and that are subject of an agreement, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

65.

 

Owens Brockway Glass Container

One Seagate

Toledo, OH 43666

 

DE
UCC

 

Magid Glove & Safety Mfg. Co. LLC

2060 N. Kolmar Ave.

 

File No.: Date: Term.:

2011 1029621

3/21/11

2012 2542274

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

 

 

 

 

 

Chicago, IL 60639

 

Date:

7/02/12

 

 

 

 

 

 

 

 

 

 

 

 

This lien has been terminated but will not lapse until 3/21/16

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

66.

 

Owens-Brockway Glass Container Inc.
1 Michael Owens Way
Perrysburg, OH 43551-2999

 

DE
UCC

 

NMHG Financial Services, Inc.
PO Box 35701
Billings, MT 59107-570

 

File No.: Date: Amend.: Date: Amend.: Date:

2011 3394684

9/01/11

2013 1812966

5/13/13

2014 3287976

8/15/14

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof. Amend. deleting
collateral: lists of equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

67.

 

Owens-Brockway Glass Container Inc.
1 Michael Owens Way
Perrysburg, OH 43551-2999

 

DE
UCC

 

NMHG Financial Services, Inc.
PO Box 35701
Billings, MT 59107-570

 

File No.: Date: Amend.: Date: Amend.: Date:

2011 3395558

9/01/11

2013 1812867

5/13/13

2014 3289915

8/15/14

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof. Amend. deleting
collateral: lists of equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

68.

 

Owens-Brockway Glass Container Inc.
1 Michael Owens Way
Perrysburg, OH 43551-2999

 

DE
UCC

 

NMHG Financial Services, Inc.
PO Box 35701
Billings, MT 59107-570

 

File No.: Date: Amend.: Date: Amend.: Date:

2011 3396770

9/01/11

2013 1812735

5/13/13

2014 3289923

8/15/14

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof. Amend. deleting
collateral: lists of equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

69.

 

Owens-Brockway Glass Container Inc.
1 Michael Owens Way
Perrysburg, OH 43551-2999

 

DE
UCC

 

NMHG Financial Services, Inc.
PO Box 35701
Billings, MT 59107-570

 

File No.: Date: Amend.: Date: Amend.: Date:

2011 3398818

9/01/11

2013 1812651

5/13/13

2014 3289931

8/15/14

 

All of the equipment now or hereafter leased by Lessor to Lessee; and all
accessions, additions, replacements, and substitutions thereto and therefore;
and all proceeds including insurance proceeds thereof. Amend. deleting
collateral: lists of equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

70.

 

Owens-Brockway Glass Container Inc.
901 North Shabbona Street
Streator, IL 61364

 

DE
UCC

 

Total Fleet Solutions, Ltd.
7050 Spring Meadows Drive West
Holland, OH 43528

 

File No.: Date: Amend.: Date:

2013 0770314

2/27/13

2013 2456318

6/26/13

 

List of leased equipment — forklift, railcar mover, etc.

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

 

 

 

 

 

 

 

Amend.: Date:

2013 2456623

6/26/13

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

71.

 

Owens-Brockway Glass Container Inc.

One Michael Owens Way

Perrysburg, OH 43551

 

DE
UCC

 

Signature Financial LLC
68 South Service Road
Melville, NY 11747

 

File No.: Date:

2013 5076253

12/23/13

 

All of the equipment and personal property and all modifications and additions
thereto and replacements and substitutions therefor, together with all
accessories, accessions . . . leased or be leased by GSG Financial LLC as
assignee of Total Fleet Solutions pursuant to Equipment Schedule No. 001 to
Master Lease Agreement No. 21960 dated as of Dec. 18, 2013, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

72.

 

Owens-Brockway Glass Container Inc.

 

Additional Debtor:

Owens-Illinois Group, Inc.

 

The summary of the next 7 liens can be found in rows 2 through 8 above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

73.

 

Owens-Brockway Glass Container Inc.

c/o Owens-Illinois, Inc.

Plaza 1, One Michael Owens Way

Perrysburg, OH 43551

 

DE
UCC

 

BNP Paribas
787 Seventh Avenue
New York, NY 10019

 

File No.: Date:

2014 2005643

5/21/14

 

The Debtor’s entire right, title and interest in and to all present and future
Receivables sold by Debtor to Secured Party pursuant to that certain Uncommitted
Receivables Purchase Agreement, dated as of May 21, 2014, . . . together with
all present and future accounts, instruments, etc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

74.

 

Owens-Brockway Glass Container Inc.

 

Additional Debtor:

Owens-Illinois Group, Inc.

 

The summary of the next 12 liens can be found in rows 9 through 20 above

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

75.

 

Owens-Brockway Glass Container, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:
Owens-Illinois Group, Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 2937258
7/23/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .
Equipment: Two (2) Taylor-Dunn 2014 Model SS5-36 Stepsaver 3 Wheel Utility Carts
s/n 195416, 195417

 

 

 

 

 

 

 

 

 

 

 

 

76.

 

Owens-Brockway Glass Container, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299



Additional Debtor:

Owens-Illinois Group, Inc.
Same address

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:

2014 2937878
7/23/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .
Equipment: One (1) 2014 Yale Model GC050VX Cushion Tire Forklift s/n
#B910V01507M

 

 

 

 

 

 

 

 

 

 

 

 

77.

 

Owens-Brockway Glass Container Inc.



Additional Debtor:
Owens-Illinois Group, Inc.



The summary of the next 11 liens can be found in rows 21 through 31 above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

78.

 

Owens-Brockway Glass Container, Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

 

DE
UCC

 

GE Capital Commercial Inc.
PO Box 35713
Billings,MT 59107-571

 

File No.:
Date:

2014 3435385
8/27/14

 

True Lease transaction
This Financing Statement covers the equipment and other assets described below
and/or on any annex, schedule and/or exhibit hereto (which is to be considered
an integral

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

Additional Debtor:

Owens-Illinois Group, Inc.
Same address

 

 

 

 

 

 

 

 

part here), plus all existing and future replacements, exchanges and
substitutions therefor, . . .
Equipment: Two (2) 2014 Yale Model GC050VS Cushion Tire Forklifts s/n
B910V01506M, etc.

 

 

 

 

 

 

 

 

 

 

 

 

79.

 

Owens-Brockway Glass Container Inc.



Additional Debtor:
Owens-Illinois Group, Inc.



The summary of the next 12 liens can be found in rows 32 through 43 above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

80.

 

Owens-Brockway Glass Container Inc.



Additional Debtor:
Owens-Illinois Group, Inc.



The summary of the next 12 liens can be found in rows 45 through 56 above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

81.

 

Owens-Brockway Glass Container Inc.

 

DE
Federal tax liens

 

 

 

No records

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

82.

 

Owens-Brockway Packaging, Inc.

 

DE
Federal tax liens

 

 

 

No records

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

83.

 

Owens-Illinois General Inc
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551-299

 

DE
UCC

 

Canal Air, LLC
PO Box 35713
Billings, MT 59107-571

 

File No.:
Date:
Amend.:
Date:
Amend.:
Date:



2009 3927222
12/08/09
2014 3148087
8/06/14
2014 3148095
8/06/14

 

True Lease transaction
All of Debtor’s right, title and interest in and to:
The Aircraft described as follows: Model Gulfstream GIV-X (G450) Serial No.:
4183, bearing FAA Registration No. N903G and

 

--------------------------------------------------------------------------------


 

 

 

 

 

JURISDICTION

 

 

 

 

 

 

 

 

 

 

/ LIEN TYPE

 

 

 

 

 

 

 

 

DEBTOR

 

SEARCHED

 

SECURED PARTY

 

FILING INFO

 

COLLATERAL DESCRIPTION

 

 

 

 

 

 

 

 

Cont.:
Date:

2014 3148111
8/06/14

 

Rolls Royce Engines, Model Tay 611-8C Serial Nos.: 85374 and 85373, together
with all other property essential and appropriate, etc.

 

 

 

 

 

 

 

 

 

 

 

 

84.

 

Owens-Illinois General Inc.
One Michael Owens Way, One O-I Plaza
Perrysburg, OH 43551

 

DE
UCC

 

OCE Financial Services, Inc.
5450 North Cumberland
Chicago, IL 60656

 

File No.:
Date:

2012 2347724
6/18/12

 

All of the Debtor’s rights, title and interest whatsoever in and to the
following; whether now or hereafter existing or acquired and wherever located:
(i) all equipment subject to a lease, rental agreement or other instrument
between Debtor and Secured Party, or purchased or otherwise acquired from
Secured Party (the “Equipment”); (ii) all attachments, accessories, etc.

 

 

 

 

 

 

 

 

 

 

 

 

85.

 

Owens-Illinois General, Inc.
1 Michaels Owens Way
Perrysburg, OH 43551

 

DE
UCC

 

OCE Financial Services, Inc.
5450 North Cumberland
Chicago, IL 60656-1494

 

File No.:
Date:

2012 2537308
6/19/12

 

All of the Debtor’s rights, title and interest whatsoever in and to the
following; whether now or hereafter existing or acquired and wherever located:
(i) all equipment subject to a lease, rental agreement or other instrument
between Debtor and Secured Party, or purchased or otherwise acquired from
Secured Party (the “Equipment”); (ii) all attachments, accessories, etc.

 

 

 

 

 

 

 

 

 

 

 

 

86.

 

Owens-Illinois General Inc.

 

DE
Federal tax liens

 

 

 

No records

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

87.

 

OI Australia Inc.

 

DE
Federal tax liens

 

 

 

No records

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

88.

 

OI General FTS Inc.

 

DE
Federal tax liens

 

 

 

No records

 

 

 

 

--------------------------------------------------------------------------------


 

Ontario PPSA filings:

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

1.

703727451

 

2

 

20150220 0949 2078 3536

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 07 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2015 TENNANT S30 (VIN: S30-6875)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

2.

703580778

 

3

 

20150211 1519 2078 3516

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 05 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 YALE GC050VX (VIN: B910V02664M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

3.

702877752

 

4

 

20150109 1402 2078 3433

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 04 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 YALE GP080VX (VIN: J813V02596M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 YALE GP080VX (VIN: J813V02598M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

4.

702877797

 

5

 

20150109 1406 2078 3434

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

5.

702037341

 

6

 

20141203 1047 2078 3316

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 05 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 YALE GC080VX (VIN: F818V02306M)

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

6.

700353792

 

7

 

20141002 1103 2078 3136

 

O-I CANADA CORP.

 

GE CANADA LEASING SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 RAYMOND RAS 2500 (VIN: RAS-14-06764)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

20141212 1142 2078 3363

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FINANCING & LEASING COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason for Amendment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO ADD A SECURED PARTY TO THE REGISTRATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

7.

700372458

 

9

 

20141002 1657 2078 3138

 

O-I CANADA CORP.

 

GE CANADA LEASING SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 05 year(s)

 

 

 

COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 YALE GC080VX (VIN: F818V02320M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 YALE GC080VX (VIN: F818V02321M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

20141212 1144 2078 3364

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FINANCING & LEASING COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason for Amendment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO ADD A SECURED PARTY TO THE REGISTRATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

8.

700159329

 

11

 

20140926 0955 2078 3122

 

O-I CANADA CORP.

 

GE CANADA LEASING SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 TOYOTA 8FGCU35 (VIN: 10534)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 TOYOTA 8FGCU35 (VIN: 10538)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 TOYOTA 8FGCU25 (VIN: 62671)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

20141212 1141 2078 3362

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A AMENDMENT

 

 

 

FINANCING & LEASING COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason for Amendment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO ADD A SECURED PARTY TO THE REGISTRATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

9.

700021485

 

14

 

20140922 1603 2078 3100

 

O-I CANADA CORP.

 

GE CANADA LEASING SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 07 year(s)

 

 

 

COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 TOYOTA 8FGCU25 (VIN: 61088)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

20141212 1134 2078 3358

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FINANCING & LEASING COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason for Amendment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO ADD A SECURED PARTY TO THE REGISTRATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

10.

700022043

 

16

 

20140922 1619 2078 3101

 

O-I CANADA CORP.

 

GE CANADA LEASING SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 TOYOTA 8FGCU35 (VIN: 10512)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 TOYOTA 8FGCU35 (VIN: 10525)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 TOYOTA 8FGCU35 (VIN: 10527)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 TOYOTA 8FGCU35 (VIN: 10531)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 CASCADE 25G-FDS-1036 (VIN: SPR1885316-1)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 CASCADE 25G-FDS-1036 (VIN: SPR1885316-2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 CASCADE 25G-FDS-1036 (VIN: SPR1885316-3)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 CASCADE 25G-FDS-1036 (VIN: SPR1885316-4)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

20141212 1138 2078 3360

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FINANCING & LEASING COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason for Amendment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO ADD A SECURED PARTY TO THE REGISTRATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

11.

700023096

 

19

 

20140922 1646 2078 3102

 

O-I CANADA CORP.

 

GE CANADA LEASING SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 05 year(s)

 

 

 

COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

--------------------------------------------------------------------------------


 

 

 

 

2014 YALE GC080VX (VIN: F818V02322M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 YALE GC080VX (VIN: F818V02323M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 YALE GC080VX (VIN: F818V02315M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 YALE GC080VX (VIN: F818V02317M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 YALE GC080VX (VIN: F818V02318M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 YALE GC080VX (VIN: F818V02316M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 AURAMO KS25FKB-G-72E (VIN: ME021604)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 AURAMO KS25FKB-G-72E (VIN: ME020891)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 AURAMO KS25FKB-G-72E (VIN: ME020887)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 AURAMO KS25FKB-G-72E (VIN: ME020889)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 AURAMO KS25FKB-G-72E (VIN: ME020892)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 AURAMO KS25FKB-G-72E (VIN: ME020888)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

 

20141212 1136 2078 3359

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FINANCING & LEASING COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason for Amendment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO ADD A SECURED PARTY TO THE REGISTRATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

12.

700023132

 

22

 

20140922 1651 2078 3103

 

O-I CANADA CORP.

 

GE CANADA LEASING SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 05 year(s)

 

 

 

COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 YALE GC080VX (VIN: F818V02319M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 YALE GC080VX (VIN: F818V02324M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 AURAMO KS25FKB-G-72E (VIN: ME020894)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 AURAMO KS25FKB-G-72E (VIN: ME021605)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

 

20141212 1139 2078 3361

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FINANCING & LEASING COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason for Amendment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO ADD A SECURED PARTY TO THE REGISTRATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

13.

698782851

 

25

 

20140811 1047 2078 2985

 

O-I CANADA CORP.

 

GE CANADA LEASING SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 07 year(s)

 

 

 

COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

2013 CATERPILLAR 924K (VIN: HJF00425)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

 

20140826 1526 2078 3039

 

O-I CANADA CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

A AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason for Amendment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO CORRECT THE EQUIPMENT YEAR OF THE MOTOR VEHICLE.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 CATERPILLAR 924K (VIN: HJF00425)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

 

20141212 1132 2078 3357

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A AMENDMENT

 

 

 

FINANCING & LEASING COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason for Amendment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO ADD A SECURED PARTY TO THE REGISTRATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

14.

698307057

 

28

 

20140724 1415 5064 1956

 

O-I CANADA CORP.

 

GE CANADA LEASING SERVICES

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 08 year(s)

 

 

 

COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2014 JLG ARTICULATINGBOOM AJ300P (VIN: 0300183817)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29

 

20141212 1130 2078 3356

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FINANCING & LEASING COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason for Amendment:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TO ADD A SECURED PARTY TO THE REGISTRATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

15.

669055905

 

31

 

20110413 1129 5064 9236

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 04 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE GDP080VXNCSF086 FORKLIFT (VIN: G813V02653H)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

16.

669056283

 

33

 

20110413 1134 5064 9245

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 07 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE GLC080VXNGSE092 FORKLIFT (VIN: E818V03546H)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

17.

669056589

 

35

 

20110413 1139 5064 9252

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 04 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE GDP080VXNCSF086 FORKLIFT (VIN: G813V02641H)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

18.

669057003

 

37

 

20110413 1147 5064 9265

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 07 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE GLC080VXNGSE092 FORKLIFT (VIN: E818V03551H)

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

19.

668335671

 

39

 

20110317 0902 5064 7906

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 08 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

O-I CANADA CORP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FACTORY CAT 34D SWEEPER UNIT (VIN: 58209)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

20.

668335905

 

41

 

20110317 0921 5064 7907

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEW ADVANCE EXTERRA MODEL 6340LP (VIN: 1000043481)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

21.

668336076

 

43

 

20110317 0931 5064 7908

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 08 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TAYLOR DUNN SC100 (VIN: 184277)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Collateral Description:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C/W ALL ATTACHMENTS AND ACCESSORIES

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

22.

668316132

 

45

 

20110316 1152 5064 7809

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 07 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE GLC080VXNGSE092 (VIN: E818V03549H)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Collateral Description:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ONE (1) 2010 YALE GLC080VXNGSE092 UNIT S/N E818V03549H C/W ALL ATTACHMENTS AND
ACCESSORIES INCLUDING MARTIN CAB AND CASCADE 25 G ATTACHMENT (S/N 1106868-3)

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

23.

668316375

 

47

 

20110316 1201 5064 7810

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 07 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE GLC080VXNGSE092 (VIN: E818V03552H)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Collateral Description:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C/W ALL ATTACHMENTS AND ACCESSORIES INCLUDING MARTIN CAB AND CASCADE 25 G
ATTACHMENT ( S/N, 1106868-5)

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

24.

667427697

 

49

 

20110201 0912 5064 6182

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE GLC050VXNVSE085 UNIT (VIN: A910V16463H)

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

25.

667428192

 

51

 

20110201 1002 5064 6189

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE GLC080VXNGSE092 (VIN: E818V03547H)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE GLC080VXNGSE092 (VIN: E818V03548H)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

26.

667262655

 

53

 

20110121 1155 5064 5932

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE GLC050VXNVSE085 (VIN: A910V16464H)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

27.

667262907

 

55

 

20110121 1207 5064 5934

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE GLC050VX LIFT UNIT (VIN: A910V16435H)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

28.

667263015

 

57

 

20110121 1214 5064 5935

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE ERC030AH LIFT UNIT (VIN: PO#06ED0026606JD)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE LIFT UNIT ERC030AHN36TE082 (VIN: C814N03040H)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

59

 

20110121 1538 5064 5943

 

O-I CANADA CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A AMENDMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Reason for Amendment:

 

 

 

TO AMEND THE MOTOR VEHICLE DESCRIPTION FOR THE S/N PO#06ED0026606JD ON THE
ORIGINAL REGISTRATION.

 

 

 

 

 

 

 

2010 YALE ERC030AH LIFT UNIT (VIN: C814N03042H)

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

29.

667263042

 

60

 

20110121 1221 5064 5936

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2010 YALE LIFT UNIT GLC050VXNVSE085 (VIN: A910V16462H)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

30.

667263132

 

62

 

20110121 1226 5064 5937

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2007 YALE GLC050VXNVSE083 (VIN: A910V11425E)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

31.

666863253

 

64

 

20101231 0954 5064 4671

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2004 YALE GLC080LJNGAE092 UNIT (VIN: D818V01901B)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

32.

666863325

 

66

 

20101231 1000 5064 4672

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2004 YALE GLC080LJNGAE092 UNIT (VIN: D818V01904B)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

33.

666863838

 

68

 

20101231 1016 5064 4699

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2004 YALE GLC080LJNGAE092 UNIT (VIN: D818V01902B)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

34.

666864081

 

70

 

20101231 1022 5064 4711

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2004 YALE GLC050TGNUAE082 UNIT (VIN: E187V19974A)

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

35.

666864252

 

72

 

20101231 1027 5064 4722

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2004 JLG 2032E UNIT (VIN: 0200105711)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

36.

666865152

 

74

 

20101231 1059 5064 4787

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2003 YALE GLC050TGNUAE082 UNIT (VIN: E187V20023A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

37.

666872226

 

76

 

20101231 1104 5064 4800

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2003 YALE GLP050TGNUAE084 UNIT (VIN: A875B22865A)

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

38.

666872433

 

78

 

20101231 1111 5064 4816

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2003 YALE GLP050TGNUAE086 UNIT (VIN: A875B23012A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

39.

666872757

 

80

 

20101231 1121 5064 4834

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2003 JLG 450 UNIT (VIN: 0300073335)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

40.

666697374

 

82

 

20101221 1429 5064 4439

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2003 YALE GLP060TGNUAE087 (VIN: A875B22757A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

41.

666706095

 

84

 

20101221 1511 5064 4448

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2006 JOHN DEERE 544J UNIT (VIN: DW544JZ603840)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

42.

666707139

 

86

 

20101221 1537 5064 4449

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2000 SHUTTLEWAGON SW415B (VIN: XGS41543)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Collateral Description:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

THE GOODS DESCRIBED HEREIN, WHEREVER SITUATED, AND ALL PRESENT AND
AFTER-ACQUIRED INTELLECTUAL PROPERTY, INTANGIBLES, ATTACHMENTS, ACCESSORIES AND
ACCESSIONS THERETO AND SPARE PARTS, REPLACEMENTS, SUBSTITUTIONS, EXCHANGES AND
TRADE-INS THEREFOR, AND ALL RIGHTS, RECEIVABLES AND CHATTEL PAPER DERIVED FROM
OR EVIDENCING THE LEASE OR RENTAL THEREOF BY THE DEBTOR TO THIRD PARTIES, AND
ALL PROCEEDS RELATING THERETO. PROCEEDS? ALL OF THE DEBTOR’S PRESENT AND
AFTER-ACQUIRED PERSONAL PROPERTY WHICH IS DERIVED DIRECTLY OR INDIRECTLY FROM
ANY DEALING WITH OR DISPOSITION OF THE ABOVE-DESCRIBED COLLATERAL, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ALL INSURANCE AND OTHER
PAYMENTS PAYABLE AS INDEMNITY OR COMPENSATION FOR LOSS OR DAMAGE THERETO AND ALL
CHATTEL PAPER, DOCUMENTS OF TITLE, GOODS, INSTRUMENTS, INTANGIBLES, MONEY AND
SECURITIES.

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

43.

666708084

 

91

 

20101221 1556 5064 4450

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

2003 YALE GLC050TGNUAE082 (VIN: E187V20023A)

 

 

 

2003 YALE GLP050TGNUAE084 (VIN: A875B22865A)

 

 

 

2003 YALE GLP050TGNUAE086 (VIN: A875B23012A)

 

 

 

2003 JLG 450 (VIN: 0300073335)

 

 

 

 

 

 

 

General Collateral Description:

 

 

 

THE GOODS DESCRIBED HEREIN, WHEREVER SITUATED, AND ALL PRESENT AND
AFTER-ACQUIRED INTELLECTUAL PROPERTY, INTANGIBLES, ATTACHMENTS, ACCESSORIES AND
ACCESSIONS THERETO AND SPARE PARTS, REPLACEMENTS, SUBSTITUTIONS, EXCHANGES AND
TRADE-INS THEREFOR, AND ALL RIGHTS, RECEIVABLES AND CHATTEL PAPER DERIVED FROM
OR EVIDENCING THE LEASE OR RENTAL THEREOF BY THE DEBTOR TO THIRD PARTIES, AND
ALL PROCEEDS RELATING THERETO. PROCEEDS? ALL OF THE DEBTOR’S PRESENT AND
AFTER-ACQUIRED PERSONAL PROPERTY WHICH IS DERIVED DIRECTLY OR INDIRECTLY FROM
ANY DEALING WITH OR DISPOSITION OF THE ABOVE-DESCRIBED COLLATERAL, INCLUDING,
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, ALL INSURANCE AND OTHER
PAYMENTS PAYABLE AS INDEMNITY OR COMPENSATION FOR LOSS OR DAMAGE THERETO AND ALL
CHATTEL PAPER, DOCUMENTS OF TITLE, GOODS, INSTRUMENTS, INTANGIBLES, MONEY AND
SECURITIES.

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

44.

666708165

 

96

 

20101221 1600 5064 4451

 

O-I CANADA CORP.

 

GE CAPITAL CANADA EQUIPMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 06 year(s)

 

 

 

FINANCING & LEASING COMPANY

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2004 YALE GLC080LJNGAE092 (VIN: D818V01901B)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2004 YALE GLC080LJNGAE092 (VIN: D818V01904B)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2004 YALE GLC080LJNGAE092 (VIN: D818V01902B)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2004 YALE GLC050TGNUAE082 (VIN: E187V19974A)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2004 JLG 2032E UNIT (VIN: 0200105711)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

45.

640041615

 

99

 

20071019 1730 5064 1471

 

O-I CANADA CORP.

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 08 year(s)

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GE CANADA EQUIPMENT FINANCING

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G.P.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

46.

637894521

 

101

 

20070803 1147 5064 0235

 

O-I CANADA CORP.

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 08 year(s)

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

47.

637894746

 

102

 

20070803 1202 5064 0237

 

O-I CANADA CORP.

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 08 year(s)

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

48.

637894755

 

103

 

20070803 1204 5064 0238

 

O-I CANADA CORP.

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 08 year(s)

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

49.

637895079

 

104

 

20070803 1218 5064 0239

 

O-I CANADA CORP.

 

GENERAL ELECTRIC CANADA

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 08 year(s)

 

 

 

EQUIPMENT FINANCE G.P.

 

 

 

X

 

X

 

X

 

X

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

50.

620892495

 

109

 

20051130 1402 1462 6211

 

O-I CANADA CORP.

 

BP CANADA ENERGY COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 25 year(s)

 

 

 

BP ENERGY COMPANY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BP CANADA ENERGY MARKETING CORP.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Collateral Description:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MONEY, ACCOUNTS, INTANGIBLES. PROCEEDS? GOODS, CHATTEL PAPER, SECURITIES,
DOCUMENTS OF TITLE, INSTRUMENTS, MONEY AND INTANGIBLES.

 

--------------------------------------------------------------------------------


 

 

 

 

Enquiry

 

 

 

 

 

 

 

Collateral Class.

 

File No.

 

Page No.

 

Reg. No.

 

Debtor(s)

 

Secured Party

 

CG

 

I

 

E

 

A

 

O

 

MV

51.

892259343

 

112

 

20030307 1033 9065 6546

 

O-I CANADA CORP.

 

SAMUEL MANU-TECH INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

PPSA

 

 

 

Reg. 99 (PERPETUAL) year(s)

 

(Corp. No.: 1493474)

 

 

 

 

 

X

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

No Fixed Maturity Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Collateral Description:

 

 

 

2 PLY DUNNAGE BAGS

 

Quebec RPMRR filings:

 

REGISTRATION
NUMBER AND DATE

 

TYPE

 

GRANTOR(S)

 

SECURED
PARTY(IES)

 

AMOUNT

 

REGISTRATION
EXPIRATION
DATE

 

DESCRIPTION OF
PROPERTY

 

REMARKS
(including reference to
document creating registered
rights)

15-0195470-0001

March 11, 2015 - 10:30 a.m.

 

Reservation of ownership (instalment sale)

 

O-I Canada Corp.
(H3K 1X6)
(purchaser)

 

Automation Machine Design RC inc (seller)

 

N/A

 

2016-07-15

 

See below.

 

Agreement entered into under private signature in Saint-Hubert on February 24,
2015.

 

PROPERTY:

 

La machinerie et les équipements constituant l’automatisation de l’alimentation
et du positionnement des cartons intercallaires, conçus et fabriqués par le
vendeur ainsi que tous les accessoires et pièces s’y rapportant, plus amplement
décrits dans la soumission du vendeur No. 3364 révision 1 acceptée par
l’acheteur le 24 février 2015 et confirmé par le bon de commande de l’acheteur
numéro 4510281865 datée du 24 février 2015.

 

15-0110443-0001

February 12, 2015 - 9:00 a.m.

 

Rights of ownership of the lessor (under a leasing contract or crédit-bail)

 

O-I Canada Corp.

(L6T 2J5)

O-I Canada Corp.

(H3K 1X6)

 

GE Capital Canada Equipment Financing & Leasing Company (lessor or crédit-

 

N/A

 

2020-02-06

 

See below.

 

Agreement entered into under private signature in Brampton on February 6, 2015.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

REGISTRATION

 

 

 

REMARKS
(including reference to

 

REGISTRATION

 

 

 

 

 

SECURED

 

 

 

EXPIRATION

 

DESCRIPTION OF

 

document creating registered

 

NUMBER AND DATE

 

TYPE

 

GRANTOR(S)

 

PARTY(IES)

 

AMOUNT

 

DATE

 

PROPERTY

 

rights)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(lessees or crédit-preneurs)

 

bailleur)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY:

 

One (1) 2014 Yale forklifts, model GC050VX, s/n B910V02664M, with 5,000lb
capacity, cushion tires, LP fuel, Mazda 2.2L engine, 194” 3 stage mast, 85”
lowered height.

 

Les biens décrits aux présentes où qu’ils se trouvent, ainsi que l’ensemble des
droits de propriété intellectuelle, biens incorporels et accessoires s’y
rattachant et des pièces de rechange, biens de remplacement, substitutions et
échanges y relatifs, présents et futurs, ainsi que l’ensemble des droits,
créances et titres de créance garantis qui proviennent ou attestent de leur
location à des tiers par le débiteur et tous les produits y ayant trait.

 

Par ‘produit’ on entend tous les biens meubles, corporels et incorporels,
présents et futurs, du débiteur qui proviennent directement ou indirectement
d’une opération relative aux biens grevés ou de leur aliénation, notamment tous
les produits d’assurance et autres versements payables à titre d’indemnité ou de
dédommagement en cas de perte ou de dommage des biens grevés.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15-0017354-0001
January 9, 2015 - 2:56 p.m.

 

Rights of ownership of the lessor (under a leasing contract or crédit-bail)

 

O-I Canada Corp.
(L6T 2J5)
O-I Canada Corp.
(H3K 1X6)
(lessees or crédit-preneurs)

 

GE Capital Canada Equipment Financing & Leasing Company
(lessor or crédit-bailleur)

 

N/A

 

2018-01-06

 

See below.

 

Agreement entered into under private signature in Brampton on January 6, 2015.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY:

 

Two (2) 2014 Yale forklifts, model GP080VX, s/n J813V02596M and J813V02598M,
with 8,000lb capacity, pneumatic tires, LP fuel, GM 4.3L engine, 114” 2 stage
mast, 82” lowered height;

 

Two (2) 2014 Cascade Rotator attachment, model 80G-RRB-23B, s/n 1900010-T1 and
1900010-T2.

 

Les biens décrits aux présentes où qu’ils se trouvent, ainsi que l’ensemble des
droits de propriété intellectuelle, biens incorporels et accessoires s’y
rattachant et des pièces de rechange, biens de remplacement, substitutions et
échanges y relatifs, présents et futurs, ainsi que l’ensemble des droits,
créances et titres de créance garantis qui proviennent ou attestent de leur

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

REGISTRATION

 

 

 

REMARKS
(including reference to

 

REGISTRATION

 

 

 

 

 

SECURED

 

 

 

EXPIRATION

 

DESCRIPTION OF

 

document creating registered

 

NUMBER AND DATE

 

TYPE

 

GRANTOR(S)

 

PARTY(IES)

 

AMOUNT

 

DATE

 

PROPERTY

 

rights)

 

 

location à des tiers par le débiteur et tous les produits y ayant trait.

 

Par ‘produit’ on entend tous les biens meubles, corporels et incorporels,
présents et futurs, du débiteur qui proviennent directement ou indirectement
d’une opération relative aux biens grevés ou de leur aliénation, notamment tous
les produits d’assurance et autres versements payables à titre d’indemnité ou de
dédommagement en cas de perte ou de dommage des biens grevés.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14-1129853-0001
December 3, 2014 - 10:39 a.m.

 

Rights of ownership of the lessor (under a leasing contract or crédit-bail)

 

O-I Canada Corp.
(L6T 2J5)
O-I Canada Corp.
(H3K 1X6)
(lessees or crédit-preneurs)

 

GE Capital Canada Equipment Financing & Leasing Company
(lessor or crédit-bailleur)

 

N/A

 

2019-11-26

 

See below.

 

Agreement entered into under private signature in Brampton on November 26, 2014.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY:

 

One (1) 2014 Yale forklift, model GC080VX, s/n F818V02306M, with 8,000lb
capacity, cushion tire, LP fuel, 194” 3 stage mast, 92” lowered height; operator
cab package; 4 way hydraulic package;

 

One (1) 2014 Auramo Single-Double attachment & connections, model KS25FKB-G-72E,
s/n ME023583.

 

Les biens décrits aux présentes où qu’ils se trouvent, ainsi que l’ensemble des
droits de propriété intellectuelle, biens incorporels et accessoires s’y
rattachant et des pièces de rechange, biens de remplacement, substitutions et
échanges y relatifs, présents et futurs, ainsi que l’ensemble des droits,
créances et titres de créance garantis qui proviennent ou attestent de leur
location à des tiers par le débiteur et tous les produits y ayant trait.

 

Par ‘produit’ on entend tous les biens meubles, corporels et incorporels,
présents et futurs, du débiteur qui proviennent directement ou indirectement
d’une opération relative aux biens grevés ou de leur aliénation, notamment tous
les produits d’assurance et autres versements payables à titre d’indemnité ou de
dédommagement en cas de perte ou de dommage des biens grevés.

 

14-0958487-0001
October 14, 2014 -

 

Rights of ownership of the lessor (under a

 

O-I Canada Corp.
(L6T 2J5)

 

Société de services de crédit-bail GE Canada

 

N/A

 

2019-10-03

 

See below.

 

Agreement entered into under private signature in Brampton on October 3,

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

REGISTRATION

 

 

 

REMARKS
(including reference to

 

REGISTRATION

 

 

 

 

 

SECURED

 

 

 

EXPIRATION

 

DESCRIPTION OF

 

document creating registered

 

NUMBER AND DATE

 

TYPE

 

GRANTOR(S)

 

PARTY(IES)

 

AMOUNT

 

DATE

 

PROPERTY

 

rights)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10:43 a.m.

 

leasing contract or crédit-bail)

 

O-I Canada Corp.
(H3K 1X6)
(lessees or crédit-preneurs)

 

GE Canada Leasing Services Company

(lessors or crédit-bailleurs)

(see NOTE below)

 

 

 

 

 

 

 

2014.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY:

 

Two (2) 2014 Yale forklifts, model GC080VX, s/n F818V02320M and F818V02321M,
8,000lb capacity, cushion tire, LP fuel, 194” 3 stage mast, 92” lowered height;

 

Two (2) 2014 Auramo Single-Double attachment & connections, model KS25FKB-G-72E,
s/n ME021602 and ME021603.

 

Les biens décrits aux présentes où qu’ils se trouvent, ainsi que l’ensemble des
droits de propriété intellectuelle, biens incorporels et accessoires s’y
rattachant et des pièces de rechange, biens de remplacement, substitutions et
échanges y relatifs, présents et futurs, ainsi que l’ensemble des droits,
créances et titres de créance garantis qui proviennent ou attestent de leur
location à des tiers par le débiteur et tous les produits y ayant trait.

 

Par ‘produit’ on entend tous les biens meubles, corporels et incorporels,
présents et futurs, du débiteur qui proviennent directement ou indirectement
d’une opération relative aux biens grevés ou de leur aliénation, notamment tous
les produits d’assurance et autres versements payables à titre d’indemnité ou de
dédommagement en cas de perte ou de dommage des biens grevés.

 

NOTE: This registration is subject to a modification of a published right
registered on December 15, 2014 under number 14-1160638-0001 as follows:

 

Modification : Ajou d’un crédit-bailleur, soit GE Capital Canada Equipment
Financing & Leasing Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14-0930017-0001
October 6, 2014 - 9:00 a.m.

 

Rights of ownership of the lessor (under a leasing contract or crédit-bail)

 

O-I Canada Corp.
(L6T 2J5)
O-I Canada Corp.
(H3K 1X6)
(lessees or crédit-preneurs)

 

Société de services de crédit-bail GE Canada
GE Canada Leasing Services Company
(lessors or crédit-bailleurs)

 

N/A

 

2020-09-29

 

See below.

 

Agreement entered into under private signature in Brampton on September 29,
2014.

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

REGISTRATION

 

 

 

REMARKS
(including reference to

 

REGISTRATION

 

 

 

 

 

SECURED

 

 

 

EXPIRATION

 

DESCRIPTION OF

 

document creating registered

 

NUMBER AND DATE

 

TYPE

 

GRANTOR(S)

 

PARTY(IES)

 

AMOUNT

 

DATE

 

PROPERTY

 

rights)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(see NOTE below)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY:

 

One (1) 2014 Raymond Walkie Stacker, model RAS 2500, s/n RAS-14-066764, 2,500lb
capacity, 104” mast, 72” collapsed height with battery pack, including all
attachments and accessories.

 

Les biens décrits aux présentes où qu’ils se trouvent, ainsi que l’ensemble des
droits de propriété intellectuelle, biens incorporels et accessoires s’y
rattachant et des pièces de rechange, biens de remplacement, substitutions et
échanges y relatifs, présents et futurs, ainsi que l’ensemble des droits,
créances et titres de créance garantis qui proviennent ou attestent de leur
location à des tiers par le débiteur et tous les produits y ayant trait.

 

Par ‘produit’ on entend tous les biens meubles, corporels et incorporels,
présents et futurs, du débiteur qui proviennent directement ou indirectement
d’une opération relative aux biens grevés ou de leur aliénation, notamment tous
les produits d’assurance et autres versements payables à titre d’indemnité ou de
dédommagement en cas de perte ou de dommage des biens grevés.

 

NOTE: This registration is subject to a modification of a published right
registered on December 15, 2014 under number 14-1160638-0001 as follows:

 

Modification : Ajou d’un crédit-bailleur, soit GE Capital Canada Equipment
Financing & Leasing Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14-0882882-0002
September 23, 2014 - 9:00 a.m.

 

Rights of ownership of the lessor (under a leasing contract or crédit-bail)

 

O-I Canada Corp.
(L6T 2J5)
O-I Canada Corp.
(H3K 1X6)
(lessees or crédit-preneurs)

 

Société de services de crédit-bail GE Canada
GE Canaga leasing Services Company
(lessors or crédit-bailleurs)
(see NOTE below)

 

N/A

 

2019-09-16

 

See below.

 

Agreement entered into under private signature in Brampton on September 16,
2014.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

REGISTRATION

 

 

 

REMARKS
(including reference to

 

REGISTRATION

 

 

 

 

 

SECURED

 

 

 

EXPIRATION

 

DESCRIPTION OF

 

document creating registered

 

NUMBER AND DATE

 

TYPE

 

GRANTOR(S)

 

PARTY(IES)

 

AMOUNT

 

DATE

 

PROPERTY

 

rights)

 

 

Two (2) 2014 Yale forklift, model GC080VX, 8,000lb capacity, cushion tire, LP
fuel, 194” 3 stage mast, 92” lowered height, s/n F818V02319M and F818V02324M;

 

Two (2) 2014 Auramo Single-Double attachment & connections, model KS25FKB-G-72E,
s/n ME020894 and ME021605.

 

Les biens décrits aux présentes où qu’ils se trouvent, ainsi que l’ensemble des
droits de propriété intellectuelle, biens incorporels et accessoires s’y
rattachant et des pièces de rechange, biens de remplacement, substitutions et
échanges y relatifs, présents et futurs, ainsi que l’ensemble des droits,
créances et titres de créance garantis qui proviennent ou attestent de leur
location à des tiers par le débiteur et tous les produits y ayant trait.

 

Par ‘produit’ on entend tous les biens meubles, corporels et incorporels,
présents et futurs, du débiteur qui proviennent directement ou indirectement
d’une opération relative aux biens grevés ou de leur aliénation, notamment tous
les produits d’assurance et autres versements payables à titre d’indemnité ou de
dédommagement en cas de perte ou de dommage des biens grevés.

 

NOTE: This registration is subject to a modification of a published right
registered on December 15, 2014 under number 14-1160638-0001 as follows:

 

Modification : Ajou d’un crédit-bailleur, soit GE Capital Canada Equipment
Financing & Leasing Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14-0882882-0001
September 23, 2014 - 9:00 a.m.

 

Rights of ownership of the lessor (under a leasing contract or crédit-bail)

 

O-I Canada Corp.
(L6T 2J5)
O-I Canada Corp.
(H3K 1X6)
(lessees or crédit-preneurs)

 

Société de services de crédit-bail GE Canada
GE Canada Leasing Services Company
(lessors or crédit-Bailleurs)
(see NOTE below)

 

N/A

 

2019-09-16

 

See below.

 

Agreement entered into under private signature in Brampton on September 16,
2014.

 

 

PROPERTY:

 

Six (6) 2014 Yale forklifts, model GC080VX, 8,000lb capacity, Cushion tire, LP
fuel, 194” 3 stage mast, 92” lowered height, s/n F818V02322M, F818V02323M,
F818V02315M, F818V02317M, F818V02318M and F818V02316M;

 

Six (6) 2014 Auramo Single-Double Attachment & connections, model KS25FKB-G-72E,
s/n ME021604, ME020891, ME020887, ME020889, ME020892 and ME020888.

 

Les biens décrits aux présentes où qu’ils se trouvent, ainsi que l’ensemble des
droits de propriété intellectuelle, biens incorporels et accessoires s’y
rattachant et des pièces de rechange,

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

REGISTRATION

 

 

 

REMARKS
(including reference to

 

REGISTRATION

 

 

 

 

 

SECURED

 

 

 

EXPIRATION

 

DESCRIPTION OF

 

document creating registered

 

NUMBER AND DATE

 

TYPE

 

GRANTOR(S)

 

PARTY(IES)

 

AMOUNT

 

DATE

 

PROPERTY

 

rights)

 

 

biens de remplacement, substitutions et échanges y relatifs, présents et futurs,
ainsi que l’ensemble des droits, créances et titres de créance garantis qui
proviennent ou attestent de leur location à des tiers par le débiteur et tous
les produits y ayant trait.

 

Par ‘produit’ on entend tous les biens meubles, corporels et incorporels,
présents et futurs, du débiteur qui proviennent directement ou indirectement
d’une opération relative aux biens grevés ou de leur aliénation, notamment tous
les produits d’assurance et autres versements payables à titre d’indemnité ou de
dédommagement en cas de perte ou de dommage des biens grevés.

 

NOTE: This registration is subject to a modification of a published right
registered on December 15, 2014 under number 14-1160638-0001 as follows:

 

Modification : Ajou d’un crédit-bailleur, soit GE Capital Canada Equipment
Financing & Leasing Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14-0768573-0001
August 20, 2014 - 11:45 a.m.

 

Rights of ownership of the lessor (under a leasing contract or crédit-bail)

 

O-I Canada Corp.
(L6T 2J5)
O-I Canada Corp.
(H3K 1X6)
(lessees or crédit- preneurs)

 

Société de services de crédit-bail GE Canada
GE Canada Leasing Services Company
(lessors or crédit- bailleurs)
(see NOTE 1 below)

 

N/A

 

2021-08-18

 

See below.
(see NOTE 2 below)

 

Agreement entered into under private signature in Brampton on August 18, 2014.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY:

 

Un (1) Caterpillar Wheel Loader, année 2013, modèle 924K, n/s HJF00425.

 

Les biens décrits aux présentes où qu’ils se trouvent, ainsi que l’ensemble des
droits de propriété intellectuelle, biens incorporels et accessoires s’y
rattachant et des pièces de rechange, biens de remplacement, substitutions et
échanges y relatifs, présents et futurs, ainsi que l’ensemble des droits,
créances et titres de créance garantis qui proviennent ou attestent de leur
location à des tiers par le débiteur et tous les produits y ayant trait.

 

Par ‘produit’ on entend tous les biens meubles, corporels et incorporels,
présents et futurs, du débiteur qui proviennent directement ou indirectement
d’une opération relative aux biens grevés ou de leur aliénation, notamment tous
les produits d’assurance et autres versements payables à titre d’indemnité ou de
dédommagement en cas de perte ou de dommage des biens grevés.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

REGISTRATION

 

 

 

REMARKS
(including reference to

 

REGISTRATION

 

 

 

 

 

SECURED

 

 

 

EXPIRATION

 

DESCRIPTION OF

 

document creating registered

 

NUMBER AND DATE

 

TYPE

 

GRANTOR(S)

 

PARTY(IES)

 

AMOUNT

 

DATE

 

PROPERTY

 

rights)

 

 

NOTE 1: This registration is subject to a modification of a published right
registered on December 15, 2014 under number 14-1160638-0001 as follows:

 

Modification : Ajou d’un crédit-bailleur, soit GE Capital Canada Equipment
Financing & Leasing Company

 

NOTE 2: This registration is subject to a rectification registered on August 27,
2014 under number 14-0790661-0001 as follows:

 

À la section “Autres Biens” remplacer la descriptions par ce qui:

 

Un (1) Caterpillar Wheel Loader, année 2014, modèle 924K, n/s HJF00425.

 

Les biens décrits aux présentes où qu’ils se trouvent, ainsi que l’ensemble des
droits de propriété intellectuelle, biens incorporels et accessoires s’y
rattachant et des pièces de rechange, biens de remplacement, substitutions et
échanges y relatifs, présents et futurs, ainsi que l’ensemble des droits,
créances et titres de créance garantis qui proviennent ou attestent de leur
location à des tiers par le débiteur et tous les produits y ayant trait.

 

Par ‘produit’ on entend tous les biens meubles, corporels et incorporels,
présents et futurs, du débiteur qui proviennent directement ou indirectement
d’une opération relative aux biens grevés ou de leur aliénation, notamment tous
les produits d’assurance et autres versements payables à titre d’indemnité ou de
dédommagement en cas de perte ou de dommage des biens grevés.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11-0206116-0001
March 29, 2011 - 2:40 p.m.

 

Rights of ownership of the lessor (under a leasing contract or crédit-bail)

 

O-I Canada Corp.
(H3K 1X6)
O-I Canada Corp.
(B3J 3N2)
(lessees or crédit- preneurs)

 

General Electric Canada Equipment Finance G.P.
GE Capital Canada Equipment Financing & Leasing Company
(lessors or crédit- bailleurs)

 

N/A

 

2019-03-25

 

See below.

 

Agreement entered into under private signature on March 25, 2011.
(Place of execution not specified)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY:

 

One 2011 Factory Cat 34 D Sweeper unit s/n: 58209

 

Les biens décrits aux presentes, ou qu’ils se trouvent, ainsi que l’ensemble des
droits de propriete intellectuelle, biens incorporels et accessoires s’y
rattachant et des pieces de

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

REGISTRATION

 

 

 

REMARKS
(including reference to

 

REGISTRATION

 

 

 

 

 

SECURED

 

 

 

EXPIRATION

 

DESCRIPTION OF

 

document creating registered

 

NUMBER AND DATE

 

TYPE

 

GRANTOR(S)

 

PARTY(IES)

 

AMOUNT

 

DATE

 

PROPERTY

 

rights)

 

 

rechange, presents et futurs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11-0127436-0001
February 28, 2011 - 11:24 a.m.

 

Rights of ownership of the lessor (under a leasing contract or crédit-bail)

 

O-I Canada Corp.
(B3J 3N2)
O-I Canada Corp.
(H3K 1X6)
(lessees or crédit- preneurs)

 

GE Capital Canada Equipment Financing & Leasing Company
General Electric Canada Equipment Finance G.P.
(lessors or crédit- bailleurs)

 

N/A

 

2018-02-23

 

See below.

 

Agreement entered into under private signature on February 23, 2011.
(place of execution not specified)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY:

 

ONE (1) 2010 New Yale ERC030AH Lift Unit s/n: C814N03042H

 

ONE (1) 2010 New Yale ERC030AHN36TE082 Lift unit s/n: C814N03040H

 

C/w all attachments and accessories including: 4 Exide 18-100-17G

 

attachments s/n: GGM1027; GGM1018, GHM1664, GHM1627; 2 Exide EHF36T130

 

attachments s/n: AY402200061, AY305800012; Servo Forks s/n:

 

PO#06ED0026806JD

 

Les biens décrits aux presentes, ou qu’ils se trouvent, ainsi que l’ensemble des
droits de propriete intellectuelle, biens incorporels et accessoires s’y
rattachant et des pieces de rechange, presents et futurs.

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

REGISTRATION

 

 

 

REMARKS
(including reference to

 

REGISTRATION

 

 

 

 

 

SECURED

 

 

 

EXPIRATION

 

DESCRIPTION OF

 

document creating registered

 

NUMBER AND DATE

 

TYPE

 

GRANTOR(S)

 

PARTY(IES)

 

AMOUNT

 

DATE

 

PROPERTY

 

rights)

 

 

09-0157482-0001
March 26, 2009 - 12:59 p.m.

 

Rights of ownership of the lessor (under a leasing contract or crédit-bail)

 

O-I Canada Corp.
(H3K 1X6)
(lessees or crédit- preneurs)

 

General Electric Canada Equipment Finance G.P.
(lessor or crédit- bailleur)

 

N/A

 

2016-03-25

 

See below.

 

Agreement entered into under private signature on March 25, 2009.
(Place of execution not specified)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY:

 

ONE (1) 2008 yale GLP050VXEVSE084 S/N B875V01781F

 

Les biens décrits aux presentes, ou qu’ils se trouvent, ainsi que l’ensemble des
droits de propriete intellectuelle, biens incorporels et accessoires s’y
rattachant et des pieces de rechange, presents et futurs.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

08-0315972-0001
June 2, 2008 - 9:00 a.m.

 

Rights of ownership of the lessor (under a Leasing contract or crédit-bail)

 

O-I Canada Corp.
(B3J 3N2)
(lessees or crédit- preneurs)

 

General Electric Canada Equipment Finance G.P.
(lessor or crédit- bailleur)

 

N/A

 

2016-05-20

 

See below.

 

Agreement entered into under private signature on May 20, 2008.
(Place of execution not specified)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROPERTY:

 

ONE (1) 2008 yale glp050vxnvse084 S/N B875B13774E

 

Les biens décrits aux presentes, ou qu’ils se trouvent, ainsi que l’ensemble des
droits de propriete intellectuelle, biens incorporels et accessoires s’y
rattachant et des pieces de rechange, presents et futurs.

 

--------------------------------------------------------------------------------


 

(Nova Scotia)

 

(a)   Registration Details for Registration Number: 12791216

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

12791216

 

2007-08-03 12:53

 

2015-08-03

 

Debtors

O-I CANADA CORP.

1959 Upper water st., ste 900

halifax NS B3J 3N2

 

O-I CANADA CORP.

100 west drive

brampton ON L6T 2J5

 

Secured Parties

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

One Taylor Dunn SS5-36 Unit c/w all attachments and accessories S/N: 173394

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

(b)   Registration Details for Registration Number: 12791224

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

12791224

 

2007-08-03 12:56

 

2015-08-03

 

Debtors

O-I CANADA CORP.

1959 upper water st, ste 900

halifax NS B3J 3N2

 

O-I CANADA CORP.

100 west drive

brampton ON L6T 2J5

 

Secured Parties

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

One JLG 2030ES Unit c/w all attachments and accessories S/N: 0200170977

 

--------------------------------------------------------------------------------


 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

(c)   Registration Details for Registration Number: 12791273

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

 

Original

 

12791273

 

2007-08-03 13:05

 

2015-08-03

 

 

Debtors

O-I CANADA CORP.

1959 upper water st., ste900

halifax NS B3J 3N2

 

O-I CANADA CORP.

777 kipling dr.

toronto ON M3Z 5Z4

 

Secured Parties

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

One Cascade 45E Pushpull c/w all attachments and accessories S/N: 791513-1

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

(d)   Registration Details for Registration Number: 12791307

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

12791307

 

2007-08-03 13:14

 

2015-08-03

 

Debtors

O-I CANADA CORP.

1959 upper water st., ste 900

halifax NS B3J 3N2

 

O- CANADA CORP.

777 kipling dr.

toronto ON M8Z 5Z4

 

--------------------------------------------------------------------------------


 

Secured Parties

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

two prestolift PPS2200-62NAS Units c/w all attachments and accessories S/N:
V024347-01, V024347-02 The goods described herein, wherever situated, and all
present and after-acquired intellectual property, intangibles, attachments,
accessories and accessions thereto and spare parts, replacements, substitutions,
exchanges and trade-ins therefor, and all rights, receivables and chattel paper
derived from or evidencing the lease or rental thereof by the Debtor to third
parties, and all proceeds relating thereto. Proceeds: all of the Debtor’s
present and after-acquired personal property which is derived directly or
indirectly from any dealing with or disposition of the above-described
collateral, including, without limiting the generality of the foregoing, all
insurance and other payments payable as indemnity or compensation for loss or
damage thereto and all chattel paper, documents of title, goods, instruments,
intangibles, money and securities.

 

(e)    Registration Details for Registration Number: 13111380

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

13111380

 

2007-10-19 18:33

 

2015-10-19

 

Debtors

O-I CANADA CORP.

1959 Upper Water St., Ste 900

halifax NS B3J 3N2

 

O-I CANADA CORP.

100 West Drive

Brampton ON L6T 2J5

 

Secured Parties

General Electric Canada Equipment Finance G.P.

5500 North Service Road, 8th Floor

Burlington ON L7L 6W6

 

GE Canada Equipment Financing G.P.

5500 North Service Road, 8th Floor

Burlington ON L7L 6W6

 

General Collateral

 

One New Tusk 300CGH-20 Unit c/w all attachments and accessories s/n: 675548 The
goods described herein, wherever situated, and all present and after-acquired
intellectual property, intangibles, attachments, accessories and accessions
thereto and spare parts, replacements, substitutions, exchanges and trade-ins
therefor, and all rights, receivables and chattel paper derived from or
evidencing the lease or rental thereof by the Debtor to third parties, and all
proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

(f)   Registration Details for Registration Number: 13511241

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

13511241

 

2008-02-14 16:25

 

2016-02-14

 

--------------------------------------------------------------------------------


 

Debtors

O-I CANADA CORP.

1959 upper water st., ste 900

halifax NS B3J 3N2

 

Secured Parties

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

A910V11653E

 

Motor Vehicle

 

yale glc050vxnvse083

 

(g)   Registration Details for Registration Number: 13511399

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

13511399

 

2008-02-14 16:44

 

2016-02-14

 

Debtors

O-I CANADA CORP.

1959 upper water st., ste 900

halifax NS B3J 3N2

 

Secured Parties

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

A910V11425E

 

Motor Vehicle

 

yale glc050vxnvse083

 

--------------------------------------------------------------------------------


 

(h) Registration Details for Registration Number: 13511480

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

13511480

 

2008-02-14 16:59

 

2016-02-14

 

Debtors

O-I CANADA CORP.

1959 upper water st., ste 900

Halifax NS B3J 3N2

 

Secured Parties

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

B875B13774E

 

Motor Vehicle

 

yale glp050vxnvse084

 

(i) Registration Details for Registration Number: 14858039

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

14858039

 

2009-01-22 11:49

 

2017-01-22

 

Debtors

O-I CANADA CORP.

1959 upper water st., ste 900

halifax NS B3J 3N2

 

O-I CANADA CORP.

2376 Rue Wellington

montreal PQ H3K 1X6

 

Secured Parties

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation

 

--------------------------------------------------------------------------------


 

for loss or damage thereto and all chattel paper, documents of title, goods,
instruments, intangibles, money and securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

B875V01781F

 

Motor Vehicle

 

2008 yale GLP050VXEVSE084

 

(j) Registration Details for Registration Number: 17540394

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17540394

 

2010-12-21 15:37

 

2016-12-21

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

A875B22757A

 

Motor Vehicle

 

2003 Yale GLP06’0TGNUAE087

 

(k)   Registration Details for Registration Number: 17540741

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17540741

 

2010-12-21 16:19

 

2016-12-21

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr

 

--------------------------------------------------------------------------------


 

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service Rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

DW544JZ603840

 

Motor Vehicle

 

2006 John deere 544J Unit

 

(l) Registration Details for Registration Number: 17540790

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17540790 2010-12-21

 

16:28 2016-12-21

 

177610

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

Canada

O-I Canada Corp.

100 West dr

Brampton ON L6T 2J5

Canada

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation

 

--------------------------------------------------------------------------------


 

for loss or damage thereto and all chattel paper, documents of title, goods,
instruments, intangibles, money and securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

XGS41543

 

Motor Vehicle

 

2000 Shuttlewagon SW415B

 

(m) Registration Details for Registration Number: 17540956

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17540956

 

2010-12-21 16:45

 

2016-12-21

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service Rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

D818V01901B

 

Motor Vehicle

 

2004 Yale GLC080LJNGAE092 Unit

D818V01904B

 

Motor Vehicle

 

2004 Yale GLC080LJNGAE092 Unit

D818V01902B

 

Motor Vehicle

 

2004 Yale GLC080LJNGAE092 Unit

E187V19974A

 

Motor Vehicle

 

2004 Yale GLC050TGNUAE082 Unit

0200105711

 

Motor Vehicle

 

2004 JLG 2032E Unit

 

(n) Registration Details for Registration Number: 17541046

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17541046

 

2010-12-21 17:08

 

2016-12-21

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

 

--------------------------------------------------------------------------------


 

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service Rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

E187V20023A

 

Motor Vehicle

 

2003 Yale GLC050TGNUAE082 Unit

A875B22865A

 

Motor Vehicle

 

2003 Yale GLP050TGNUAE084 Unit

A875B23012A

 

Motor Vehicle

 

2003 Yale GLP050TGNUAE086 Unit

0300073335

 

Motor Vehicle

 

2003 JLG 450 Unit

 

(o) Registration Details for Registration Number: 17565649

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17565649

 

2010-12-31 10:22

 

2016-12-31

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr.

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service Rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property,

 

--------------------------------------------------------------------------------


 

intangibles, attachments, accessories and accessions thereto and spare parts,
replacements, substitutions, exchanges and trade-ins therefor, and all rights,
receivables and chattel paper derived from or evidencing the lease or rental
thereof by the Debtor to third parties, and all proceeds relating thereto.
Proceeds: all of the Debtor’s present and after-acquired personal property which
is derived directly or indirectly from any dealing with or disposition of the
above-described collateral, including, without limiting the generality of the
foregoing, all insurance and other payments payable as indemnity or compensation
for loss or damage thereto and all chattel paper, documents of title, goods,
instruments, intangibles, money and securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

D818V01901B

 

Motor Vehicle

 

2004 Yale GLC080LJNGAE092 Unit

 

(p) Registration Details for Registration Number: 17565706

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17565706

 

2010-12-31 10:30

 

2016-12-31

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr.

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service Rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

D818V01904B

 

Motor Vehicle

 

2004 Yale GLC080LJNGAE092 Unit

 

(q) Registration Details for Registration Number: 17565714

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17565714

 

2010-12-31 10:35

 

2016-12-31

 

Debtors

O-I Canada Corp.

 

--------------------------------------------------------------------------------


 

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr.

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service Rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

D818V01902B

 

Motor Vehicle

 

2004 Yale GLC080LJNGAE092

 

(r) Registration Details for Registration Number: 17565722

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17565722

 

2010-12-31 10:39

 

2016-12-31

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr.

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service Rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto.

 

--------------------------------------------------------------------------------


 

Proceeds: all of the Debtor’s present and after-acquired personal property which
is derived directly or indirectly from any dealing with or disposition of the
above-described collateral, including, without limiting the generality of the
foregoing, all insurance and other payments payable as indemnity or compensation
for loss or damage thereto and all chattel paper, documents of title, goods,
instruments, intangibles, money and securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

E187V19974A

 

Motor Vehicle

 

2004 Yale GLC050TGNUAE082 Unit

 

(s) Registration Details for Registration Number: 17565813

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17565813

 

2010-12-31 10:44

 

2016-12-31

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr.

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service Rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

0200105711

 

Motor Vehicle

 

2004 JLG 2032E Unit

 

(t) Registration Details for Registration Number: 17566282

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17566282

 

2010-12-31 11:38

 

2016-12-31 178111 eq 1

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

--------------------------------------------------------------------------------


 

O-I Canada Corp.

100 West dr

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service Rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

E187V20023A

 

Motor Vehicle

 

2003 Yale GLC050TGNUAE082

 

(u) Registration Details for Registration Number: 17566308

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17566308

 

2010-12-31 11:42

 

2016-12-31

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service Rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto.

 

--------------------------------------------------------------------------------


 

Proceeds: all of the Debtor’s present and after-acquired personal property which
is derived directly or indirectly from any dealing with or disposition of the
above-described collateral, including, without limiting the generality of the
foregoing, all insurance and other payments payable as indemnity or compensation
for loss or damage thereto and all chattel paper, documents of title, goods,
instruments, intangibles, money and securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

A875B22865A

 

Motor Vehicle

 

2003 Yale GLP050TGNUAE084 Unit

 

(v) Registration Details for Registration Number: 17566340

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17566340

 

2010-12-31 11:45

 

2016-12-31

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service Rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

A875B23012A

 

Motor Vehicle

 

2003 Yale GLP050TGNUAE086 Unit

 

(w) Registration Details for Registration Number: 17566373

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17566373

 

2010-12-31 11:49

 

2016-12-31

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

--------------------------------------------------------------------------------


 

O-I Canada Corp.

100 West dr

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service Rd

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

0300073335

 

Motor Vehicle

 

2003 JLG 450 Unit

 

(x) Registration Details for Registration Number: 17631474

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17631474

 

2011-01-21 11:27

 

2017-01-21

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West Dr.

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd.

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto.

 

--------------------------------------------------------------------------------


 

Proceeds: all of the Debtor’s present and after-acquired personal property which
is derived directly or indirectly from any dealing with or disposition of the
above-described collateral, including, without limiting the generality of the
foregoing, all insurance and other payments payable as indemnity or compensation
for loss or damage thereto and all chattel paper, documents of title, goods,
instruments, intangibles, money and securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

A910V16464H

 

Motor Vehicle

 

2010 Yale GLC050VXNVSE085 Unit

 

(y) Registration Details for Registration Number: 17631615

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17631615

 

2011-01-21 11:48

 

2017-01-21

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West Dr.

Brampton ON L6T2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd.

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

A910V16435H

 

Motor Vehicle

 

2010 Yale GLC050VX Lift Unit

 

(z) Registration Details for Registration Number: 17631771

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17631771

 

2011-01-21 12:22

 

2017-01-21

Amendment

 

17633959

 

2011-01-21 16:32

 

2017-01-21

 

Debtors

O-I Canada Corp.

 

--------------------------------------------------------------------------------


 

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West Dr.

Brampton ON L6T2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd.

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

C/w all attachments and accessories including: 4 Exide 18-100-17G attachments
s/n: GGM1027; GGM1018, GHM1664, GHM1627; 2 Exide EHF36T130 attachments s/n:
AY402200061, AY305800012; Servo Forks s/n: PO#06ED0026806JD

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

C814N03040H

 

Motor Vehicle

 

2010 Yale ERC030AHN36TE082 Lift

C814N03042H

 

Motor Vehicle

 

2010 Yale ERC030AH Lift Unit 17633959

 

(aa) Registration Details for Registration Number: 17631813

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17631813

 

2011-01-21 12:31

 

2017-01-21

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

444 Seaman Ave.

Stoney Creek ON L8E 2V9

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd.

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

 

--------------------------------------------------------------------------------


 

Burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

A910V16462H

 

Motor Vehicle

 

2010 Yale GLC050VXNVSE085 Lift Unit

 

(bb) Registration Details for Registration Number: 17631839

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17631839

 

2011-01-21 12:34

 

2017-01-21

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West Dr.

Brampton ON L6T2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd.

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

A910V11425E

 

Motor Vehicle

 

2007 Yale GLC050VXNVSE083 Unit

 

(cc) Registration Details for Registration Number: 17663048

 

--------------------------------------------------------------------------------


 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17663048

 

2011-02-01 10:20

 

2017-02-01

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr.

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd.

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service rd.

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

A910V16463H

 

Motor Vehicle

 

2010 Yale GLC050VXNVSE085 Unit

 

(dd) Registration Details for Registration Number: 17663618

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17663618

 

2011-02-01 10:36

 

2017-02-01

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr.

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

 

--------------------------------------------------------------------------------


 

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

2 (TWO) 2010 New Yale GLC080VXNGSE092 Units s/n: E818V03547H, E818V03548H c/w
all attachments and accessories including 2 Cascade 25G attachments s/n:
1106868-1, 1106868-2 and 2 Martin Cabs

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

E818V03547H

 

Motor Vehicle

 

2010 New Yale GLC080VXNGSE092

E818V03548H

 

Motor Vehicle

 

2010 New Yale GLC080VXNGSE092

 

(ee) Registration Details for Registration Number: 17807660

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17807660

 

2011-03-16 13:03

 

2018-03-16

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr.

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd.

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

One (1) 2010 Yale GLC080VXNGSE092 Unit s/n : E818V03549H c/w all attachments and
accessories including Martin Cab and Cascade 25 G attachment ( s/n : 1106868-3)

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles,

 

--------------------------------------------------------------------------------


 

money and securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

E818V03549H

 

Motor Vehicle

 

2010 Yale GLC080VXNGSE092 Unit

 

(ff) Registration Details for Registration Number: 17807694

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17807694

 

2011-03-16 13:15

 

2018-03-16

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr.

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

c/w all attachments and accessories including Martin Cab and Cascade 25 G
attachment ( s/n : 1106868-5)

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

E818V03552H

 

Motor Vehicle

 

2010 Yale GLC080VXNGSE092

 

(gg) Registration Details for Registration Number: 17811340

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17811340

 

2011-03-17 10:12

 

2019-03-17

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

--------------------------------------------------------------------------------


 

O-I Canada Corp.

100 West dr.

Brampton ON L6T 2J5

 

O-I Canada Corp

2376 Rue Wellington

Montreal PQ H3K 1X6

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd.

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service rd.

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

58209

 

Motor Vehicle

 

Factory Cat 34D Sweeper Unit

 

(hh) Registration Details for Registration Number: 17811407

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17811407

 

2011-03-17 10:21

 

2019-03-17 Taylor Dunn

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr.

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd.

burlington, ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

--------------------------------------------------------------------------------


 

General Collateral

 

c/w all attachments and accessories

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

184277

 

Motor Vehicle

 

Taylor Dunn SC100 Unit

 

(ii) Registration Details for Registration Number: 17811415

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17811415

 

2011-03-17 10:26

 

2017-03-17

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr.

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd.

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

5500 North Service rd.

burlington ON L7L 6W6

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

1000043481

 

Motor Vehicle

 

New Advance Exterra Model 6340LP

 

(jj) Registration Details for Registration Number: 17924838

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17924838

 

2011-04-13 11:38

 

2015-04-13

 

--------------------------------------------------------------------------------


 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

One (1) 2010 Yale GDP080VXNCSF086 Forklift s/n : G813V02653H

 

c/w all attachments and accessories including Bolzoni RC4512B Rotator (s/n :
10/711841/0010/002)

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
afteracquired personal property which is derived directly or indirectly from any
dealing with or disposition of the above-described collateral , including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

G813V02653H

 

Motor Vehicle

 

2010 Yale GDP080VXNCSF086 Forklift

 

(kk) Registration Details for Registration Number: 17924887

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17924887

 

2011-04-13 11:43

 

2018-04-13

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

FLOOR 8th

 

--------------------------------------------------------------------------------


 

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

One (1) 2010 Yale GLC080VXNGSE092 Forklift c/w all attachments and accessories
including Cascade

 

Pallet Handler (s/n : 110869-1)

 

s/n : E818V03546H

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
afteracquired personal property which is derived directly or indirectly from any
dealing with or disposition of the above-described collateral , including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

E818V03546H

 

Motor Vehicle

 

2010 Yale GLC080VXNGSE092 Forklift

 

(ll) Registration Details for Registration Number: 17924903

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17924903

 

2011-04-13 11:52

 

2015-04-13

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

One (1) 2010 Yale GDP080VXNCSF086 Forklift s/n : G813V02641H

 

c/w all attachments and accessories including Bolzoni RC4512B Rotator (s/n :
10/711841/0010/001)

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
afteracquired personal property which is derived directly or indirectly from any
dealing with or disposition of the above-described collateral , including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

--------------------------------------------------------------------------------


 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

G813V02641H

 

Motor Vehicle

 

2010 Yale GDP080VXNCSF086 Forklift

 

(mm) Registration Details for Registration Number: 17924911

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

17924911

 

2011-04-13 11:57

 

2018-04-13

 

Debtors

O-I Canada Corp.

1959 Uper water st., ste 900

halifax NS B3J 3N2

 

O-I Canada Corp.

100 West dr

Brampton ON L6T 2J5

 

Secured Parties

GE Capital Canada Equipment Financing & Leasing Company

5500 North service rd

burlington ON L7L 6W6

 

General Electric Canada Equipment Finance G.P.

FLOOR 8th

5500 North Service RD

Burlington ON L7L 6W6

 

General Collateral

 

One (1) 2010 Yale GLC080VXNGSE092 Forklift c/w all attachments and accessories
including Cascade

 

Pallet Handler (s/n; 1106868-4)

 

s/n : E818V03551H

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
afteracquired personal property which is derived directly or indirectly from any
dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
securities.

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

E818V03551H

 

Motor Vehicle

 

2010 Yale GLC080VXNGSE092 Forklift

 

(nn) Registration Details for Registration Number: 23091770

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

23091770

 

2014-07-24 15:05

 

2022-07-24

Amendment

 

23698236

 

2014-12-12 16:28

 

2022-07-24

 

Debtors

O-I CANADA CORP.

1959 Upper Water Street, Suite 900

Halifax NS B3J 3N2

 

--------------------------------------------------------------------------------


 

Secured Parties

GE Canada Leasing Services Company

2300 Meadowvale Blvd, Suite 200

Mississauga ON L5N 5P9

 

GE Capital Canada Equipment Financing & Leasing Company

1250, René-Lévesque O., bureau 1100

Montréal QC H3B 4W8

 

General Collateral

 

The goods described herein, wherever situated, and all present and
after-acquired intellectual property, intangibles, attachments, accessories and
accessions thereto and spare parts, replacements, substitutions, exchanges and
trade-ins therefor, and all rights, receivables and chattel paper derived from
or evidencing the lease or rental thereof by the Debtor to third parties, and
all proceeds relating thereto. Proceeds: all of the Debtor’s present and
after-acquired personal property which is derived directly or indirectly from
any dealing with or disposition of the above-described collateral, including,
without limiting the generality of the foregoing, all insurance and other
payments payable as indemnity or compensation for loss or damage thereto and all
chattel paper, documents of title, goods, instruments, intangibles, money and
investment property. Lease #9763875001-KS

 

Serial Numbered Collateral

 

Serial Number

 

Collateral Type

 

Description

0300183817

 

Motor Vehicle

 

2014 JLG Articulating Boom AJ300P

 

(oo) Registration Details for Registration Number: 10432565

 

Registration History

 

Registration Activity

 

Registration Number

 

Date/Time (Atlantic)

 

Expiry Date

Original

 

10432565

 

2005-12-02 10:31

 

2030-12-02

 

Debtors

O-I CANADA CORP

900-1959 UPPER WATER STREET

HALIFAX NS B3J3N2

 

Secured Parties

BP CANADA ENERGY COMPANY

240 - 4TH AVE SW, 12TH FLOOR

CALGARY AB T2P2H8

 

BP CANADA ENERGY COMPANY

240 - 4TH AVE SW, 12TH FLOOR

CALGARY AB T2P2H8

 

BP CANADA ENERGY MARKETING CORP.

240 - 4TH AVE SW, 12TH FLOOR

CALGARY AB T2P2H8

 

General Collateral

 

MONEY, ACCOUTS, INTANGIBLES. PROCEEDS: GOODS, CHATTEL PAPER, SECURITIES,
DOCUMENTS OF TITLE, INSTRUMENTS, MONEY AND INTANGIBLES.

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.3

 

EXISTING INVESTMENTS

 

SEE ATTACHED

 

--------------------------------------------------------------------------------


 

SCHEDULE 8.3

TO CREDIT AGREEMENT

 

EXISTING INVESTMENTS

 

Minority Equity Interests

 

Equity Investment Held By

 

Investment Held

 

Packaging Superannuation Fund Pty. Ltd.

 

1) ACI Packaging Services Pty. Ltd

.

50

%

 

 

2) Trust

 

50

%

Industrias Zanzibar, S.A.

 

United Caribbean Containers Ltd.(2)

 

100

%

Owens-Illinois de Puerto Rico LLC

 

United Caribbean Containers Ltd.(3)

 

100

%

United Caribbean Containers Ltd.

 

OI Puerto Rico STS Inc.

 

50

%

Calina Ltd.

 

Cristaleria Peldar S.A.

 

49

%

Rocky Mountain Bottle Company

 

Owens-Brockway Glass Container Inc.

 

50

%

Middle East Glass Manufacturing Co.

 

Owens-Brockway Glass Container Inc.

 

9.07

%

O-I Distribution SO

 

O-I Sales and Distribution France SAS

 

50

%

Champagne Emballage

 

O-I Sales and Distribution France SAS

 

50

%

GGA Gesellschaft fur Glasrecycling und Abfallvermeldung GmbH

 

1) O-I Glasspack GmbH & Co KG

 

2.5

%

 

 

2) O-I Glasspack Beteilgungs & Verwaltungs GmbH

 

17.91

%

 

 

 

 

20.41

%

AICE

 

O-I Manufacturing Italy SpA (fka Avir S.p.A.)

 

6.66

%

AICE RETI

 

O-I Manufacturing Italy SpA (fka Avir S.p.A.)

 

6.66

%

CONAI

 

O-I Manufacturing Italy SpA (fka Avir S.p.A.)

 

0.02

%

Confidi

 

O-I Manufacturing Italy SpA (fka Avir S.p.A.)

 

0.03

%

Consorzio Recupero Vetro

 

O-I Manufacturing Italy SpA (fka Avir S.p.A.)

 

35.22

%

Gas Intensive

 

O-I Manufacturing Italy SpA (fka Avir S.p.A.)

 

1.17

%

 

--------------------------------------------------------------------------------

(2) OI only owns 50% of United Caribbean Containers Ltd.

 

(3) OI only owns 50% of United Caribbean Containers Ltd.

 

29

--------------------------------------------------------------------------------


 

Minority Equity Interests

 

Equity Investment Held By

 

Investment Held

 

Vetri Speciali S.p.A.

 

O-I Manufacturing Italy SpA (fka Avir S.p.A.)

 

50

%

Vetrerie Meridionali S.p.A.

 

O-I Manufacturing Italy SpA

 

50

%

CO Vidrieria SARL

 

O-I Glass JV Mexico SARL

 

50

%

Maltha Groep B.V.

 

Veglarec B.V.

 

33.3

%

Toledo Air Associates, Inc.

 

Owens-Illinois General Inc.

 

50

%

Union Glass

 

Owens-Brockway Glass Container Inc.

 

16

%

OST Tara

 

OI European Group B.V.

 

19

%

Glass to Glass, LLC

 

Owens-Brockway Glass Container Inc.

 

50

%

Tata Chemical (Soda Ash) Partners Holding

 

The Andover Group Inc.

 

25

%

Produvisa

 

OIB Produvisa Inc.

 

0.97

%

 

30

--------------------------------------------------------------------------------


 

SCHEDULE 8.4

 

CONTINGENT OBLIGATIONS

 

SEE ATTACHED

 

31

--------------------------------------------------------------------------------


 

SCHEDULE 8.4

TO CREDIT AGREEMENT

 

CONTINGENT OBLIGATIONS

 

 

 

 

 

 

 

 

 

Equivalent $

Affiliate

 

Guarantor

 

Beneficiary

 

Type

 

U.S. (Millions)

O-I Canada Corp

 

Owens-Illinois Group, Inc.

 

Ontario Minister of Economic Development and Trade

 

Guarantee

 

6.95

Owens-Brockway Glass Container Inc.

 

Owens-Illinois Group, Inc.

 

NMHG Financial Services, Inc.

 

Guarantee

 

1.52

—

 

Owens-Brockway Glass Container Inc.

 

First Commercial Bank & Fulton County

 

Guarantee

 

7.48

O-I Manufacturing Italy SPA

 

—

 

Intesa SanPaolo

 

Bank Guarantee

 

1.08

Owens-Brockway Glass Container Inc.

 

Owens-Illinois Group, Inc.

 

Anadarko Petroleum Corporation

 

Guarantee

 

0.90

OI Manufacturing UK Limited

 

Owens-Illinois Group, Inc.

 

Scotish Enterprise

 

Guarantee

 

1.81

Cristalerias Rosario (renamed to Owens-Illinois Argentina S.A. in 2012)

 

Owens-Illinois Group, Inc.

 

Citibank NA

 

Guarantee

 

24.00

Owens-Brockway Glass Container Inc.

 

Owens-Illinois Group, Inc.

 

Empire State Development

 

Guarantee

 

0.53

Owens-Brockway Glass Container Inc.

 

Owens-Illinois Group, Inc.

 

Director of Development of the State of Ohio

 

Guarantee

 

2.06

OI Europe Sàrl

 

Owens-Illinois Group, Inc.

 

Credit Agricole Corporate and Investment Bank

 

Guarantee

 

1.08

O-I Canada Corp

 

Owens-Illinois Group, Inc.

 

Investissement Quebec

 

Guarantee

 

3.15

OI Manufacturing UK Limited

 

Owens-Illinois Group, Inc.

 

Scotish Enterprise

 

Guarantee

 

5.76

O-I Canada Corp

 

Owens-Illinois Group, Inc.

 

GE Canada Leasing Services Company and GE Capital Equipment Financing & Leasing
Company

 

Guarantee

 

1.57

O-I Latam HQ., Inc.

 

Owens-Brockway Glass Container Inc.

 

999 Ponce, LLC

 

Guarantee

 

1.18

O-I Manufacturing Italy SPA

 

NA

 

Equalisation Fund for the Electricity Sector (“CCSE”)

 

Guarantee

 

4.66

O-I Manufacturing Netherlands B.V.

 

O-I Manufacturing Netherlands B.V.

 

Rabobank Nederland

 

Bank Guarantee

 

10.25

Owens-Illinois General Inc

 

Owens-Illinois Group, Inc.

 

Wells Fargo Bank Northwest, National Association

 

Guarantee

 

18.40

CO Vidriera SARL

 

Owens-Illinois Group, Inc.

 

Bank of America, N.A. and its subsidiaries or affiliates

 

Guarantee

 

6.00

OI Europe Sàrl

 

—

 

Intesa SanPaolo

 

Bank Guarantee

 

4.06

OI Europe Sàrl

 

—

 

Intesa SanPaolo

 

Bank Guarantee

 

2.68

OI Europe Sàrl

 

—

 

Intesa SanPaolo

 

Bank Guarantee

 

4.90

OI Europe Sàrl

 

—

 

Intesa SanPaolo

 

Bank Guarantee

 

2.76

OI Europe Sàrl

 

—

 

Intesa SanPaolo

 

Bank Guarantee

 

2.24

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

2.02

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.62

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.19

 

32

--------------------------------------------------------------------------------


 

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.56

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

2.09

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.47

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

1.74

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.37

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.10

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.35

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.40

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.02

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.07

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.08

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.76

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.49

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

1.03

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.53

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.53

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.01

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.23

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.74

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

2.88

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Itau/BBA

 

Bank Guarantee

 

0.08

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Bradesco

 

Bank Guarantee

 

0.47

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Bradesco

 

Bank Guarantee

 

0.58

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Bradesco

 

Bank Guarantee

 

2.73

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Bradesco

 

Bank Guarantee

 

0.45

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Bradesco

 

Bank Guarantee

 

0.78

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Bradesco

 

Bank Guarantee

 

0.11

Owens-Illinois do Brasil Industria e Comercio S.A.

 

—

 

Bank Bradesco

 

Bank Guarantee

 

0.11

Industria Vidriera de Coahuila, S. de R.L. de C.V.

 

Owens-Illinois Group, Inc.

 

Construction Manager, Gilbane Alberici Construcciones Mexico, S. de R.L. de C.V.

 

Guarantee

 

—

O-I (Tianjin) Glass Container Co., Ltd., OI

 

 

 

 

 

 

 

 

Zhaoquing Glass Co. Ltd. And ACI Shangai Glass Company Ltd.

 

Owens-Illinois Group, Inc.

 

HSBC

 

Guarantee

 

24.18

O-I Manufacturing Italy SPA

 

OI European Group B.V.

 

Italian TA administration — Agenzia delle Entrate Milan office

 

Guarantee

 

21.02

 

33

--------------------------------------------------------------------------------


 

O-I Manufacturing Italy SPA

 

OI European Group B.V.

 

Italian TA administration — Agenzia delle Entrate Milan office

 

Guarantee

 

18.37

O-I Manufacturing Italy SPA

 

OI European Group B.V.

 

Italian TA administration — Agenzia delle Entrate Milan office

 

Guarantee

 

22.01

 

 

 

 

 

 

 

 

Total: 222.19

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 8.9

 

TRANSACTIONS WITH AFFILIATES

 

None as of the Closing Date.

 

35

--------------------------------------------------------------------------------


 

SCHEDULE 12.8(j)

 

VOTING PARTICIPANTS

 

 

 

U.S. Dollar Revolving

 

Delayed Draw Term Loan

 

Voting Participant

 

Facility

 

A Facility (USD)

 

AgChoice Farm Credit, FLCA

 

$

3,429,271.28

 

$

5,143,906.92

 

Attn: Bill Frailey

 

 

 

 

 

900 Bent Creek Blvd.

 

 

 

 

 

Mechanicsburg, PA 17050

 

 

 

 

 

717-796-1080 ext. 6118

 

 

 

 

 

bfrailey@agchoice.com

 

 

 

 

 

 

 

 

 

 

 

AgFirst Farm Credit Bank

 

$

11,059,399.88

 

$

16,589,099.81

 

Attn: Steven O’Shea

 

 

 

 

 

1401 Hampton Street

 

 

 

 

 

Columbus SC 29202-1499

 

 

 

 

 

803 753-2212

 

 

 

 

 

Soshea-servicing@agfirst.com

 

 

 

 

 

 

 

 

 

 

 

AgStar Financial Services, ACA

 

$

11,316,595.22

 

$

16,974,892.84

 

Attn: Graham Dee

 

 

 

 

 

14800 Galaxie Avenue, Suite 205

 

 

 

 

 

Apple Valley, MN 55124

 

 

 

 

 

952-997-4068

 

 

 

 

 

Graham.dee@agstar.com

 

 

 

 

 

 

36

--------------------------------------------------------------------------------


 

 

 

U.S. Dollar Revolving

 

Delayed Draw Term Loan

 

Voting Participant

 

Facility

 

A Facility (USD)

 

 

 

 

 

 

 

American AgCredit, FLCA

 

$

13,717,085.12

 

$

20,575,627.68

 

Attn: Michael Balok

 

 

 

 

 

5560 South Broadway

 

 

 

 

 

Eureka, CA 95503

 

 

 

 

 

707-521-4122

 

 

 

 

 

mbalok@agloan.com

 

 

 

 

 

 

 

 

 

 

 

Badgerland Financial, FLCA

 

$

6,858,542.56

 

$

10,287,813.84

 

Attn: Tony Endres

 

 

 

 

 

4602 East Washington Avenue

 

 

 

 

 

Madison, WI 53707

 

 

 

 

 

608-825-2465

 

 

 

 

 

Anthony.endres@badgerlandfinancial.com

 

 

 

 

 

 

 

 

 

 

 

Farm Credit Bank of Texas

 

$

36,350,275.57

 

$

54,525,413.35

 

Attn: Chris Levin

 

 

 

 

 

4801 Plaza on the Lake Drive

 

 

 

 

 

Austin, TX 78746

 

 

 

 

 

512-465-0607

 

 

 

 

 

Chris.levine@farmcreditbank.com

 

 

 

 

 

 

 

 

 

 

 

Farm Credit West, FLCA

 

$

8,573,178.20

 

$

12,859,767.30

 

Attn: Ben Madonna

 

 

 

 

 

1446 Spring Street, Suite 201

 

 

 

 

 

Paso Robles, CA 93446

 

 

 

 

 

805-226-4503

 

 

 

 

 

Ben.madonna@farmcreditwest.com

 

 

 

 

 

 

37

--------------------------------------------------------------------------------


 

 

 

U.S. Dollar Revolving

 

Delayed Draw Term Loan

 

Voting Participant

 

Facility

 

A Facility (USD)

 

United FCS, FLCA dba FCS Commercial Finance Group

 

$

15,431,720.76

 

$

23,147,581.14

 

Attn: Lisa Caswell

 

 

 

 

 

600 South Highway 169

 

 

 

 

 

Interchange Tower, Suite 850

 

 

 

 

 

Minneapolis, MN 55426

 

 

 

 

 

952-428-7944

 

 

 

 

 

lisa.caswell@farmcredit.com

 

 

 

 

 

 

 

 

 

 

 

1st Farm Credit Services, FLCA

 

$

10,287,813.84

 

$

15,431,720.76

 

Attn: Corey Waldinger

 

 

 

 

 

1560 Wall Street, Suite 221

 

 

 

 

 

Naperville, IL 60563

 

 

 

 

 

630-300-0591

 

 

 

 

 

cwaldinger@1stfarmcredit.com

 

 

 

 

 

 

 

 

 

 

 

Northwest Farm Credit Services, FLCA

 

$

6,858,542.56

 

$

10,287,813.84

 

Attn: Jeremy Roewe

 

 

 

 

 

1700 South Assembly Street

 

 

 

 

 

Spokane, WA 99224

 

 

 

 

 

206-569-5572

 

 

 

 

 

participations@farm-credit.com

 

 

 

 

 

 

 

 

 

 

 

Farm Credit of New Mexico, FLCA, a wholly owned subsidiary

 

$

4,115,125.54

 

$

6,172,688.30

 

of Farm Credit of New Mexico, ACA

 

 

 

 

 

Attn: Clarissa Shiver

 

 

 

 

 

5651 Balloon Fiesta Parkway, NE

 

 

 

 

 

Albuquerque, NM 87113

 

 

 

 

 

505-875-6084

 

 

 

 

 

clarissa.shiver@farmcreditnm.com

 

 

 

 

 

 

38

--------------------------------------------------------------------------------


 

 

 

U.S. Dollar Revolving

 

Delayed Draw Term Loan

 

Voting Participant

 

Facility

 

A Facility (USD)

 

GreenStone Farm Credit Services, FLCA

 

$

12,002,449.48

 

$

18,003,674.22

 

Attn: Jeff Pavlik

 

 

 

 

 

3515 West Road

 

 

 

 

 

East Lansing, MI 48823

 

 

 

 

 

517-318-4130

 

 

 

 

 

517-318-1240 — fax

 

 

 

 

 

jeff.pavlik@greenstonefcs.com

 

 

 

 

 

 

39

--------------------------------------------------------------------------------